Name: Commission Regulation (EEC) No 3062/79 of 20 December 1979 amending the nomenclature of goods for the external trade statistics of the Community and statistics of trade between Member States (NIMEXE)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 79 Official Journal of the European Communities 1 I (Acts whose publication is obligatory ) COMMISSION REGULATION ( EEC) No 3062/79 of 20 December 1979 amending the nomenclature of goods for the external trade statistics of the Community and statistics of trade between Member States (NIMEXE) THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the Euro ­ pean Economic Community , Having regard to Council Regulation (EEC) No 1445/72 of 24 April 1972 on the nomenclature of goods for the external trade statistics of the Com ­ munity and statistics of trade between Member States (NIMEXE) ( x), as amended by Regulation ( EEC) No 3065/75 (2 ), and in particular Article 5 thereof , Whereas the Annex to the abovementioned Regu ­ lation was last amended by Commission Regulation (EEC) No 2915/78 (3); whereas further amendments are necessary ; Whereas the Annex headed ' Common Customs Tariff ' to Council Regulation ( EEC) No 950/68 (4 ) was last amended by Council Regulation ( EEC) No 3000/79 ( 5 ) ; Whereas it is necessary , in order to maintain the correlation between the nomenclature of the Com ­ mon Customs Tariff and that of NIMEXE to amend the latter accordingly ; Whereas Commission Regulation (EEC) No 518/79 of 19 March 1979 for recording exports of complete industrial plant in the external trade statistics of the Community and statistics of trade between Member States (6 ) simplifies the declaration procedure in respect of industrial plant for the purposes of Article 5 of Council Regulation (EEC) No 1736/75 of 24 June 1975 on the external trade statistics of the Communtiy and statistics of trade between Member States ( 7 ) ; Whereas as a result of the institution of the said procedure it is necessary to amend NIMEXE ; Whereas it is necessary to adapt the statistical breakdown of certain tariff headings or subheadings in NIMEXE to keep in line with developments in commerce ; Whereas , moreover , the correlation with the nomen ­ clature of the Common Customs Tariff as well as(*) OJ No L 161 , 17 . 7 . 1972 , p. 1 . ( 2 ) OJ No L 307, 27 . 11 . 1975 , p. 1 . ( 3 ) OJ No L 353 , 18 . 12 . 1978 , p. 1 . ( 4 ) OJ No L 172 , 22 . 7 . 1968 , p. 1 . ( 5 ) OJ No L 342 , 31 . 12 . 1979 , p. 1 . ( 6 ) OJ No L 69 , 20 . 3 . 1979 , p . 10 . C ) OJ No L 183 , 14 . 7 . 1975 , p . 3 . 2 Official Journal of the European Communities 31 . 12 . 79 changes needed to keep in line with developments in commerce can only effected in a consistent fashion by certain changes to the text of NIMEXE ; Whereas Article 36 of Regulation (EEC) No 1736/75 requires the Commission to publish the version of NIMEXE valid on 1 January each year ; Whereas the measures provided for in this Regula ­ tion are in accordance with the opinion of the Com ­ mittee on External Trade Statistics , HAS ADOPTED THIS REGULATION : Article 1 The 'NIMEXE ' annexed to Regulation (EEC) No 1445/72 is replaced by that annexed to this Regu ­ lation . Article 2 This Regulation shall enter into force on 1 January 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1979 . For the Commission FranÃ §ois-Xavier ORTOLI Vice-President 31 . 12 . 79 Official Journal of the European Communities 3 ANNEX NOMENCLATURE OF GOODS for the external trade statistics of the Community and statistics of trade between Member States (NIMEXE) class="page"> 31 . 12 . 79 Official Journal of the European Communities 5 SUMMARY Chapter Page cleavage products ; prepared edible fats ; animal and vegetable waxes 63 Section IV Prepared foodstuffs ; beverages , spirits and vinegar ; tobacco 16 Preparations of meat , of fish , of crustaceans or I'age Preliminary provisions 8 Signs , abbreviations and symbols 10 Supplementary units 11 NOMENCLATURE Chapter Section I Live animals ; animal products 1 Live animals 13 2 Meat and edible meat offals 15 3 Fish , crustaceans and molluscs 22 4 Dairy produce ; birds ' eggs ; natural honey ; edible products of animal origin , not elsewhere specified or included 27 5 Products of animal origin , not elsewhere speci ­ molluscs 69 17 Sugars and sugar confectionery 72 18 Cocoa and cocoa preparations 77 19 Preparations of cereals , flour or starch ; pastry ­ cooks ' products 81 20 Preparations of vegetables , fruit or other parts of plants 87 21 Miscellaneous edible preparations 96 22 Beverages , spirits and vinegar 104 23 Residues and waste from the food industries ; prepared animal fodder 110 24 Tobacco 113 Section V Mineral products 25 Salt ; sulphur ; earths and stone ; plastering materials , lime and cement 115 26 Metallic ores , slag and ash 121 27 Mineral fuels , mineral oils and products of their distillation ; bituminous substances ; mineral waxes 123 fied or included 33 Section II Vegetable products 6 Live trees and other plants ; bulbs , roots and the like ; cut flowers and ornamental foliage . . 35 7 Edible vegetables and certain roots and tubers . 37 8 Edible fruit and nuts ; peel of melons or citrus fruit 41 9 Coffee , tea , mate and spices 46 10 Cereals 49 11 Products of the milling industry ; malt and starches ; gluten ; inulin 51 12 Oil seeds and oleaginous fruit ; miscellaneous grains , seeds and fruit ; industrial and medical plants ; straw and fodder 56 13 Lacs , gums , resins and other vegetable saps and extracts 60 14 Vegetable plaiting materials , vegetable products not elsewhere specified or included 62 Section VI Products of the chemical and allied industries 28 Inorganic chemicals ; organic and inorganic compounds of precious metals , of rare earth metals , of radio-active elements and of isotopes 131 29 Organic chemicals 146 30 Pharmaceutical products 168 31 Fertilisers 171 32 Tanning and dyeing extracts ; tannins and their derivatives ; dyes , colours , paints and varnishes ; putty , fillers and stoppings ; inks 174 33 Essential oils and resinoids ; perfumery , cos ­ metic or toilet preparations 179 Section III Animal and vegetable fats and oils and their cleavage products ; prepared edible fats ; animal and vegetable waxes 15 Animal and vegetable fats and oils and their 6 Official Journal of the European Communities 31 . 12 . 79 Chapter TageChapter Page 34 Soap , organic surface-active agents , washing preparations , lubricating preparations , artificial waxes , prepared waxes , polishing and scouring preparations , candles and similar articles , mo ­ delling pastes and ' dental waxes ' 182 35 Albuminoidal substances ; glues ; enzymes . . . 185 36 Explosives ; pyrotechnic products ; matches ; py ­ rophoric alloys ; certain combustible prepara ­ tions 187 37 Photographic and cinematographic goods .... 188 38 Miscellaneous chemical products 191 Section XI Textile and textile articles 50 Silk and waste silk 244 51 Man-made fibres (continuous ) 246 52 Metallised textiles 251 53 Wood and other animal hair 252 54 Flax and ramie 256 55 Cotton 258 56 Man-made fibres (discontinuous) 263 57 Other vegetable textile materials ; paper yarn and woven fabrics of paper yarn 268 58 Carpets , mats , matting and tapestries ; pile and chenille fabrics ; narrow fabrics ; trimmings ; tulle and other net fabrics ; lace ; embroidery 270 59 Wadding and felt ; twine , cordage , ropes and cables ; special fabrics ; impregnated and coated fabrics ; textile articles of a kind suitable for industrial use 275 60 Knitted and crocheted goods 281 61 Articles of apparel and clothing accessories of textile fabric , other than knitted or croche ­ ted goods 288 62 Other made up textile articles 294 63 Old clothing and other textile articles ; rags . . . 297 Section VII Artificial resins and plastic materials , cellulose esters and ethers , and articles thereof ; rubber , synthetic rubber , factice , and articles thereof 39 Artificial resins and plastic materials, cellulose esters and ethers ; articles thereof 197 40 Rubber , synthetic rubber , factice , and articles thereof 207 Section VIII Raw hides and skins , leather , furskins and articles thereof ; saddlery and harness ; travel goods , handbags and similar containers ; articles of gut (other than silk ­ worm gut ) 41 Raw hides and skins (other than furskins ) and leather 213 42 Articles of leather, saddlery and harness ; travel goods , handbags and similar containers ; articles of animal gut (other than silk-worm gut) 217 43 Furskins and artificial fur ; manufactures thereof 220 Section XII Footwear , headgear , umbrellas , sunshades , whips , riding-crops and parts thereof ; prepared feathers and articles made therewith ; artificial flowers ; articles of Section IX Wood and articles of wood ; wood charcoal ; cork and articles of cork ; manufactures of straw , of esparto and of other plaiting materials ; basketware and wickerwork human hair 64 Footwear , gaiters and the like ; parts of such articles 298 65 Headgear and parts thereof 301 66 Umbrellas , sunshades , walking-sticks , whips , riding-crops and parts thereof 303 67 Prepared feathers and down and articles made of feathers or of down ; artificial flowers ; articles of human hair 304 44 Wood and articles of wood ; wood charcoal . . 222 45 Cork and articles of cork 228 46 Manufactures of straw , of esparto and of other plaiting materials ; basketware and wicker ­ work 229 Section X Paper-making material ; paper and paperboard and articles thereof 47 Paper-making material 230 48 Paper and paperboard ; articles of paper pulp , of paper or of paperboard 231 49 Printed books , newspapers , pictures and other products of the printing industry ; manuscripts , typescripts and plans 239 Section XIII Articles of stone , of plaster , of cement , of asbestos , of mica and of similar materials ; ceramic products ; glass and glassware 68 Articles of stone , of plaster , of cement , of asbestos , of mica and similar materials 306 69 Ceramic products 311 70 Glass and glassware 315 31 . 12 . 79 Official Journal of the European Communities 7 Chapter Page Chapter Page Section XIV Section XVIII Pearls , precious and semi-precious stones , precious metals , rolled precious metals , and articles thereof ; imitation jewellery ; coin 71 Pearls , precious and semi-precious stones , pre ­ cious metals , rolled precious metals , and arti ­ cles thereof ; imitation jewellery 322 72 Coin 328 Optical , photographic , cinematographic , measuring , checking , precision , medical and surgical instruments and apparatus ; clocks and watches ; musical instruments ; sound recorders or reproducers ; television image and sound recorders or reproducers ; parts thereof 90 Optical , photographic , cinematographic , mea ­ suring, checking , precision , medical and surgic ­ al instruments and apparatus ; parts thereof . . 460 91 Clocks and watches and parts thereof 474 92 Musical instruments ; sound recorders or reproducers ; television image and sound recor ­ ders or reproducers ; parts and accessories of such articles 478 Section XIX Arms and ammunition ; parts thereof 93 Arms and ammunition ; parts thereof 482 Section XV Base metals and articles of base metal 73 Iron and steel and articles thereof 330 74 Copper and articles thereof 357 75 Nickel and articles thereof 362 76 Aluminium and articles thereof 364 77 Magnesium and beryllium and articles thereof . 368 78 Lead and articles thereof 369 79 Zinc and articles thereof 371 80 Tin and articles thereof 373 81 Other base metals employed in metallurgy and articles thereof 375 82 Tools , implements , cutlery , spoons and forks , of base metal ; parts thereof 378 83 Miscellaneous articles of base metal 383 Section XVI Machinery and mechanical appliances ; electrical equipment ; parts thereof 84 Boilers , machinery and mechanical appliances ; parts thereof 388 85 Electrical machinery and equipment ; parts thereof 428 Section XX Miscellaneous manufactured articles 94 Furniture and parts thereof ; bedding , mat ­ tresses , mattress supports , cushions and similar stuffed furnishings 484 95 Articles and manufactures of carving or moulding material 488 96 Brooms, brushes , powder-puffs and sieves . . . 490 97 Toys , games and sports requisites ; parts thereof 491 98 Miscellaneous manufactured articles 494 Section XXI Works of art , collectors ' pieces , and antiques 99 Works of art , collectors ' pieces , and antiques . . 498 Addendum Goods not classified elsewhere and data not included in totals 499 Supplement List of headings for exports of component parts of complete industrial plant 500 List of special SITC code numbers for convert ­ ing data from NIMEXE to SITC and vice versa 505 SITC-NIMEXE correlation tables 507 Section XVII Vehicles , aircraft , and parts thereof ; vessels and certain associated transport equipment 86 Railway and tramway locomotives , rolling ­ stock and parts thereof ; railway and tramway track fixtures and fittings ; traffic signalling equipment of all kinds (not electrically pow ­ ered ) 447 87 Vehicles , other than railway or tramway roll ­ ing-stock , and parts thereof 450 88 Aircraft and parts thereof ; parachutes ; cata ­ pults and similar aircraft launching gear , ground flying trainers 456 89 Ships , boats and floating structures 458 8 Official Journal of the European Communities 31 . 12 . 79 PRELIMINARY PROVISIONS 1 . The NIMEXE headings correspond either to headings of the nomenclature for the classification of goods in customs tariffs ( Customs Cooperation Council Nomenclature or CCCN) or subheadings of the Common Customs Tariff nomenclature (CCT), in so far as these have not been grouped together or replaced by statistical subdivisions , or to statistical subdivisions of headings of the CCCN or of subheadings of the nomenclature of the CCT. In addition , certain items which do not so correspond have been introduced for specific pur ­ poses (for example , goods carried by post , goods declared as ships ' stores , etc.). The application of some of the NIMEXE headings which correspond to statistical subdivisions or have been introduced for specific purposes is optional . 2 . Each NIMEXE heading comprises a code number , a text and , where appropriate , a supplementary unit . However , the optional NIMEXE headings have no code numbers . 3 . The code is made up of six digits ; of these , the first four are those of the CCCN headings (for some of these, such as heading No 73.15 and others , the numbering has had to be modified for technical reasons) and the last two identify the NIMEXE items . 4 . NIMEXE incorporates alphanumeric references to the nomenclature of the CCT. 5 . Against each NIMEXE item is shown the five-digit code number of the relevant item of the SITC, rev. 2 , i.e. the Standard International Trade Classification , second revision , which is the ver: ion used in the Community . 6 . The interpretation of NIMEXE, to the level of the CCT subheadings , is governed by General Rules A and C of the CCT. By analogy , these rules also apply to the statistical subdivisions . 7. Amendments to NIMEXE enter into force only on 1 January of each year. Note on export of complete industrial plant Commission Regulation ( EEC) No 518 /79 of 19 March 1979 ( x ) set up a simplified declaration procedure for recording exports of complete industrial plant in the external trade statistics of the Community and in the statistics of trade between Member States . To make use of this pro ­ cedure , the parties responsible for supplying statistical information must have obtained the necessary prior authorisation from the competent department , as listed in the following table . ( ¢) OJ No L 69 , 20 . 3 . 1979 , p. 10 . 31 . 12 . 79 Official Journal of the European Communities 9 Member State Name and address of the competent department Belgium Institut national de statistique Rue de Louvain 44 B - 1000 Bruxelles Nationaal Instituut voor de Statistiek Leuvenseweg 44 B - 1000 Brussel Denmark Direktoratet for ToldvÃ ¦senet Amaliegade 44 DK - 1256 Kobenhavn K Germany ( FR) Statistisches Bundesamt Gruppe VI C  AuÃ enhandel Gustav-Stresemann-Ring 11 Postfach 5528 D - 6200 Wiesbaden 1 France Direction generale des douanes et droits indirects Division de la rÃ ©glementation des Ã ©changes Bureau E/5 93 , rue de Rivoli F - 75001 Paris Italy Ministero delle finanze Direzione generale delle dogane e delle imposte indirette I - 00100 Roma-EUR Ireland Central Statistics Office Earlsfort Terrace IRL-Dublin 2 Office of the Revenue Commissioners Dublin Castle IRL-Dublin 2 Luxembourg Institut national de statistique 44 , Rue de Louvain B - 1000 Bruxelles Netherlands Inspecteur der Invoerrechten en Accijnzen , en wiens ambtsgebied belanghebbende woont of is gevestigd United Kingdom The Controller HM Customs and Excise Statistical Office Portcullis House 27 Victoria Avenue UK - Southend-on-Sea SS2 6AL 10 Official Journal of the European Communities 31 . 12 . 79 SIGNS , ABBREVIATIONS AND SYMBOLS ISO kg K2O kV kVA kvar kW * Refers to cases where the heading has been amended, in one or more respects  Refers to code numbers already used the previous year but with differing coverage a.c . Alternating current A1203 Aluminium oxide x °C x degrees Celsius CaF2 Calcium fluoride cc Cubic centimetre(s) CCT Customs Tariff of the European Com ­ munities (Common Customs Tariff ) cg Centigram(s) cm Centimetre(s ) cm3 Cubic centimetre(s) d Denier d.c . Direct current DIN Deutsche Industrie-Norm EC European Communities ECSC European Coal and Steel Community ECU European currency unit EEC European Economic Community m m 2 m3 % mas mbar mg ml mm mm2 N n.e.s . No(s ) PbO Si Si02 SITC, rev. 2 International Organization for Standard i zation Kilogram(s ) Potassium oxide Kilovolt Kilovoltampere Kilovar Kilowatt Litre(s ) Metre(s) Square metre(s) Cubic metre(s ) Alcoholic strength by mass Millibar Milligram(s) Millilitre(s) Millimetre(s) Square millimetre(s) Newton Not elsewhere specified Number(s ) Lead oxide Silicon Silica Standard International Trade Classifi ­ cation , second revision (Nomenclature of the United Nations Statistical Office) Species plures Tonne(s) (metric ton(s )) Uranium 235 Unit(s) of account Alcoholic strength by volume Volt Watt EUA European unit of account EURATOM European Atomic Energy Community fob Free on board Fe203 Iron oxide g Gram(s) GBq Gigabecquerel hi Hectolitre(s) H.T. High tension INN International non-proprietary names INNM International non-proprietary names , mo ­ dified spp t U 235 u.a . % vol V W See also ' Supplementary units ' for the abbreviations and symbols used for supplementary units . 31 . 12 . 79 Official Journal of the European Communities 11 SUPPLEMENTARY UNITS carat Carats (one metric carat = 2 X 10-4 kg) CC(t) Carrying capacity in tonnes (') g Gram GBq Gigabecquerel GRT Gross register ton (2-8316 m3) Hundred Hundred items kg 90% dry Kilogram of substance 90% dry kg K20 Kilogram of potassium oxide kg KOH Kilogram of potassium hydroxide (caustic potash ) kg N Kilogram of nitrogen kg NaOH Kilogram of sodium hydroxide (caustic soda) kg P205 Kilogram of phosphorus pentoxide (phosphoric anhydride ) kWh Kilowatt/hour 1 Litre 1 100 % ale . Litre pure ( 100% ) alcohol m Metre m2 Square metre m3 Cubic metre N Number of items Pair Number of pairs Thousand Thousand items (*) " Carrying capacity in tonnes ' (CC(t )) means the carrying capacity of a vessel expressed in tonnes , not including ships ' stores (fuel , equipment , food supplies , etc .). Persons carried on board (crew and passengers), and their baggage , are also excluded . class="page"> 31 . 12 . 79 Official Journal of the European Communities 13 01 .01 SECTION 1 LIVE ANIMALS ; ANIMAL PRODUCTS CHAPTER 1 LIVE ANIMALS Notes 1 . This Chapter covers all live animals except : ( a ) Fish , crustaceans and molluscs , of headings Nos 03.01 and 03.03 ; ( b) Microbial cultures and other products of heading No 30.02 ; and ( c ) Animals of heading No 97.08 . 2 . Any reference in this Chapter to a particular genus or species , except where the context otherwise requires , includes a reference to the young of that genus or species . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 01.01-11 01.01-15 01.01-19 01.01-30 01.01-50 01.02-11 01.02-31 01.02-32 01.02-33 01.02-35 01.02-38 01.02-39 01.02-90 01.03-11 01.01 A I II III B C 01.02 A I II a b B 01.03 A I 1 aa bb 2 3 4 Live horses , asses , mules and hinnies : Horses : Pure-bred breeding animals For slaughter Other Asses Mules and hinnies Live animals of the bovine species : Domestic species : Pure-bred breeding animals Other : Not yet having any permanent teeth , of a weight of not less than 350 kg but not more than 450 kg , in the case of male animals , or of not less than 320 kg but not more than 420 kg in the case of female animals Other : Calves, steers, heifers and yearling bulls : Calves of a live weight of 220 kg or less and not yet having any permanent teeth . . . . Other Bulls Cows Oxen Other Live swine : Domestic species : Pure-bred breeding animals 001.50 001.50 001.50 001.50 001.50 001.11 001.19 001.19 001.19 001.19 001.19 001 . IS 001.19 001.3C N N N N N N N N N N N N N N 14 Official Journal of the European Communities 31 . 12 . 79 01 .03 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 01.03-15 01.03-16 01.03-18 01.03-90 01.04-11 01.04-13 01.04-21 01.04-23 01.04-90 01.05-20 01.05-30 01.05-91 01.05-93 01.05-95 01.05-97 01.05-98 01.06-10 01.06-30 01.06-91 01.06-99 01.03 A (cont 'd ) II a b B 01.04 A I a b II a b B 01.05 A I II B I II III IV V 01.06 A B C 1 2 I II Other : Sows having farrowed at least once , of a weight of not less than 160 kg Other : Of a weight of less than 50 kg Of a weight of 50 kg or more Other Live sheep and goats : Domestic species : Sheep : Pure-bred breeding animals Other Goats : Pure-bred breeding animals Other Other Live poultry , that is to say , fowls , ducks , geese , tur ­ keys and guinea fowls : Of a weight not exceeding 185 g : Turkeys and geese Other Other : Fowls Ducks Geese Turkeys Guinea fowls Other live animals : Domestic rabbits Pigeons Other : Primarily for human consumption Other 001.30 001.30 001.30 001.30 001.21 001.21 001.22 001.22 001.21 001.41 001.41 001.49 001.49 001.49 001.49 001.49 001.90 001.90 001.90 941.00 N N N N N N N N N N N N N N N N 31 . 12 . 79 Official Journal of the European Communities 15 CHAPTER 2 MEAT AND EDIBLE MEAT OFFALS Note This Chapter does not cover : ( a ) Products of the kinds described in headings Nos 02.01 , 02.02 , 02.03 , 02.04 and 02.06 , unfit or unsuitable for human consumption ; ( b ) Guts , bladders or stomachs of animals (heading No 05.04) and animal blood (heading No 05.15); or (c ) Animal fat , other than products of heading No 02.05 (Chapter 15 ). Additional Notes 1 . A. For the purposes of heading No 02.01 , the following expressions shall have the meanings hereunder assigned to them : (a ) "Carcases of bovine animals" , for the purposes of subheading A 11 : whole carcases of the slaughtered animals after having been bled, eviscerated and skinned, imported with or without the heads, with or without the feet and with or ivithout the other offals attached. Where carcases are imported without the heads, the latter must have been separated from the carcase at the atloido-occipital joint . When imported without the feet, the latter must have been cut off at the carpo-metacarpal or tarso-metatarsal joints ; " carcase" shall include the front part of the carcase comprising all the bones and the scrag, neck and shoulder having more than 10 pairs of ribs ; (b ) "Half- carcases of bovine animals", for the purposes of subheading A 11 : the product resulting from the symme ­ trical division of the whole carcase through the centre of each cervical, dorsal, lumbar and sacral vertebra and through the centre of the sternum and of the ischio-pubic-symphysis ; "half-carcase" shall include the front part of the half- carcase comprising all the bones and the scrag, neck and shoulder having more than 10 ribs ; (c ) " Compensated quarters " , for the purposes of subheadings A 11 a ) 1 and A 11 b ) 1 : portions composed of either :  forequarters comprising all the bones and the scrag, neck and shoulder, and cut at the 10th rib ; and hind ­ quarters comprising all the bones and the thigh and sirloin, and cut at the third rib ; or  forequarters comprising all the bones and the scrag, neck and shoulder, and cut at the fifth rib, with the whole of the flank and breast attached ; and hindquarters comprising all the bones and the thigh and sirloin, and cut at the eighth cut rib . The forequarters and the hindquarters constituting "compensated quarters " must be imported at the same time and in equal numbers, and the total weight of the forequarters must be the same as that of the hindquarters ; however, a difference between the weights of the two parts of the consignment is allowed provided that this does not exceed 5% of the weight of the heavier part (forequarters or hindquarters ) ; (d ) " Unseparated forequarters" , for the purposes of subheadings A 11 a ) 2 and A 11 b ) 2 : the front part of a carcase comprising all the bones and the scrag, neck and shoulder, with a minimum of four pairs of ribs and a maximum of 10 pairs of ribs (the first four pairs of ribs must be whole, the others may be cut ) with or without the thin flank ; (e ) " Separated forequarters " , for the purposes of subheadings A II a ) 2 and A II b ) 2 : the front part of a half ­ carcase comprising all the bones and the scrag, neck and shoulder, with a minimum of four ribs and a maximum of 10 ribs (the first four ribs must be whole, the others may be cut ) with or without the thin flank ; (f ) " Unseparated hindquarters " , for the purposes of subheadings All a ) 3 and All b ) 3 : the rear part of a carcase comprising all the bones and the thigh and sirloin, with a minimum of three pairs of whole or cut ribs, with or without the knuckle and with or without the thin flank ; (g) " Separated hindquarters ", for the purposes of subheadings A 11 a) 3 and A lib) 3 : the rear part of a half-carcase comprising all the bones and the thigh and sirloin, with a minimum of three whole or cut ribs , with or without the knuckle and with or without the thin flank : 31 . 12 . 7916 Official Journal of the European Communities 02.01 (h ) 11 . "Crop" and "chuck and blade" cuts, for the purposes of subheading A 11 b ) 4 bb ) 22 : the dorsal part of the forequarter, including the upper part of the shoulder, obtained from a forequarter with a minimum of four ribs and a maximum of 10 ribs by a cut along a straight line through the point where the first rib joins the first sternal segment to the point of reflection of the diaphragm on the 10th rib ; 22 . "Brisket" cut, for the purposes of subheading A 11 b ) 4 bb ) 22 : the lower part of the forequarter comprising the brisket navel end and the brisket point end. B. In determining the number of whole or cut ribs referred to in paragraph A, only those attached to the backbone shall be taken into consideration . 2 . A. For the purposes of subheadings 02.06 B 1 a ) 2 aa ) and 02.06 B I b ) 2 aa), "bacon sides " shall be taken to mean pig half-carcases without the head, chaps, neck, feet, tail, flare fat, kidneys, tenderloin, blade bone, sternum, vertebral column, pelvic bone and diaphragm. B. For the purposes of subheadings 02.06 B I a ) 2 bb ) and 02.06 B I b ) 2 bb ), " spencers " shall be taken to mean bacon sides without the ham, whether or not boned. C. For the purposes of subheadings 02.06 B I a ) 2 cc) and 02.06 B 1 b ) 2 cc ), " 3/4 sides" shall be taken to mean bacon sides without the shoulder, whether or not boned. D. For the purposes of subheadings 02.06 B 1 a ) 2 cc ) and 02.06 B I b ) 2 cc ), "middles " shall be taken to mean bacon sides without the ham and the shoulder, whether or not boned . 3 . For the purposes of subheadings 02.06 B 1 b ) 3 aa ), 4 aa), 5 aa), 6 aa ) and 7 aa), products whose water/protein ratio in the meat (nitrogen content multiplied by 6-25 ) is more than 2-8 shall be considered as slightly dried and slightly smoked. NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 02.01 Meat and edible offals of the animals falling within heading No 01.01 , 01.02 , 01.03 or 01.04 , fresh , chilled or frozen : A Meat : 02.01-01 I Of horses , asses , mules and hinnies 011.50 TT Of bovine animals . a Fresh or chilled : 02.01-02 02.01-03 02.01-06 1 aa bb 11 22 Carcases , halt-carcases or compensated quarters : Carcases of a weight of not less than 180 kg but not more than 270 kg and half-carcases or "compensated" quarters , of a weight of not less than 90 kg but not more than 135 kg , with a low degree of ossification of the cartilages (more especially those of the symphysis pubis and the vertebral apophyses), the meat of which is of a light pink colour and the fat of which , of extremely fine struc ­ ture , is white to light yellow in colour . . . Other : Of veal Other 011.11 011.11 011.11 31 . 12 . 79 Official Journal of the European Communities 17 02.01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 02.01 A II a Ccont'd ) 02.01-07 02.01-08 02.01-09 02.01-11 02.01-12 02.01-13 02.01-14 02.01-15 02.01-16 02.01-18 02.01-19 02.01-22 02.01-24 02.01-25 02.01-27 2 aa bb 3 aa bb 4 aa bb b 1 2 3 4 aa bb 11 22 33 11 22 It 22 Sepaiated or unseparated forequarters : Separated forequarters of a weight of not less than 45 kg but not more than 68 kg , with a low degree of ossification of the cartilages (more especially those of the ver ­ tebral apophyses), the meat of which is of a light pink colour and the fat of which , of extremely fine structure , is white to light yellow in colour Other : Of veal Other Separated or unseparated hindquarters : Separated hindquarters of a weight of not less than 45 kg but not more than 68 kg (not less than 38 kg but not more than 61 kg in the case of " Pistola " cuts ), with a low degree of ossification of the cartilages (more especially those of the vertebral apophyses), the meat of which is of a light pink colour and the fat of which , of extremely fine structure , is white to light yellow in colour . Other : Of veal Other Other : Unboned (bont-in) Boned or boneless Frozen : Carcases , half-carcases or "compensated" quarters Separated or unseparated forequarters . . . Separated or unseparated hindquarters . . . Other : Unboned (bone-in) Boned or boneless : Forequarters , whole or cut into a maxi ­ mum of five pieces , each quarter being in a single block ; " compensated" quar ­ ters in two blocks , one of which contains the forequarter , whole or cut into a maxi ­ mum of five pieces , and the other , the hindquarter , excluding the tenderloin , in one piece Crop , chuck and blade and brisket cuts . Other 011.11 011.11 011.11 011.11 011.11 011.11 011.11 011.12 011.11 011.11 011.11 011.11 011.12 011.12 011.12 02.01-31 02.01-32 III a 1 aa bb Of swine : Of domestic swine : Carcases or half-carcases , with or without heads , feet or flare fat : Fresh or chilled Frozen 011.30 011.30 18 Official Journal of the European Communities 31 . 12 . 79 02.01 NIMEXE code CCT reference Statistical subdivision ... Description SITC code Supplementary unit 02.01-35 02.01-36 02.01-37 02.01-38 02.01-42 02.01-43 02.01-44 02.01-46 02.01-49 02.01-52 02.01-53 02.01-54 02.01-55 02.01-57 02.01-63 02.01-65 02.01-69 02.01-78 02.01-82 02.01-84 02.01-85 02.01-88 02.01-92 02.01-94 02.01-99 02.02-01 02.01 A III a (cont 'd) 2 3 4 5 6 aa bb b IV B I II a b 1 2 c 1 2 3 4 5 6 7 d 02.02 A I a aa bb aa bb aa bb aa bb 11 21 Hams and cuts of ham , unboned (bone-in): Fresh or chilled Frozen Shoulders (fores ) and cuts of shoulders , unboned (bone-in ) : Fresh or chilled Frozen Loins and cuts of loins , unboned (bone-in) : Fresh or chilled Frozen Bellies ( streaky) and cuts of bellies : Fresh or chilled Frozen Other : Boned or boneless and frozen Other : Fresh or chilled Frozen Other Other Offals : For the manufacture of pharmaceutical products Other : Of horses , asses , mules and hinnies Of bovine animals : Livers Other Of domestic swine : Heads and cuts of heads ; necks Feet and tails Kidneys Livers Hearts , tongues and lungs Livers , hearts , tongues and lungs attached to the trachea and gullet Other Other Dead poultry (that is to say , fowls , ducks , geese , tur ­ keys and guinea fowls ) and edible offals thereof (except liver), fresh , chilled or frozen : Whole poultry : Fowls : Plucked and gutted, with heads and feet, known as " 83% chickens" 011.30 011.30 011.30 011.30 011.30 011.30 011.30 011.30 011.30 011.30 011.30 011.30 011.20 011.60 011.60 011.60 011.60 011.60 011.60 011.60 011.60 011.60 011.60 011.60 011.6C 011.4C I 31 . 12 . 79 Official Journal of the European Communities 19 02 .02 NIMEXE code CCT reference Statistical subdivision Description SITCcode Supplementary unit 02.02-03 02.02-05 02.02-06 02.02-07 02.02-08 02.02-11 02.02-14 02.02-17 02.02-18 02.02-50 02.02-61 02.02-62 02.02-63 02.02-64 02.02-66 02.02-68 02.02-69 02.02-71 02.02-73 02.02-75 02.02-81 02.02-83 02.02-85 02.02-86 02.02-89 02.02-90 02.02 A I (cont'd ) b c II a b c III a b IV V B ' I II a 1 2 3 4 5 b c d 1 2 3 e 1 2 aa bb 3 f C Plucked and drawn, without heads and feet but with hearts , livers and gizzards , known as "70% chickens " Plucked and drawn, without heads and feet and without hearts , livers and gizzards , known as "65% chickens" Ducks : Plucked , bled , gutted but not drawn , with heads and feet , known as "85% ducks " Plucked and drawn, without heads and feet but with hearts , livers and gizzards , known as "70% ducks " Plucked and drawn, without heads and feet and without hearts , livers and gizzards , known as "63% ducks " Geese : Plucked , bled , not drawn, with heads and feet , known as " 82% geese " Plucked and drawn , without heads and feet , with or without hearts and gizzards , known as "75% geese" Turkeys Guinea fowls Poultry cuts (excluding offals) : Boned or boneless Unboned (bone-in) : Halves or quarters : Of fowls Of ducks Of geese Of turkeys Of guinea fowls Whole wings , with or without tips Backs , necks , backs with necks attached, rumps and wing tips Breasts and cuts of breasts : Of geese Of turkeys Of other poultry Legs and cuts of legs : Of geese Of turkeys : Drumsticks and cuts of drumsticks . . . . Other Of other poultry Other Offals 011.40 011.40 011.40 011.40 011.40 011.40 011.40 011.40 011.40 011.40 011.40 011.40 011.40 011.40 011.40 011.40 011.40 011.40 011.40 011.40 011.40 011.40 011.40 011.40 011.40 011.40 i 20 Official Journal of the European Communities 31 . 12 . 79 02 .03 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 02.03-10 02.03-90 02.04-10 02.04-30 02.04-92 02.04-98 02.05-01 02.05-20 02.05-30 02.05-50 02.06-01 02.06-11 02.06-13 02.06-16 02.06-18 02.06-31 02.06-33 02.06-35 02.06-37 02.06-39 02.06-41 02.03 A B 02.04 A B C I II 02.05 A I II B C 02.06 A B I a 1 2 aa bb cc 3 4 5 6 7 b 1 Poultry liver , fresh , chilled , frozen , salted or in brine : Fatty liver of goose or duck Other Other meat and edible meat offals , fresh , chilled or frozen : Of domestic pigeons and domestic rabbits . . . . Of game Other : Whale and seal meat ; frogs ' legs Other Pig fat free of lean meat and poultry fat (not rendered or solvent-extracted), fresh , chilled , frozen , salted , in brine , dried or smoked : Back-fat : Fresh , chilled , frozen , salted or in brine . . . . Dried or smoked Pig fat , other than that falling within subheading A Poultry fat Meat and edible meat offals (except poultry liver), salted , in brine , dried or smoked : Horsemeat, salted, in brine or dried Meat and edible meat offals of domestic swine : Meat : Salted or in brine : Carcases or half-carcases , with or without heads , feet or flare fat Bacon sides , spencers, 3 /4 sides and middles : Bacon sides Spencers 3/4 sides and middles Hams and cuts of ham , unboned (bone-in) . . Shoulders (fores) and cuts of shoulders , un ­ boned (bone-in ) Loins and cuts of loins , unboned (bone-in ) . Bellies ( streaky) and cuts of bellies Other Dried or smoked : Carcases or half-carcases , with or without heads , feet or flare fat 011.81 011.81 011.89 011.89 011.89 011.89 411.31 411.31 411.31 411.31 012.90 012.10 012.10 012.10 012.10 012.10 012.10 012.10 012.10 012.10 012.10 31 . 12 . 79 Official Journal of the European Communities 21 02.06 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 02.06-43 02.06-46 02.06-48 02.06-51 02.06-53 02.06-55 02.06-57 02.06-61 02.06-63 02.06-65 02.06-67 02.06-71 02.06-73 02.06-81 02.06-83 02.06-85 02.06-86 02.06-87 02.06-88 02.06-89 02.06-92 02.06-94 02.06-96 02.06-98 02.06 B I b (cont 'd) 2 aa bb cc 3 aa bb 4 aa bb 5 aa bb 6 aa bb 7 aa bb II a b c d e f g C I a 1 2 b II Bacon sides , spencers , 3 /4 sides and middles : Bacon sides Spencers 3 /4 sides and middles Hams and cuts of ham , unboned (bone-in ) : Slightly dried or slightly smoked Other Shoulders (fores ) and cuts of shoulders , unboned (bone-in ) : Slightly dried or slightly smoked Other Loins and cuts of loins , unboned (bone-in ) : Slightly dried or slightly smoked Other Bellies ( streaky) and cuts of bellies : Slightly dried or slightly smoked Other Other : Slightly dried or slightly smoked Other Edible meat offals : Heads and cuts of heads ; necks Feet and tails Kidneys Livers Hearts , tongues and lungs Livers , hearts , tongues and lungs attached to the trachea and gullet Other Other : Of bovine animals : Meat : Unboned (bone-in) Boned or boneless Offals Other 012.10 012.10 012.10 012.10 012.10 012.10 012.10 012.10 012.10 012.10 012.10 012.10 012.10 012.90 012.90 012.90 012.90 012.90 012.90 012.90 012.90 012.90 012.90 012.90 22 Official Journal of the European Communities 31 . 12 . 79 03.oi CHAPTER 3 FISH , CRUSTACEANS AND MOLLUSCS Note This Chapter does not cover : ( a ) Marine mammals (heading No 01.06) or meat thereof (heading No 02.04 or 02.06); ( b ) Fish ( including livers and roes thereof), crustaceans and molluscs , dead , unfit or unsuitable for human consump ­ tion by reason of either their species or their condition (Chapter 5 ) ; or ( c ) Caviar or caviar substitutes ( heading No 16.04). NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 03.01-01 03.01-02 03.01-03 03.01-04 03.01-05 03.01-06 03.01-07 03.01-08 03.01-09 03.01-10 03.01-11 03.01-12 03.01-13 03.01-14 03.01-15 03.01-16 03.01-17 03.01-18 03.01 A I a b c d II III IV B I a 1 aa bb 2 aa bb b 1 1 2 1 2 a b a b a b aa bb Fish , fresh (live or dead), chilled or frozen : Freshwater fish : Trout and other salmonidae : Trout : Fresh or chilled Frozen Salmon : Fresh or chilled Frozen Lake white fish Other Eels : Fresh or chilled Frozen Carp : Fresh or chilled Frozen Other : Fresh or chilled Frozen Saltwater fish : Whole , headless or in pieces : Herring : From 15 February to 15 June : Fresh or chilled Frozen From 16 June to 14 February : Fresh or chilled Frozen Sprats : From 15 February to 15 June : Fresh or chilled Frozen 034.10 034.20 034.10 034.20 034.10 034.10 034.10 034.20 034.10 034.20 034.10 034.20 034.10 034.20 034.10 034.20 034.10 034.20 31 . 12 . 79 Official Journal of the European Communities 23 03.oi NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 03.01-19 03.01-20 03.01-21 03.01-22 03.01-23 03.01-24 03.01-25 03.01-26 03.01-27 03.01-28 03.01-29 03.01-30 03.01-31 03.01-32 03.01-34 03.01-36 03.01-37 03.01-38 03.01-41 03.01-42 03.01-43 03.01-44 03.01-45 03.01-47 03.01-48 03.01-49 03.01-51 03.01-52 03.01 B I b (cont 'd ) 2 c 1 aa 11 aaa bbb 22 33 bb 11 aaa bbb 22 33 cc 11 aaa bbb 22 33 2 d 1 2 e f 1 2 g h 1 2 ij 1 2 aa bb aa bb 1 2 1 2 From 16 June to 14 February : Fresh or chilled Frozen Tunny : For the industrial manufacture of products falling within heading No 16.04 : Whole : Yellow-finned tunny : Weighing not more than 10 kg each Other Long-finned tunny Other Gilled and gutted : Yellow-finned tunny : Weighing not more than 10 kg each Other Long-finned tunny Other Other (for example , "heads off") : Yellow-finned tunny : Weighing not more than 10 kg each Other Long-finned tunny Other Other : Fresh or chilled Frozen Sardines (Clupea pilchardus Walbaum): Fresh or chilled Frozen Sharks : Fresh or chilled . . Frozen Redfish ( Sebastes marinus): Fresh or chilled Frozen Halibut (Hippoglossus vulgaris , Hippoglossus reinhardtius ) : Fresh or chilled Frozen Cod (Gadus morrhua or Gadus callarias): Fresh or chilled Frozen Coalfish ( Pollachius virens or Gadus virens): Fresh or chilled Frozen 034.10 034.20 034.20 034.20 034.20 034.20 034.20 034.20 034.20 034.20 034.20 034.20 034.20 034.20 034.10 034.20 034.10 034.20 034.10 034.20 034.10 034.20 034.10 034.20 034.10 034.20 034.10 034.20 24 Official Journal of the European Communities 31 . 12 . 79 03.oi NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 03.01-53 03.01-55 03.01-56 03.01-57 03.01-58 03.01-59 03.01-61 03.01-63 03.01-64 03.01-65 03.01-66 03.01-67 03.01-68 03.01-69 03.01-71 03.01-73 03.01-75 03.01-76 03.01-81 03.01-85 03.01-91 03.01-92 03.01-93 03.01-94 03.01-95 03.01-96 03.01-97 03.01-98 03.01-99 03.01 B I (cont 'd) k 1 2 1 1 2 m 1 aa bb 2 aa bb n 1 2 o 1 2 P 1 2 q ii a b 1 2 3 4 5 6 7 C 1 aa bb 2 aa bb 1 2 I II Haddock : Fresh or chilled Frozen Whiting (Merlangus merlangus): Fresh or chilled Frozen Mackerel : From 15 February to 15 June : Fresh or chilled Frozen From 16 June to 14 February : Fresh or chilled Frozen Anchovies (Engraulis spp): Fresh or chilled Frozen Plaice : Fresh or chilled Frozen Sea-bream of the species Dentex dentex and Pagellus : Fresh or chilled Frozen Other : Sole : Fresh or chilled Frozen Other : Fresh or chilled Frozen Fillets : Fresh or chilled : Of cod (Gadus morrhua or Gadus callarias) . . . Other Frozen : Of cod (Gadus morrhua or Gadus callarias ) Of coalfish ( Pollachius virens or Gadus virens ) Of haddock Of redfish (Sebastes marinus) Of tunny Of mackerel Other Livers and roes : Fresh or chilled Frozen 034.10 034.20 034.10 034.20 034.10 034.20 034.10 034.20 034.10 034.20 034.10 034.20 034.10 034.20 034.10 034.20 034.10 034.20 034.30 034.30 034.40 034.40 034.40 034.40 034.40 034.40 034.40 034.10 034.20 31 . 12 . 79 Official Journal of the European Communities 25 03 .02 I NIMEXE I code CCT reference Statistical subdivision Description SITC code Supplementary unit 03.02 Fish , dried , salted or in brine ; smoked fish , whether or not cooked before or during the smoking process : 03.02-01 03.02-03 03.02-05 03.02-07 03.02-15 03.02-17 03.02-18 03.02-19 A I a b c d e f 1 2 3 Dried , salted or in brine : Whole , headless or in pieces : Herring Cod : Dried, unsalted Dried, salted Wet salted, or in brine Anchovies ( Engraulis spp ) Common halibut (Hippoglossus vulgaris) . . . Salmon , salted or in brine Other 035.03 035.02 035.02 035.03 035.03 035.03 035.03 035.03 03.02-21 03.02-25 03.02-28 03.02-28 03.02-31 03.02-33 03.02-39 03.02-39 03.02-39 03.02-60 03.02-70 II a b c d B I II III IV V C D Fillets : Of cod Of salmon , salted or in brine Of lesser or Greenland halibut (Hippoglossus reinhardtius), salted or in brine Other Smoked , whether or not cooked before or during the smoking process : Herring Salmon Lesser or Greenland halibut (Hippoglossus rein ­ hardtius ) Common halibut (Hippoglossus vulgaris) .... Other Livers and roes Fish meal 035.03 035.03 035.03 035.03 035.04 035.04 035.04 035.04 035.04 035.03 035.01 03.03-12 03.03-21 03.03-23 03.03-31 03.03-33 03.03-35 03.03-37 03.03 A I II a b 1 2 aa bb III a b Crustaceans and molluscs , whether in shell or not , fresh (live or dead), chilled , frozen , salted , in brine or dried ; crustaceans , in shell , simply boiled in water : Crustaceans : Crawfish of the genera Palinurus , Panulirus and Jasus Lobsters (Homarus spp): Live Other : Whole Other : Frozen Other Crabs and freshwater crayfish : Crabs of the species Paralithodes camchaticus Chionoecetes spp and Callinectes sapidus .... Other 036.00 036.00 036.00 036.00 036.00 036.00 036.00 26 Official Journal of the European Communities 31 . 12 . 79 03 .03 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 03.03 A (cont 'd ) 03.03-43 03.03-43 03.03-43 03.03-43 03.03-50 03.03-61 03.03-63 03.03-65 03.03-66 03.03-68 03.03-68 03.03-68 03.03-68 03.03-68 03.03-68 03.03-68 IV a b 1 2 c V B I a b II III IV a 1 aa bb 2 3 4 b 1 2 Shrimps and prawns : Prawns ( Pandalidae spp ) Shrimps of the genus "Crangon " spp : Fresh , chilled or simply boiled in water . . . . Other Other Other (for example , Norway lobsters ) Molluscs : Oysters : European flat oysters weighing not more than 40 g each Other Mussels Snails , other than sea snails Other : Frozen : Squid : Ommastrephes sagittatus and Loligo spp . Other Cuttle-fish of the species Sepia officinalis , Rossia macrosoma and Sepiola rondeleti . . . Octopus Other Other : Squid ( Ommastrephes sagittatus and Loligo spp) Other 036.00 036.00 036.00 036.00 036.00 036.00 036.00 036.00 036.00 036.00 036.00 036.00 036.00 036.00 036.00 036.00 31 . 12 . 79 Official Journal of the European Communities 27 CHAPTER 4 DAIRY PRODUCE ; BIRDS ' EGGS ; NATURAL HONEY ; EDIBLE PRODUCTS OF ANIMAL ORIGIN, NOT ELSEWHERE SPECIFIED OR INCLUDED Notes 1 . The expression "milk" means full cream or skimmed milk , buttermilk , whey , curdled milk , kephir , yoghourt and other fermented or acidified milk . 2 . Milk and cream put up in hermetically sealed cans are regarded as preserved within the meaning of heading No 04.02 . However , milk and cream are not regarded as so preserved merely by reason of being pasteurised , sterilised or peptonised , if they are not put up in hermetically sealed cans . Additional Notes 1 . The term "cans", as used in Note 2 to this Chapter, shall be taken to apply only to such containers of a net capacity not exceeding 5 kg . 2 . The expression "special milk for infants as used in subheading 04.02 B I a ), shall be taken to mean products free from pathogenic and toxigenic germs and containing per gram less than 10 000 revivifiable aerobic bacteria and less than two coliform bacteria . 3 . For the purpose of calculating the fat content of products falling within subheadings 04.02 Bib ) and B 11 b ), the weight of any added sugar shall be disregarded . 4 . The expression "whole cheeses ", as used in subheading 04.04 Ala), shall be taken to apply to whole cheeses of the conventional flat cylindrical shape of the following net weights :  Emmentaler : not less than 60 kg but not more than 130 kg,  Gruyere and Sbrinz : not less than 20 kg but not more than 45 kg,  Bergkase : not less than 20 kg but not more than 60 kg,  Appenzell : not less than 6 kg but not more than 8 kg . 5 . Subheading 04.04 A I b ) 2 shall be taken to apply only to goods the packings of which bear at least the following particulars :  the description of the cheese ;  the fat content, by weight, in the dry matter ;  the packer responsible ;  the country of origin of the cheese . 6 . For the purposes of subheading 04.04 D 1, the expression "put up for retail sale " shall be taken to apply to cheese of kinds classified under that subheading put up in immediate packings of a net weight not exceeding 1 kg containing portions or slices of an individual net weight not exceeding 100 g . 7 . For the purposes of subheadings 04.04 A 1 a ), A 1 b ) and D 1, the term "free-at-frontier value" shall be taken to mean the free-at-frontier price or free on board price in the country of exportation, plus a lump sum to be determined in respect of the expenses of delivery to the customs territory of the Community . 8 . Levy applicable to certain mixtures falling within this Chapter : The levy applicable to mixtures falling within this Chapter and composed of products classified under headings or subheadings 04.01 B, 04.02, 04.03, 04.04, 17.02 A or 21.07 F 1 shall be that applicable to the ingredient which involves the higher or highest levy and which also forms at least 10% by weight of the mixture concerned. Where this method of assessing the levy cannot be applied, the levy to be applied to such mixtures shall be that determined by the tariff classification of the mixtures . 28 Official Journal of the European Communities 31 . 12 . 79 04 .01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 04.01 Milk and cream , fresh , not concentrated or sweet ­ ened : 04.01-11 04.01-11 A I a b Of a fat content, by weight, not exceeding 6% : Yoghourt, kephir, curdled milk, whey, buttermilk and other fermented or acidified milk : In immediate packings of a net capacity of two litres or less Other 022.30 022.30 04.01-21 04.01-25 04.01-25 04.01-31 04.01-35 04.01-35 II a 1 2 b 1 2 aa bb aa bb Other : In immediate packings of a net capacity of two litres or less and of a fat content , by weight : Not exceeding 4% : Skimmed milk Other Exceeding 4% Other , of a fat content, by weight : Not exceeding 4% : Skimmed milk Other Exceeding 4% 022.30 022.30 022.30 022.30 022.30 022.30 04.01-80 04.01-80 04.01-80 B I II III Other, of a fat content, by weight : Exceeding 6% but not exceeding 21% Exceeding 21% but not exceeding 45% Exceeding 45% 022.30 022.30 022.30 04.02 Milk and cream , preserved , concentrated or sweet ­ ened : A Not containing added sugar : 04.02-11 I Whey 022.41 04.02-21 04.02-23 04.02-28 04.02-29 04.02-31 II a 1 2 3 4 b 1 Milk and cream , in powder or granules : In immediate packings of a net capacity of 2*5 kg or less and of a fat content, by weight : Not exceeding 1*5% Exceeding 1*5% but not exceeding 27% . . . Exceeding 27% but not exceeding 29% . . . Exceeding 29% Other , of a fat content , by weight : Not exceeding 1*5% 022.42 022.43 022.43 022.43 022.42 04.02-33 2 Exceeding 1*5% but not exceeding 27% . . . 022.43 31 . 12 . 79 Official Journal of the European Communities 29 04 .02 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 04.02-38 04.02-39 04.02 A II b (cont 'd ) 3 4 Exceeding 27% but not exceeding 29% . . . Exceeding 29% 022.43 022.43 04.02-42 III a 1 Milk and cream , other than in powder or granules : In immediate packings of a net capacity of 2-5 kg or less and of a fat content , by weight , not exceeding 11% : Of a fat content, by weight, not exceeding 8-9% 022.49 04.02-45 04.02-47 04.02-49 2 b 1 2 Other Other , of a fat content , by weight : Not exceeding 45% Exceeding 45% 022.49 022.49 022.49 B Containing added sugar : 04.02-50 04.02-61 04.02-63 04.02-69 04.02-71 04.02-73 04.02-79 04.02-81 04.02-92 04.02-99 I a b 1 aa bb cc 2 aa bb cc II a b 1 2 Milk and cream , in powder or granules : Special milk for infants , in hermetically sealed containers of a net capacity of 500 g or less and of a fat content , by weight , exceeding 10% but not exceeding 27% Other : In immediate packings of a net capacity of 2*5 kg or less and of a fat content , by weight : Not exceeding 1*5% Exceeding 1*5% but not exceeding 27% Exceeding 27% Other , of a fat content , by weight : Not exceeding 1*5% Exceeding 1*5% but not exceeding 27% . . Exceeding 27% Milk and cream , other than in powder or granules : In immediate packings of a net capacity of 2 - 5 kg or less and of a fat content , by weight , not exceeding 9-5% Other , of a fat content , by weight : Not exceeding 45% Exceeding 45% 022.43 022.42 022.43 022.43 022.42 022.43 022.43 022.49 022.49 022.49 04.03-10 04.03-90 04.03 A B Butter : Of a fat content , by weight , not exceeding 85% . . Other 023.00 023.00 30 Official Journal of the European Communities 31 . 12 . 79 04 .04 NIMEXE code CCT reference Statistical subdivision Description SITCcode Supplementary unit 04.04 Cheese and curd : A Emmentaler , Gruyere , Sbrinz , Bergkase and Appen ­ zell , not grated or powdered : 04.04-01 04.04-01 04.04-09 04.04-09 04.04-09 I a 1 2 b 1 aa bb 2 Of a minimum fat content of 45% by weight , in the dry matter , matured for at least three months : Whole cheeses of a free-at-frontier value per 100 kg net weight of : 272-74 ECU or more , but less than 296-92 ECU : 296-92 ECU or more Pieces packed in vacuum or in inert gas : With rind on at least one side , of a net weight : Of not less than 1 kg but less than 5 kg and of a free-at-frontier value of not less than 296-92 ECU but less than 330-77 ECU per 100 kg net weight Of not less than 450 g and of a free-at-frontier value of not less than 330-77 ECU per 100 kg net weight Other , of a net weight of not less than 75 g but not more than 250 g and of a free-at-frontier value of not less than 354-95 ECU per 100 kg net weight 024.00 024.00 024.00 024.00 024.00 04.04-19 II Other 024.00I 04.04-20 B Glarus herb cheese (known as Schabziger), made from skimmed milk and mixed with finely-ground herbs 024.00 04.04-30 C Blue-veined cheese , not grated or powdered . . . . 024.00 04.04-40 04.04-40 04.04-40 04.04-40 D I II a 1 2 b Processed cheese , not grated or powdered : In the blending of which only Emmentaler , Gruyere and Appenzell have been used and which may contain , as an addition , Glarus herb cheese (known as Schabziger), put up for retail sale , of a free-at-frontier value of not less than 181-34 ECU per 100 kg net weight and of a fat content by weight , in the dry matter, not exceeding 56% Other , of a fat content , by weight : Not exceeding 36% and of a fat content , by weight, in the dry matter : Not exceeding 48% Exceeding 48% Exceeding 36% 024.00 024.00 024.00 024.00 04.04-52 04.04-57 E I a 1 2 Other : Not grated or powdered , of a fat content , by weight , not exceeding 40% and a water content , calculated by weight , of the non-fatty matter : Not exceeding 47% : Grana , Parmigiano Reggiano Fiore Sardo . Pecorino 024 . 0C 024.00 04.04-59 3 Other 024.0C 31 . 12 . 79 Official Journal of the European Communities 31 04 .04 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 04.04-61 04.04-63 04.04-65 04.04-67 04.04-68 04.04-77 04.04-81 04.04-83 04.04-84 04.04-85 04.04-87 04.04-88 04.04-89 04.04-92 04.04-93 04.04-94 04.04-96 04.04-98 04.04-99 04.05-01 04.05-09 04.05-14 04.05-18 04.04 E I (cont'd) b 1 2 aa bb 3 4 5 c 1 2 II a b 04.05 A 1 a 1 2 b II aa bb cc dd ee it gg hh m 1 2 Exceeding 47% but not exceeding 72% : Cheddar Tilsit and Butterkase , of a fat content , by weight, in the dry matter : Not exceeding 48% Exceeding 48 % Kashkaval Cheese of sheep 's milk or buffalo milk , in containers containing brine , or in sheep or goatskin bottles Other : Fresh cheese (cream cheese) and curd . . . Asiago, Caciocavallo, Provolone, Ragusano . Danbo, Edam, Fontal, Fontina, Fynbo, Gouda, Havarti, Maribo, Samsoe Esrom , Italico, Kernhem, Saint-Nectaire, Saint- Paulin , Taleggio Cantal Ricotta, salted Feta Colby, Monterey . Other Exceeding 72% : In immediate packings of a net capacity not exceeding 500 g Other Other : Grated or powdered Other : Fresh cheese (cream cheese ) and curd .... Other Birds ' eggs and egg yolks , fresh , dried or otherwise preserved , sweetened or not : Eggs in shell , fresh or preserved : Poultry eggs : Eggs for hatching : Of turkeys or geese Other Other Other eggs 024.00 024.00 024.00 024.00 024.00 024.00 024.00 024.00 024.00 024.00 024.00 024.00 024.00 024.00 024.00 024.00 024.00 024.00 024.00 025.10 025.10 025.10 025.10 thousand thousand thousand thousand 32 Official Journal of the European Communities 31 . 12 . 79 04 .05 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 04.05 (cont 'd ) 04.05-31 04.05-39 B I a i 2 Eggs , not in shell ; egg yolks : Suitable for human consumption : Eggs , not in shell : Dried Other 025.20 025.20 04.05-51 04.05-53 04.05-55 04.05-70 b 1 2 3 II Egg yolks : Liquid Frozen Dried Other 025.20 025.20 025.20 025.20 04.06-00 04.06 Natural honey 061.60 04.07-00 04.07 Edible products of animal origin , not elsewhere spe ­ cified or included 098.08 31 . 12 . 79 Official Journal of the European Communities 33 05 .01 CHAPTER 5 PRODUCTS OF ANIMAL ORIGIN , NOT ELSEWHERE SPECIFIED OR INCLUDED Notes 1 . This Chapter does not cover : ( a ) Edible products (other than guts , bladders and stomachs of animals , whole and pieces thereof, and animal blood , liquid or dried) ; ( b ) Hides or skins ( including furskins ) other than goods falling within heading No 05.05 or 05.07 and parings and similar waste of raw hides or skins falling within heading No 05.15 (Chapter 41 or 43); ( c) Animal textile materials , other than horsehair and horsehair waste ( Section XI); or (d ) Prepared knots or tufts for broom or brush making (heading No 96.01 ). 2 . For the purposes of heading No 05.01 , the sorting of hair by length (provided the root ends and tip ends respec ­ tively are not arranged together) shall be deemed not to constitute working. 3 . Throughout the Tariff elephant , mammoth , mastodon , walrus , narwhal and wild boar tusks , rhinoceros horns and the teeth of all animals are regarded as ivory . 4 . Throughout the Tariff the expression " horsehair " means hair of the manes and tails of equine or bovine animals . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 05.01-00 05.01 Human hair , unworked , whether or not washed or scoured ; waste of human hair 291.91 05.02 Pigs ', hogs ' and boars ' bristles or hair ; badger hair and other brush making hair ; waste of such bristles and hair : A Pigs ', hogs ' and boars ' bristles or hair and waste there ­ of : 05.02-01 05.02-09 I II Unworked bristles or hair, whether or not washed, degreased or disinfected ; waste Other bristles or hair 291.92 291.92 05.02-50 B Badger hair and other brush making hair ; waste of such hair 291.92 05.03 Horsehair and horsehair waste , whether or not put up on a layer or between two layers of other material : 05.03-10 A Neither curled nor put up on a layer or between two layers of other material 268.51 05.03-90 B Other 268.51 05.04-00 05.04 Guts , bladders and stomachs of animals (other than fish), whole and pieces thereof 291.93 05.05-00 05.05 Fish waste 291.94 34 Official Journal of the European Communities 31 . 12 . 79 05 .07 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementar unit 05.07 Skins and other parts of birds , with their feathers or down , feathers and parts of feathers (whether or not with trimmed edges ) and down , not further worked than cleaned , disinfected or treated for preservation ; powder and waste of feathers or parts of feathers : 05.07-31 05.07-39 05.07-80 A I II B Bed feathers ; down : Raw Other Other 291.96 291.96 291.96 05.08-00 05.08 Bones and horn-cores , unworked , defatted , simply prepared (but not cut to shape), treated with acid or degelatinised ; powder and waste of these products . . 291.11 05.09-00 05.09 Ivory , tortoise-shell , horns , antlers , hooves , nails , claws and beaks , unworked or simply prepared but not cut to shape , and waste and powder of these products ; whale ­ bone and the like , unworked or simply prepared but not cut to shape , and hair and waste of these products . . 291.16 05.12-00 05.12 Coral and similar substances , unworked or simply prepared but not otherwise worked ; shells , unworked or simply prepared but not cut to shape ; powder and waste of shells 291.15 05.13-10 05.13-90 05.13 A B Natural sponges : Raw Other 291.97 291.97 05.14-00 05.14 Ambergris , castoreum , civet and musk ; cantharides ; bile , whether or not dried ; animal products , fresh , chilled or frozen , or otherwise provisionally preserved , of a kind used in the preparation of pharmaceutical products 291.98 05.15 Animal products not elsewhere specified or included ; dead animals of Chapter 1 or Chapter 3 , unfit for hu ­ man consumption : 05.15-20 05.15-91 05.15-99 A B I II Fish , crustaceans and molluscs Other : Bulls ' semen, frozen Other 291.99 291.99 291.99 31 . 12 . 79 Official Journal of the European Communities 35 06.01 SECTION 11 VEGETABLE PRODUCTS CHAPTER 6 LIVE TREES AND OTHER PLANTS ; BULBS , ROOTS AND THE LIKE ; CUT FLOWERS AND ORNAMENTAL FOLIAGE Notes 1 . This Chapter covers only live trees and goods ( including seedling vegetables ) of a kind commonly supplied by nursery gardeners or florists for planting or for ornamental use ; nevertheless it does not include potatoes , onions , shallots , garlic and other products of Chapter 7 . 2 . Any reference in heading No 06.03 or 06.04 to goods of any kind shall be construed as including a reference to bouquets , floral baskets , wreaths and similar articles made wholly or partly of goods of that kind , account not being taken of accessories of other materials . NFMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 06.01-11 06.01-13 06.01-15 06.01-17 06.01-19 06.01-31 06.01-39 06.02-10 06.02-19 06.02-30 06.02-40 06.02-52 06.02-54 06.02-58 06.02-61 06.02-65 06.02-68 06.02-72 06.01 A B I II 06.02 A I II B C D / II III IV V I II a b III a 1 2 b IV Bulbs , tubers , tuberous roots , corms , crowns and rhizomes , dormant , in growth or in flower : Dormant : Hyacinths Narcissi Tulips Gladioli Other In growth or in flower : Orchids , hyacinths , narcissi and tulips Other Other live plants , including trees , shrubs , bushes , roots , cuttings and slips : Unrooted cuttings and slips : Of vines Other Vine slips , grafted or rooted Pineapple plants Other : Mycelium (spawn of mushrooms and other edible fungi ) Rhododendrons (azaleas ): Rhododendrons Simsii (Azalea indica ) Other Roses (all the species Rosa): Neither budded nor grafted : With stock of a diameter of 10 mm or less . . . Other Budded or grafted Vegetable and strawberry plants 292.61 292.61 292.61 292.61 292.61 292.61 292.61 292.69 292.69 292.69 292.69 292.69 292.69 292.69 292.69 292.69 292.69 292.69 N N N N N N N 36 Official Journal of the European Communities 31 . 12 . 79 06.02 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 06.02-74 06.02-76 06.02-78 06.02-81 06.02-83 06.02-92 06.02-93 06.02-94 06.02-96 06.02-99 06.02 D (cont 'd ) V a 1 aa 11 22 bb cc 11 22 2 aa bb b 1 2 aa bb Other : Outdoor plants : Trees , shrubs and bushes : Fruit trees and bushes : Neither budded nor grafted Budded or grafted Forest trees Other : Rooted cuttings and young plants .... Other Other outdoor plants : Perennial plants Other Indoor plants : Rooted cuttings and young plants , excluding cacti Other : Flowering plants with buds or flowers, exclud ­ ing cacti Other 292.69 292.69 292.69 292.69 292.69 292.69 292.69 292.69 292.69 292.69 06.03-01 06.03-05 06.03-07 06.03-11 06.03-15 06.03-19 06.03-51 06.03-55 06.03-57 06.03-61 06.03-65 06.03-69 06.03-90 06.03 A I II B a b c d e f a b c d e f Cut flowers and flower buds of a kind suitable for bou ­ quets or for ornamental purposes , fresh , dried , dyed , bleached , impregnated or otherwise prepared : Fresh : From 1 June to 31 October : Roses Carnations Orchids Gladioli Chrysanthemums Other From 1 November to 31 May : Roses Carnations Orchids Gladioli Chrysanthemums Other Other 292.71 292.71 292.71 292.71 292.71 292.71 292.71 292.71 292.71 292.71 292.71 292.71 292.71 N N N N N N N N N N 06.04 A B I II III Foliage , branches and other parts (other than flowers or buds) of trees , shrubs , bushes and other plants , and mosses , lichens and grasses , being goods of a kind suitable for bouquets or ornamental purposes , fresh , dried , dyed , bleached , impregnated or otherwise pre ­ pared : Reindeer moss Other : Fresh Not further prepared than dried Other 292.72 292.72 292.72 292.72 06.04-20 06.04-40 06.04-50 06.04-90 31 . 12 . 79 Official Journal of the European Communities 37 07.oi CHAPTER 7 EDIBLE VEGETABLES AND CERTAIN ROOTS AND TUBERS Note In headings Nos 07.01 , 07.02 and 07.03 , the word " vegetables " is to be taken to include edible mushrooms , truffles , olives , capers , tomatoes , potatoes , salad beetroot , cucumbers , gherkins , marrows , pumpkins , aubergines , sweet peppers , fennel , parsley, chervil , tarragon , cress , sweet marjoram (Majorana hortensis or Origanum majorana), horse-radish and garlic . Heading No 07.04 covers all dried , dehydrated or evaporated vegetables of the kinds falling within headings Nos 07.01 to 07.03 , other than : ( a ) Dried leguminous vegetables , shelled (heading No 07.05); ( b ) Ground sweet peppers (heading No 09.04) ; ( c ) Flours of the dried leguminous vegetables of heading No 07.05 (heading No 11.04); (d) Flour , meal and flakes of potato (heading No 11.05 ). Additional Note The expression "cultivated mushrooms " , as used in subheading 07.01 Q I, shall be taken to apply only to the following cultivated mushrooms of the Psalliota (Agaricus ) species : hortensis, alba or dispora and subedulis . Other species, including those cultivated artificially (for example, Rhodopaxillus nudus and Polypurus tuberaster ), fall within sub ­ heading 07.01 Q IV. NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 07.01 A Vegetables , fresh or chilled : Potatoes : 07.01-11 I Seed potatoes 054.10 07.01-13 07.01-15 II a b New potatoes : From 1 January to 15 May From 16 May to 30 June 054.10 054.10 07.01-17 07.01-19 III a b Other : For the manufacture of starch Other 054.10 054.10 07.01-21 07.01-22 07.01-23 07.01-26 07.01-27 B I a b II III a b Cabbages , cauliflowers and Brussels sprouts : Cauliflowers : From 15 April to 30 November From 1 December to 14 April White cabbages and red cabbages Other : Brussels sprouts Other 054.59 054.59 054.59 054.59 054.59 07.01-29 07.01-31 07.01-33 C D I a b Spinach Salad vegetables , including endive and chicory : Cabbage lettuce : From 1 April to 30 November From 1 December to 31 March 054.59 054.59 054.59 38 Official Journal of the European Communities 31 . 12 . 79 07 .01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 07.01-34 07.01-36 07.01-37 07.01-41 07.01-43 07.01-45 07.01-47 07.01-49 07.01-51 07.01-53 07.01-54 07.01-56 07.01-59 07.01-62 07.01-63 07.01-66 07.01-67 07.01-68 07.01-71 07.01-73 07.01-75 07.01-77 07.01-78 07.01-79 07.01-80 07.01-81 07.01-82 07.01-83 07.01 D (cont 'd) II E F I a b II a b III G I a b II III IV H IJ K L M I II N I II O P I a b II a b I a b II III Other : Chicory (blanched) (Cichorium intybus, varietas foliosum) Other Chard (or white beet) and cardoons Leguminous vegetables , shelled or unshelled : Peas : From 1 September to 31 May From 1 June to 31 August Beans (of the species Phaseolus ) : From 1 October to 30 June From 1 July to 30 September Other . Carrots , turnips , salad beetroot , salsify , celeriac, radishes and similar edible roots : Celeriac ( rooted celery or German celery) : From 1 May to 30 September From 1 October to 30 April Carrots and turnips Horse-radish (Cochlearia armoracia ) Other Onions , shallots and garlic : Onions : Sets Other Shallots Garlic Leeks and other alliaceous plants (for example , chives , Welsh onions ) Asparagus Artichokes Tomatoes : From 1 November to 14 May From 15 May to 31 October Olives : For uses other than the production of oil Other Capers Cucumbers and gherkins : Cucumbers : From 1 November to 15 May From 16 May to 31 October Gherkins 054.59 054.59 054.59 054.59 054.59 054.59 054.59 054.59 054.59 054.59 054.59 054.59 054.59 054.51 054.51 054.51 054.51 054.51 054.59 054.59 054.40 054.40 054.59 054.59 054.59 054.59 054.59 054.59 31 . 12 . 79 Official Journal of the European Communities 39 07 .01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 07.01-84 07.01-85 07.01-86 07.01-89 07.01-91 07.01-93 07.01-94 07.01-96 07.01-98 07.01-99 07.01 (cont 'd ) Q I II in IV R S T / II a b III Mushrooms and truffles : Cultivated mushrooms Chantarelles Flap mushrooms Other Fennel Sweet peppers Other : Aubergines ( Solanum melongena L. ) Vegetable marrows (including courgettes ) and pumpkins : Vegetable marrows (including courgettes ) (Cucur ­ bita pepo L. var . medullosa Alef.) Other Other 054.59 054.59 054.59 054.59 054.59 054.59 054.59 054.59 054.59 054.59 07.02-10 07.02-20 07.02-30 07.02-40 07.02-50 07.02-80 07.02 A B / II III IV V Vegetables (whether or not cooked), preserved by free ­ zing : Olives Other : Peas (including chick peas ) Beans Spinach Potatoes Other 054.61 054.61 054.61 054.61 054.61 054.61 07.03-11 07.03-13 07.03-15 07.03-30 07.03-50 07.03-75 07.03-91 07.03 A I II B C D E F Vegetables provisionally preserved in brine , in sul ­ phur water or in other preservative solutions , but not specially prepared for immediate consumption : Olives : For uses other than the production of oil . . . . Other Capers Onions Cucumbers and gherkins Other vegetables Mixtures of vegetables specified above 054.62 054.62 054.62 054.62 054.62 054.62 054.62 07.04-10 07.04 A Dried , dehydrated or evaporated vegetables , whole , cut , sliced , broken or in powder , but not further pre ­ pared : Onions 056.10 40 Official Journal of the European Communities 31 . 12 . 79 07 .04 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 07.04-50 07.04-60 07.04-90 07.04 (cont 'd B / 11 III Other : Potatoes Mushrooms and truffles Other 056.10 056.10 056.10 07.05-11 07.05-19 07.05-25 07.05-30 07.05-41 07.05-49 07.05-59 07.05-61 07.05-65 07.05-70 07.05-93 07.05-99 07.05 A I II III B I II III a 1 2 b a b c a b a b Dried leguminous vegetables , shelled , whether or not skinned or split : For sowing : Peas (including chick peas ) and beans (of the species Phaseolus ) : Peas (including chick peas): Field peas Other Beans (of the species Phaseolus ) Lentils Other : Horse-beans (field beans ) (Vicia faba L. var . minor ( Peterm.) bull and Vicia faba L. ssp faba var. equina Pers .) Broad beans (Vicia faba major L. ) Other Other : Peas (including chick peas ) and beans (of the species Phaseolus ) : Peas (including chick peas ) Beans (of the species Phaseolus) Lentils Other : Broad beans and horse-beans (field beans ) . . . Other 054.20 054.20 054.20 054.20 054.20 054.20 054.20 054.20 054.20 054.20 054.20 054.20 07.06-30 07.06-90 07.06 A B Manioc , arrowroot , salep , Jerusalem artichokes , sweet potatoes and other similar roots and tubers with high starch or inulin content , fresh or dried , whole or sliced ; sago pith : Manioc , arrowroot , salep and other similar roots and tubers with high starch content, excluding sweet potatoes Other 054.81 054.81 31 . 12 . 79 Official Journal of the European Communities 41 O8.01 CHAPTER 8 EDIBLE FRUIT AND NUTS ; PEEL OF MELONS OR CITRUS FRUIT Notes 1 . This Chapter does not cover inedible nuts or fruits . 2 . The word "fresh " is to be taken to extend to goods which have been chilled . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 08.01-10 08.01-31 08.01-35 08.01 A B I II Dates , bananas , coconuts , Brazil nuts , cashew nuts , pineapples , avocados , mangoes , guavas and mango ­ steens , fresh or dried , shelled or not : Dates Bananas : Fresh Dried 057.96 057.30 057.30 08.01-50 08.01-60 08.01-71 08.01-75 08.01-77 08.01-80 08.01-99 C D E F G H / II Pineapples Avocados Coconuts : Desiccated coconut Other Cashew nuts Brazil nuts Other 057.95 057.97 057.71 057.71 057.73 057.72 057.97 08.02-02 08.02-03 08.02-05 08.02-06 08.02-07 08.02-09 08.02-12 08.02 A I a b c 1 2 aa bb 1 2 aa bb 1 Citrus fruit , fresh or dried : Oranges : Sweet oranges , fresh : From 1 April to 30 April : Sanguines and semi-sanguines Other: Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins Other From 1 May to 15 May : Sanguines and semi-sanguines Other : Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins Other From 16 May to 15 October : Sanguines and semi-sanguines 057.11 057.11 057.11 057.11 057.11 057.11 057.11 42 Official Journal of the European Communities 31 . 12 . 79 08.02 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 08.02 A I c (cont 'd ) 08.02-13 08.02-15 08.02-16 08.02-17 08.02-19 d 2 aa bb 1 2 aa bb Other : Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins Other From 16 October to 31 March : Sanguines and semi-sanguines Other : Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis , Trovita and Hamlins Other 057.11 057.11 057.11 057.11 057.11 08.02-24 08.02-27 08.02-29 08.02-31 08.02-32 08.02-34 08.02-37 08.02-50 08.02-70 08.02-90 II a b B C D E 1 11 III /V y Other : From 1 April to 15 October From 16 October to 31 March Mandarins ( including tangerines and satsumas); Cle ­ mentines , wilkings and other similar citrus hybrids : Monreales and satsumas Mandarins and wilkings Clementines Tangerines Other Lemons Grapefruit Other 057.11 057.11 057.12 057.12 057.12 057.12 057.12 057.21 057.22 057.29 08.03-10 08.03-30 08.04-11 08.04-19 08.04-23 08.04-25 08.04-27 08.04-31 08.04-39 08.04-90 08.03 A B 08.04 A I a 1 2 b II a b B I II a b Figs , fresh or dried : Fresh Dried Grapes , fresh or dried : Fresh : Table grapes : From 1 November to 14 July : Of the variety Emperor (Vitis vinifera c.v.) from 1 December to 31 January Other From 15 July to 31 October Other : From 1 November to 14 July From 15 July to 31 October Dried : In immediate containers of a net capacity of 15 kg or less : Currants Other Other 057.60 057.60 057.51 057.51 057.51 057.51 057.51 057.52 057.52 057.52 31 . 12 . 79 Official Journal of the European Communities 43 08 .05 NIMEXE code CCT reference Statistical subdivision Description SITCcode Supplementary unit 08.05-11 08.05-19 08.05-31 08.05-35 08.05-50 08.05-70 08.05-80 08.05-85 08.05-91 08.05-93 08.05-97 08.06-11 08.06-13 08.06-15 08.06-17 08.06-32 08.06-33 08.06-35 08.06-37 08.06-38 08.06-50 08.07-10 08.07-32 08.07-51 08.07-55 08.05 A I II B C D E F G 08.06 A I II a b c B I II a b c d C 08.07 A B C I II I II I a b II Nuts other than those falling within heading No 08.01 , fresh or dried , shelled or not : Almonds : Bitter Other Walnuts : In shell Shelled Chestnuts Pistachios Pecans Areca (or betel) and cola Other : Hazelnuts : In shell Shelled Other Apples , pears and quinces , fresh : Apples : Cider apples , in bulk , from 16 September to 15 De ­ cember Other : From 1 August to 31 December From 1 January to 31 March From 1 April to 31 July Pears : Perry pears , in bulk , from 1 August to 31 De ­ cember Other : From 1 January to 31 March From 1 April to 15 July From 16 July to 31 July From 1 August to 31 December Quinces Stone fruit , fresh : Apricots Peaches , including nectarines Cherries : From 1 May to 15 July From 16 July to 30 April 057.74 057.74 057.79 057.79 057.79 057.79 057.79 057.79 057.75 057.75 057.79 057.40 057.40 057.40 057.40 057.92 057.92 057.92 057.92 057.92 057.92 057.93 057.93 057.93 057.93 44 Official Journal of the European Communities 31 . 12. 79 08 .07 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 08.07-71 08.07-75 08.07-90 08.07 (cont'd) D I II E Plums : From 1 July to 30 September From 1 October to 30 June Other 057.93 057.93 057.93 08.08-11 08.08-15 08.08-31 08.08-35 08.08-41 08.08-49 08.08-50 08.08-60 08.08-80 08.08 A I II B C D E F I II / II Berries , fresh : Strawberries : From 1 May to 31 July From 1 August to 30 April Cowberries , foxberries or mountain cranberries (fruit of the species Vaccinium vitis idaea) Fruit of the species Vaccinium myrtillus Raspberries , black currants and red currants : Black currants Other Papaws Other : Fruit of the species Vaccinium macrocarpum and Vaccinium corymbosum Other 057.94 057.94 057.94 057.94 057.94 057.94 057.94 057.94 057.94 08.09-11 08.09-19 08.09-90 08.09 A I II B Other fruit , fresh : Melons, including water melons : Water melons Other Other 057.98 057.98 057.98 08.10-11 08.10-19 08.10-30 08.10-50 08.10-90 08.10 A B C D I II Fruit (whether or not cooked), preserved by freezing , not containing added sugar : Strawberries , raspberries and black currants : Strawberries Raspberries and black currants Red currants , fruit of the species Vaccinium myrtillus , blackberries (brambleberries), mulberries and cloud ­ berries Fruit of the species Vaccinium myrtilloides and Vaccinium angustifolium Other 058.61 058.61 058.61 058.61 058.61 08.11-10 08.11-30 08.11 A B Fruit provisionally preserved (for example , by sul ­ phur dioxide gas , in brine , in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption : Apricots Oranges 058.63 058.63 31 . 12 . 79 Official Journal of the European Communities 45 08.11 NIMEXE code CCT reference Statistical subdivision Description SITCcode Supplementary ­ unit 08.11-50 08.11-60 08.11-91 08.11-95 08.11-99 08.11 ( cont 'd) C D E / II III Papaws Fruit of the species Vaccinium myrtillus Other : Cherries Strawberries Other 058.63 058.63 058.63 058.63 058.63 08.12-10 08.12-20 08.12-30 08.12-40 08.12-50 08.12-61 08.12-65 08.12-80 08.12 A B C D E F I II G Fruit , dried , other than that falling within heading No 08.01 , 08.02 , 08.03 , 08.04 or 08.05 : Apricots Peaches , including nectarines Prunes Apples and pears Papaws Fruit salads : Not containing prunes Containing prunes Other 057.99 057.99 057.99 057.99 057.99 057.99 057.99 057.99 08.13-00 08.13 Peel of melons and citrus fruit , fresh , frozen , dried , or provisionally preserved in brine , in sulphur water or in other preservative solutions 058.64 46 Official Journal of the European Communities 31 . 12. 79 09 .01 CHAPTER 9 COFFEE , TEA, MAT £ AND SPICES Notes 1 . Mixtures of the products of headings Nos 09.04 to 09.10 are to be classified as follows : (a) Mixtures of two or more of the products falling within the same heading are to be classified in that heading and, if that heading contains subheadings, under the subheading applicable to the constituent bearing the highest rate of duty (1 ), this rate being chargeable on the whole mixture ; ( b) Mixtures of two or more of the products falling within different headings are to be classified under heading No 09.10 . The addition of other substances to the products of headings Nos 09.04 to 09.10 (or to the mixtures referred to in paragraph (a ) or ( b) above) shall not affect their classification provided that the resulting mixtures retain the essential character of the goods falling in those headings . Otherwise such mixtures are not classified in this Chapter , those constituting mixed condiments or mixed seasonings are classified in heading No 21.04 . 2 . This Chapter does not cover : ( a ) Sweet peppers , unground (Chapter 7 ) ; or ( b) Cubeb pepper ( Piper cubeba) and other products of heading No 12.07 . ( 2 ) Determination of the "highest rate of duty" is to be made solely in accordance with the provisions of paragraph 1 of General Rule B in the Preliminary Provisions of the Common Customs Tariff . NIMEXE code CCT reference Statistical subdivision Description SITCcode Supplementary unit 09.01 Coffee , whether or not roasted or freed of caffeine ; coffee husks and skins ; coffee substitutes containing coffee in any proportion : 09.01-11 09.01-13 A I a b Coffee : Unroasted : Not freed of caffeine Freed of caffeine 071.11 071.11 09.01-15 09.01-17 09.01-30 09.01-90 II a b B C Roasted : Not freed of caffeine Freed of caffeine Husks and skins Coffee substitutes containing coffee in any pro ­ portion 071.12 071.12 071.11 071.13 09.02-10 09.02-90 09.02 A B Tea : In immediate packings of a net capacity not excee ­ ding 3 kg Other 074.10 074.10 09.03-00 09.03 Mat^ 074.20I 31 . 12 . 79 Official Journal of the European Communities 47 09 .04 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 09.04 Pepper of the genus " Piper"; pimento of the genus "Capsicum" or the genus " Pimenta ": A Neither crushed nor ground : 09.04-11 09.04-11 I a b Pepper : For the industrial manufacture of essential oils or resinoids Other 075.10 075.10 09.04-13 09.04-15 09.04-19 II a b c Pimento : Of the genus " Capsicum", for the manufacture of capsicin or Capsicum oleoresin dyes For the industrial manufacture of essential oils or resinoids Other 075.10 075.10 075.10 09.04-60 09.04-70 B I II Crushed or ground : Pimento of the genus "Capsicum" Other 075.10 075.10 09.05-00 09.05 Vanilla 075.21 09.06-20 09.06-90 09.06 A B Cinnamon and cinnamon-tree flowers : Ground Other 075.22 075.22 09.07-00 09.08-11 09.08-13 09.08-16 09.08-18 09.08-60 09.08-70 09.08-80 09.07 09.08 A I II a b B I II III 1 2 Cloves (whole fruit , cloves and stems ) Nutmeg , mace and cardamoms : Neither crushed nor ground : For the industrial manufacture of essential oils or resinoids Other : Nutmeg Other : Mace Cardamoms Crushed or ground : Nutmeg Mace Cardamoms 075.23 075.24 075.24 075.24 075.24 075.24 075.24 075.24 09.09-11 09.09 A I Seeds of anise , badian , fennel , coriander , cumin , caraway and juniper : Neither crushed nor ground : Aniseed 075.25 48 Official Journal of the European Communities 31 . 12 . 79 09 .09 NIMEXE code CCT reference Statistical subdivision Description S1TCcode Supplementary unit 09.09-13 09.09-15 09.09-17 09.09-18 09.09-51 09.09-55 09.09-57 09.10-12 09.10-14 39.10-15 09.10-20 39.10-31 39.10-35 39.10-50 09.10-60 )9. 10-71 )9.10-76 &gt;9.10-78 09.09 A (cont'd) II III a b 1 2 B I II III 09.10 A I a b II B C I II D E F I II a b Badian seed Seeds of fennel , coriander , cumin , caraway and juniper : For the industrial manufacture of essential oils or resinoids Other : Coriander seed Other Crushed or ground : Badian seed Coriander seed Other Thyme , saffron and bay leaves ; other spices : Thyme : Neither crushed nor ground : Wild thyme (Thymus serpyllum) Other Crushed or ground Bay leaves Saffron : Neither crushed nor ground Crushed or ground Ginger Turmeric (curcuma); fenugreek seed Other spices , including the mixtures referred to in Note 1 (b ) to this Chapter : Neither crushed nor ground Crushed or ground : Curry powder and paste Other 075.25 075.25 075.25 075.25 075.25 075.25 075.25 075.28 075.28 075.28 075.28 075.28 075.28 075.26 075.28 075.28 075.2.8 075.28 31 . 12 . 79 Official Journal of the European Communities 49 10.01 CHAPTER 1G CEREALS Note This Chapter only covers those grains which have been neither hulled nor otherwise worked . However , rice husked , milled , polished , glazed , parboiled, converted or broken remains classified in heading No 10.06 . Additional Notes 1 . The term "durum wheat", as used in subheading 10.01 B, shall be taken to mean wheat of the " triticum durum " species and the hybrids derived from the interspecific crossing of " triticum durum " with the same number of chromo ­ somes as that species . Durum wheat thus defined must be of a colour ranging from amber-yellow to brown and show a translucent horn-like vitreous fracture . 2 . The following terms shall have the meanings hereunder assigned to them : (a ) "Round grain rice " (10.06 B I a ) 1 , B 1 b ) 1 , B 11 a ) 1 and B 11 b ) 1 ): rice, the grains of which are of a length not exceeding 5-2 mm and of a length/width ratio of less than 2 ; (b ) " Long grain rice " (10.06 B I a) 2 , B I b ) 2 , B 11 a ) 2 and B II b ) 2 ): rice, the grains of which are of a length exceeding 5'2 mm ; (c ) " Paddy rice" (10.06 B I a)): rice which has retained it husk after threshing ; (d) "Husked rice " (10.06 B 1 b)): paddy rice from which only the husk has been removed. Examples of rice falling within this definition are those with the commercial descriptions "brown rice", " cargo rice", " loozain" and "riso sbramato" ; (e ) " Semi-milled rice" (10.06 B 11 a )): paddy rice from which the husk, part of the germ, and the whole or part of the outer layers of the pericarp, but not the inner layers, have been removed ; (f) "Wholly milled rice " (10.06 B II b )): rice from which the husk, the whole of the outer and inner layers of the pericarp, the whole of the germ in the case of long or semi-long grain rice, and at least part thereof in the case of round grain rice, have been removed, but in which longitudinal white striations may remain on not more than 10% of the grains ; (g) " Broken rice" (10.06 B III): grain fragments the length of which does not exceed three quarters of the average length of the whole grain . NIMEXE code CCT reference Statistical subdivision Description SITCcode Supplementary unit 10.01-11 10.01-19 10.01 A I II Wheat and meslin (mixed wheat and rye): Common wheat , and meslin : For sowing Other 041.20 041.20 10.01-51 10.01-59 B I II Durum wheat : For sowing Other 041.10 041.10 10.02-00 10.02 Rye 045.10 10.03-10 10.03 A Barley : For sowing 043.00 10.03-90 B Other 043.00 50 Official Journal of the European Communities 31 . 12 . 79 10.04 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 10.04-10 10.04-90 10.05-11 10.05-13 10.05-15 10.05-19 10.05-92 10.06-01 10.06-11 10.06-19 10.06-25 10.06-27 10.06-41 10.06-43 10.06-45 10.06-47 10.06-50 10.07-10 10.07-91 10.07-95 10.07-96 10.07-99 10.04 10.05 A I II III IV B 10.06 A B I a 1 2 b 1 2 II a 1 2 b 1 2 III 10.07 A B C D A B I II Oats : For sowing Other Maize : Hybrids , for sowing : Double hybrids and top cross hybrids Three-cross hybrids Simple hybrids Other Other Rice : For sowing Other : Paddy rice ; husked rice : Paddy rice : Round grain Long grain Husked rice : Round grain Long grain Semi-milled or wholly milled rice : Semi-milled rice : Round grain Long grain Wholly milled rice : Round grain Long grain Broken rice Buckwheat , millet , canary seed and grain sorghum ; other cereals : Buckwheat Millet Grain sorghum Other : Canary seed Other 045.20 045.20 044.00 044.00 044.00 044.00 044.00 042.11 042.11 042.11 042.12 042.12 042.21 042.21 042.21 042.21 042.22 045.99 045.91 045.92 045.99 045.99 31 . 12 . 79 Official Journal of the European Communities 51 CHAPTER 11 PRODUCTS OF THE MILLING INDUSTRY ; MALT AND STARCHES ; GLUTEN ; INULIN Notes 1 . This Chapter does not cover : ( a ) Roasted malt put up as coffee substitutes (heading No 09.01 or 21.02); ( b ) Flours and meal prepared for use as infant food or for dietetic or culinary purposes of heading No 19.02 ; (c ) Corn flakes and other products falling within heading No 19.05 ; (d ) Pharmaceutical products (Chapter 30); or (e) Starches having the character of perfumery or cosmetic or toilet preparations falling within heading No 33.06 . 2 . A. Products from the milling of the cereals listed in the table below fall within this Chapter if they have , by weight on the dry product : ( a ) a starch content (determined by the modified Ewers polarimetric method) exceeding that indicated in column 2 ; and (b ) an ash content (after deduction of any added minerals ) not exceeding that indicated in column 3 . Otherwise , they fall to be classified in heading No 23.02 . However, germ of cereals, whole, rolled, flaked or ground, falls in all cases within heading No 11.02 . B. Products falling within this Chapter under the above provisions shall be classified in heading No 11.01 (cereal flours ) if the percentage passing through a silk gauze or man-made textile sieve with the aperture indicated in column 4 or 5 is not less , by weight , than that shown against the cereal concerned. Otherwise , they fall to be classified in heading No 11.02 . Cereal Starch content Ash content Rate of passage through a sieve with an aperture of 315 micrometres 500 micrometres ( 1 ) (2 ) (3 ) ( 4 ) (5 ) Wheat and rye Barley Oats Maize and sorghum Rice Buckwheat Other cereals 45% 45% 45% 45% 45% 45% 45% 2-5% 3% 5% 2% 1-6% 4% 2% 80% 80% 80% 80% 80% 50% 90% Additional Notes 1 . For the purposes of subheading 11.02 A, the expression " cereal groats and cereal meal" means products obtained by the fragmentation of cereal grains, of which : (a ) in the case of maize products, at least 95% by weight passes through a silk gauze or man-made textile sieve with an aperture of 2 mm ; (b ) in the case of other cereal products, at least 95% by weight passes through a silk gauze or man-made textile sieve with an aperture of 1'25 mm . 52 Official Journal of the European Communities 31 . 12 . 79 11.01 2 . Products from the milling of the cereals of this Chapter which have been pelletised either directly by compression or by the addition of a binder in a proportion of up to 3% by weight, are to be classified in subheading 11.02 F. NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 11.01-20 11.01-51 11.01-53 11.01-55 11.01-61 11.01-69 11.01-92 11.01-99 11.01 A B C D E I II F G Cereal flours : Wheat or meslin flour Rye flour Barley flour Oat flour Maize flour : Of a fat content not exceeding 1*5% by weight . . Other Rice flour Other 046.01 047.01 047.01 047.01 047.01 047.01 047.01 047.01 11.02-01 11.02-03 11.02-05 11.02-07 11.02-09 11.02-12 11.02-14 11.02-16 11.02-18 11.02-19 11.02-21 11.02-23 11.02 A I a b II III IV V a 1 2 b VI VII B I a 1 2 aa Cereal groats and cereal meal ; other worked cereal grains (for example , rolled, flaked, polished, pearled or kibbled but not further prepared), except rice falling within heading No 10.06 ; germ of cereals , whole , rolled , flaked or ground : Cereal groats and cereal meal : Wheat : Durum wheat Common wheat Rye Barley Oats Maize : Of a fat content not exceeding 1*5% by weight : For the brewing industry Other Other Rice Other Hulled grains (shelled or husked), whether or not sliced or kibbled : Barley and oats : Hulled (shelled or husked): Barley Oats : Clipped oats 046.02 046.02 047.02 047.02 047.02 047.02 047.02 047.02 047.02 047.02 048.11 048.11 11.02-25 bb Other 048.11 31 . 12 . 79 Official Journal of the European Communities 53 11.02 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 11.02-28 11.02-29 11.02-32 11.02-34 11.02-35 11.02-39 11.02-41 11.02-43 11.02-45 11.02-47 11.02-48 11.02-49 11.02-52 11.02-54 11.02-55 11.02-56 11.02-58 11.02-59 11.02-61 11.02-63 11.02-65 11.02-67 11.02-72 11.02-74 11.02-75 11.02-76 11.02-79 11.02-81 11.02-82 11.02 B I (cont'd) b 1 2 II a b c d C I II III IV V VI D I II III IV V VI E I a 1 2 b 1 2 II a b c d 1 2 F I II Hulled and sliced or kibbled (" Grutze" or "grut ­ ten ") : Barley Oats Other cereals : Wheat Rye Maize Other Pearled grains : Wheat Rye Barley Oats Maize Other Grains not otherwise worked than kibbled : Wheat Rye Barley Oats Maize Other Rolled grains ; flaked grains : Barley and oats : Rolled : Barley Oats Flaked : Barley Oats Other cereals : Wheat Rye Maize Other : Flaked rice Other Pellets : Wheat Rye 048.11 048.11 048.11 048.11 048.11 048.11 048.11 048.11 048.11 048.11 048.11 048.11 048.11 048.11 048.11 048.11 048.11 048.11 048.11 048.11 048.11 048.11 048.11 048.11 048.11 048.11 048.11 046.02 047.02 54 Official Journal of the European Communities 31 . 12 . 79 11.02 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 11.02-87 11.02-88 11.02-91 11.02-92 11.02-93 11.02-95 11.02-98 11.02 F (cont 'd ) III IV V VI VII G I II Barley Oats Maize Rice Other Germ of cereals , whole , rolled , flaked or ground : Wheat Other 047.02 047.02 047.02 047.02 047.02 048.11 048.11 11.04-01 11.04-10 11.04-90 11.04-91 11.04-99 11.04-99 11.04 A B I II C I II a b Flour of the dried leguminous vegetables falling within heading No 07.05 or of the fruits falling within any heading in Chapter 8 ; flour and meal of sago and of roots and tubers falling within heading No 07.06 : Flour of the dried leguminous vegetables falling within heading No 07.05 Flour of the fruits falling within any heading in Chapter 8 : Of bananas Other Flour and meal of sago and of roots and tubers falling within heading No 07.06 : Denatured Other : For the manufacture of starches Other 056.49 056.49 056.49 056.49 056.49 056.49 11.05-00 11.05 Flour , meal and flakes of potato 056.43 11.07-10 11.07-10 11.07-30 11.07-30 11.07-60 11.07 A I a b II a b B Malt , roasted or not : Unroasted : Obtained from wheat : In the form of flour Other Other : In the form of flour Other Roasted 048.20 048.20 048.20 048.20 048.20 11.08-11 11.08-20 11.08 A I II Starches ; inulin : Starches : Maize starch Rice starch 592.11 592.11 31 . 12 . 79 Official Journal of the European Communities 55 11.08 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 11.08-30 11.08-40 11.08-50 11.08-80 11.09-00 11.08 A (cont'd) III IV V B 11.09 Wheat starch Potato starch Other Inulin Wheat gluten , whether or not dried 592.11 592.11 592.11 592.11 592.12 56 Official Journal of the European Communities 31 . 12 . 79 12.01 CHAPTER 12 OIL SEEDS AND OLEAGINOUS FRUIT ; MISCELLANEOUS GRAINS , SEEDS AND FRUIT ; INDUSTRIAL AND MEDICAL PLANTS ; STRAW AND FODDER Notes 1 . Heading No 12.01 is to be taken to apply , inter alia, to ground-nuts , soya beans , mustard seeds , oil poppy seeds , poppy seeds and copra . It is to be taken not to apply to coconuts or other products of heading No 08.01 or to olives (Chapter 7 or Chapter 20). 2 . For the purposes of heading No 12.03 , beet seeds , grass and other herbage seeds , seeds of ornamental flowers , vegetable seeds , seeds of forest trees , seeds of fruit trees , seeds of vetches (other than those of the species Vicia faba ) and of lupines are to be regarded as seeds of a kind used for sowing . Heading No 12.03 is , however , to be taken not to apply to the following even if for sowing : ( a ) Leguminous vegetables (Chapter 7); ( b ) Spices and other products of Chapter 9 ; ( c ) Cereals (Chapter 10) ; or ( d ) Products falling within heading No 12.01 or 12.07 . 3 . Heading No 12.07 is to be taken to apply, inter alia, to the following plants or parts thereof : basil , borage , hyssop , all species of mint , rosemary, rue , sage and wormwood . Heading No 12.07 is , however , to be taken not to apply to : ( a ) Oil seeds and oleaginous fruit (heading No 12.01 ) ; ( b ) Medicaments falling within Chapter 30 ; ( c ) Perfumery or toilet preparations falling within Chapter 33 ; or ( d ) Disinfectants , insecticides , fungicides , herbicides or similar products falling within heading No 38.11 . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 12.01 Oil seeds and oleaginous fruit , whole or broken : 12.01-12 12.01-14 12.01-19 A I II III For sowing : Linseed (flaxseed) Colza and rape seed Other 223.40 222.60 223.80 12.01-31 12.01-35 12.01-42 12.01-44 12.01-46 12.01-48 12.01-52 12.01-54 12.01-56 12.01-58 12.01-62 B I a b II III /V V VI VII VIII IX X Other : Ground-nuts : In shell Shelled Copra Palm nuts and kernels Soya beans , Castor seed Linseed (flaxseed) Colza and rape seed Mustard seed Oil poppy and poppy seed Hemp seed 222.10 222.10 223.10 223.20 222.20 223.50 223.40 222.60 223.80 223.80 223.80 31 . 12 . 79 Official Journal of the European Communities 57 12.01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 12.01-64 12.01-68 12.01-98 12.01 B (cont 'd ) XI XII XIII Sunflower seed Sesamum seed Other 222.40 222.50 223.80 12.02-10 12.02-90 12.02 A B Flours or meals of oil seeds or oleaginous fruit , non ­ defatted (excluding mustard flour): Of soya beans Other 223.90 223.90 12.03-11 12.03-19 12.03-20 12.03-21 12.03-29 12.03-32 12.03-34 12.03-36 12.03-41 12.03-42 12.03-43 12.03-45 12.03-47 12.03-48 12.03-51 12.03-52 12.03-53 12.03-54 12.03-56 12.03-61 12.03-63 12.03 A B C I II III / II a 1 2 b c d e f g h ij k a b c a b c d Seeds , fruit and spores , of a kind used for sowing : Beet seeds : Sugar beet Other Forest-tree seeds Grass and other herbage seeds : Meadow fescue ( Festuca pratensis ) seed ; vetch seed ; seeds of the genus Poa ( Poa palustris , Poa trivialis , Poa pratensis ) ; rye grass ( Lolium perenne , Lolium multiflorum) ; timothy grass ( Phleum pra ­ tense); red fescue ( Festuca rubra ); cocksfoot grass (Dactylis glomerata); bent grass ( Agrostis ): Vetch seed : Of the " Vicia sativa L. " species Other Meadow fescue ( Festuca pratensis Huds.) seed . . Smooth-stalked tneadowgrass ( Poa pratensis L. ) . Rough-stalked tneadowgrass ( Poa trivialis L. ) and swamp meadowgrass ( Poa palustris L. ) . . . . Perennial ryegrass (Lolium perenne L. ) Italian ryegrass (including westerwolds) (Lolium multiflorum Lam.) Timothy ( Phleum pratense L. ) Red fescue ( Festuca rubra L. ) Cocksfoot (Dactylis glomerata L. ) Bent grass (Agrostis ) Clover (Trifolium spp): Red clover (Trifolium pratense L. ) White clover (Trifolium repens L. ) Other Other : Lucerne seed (Medicago sativa L. ) Lupine seed Sheep 's fescue ( Festuca ovina L. ) Hybrid ryegrass ( Lolium X hybridum Hausskn .) . 292.50 292.50 292.50 292.50 292.50 292.50 292.50 292.50 292.50 292.50 292.50 292.50 292.50 292.50 292.50 292.50 292.50 292.50 292.50 292.50 292.50 58 Official Journal of the European Communities 31 . 12 . 79 12 .03 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 12.03-65 12.03-69 12.03 C III (cont 'd ) e i Wood meadowgrass ( Poa nemoralis L. ), tall oat ­ grass (Arrhenatherum elatius ( L. ) }. et C. Presl.) and tall fescue (Festuca arundinacea Scbreb.) . . Other 292.50 292.50 12.03-81 12.03-84 D I I ! Flower seeds ; kohlrabi seeds (Brassica oleracea , caulorapa and gongylodes varieties) : Flower seeds Kohlrabi seeds 292.50 292.50 12.03-86 12.03-89 E / II Other : Vegetable seeds Other 292.50 292.50 12.04-11 12.04-15 12.04-30 12.04 A I II B Sugar beet , whole or sliced , fresh , dried or powdered ; sugar cane : Sugar beet : Fresh Dried or powdered Sugar cane 054.82 054.82 054.82 12.06-10 12.06-90 12.06 A B Hop cones and lupulin : Hop cones, neither crushed nor ground Hop cones, crushed or ground ; lupulin ; waste . . . . 054.84 054.84 12.07-10 12.07-30 12.07-50 12.07-61 12.07-65 12.07-98 12.07 A B C D I II III Plants and parts (including seeds and fruit ) of trees , bushes , shrubs or other plants , being goods of a kind used primarily in perfumery , in pharmacy , or for insec ­ ticidal , fungicidal or similar purposes , fresh or dried , whole , cut , crushed , ground or powdered : Pyrethrum ( flowers , leaves , stems , peel and roots) Liquorice roots Tonquin beans Other : Cinchona bark Other wood, roots, bark and peel ; mosses, lichens and seaweeds Other 292.40 292.40 292.40 292.40 292.40 292.40 12.08-01 12.08-10 12.08-31 12.08-39 12.08 A B C I II Chicory roots , fresh or dried , whole or cut , unroasted ; locust beans , fresh or dried , whether or not kibbled or ground , but not further prepared ; fruit kernels and other vegetable products of a kind used primarily for human food , not falling within any other heading : Chicory roots Locust beans Locust bean seeds : Not decorticated , crushed or ground Other 054.88 054.88 054.88 054.88 31 . 12 . 79 Official Journal of the European Communities 59 12.08 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 12.08-50 12.08-90 12.08 (cont 'd) D E Apricot , peach and plum stones , and kernels thereof Other 054.88 054.88 12.09-00 12.09 Cereal straw and husks , unprepared , or chopped but not otherwise prepared 081.11\ 12.10-10 12.10-91 12.10-99 12.10 A B I II Mangolds , swedes , fodder roots ; hay , lucerne , clover , sainfoin , forage kale , lupines , vetches and similar fo ­ rage products : Mangolds , swedes and other fodder roots .... Other : Lucerne meal, pelletised or not Other 081.12 081.12 081.12 12.97-00 Goods of Chapter 12 carried by post 292.50I 60 Official Journal of the European Communities 31 . 12 . 79 13 .02 CHAPTER 13 LACS ; GUMS , RESINS AND OTHER VEGETABLE SAPS AND EXTRACTS Note Heading No 13.03 is to be taken to apply, inter alia, to liquorice extract and extract of pyrethrum , extract of hops , extracts of aloes and opium. The heading is to be taken not to apply to : (a ) Liquorice extract containing more than 10% by weight of sucrose or when put up as confectionery (heading No 17.04) ; ( b ) Malt extract (heading No 19.02) ; ( c ) Extracts of coffee , tea or mate (heading No 21.02) ; (d) Alcoholic saps and extracts constituting beverages , and compound alcoholic preparations (known as "concen ­ trated extracts ") for the manufacture of beverages (Chapter 22) ; ( e) Camphor, glycyrrhizin and other products of headings Nos 29.13 and 29.41 ; (f ) Medicaments falling within heading No 30.03 or blood-grouping reagents (heading No 30.05 ) ; (g) Tanning or dyeing extracts (heading No 32.01 or 32.04) ; ( h ) Essential oils , concretes , absolutes and resinoids (heading No 33.01 ) or aqueous distillates and aqueous solutions of essential oils (heading No 33.06) ; or ( ij ) Rubber , balata , gutta-percha or similar natural gums (heading No 40.01 ). NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 13.02 Shellac , seed lac , stick lac and other lacs ; natural gums , resins , gum-resins and balsams : 13.02,-30 A Conifer resins 292.20 13.02-91 13.02-93 13.02-95 13.02-99 B I II a b III Other : Gum arabic Shellac and other lacs : Unbleached Bleached Other 292.20 292.20 292.20 292.20 13.03 A Vegetable saps and extracts ; pectic substances , pec ­ tinates and pectates ; agar-agar and other mucilages and thickeners , derived from vegetable products : Vegetable saps and extracts : 13.03-11 13.03-12 I II Opium Aloes and manna 292.91 292.91 13.03-13 13.03-14 III IV Of quassia amara Of liquorice 292.91 292.91 13.03-15 V Of pyrethrum and of the roots of plants containing rotenone 292.91 13.03-16 VI Of hops 292.91 j 13.03-17 VII Intermixtures of vegetable extracts , for the manu ­facture of beverages or of food preparations . . . 292.91 31 . 12. 79 Official Journal of the European Communities 61 13 .03 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 13.03 A (cont 'd ) 13.03-18 13.03-19 VIII a b Other : Medicinal Other 292.91 292.91 13.03-31 13.03-39 B I II Pectic substances , pectinates and pectates : Dry Other 292.91 292.91 C Agar-agar and other mucilages and thickeners , derived from vegetable products : 13.03-51 I Agar-agar 292.91 13.03-55 II Mucilages and thickeners extracted from locust beans or locust bean seeds 292.91 13.03-59 III Other 292.91 62 Official Journal of the European Communities 31 . 12 . 79 14.01 CHAPTER 14 VEGETABLE PLAITING MATERIALS ; VEGETABLE PRODUCTS NOT ELSEWHERE SPECIFIED OR INCLUDED Notes 1 . This Chapter does not cover the following products which are to be classified in Section XI : vegetable materials or fibres of vegetable materials of a kind used primarily in the manufacture of textiles , however prepared, or other vegetable materials which have undergone treatment so as to render them suitable for use only as textile materials . 2 . Heading No 14.01 is to be taken to apply, inter alia, to split osier , reeds , bamboos and the like , to rattan cores and to drawn or split rattans . The heading is to be taken not to apply to chipwood (heading No 44.09). 3 . Heading No 14.02 is to be taken not to apply to wood wool ( heading No 44.12). 4 . Heading No 14.03 is to be taken not to apply to prepared knots or tufts for broom or brush making (heading No 96.01 ). NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 14.01 Vegetable materials of a kind used primarily for plai ­ ting (for example , cereal straw , cleaned , bleached or dyed , osier , reeds , rushes , rattans , bamboos , raffia and lime bark ) : 14.01-11 A I Osier : Not peeled , split or otherwise prepared 292.30 14.01-19 14.01-70 14.01-91 14.01-93 14.01-95 14.01-99 II B C I II a b III Other Cereal straw, cleaned, bleached or dyed Other : Bamboos ; reeds and the like Rattans ; rushes and the like : Unworked or not further worked than split . . . Other Other 292.30 292.30 292.30 292.30 292.30 292.30 14.02-30 14.02-90 14.02 A B Vegetable materials , whether or not put up on a layer or between two layers of other material , of a kind used primarily as stuffing or as padding (for example , ka ­ pok , vegetable hair and eel-grass ) : Vegetable hair Other 292.92 292.92 14.03-00 14.05-00 14.03 14.05 Vegetable materials of a kind used primarily in brushes or in brooms (for example , sorgho , piassava , couch ­ grass and istle), whether or not in bundles or hanks . . Vegetable products not elsewhere specified or included 292.93 292.98 31 . 12 . 79 Official Journal of the European Communities 63 SECTION III ANIMAL AND VEGETABLE FATS AND OILS AND THEIR CLEAVAGE PRODUCTS ; PREPARED EDIBLE FATS ; ANIMAL AND VEGETABLE WAXES CHAPTER 15 ANIMAL AND VEGETABLE FATS AND OILS AND THEIR CLEAVAGE PRODUCTS ; PREPARED EDIBLE FATS ; ANIMAL AND VEGETABLE WAXES Notes 1 . This Chapter does not cover : ( a ) Pig fat or poultry fat of heading No 02.05 ; ( b ) Cocoa butter (fat or oil ) ( heading No 18.04); ( c ) Greaves (heading No 23.01 ) and residues of heading No 23.04 ; ( d ) Fatty acids in an isolated state , prepared waxes , medicaments , paints , varnishes , soap , perfumery , cosmetic or toilet preparations , sulphonated oils or other goods falling within any heading in Section VI ; or (e) Factice derived from oils (heading No 40.02). 2 . Soapstocks , oil foots and dregs , stearin , wool grease and glycerol residues are to be taken as falling within heading No 15.17 . Additional Notes 1 . For the purposes of subheading 15.07 D : A. Fixed vegetable oils, fluid or solid, obtained by pressure, shall be considered as " crude" if they have undergone no other processing than :  decantation within the normal time limits ;  centrifugation or filtration, provided that, in order to separate the oils from their solid constituents, only mechanical force, such as gravity , pressure or centrifugal force, has been employed (excluding any adsorption filtering process or any other physical or chemical process ) ; B. Fixed vegetable oils, fluid or solid, obtained by extraction shall continue to be considered as " crude" when they cannot be distinguished, by their colour, odour or taste, nor by recognised special analytical properties, from vegetable oils and fats obtained by pressure ; C. The expression " crude oils " shall be taken to extend to de-gummed soya bean oil and to cotton seed oil from which the gossypol has been removed. 2 . A. For the purposes of subheading 15.07 A, "olive oil " means oil derived solely from the treatment cf olives, excluding re-esterified olive oil and mixtures of olive oil with other oils . B. " Untreated olive oil" means oil with characteristics as defined in Sections I, II and III below. I. For the purposes of subheading 15.07 Ala), "virgin olive oil" means natural olive oil obtained exclusively by mechanical processes, including pressure (but does not include mixtures with olive oil obtained otherwise ), having the following characteristics : (a ) a free fatty acid content, expressed as oleic acid, not greater than 3% ; (b ) a K-270 extinction coefficient (absorption under a thickness of 1 cm of solution of 1 g of oil per 100 ml in iso-octane (2,2,4-trimethylpentane ) at a wavelength of 270 nm ) not higher than 025 and, after treatment of the sample of oil with activated alumina, not higher than O'll ; 64 Official Journal of the European Communities 31 . 12 . 79 (c ) an extinction coefficient variation, in the 270 nm region, not higher than 0.01 . This variation is defined by : AK = Km 0'5 (Km -4 "I- Km + 4 ) where Km is the extinction coefficient at the wavelength of the maximum of the absorption curve in the 270 nm region and Km -4 and Km+4 are the extinction coefficients at wavelengths 4 nm lower and higher, respectively, than that of Km ; (d) negative Bellier and modified Vizern reactions ; (e ) a negative soap test . II. For the purposes of subheading 15.07 Alb), "virgin lampante oil", whatever its acidity, means olive oil having the following characteristics : (a) a K270 extinction coefficient higher than 0~25 and, after treatment of the sample with activated alumina, not higher than 0.11 . Some oils having a free fatty acid content, expressed as oleic acid, of more than 3% may have, after passage through activated alumina, a K270 extinction coefficient higher than 0.11 . If so, after neutralisation and decolourisation in the laboratory, they must have the following characteristics :  a K270 extinction coefficient not higher than 1'10,  an extinction coefficient variation, in the 270 nm region, higher than 0.01 but not higher than 0'16 ; (b ) negative Bellier and modified Vizern reactions ; (c ) a negative soap test . III. Subheading 15.07 Ale) covers oils, especially oils from "olive residues", having the following characteristics : (a ) a free fatty acid content, expressed as oleic acid, higher than 3% ; (b ) positive Bellier and/or modified Vizern reaction ; (c ) a negative soap test . C. Subheading 15.07 All a ) covers olive oil obtained by the treatment of olive oils falling within subheading 15.07 Ala) or 15.07 Alb), whether or not blended with virgin olive oil, having the following characteristics : (a ) a free fatty acid content, expressed as oleic acid, not exceeding 3% ; (b )  a positive soap test, or a K270 extinction coefficient higher than 0'25 but not higher than 1-10 and, after treatment of the sample of oil with activated alumina, higher than 0.11 , and  an extinction coefficient variation, in the 270 nm region, higher than 0-01 but not higher than 0-16. This variation is defined by : AK = Km - 0'5 (Km -4 + Km +4 ) where Km is the extinction coefficient at the wavelength of maximum absorption curve in the 270 nm region and Km -4 and Km +4 are the extinction coefficients at wavelengths 4 nm lower and higher, respectively, than that of Km ; (c ) negative Bellier and modified Vizern reactions . 3 . Subheading 15.17 B I does not cover : (a ) residues resulting from the treatment of fatty substances containing oil having an iodine index, determined by the Wijs method, without catalyst, lower than 70 or higher than 100 ; (b ) residues resulting from the treatment of fatty substances containing oil having an iodine index not lower than 70 or higher than 100, of which the peak area representing the retention volume of [3 -sitosterol, determined in accor ­ dance with the provisions in Annex VIII to the Regulation mentioned in Additional Note 4 below, is less than 93% of the total sterol peak areas . 4 . The analytical methods for the determination of the characteristics of the products referred to above are those laid down in the Annexes to Regulation (EEC) No 1058/77. 31 . 12 . 79 Official Journal of the European Communities 65 15.oi NIMEXE code C-CT reference Statistical subdivision Description SITC code Supplementary unit 15.01-11 15.01-19 15.01-30 15.01 A I II B Lard , other pig fat and poultry fat , rendered or solvent ­ extracted : Lard and other pig fat : For industrial uses other than the manufacture of foodstuffs for human consumption Other Poultry fat 091.30 091.30 091.30 15.02-10 15.02-60 15.02 A B I Fats of bovine cattle , sheep or goats , unrendered ; rendered or solvent-extracted fats (including "pre ­ mier jus ") obtained from those unrendered fats : For industrial uses other than the manufacture of foodstuffs for human consumption Other : Unrendered fats of bovine cattle ; rendered or solvent-extracted fats ( including "premier jus ") obtained from those fats 411.32 411.32 15.02-70 15.02-80 II III Unrendered fats of sheep ; rendered or solvent ­ extracted fats ( including "premier jus ") obtained from those fats Other 411.32 411.32 15.03-11 15.03-19 15.03-91 15.03-99 15.04-11 15.04-19 15.04-51 15.04-55 15.04-59 15.03 A I II B C 15.04 A I II B C / II Lard stearin , oleostearin and tallow stearin ; lard oil , oleo-oil and tallow oil , not emulsified or mixed or pre ­ pared in any way : Lard stearin and oleostearin : For industrial uses Other Tallow oil for industrial uses other than the manu ­ facture of foodstuffs for human consumption . . . Other ¢ Fats and oils , of fish and marine mammals , whether or not refined : Fish-liver oil : Of a vitamin A content not exceeding 2 500 international units per gram Other Whale oil and oils of other cetaceans Other : Of fish Of marine mammals 411.33 411.33 411.33 411.33 411.11 411.11 411.13 411.12 411.13 15.05-10 15.05-90 15.05 A B Wool grease and fatty substances derived therefrom (including lanolin ) : Wool grease , crude Other 411.34 411.34 66 Official Journal of the European Communities 31 . 12 . 79 15.06 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 15.06-00 15.06 Other animal oils and fats (including neat's-foot oil and fats from bones or waste) 411.39 15.07-05 15.07-09 15.07-11 L5.07 A I a b c Fixed vegetable oils , fluid or solid , crude , refined or purified : Olive oil : Untreated : Virgin olive oil Virgin lampante olive oil Other 423.50 423.50 423.50 15.07-12 15.07-13 15.07-14 15.07-15 II a b B C I Other : Obtained by processing oils falling within sub ­ heading 15.07 A I a or 15.07 Alb, whether or not blended with virgin olive oil Other China-wood and oiticica oils ; myrtle wax and Japan wax Castor oil : For the production of aminoundecanoic acid for use in the manufacture of synthetic textile fibres or of artificial plastic materials 423.50 423.50 424.90 424.50 15.07-17 15.07-19 15.07-22 15.07-26 15.07-27 15.07-28 15.07-29 15.07-31 15.07-39 15.07-51 15.07-54 15.07-57 15.07-58 II D I a 1 2 3 b 1 2 i aa bb cc dd ee ff aa bb cc Other Other oils : For technical or industrial uses other than the manufacture of foodstuffs for human consump ­ tion : Crude : Palm oil Tobacco-seed oil Other : Soya bean oil Rape oil, colza oil and mustard oil Linseed oil Coconut (copra) oil Palm kernel oil Other Other : Tobacco-seed oil Other : Soya bean oil Linseed oil Other 424.50 424.20 424.90 423.20 423.91 424.10 424.30 424.40 424.90 424.90 423.20 424.10 , 424.90 I 15.07-61 15.07-63 II a 1 2 Other : Palm oil : Crude Other 424.20 424.20 31 . 12 . 79 Official Journal of the European Communities 67 15.07 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 15.07 D II (cont 'd ) 15.07-65 15.07-72 15.07-73 15.07-74 15.07-75 15.07-76 15.07-77 15.07-78 15.07-79 15.07-82 15.07-85 15.07-86 15.07-87 15.07-88 15.07-89 15.07-92 15.07-93 15.07-94 15.07-98 b 1 2 aa bb 11 22 33 44 55 66 77 88 99 11 22 33 44 55 66 77 88 99 Other : Solid , in immediate packings of a net capacity of 1 kg or less Solid , other ; fluid : Crude : Cotton seed oil Soya bean oil Ground-nut oil Sunflower seed oil Rape oil, colza oil and mustard oil . . . Coconut (copra) oil Palm kernel oil Maize oil (corn oil) Other Other : Cotton seed oil Soya bean oil Ground-nut oil Sunflower seed oil Rape oil, colza oil and mustard oil . . . Coconut (copra) oil Palm kernel oil Maize oil (corn oil) Other 424.90 423.30 423.20 423.40 423.60 423.91 424.30 424.40 424.90 424.90 423.30 423.20 423.40 423.60 423.91 424.30 424.40 424.90 424.90 15.08-00 15.08 Animal and vegetable oils , boiled , oxidised , dehydra ­ ted , sulphurised , blown or polymerised by heat in vacuum or in inert gas , or otherwise modified . . . . 431.10 15.10-10 15.10-30 15.10-51 15.10-55 15.10-70 15.10 A B C D I II Fatty acids ; acid oils from refining ; fatty alcohols : Stearic acid Oleic acid Other fatty acids ; acid oils from refining : Other fatty acids Acid oils from refining Fatty alcohols 431.31 431.31 431.31 431.31 512.17 15.11-10 15.11-90 15.11 A B Glycerol and glycerol lyes : Crude glycerol and glycerol lyes Other, including synthetic glycerol 512.18 512.18 68 Official Journal of the European Communities 31 . 12 . 79 15 . 12 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 15.12 Animal or vegetable oils and fats , wholly or partly hydrogenated , or solidified or hardened by any other process , whether or not refined , but not further pre ­ pared : 15.12-10 15.12-92 15.12-94 15.12-95 A B I a b II In immediate packings of a net capacity of 1 kg or less Other : Animal : Whale oil and sperm oil Other Vegetable 431.20 431.20 431.20 431.20 15.13-10 15.13-90 15.13 A B Margarine , imitation lard and other prepared edible fats : Margarine Other 091.41 091.49 15.15-01 15.15-10 15.15-90 15.15 A B I II Spermaceti , crude , pressed or refined , whether or not coloured ; beeswax and other insect waxes , whether or not coloured : Spermaceti , crude , pressed or refined , whether or not coloured Beeswax and other insect waxes , whether or not coloured : Raw Other 431.44 431.44 431.44 15.16-10 15.16-90 15.16 A B Vegetable waxes , whether or not coloured : Raw Other 431.43 431.43 15.17-10 15.17-20 15.17-30 15.17-40 15.17-50 15.17 A B I a b II a b Degras ; residues resulting from the treatment of fatty substances or animal or vegetable waxes : Degras Residues resulting from the treatment of fatty sub ­ stances or animal or vegetable waxes : Containing oil having the characteristics of olive oil : Soapstocks Other Other : Oil foots and dregs ; soapstocks Other 431.33 431.33 431.33 431.33 431.33 31 . 12 . 79 Official Journal of the European Communities 69 16.01 SECTION IV PREPARED FOODSTUFFS ; BEVERAGES , SPIRITS AND VINEGAR ; TOBACCO CHAPTER 16 PREPARATIONS OF MEAT, OF FISH, OF CRUSTACEANS OR MOLLUSCS Note This Chapter does not cover meat , meat offal , fish , crustaceans or molluscs , prepared or preserved by the processes specified in Chapters 2 and 3 . Additional Note For the purposes of subheadings 16.02 B 1 a ) 1 , B III a ) 1 and Bill b ) 1 aa ), the term "uncooked" shall apply to products which have not been subjected to any heat-treatment or which have been subjected to a heat-treatment insufficient to ensure the coagulation of meat proteins in the whole of the product and which, in the case of subheadings 16.02 B III a ) 1 and B III b ) 1 aa ), therefore show traces of a pinkish liquid on the cut surface when the product is cut along a line passing through its thickest part . N1MEXE code CCT reference Statistical subdivision Description SITCcode Supplementary unit 16.01-10 16.01-92 16.01-98 16.01 A B I II Sausages and the like , of meat , meat offal or animal blood : Liver sausages Other : Sausages , dry or for spreading, uncooked . . . . Other 014.20 014.20 014.20 16.02-11 16.02-13 16.02-15 16.02-17 16.02-21 16.02-23 16.02-24 16.02-25 16.02 A I II B I a 1 aa bb 2 b c II Other prepared or preserved meat or meat offal : Liver : Goose or duck liver Other Other : Poultry meat or offal : Containing 57% or more by weight of poultry meat ( a ) : Containing uncooked meat or offal ; mixtures of cooked meat or offal and uncooked meat or offal : Containing only turkey meat Other Other Containing 25% or more but less than 57% by weight of poultry meat (a ) Other Game or rabbit meat or offal 014.90 014.90 014.90 014.90 014.90 014.90 014.90 014.90 ( a ) For the purpose of determining the percentage of poultry meat , the weight of any bones is to be disregarded . 70 Official Journal of the European Communities 31 . 12 . 79 16.02 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 16.02 B (cont 'd ) 16.02-26 16.02.31 16.02-33 16.02-37 16.02-38 16.02-42 16.02-49 16.02-52 16.02-53 16.02-55 16.02-59 III a 1 2 aa 11 22 33 bb cc b 1 aa bb 2 aa bb aaa bbb Other : Containing meat or offal of domestic swine : Containing bovine meat , uncooked Other, containing , by weight : 80% or more of meat or offal , of any kind , including fats of any kind or origin : Hams, fillets and loins ; pieces thereof : Hams and pieces thereof Fillets and loins and pieces thereof . . . Shoulders and pieces thereof Other 40% or more but less than 80% of meat or offal , of any kind , including fats of any kind or origin Less than 40% of meat or offal , of any kind , including fats of any kind or origin .... Other : Containing bovine meat or offal : Uncooked ; mixtures of cooked meat or offal and uncooked meat or offal . . . . Other Other : Ovine meat or offal Other 014.90 014.90 014.90 014.90 014.90 014.90 014.90 014.90 014.90 014.90 014.90 16.03-11 16.03-19 16.03-30 16.03-50 16.03 A B C / 11 Meat extracts , meat juices and fish extracts , in im ­ mediate packings of a net capacity of : 20 kg or more : Bovine meat extracts or juices Other More than 1 kg but less than 20 kg 1 kg or less 014.10 014.10 014.10 014.10 16.04-11 16.04 A I Prepared or preserved fish , including caviar and caviar substitutes : Caviar and caviar substitutes : Caviar (sturgeon roe) 037. 1C 16.04-19 II Other 037. 1C 31 . 12 . 79 Official Journal of the European Communities 71 16.04 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 16.04-31 16.04-39 16.04-51 16.04-59 16.04-71 16.04-75 16.04-82 16.04-83 16.04-85 16.04-92 16.04-94 16.04-98 16.05-20 16.05-30 16.05-50 16.04 (cont 'd) B I II C I II D E F G I II 16.05 A B I II III a b 1 II Salmonidae : Salmon Other Herring : Fillets , raw , coated with batter or breadcrumbs , deep frozen Other Sardines Tunny Bonito ( Sarda spp), mackerel and anchovies : Bonito ( Sarda spp ) Mackerel Anchovies Other : Fillets , raw, coated with batter or breadcrumbs , deep frozen Other : Coalfish ( Pollachius virens or Gadus virens ). . Other Crustaceans and molluscs , prepared or preserved : Crabs Other : Other crustaceans Molluscs 037.10 037.10 037.10 037.10 037.10 037.10 037.10 037.10 037.10 037.10 037.10 037.10 037.20 037.20 037.20 72 Official Journal of the European Communities 31 . 12 . 79 17 .01 CHAPTER 17 SUGARS AND SUGAR CONFECTIONERY Notes 1 . This Chapter does not cover : ( a ) Sugar confectionery containing cocoa (heading No 18.06); (b ) Chemically pure sugars (other than sucrose , glucose and lactose) and other products of heading No 29.43 ; or (c) Medicaments and other products of Chapter 30 . 2 . Chemically pure sucrose , whatever its origin , is to be classified in heading No 17.01 . Additional Notes 1 . For the purposes of heading No 17.01 :  "White sugar" means sugar, not flavoured or coloured, containing, in the dry state, 99'5% or more by weight of sucrose, determined by the polarimetric method ;  "Raw sugar" means sugar, not flavoured or coloured, containing, in the dry state, less than 99-5% by weight of sucrose, determined by the polarimetric method. 2 . For the purposes of subheading 17.02 D 1, " isoglucose" means the syrup obtained from glucose syrup, with a content by weight in the dry state of :  at least 10% fructose, and  at least 1 % in total of oligosaccharides and polysaccharides . 3 . When imported in the form of an assortment, goods falling within subheading 17.04 D are to be classified according to the average content in milkfats , sucrose and starch of the assortment as a whole . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 17.01 Beet sugar and cane sugar , in solid form : 17.01-10 A B White sugar ; flavoured or coloured sugar Raw sugar : 061.20 17.01-71 17.01-99 I II 17.02 A For refining Other Other sugars in solid form ; sugar syrups , not containing added flavouring or colouring matter ; artificial honey , whether or not mixed with natural honey ; caramel : Lactose and lactose syrup : 061.10 061.10 17.02-11 I Containing, in the dry state, 99% or more by weight of the pure product 061.90 17.02-18 II Other 061.90 31 . 12 . 79 Official Journal of the European Communities 73 17 .02 NIMEXE code CCT reference Statistical subdivision I Description of goods I SITC code Supplementary unit 17.02 (cont 'd) 17.02-21 17.02-25 B I a b Glucose and glucose syrup : Containing, in the dry state , 99% or more by weight of the pure product : Glucose in the form of white crystalline powder , whether or not agglomerated Other 061.90 061.90 17.02-27 17.02-29 17.02-31 17.02-31 17.02-41 17.02-49 17.02-50 17.02-60 II a b C I II D I II E F Other : Glucose in the form of white crystalline powder , whether or not agglomerated Other Maple sugar and syrup : Maple sugar in solid form, flavoured or coloured . Other Other sugars and syrups : Isoglucose Other Artificial honey , whether or not mixed with natural honey Caramel 061.90 061.90 061.90 061.90 061.90 061.90 061.90 061.90 17.03-00 17.03 Molasses 061.50 17.04-01 17.04-02 17.04-04 17.04-06 17.04-08 17.04-11 17.04 A B I II C D I a b 1 za Sugar confectionery , not containing cocoa : Liquorice extract containing more than 10% by weight of sucrose but not containing other added substances . Chewing gum containing by weight of sucrose (includ ­ ing invert sugar expressed as sucrose) : Less than 60% 60% or more White chocolate Other : Containing no milkfats or. containing less than 1-5% by weight of such fats : Containing no sucrose or containing less than 5% by weight of sucrose ( including invert sugar expressed as sucrose) Containing by weight of sucrose (including invert sugar expressed as sucrose) : 5% or more but less than 30% : Pastes and masses 062.00 062.00 062.00 062.00 062.00 062.00 74 Official Journal of the European Communities 31 . 12 . 79 17 .04 NIMEXE code CCT reference Statistical subdivision Description SITCcode Supplementary unit 17.04-12 17.04-13 17.04-14 17.04-15 17.04-16 17.04 D I b 1 (cont 'd ) bb cc dd ee ff Panned and sugar coated goods Gums and other jelly confectionery . . . . Boiled sweets Toffees and caramels Other 062.00 062.00 062.00 062.00 062.00 17.04-18 17.04-19 17.04-20 17.04-21 17.04-22 17.04-23 2 aa bb cc dd ee ff 30 % or more but less than 40 % : Pastes and masses Panned and sugar coated goods Gums and other jelly confectionery .... Boiled sweets Toffees and caramels Other 062.00 062.00 062.00 062.00 062.00 062.00 17.04-24 17.04-25 17.04-26 17.04-27 17.04-28 17.04-29 17.04-31 17.04-33 17.04-34 17.04-36 17.04-37 17.04-38 3 aa bb 11 22 33 44 55 66 11 22 33 44 55 66 40 % or more but less than 50 % : Containing no starch : Pastes and masses Panned and sugar coated goods .... Gums and other jelly confectionery . . . Boiled sweets Toffees and caramels Other Other : Pastes and masses Panned and sugar coated goods .... Gums and other jelly confectionery . . . Boiled sweets Toffees and caramels Other 062.00 062.00 062.00 062.00 062.00 062.00 062.00 062.00 062.00 062.00 062.00 062.00 17.04-39 17.04-40 17.04-42 17.04-43 17.04-44 17.04-45 4 aa bb cc dd ee ff 50 % or more but less than 60 % : Pastes and masses Panned and sugar coated goods Gums and other jelly confectionery . . . . Boiled sweets Toffees and caramels Other 062.00 062.00 062.00 062.00 062.00 062.00 31 . 12 . 79 Official Journal of the European Communities 75 17 .04 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 17.04 D I b (cont 'd) 17.04-46 17.04-47 17.04-48 17.04-49 17.04-50 17.04-56 5 aa bb cc dd ee ff 60 % or more but less than 70 % : Pastes and masses Panned and sugar coated goods Gums and other jelly confectionery .... Boiled sweets Toffees and caramels Other 062.00 062.00 062.00 062.00 062.00 062.00 17.04-57 17.04-58 17.04-60 17.04-62 17.04-63 17.04-64 6 aa bb cc dd ee ff 70 % or more but less than 80 % : Pastes and masses Panned and sugar coated goods Gums and other jelly confectionery .... Boiled sweets Toffees and caramels Other 062.00 062.00 062.00 062.00 062.00 062.00 ! 17.04-65 17.04-66 17.04-67 17.04-68 17.04-69 17.04-70 7 aa bb cc dd ee ff 80 % or more but less than 90 % : Pastes and masses Panned and sugar coated goods Gums and other jelly confectionery .... Boiled sweets Toffees and caramels Other 062.00 062.00 062.00 062.00 062.00 062.00 17.04-71 17.04-73 17.04-74 17.04-75 17.04-76 17.04-78 8 aa bb cc dd ee ff 90 % or more : Pastes and masses Panned and sugar coated goods Gums and other jelly confectionery .... Boiled sweets Toffees and caramels Other 062.00 062.00 062.00 062.00 062.00 062.00 17.04-79 17.04-80 II a b 1 aa Other : Containing no sucrose or containing less than 5% by weight of sucrose ( including invert sugar expressed as sucrose) Containing by weight of sucrose ( including invert sugar expressed as sucrose) : 5% or more but less than 30% : Pastes and masses 062.00 062.00 76 Official Journal of the European Communities 31 . 12 . 79 17 .04 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 17.04 D II b 1 (cont 'd ) 17.04-81 17.04-82 17.04-83 17.04-84 17.04-85 17.04-86 17.04-87 17.04-88 17.04-89 17.04-90 17.04-92 17.04-93 17.04-96 17.04-97 17.04-98 2 3 4 bb cc dd aa bb cc dd aa bb cc dd aa bb cc dd Boiled sweets Toffees and caramels Other 30% or more but less than 50% : Pastes and masses Boiled sweets Toffees and caramels Other 50% or more but less than 70% : Pastes and masses Boiled sweets Toffees and caramels Other 70% or more : Pastes and masses Boiled sweets Toffees and caramels Other 062.00 062.00 062.00 062.00 062.00 062.00 062.00 062.00 062.00 062.00 062.00 062.00 062.00 062.00 062.00 31 . 12 . 79 Official Journal of the European Communities 77 18.01 CHAPTER 18 COCOA AND COCOA PREPARATIONS Notes 1 . This Chapter does not cover the preparations described in heading No 19.02 , 19.08 , 22.02 , 22.09 or 30.03 contain ­ ing cocoa or chocolate . 2 . Heading No 18.06 includes sugar confectionery containing cocoa and , subject to Note 1 of this Chapter , other food preparations containing cocoa . Additional Note When imported in the form of an assortment, goods falling within subheading 18.06 C are to be classified according to the average content in sucrose and milkfats of the assortment as a u hole . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 18.01-00 18.01 Cocoa beans , whole or broken , raw or roasted .... 072.10 18.02-00 18.02 Cocoa shells , husks , skins and waste 081.92 18.03-10 18.03-30 18.03 A I Cocoa paste (in bulk or in block), whether or not de ­ fatted : Not defatted Wholly or partly defatted 072.31 072.31 18.04-00 18.04 Cocoa butter (fat or oil ) 072.32 18.05-00 18.05 Cocoa powder , unsweetened 072.20 18.06-01 18.06-02 18.06-03 18.06 A I II III B Chocolate and other food preparations containing co ­ coa : Cocoa powder , not otherwise sweetened than by the addition of sucrose , containing by weight of sucrose : Less than 65% 65% or more but less than 80% 80% or more Ice-cream (not including ice-cream powder) and other ices : 073.00 073.00 073.00 18.06-05 18.06-06 18.06-09 I II a b Containing no milkfats or containing less than 3% by weight of such fats Containing by weight of milkfats : 3% or more but less than 7% 7% or more 073.00 073.00 073.00 78 Official Journal of the European Communities 31 . 12. 79 18.06 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary ­ unit 18.06-11 18.06-13 18.06-15 18.06 (cont 'd) C I a 1 2 3 Chocolate and chocolate goods , whether or not filled ; sugar confectionery and substitutes therefor made from sugar substitution products , containing cocoa : Containing no sucrose or containing less than 5% by weight of sucrose (including invert sugar expres ­ sed as sucrose) : Chocolate and chocolate goods, not filled : Couverture Tablets or bars Other 073.00 073.00 073.00 18.06-16 18.06-17 18.06-19 II b 1 2 c Chocolate and chocolate goods, filled : Tablets or bars Filled chocolates and other filled chocolate confectionery Other Other : 073.00 073.00 073.00 18.06-22 18.06-24 18.06-26 18.06-27 18.06-28 a 1 aa 11 22 33 bb 11 22 Containing no milkfats or containing less than 1-5% by weight of such fats and containing by weight of sucrose (including invert sugar expressed as sucrose) : Less than 50% : Chocolate and chocolate goods, not filled : Couverture Tablets or bars Other Chocolate and chocolate goods, filled : Tablets or bars Filled chocolates and other filled chocolate confectionery 073.00 073.00 073.00 073.00 073.00 18.06-29 18.06-32 18.06-34 18.06-36 18.06-37 18.06-38 18.06-39 2 cc aa 11 22 33 bb 11 22 cc Other 50% or more : Chocolate and chocolate goods, not filled : Couverture Tablets or bars Other Chocolate and chocolate goods, filled : Tablets or bars Filled chocolates and other filled chocolate confectionery Other 073.00 073.00 073.00 073.00 073.00 073.00 073.00 18.06-42 18.06-44 18.06-46 b 1 aa 11 22 33 Containing by weight of milkfats : 1-5% or more but less than 3% : Chocolate and chocolate goods, not filled : Couverture Tablets or bars Other 073.00 073.00 073.00 31 . 12 . 79 Official Journal of the European Communities 79 18.06 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 18.06-47 18.06-48 18.06-49 18.06-62 18.06-64 18.06-66 18.06-67 18.06-68 18.06-69 18.06-72 18.06-74 18.06-76 18.06-77 18.06-78 18.06-79 18.06-82 18.06-83 18.06-84 18.06-86 18.06-87 18.06-88 18.06-90 18.06-91 18.06-92 18.06-93 18.06 C II b 1 (cont 'd ) 2 3 4 D I a b II a 1 2 bb 11 22 cc aa 11 22 33 bb 11 22 cc aa 11 22 33 bb 11 22 cc aa 11 22 33 bb 11 22 cc Chocolate and chocolate goods, filled : Tablets or bars Filled chocolates and other filled chocolate confectionery Other 3% or more but less than 4-5% : Chocolate and chocolate goods, not filled : Couverture Tablets or bars Other Chocolate and chocolate goods, filled : Tablets or bars Filled chocolates and other chocolate con ­ fectionery Other 4-5% or more but less than 6% : Chocolate and chocolate goods, not filled : Couverture Tablets or bars Other Chocolate and chocolate goods, filled : Tablets or bars Filled chocolates and other filled chocolate confectionery Other 6% or more : Chocolate and chocolate goods, not filled : Couverture Tablets or bars Other Chocolate and chocolate goods, filled : Tablets or bars Filled chocolates and other . filled chocolate confectionery Other Other : Containing no milkfats or containing less than 1-5% by weight of such fats : In immediate packings of a net capacity of 500 g or less Other Containing by weight of milkfats : 1-5% or more but not more than 6-5% : In immediate packings of a net capacity of 500 g or less Other 073.00 073.00 073.00 073.00 073.00 073.00 073.00 073.00 073.00 073.00 073.00 073.00 073.00 073.00 073.00 073.00 073.00 073.00 073.00 073.00 073.00 073.00 073.00 073.00 073.00 j i 80 Official Journal of the European Communities 31 . 12 . 79 18.06 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 18.06-94 18.06-95 18.06-96 18.06-97 18.06-98 18.06 D II (cont 'd) b 1 2 aa bb c 1 2 More than 6-5% but less than 26% : In immediate packings of a net capacity of 500 g or less Other : Chocolate milk crumb, containing more than 6-5% but less than 11% by weight of milkfats , more than 6-5% but less than 15% by weight of cocoa and more than 50% but less than 60% by weight of sucrose (including invert sugar expressed as sucrose) Other 26% or more : In immediate packings of a net capacity of 500 g or less Other 073.00 073.00 073.00 073.00 073.00 31 . 12 . 79 Official Journal of the European Communities 81 19.02 CHAPTER 19 PREPARATIONS OF CEREALS , FLOUR OR STARCH ; PASTRYCOOKS ' PRODUCTS Notes 1 . This Chapter does not cover : ( a ) Preparations of flour , starch or malt extract , of a kind used as infant food or for dietetic or culinary purposes , containing 50% or more by weight of cocoa (heading No 18.06); ( b ) Biscuits or other articles made from flour or from starch , specially prepared for use as animal feeding stuffs (heading No 23.07); or (c ) Medicaments and other products of Chapter 30 . 2 . In this Chapter the expression " flour" includes the flour of fruits or of vegetables , and products of such flour are to be classified with similar products of cereal flour . Additional Note When imported in the form of an assortment, goods falling within subheading 19.08 B are to be classified according to the average content in starch, sucrose and milkfats of the assortment as a whole . NIMEXE code CCT reference Statistical subdivision Description SITCcode Supplementary unit 19.02 Malt extract ; preparations of flour , meal , starch or malt extract , of a kind used as infant food or for dietetic or culinary purposes , containing less than 50% by weight of cocoa : 19.02-01 A I Malt extract : With a dry-extract content of 90% or more by weight 048.80 19.02-09 II Other 048.80 B Other : 19.02-20 I Containing malt extract and not less than 30% by weight of reducing sugars (expressed as maltose) . 048.80 19.02-21 19.02-25 19.02-29 II a 1 aa bb 11 22 Other : Containing no milkfats or containing less than 1-5% by weight of such fats : Containing less than 14% by weight of starch : Containing no sucrose or containing less than 5% by weight of sucrose (including invert sugar expressed as sucrose) Containing by weight of sucrose ( including invert sugar expressed as sucrose) : 5% or more but less than 60% 60% or more 048.80 048.80 048.80 82 Official Journal of the European Communities 31 . 12 . 79 19 .02 N1MEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 19.02-31 19.02-39 19.02 B II a (cont 'd ) 2 aa bb Containing 14% or more but less than 32% by weight of starch : Containing no sucrose or containing less than 5% by weight of sucrose (including invert sugar expressed as sucrose) Other 048.80 048.80 19.02-41 19.02-49 3 aa bb Containing 32% or more but less than 45% by weight of starch : Containing no sucrose or containing less than 5% by weight of sucrose (including invert sugar expressed as sucrose) Other 048.80 048.80 19.02-51 19.02-59 19.02-61 19.02-69 19.02-71 19.02-79 19.02-80 19.02-91 19.02-99 4 aa bb 5 aa bb 6 aa bb 7 b 1 2 Containing 45% or more but less than 65% by weight of starch : Containing no sucrose or containing less than 5% by weight of sucrose ( including invert sugar expressed as sucrose) Other Containing 65% or more but less than 80% by weight of starch : Containing no sucrose or containing less than 5% by weight of sucrose (including invert sugar expressed as sucrose) Other Containing 80% or more but less than 85% by weight of starch : Containing no sucrose or containing less than 5% by weight of sucrose ( including invert sugar expressed as sucrose) Other Containing 85% or more by weight of starch . Containing by weight of milkfats : 1*5% or more but less than 5% 5% or more 048.80 048.80 048.80 048.80 048.80 048.80 048.80 048.80 048.80 19.03-10 19.03 A Macaroni , spaghetti and similar products : Containing eggs 048.30 B Other : 19.03-90 1 Containing no common wheat flour or meal . . . 048.30 19.03-90 II Other 048.30 31 . 12 . 79 Official Journal of the European Communities 83 19.04 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary urit 19.04-00 19.04 Tapioca and sago ; tapioca and sago substitutes ob ­ tained from potato or other starches 056.45 19.05-10 19.05-30 19.05-90 19.05 A B C Prepared foods obtained by the swelling or roasting of cereals or cereal products (puffed rice , corn flakes and similar products): Obtained from maize Obtained from rice Other 048.12 048.12 048.12 19.07-10 19.07-20 19.07-50 19.07-90 19.07-90 19.07 A B C D I II Bread , ships ' biscuits and other ordinary bakers ' wares , not containing added sugar , honey , eggs , fats , cheese or fruit ; communion wafers , cachets of a kind suitable for pharmaceutical use , sealing wafers , rice paper and similar products : Crispbread Matzos Communion wafers , cachets of a kind suitable for pharmaceutical use , sealing wafers , rice paper and similar products Other , containing by weight of starch : Less than 50% 50% or more 048.41 048.41 048.41 048.41 048.41 19.08-10 19.08-10 19.08-10 19.08-21 19.08-21 19.08-31 19.08 A I II III B I a b II a 1 Pastry , biscuits , cakes and other fine bakers ' wares , whether or not containing cocoa in any proportion : Gingerbread and the like , containing by weight of sucrose (including invert sugar expressed as sucrose ) : Less than 30% 30% or more but less than 50% 50% or more Other : Containing no starch or containing less than 5% by weight of starch , and containing by weight of sucrose (including invert sugar expressed as sucrose) : Less than 70% 70% or more Containing 5% or more but less than 32% by weight of starch : Containing no sucrose or containing less than 5% by weight of sucrose ( including invert sugar expressed as sucrose ) : Biscuits, waffles and wafers 048.42 048.42 048.42 048.42 048.42 048.42 19.08-39 2 Other 048.42 84 Official Journal of the European Communities 31 . 12 . 79 19 .08 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 19.08 B II (cont 'd) b Containing 5% or more but less than 30% by weight of sucrose (including invert sugar expressed as sucrose) : 19.08-41 19.08-49 1 aa bb Containing no milkfats or containing less than 1-5% by weight of such fats : Biscuits, waffles and wafers Other 048.42 048.42 19.08-41 19.08-49 19.08-41 19.08-49 2 c i aa bb aa bb Other : Biscuits , waffles and wafers Other Containing 30% or more but less than 40% by weight of sucrose (including invert sugar expressed as sucrose) : Containing no milkfats or containing less than 1*5% by weight of such fats : Biscuits , waffles and wafers Other 048.42 048.42 048.42 048.42 19.08-41 19.08-49 19.08-41 19.08-49 19.08-41 19.08-49 2 d 1 2 aa bb aa bb aa bb Other : Biscuits, waffles and wafers Other Containing 40% or more by weight of sucrose (including invert sugar expressed as sucrose) : Containing no milkfats or containing less than 1-5% by weight of such fats : Biscuits, waffles and wafers Other Other : Biscuits, waffles and wafers Other 048.42 048.42 048.42 048.42 048.42 048.42 19.08-51 19.08-59 III a 1 aa bb Containing 32% or more but less than 50% by weight of starch : Containing no sucrose or containing less than 5% by weight of sucrose ( including invert sugar expressed as sucrose ) : Containing no milkfats or containing less than 1-5% by weight or such fats : Biscuits , waffles and wafers Other 048.42 048.42 19.08-51 19.08-59 2 aa bb Other : Biscuits, waffles and wafers Other 048.42 048.42 31 . 12 . 79 Official Journal of the European Communities 85 19.08 N1MEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 19.08 B III (cont 'd ) b Containing 5% or more but less than 20% by weight of sucrose ( including invert sugar expressed as sucrose): 19.08-61 19.08-69 19.08-61 19.08-69 1 2 aa bb aa bb Containing no milkfats or containing less than 1-5% by weight of such fats : Biscuits, waffles and wafers Other Other : Biscuits , waffles and wafers Other 048.42 048.42 048.42 048.42 19.08-61 19.08-69 19.08-61 19.08-69 c 1 2 aa bb aa bb Containing 20% or more by weight of sucrose ( including invert sugar expressed as sucrose) : Containing no milkfats or containing less than 1*5% by weight of such fats : Biscuits, waffles and wafers Other Other : Biscuits, waffles and wafers Other 048.42 048.42 048.42 048.42 19.08-71 19.08-79 19.08-71 19.08-79 IV a 1 2 aa bb aa bb Containing 50% or more but less than 65% by weight of starch : Containing no sucrose or containing less than 5% by weight of sucrose ( including invert sugar expressed as sucrose) : Containing no milkfats or containing less than 1-5% by weight of such fats : Biscuits, waffles and wafers Other Other : Biscuits, waffles and wafers Other 048.42 048.42 048.42 048.42 19.08-81 19.08-85 19.08-89 b 1 aa bb cc Containing 5% or more by weight of sucrose (including invert sugar expressed as sucrose): Containing no milkfats or containing less than 1-5% by weight of such fats : Biscuits, waffles and wafers Rusks Other 048.42 048.42 048.42 19.08-81 19.08-85 19.08-89 2 aa bb cc Other : Biscuits , waffles and wafers Rusks Other 048.42 048.42 048.42 86 Official Journal of the European Communities 31 . 12 . 79 19 .08 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 19.08-71 19.08-79 19.08-81 19.08-85 19.08-89 19.08 B (cont 'd) V a b 1 2 1 2 3 Containing 65% or more by weight of starch : Containing no sucrose or containing less than 5% by weight of sucrose ( including invert sugar expressed as sucrose) : Biscuits, waffles and wafers Other Other : Biscuits, waffles and wafers Rusks Other 048.42 048.42 048.42 048.42 048.42 31 . 12. 79 Official Journal of the European Communities 87 CHAPTER 20 PREPARATIONS OF VEGETABLES , FRUIT OR OTHER PARTS OF PLANTS Notes 1 . This Chapter does not cover : ( a ) Vegetables or fruit , prepared or preserved by the processes specified in Chapters 7 and 8 ; or ( b ) Fruit jellies , fruit pastes or the like in the form of sugar confectionery (heading No 17.04) or chocolate confec ­ tionery (heading No 18.06). 2 . The vegetables of headings Nos 20.01 and 20.02 are those which fall in headings Nos 07.01 to 07.05 when imported in the states provided for in those headings . 3 . Edible plants , parts of plants and roots of plants conserved in syrup (for example , ginger and angelica ) are to be classified with the preserved fruit falling under heading No 20.06,; roasted ground-nuts are also to be classified in heading No 20.06 . 4 . Tomato juice the dry weight content of which is 7% or more is to be classified under heading No 20.02 . Additional Notes 1 . The content of various sugars expressed as sucrose ("sugar content " ) of the products classified within this Chapter corresponds to the figure indicated by a refractometer (used in accordance with the method prescribed in Annex III to Council Regulation (EEC) No 516/77 of 14 March 1977) at a temperature of 20 °C and multiplied by the factor :  0'93 in respect of products of heading No 20.06, or  095 in respect of products of the other headings : 2 . The products classified under heading No 20.06 shall be considered as "containing added sugar" when the "sugar content" thereof exceeds by weight the percentages given hereunder, according to the kind of fruit concerned :  pineapples and grapes : 13% ,  other fruits, including mixtures of fruit : 9% . 3 . For the purposes of subheading 20.06 B I, the following expressions have the meanings hereby assigned to them :  "actual alcoholic strength by mass" : the number of kilograms of pure alcohol contained in 100 kg of the product ;  "% mas": the symbol for alcoholic strength by mass . 4 . The added sugar content of products classified under heading No 20.07 corresponds to the "sugar content" less the figures given hereunder, according to the kind of juice concerned :  lemon or tomato juice : 3,  apple juice : 11 ,  grape juice : 15 ,  other fruit or vegetable juices, including mixtures of juices : 13 . 5 / For the purposes of subheadings 20.07 A I, 20.07 B I a ) 1 and b ) 1 :  "unfermented and not containing spirit" means grape juice (including grape must) with an actual alcoholic strength by volume of not more than 1% vol ;  "actual alcoholic strength by volume" means the number of volumes of pure alcohol at a temperature of 20 C contained in 100 volumes of the product at that temperature . 6 . For the purposes of subheadings 20.07 B I a ) 1 aa ) and 20.07 B lb ) 1 aa), " concentrated grape juice (including grape must)" means grape juice (including grape must ) the volumetric mass of which at 20 °C is not less than 1'240 g/cm3. 88 Official Journal of the European Communities 31 . 12 . 79 20.01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 20.01-10 20.01-20 20.01-80 20.01 A B C Vegetables and fruit , prepared or preserved by vi ­ negar or acetic acid , with or without sugar , whether or not containing salt , spices or mustard : Mango chutney Cucumbers and gherkins Other 056.51 056.51 056.51 20.02-10 20.02-20 20.02-30 20.02-40 20.02-50 20.02-60 20.02-91 20.02-95 20.02-98 20.02 A B C D E F G H I II Vegetables prepared or preserved otherwise than by vinegar or acetic acid : Mushrooms Truffles Tomatoes Asparagus Sauerkraut Capers and olives Peas ; beans in pod : Peas Beans in pod Other , including mixtures 056.59 056.59 056.59 056.59 056.59 056.59 056.59 056.59 056.59 20.03-00 20.03-00 20.04-10 20.04-90 20.04-90 20.03 A B 20.04 A B I II Fruit preserved by freezing , containing added sugar : With a sugar content exceeding 13% by weight . . Other Fruit , fruit-peel and parts of plants , preserved by sugar (drained , glace or crystallised) : Ginger Other : With a sugar content exceeding 13% by weight Other 058.62 058.62 058.20 058.20 058.20 20.05-21 20.05-29 20.05-32 20.05-36 20.05-39 20.05 A I II B I II III Jams , fruit jellies , marmalades , fruit puree and fruit pastes , being cooked preparations , whether or not containing added sugar : Chestnut puree and paste : With a sugar content exceeding 13% by weight Other Jams and marmalades of citrus fruit : With a sugar content exceeding 30% by weight With a sugar content exceeding 13% but not exceeding 30% by weight Other 058.30 058.30 058.30 058.30 058.30 31 . 12 . 79 Official Journal of the European Communities 89 20 .05 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 20.05 (cont 'd) 20.05-43 20.05-45 20.05-46 20.05-49 C I a b II III Other : With a sugar content exceeding 30% by weight : Plum puree and plum paste , in immediate packings of a net capacity exceeding 100 kg , for industrial processing Other With a sugar content exceeding 13% but not ex ­ ceeding 30% by weight Other 058.30 058.30 058.30 058.30 20.06-01 20.06-03 20.06 A I II B Fruit otherwise prepared or preserved , whether or not containing added sugar or spirit : Nuts (including ground-nuts), roasted , in immediate packings of a net capacity : Of more than 1 kg Of 1 kg or less Other : 058.91 058.91 20.06-04 20.06-06 20.06-07 20.06-09 20.06-11 20.06-13 I a 1 2 b 1 aa bb 2 aa bb Containing added spirit : Ginger : Of an actual alcoholic strength by mass not exceeding 11-85% mas Other Pineapples , in immediate packings of a net capacity : Of more than 1 kg : With a sugar content exceeding 17% by weight Other Of 1 kg or less : With a sugar content exceeding 19% by weight Other 058.99 058.99 058.99 058.99 058.99 058.99 20.06-15 fn n^.17 c 1 ? Grapes : With a sugar content exceeding 13% by weight Other 058.99 058.99 20.06-20 20.06-21 d 1 aa 11 22 Peaches , pears and apricots , in immediate packings of a net capacity : Of more than 1 kg : With a sugar content exceeding 13% by weight : Of an actual alcoholic strength by mass not exceeding 11-85% mas Other 058.99 058.99 90 Official Journal of the European Communities 31 . 12 . 79 20.06 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 20.06 B 1 d 1 (cont 'd ) 20.06-22 20.06-23 20.06-24 20.06-25 bb 11 22 2 aa bb Other : Of an actual alcoholic strength by mass not exceeding 11-85% mas Other Of 1 kg or less : With a sugar content exceeding 15% by weight Other 058.99 058.99 058.99 058.99 20.06-26 20.06-27 20.06-28 20.06-29 e 1 aa bb 2 aa bb f Other fruits : With a sugar content exceeding 9% by weight : Of an actual alcoholic strength by mass not exceeding 11-85% mas Other Other : Of an actual alcoholic strength by mass not exceeding 11-85% mas Other Mixtures of fruit : 058.99 058.99 058.99 058.99 20.06-30 20.06-31 20.06-32 20.06-33 1 aa bb 2 aa bb With a sugar content exceeding 9% by weight : Of an actual alcoholic strength by mass not exceeding 11-85% mas Other Other : Of an actual alcoholic strength by mass not exceeding 11-85% mas Other 058.99 058.99 058.99 058.99 20.06-34 20.06-35 20.06-36 II a 1 2 3 Not containing added spirit : Containing added sugar, in immediate packings of a net capacity of more than 1 kg : Ginger Grapefruit segments Mandarins ( including tangerines and sat ­ sumas ) ; Clementines , wilkings and other similar citrus hybrids 058.99 058.99 058.99 20.06-37 20.06-38 20.06-39 4 5 aa bb Grapes Pineapples : With a sugar content exceeding 17% by weight Other 058.99 058.99 058.99 20.06-41 20.06-43 6 aa bb Pears : With a sugar content exceeding 13% by weight Other 058.99 058.99 31 . 12 . 79 Official Journal of the European Communities 91 20.06 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 20.06 B II a (cont 'd) 20.06-45 20.06-47 20.06-48 20.06-50 20.06-51 20.06-53 20.06-55 7 aa bb 8 9 aa bb II 21 It 21 Peaches and apricots : With a sugar content exceeding 13% by weight : Peaches Apricots Other : Peaches Apricots Other fruits Mixtures of fruit : Mixtures in which no single fruit exceeds 50% of the total weight of the fruits . . . Other 058.99 058.99 058.99 058.99 058.99 058.99 058.99 20.06-57 20.06-58 20.06-61 20.06-63 b 1 2 3 4 5 Containing added sugar , in immediate packings of a net capacity of 1 kg or less : Ginger Grapefruit segments Mandarins ( including tangerines and sat ­ sumas); Clementines , wilkings and other similar citrus hybrids Grapes Pineapples : 058.99 058.99 058.99 058.99 20.06-65 20.06-67 20.06-68 20.06-69 20.06-76 20.06-77 20.06-78 20.06-81 aa bb 6 aa bb 7 aa 11 22 bb 11 22 With a sugar content exceeding 19% by weight Other Pears : With a sugar content exceeding 15% by weight Other Peaches and apricots : With a sugar content exceeding 15% by weight : Peaches Apricots Other : Peaches . Apricots 058.99 058.99 058.99 058.99 058.99 058.99 058.99 058.99 20.06-82 20.06-83 20.06-84 8 9 aa bb Other fruits Mixtures of fruit : Mixtures in which no single fruit exceeds 50% of the total weight of the fruits . . Other 058.99 058.99 058.99 92 Official Journal of the European Communities 31 . 12 . 79 20.06 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 20.06-87 20.06-88 20.06-91 20.06-93 20.06-94 20.06-95 20.06-96 20.06-99 20.06 B II (cont 'd) c 1 aa bb cc dd ee 2 aa bb 11 22 Not containing added sugar , in immediate packings of a net capacity : Of 4-5 kg or more : Apricots Peaches (including nectarines ) and plums Pears Other fruits Mixtures of fruit Of less than 4-5 kg : Pears Other fruits and mixtures of fruit : Apricots Other 058.99 058.99 058.99 058.99 058.99 058.99 058.99 058.99 20.07-01 20.07-02 20.07-03 20.07-04 20.07-05 20.07-06 20.07 A I a b 1 2 II a b 1 2 Fruit juices (including grape must) and vegetable jui ­ ces , whether or not containing added sugar , but unfer ­ mented and not containing spirit : Of a specific gravity exceeding 1-33 at 15 °C : Grape juice (including grape must): Of a value exceeding 22 EUA per 100 kg net weight Of a value not exceeding 22 EUA per 100 kg net weight : With an added sugar content exceeding 30% by weight Other Apple and pear juice ; mixtures of apple and pear juice : Of a value exceeding 22 EUA per 100 kg net weight Of a value not exceeding 22 EUA per 100 kg net weight : With an added sugar content exceeding 30% by weight Other 058.57 058.57 058.57 058.57 058.57 058.57 20.07-07 20.07-08 20.07-09 20.07.11 20.07-14 III a b 1 1 aa bb 2 aa bb Other : Of a value exceeding 30 EUA per 100 kg net weight : Citrus fruit juices (excluding mixtures): Orange juice Other Other Of a value not exceeding 30 EUA per 100 kg net weight : With an added sugar content exceeding 30% by weight : Citrus fruit juices (excluding mixtures) . Other 058.51 058.53 058.57 058.51 058.57 31 . 12 . 79 Official Journal of the European Communities 93 20 .07 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 20.07 A III b (cont 'd) 20.07-16 20.07-17 20.07-18 2 aa 11 22 bb Other : Citrus fruit juices (excluding mixtures): Orange juice Other Other 058.51 058.53 058.57  * 20.07-19 20.07-20 B I a 1 aa 11 22 Of a specific gravity of 1*33 or less at 15 °C : Grape , apple and pear juice (including grape must); mixtures of apple and pear juice : Of a value exceeding 18 EUA per 100 kg net weight : Grape juice ( including grape must) : Concentrated : With an added sugar content exceeding 30% by weight Other 058.57 058.57  *  * * * * * * * *  k k 20.07-21 20.07-22 20.07-23 20.07-24 20.07-25 20.07-26 20.07-27 20.07-29 20.07-30 20.07-32 20.07-33 20.07-35 20.07-37 20.07-38 20.07-39 bb 11 22 2 aa bb 3 b 1 aa 11 22 bb 11 22 2 aa bb cc 3 aa bb cc Other : With an added sugar content exceeding 30% by weight Other Apple and pear juice : Containing added sugar Other Mixtures of apple and pear juice Of a value of 18 EUA or less per 100 kg net weight : Grape juice ( including grape must ) : Concentrated : With an added sugar content exceeding 30% by weight Other Other : With an added sugar content exceeding 30% by weight Other Apple juice : With an added sugar content exceeding 30% by weight With an added sugar content of 30% or less by weight Not containing added sugar Pear juice : With an added sugar content exceeding 30% by weight With an added sugar content of 30% or less by weight Not containing added sugar 058.57 058.57 058.57 058.57 058.58 058.57 058.57 058.57 058.57 058.57 058.57 058.57 058.57 058.57 058.57 ! 94 Official Journal of the European Communities 31 . 12 . 79 20 .07 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 20.07-40 20.07-42 20.07-44 20.07-45 20.07-46 20.07-50 20.07-51 20.07-53 20.07-55 20.07-57 20.07-60 20.07-61 20.07-66 20.07-67 20.07-68 20.07-70 20.07-72 20.07-73 20.07-74 20.07-75 20.07-76 20.07-77 20.07-78 20.07 B I b (cont 'd) 4 aa bb II a 1 2 3 aa bb 4 aa bb 5 aa bb 6 aa bb 7 aa 11 22 bb 11 22 b 1 aa bb 2 aa bb 3 aa bb cc Mixtures of apple and pear juice : With an added sugar content exceeding 30% by weight Other Other : Of a value exceeding 30 EUA per 100 kg net weight : Orange juice Grapefruit juice Lemon juice and other citrus fruit juices : Containing added sugar Other Pineapple juice : Containing added sugar Other Tomato juice : Containing added sugar Other Other fruit and vegetable juices : Containing added sugar Other Mixtures : Of citrus fruit juices and pineapple juice : Containing added sugar Other Other : Containing added sugar Other Of a value of 30 EUA or less per 100 kg net weight : Orange juice : With an added sugar content exceeding 30% by weight Other Grapefruit juice : With an added sugar content exceeding 30% by weight Other Lemon juice : With an added sugar content exceeding 30% by weight With an added sugar content of 30% or less by weight Not containing added sugar 058.58 058.58 058.51 058.52 058.53 058.53 058.54 058.54 058.55 058.55 058.57 058.57 058.58 058.58 058.58 058.58 058.51 058.51 058.52 058.52 058.53 058.53 058.53 31 . 12 . 79 Official Journal of the European Communities 95 20 .07 N1MEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 20.07 B II b (cont 'd) 20.07-81 20.07-82 20.07-83 4 aa bb cc Other citrus fruit juices : With an added sugar content exceeding 30% by weight With an added sugar content of 30% or less by weight Not containing added sugar 058.53 058.53 058.53 20.07-84 20.07-85 20.07-86 5 aa bb cc 6 Pineapple juice : With an added sugar content exceeding 30% by weight With an added sugar content of 30% or less by weight Not containing added sugar Tomato juice : 058.54 058.54 058.54 20.07-87 20.07-88 20.07-89 20.07-91 20.07-92 20.07-93 aa bb cc 7 aa bb cc With an added sugar content exceeding 30% by weight With an added sugar content of 30% or less by weight Not containing added sugar Other fruit and vegetable juices : With an added sugar content exceeding 30% by weight With an added sugar content of 30% or less by weight Not containing added sugar 058.55 058.55 058.55 058.57 058.57 058.57 20.07-94 20.07-95 20.07-96 20.07-97 20.07-98 20.07-99 8 aa 11 22 33 bb 11 22 33 Mixtures : Of citrus fruit juices and pineapple juice : With an added sugar content exceeding 30% by weight With an added sugar content of 30% or less by weight Not containing added sugar Other : With an added sugar content exceeding 30% by weight With an added sugar content of 30% or less by weight Not containing added sugar 058.58 058.58 058.58 058.58 058.58 058.58 96 Official Journal of the European Communities 31 . 12 . 79 21.02 CHAPTER 21 MISCELLANEOUS EDIBLE PREPARATIONS Notes 1 . This Chapter does not cover : ( a ) Mixed vegetables of heading No 07.04 ; ( b ) Roasted coffee substitutes containing coffee in any proportion ( heading No 09.01 ); ( c ) Spices and other products of headings Nos 09.04 to 09.10 ; (d ) Yeast put up as a medicament and other products of heading No 30.03 ; or (e ) Prepared enzymes of heading No 35.07 . 2 . Extracts of the substitutes referred to in Note 1 ( b ) above are to be classified in heading No 21.02 . 3 . For the purposes of heading No 21.05 , the expression " homogenised composite food preparations" means preparations of a kind used as infant food or for dietetic purposes , consisting of a finely homogenised mixture of two or more basic ingredients such as meat ( including meat offal ), fish , vegetables and fruit . For the appli ­ cation of this definition , no account is to be taken of small quantities of any ingredients which may be added to the mixture for seasoning, preservation or other purposes . Such preparations may contain a small quantity of visible pieces of ingredients other than meat , meat offal or fish . Additional Notes 1 . For the purposes of subheading 21.07 E, the term "cheese fondues" shall be taken to mean preparations containing 12% or more but less than 18% of milkfats and made from melted cheese ( Emmentaler and Gruyere exclusively ) with the addition of white wine, kirsch, starch and spices and put up in immediate packings of a net capacity of 1 kg or less . Entry under the aforementioned subheading is furthermore subject to the production of a certificate issued in the condi ­ tions laid down by the competent authorities of the European Communities . 2 . For the purposes of subheading 21.07 F 111, " isoglucose" means the syrup obtained from glucose syrup, with a content by weight in the dry state of :  at least 10% fructose, and  at least 1 % in total of oligosaccharides and polysaccharides . N1MEXE code CCT reference Statistical subdivision Description SITCcode Supplementary unit 21.02-11 21.02-15 21.02-19 21.02-30 21.02-40 21.02-40 21.02 A B C I II / a b II Extracts , essences or concentrates , of coffee , tea or mate and preparations with a basis of those extracts , essences or concentrates ; roasted chicory and other roasted coffee substitutes and extracts , essences and concentrates thereof : Extracts , essences or concentrates of coffee and preparations with a basis of those extracts , essences or concentrates : Extracts , essences or concentrates : Solid Other Preparations Extracts , essences or concentrates of tea or mate and preparations with a basis of those extracts , essences or concentrates Roasted chicory and other roasted coffee substitutes : Roasted chicory Other 071.20 071.20 071.20 098.02 071.20 071.20 31 . 12 . 79 Official Journal of the European Communities 97 21.02 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 21.02-50 21.02-50 21.02 (cont 'd) D I II Extracts , essences and concentrates of roasted chicory and other roasted coffee substitutes : Of roasted chicory Other 071.20 071.20 21.03-11 21.03-15 21.03-30 21.03 A I II B Mustard flour and prepared mustard : Mustard flour , in immediate packings of a net capa ­ city : Of 1 kg or less Of more than 1 kg Prepared mustard 098.03 098.03 098.03 21.04-05 21.04-20 21.04-90 21.04 A B C Sauces ; mixed condiments and mixed seasonings : Mango chutney , liquid Sauces with a basis of tomato puree Other 098.04 098.04 098.04 21.05-10 21.05-30 21.05 A B Soups and broths , in liquid , solid or powder form ; ho ­ mogenised composite food preparations : Soups and broths , in liquid , solid or powder form Homogenised composite food preparations . . . . 098.05 098.01 21.06-11 21.06-15 21.06-15 21.06-17 21.06-31 21.06-39 21.06-50 21.06 A I II a b III B I II C Natural yeasts ( active or inactive ); prepared baking powders : Active natural yeasts : Culture yeast Bakers ' yeast : Dried Other Other Inactive natural yeasts : In tablet , cube or similar form , or in immediate packings of a net capacity of 1 kg or less .... Other Prepared baking powders 098.06 098.06 098.06 098.06 098.06 098.06 098.06 21.07-01 21.07 A I Food preparations not elsewhere specified or included : Cereals in grain or ear form , pre-cooked or otherwise prepared : Maize 098.09 98 Official Journal of the European Communities 31 . 12 . 79 21 .07 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 21.07-02 21.07-03 21.07 A (cont 'd ) II III B Rice Other Ravioli , macaroni , spaghetti and similar products , not stuffed, cooked ; the foregoing preparations , stuffed , whether or not cooked : 098.09 098.09 21.07-05 21.07-06 21.07-07 I II a b C Not stuffed , cooked Stuffed : Cooked Other Ice-cream (not including ice-cream powder) and other ices : 098.09 098.09 098.09 21.07-08 21.07-09 21.07-11 I II a b Containing no milkfats or containing less than 3% by weight of such fats Containing by weight of milkfats : 3% or more but less than 7% 7% or more 098.09 098.09 098.09 21.07-12 21.07-13 21.07-14 21.07-15 21.07-16 D I a 1 2 b 1 2 3 Prepared yoghourt ; prepared milk , in powder form , for use as infants ' food or for dietetic or culinary purposes : Prepared yoghourt : In powder form, containing by weight of milk ­ fats : Less than 1*5% 1-5% or more Other, containing by weight of milkfats : Less than 1-5% 1*5% or more but less than 4% 4% or more 098.09 098.09 098.09 098.09 098.09 21.07-17 21.07-18 21.07-19 21.07-20 21.07-21 21.07-22 21.07-23 21.07-24 II a 1 2 3 4 b E F I II Other , containing by weight of milkfats : Less than 1*5% , and containing by weight of milk proteins (nitrogen content X 6-38 ): Less than 40% 40% or more but less than 55% 55% or more but less than 70% 70% or more 1*5% or more Cheese fondues Flavoured or coloured sugar syrups : Lactose syrup Glucose syrup 098.09 098.09 098.09 098.09 098.09 098.09 098.09 098.09 31 . 12 . 79 Official Journal of the European Communities 99 21 .07 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 21.07-25 21.07 F (cont 'd) III Isoglucose 098.09 21.07-26 IV Other 098.09 21.07-27 21.07-28 21.07-29 21.07-30 G I a 1 2 aa bb cc Other : Containing no milkfats or containing less than 1*5% by weight of such fats : Containing no sucrose or containing less than 5% by weight of sucrose ( including invert sugar expressed as sucrose) : Containing no starch or containing less than 5% by weight of starch Containing by weight of starch : 5% or more but less than 32% 32% or more but less than 45% 45% or more 098.09 098.09 098.09 098.09 21.07-32 21.07-33 21.07-34 21.07-36 b 1 2 aa bb cc Containing 5% or more but less than 15% by weight of sucrose ( including invert sugar expressed as sucrose) : Containing no starch or containing less than 5% by weight of starch Containing by weight of starch : 5% or more but less than 32% 32% or more but less than 45% 45% or more 098.09 098.09 098.09 098.09 21.07-37 21.07-38 21.07-39 21.07-40 c 1 2 aa bb cc Containing 15% or more but less than 30% by weight of sucrose ( including invert sugar expressed as sucrose) : Containing no starch or containing less than 5% by weight of starch Containing by weight of starch : 5% or more but less than 32% 32% or more but less than 45% 45% or more 098.09 098.09 098.09 098.09 21.07-42 21.07-43 21.07-44 d 1 2 aa bb Containing 30% or more but less than 50% by weight of sucrose ( including invert sugar expressed as sucrose) : Containing no starch or containing less than 5% by weight of starch Containing by weight of starch : 5% or more but less than 32% 32% or more 098.09 098.09 098.09 100 Official Journal of the European Communities 31 . 12 . 79 21 .07 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 21.07 G I (cont 'd ) e Containing 50% or more but less than 85% by weight of sucrose ( including invert sugar expressed as sucrose) : 21.07-46 1 Containing no starch or containing less than 5% by weight of starch 098.09 21.07-47 2 Other 098.09 21.07-48 f II a Containing 85% or more by weight of sucrose ( including invert sugar expressed as sucrose) . . Containing 1*5% or more but less than 6% by weight of milkfats : Containing no sucrose or containing less than 5% by weight of sucrose ( including invert sugar expressed as sucrose) : 098.09 21.07-49 1 Containing no starch or containing less than 5% by weight of starch 098.09 21.07-51 2 aa Containing by weight of starch : 5% or more but less than 32% 098.09 21.07-52 bb 32% or more but less than 45% 098.09l 21.07-53 cc b 45% or more Containing 5% or more but less than 15% by weight of sucrose ( including invert sugar expressed as sucrose) : 098.09 21.07-54 1 Containing no starch or containing less than 5% by weight of starch 098.09 21.07-55 2 aa Containing by weight of starch : 5% or more but less than 32% 098.09 21.07-56 bb c 32% or more Containing 15% or more but less than 30% by weight of sucrose ( including invert sugar expressed as sucrose) : 098.09 21.07-57 1 Containing no starch or containing less than 5% by weight of starch 098.09 21.07-58 2 aa Containing by weight of starch : 5% or more but less than 32% 098.09 21.07-59 bb d 32% or more Containing 30% or more but less than 50% by weight of sucrose ( including invert sugar expressed as sucrose) : 098.09 21.07-60 1 Containing no starch or containing less than 5% by weight of starch 098.09 21.07-62 2 Other 098.09 31 . 12 . 79 Official Journal of the European Communities 101 21 .07 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 21.07 G II (cont 'd) 21.07-64 e III a Containing 50% or more by weight of sucrose (including invert sugar expressed as sucrose) . . Containing 6% or more but less than 12% by weight of milkfats : Containing no sucrose or containing less than 5% by weight of sucrose (including invert sugar expressed as sucrose) : 098.09 21.07-66 1 2 Containing no starch or containing less than 5% by weight of starch Containing by weight of starch : 098.09 21.07-67 aa 5% or more but less than 32% 098.09 21.07-68 bb b 32% or more Containing 5% or more but less than 15% by weight of sucrose (including invert sugar expressed as sucrose) : 098.09 21.07-70 1 Containing no starch or containing less than 5% by weight of starch 098.09 21.07-72 2 c Other Containing 15% or more but less than 30% by weight of sucrose (including invert sugar expressed as sucrose) : 098.09 21.07-74 1 Containing no starch or containing less than 5% by weight of starch 098.09 21.07-76 2 d Other Containing 30% or more but less than 50% by weight of sucrose (including invert sugar expressed as sucrose) : 098.09 21.07-77 1 Containing no starch or containing less than 5% by weight of starch 098.09 21.07-78 2 Other 098.09 21.07-79 e IV a Containing 50% or more by weight of sucrose (including invert sugar expressed as sucrose) . . Containing 12% or more but less than 18% by weight of milkfats : Containing no sucrose or containing less than 5% by weight of sucrose ( including invert sugar expressed as sucrose) : 098.09 I 21.07-80 1 Containing no starch or containing less than 5% by weight of starch 098.09 21.07-81 2 Other 098.09 102 Official Journal of the European Communities 31 . 12 . 79 21 .07 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 21.07 G IV (cont 'd) b Containing 5% or more but less than 15% by weight of sucrose (including invert sugar expressed as sucrose) : 21.07-82 1 Containing no starch or containing less than 5% by weight of starch 098.09 21.07-83 2 Other 098.09 21.07-84 c V a Containing 15% or more by weight of sucrose ( including invert sugar expressed as sucrose) . . Containing 18% or more but less than 26% by weight of milkfats : Containing no sucrose or containing less than 5% by weight of sucrose ( including invert sugar expressed as sucrose) : 098.09 21.07-85 1 Containing no starch or containing less than 5% by weight of starch 098.09 21.07-86 2 Other 098.09 21.07-87 b VI a Containing 5% or more by weight of sucrose ( including invert sugar expressed as sucrose) . . Containing 26% or more but less than 45% by weight of milkfats : Containing no sucrose or containing less than 5% by weight of sucrose ( including invert sugar expressed as sucrose) : 098.09 21.07-88 1 Containing no starch or containing less than 5% by weight of starch 098.09 21.07-89 2 b Other Containing 5% or more but less than 25% by weight of sucrose (including invert sugar expressed as sucrose) : 098.09 21.07-90 1 Containing no starch or containing less than 5% by weight of starch 098.09 21.07-91 2 Other 098.09 21.07-92 c VII a Containing 25% or more by weight of sucrose ( including invert sugar expressed as sucrose) . . Containing 45% or more but less than 65% by weight of milkfats : Containing no sucrose or containing less than 5% by weight of sucrose (including invert sugar expressed as sucrose) : 098.09 21.07-93 1 Containing no starch or containing less than 5% by weight of starch 098.09 21.07-94 2 Other 098.09 31 . 12. 79 Official Journal of the European Communities 103 21 .07 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 21.07 G VII (cont 'd) b Containing 5% or more by weight of sucrose ( including invert sugar expressed as sucrose) : 21.07-95 1 Containing no starch or containing less than 5% by weight of starch 098.09 21.07-96 2 VIII Other Containing 65% or more but less than 85% by weight of milkfats : 098.09 21.07-97 a Containing no sucrose or containing less than 5% by weight of sucrose ( including invert sugar expressed as sucrose) 098.09 21.07-98 b Other 098.09 21.07-99 IX Containing 85% or more by weight of milkfats . . 098.09 104 Official Journal of the European Communities 31 . 12 . 79 CHAPTER 22 BEVERAGES , SPIRITS AND VINEGAR Notes 1 . This Chapter does not cover : (a ) Sea water (heading No 25.01 ); ( b ) Distilled and conductivity water and water of similar purity (heading No 28.58); (c) Acetic acid of a concentration exceeding 10% by weight of acetic acid (heading No 29.14) ; ( d ) Medicaments of heading No 30.03 ; or (e) Perfumery or toilet preparations (Chapter 33 ). 2. For the purposes of headings Nos 22.08 and 22.09 , the alcoholic strength is to be taken to be the alcoholic strength by volume at a temperature of 20 °C. "% vol" is the symbol for alcoholic strength by volume . Additional Notes 1 . For the purpose of headings Nos 22.04, 22.05 and 22.06 and subheading 22.07 A : (a ) "actual alcoholic strength by volume" means the number of volumes of pure alcohol contained at a temperature of 20 °C in 100 volumes of the product at that temperature ; (b ) "potential alcoholic strength by volume" means the number of volumes of pure alcohol at a temperature of 20 °C capable of being produced by total fermentation of the sugars contained in 100 volumes of the product at that temperature ; (c ) "total alcoholic strength by volume " means the sum of the actual and potential alcoholic strengths ; (d) "natural alcoholic strength by volume" means the total alcoholic strength by volume of a product before any enrichment ; (e ) "% vol" is the symbol for alcoholic strength by volume. 2 . For the purposes of heading No 22.04, "grape must in fermentation" means the product derived from the fermentation of grape must, having an actual alcoholic strength by volume of more than 1 % vol and less than three fifths of its total alcoholic strength by volume. 3 . For the purposes of heading No 22.05 : A. " Sparkling wine" (subheading 22.05 A ) means a product having an actual alcoholic strength by volume of not less than 8*5% vol, obtained :  either by first or second alcoholic fermentation of fresh grapes, grape must or wine, and releasing, when the container is opened, carbon dioxide derived exclusively from the fermentation,  or from wine and releasing, when the container is opened, carbon dioxide derived wholly or partly from the addition of this gas, and having, when kept at a temperature of20 °C in closed containers, an excess pressure of not less than three bar. B. " Total dry extract" means the content in grams per litre of all the substances in a product which , under given physical conditions, do not volatilise . The total dry extract must be determined with the densimeter at 20 °C . C. (a ) The presence in the products falling within subheading 22.05 C of the quantities of total dry extract per litre indicated in I, II, III and IV below does not affect their classification : 1. Products of an actual alcoholic strength by volume of not more than 13% vol : 90 g or less of total dry extract per litre ; 31 . 12 . 79 Official Journal of the European Communities 105 II . Products of an actual alcoholic strength by volume of more than 13% vol but not more than 15% vol : 130 g or less of total dry extract per litre ; III . Products of an actual alcoholic strength by volume of more than 15% vol but not more than 18% vol : 130 g or less of total dry extract per litre ; IV. Products of an actual alcoholic strength by volume of more than 18% vol but not more than 22% vol : 330 g or less of total dry extract per litre . Products with a total dry extract exceeding the maximum quantity shown above in each category are to be classified in the following category, except that if the total dry extract exceeds 330 g per litre the products are to be classified in subheading 22.05 C V. (b ) The above rules do not apply to products falling within subheadings 22.05 C III a ) 1 , b ) 1 and b ) 2 and 22.05 C IV a) 1 , b ) 1 and b ) 2 . 4 . Subheading 22.05 C shall be taken to include : (a ) Grape must with fermentation arrested by the addition of alcohol, that is to say a product :  having an actual alcoholic strength by volume of not less than 12% vol but less than 15% vol, and  obtained by the addition to unfermented grape must having a natural alcoholic strength by volume of not less than 8 '5% vol of a product derived from the distillation of wine ; (b ) Wine fortified for distillation, that is to say a product :  having an actual alcoholic strength by volume of not less than 18% vol but not more than 24% vol,  obtained exclusively by the addition to wine containing no residual sugar of an unrectified product derived from the distillation of wine and having a maximum actual alcoholic strength by volume of 86% vol, and  having a maximum volatile acidity of 2-40 g/l, expressed as acetic acid ; (c ) Liqueur wine, that is to say a product :  having a total alcoholic strength by volume of not less than 17*5% vol and an actual alcoholic strength by volume of not less than 15% vol, but not more than 22% vol, and  obtained from grape must or wine, which must come from vine varieties approved in the third country of origin for the production of liqueur wine and have a minimum natural alcoholic strength by volume of 12% vol :  by freezing, or  by the addition during or after fermentation  of a product derived from the distillation of wine, or  of concentrated grape must or, in the case of certain quality liqueur wines appearing on a list to be adopted of wines for which such practice is traditional, of grape must concentrated by direct heat, which, apart from this operation, corresponds to the definition of concentrated grape must, or  of a mixture of these products . However, certain quality liqueur wines appearing on a list to be adopted may be obtained from unfermented fresh grape must which does not need to have a minimum natural alcoholic strength by volume of 12% vol. 5 . For the purposes of subheading 22.07 A, the expression "piquette " means the product obtained by the fermentation of untreated grape marc macerated in water or by extraction of fermented grape marc with water . 6 . For the purposes of subheading 22.07 B I, the following are regarded as "sparkling" :  fermented beverages in bottles with "mushroom" stoppers held in place by ties or fastenings,  fermented beverages otherwise put up, with an excess pressure of not less than 1'5 bar, measured at a temperature of 20 °C. 7. For the purposes of subheading 22.10 A, the expression "wine vinegar" means vinegar obtained exclusively by acetous fermentation of wine and having a total acidity of not less than 60 g/l, expressed as acetic acid. 106 Official Journal of the European Communities 31 . 12 . 79 22.01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 22.01-10 22.01-90 22.02-05 22.02-10 22.02-10 22.02-10 22.03-10 22.03-90 22.04-00 22.05-01 22.05-09 22.05-15 22.05-21 22.05-25 22.05-31 22.05-35 22.05-37 22.05-39 22.01 A B 22.02 A B I II III 22.03 22.04 22.05 A B C I a b II a b III a 1 2 A B I II Waters , including spa waters and aerated waters ; ice and snow : Spa waters, natural or artificial ; aerated waters . . Other Lemonade , flavoured spa waters and flavoured aera ­ ted waters , and other non-alcoholic beverages , not in ­ cluding fruit and vegetable juices falling within heading No 20.07 : Not containing milk or milkfats Other, containing by weight of milkfats : Less than 0*2% 0*2% or more but less than 2% 2% or more Beer made from malt : In containers holding more than 10 litres Other Grape must , in fermentation or with fermentation arrested otherwise than by the addition of alcohol . . . Wine of fresh grapes ; grape must with fermentation arrested by the addition of alcohol : Sparkling wine : Champagne Other Wine in bottles with "mushroom" stoppers held in place by ties or fastenings , and wine otherwise put up with an excess pressure of not less than one bar but less than three bar , measured at a temperature of 20 °C Other : Of an actual alcoholic strength by volume not exceeding 13% vol , in containers holding : Two litres or less More than two litres Of an actual alcoholic strength by volume exceeding 13% vol but not exceeding 15% vol , in containers holding : Two litres or less More than two litres Of an actual alcoholic strength by volume exceeding 15% vol but not exceeding 18% vol , in containers holding : Two litres or less : Port , Madeira , sherry, Tokay (Aszu and Szamorodni) and Setubal muscatel Other 111.01 111.01 111.02 111.02 111.02 111.02 112.30 112.30 112.11 112.12 112.12 112.12 112.12 112.12 112.12 112.12 112.12 112.12 1 1 1 1 1 I 1 1 1 1 1 1 1 1 1 31 . 12 . 79 Official Journal of the European Communities 107 22 .05 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 22.05-42 22.05-43 22.05-49 22.05-52 22.05-54 22.05-56 22.05-62 22.05-68 22.05-91 22.05-98 22.06-11 22.06-15 22.06-31 22.06-35 22.06-51 22.06-59 22.07-10 22.07-20 22,07-41 22.07-45 22.05 C III cont 'd) b 1 2 3 IV a 1 2 b 1 2 3 V a b 22.06 A I II B I II C I II 22.07 A B I II a b More than two litres : Port , Madeira , sherry and Setubal muscatel . . Tokay ( Aszu and Szamorodni) Other Of an actual alcoholic strength by volume exceeding 18% vol but not exceeding 22% vol , in containers holding : Two litres or less : Port , Madeira , sherry, Tokay (Aszu and Szamorodni ) and Setubal muscatel Other More than two litres : Port , Madeira , sherry and Setubal muscatel . . Tokay ( Aszu and Szamorodni ) Other Of an actual alcoholic strength by volume exceeding 22% vol , in containers holding : Two litres or less More than two litres Vermouths , and other wines of fresh grapes flavoured with aromatic extracts : Of an actual alcoholic strength by volume of 18% vol or less , in containers holding : Two litres or less More than two litres Of an actual alcoholic strength by volume exceeding 18% vol but not exceeding 22% vol , in containers holding : Two litres or less More than two litres Of an actual alcoholic strength by volume exceeding 22% vol , in containers holding : Two litres or less More than two litres Other fermented beverages (for example , cider , perry and mead): Piquette Other : Sparkling Still , in containers holding : Two litres or less More than two litres 112.12 112.12 112.12 112.12 112.12 112.12 112.12 112.12 112.12 112.12 112.13 112.13 112.13 112.13 112.13 112.13 112.20 112.20 112.20 112.20 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 108 Official Journal of the European Communities 3.1 . 12. 79 22.08 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 22.08-10 22.08-30 22.09-10 22.09-10 22.09-31 22.09-39 22.09-52 22.09-53 22.09-56 22.09-57 22.09-62 22.09-64 22.09-66 22.09-68 22.09-71 22.09-72 22.08 A B 22.09 A I II B I II C I a b II a b III a 1 2 b 1 2 IV a 1 2 Ethyl alcohol or neutral spirits , undenatured , of an alcoholic strength of 80% vol or higher ; denatured spirits (including ethyl alcohol and neutral spirits ) of any strength : Denatured spirits ( including ethyl alcohol and neutral spirits ) of any strength Ethyl alcohol or neutral spirits , undenatured , of an alcoholic strength of 80% vol or higher Spirits (other than those of heading No 22.08 ) ; li ­ queurs and other spirituous beverages ; compound al ­ coholic preparations (known as "concentrated extracts") for the manufacture of beverages : Spirits (other than those of heading No 22.08), in containers holding : Two litres or less More than two litres Compound alcoholic preparations (known as "concen ­ trated extracts ") for the manufacture of beverages : Aromatic bitters of an alcoholic strength of 44-2 to 49-2% vol containing from 1-5 to 6% by weight of gentian , spices and various ingredients and from 4 to 10% of sugar , in containers of a capacity of 0-5 litre or less Other Spirituous beverages : Rum , arrack and tafia , in containers holding : Two litres or less More than two litres Gin, in containers holding : Two litres or less More than two litres Whisky : Bourbon whiskey , in containers holding : Two litres or less More than two litres Other, in containers holding : Two litres or less More than two litres Vodka with an alcoholic strength of 45-4% vol or less and plum, pear or cherry spirit (excluding liqueurs), in containers holding : Two litres or less : Vodka Plum, pear or cherry spirit (excluding liqueurs ) 512.16 512.16 112.49 112.49 112.49 112.49 112.49 112.49 112.49 112.49 112.41 112.41 112.41 112.41 112.49 112.49 1 1 1 100 % ale. 1 100% ale. 1 100 % ale. 1 100 % ale. 1 100 % ale . I 100 % ale . 1 100 % ale. 1 100 % ale. 1 100 % ale. 1 100 % ale. 1 100 % ale. 1 100 % ale. 1 100 % ale . 1 100 % ale . 31 . 12 . 79 Official Journal of the European Communities 109 22 .09 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 22.09-79 22.09-81 22.09-83 22.09-85 22.09-87 22.09-88 22.09-91 22.09-93 22.09-95 22.09-99 22.10-41 22.10-45 22.10-51 22.10-55 22.09 C IV (cont 'd) b V a b 22.10 A I II B I II 1 aa bb cc 2 3 1 aa bb cc 2 More than two litres Other, in containers holding : Two litres or less : Spirits (excluding liqueurs): Distilled from wine or grape marc .... Distilled from fruit Other Liqueurs Other spirituous beverages More than two litres : Spirits (excluding liqueurs): Distilled from wine or grape marc .... Distilled from fruit Other Liqueurs and other spirituous beverages .... Vinegar and substitutes for vinegar : Wine vinegar , in containers holding : Two litres or less More than two litres Other, in containers holding : Two litres or less More than two litres 112.49 112.42 112.49 112.49 112.49 112.49 112.42 112.49 112.49 112.49 098.07 098.07 098.07 098.07 1 100 % ale. 1 100 % ale. 1 100 % ale. 1 100 % ale. 1 100 % ale. 1 100 % ale . 1 100 % ale. 1 100 % ale . 1 100 % ale. 1 100 % ale. 1 1 1 1 110 Official Journal of the European Communities 31 . 12 . 79 23 .01 CHAPTER 23 RESIDUES AND WASTE FROM THE FOOD INDUSTRIES ; PREPARED ANIMAL FODDER Additional Notes 1 . For the purposes of subheadings 23.05 A and 23.06 A I, the following expressions shall have the meanings hereby assigned to them :  "actual alcoholic strength by mass" : the number of kilograms of pure alcohol contained in 100 kg of the product ;  "potential alcoholic strength by mass" : the number of kilograms of pure alcohol capable of being produced by total fermentation of the sugars contained in 100 kg of the product ;  "total alcoholic strength by mass" : the sum of the actual and potential alcohol strengths by mass ;  "% mas": the symbol for alcoholic strength by mass . 2 . For the purposes of subheading 23.07 B, the expression "milk products " means the products falling within headings Nos 04.01 , 04.02, 04.03 and 04.04 and within subheadings 17.02 A and 21.07 F I. NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 23.01-10 23.01-30 23.02-01 23.02-09 23.02-21 23.02-29 23.02-30 23.03-11 23.03-15 23.01 A B 23.02 A I a b II a b B 23.03 A I II Flours and meals , of meat , offals , fish , crustaceans or molluscs , unfit for human consumption ; greaves : Flours and meals of meat and offals ; greaves . . . Flours and meals of fish , crustaceans or molluscs Bran , sharps and other residues derived from the sif ­ ting , milling or working of cereals or of leguminous vegetables : Of cereals : Of maize or rice : With a starch content not exceeding 35% by weight Other Of other cereals : Of which the starch content does not exceed 28% by weight , and of which the proportion that passes through a sieve with an aperture of 0-2 mm does not exceed 10% by weight or altern ­ atively the proportion that passes through the sieve has an ash content , calculated on the dry product , equal to or more than 1*5% by weight Other Of leguminous vegetables Beet-pulp , bagasse and other waste of sugar manu ­ facture ; brewing and distilling dregs and waste ; re ­ sidues of starch manufacture and similar residues : Residues from the manufacture of starch from maize (excluding concentrated steeping liquors), of a protein content , calculated on the dry product : Exceeding 40% by weight Not exceeding 40% by weight 081.41 081.42 081.21 081.21 081.22 081.22 081.23 081.93 081.93 31 . 12 . 79 Official Journal of the European Communities 111 23 .03 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 23.03 (cont 'd) B Other : 23.03-81 23.03-88 23.03-90 23.04-01 23.04-03 23.04-06 23.04-08 23.04-10 23.04-15 23.04-20 23.04-30 23.04-40 23.04-50 23.04-60 23.04-70 23.04-80 23.04-99 23.05-10 23.05-10 23.05-30 23.06-20 23.06-20 I II 23.04 A 1 II B 23.05 A I II B 23.06 A I a b a b I a b II III IV V VI VII VIII IX X XI Beet-pulp , bagasse and other waste of sugar manu ­ facture : Beet-pulp Other Other Oil-cake and other residues (except dregs ) resulting from the extraction of vegetable oils : Oil-cake and other residues resulting from the extrac ­ tion of olive oil : Containing 3% or less by weight of olive oil . . Containing more than 3% by weight of olive oil . . Other : Of germ of maize, having an oil content calculated by weight on the dry product of : Less than 3% Not less than 3% , but not more than 8% . . . . Of ground-nuts Of linseed Of copra Of palm nuts or kernels Of soya beans Of cotton seeds Of colza or rape seeds Of sunflower seeds Of sesamum seeds Other Wine lees ; argol : Wine lees : Having a total alcoholic strength by mass not exceeding 7-9% mas and a dry matter content not less than 25% by weight Other Argol Products of vegetable origin of a kind used for animal food , not elsewhere specified or included : Acorns , horse chestnuts and pomace or marc of fruit : Grape marc : Having a total alcoholic strength by mass not ­ exceeding 4-3% mas and a dry matter content not less than 40% by weight Other 081.93 081.93 081.93 081.39 081.39 081.39 081.39 081.32 081.34 081.37 081.38 081.31 081.33 081.36 081.35 081.39 081.39 081.94 081.94 081.94 081 . IS 081.19 112 Official Journal of the European Communities 31 . 12 . 79 23 .06 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 23.06 A (cont 'd) 23.06-50 II Other 081.19 23.06-90 B 23.07 Other Sweetened forage ; other preparations of a kind used in animal feeding : 081.19 23.07-10 A B I a Fish or marine mammal solubles Other , containing starch , glucose or glucose syrup falling within subheadings 17.02 B and 21.07 F II or milk products : Containing starch or glucose or glucose syrup : Containing no starch or containing 10% or less by weight of starch : 081.99 23.07-21 1 Containing no milk products or containing less than 10% by weight of such products . . 081.99 23.07-21 2 Containing not less than 10% but less than 50% by weight of milk products 081.99 23.07-21 3 Containing not less than 50% but less than 75% by weight of milk products 081.99 23.07-21 4 b Containing not less than 75% by weight of milk products Containing more than 10% but not more than 30% by weight of starch : 081.99 23.07-25 1 Containing no milk products or containing less than 10% by weight of such products . . 081.99 23.07-25 2 Containing not less than 10% but less than 50% by weight of milk products 081.99 23.07-25 3 c Containing not less than 50% by weight of milk products Containing more than 30% by weight of starch : 081.99 23.07-29 1 Containing no milk products or containing less than 10% by weight of such products . . 081.99 23.07-29 2 Containing not less than 10% but less than 50% by weight of milk products 081.99 23.07-29 3 Containing not less than 50% by weight of milk products 081.99 23.07-50 II Containing no starch , glucose or glucose syrup , but containing milk products 081.99 23.07-90 C Other 081.99 31 . 12 . 79 Official Journal of the European Communities 113 24 .01 CHAPTER 24 TOBACCO NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 24.01-02 24.01-09 24.01-12 24.01-19 24.01-21 24.01-29 24.01-41 24.01-49 24.01-51 24.01-59 24.01-61 24.01-63 24.01-65 24.01-69 24.01-71 24.01-73 24.01-75 24.01-79 24.01-80 24.02-10 24.02-20 24.01 A B 24.02 A B / a b II a b III a b IV a 1 2 b 1 2 I a b II a b III a b IV a b V Unmanufactured tobacco ; tobacco refuse : Flue cured Virginia type and light air cured Burley type ( including Burley hybrids ) ; light air cured Mary ­ land type and fire cured tobacco : Flue cured Virginia type : Not stripped Wholly or partly stripped Light air cured Burley type (including Burley hybrids ): Not stripped Wholly or partly stripped Light air cured Maryland type : Not stripped Wholly or partly stripped Fire cured tobacco : Kentucky type : Not stripped Wholly or partly stripped Other : Not stripped Wholly or partly stripped Other : Light air cured tobacco : Not stripped Wholly or partly stripped Sun cured Oriental type tobacco : Not stripped Wholly or partly stripped Dark air cured tobacco : Not stripped Wholly or partly stripped Other tobacco : Not stripped Wholly or partly stripped Tobacco refuse Manufactured tobacco ; tobacco extracts and essences : Cigarettes Cigars 121.11 121.21 121.19 121.29 121.19 121.29 121.19 121.29 121.19 121.29 121.19 121.29 121.19 121.29 121.19 121.29 121.19 121.29 121.30 122.20 122.10 thousand hundred 114 Official Journal of the European Communities 31 . 12 . 79 24 .02 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 24.02-30 24.02-40 24.02-91 24.02-99 24.98-90 24.99-00 24.02 (cont 'd) C D E / 11 Smoking tobacco Chewing tobacco and snuff Other, including agglomerated tobacco in the form of sheets or strip : Agglomerated tobacco in the form of sheets or strip Other Goods of Chapters 1 to 24 declared as ships ' stores . . Foodstuffs, beverages and tobacco goods, insufficiently specified 122.30 122.30 122.30 122.30 931.00 931.00 31 . 12 . 79 Official Journal of the European Communities 115 25 .01 SECTION V MINERAL PRODUCTS CHAPTER 25 SALT ; SULPHUR ; EARTHS AND STONE ; PLASTERING MATERIALS , LIME AND CEMENT Notes 1 . Except where their context or Note 3 to this Chapter otherwise require , the headings of this Chapter are to be taken to apply only to goods which are in the crude state , or which have been washed (even with chemical substances eliminat ­ ing the impurities without changing the structure of the product), crushed, ground, powdered, levigated, sifted, screened, concentrated by flotation, magnetic separation or other mechanical or physical processes (not including crystallisation) but not calcined or subjected to any further process than a process specially mentioned in any heading in respect of the goods described therein . 2 . This Chapter does not cover : (a ) Sublimed sulphur , precipitated sulphur or colloidal sulphur (heading No 28.02) ; (b ) Ferrous earth colours containing 70% or more by weight of combined iron evaluated as Fe203 (heading No 28.23); (c) Medicaments and other products of Chapter 30 ; (d) Perfumery, cosmetic or toilet preparations of heading No 33.06 ; (e) Road and paving setts , curbs and flagstones (heading No 68.01 ), mosaic cubes (heading No 68.02) and roofing, facing and damp course slates (heading No 68.03); (f ) Precious or semi-precious stones (heading No 71.02); (g) Cultured crystals (other than optical elements ) weighing not less than 2*5 g each, of sodium chloride or of magnesium oxide of heading No 38.19 ; optical elements of sodium chloride or of magnesium oxide (heading No 90.01 ); or ( h ) Writing or drawing chalks , tailors ' or billiards chalks (heading No 98.05 ). 3 . Heading No 25.32 is to be taken to apply , inter alia, to : earth colours , whether or not calcined or mixed together ; natural micaceous iron oxides ; meerschaum (whether or not in polished pieces ) and amber ; agglomerated meer ­ schaum and agglomerated amber , in plates , rods , sticks or similar forms , not worked after moulding ; jet ; strontianite (whether or not calcined), other than strontium oxide ; broken pottery . NiMEXE code CCT reference Statistical subdivision Description SITCcode Supplementary unit 25.01 Common salt (including rock salt , sea salt and table salt); pure sodium chloride ; salt liquors ; sea water : A Common salt (including rock salt , sea salt and table salt) and pure sodium chloride , whether or not in aqueous solution : 25.01-12 I II For chemical transformation (separation of Na from CI ) for the manufacture of other products Other : 278.30 25.01-14 a Denatured or for industrial uses (including refining) other than the preservation or pre ­ paration of foodstuffs for human consumption 278.30 116 Official Journal of the European Communities 31 . 12 . 79 25 .01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 278.30 278.30 278.30 274.20 274.10 274.10 278.22 278.22 25.01-16 25.01-18 25.01-50 25.02-00 25.03-10 25.03-90 25.04-10 25.04-50 25.05-10 25.05-90 25.06-10 25.06-90 25.07-11 25.07-19 25.07-21 25.07-29 25.07-40 25.07-50 25.07-60 25.07-7C 25.07-8C 25.08-0C 25.01 A II (cont 'd ) b B 25.02 25.03 A B 25.04 25.05 25.06 25.07 25.08 Other : Salt suitable for human consumption .... Other Salt liquors ; sea water Unroasted iron pyrites Sulphur of all kinds , other than sublimed sulphur , precipitated sulphur and colloidal sulphur : Crude Other Natural graphite : Crystalline Other Natural sands of all kinds , whether or not coloured , other than metal-bearing sands falling within head ­ ing No 26.01 : Natural sands for industrial uses (founding, glassmak ­ ing, ceramics manufacture and the like) Other Quartz (other than natural sands); quartzite , including quartzite not further worked than roughly split , roughly squared or squared by sawing : Crude, roughly split or roughly squared Other Clay (for example , kaolin and bentonite), andalusite , kyanite and sillimanite , whether or not calcined , bul not including expanded clays falling within heading No 68.07 ; mullite ; chamotte and dinas earths : Kaolin and kaolin clay : Crude Other Andalusite, kyanite, sillimanite and mullite : Crude Other Chamotte earth Dinas earth Bentonite Other : De-colourising earths ; fuller 's earth Other Chalk 1 2 A B A B A B A I II B I II C D E F I II 273.30 273.30 278.51 278.51 278.21 278.21 278.21 278.21 278.21 278.21 278.21 278.21 278.21 278.91 31 . 12 . 79 Official Journal of the European Communities 117 25.io NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 25.10-10 25.10-90 25.11-10 25.11-30 25.12-00 25.13-21 25.13-29 25.13-91 25.13-99 25.14-00 25.15-11 25.15-18 25.15-31 25.15-41 25.15-48 25.16-11 25.16-13 25.10 25.11 A B 25.12 25.13 A B 25.14 25.15 A B I II 25.16 A A B I II I II I II a b I II Natural calcium phosphates , natural aluminium cal ­ cium phosphates , apatite and phosphatic chalk : Not ground Ground Natural barium sulphate (barytes); natural barium carbonate (witherite), whether or not calcined , other than barium oxide : Barium sulphate Barium carbonate , whether or not calcined . . . Siliceous fossil meals and similar siliceous earths (for example , kieselguhr , tripolite or diatomite), whether or not calcined , of an apparent specific gravity of 1 or less Pumice stone ; emery ; natural corundum , natural gar ­ net and other natural abrasives , whether or not heat ­ treated : Crude or in irregularly-shaped pieces : Pumice stone, including crushed pumice (Bim ­ skies ) Other Other : Pumice stone Other Slate , including slate not further worked than roughly split , roughly squared or squared by sawing . . . . Marble , travertine , ecaussine and other calcareous monumental and building stone of an apparent specific gravity of 2-5 or more and alabaster , including such stone not further worked than roughly split , roughly squared or squared by sawing : Crude ; roughly split or roughly squared ; not further worked than squared by sawing or splitting , of a thickness exceeding 25 cm : Marble and travertine Other Not further worked than squared by sawing or split ­ ting , of a thickness not exceeding 25 cm : Alabaster Other : Marble and travertine Other Granite , porphyry , basalt , sandstone and other monu ­ mental and building stone , including such stone not further worked than roughly split , roughly squared or squared by sawing : Crude ; roughly split or roughly squared ; not further worked than squared by sawing or splitting , of a thickness exceeding 25 cm : Granite Porphyry and basalt 271.31 271.32 278.92 278.92 278.95 277.22 277.22 277.22 277.22 273.11 273.12 273.12 273.12 273.12 273.12 273.13 273.13 118 Official Journal of the European Communities 31 . 12 . 79 25 . 16 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 25.16-15 25.16-19 25.16-31 25.16-35 25.16-39 25.17-10 25.17-30 25.17-50 25.17-90 25.18-10 25.18-30 25.18-50 25.19-01 25.19-10 25.19-51 25.19-59 25.16 A (cont 'd) B I II a b 25.17 25.18 A B C 25.19 A B III IV A B C D I II a b Sandstone Other Not further worked than squared by sawing or split ­ ting , of a thickness not exceeding 25 cm : Granite , porphyry , syenite , lava , basalt , gneiss , trachyte and other similar hard rocks ; sandstone Other monumental and building stone : Calcareous stone of an apparent specific gra ­ vity of less than 2-5 Other Pebbles and crushed or broken stone (whether or not heat-treated), gravel , macadam and tarred macad ­ am , of a kind commonly used for concrete aggregates , for road metalling or for railway or other ballast ; flint and shingle , whether or not heat-treated ; granules and chippings (whether or not heat-treated) and powder of stones falling within heading No 25.15 or 25.16 : Pebbles, grat/el, flint and shingle Macadam and tarred macadam, of slag Other tarred macadam Other Dolomite , whether or not calcined , including dolomite not further worked than roughly split , roughly squared or squared by sawing ; agglomerated dolomite (includ ­ ing tarred dolomite) : Crude dolomite Calcined dolomite Agglomerated dolomite Natural magnesium carbonate (magnesite); fused magnesia ; dead-burned ( sintered) magnesia , whether or not containing small quantities of other oxides added before sintering ; other magnesium oxide , whether or not chemically pure : Magnesium oxide other than calcined natural magnesium carbonate Other : Not calcined Calcined : Agglomerated Other 273.13 273.13 273.13 273.13 273.13 273.40 273.40 273.40 273.40 278.23 278.23 278.23 278.24 278.24 278.24 278.24 31 . 12 . 79 Official Journal of the European Communities 119 25 .20 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 25.20-10 25.20-51 25.20-59 25.21-00 25.22-10 25.22-30 25.22-50 25.23-10 25.23-15 25.23-20 25.23-30 25.23-70 25.23-90 25.24-10 25.24-50 25.24-90 25.26-20 25.26-30 25.26-50 25.27-10 25.27-31 25.27-39 25.20 25.21 25.22 25.23 25.24 25.26 25.27 A B I II A B I II A B C  A B C 1 a b II III A B C A B C Gypsum ; anhydrite ; calcined gypsum , and plasters with a basis of calcium sulphate , whether or not coloured , but not including plasters specially prepared for use in dentistry : Gypsum and anhydrite Plasters : Building Other Limestone flux and calcareous stone , commonly used for the manufacture of lime or cement Quicklime , slaked lime and hydraulic lime , other than calcium oxide and hydroxide : Quicklime Slaked lime Hydraulic lime Portland cement , ciment fondu , slag cement , super ­ sulphate cement and similar hydraulic cements , whether or not coloured or in the form of clinker : Clinker Cements containing blast furnace slag and/or pozzolana, other than supersulphate cement Other : Portland cement : White Portland cement, whether or not coloured . Other Aluminous cement (ciment fondu ) Other Asbestos : Crude, in rock form, including concentrates . . . Fibres, flakes or powder Other Mica , including splittings ; mica waste : Crude, or rifted into sheets or splittings Powder Waste Natural steatite , including natural steatite not further worked than roughly split , roughly squared or squared by sawing ; talc : Natural steatite , including natural steatite not further worked than roughly split , roughly squared or squared by sawing , Natural steatite , crushed or powdered : Talc in immediate packings of a net capacity of 1 kg or less Other 273.23 273.24 273.24 273.22 661.10 661.10 661.10 661.20 661.20 661.20 661.20 661.20 661.20 278.40 278.40 278.40 278.52 278.52 278.52 278.93 278.93 278.93 120 Official Journal of the European Communities 31 . 12 . 79 25 .28 NIMEXE code CCT reference Statistical subdivision Description S1TC code Supplementary unit 25.28-00 25.30-10 25.30-90 25.31-11 25.31-15 25.31-91 25.31-99 25.32-20 25.32-30 25.32-50 25.32-60 25.32-90 25.28 25.30 25.31 A B 25.32 A B A B I II I II I II 111 IV Natural cryolite and natural chiolite Crude natural borates and concentrates thereof (cal ­ cined or not), but not including borates separated from natural brine ; crude natural boric acid containing not more than 85% of H3BO3 calculated on the dry weight : Crude natural sodium borates Other Felspar , leucite , nepheline and nepheline syenite ; fluorspar : Fluorspar : Containing more than 97% by weight of calcium fluoride (CaF2) Containing 97% or less by weight of calcium fluoride (CaF2 ) Other : Felspar Other Mineral substances not elsewhere specified or included : Natural micaceous iron oxides Other : Vermiculite, perlite and chlorite (unexpanded) . . Kieserite (natural magnesium sulphate ) Earth colours Other 278.53 278.94 278.94 278.54 278.54 278.54 278.54 278.99 278.99 278.99 278.99 278.99 31 . 12 . 79 Official Journal of the European Communities 121 26.01 CHAPTER 26 METALLIC ORES , SLAG AND ASH Notes 1 . This Chapter does not cover : ( a ) Slag and similar industrial waste prepared as macadam (heading No 25.17); (b ) Natural magnesium carbonate (magnesite), whether or not calcined (heading No 25.19); (c ) Basic slag of Chapter 31 ; (d ) Slag wool , rock wool or similar mineral wools (heading No 68.07) ; ( e ) Goldsmiths ', silversmiths ' and jewellers ' sweepings , residues , lemels and other waste and scrap , of precious metal (heading No 71.11 ); or (f ) Copper , nickel or cobalt mattes produced by any process of smelting ( Section XV). 2 . For the purposes of heading No 26.01 , the term "metallic ores " means minerals of mineralogical species actually used in the metallurgical industry for the extraction of mercury, of the metals of heading No 28.50 or of the metals of Section XIV or XV, even if they are intended for non-metallurgical purposes . The heading does not , however , include minerals which have been submitted to processes not normal to the metallurgical industry . 3 . Heading No 26.03 is to be taken to apply only to ash and residues of a kind used in industry either for the extraction of metals or as a basis for the manufacture of chemical compounds of metals . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 26.01-12 26.01-14 26.01-15 26.01-18 26.01-19 26.01-21 26.01-29 26.01-31 26.01-39 26.01-41 26.01-49 26.01 A I II B C I II D I II a b a 1 2 b 1 II Metallic ores and concentrates and roasted iron pyrites : Iron ores and concentrates and roasted iron pyrites : Roasted iron pyrites : With a copper content of 0-5% or more by weight Other Other (ECSC): Iron ores and concentrates, non-agglomerated : With an iron content of 42% or more by weight Other Iron ore agglomerates (sinters, pellets, briquet ­ tes, etc.) Manganese ores and concentrates , including man ­ ganiferous iron ores and concentrates with a man ­ ganese content of 20% or more by weight ( ECSC): With a manganese content , by weight, of 20% or more but less than 30% Other Uranium ores and concentrates : Uranium ores and pitchblende , and concentrates thereof , with a uranium content of more than 5% by weight (EURATOM) Other Thorium ores and concentrates : Monazite ; urano-thorianite and other thorium ores and concentrates , with a thorium content of more than 20% by weight (EURATOM) . . . Other 281.40 281.40 281.50 281.50 281.60 287.70 287.70 286.00 286.00 286.00 286.00 122 Official Journal of the European Communities 31 . 12 . 79 26.01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 26.01-50 26.01-60 26.01-71 26.01-73 26.01-75 26.01-77 26.01-81 26.01-82 26.01-84 26.01-85 26.01-87 26.01-91 26.01-93 26.01-94 26.01-95 26.01-98 26.02-10 26.02-91 26.02-93 26.02-95 26.03-11 26.03-16 26.03-30 26.03-41 26.03-45 26.03-51 2.6.03-55 26.03-61 26.03-65 26.03-71 26.03-90 26.04-00 26.01 (cont 'd) E 26.02 A B 26.03 26.04 I II III IV V VI VII VIII a b IX X XI XII XIII XIV XV I II III A I II B C D E F G H U K Other ores and concentrates : Lead Zinc Copper , Aluminium Tin Chromium Tungsten (Wolfram ) Titanium : Ilmenite Other Niobium , tantalum and vanadium Precious metals Antimony Molybdenum Zirconium Nickel Other Slag , dross , scalings and similar waste from the manu ­ facture of iron or steel : Blast-furnace dust (ECSC) Other : Waste suitable for the recovery of iron or man ­ ganese Granulated dross (slag sand) Other Ash and residues (other than from the manufacture of iron or steel ), containing metals or metallic com ­ pounds : Containing mainly zinc : Mattes Other Containing mainly lead Containing mainly copper Containing mainly aluminium Containing mainly nickel Containing mainly molybdenum, niobium, tantalum or titanium Containing mainly tungsten Containing mainly vanadium Containing mainly tin Other Other slag and ash , including kelp 287.40 287.50 287.11 287.31 287.60 287.91 287.92 287.93 287.93 287.93 289.01 287.99 287.93 287.93 287.21 287.99 278.61 278.61 278.61 278.61 288.10 288.10 288.10 288.10 288.10 288.10 288.10 288.10 288.10 288.10 288.10 278.62 31 . 12 . 79 Official Journal of the European Communities 123 CHAPTER 27 MINERAL FUELS , MINERAL OILS AND PRODUCTS OF THEIR DISTILLATION ; BITUMINOUS SUBSTANCES ; MINERAL WAXES Notes 1 . This Chapter does not cover : ( a ) Separate chemically defined organic compounds , other than chemically pure methane and propane which are to be classified in heading No 27.11 ; ( b ) Medicaments falling within heading No 30.03 ; or (c ) Mixed unsaturated hydrocarbons falling within heading No 33.01 , 33.04 or 38.07 . 2 . Heading No 27.07 is to be taken to include products similar to those obtained by the distillation of high temperature coal tar but which are obtained by the distillation of low temperature coal tar or other mineral tars , by processing petroleum or by any other process , provided that the weight of the aromatic constituents exceeds that of the non ­ aromatic constituents . 3 . References in heading No 27.10 to petroleum oils and oils obtained from bituminous minerals are to be taken to include not only petroleum oils and oils obtained from bituminous minerals but also similar oils , as well as those consisting of mixed unsaturated hydrocarbons , obtained by any process , provided that the weight of the non ­ aromatic constituents exceeds that of the aromatic constituents . 4 . Heading No 27.13 is to be taken to include not only paraffin wax and the other products specified therein , but also similar products obtained by synthesis or by other processes . Additional Notes (a ) 1 . For the purposes of beading No 27.10 : A. " Light 0115" (subheading 27.10 A ) means oils and preparations of which 90% or more by volume (including losses ) distils at 210 °C (ASTM D 86 method); B. " Special spirits " (subheading 27.10 A III a )) means light oils as defined in paragraph A above, not containing any anti-knock, preparations, and with a difference of not more than 60 °C between the temperatures at which 5% and 90% (including losses ) distil by volume ; C. "White spirit" (subheading 27.10 A 111 a ) 1 ) means special spirits as defined in paragraph B above with a flash point higher than 21 °C by the Abel-Pensky method (b ); D. "Medium oils " (subheading 27.10 B) means oils and preparations of which less than 90% by volume (including losses ) distils at 210 °C and 65% or more by volume (including losses ) distils at 250 °C (ASTM D 86 method); E. "Heavy oils " (subheading 27.10 C) means oils and preparations of which less than 65% by volume (including losses ) distils at 250 °C by the ASTM D 86 method or of which the distillation percentage at 250 °C cannot be determined by that method; F. "Gas oils " (subheading 27.10 C I) means heavy oils as defined in paragraph E above of which 85% or more by volume (including losses ) distils at 350 °C (ASTM D 86 method); (a ) Unless otherwise stated, the term "ASTA1 method" means the methods laid down by the American Society for Testing and Materials in the 1976 edition of standard definitions and specifications for petroleum and lubricating products . (b ) The term "Abel-Pensky method" means method DIN (Deutsche Industrienormen) 51755-MÃ ¤rz 1974 published by the DNA (Deutsche NormenausschuÃ  ), Berlin 15 . 124 Official Journal of the European Communities 31 . 12 . 79 G. " Fuel oils " (subheading 27.10 C II ) means heavy oils as defined in paragraph E above (other than gas oils as defined in paragraph F above) which, for a corresponding diluted colour C, have a viscosity V:  not exceeding that shown in line I of the following table when the sulphated ashes content is less than 1% by the ASTM D 874 method and the saponification index is less than 4 by the ASTM D 939-54 method ;  exceeding that shown in line 11 when the pour point is not less than 10 °C by the ASTM D 97 method ;  exceeding that shown in line 1 but not exceeding that shown in line 11 when 25% or more by volume distils at 300 °C by the ASTM D 86 method or, if less than 25% by volume distils at 300 °C, when the pour point is higher than 10 °C below zero by the ASTM D 97 method. These provisions apply only to oils having a diluted colour C of less than 2 . Diluted colour C/Viscosity V concordance table Colour C 0 0-5 1 1-5 2 2-5 3 3 - 5 4 4-5 5 5-5 6 6-5 7 7-5 and above I 4 4 4 5-4 9 1S-1 25-3 42-4 71-1 119 200 335 562 943 1 58C 2 650 Viscosity V 11 7 7 7 7 9 15-1 25-3 42-4 71-1 119 200 335 562 943 1 58C 2 650 The term "viscosity V" means the kinematic viscosity at 50 C expressed in 10 6 m s by the ASTM D 445 method . The term "diluted colour C" means the colour of a product, as determined by the ASTM D 1500 method, after one part of such product has been mixed with 99 parts by volume of carbon tetrachloride . The colour must be deter ­ mined immediately after dilution . This subheading covers only fuel oils of natural colour. Subheading 27.10 C II does not cover heavy oils defined in paragraph E above for which it is not possible to deter ­ mine : the distillation percentage at 250 °C by the ASTM D 86 method (zero shall be deemed to be a percentage ) ; the kinematic viscosity at 50 °C by the ASTM D 445 method ; or the diluted colour C by the ASTM D 1500 method. Such products fall within subheading 27.10 C III . 2 . For the purposes of heading No 27.11 , the expressions " commercial propane" and " commercial butane" (subheading 27.11 B I ) shall be taken to apply to products with a relative vapour pressure in the liquid state and at 37'8 °C of not more than 24-5 bar by the ASTM D 1267 method. 3 . For the purposes of heading No 27.12, the expression " crude petroleum jelly " (subheading 27.12 A ) shall be taken to apply to petroleum jelly of a natural colour higher than 4-5 by the ASTM D 1500 method. 4 . For the purposes of subheading 27.13 B I, the term "crude" shall be taken to apply to products : (a ) with an oil content of 3 '5 or higher by the ASTM D 721 method, if their viscosity at 100 °C is lower than 9 X 10~ 6 m2s-1 by the ASTM D 445 method; or (b ) of a natural colour higher than 3 by the ASTM D 1500 method, if their viscosity at 100 °C is 9 X 10~6 m2s-1 or higher by the ASTM D 445 method. 5 . For the purposes of headings Nos 27.10, 27.11 and 27.12 and subheading 27.13 B, the term "specific process" shall be taken to apply to the following operations : (a ) vacuum distillation ; (b ) re-distillation by a very thorough fractionation process ; (c ) cracking ; (d) reforming ; 31 . 12 . 79 Official Journal of the European Communities 125 (e ) extraction by means of selective solvents ; (f) the process comprising all the following operations : processing with concentrated sulphuric acid, oleum or sulphuric anhydride ; neutralisation with alkaline agents ; decolourisation and purification with naturally active earth, acti ­ vated earth , activated charcoal or bauxite ; (g) polymerisation ; (h ) alkylation ; (ij ) isomerisation ; (k ) (in respect of products of subheading 27.10 C only ) desulphurisation with hydrogen resulting in a reduction of at least 85% of the sulphur content of the products processed (ASTM D 126659 T method); (I) (in respect of products of heading No 27.10 only ) deparaffining by a process other than filtering ; (m ) (in respect of products of subheading 27.10 C only ) treatment with hydrogen at a pressure of more than 20 bar and a temperature of more than 250 °C with the use of a catalyst, other than to effect desulphurisation, when the hydrogen constitutes an active element in a chemical reaction . The further treatment with hydrogen of lubricating oils of subheading 27.10 C III (e.g. hydrofinishing or decolourisation ) in order, more especially, to improve colour or stability shall not, however, be deemed to be a specific process ; (n ) (in respect of products of subheading 27.10 C II only ) atmospheric distillation, on condition that less than 30% of these products distils, by volume, including losses, at 300 °C by the ASTM D 86 method. If 30% or more by volume, including losses, of such product distils at 300 °C by the ASTM D 86 method, the quantities of products which may be obtained during the atmospheric distillation and which fall within subheadings 27.10 A and 27.10 B shall be dutiable at the same rates as those provided for under subheading 27.10 C II c ) according to the kind and value of the products used and on the net weight of the products obtained. This rule shall not apply to products so obtained which, within a period of six months and subject to such other conditions as may be determined by the competent authorities, are to undergo a specific process or chemical transformation by a process not being a specific process ; (o ) (in respect of products of subheading 27.10 C III only ) treatment by means of a high-frequency electrical brush ­ discharge . Should any preparatory treatment prior to the above-mentioned treatments be necessary by reason of technical require ­ ments, the customs exemption shall apply only to the quantities of the products intended for and actually subjected to such above-mentioned treatments ; any waste products arising during preparatory treatment shall also be exempt from customs duty . 6 . The quantities of products which may be obtained during chemical transformation, or during preparatory treatment which may be necessary by reason of technical requirements, and which fall within headings or subheadings 27.07 B I, 27.10, 27.11 , 27.12, 27.13 B, 27.14 C, 29.01 A I, 29.01 B II a ) and 29.01 D I a ) shall be dutiable at the same rates as those provided for in respect of products " for other purposes ", according to the kind and value of the products used and on the net weight of the products obtained . This rule shall not apply to such products falling within headings or subheadings 27.10, 27.11 , 27.12 and 27.13 B which, within a period of six months and subject to such other condi ­ tions as may be determined by the competent authorities, are to undergo a specific process or further chemical transfor ­ mation . 7. Subheading 27.10 C III c ) covers only oils to be mixed with other oils, with the products of heading No 38.14 or with thickeners in order to produce oils, greases or lubricating preparations by enterprises which, because of the plant with which they are equipped, cannot claim exemption from customs duty under the terms of Additional Note 5 above relating to heading No 27.10, and which process such oils for resale in plants equipped with all the following :  at least two storage tanks for the basic oils in bulk ;  at least one mixing tank, with power-driven mixing equipment, with or without heating equipment, and with provi ­ sion for the incorporation of additives ; and  packaging equipment . These last three requirements concerning plant equipment are also applicable when the mixing is carried out in rented plants or by a subcontractor. 126 Official Journal of the European Communities 31 . 12 . 79 27 .01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 27.01-11 27.01-14 27.01-16 27.01-18 27.01-90 27.02-10 27.02-30 27.03-10 27.03-30 27.04-11 27.04-19 27.04-30 27.04-80 27.05-00 27.06-00 27.07-11 27.07-19 27.01 A B 27.02 A B 27.03 A B 27.04 A I II B C 27.05 bis 27.06 27.07 A I II B I I II III IV Coal ; briquettes , ovoids and similar solid fuels manu factured from coal : Coal (ECSC): Anthracite Dry steam coal Coking coal Other Other (ECSC) Lignite , whether or not agglomerated : Lignite (ECSC) Agglomerated lignite (ECSC) Peat (including peat litter), whether or not agglome ­ rated : Peat Agglomerated peat Coke and semi-coke of coal , of lignite or of peat , whether or not agglomerated ; retort carbon : Coke and semi-coke of coal : For the manufacture of electrodes Other (ECSC) Coke and semi-coke of lignite ( ECSC) Other Coal gas , water gas , producer gas and similar gases Tar distilled from coal , from lignite or from peat , and other mineral tars , including partially distilled tars and blends of pitch with creosote oils or with other coal tar distillation products Oils and other products of the distillation of high tem ­ perature coal tar ; similar products as defined in Note 2 to this Chapter : Crude oils : Crude light oils of which 90% or more by volume distils at temperatures of up to 200 °C Other Benzole, toluole, xylole , solvent naphtha (heavy ben ­ zole) ; similar products as defined in Note 2 to this Chapter, of which 65% or more by volume distils at temperatures of up to 250 °C ( including mixtures of petroleum spirit and benzole) ; sulphuretted toppings : For use as power or heating fuels : 322. 1C 322.20 322.20 322.20 323.11 322.30 323.12 322.40 323.13 323.21 323.21 323.22 323.22 341.50 335.21 335.25 335.25 thousand ms 27.07-21 a Benzole 335.22 31 . 12. 79 Official Journal of the European Communities 127 27 .07 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 27.07-25 27.07-29 27.07-31 27.07-33 27.07-35 27.07-37 27.07-39 27.07-40 27.07-53 27.07-55 27.07-59 27.07-60 27.07-70 27.07-91 27.07-95 27.07-98 27.08-10 27.08-30 27.09-00 27.10-11 27.10-13 27.07 B I (cont 'd ) II C D E F G I II 27.08 27.09 27.10 A I II b c a b c d e I II III a b A B Xylole Other For other purposes : Benzole Toluole Xylole Solvent naphtha Other Basic products Phenols : Cresols Xylenols Other, including mixtures of phenols Naphthalene Anthracene Other : For the manufacture of the products of heading No 28.03 Other : Creosote oils Other Pitch and pitch coke , obtained from coal tar or from other mineral tars : Pitch Fitch coke . T Petroleum oils and oils obtained from bituminous minerals , crude Petroleum oils and oils obtained from bituminous mi ­ nerals , other than crude ; preparations not elsewhere specified or included , containing not less than 70% by weight of petroleum oils or of oils obtained from bitu ­ minous minerals , these oils being the basic constituents of the preparations : Light oils : For undergoing a specific process For undergoing chemical transformation by a process other than those specified in respect of subheading 27.10 A I 335.24 335.25 335.22 335.23 335.24 335.25 335.25 335.25 335.25 335.25 335.25 335.25 335.25 335.25 335.25 335.25 335.31 335.32 333.00 334.19 334.19 128 Official Journal of the European Communities 31 . 12 . 79 27 . 10 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 27.10-15 27.10-17 27.10-21 27.10-25 27.10-29 27.10-31 27.10-33 27.10-34 27.10-38 27.10-39 27.10-51 27.10-53 27.10-59 27.10-61 27.10-63 27.10-69 27.10-71 27.10-73 27.10-75 27.10-79 27.10 A (cont 'd) III a 1 2 b B I II III C I a b c II a b c III a b c d 1 2 3 a 1 2 b For other purposes : Special spirits : White spirit Other Other : Motor spirit, including aviation spirit . . . . Spirit type jet fuel Other light oils Medium oils : For undergoing a specific process For undergoing chemical transformation by a process other than those specified in respect of subheading 27.10 B I For other purposes : Kerosene : Jet fuel Other Other : Heavy oils : Gas oils : For undergoing a specific process For undergoing chemical transformation by a process other than those specified in respect of subheading 27.10 Cla For other purposes Fuel oils : For undergoing a specific process For undergoing chemical transformation by a process other than those specified in respect of subheading 27.10 C II a For other purposes Lubricating oils ; other oils : For undergoing a specific process For undergoing chemical transformation by £ process other than those specified in respect oJ subheading 27.10 C III a To be mixed in accordance with the terms ol Additional Note 7 to this Chapter For other purposes 334.19 334.19 334.11 334.12 334.19 334.29 334.29 334.21 334.21 334.29 334.30 334.30 334.30 334.40 334.40 334.40 334.51 334.51 334.51 334.51 31 . 12 . 79 Official Journal of the European Communities 129 27.11 NIMEXE code CCT reference Statistical subdivision Description S1TC code Supplementary unit 27.11 Petroleum gases and other gaseous hydrocarbons : A Propane of a purity not less than 99% : 27.11-03 I For use as power or heating fuel 341.31 27.11-05 II B I For other purposes Other : Commercial propane and commercial butane : 341.31 27.11-11 a For undergoing a specific process 341.31 27.11-13 b For undergoing chemical transformation by i process other than those specified in respect o subheading 27.11 Bla 341.31 27.11-19 c II For other purposes Other : 341.31 27.11-91 a In gaseous form 341.40 27.11-99 b 27.12 A Other Petroleum jelly : Crude : 341.39 27.12-11 I For undergoing a specific process 335.11 27.12-13 II For undergoing chemical transformation by a process other than those specified in respect of subheading 27.12 A I 335.11 27.12-19 III For other purposes 335.11 27.12-90 B 27.13 A Other Paraffin wax , micro-crystalline wax , slack wax , ozokerite lignite wax , peat wax and other mineral waxes , whether or not coloured : Ozokerite , lignite wax or peat wax (natural products ) 335.11 27.13-11 I Crude 335.12 27.13-19 II B I Other Other : Crude : 335.12 27.13-81 a For undergoing a specific process 335.12 27.13-83 b For undergoing chemical transformation by a process other than those specified in respect of subheading 27.13 Bla 335.12 27.13-89 c For other purposes 335.12 27.13-90 II Other 335.12 130 Official Journal of the European Communities 31 . 12 . 79 27 . 14 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 27.14 Petroleum bitumen , petroleum coke and other residues of petroleum oils or of oils obtained from bituminous minerals : 27.14-10 A Petroleum bitumen 335.41 27.14-30 B C Petroleum coke Other : 335.42 27.14-91 I For the manufacture of the products of heading No 28.03 335.41 27.14-99 II Other 335.41 27.15-00 27.15 Bitumen and asphalt , natural ; bituminous shale , asphal ­ tic rock and tar sands 278.96 27.16-00 27.16 Bituminous mixtures based on natural asphalt , on na ­ tural bitumen , on petroleum bitumen , on mineral tar or on mineral tar pitch ( for example , bituminous mastics , cut-backs ) 335.43 27.17-00 27.17 Electric current 351.00 thousand kWh 27.98-00 Goods of Chapter 27 declared as ships ' stores 334.00 31 . 12 . 79 Official Journal of the European Communities 131 SECTION VI PRODUCTS OF THE CHEMICAL AND ALLIED INDUSTRIES Notes 1 . ( a ) Goods (other than radio-active ores ) answering to a description in heading No 28.50 or 28.51 are to be classified in those headings and in no other heading of the Tariff . (b ) Subject to paragraph (a ) above , goods answering to a description in heading No 28.49 or 28.52 are to be classified in those headings and in no other heading of this Section . 2 . Subject to Note 1 above , goods classifiable within heading No 30.03 , 30.04 , 30.05 , 32.09 , 33.06 , 35.06, 37.08 or 38.11 by reason of being put up in measured doses or for sale by retail are to be classified in those headings and in no other heading of the Tariff . 3 . Goods put up in sets consisting of two or more separate constituents , some or all of which fall within the present Section and are intended to be mixed together to obtain a product of Section VI or VII , are to be classified in the heading appropriate to that product , provided that the constituents are : ( i ) having regard to the manner in which they are put up , clearly identifiable as being intended to be used together without first being repacked ; ( ii ) imported together ; and ( iii ) identifiable , whether by their nature or by the relative proportions in which they are present , as being comple ­ mentary one to another . CHAPTER 28 INORGANIC CHEMICALS ; ORGANIC AND INORGANIC COMPOUNDS OF PRECIOUS METALS , OF RARE EARTH METALS, OF RADIO-ACTIVE ELEMENTS AND OF ISOTOPES Notes 1 . Except where their context or these Notes otherwise require , the headings of this Chapter are to be taken to apply only to : (a ) Separate chemical elements and separate chemically defined compounds , whether or not containing impurities ; ( b ) Products mentioned in (a ) above dissolved in water ; (c ) Products mentioned in (a ) above dissolved in other solvents provided that the solution constitutes a normal and necessary method of putting up these products adopted solely for reasons of safety or for transport and that the solvent does not render the product particularly suitable for some types of use rather than for general use ; (d ) The products mentioned in ( a ), ( b ) or (c) above with an added stabiliser necessary for their preservation or transport ; (e ) The products mentioned in (a ), ( b ), ( c ) or (d ) above with an added anti-dusting agent or a colouring substance added to facilitate their identification or for safety reasons , provided that the additions do not render the product particularly suitable for some types of use rather than for general use . 2 . In addition to dithionites stabilised with organic substances and to sulphoxylates (heading No 28.36), carbonates and percarbonates of inorganic bases (heading No 28.42), cyanides and complex cyanides of inorganic bases (heading No 28.43 ), fulminates , cyanates and thiocyanates , of inorganic bases (heading No 28.44), organic products included in headings Nos 28.49 to 28.52 and metal and non-metal carbides (heading No 28.56), only the following compounds of carbon are also to be classified in the present Chapter : ( a ) Oxides of carbon ; hydrocyanic , fulminic , isocyanic , thiocyanic and other simple or complex cyanogen acids (heading No 28.13 ) ; 132 Official Journal of the European Communities 31 . 12 . 79 (b ) Oxyhalides of carbon (heading No 28.14); ( c ) Carbon disulphide (heading No 28.15); (d) Thiocarbonates , selenocarbonates , tellurocarbonates , selenocyanates , tellurocyanates , tetrathiocyanatodiam ­ minochromates (reineckates ) and other complex cyanates , of inorganic bases (heading No 28.48) ; (e) Solid hydrogen peroxide (heading No 28.54), carbon oxysulphide, thiocarbonyl halides , cyanogen, cyanogen halides and cyanamide and its metallic derivatives (heading No 28.58 ) other than calcium cyanamide containing not more than 25% by weight of nitrogen , calculated on the dry anhydrous product (Chapter 31 ). 3 . Subject to the provisions of Note 1 to Section VI, this Chapter does not cover : ( a ) Sodium chloride and magnesium oxide , whether or not chemically pure , and other products falling within Section V ; (b ) Organo-inorganic compounds other than those mentioned in Note 2 above ; (c ) Products mentioned in Note 1 , 2 , 3 or 4 of Chapter 31 ; (d ) Inorganic products of a kind used as luminophores , falling within heading No 32.07 ; (e ) Artificial graphite (heading No 38.01 ) ; products put up as charges for fire-extinguishers or put up in fire ­ extinguishing grenades , of heading No 38.17 ; ink removers put up in packings for sale by retail , of heading No 38.19 ; cultured crystals (other than optical elements) weighing not less than 2 '5 g each, of the halides of the alkali or of the alkaline-earth metals , of heading No 38.19 ; (f) Precious or semi -precious stones (natural , synthetic or reconstructed) or dust or powder of such stones (headings Nos 71.02 to 71.04), and precious metals and precious metal alloys , falling within Chapter 71 ; (g) The metals , whether or not chemically pure , and metal alloys , falling within any heading of Section XV ; or (h ) Optical elements , for example , of the halides of the alkali or of the alkaline-earth metals (heading No 90.01 ). 4 . Chemically defined complex acids consisting of a non-metal acid falling within sub-Chapter II and a metallic acid falling within sub-Chapter IV are to be classified in heading No 28.13 . 5 . Headings Nos 28.29 to 28.48 inclusive are to be taken to apply only to metallic or ammonium salts or peroxysalts . Except where the context otherwise requires , double or complex salts are to be classified in heading No 28.48 . 6 . Heading No 28.50 is to be taken to apply only to : (a ) The following fissile chemical elements and isotopes : natural uranium and uranium isotopes 233 and 235 , plutonium and plutonium isotopes ; ( b ) The following radio-active chemical elements : technetium , promethium, polonium , astatine , radon , francium , radium, actinium, protactinium , neptunium , americium and other elements of higher atomic number ; ( c ) All other radio-active isotopes , natural or artificial , including those of the precious metals and of the base metals of Sections XIV and XV ; (d ) Compounds , inorganic or organic , of these elements or isotopes , whether or not chemically defined and whether or not mixed together ; (e ) Alloys (other than ferro-uranium), dispersions and cermets , containing any of these elements or isotopes or their inorganic or organic compounds ; (f ) Nuclear reactor cartridges , spent or irradiated . The term "isotopes " mentioned above and in headings Nos 28.50 and 28.51 includes "enriched isotopes", but does not include chemical elements which occur in nature as pure isotopes nor uranium depleted in U 235 . 7. Heading No 28.55 is to be taken to include ferro-phosphorus containing 15% or more by weight of phosphorus and phosphor copper containing more than 8% by weight of phosphorus . 31 . 12 . 79 Official Journal of the European Communities 133 28.01 8 . Chemical elements (for example , silicon and selenium) doped for use in electronics are to be classified in the present Chapter , provided that they are in forms unworked as drawn , or in the form of cylinders or rods . When cut in the form of discs , wafers or similar forms , they fall in heading No 38.19 . Additional Note Unless provided otherwise, the salts specified in subheadings include acid salts and basic salts . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit I. CHEMICAL ELEMENTS 28.01-10 28.01-30 28.01-50 28.01-70 28.02-00 28.03-10 28.03-20 28.03-30 28.03-80 28.04-10 28.04-30 28.04-40 28.04-50 28.04-60 28.04-70 28.04-91 28.04-93 28.04-95 28.04-97 28.05-11 28.01 A B C D 28.02 28.03 28.04 A B C I II III IV V 28.05 A I A B C D a b c d Halogens ( fluorine , chlorine , bromine and iodine): Fluorine Chlorine Bromine Iodine Sulphur , sublimed or precipitated ; colloidal sulphur Carbon (including carbon black): Methane black Acetylene black Anthracene black Other Hydrogen , rare gases and other non-metals : Hydrogen Rare gases Other non-metals : Oxygen Selenium Tellurium and arsenic Phosphorus Other : Nitrogen Silicon containing not less than 99-99% of silicon Other silicon Boron Alkali and alkaline-earth metals ; rare earth metals , yttrium and scandium and intermixtures or inter ­ alloys thereof ; mercury : Alkali metals : Sodium 522.14 522.13 522.14 522.14 522.15 522.18 522.18 522.18 522.18 522.11 522.11 522.11 522.12 522.12 522.12 522.11 522.12 522.12 522.12 522.17 134 Official Journal of the European Communities 31 . 12 . 79 28 .05 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 28.05 A (cont 'd) 18.05-13 II Potassium 522.17 28.05-15 III Lithium 522.17 28.05-17 IV Caesium and rubidium 522.17 28.05-30 B C Alkaline-earth metals Rare earth metals , yttrium and scandium and inter ­ mixtures or interalloys thereof : 522.17 28.05-40 I Intermixtures or interalloys 522.17 28.05-50 II D Other Mercury : 522.17 28.05-71 I In flasks of a net capacity of 34-5 kg (standard weight ), of a fob value , per flask , not exceeding 224 EUA 522.16 28.05-79 II 28.06 Other II . INORGANIC ACIDS AND OXYGEN COMPOUNDS OF NON-METALS Hydrochloric acid and chlorosulphuric acid : 522.16 28.06-10 A Hydrochloric acid (hydrogen chloride ) 522.21 28.06-90 28.08 B Chlorosulphuric acid Sulphuric acid ; oleum : 522.21 28.08-11 A Sulphuric acid 522.22 28.08-30 B Oleum 522.22 28.09-00 28.09 Nitric acid ; sulphonitric acids 522.23 28.10-00 28.10 Phosphorus pentoxide and phosphoric acids (meta-, ortho- and pyro-) 522.24 kg P2OB 28.12-00 28.12 28.13 Boric oxide and boric acid Other inorganic acids and oxygen compounds of non ­ metals (excluding water): 522.25 28.13-10 A Hydrogen fluoride (hydrofluoric acid) 522.29 28.13-15 B Sulphur dioxide 522.29 28.13-20 C Sulphur trioxide ( sulphuric anhydride) 522.29 28 13-30 D Nitrogen oxides 522.29 31 . 12 . 79 Official Journal of the European Communities 135 28 . 13 NIMEXE code CCT reference Statistical subdivision Description SITCcode Supplementary unit 28.13-33 28.13-35 28.13-40 28.13-50 28.13-93 28.13-98 28.13 (cont 'd ) E F G H IJ / II Diarsenic trioxide Diarsenic pentaoxide and acids of arsenic .... Carbon dioxide Silicon dioxide Other : Sulphur compounds Other 522.29 522.29 522.29 522.29 522.29 522.29 III . HALOGEN AND SULPHUR COMPOUNDS OF NON-METALS 28.14-20 28.14-41 28.14-48 28.14-90 28.15-10 28.15-30 28.15-90 28.14 A I II B 28.15 A B C a h Halides , oxyhalides and other halogen compounds of non-metals : Chlorides and oxychlorides of non-metals : Sulphur chlorides Other : Phosphorus chlorides and phosphorus oxy ­ chlorides Other Other halogen compounds of non-metals .... Sulphides of non-metals ; phosphorus trisulphide : Phosphorus sulphides ; phosphorus trisulphide . . Carbon disulphide Other 522.31 522.31 522.31 522.31 522.32 522.32 522.32 IV . INORGANIC BASES AND METALLIC OXIDES , HYDROXIDES AND PEROXIDES 28.16-10 28.16-30 28.17-11 28.17-15 28.17-31 28.17-35 28.17-50 28.16 28.17 A B C A B I II I II Ammonia , anhydrous or in aqueous solution : Anhydrous In aqueous solution Sodium hydroxide (caustic soda ) ; potassium hydrox ­ ide (caustic potash ) ; peroxides of sodium or potas ­ sium : Sodium hydroxide ( caustic soda ) : Solid In aqueous solution Potassium hydroxide (caustic potash): Solid In aqueous solution Sodium peroxide and potassium peroxide . . . . 522.51 522.51 522.52 522.53 522.54 522.54 522.54 kg NaOH kg KOH 136 Official Journal of the European Communities 31 . 12 . 79 28.18 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 28.18 Hydroxide and peroxide of magnesium ; oxides , hydro ­ xides and peroxides , of strontium or barium : 28.18-01 A Magnesium hydroxide and magnesium peroxide . . 522.55l 28.18-10 B Strontium oxide , strontium hydroxide and strontium peroxide 522.55I 28.18-30 C Barium oxide , barium hydroxide and barium peroxide 522.55l 28.19-00 28.19 28.20 A Zinc oxide and zinc peroxide Aluminium oxide and hydroxide ; artificial corun ­ dum : Aluminium oxide and aluminium hydroxide : 522.41 28.20-11 / Aluminium oxide 287.32I 28.20-15 11 Aluminium hydroxide 522.56I 28.20-30 B 28.21 Artificial corundum Chromium oxides and hydroxides : 522.57 28.21-10 A Chromium trioxide 522.42 -I 28.21-30 28.22 B Other Manganese oxides : 522.42 28.22-10 A Manganese dioxide 522.43 -I 28.22-90 B Other 522.43l 28.23-00 28.23 Iron oxides and hydroxides ; earth colours containing 70% or more by weight of combined iron evaluated as Fe2 03 522.44 28.24-00 28.24 Cobalt oxides and hydroxides ; commercial cobalt oxides . 522.45I 28.25-00 28.25 28.27 Titanium oxides Lead oxides ; red lead and orange lead : 522.46 28.27-20 A Red lead and orange lead (trilead tetraoxide ) . . . . 522.47I 28.27-80 28.28 B Other Hydrazine and hydroxylamine and their inorganic salts ; other inorganic bases and metallic oxides , hydro ­ xides and peroxides : 522.47 28.28-05 A Hydrazine and hydroxylamine and their inorganic salts 522.59I 28.28-10 B C Lithium oxide and lithium hydroxide Calcium oxide , calcium hydroxide and calcium peroxide : 522.59 28.28-21 I Calcium oxide and calcium hydroxide 522.59I 28.28-25 II Calcium peroxide 522.59l 31 . 12 . 79 Official Journal of the European Communities 137 28 .28 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 28.28 ( cont a ) 28.28-30 D Beryllium oxide and beryllium hydroxide 522.59 28.28-35 E Tin oxides 522.59 28.28-40 F Nickel oxides and nickel hydroxides 522.59 28.28-50 G Molybdenum oxides and molybdenum hydroxides . 522.59 28.28-60 H Tungsten oxides and tungsten hydroxides 522.59 U Vanadium oxides and vanadium hydroxides : 28.28-71 I Divanadium pentaoxide (vanadic pentoxide ) . . 522.59 28.28-79 II Other 522.59 28.28-81 K Zirconium oxide and germanium oxides 522.59 L Copper oxides and copper hydroxides : 28.28-83 I Copper oxides 522.59 28.28-85 II Copper hydroxides 522.59 28.28-87 M Mercury oxides 522.59 N Other : 28.28-91 / Antimony oxides 522.59 28.28-99 II Other 522.59 V. METALLIC SALTS AND PEROXYSALTS , OF INORGANIC ACIDS 28.29 Fluorides ; fluorosilicates , fluoroborates and other com ­ plex fluorine salts : A Fluorides : 28.29-20 I Of ammonium ; of sodium 523.11 II Other : 28.29-41 a Of aluminium 523.11 28.29-48 b Other 523.11 B Fluorosilicates , fluoroborates and other complex fluorine salts : 28.29-50 I Disodium hexafluorosilicate and dipotassium hexa ­ fluorosilicate 523.11 28.29-60 II Dipotassium hexafluorozirconate 523.11 28.29-70 III Trisodium hexafluoroaluminate 523.11 28.29-80 IV Other 523.11 28.30 Chlorides , oxychlorides , and hydroxychlorides ; bromides and oxybromides ; iodides and oxyiodides : A Chlorides : I Of ammonium ; of aluminium : 28.30-12 a Of ammonium 523.12 28.30-16 b Of aluminium 523.12 28.30-20 II Of barium 523.12 138 Official Journal of the European Communities 31 . 12 . 79 28 . 30 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplemental unit 28.30 A (cont 'd ) 28.30-31 28.30-35 28.30-40 28.30-51 28.30-55 28.30-60 28.30-71 28.30-79 28.30-80 28.30-90 28.30-93 28.30-95 28.30-98 28.31-31 28.31-40 28.31-61 28.31-99 28.32-14 28.32-18 28.32-20 28.32-30 28.32-40 28.32-50 28.32-60 28.32-70 28.32-90 III IV V VI VII B I II C 28.31 A B C 28.32 A 1 II III B I II III IV C a b a b a b I a b II I II a b Of calcium ; of magnesium : Of calcium Of magnesium Of iron Of cobalt ; of nickel : Of cobalt Of nickel Of tin Other : Of zinc Other Oxychlorides and hydroxychlorides : Of copper ; of lead Other Other : Bromides and oxybromides : Sodium bromide ; potassium bromide Other Iodides and oxyiodides Hypochlorites ; commercial calcium hypochlorite ; chlorites ; hypobromites : Sodium hypochlorite and potassium hypochlorite . Chlorites Other : Commercial calcium hypochlorite Other Chlorates and perchlorates ; bromates and perbromates ; iodates and periodates : Chlorates : Of ammonium ; of sodium ; of potassium : Of sodium Of ammonium ; of potassium Of barium Other Perchlorates : Of ammonium Of sodium Of potassium Other Other i . 523.12 523.12 523.12 523.12 523.12 523.12 523.12 523.12 523.12 523.12 523.12 523.12 523.12 523.13 523.13 523.13 523.13 523.14 523.14 523.14 523.14 523.14 523.14 523.14 523.14 523.14 31 . 12 . 79 Official Journal of the European Communities 139 28 .35 NIMEXE code CCT reference Statistical subdivision Description S1TC code Supplementary unit 28.35-10 28.35-20 28.35-41 28.35-43 28.35-45 28.35-47 28 35-51 28.35-59 28.36-00 28.37-11 28.37-19 28.37-30 28.38-10 28.38-25 28.38-27 28.38-41 28.38-43 28.38-45 28.38-47 28.38-49 28.38-50 28.38-61 28.38-65 28.38-71 28.38-75 28.35 A I II III B I II 28.36 28.37 28.38 A I II III IV V VI VII VIII a b c d A I II B a b a b a b c a b Sulphides ; polysulphides : Sulphides : Of potassium ; of barium ; of tin ; of mercury . . . . Of calcium ; of antimony ; of iron Other : Of sodium Of zinc Of cadmium Other Polysulphides : Of potassium ; of calcium ; of barium ; of iron ; of tin Other Dithionites , including those stabilised with organic substances ; sulphoxylates Sulphites and thiosulphates : Sulphites : Sodium hydrogensulphite Other Thiosulphates Sulphates (including alums) and persulphates : Sulphates (excluding alums) : Of sodium ; of cadmium Of potassium ; of copper : Of potassium Of copper Of barium ; of zinc : Of barium Of zinc Of magnesium ; of aluminium ; of chromium : Of magnesium Of aluminium Of chromium Of cobalt ; of titanium Of iron ; of nickel : Of iron Of nickel Of mercury ; of lead Other 523.15 523.15 523.15 523.15 523.15 523.15 523.15 523.15 523.16 523.17 523.17 523.17 523.18 523.19 523.19 523.19 523.19 523.19 523.19 523.19 523.19 523.19 523.19 523.19 523.19 140 Official Journal of the European Communities 31 . 12 . 79 28 . 38 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 28.38-81 28.38-82 28.38-83 28.38-89 28.38-90 28.39-10 28.39-29 28.39-30 28.39-51 28.39-59 28.39-60 28.39-70 28.39-91 28.39-98 28.40-10 28.40-21 28.40-29 28.40-30 28.40-62 28.40-65 28.40-71 28.40-79 28.40-81 28.40-85 28.38 (cont 'd ) B I II III IV C 28.39 A B I II III IV V VI 28.40 A B I a b II a b a b a b 1 aa bb 2 aa bb 3 4 Alums : Aluminium ammonium bis(sulphate)) Aluminium potassium bis(sulphate) ) Chromium potassium bis(sulphate) ) Other Peroxosulphates (persulphates) Nitrites and nitrates : Nitrites Nitrates : Of sodium Of potassium Of barium ; of beryllium ; of cadmium ; of cobalt ; of nickel : Of barium Of beryllium ; of cadmium ; of cobalt ; of nickel Of copper ; of mercury Of lead Other : Of bismuth Other Phosphites , hypophosphites and phosphates : Phosphonates (phosphites ) and phosphinates (hypo ­ phosphites ) Phosphates (including polyphosphates ) : Of ammonium : Polyphosphates Other Other : Polyphosphates Other phosphates : Of calcium : Calcium hydrogenorthophosphate ("dicalcium phosphate" ) Other Of sodium : Trisodium orthophosphate (tribasic sodium phosphate ) Other Of potassium Other 523.19 523.19 523.19 523.19 523.19 523.21 523.21 523.21 523.21 523.21 523.21 523.21 523.21 523.21 523.22 523.22 523.22 523.22 523.22 523.22 523.22 523.22 523.22 523.22 31 . 12 . 79 Official Journal of the European Communities 141 28 .42 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 28.42 Carbonates and percarbonates ; commercial ammo ­ nium carbonate containing ammonium carbamate : A Carbonates : 28.42-20 1 Of ammonium (including commercial ammonium carbonate containing ammonium carbamate) . . . 523.24 28.42-31 28.42-35 II a b Of sodium : Sodium carbonate (neutral) Other 523.23 523.24 28.42-40 III Of calcium 523.24 28.42-51 28.42-55 IV a b Of magnesium ; of copper : Of magnesium Of copper 523.24 523.24 28.42-61 28.42-65 V a b Of beryllium ; of cobalt ; of bismuth : Of beryllium ; of cobalt Of bismuth 523.24 523.24 28.42-68 VI Of lithium 523.24 28.42-71 28.42-72 28.42-74 28.42-79 VII a b c d Other : Of potassium Of barium Of lead Other 523.24 523.24 523.24 523.24 28.42-90 B 28.43 A Peroxocarbonates (percarbonates ) Cyanides and complex cyanides : Cyanides : 523.24 28.43-21 28.43-25 I a b Of sodium ; of potassium ; of calcium : Of sodium Of potassium ; of calcium 523.25 523.25 28.43-30 II Of cadmium 523.25 28.43-40 III Other 523.25 28.43-91 28.43-99 B 28.44 / II Complex cyanides : Hexacyanoferrates (ferrocyanides and fern cyanides ) Other Fulminates , cyanates and thiocyanates : 523.2 ' 523 .2i 28.44-1G A. Fulminates 523 . 2 &lt; 28.44-3C B Cyanates 523 .2&lt; 28.44-5C C 28.45 Thiocyanates Silicates ; commercial sodium and potassium silicates 523 . 2i 28.45-K A Of zirconium | 523.2I- 142 Official Journal of the European Communities 31 . 12 . 79 28 .45 NIMEXE code CCT reference Statistical subdivision Description S1TC code Supplementary unit 28.45-81 28.45-89 28.45-93 28.45-98 28.45 (cont 'd) B / a b II III Other : Of sodium : Metasilicate Other Of potassium Other 523.27 523.27 523.27 523.27 28.46-11 28.46-13 28.46-15 28.46-19 28.46-90 28.46 A I a b II B a h Borates and perborates : Borates : Of sodium , anhydrous : For the manufacture of sodium peroxoborate . Other Other : Of sodium, hydrated Other Peroxoborates (perborates) 523.28 523.28 523.28 523.28 523.28 28.47-10 28.47-31 28.47-39 28.47-41 28.47-43 28.47-49 28.47-60 28.47-70 28.47-80 28.47-90 28.47 A B I II C D E F a b a b c Salts of metallic acids ( for example , chromates , per ­ manganates , stannates ): Aluminates Chromates , dichromates and perchromates : Chromates : Of lead ; of zinc Other Other : Sodium dichromate Potassium dichromate Other Manganites , manganates and permanganates . . Antimonates and molybdates Zincates and vanadates Other 523.31 523.31 523.31 523.31 523.31 523.31 523.31 523.31 523.31 523.31 28.48-10 28.48-20 28.48-63 28.48 A B I II Other salts and peroxysalts of inorganic acids , but not including azides : Salts , double salts or complex salts of selenium or tellurium acids Other : Arsenates Double or complex phosphates 523.29 523.29 523.29 31 . 12 . 79 Official Journal of the European Communities 143 28 .48 NIMEXK code CCT reference Statistical subdivision Description SITCcode Supplementary unit 28.48-65 28.48-71 28.48-81 28.48-99 28.49-10 28.49-19 28.49-30 28.49-52 28.49-54 28.49-59 28.50-20 28.50-30 28.50-50 28.50-80 28.51-10 28.51-90 28.48 B (cont 'd ) III IV V 28.49 A I II B C I II 28.50 A B 28.51 A B a b a b 1 11 III Double or complex carbonates Double or complex silicates Other : Ammonium zinc trichloride (ammonium zint chloride ) Other VI . MISCELLANEOUS Colloidal precious metals ; amalgams of precious me ­ tals ; salts and other compounds , inorganic or organic of precious metals , including albuminates , proteinates , tannates and similar compounds , whether or not chemi ­ cally defined : Colloidal precious metals : Silver Other Amalgams of precious metals Salts and other compounds , inorganic or organic , of precious metals : Of silver : Silver nitrate Other Of other precious metals Fissile chemical elements and isotopes ; other radio ­ active chemical elements and radio-active isotopes ; compounds , inorganic or organic , of such elements or isotopes , whether or not chemically defined ; alloys , dispersions and cermets , containing any of these ele ­ ments , isotopes or compounds : Fissile chemical elements and isotopes ; compounds , alloys , dispersions and cermets , containing such ele ­ ments or isotopes , including spent or irradiated nuclear reactor fuel elements (cartridges ) ( EURA ­ TOM): Natural uranium Compounds of natural uranium and compounds of enriched uranium Other Other Isotopes and their compounds , inorganic or organic , whether or not chemically defined , other than isotopes and compounds falling within heading No 28.50 : Deuterium , deuterium oxide (heavy water) and other compounds of deuterium ; hydrogen and compounds thereof , enriched in deuterium ; mixtures and solutions containing these products (EURATOM) Other 523.25 523.29 523.29 523.29 523.32 523.32 523.32 523.32 523.32 523.32 524.10 524.10 524.10 524.10 524.91 524.91 g g g g GBq 144 Official Journal of the European Communities 31 . 12 . 79 28 .52 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplemental unit 28.52-20 28.52-81 28.52-89 28.54-10 28.54-90 28.55-30 28.55-91 28.55-98 28.56-10 28.56-30 28.56-50 28.56-70 28.56-90 28.57-10 28.57-20 28.57-30 28.57-40 28.57-50 28.58-10 28.52 A B 28.54 A B 28.55 A B 28.56 A B C D E 28.57 A B C D E 28.58 A I II 1 II Compounds , inorganic or organic , of thorium , of ura ­ nium depleted in U 235 , of rare earth metals , of yttrium or of scandium , whether or not mixed together : Of thorium or of uranium depleted in U 235 , whether or not mixed together (EURATOM) Other : Of cerium Other Hydrogen peroxide (including solid hydrogen per ­ oxide ) : Solid Other Phosphides , whether or not chemically defined : Of iron (ferro-phosphorus), containing 15% or more by weight of phosphorus Other : Of copper Other Carbides , whether or not chemically defined : Of silicon Of boron Of calcium Of aluminium ; of chromium ; of molybdenum ; of tungsten ; of vanadium ; of tantalum ; of titanium Other Hydrides , nitrides , azides , silicides and borides , whether or not chemically defined : Hydrides Nitrides Azides Silicides Borides Other inorganic compounds (including distilled and conductivity water and water of similar purity); liquid air (whether or not rare gases have been removed); compressed air ; amalgams , other than amalgams of precious metals : Distilled and conductivity water and water of similar purity 524.92 524.92 524.92 523.91 523.91 523.92 523.92 523.92 523.94 523.94 523.93 523.94 523.94 523.95 523.95 523.95 523.95 523.95 523.99 31 . 12 . 79 Official Journal of the European Communities 145 28 .58 NIMEXE code CCT reference Statistical sudbivision Description SITC code Supplementary unit 28.58 (cont 'd) 28.58-20 B Liquid air (whether or not rare gases have been remo ­ ved); compressed air 523.99 28.58-80 C Other 523.99 146 Official Journal of the European Communities 31 . 12 . 79 CHAPTER 29 ORGANIC CHEMICALS Notes 1 . Except where the context otherwise requires , the headings of this Chapter are to be taken to apply only to : (a ) Separate chemically defined organic compounds , whether or not containing impurities ; ( b ) Mixtures of two or more isomers of the same organic compound (whether or not containing impurities), except mixtures of acyclic hydrocarbon isomers (other than stereoisomers), whether or not saturated (Chapter 27); ( c ) The products of headings Nos 29.38 to 29.42 inclusive , or the sugar ethers and sugar esters , and their salts , of heading No 29.43 , or the products of heading No 29.44 , whether or not chemically defined ; (d ) Products mentioned in (a ), ( b ) or (c ) above dissolved in water ; ( e ) Products mentioned in (a), (b ) or (c ) above dissolved in other solvents provided that the solution constitutes a normal and necessary method of putting up these products adopted solely for reasons of safety or for transport and that the solvent does not render the product particularly suitable for some types of use rather than for general use ; ( f ) The products mentioned in (a), ( b), ( c ), ( d ) or ( e ) above with an added stabiliser necessary for their preservation or transport ; (g) The products mentioned in (a), (b ), ( c ), (d), ( e ) or ( f ) above with an added anti-dusting agent or a colouring or odoriferous substance added to facilitate their identification or for safety reasons , provided that the additions do not render the product particularly suitable for some types of use rather than for general use ; (h ) The following products , diluted to standard strengths , for the production of azo dyes : diazonium salts , couplers used for these salts and diazotisable amines and their salts . 2 . This Chapter does not cover : ( a ) Goods falling within heading No 15.04 or glycerol (heading No 15.11 ); (b ) Ethyl alcohol (heading No 22.08 or 22.09) ; ( c ) Methane and propane (heading No 27.11); (d ) The compounds of carbon mentioned in Note 2 of Chapter 28 ; ( e ) Urea (heading No 31.02 or 31.05 as the case may be); (f ) Colouring matter of vegetable or animal origin (heading No 32.04) ; synthetic organic dyestuffs ( including pigment dyestuffs), synthetic organic products of a kind used as luminophores and products of the kind known as optical bleaching agents substantive to the fibre and natural indigo (heading No 32.05 ) and dyes or other colouring matter put up in forms or packings of a kind sold by retail (heading No 32.09) ; (g) Enzymes (heading No 35.07) ; ( h) Metaldehyde , hexamethylenetetramine and similar substances put up in forms (for example , tablets , sticks , or similar forms) for use as fuels , and liquid fuels of a kind used in mechanical lighters in containers of a capacity not exceeding 300 cm3 (heading No 36.08) ; ( ij ) Products put up as charges for fire-extinguishers or put up in fire-extinguishing grenades , of heading No 38.17 ; ink removers put up in packings for sale by retail , of heading No 38.19 ; or ( k) Optical elements , for example , of ethylenediamine tartrate (heading No 90.01 ). 3 . Goods which could be included in two or more of the headings of this Chapter are to be classified in the latest of those headings . 4 . Unless otherwise stipulated in the subheadings of headings Nos 29.03 to 29.05 , 29.07 to 29.10, 29.12 to 29.21 , inclusive , and 29.22 and 29.23, any reference to halogenated , sulphonated , nitrated or nitrosated derivatives is to be taken to include a reference to any combinations of these derivatives (for example , sulphohalogenated , nitrohalogenated , nitrosulphonated and nitrosulphohalogenated derivatives ). Nitro and nitroso groups are not to be taken as nitrogen-functions for the purpose of heading No 29.30 . 5 . ( a ) The esters of acid-function organic compounds falling within sub-Chapters I to VII with organic compounds of these sub-Chapters are to be classified with that compound which is classified in the heading placed last in the sub-Chapters . 31 . 12 . 79 Official Journal of the European Communities 147 29.oi (b) Esters of ethyl alcohol or glycerol with acid-function organic compounds of sub-Chapters I to VII are to be classified with the corresponding acid-function compounds . (c) The salts of the esters referred to in paragraph ( a ) or (b) above with inorganic bases are to be classified with the corresponding esters . (d ) The salts of other acid- or phenol-function organic compounds falling within sub-Chapters I to VII with inor ­ ganic bases are to be classified with the corresponding acid- or phenol-function organic compounds . (e ) Halides of carboxylic acids are to be classified with the corresponding acids . 6 . The compounds of headings Nos 29.31 to 29.34 are organic compounds the molecules of which contain , in addition to atoms of hydrogen , oxygen or nitrogen , atoms of other non-metals or of metals (such as sulphur , arsenic , mercury of lead) directly linked to carbon atoms . Heading No 29.31 (organo-sulphur compounds ) and heading No 29.34 (other organo-inorganic compounds) are to be taken not to include sulphonated or halogenated derivatives ( including compound derivatives ) which , apart from hydrogen , oxygen and nitrogen , only have directly linked to carbon the atoms of sulphur and of halogens which give them their nature of sulphonated or halogenated derivatives (or compound derivatives). 7 . Heading No 29.35 (heterocyclic compounds ) is to be taken not to include internal ethers , internal hemiacetals , methylene ethers of orthodihydric phenols , epoxides with three of four member rings , cyclic acetals , cyclic polymers of aldehydes , of thioaldehydes or of aldimines , anhydrides of polybasic acids , cyclic esters of polyhydric alcohols with polybasic acids , cyclic ureides and cyclic thioureides , imides of polybasic acids , hexamethylenetetramine and trimethylenetrinitramine. Additional Note Within any one heading, derivatives of a chemical compound (or a group of chemical compounds ) falling within a sub ­ heading are to be classified, unless otherwise stipulated, within that subheading, provided that, in the same series of sub ­ headings, there exists no final subheading "other" (with no additional text ). If such a subheading exists, the derivatives in question shall be classified under that final subheading "other". NIMEXE code CCT reference Statistical subdivision Description SITCcode Supplementary unit 29.01-11 29.01-14 29.01-22 29.01-24 29.01-25 29.01-29 29.01 A I II a b 1 2 3 4 I. HYDROCARBONS AND THEIR HALOGENATED , SULPHONATED , NITRATED OR NITROSATED DERIVATIVES Hydrocarbons : Acyclic : For use as power or heating fuels For other purposes : Saturated Unsaturated : Ethylene Propene (propylene) Butenes (butylenes ), butadienes and methyl ­ hutadienes Other 511.19 511.19 511.11 511.12 511.13 511.19 Official Journal of the European Communities 31 . 12 . 79148 29 .01 CCT reference Statistical subdivision Description SITC code Supplementary unit NIMEXE code 29.01-31 29.01-33 29.01-36 29.01-39 29.01-51 29.01-59 511.29 511.29 511.21 511.29 511.29 511.29 511.29 1 2 1 2 3 aa bb cc dd 29.01 (cont 'd) B I II a b C I II D I a b II III IV V 29.01-61 29.01-63 29.01-64 29.01-65 29.01-66 29.01-67 29.01-68 29.01-71 29.01-73 29.01-75 Cyclanes and cyclenes : Azulene and its alkyl derivatives Other : For use as power or heating fuels For other purposes : Cyclohexane Other Cycloterpenes : Pinenes , camphene and dipentene Other Aromatic : Benzene , toluene and xylenes : For use as power or heating fuels For other purposes : Benzene Toluene Xylenes : o-Xylene m-Xylene p-Xylene Mixed isomers Styrene Ethylbenzene Cumene ( isopropylbenzene ) Naphthalene and anthracene : Naphthalene Anthracene Biphenyl and terphenyls Other Halogenated derivatives of hydrocarbons : Halogenated derivatives of acyclic hydrocarbons Fluorides Chlorides : Saturated : Chloromethane and chloroethane .... Other : Dichloromethane (methylene dichloride ) . | Chloroform (trichloromethane ) 511.22 511.23 511.24 511.24 511.24 511.24 511.25 511.26 511.29 511.29 511.29 511.29 511.29 a b 29.01-77 29.01-79 29.01-81 29.01-99 VI VII 29.02 A I II a 1 2 29.02-10 29.02-21 29.02-23 29.02-24 511.39 511.39 511.39 511.39 aa bb 31 . 12 . 79 Official Journal of the European Communities 149 29 .02 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 29.02t25 29.02-26 29.02-29 29.02-31 29.02-33 29.02-35 29.02-36 29.02-38 29.02-40 29.02-60 29.02-70 29.02-81 29.02-89 29.02-91 29.02-93 29.02-95 29.02-98 29.03-10 29.03-31 29.03-39 29.03-51 29.03-59 29.04-11 29.04-12 29.02 A II a 2 (cont 'd) b III IV V B C 29.03 A B I II C I II 29.04 A I II cc dd ee 1 2 3 4 5 I II I II III /V Carbon tetrachloride 1,2-Dichloroethane (ethylene dichloride) . . Other Unsaturated : Chloroethylene (vinyl chloride ) Trichloroethylene Tetrachloroethylene (perchlorethylene) . . . . 3-Chloropropene (allyI chloride) and 3-chloro ­ 2-methylpropene (methallyl chloride) . . . . Other Bromides Iodides Mixed derivatives Halogenated derivatives of cyclones , cyclenes and cycloterpenes : Hexachlorocyclohexanes Other Halogenated derivatives of aromatic hydrocarbons : Chlorobenzene p-Dichlorobenzene Trichlorodi (chlorophenyl) ethane (DDT) Other Sulphonated , nitrated or nitrosated derivatives of hydro ­ carbons : Sulphonated derivatives Nitrated and nitrosated derivatives : Trinitrotoluenes and dinitronaphthalenes . . . Other Mixed derivatives : Sulphohalogenated derivatives Other II . ALCOHOLS AND THEIR HALOGENATED , SULPHONATED, NITRATED OR NITROSATED DERIVATIVES Acyclic alcohols and their halogenated , sulphonated , nitrated or nitrosated derivatives : Saturated monohydric alcohols : Methanol (methyl alcohol) Propan-1-ol (propyl alcohol) and propan-2-ol (isopropyl alcohol) 511.39 511.39 511.39 511.31 511.32 511.33 511.39 511.39 511.39 511.39 511.39 511.39 511.39 511.39 511.39 511.39 511.39 511.40 511.40 511.40 511.40 511.40 512.11 512.12 150 Official Journal of the European Communities 31 . 12 . 79 29 .04 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 29.04 A (cont 'd) 29.04-14 29.04-16 29.04-18 29.04-21 29.04-22 29.04-24 29.04-25 29.04-27 29.04-31 29.04-35 29.04-39 29.04-61 29.04-62 29.04-64 29.04-65 29.04-66 29.04-67 29.04-71 29.04-73 29.04-75 29.04-77 29.04-79 29.04-80 29.04-90 29.05-11 1 2 a 1 2 b c a b a b c d e t Butanol and isomers thereof : 2-Methylpropan-2-ol (tert-butyl alcohol) . . . Other : Butan-1-ol (normal butyl alcohol) Other Pentanol (amyl alcohol) and isomers thereof . . Other : Octyl alcohols : 2-Etbylhexan-l-ol Other Dodecyl, stearyl and cetyl alcohols Other Unsaturated monohydric alcohols : Allyl alcohol Other : Geraniol, citronellol, linalol, rhodinol and nerol Other Polyhydric alcohols : Diols , triols and tetraols : Ethylene glycol Propylene glycol 2-Methylpentane-2,4-diol (hexylene glycol ) . . Other diols Pentaerythritol Triols and other tetraols D -Mannitol (mannitol) D - Glucitol ( sorbitol): In aqueous solution : Containing 2% or less by weight of D -mannitol , calculated on the D -glucitol content Other Other : Containing 2% or less by weight of D -mannitol , calculated on the D -glucitol content .... Other Other polyhydric alcohols Halogenated , sulphonated, nitrated or nitrosated derivatives of polyhydric alcohols Cyclic alcohols and their halogenated , sulphonated , nitrated or nitrosated derivatives : Cyclanic , cyclenic and cycloterpenic : Cyclohexanol , methylcyclohexanols and dimethyl ­ cyclohexanols 512.13 512.13 512.13 512.19 512.14 512.14 512.19 512.19 512.19 512.19 512.19 512.15 512.19 512.19 512.19 512.19 512.19 512.19 512.19 512.19 512.19 512.19 512.19 512.19 512.20 III a b IV V B I II C I II III a 1 2 b 1 2 IV V 29.05 A I 31 . 12 . 79 Official Journal of the European Communities 151 29 .05 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 29.05-13 29.05-15 29.05-16 29.05-19 29.05-31 29.05-51 29.05-55 29.05-59 29.06-11 29.06-12 29.06-14 29.06-15 29.06-17 29.06-18 29.06-31 29.06-33 29.06-35 29.06-37 29.06-38 29.06-50 29.07-10 29.07-30 29.07-51 29.05 A (cont 'd) II III IV B I II 29.06 A I II III IV B I II III IV V C 29.07 A B C I a b a b c a b a b Menthol Sterols and inositols : Sterols Inositols Other Aromatic : Cinnamyl alcohol Other : Benzyl alcohol 2-Phenyletbanol (phenylethyl alcohol) Other III . PHENOLS , PHENOL-ALCOHOLS , AND THEIR HALOGENATED , SULPHONATED , NITRATED OR NITROSATED DERIVATIVES Phenols and phenol-alcohols : Monophenols : Phenol and its salts Cresols , xylenols , and their salts : Cresols and their salts Xylenols and their salts Naphthols and their salts Other : Octylphenol, nonylphenol and their salts Other Polyphenols : Resorcinol and its salts Hydroquinone (quinol) Dihydroxynaphthalenes and their salts 4,4'-Isopropylidenediphenol (2,2-bis(4-hydroxyphe ­ nyl)propane , bisphenol A ) Other Phenol-alcohols Halogenated , sulphonated , nitrated or nitrosated deri ­ vatives of phenols or phenol-alcohols : Halogenated derivatives Sulphonated derivatives Nitrated and nitrosated derivatives : Picric acid (2,4,6-trinitrophenol ) ; lead styphnate (lead trinitroresorcinoxide) ; trinitroxylenols and their salts 512.20 512.20 512.20 512.20 512.20 512.20 512.20 512.20 512.34 512.35 512.36 512.36 512.36 512.36 512.36 512.36 512.36 512.36 512.36 512.36 512.37 512.37 512.37 152 Official Journal of the European Communities 31 . 12 . 79 29 .07 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 29.07-55 29.07-59 29.07-70 29.08-11 29.08-12 29.08-14 29.08-15 29.08-16 29.08-18 29.08-32 29.08-33 29.08-35 29.08-37 29.08-39 29.08-40 29.08-51 29.08-59 29.08-70 29.09-01 29.09-10 29.09-30 29.07 C (cont 'd ) II D 29.08 A 1 a b II III a b c B I II C I II D 29.09 A B a b 1 2 3 c I II Dinitrocresols ; trinitro-m-cresol Other Mixed derivatives IV. ETHERS , ALCOHOL PEROXIDES , ETHER PEROXIDES , EPOXIDES WITH A THREE OR FOUR MEMBER RING , ACETALS AND HEMIACETALS , AND THEIR HALOGENATED , SULPHONATED , NITRATED OR NITROSATED DERIVATIVES Ethers , ether-alcohols , ether-phenols , ether-alcohol ­ phenols , alcohol peroxides and ether peroxides , and their halogenated , sulphonated , nitrated or nitrosated derivatives : Ethers : Acyclic : Diethyl ether and dichlorodiethyl ethers . . . Other Cyclanic , cyclenic and cycloterpenic Aromatic : 4-te?t-Butyl-3-methoxy-2,6-dinitrotoluene . . . Diphenyl ether Other Ether-alcohols : Acyclic : 2,2'-Oxydietkanol (diethylene glycol ) Monoethers of ethylene glycol and 2,2'-oxydietbanol (diethylene glycol): 2-Methoxyethanol (ethylene glycol monomethyl ether ) and 2-(2-methoxyethoxy)ethanol (diethy ­ lene glycol monomethyl ether ) 2-Butoxyethanol (ethylene glycol monobutyl ether) and 2-(2-butoxyethoxy)ethanol (diethy ­ lene glycol monobutyl ether ) Other Other Cyclic Ether-phenols and ether-alcohol-phenols : Guaiacol ; potassium guaiacolsulphonates . . . . Other Alcohol peroxides and ether peroxides Epoxides , epoxyalcohols , epoxyphenols and epoxy ­ ethers , with a three or four member ring , and their halogenated , sulphonated , nitrated or nitrosated deri ­ vatives : l-Chloro-2,3-epoxypropane (epichlorhydrin) . . . . Other : Oxirane (ethylene oxide) Methyloxirane (propylene oxide ) 512.37 512.37 512.37 516.11 516.11 516.11 516.11 516.11 516.11 516.11 516.11 516.11 516.11 516.11 516.11 516.11 516.11 516.11 516.19 516.13 516.14 31 . 12 . 79 Official Journal of the European Communities 153 29 .09 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 29.09-80 29.10-10 29.10-90 29.11-12 29.11-13 29.11-17 29.11-18 29.11-30 29.11-51 29.11-53 29.11-59 29.11-70 29.11-81 29.11-83 29.11-85 29.11-91 29.11-93 29.11-97 29.12-00 29.09 B (cont 'd ) 29.10 A B 29.11 A I II III IV B C I II D E I II F I II G 29.12 III a b a b Other Acetals and hemiacetals and single or complex oxygen-function acetals and hemiacetals , and their halogenated , sulphonated , nitrated or nitrosated deri ­ vatives : 2-(2-Butoxyethoxy)ethyl 6-propylpiperonyl ether (piperonyl butoxide) Other V. ALDEHYDE-FUNCTION COMPOUNDS Aldehydes , aldehyde-alcohols , aldehyde-ethers , al ­ dehyde-phenols and other single or complex oxygen ­ function aldehydes ; cyclic polymers of aldehydes ; para ­ formaldehyde : Acyclic aldehydes : Formaldehyde (methanal ) Acetaldehyde (ethanal ) Butyraldehyde (butanal ) Other Cyclanic, cyclenic and cycloterpenic aldehydes . . Aromatic aldehydes : Cinnamaldehyde Other : Benzaldehyde Other Aldehyde-alcohols Aldehyde-ethers , aldehyde-phenols and other single or complex oxygen-function aldehydes : Vanillin (4-hydroxy-3-methoxybenzaldehyde) and 3-ethoxy-4-hydroxybenzaldehyde ("ethylvanillin") : Vanillin (4-hydroxy-3-methoxybenzaldehyde ) . . 3-Ethoxy-4-hydroxybenzaldehyde ("ethylvanillin " ) Other Cyclic polymers of aldehydes : 1,3,5-Trioxane Other Polyformaldehyde (paraformaldehyde) Halogenated , sulphonated , nitrated or nitrosated deri ­ vatives of products falling within heading No 29.11 . . 516.19 516.12 516.12 516.21 516.21 516.21 516.21 516.21 516.21 516.21 516.21 516.21 516.21 516.21 516.21 516.21 516.21 516.21 516.22 154 Official Journal of the European Communities 31 . 12 . 79 29 . 13 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 29.13-11 29.13-12 29.13-13 29.13-16 29.13-18 29.13-21 29.13-23 29.13-25 29.13-26 29.13-28 29.13-31 29.13-33 29.13-39 29.13-42 29.13-43 29.13-45 29.13-50 29 13-61 29.13-69 29.13-71 29.13 A I II B I a b II C I II III D I a b II E F G I a b c d a b c I II VI. KETONE-FUNCTION COMPOUNDS AND QUINONE-FUNCTION COMPOUNDS Ketones , ketone-alcohols , ketone -phenols , ketone ­ aldehydes , quinones , quinone-alcohols , quinone-phenols , quinone-aldehydes and other single or complex oxygen ­ function ketones and quinones , and their halogenated , sulphonated , nitrated or nitrosated derivatives : Acyclic ketones : Monoketones : Acetone Butan-2-one (ethyl methyl ketone ) 4-Methylpentan-2-one (methyl isobutyl ketone) . . Other Polyketones Cyclanic , cyclenic and cycloterpenic ketones : Bornan-2-one ( camphor): Natural crude Other (natural refined and synthetic) .... Other : Cyclohexanone, methylcyclohexanones .... lonones and methylionones Other Aromatic ketones : Methyl naphthyl ketones ( acetonaphthones) . . 4-Phenylbutenone ( benzylidenacetone) Other Ketone-alcohols and ketone-aldehydes : Acyclic , cyclanic , cyclenic and cycloterpenic : 4-Hydroxy-4-methylpentan-2-one (diacetone alco ­ hol ) Other Aromatic Ketone-phenols and other single or complex oxygen ­ function ketones Quinones , quinone-alcohols , quinone-phenols , qui ­ none-aldehydes and other single or complex oxygen ­ function quinones : Anthraquinone Other Halogenated , sulphonated , nitrated or nitrosated de ­ rivatives : 4'-ferf-Butyl-2/ ,6'-dimethyl-3\5'-dinitroacetophenone (musk ketone) 516.23 516.24 516.29 516.29 516.29 516.29 516.29 516.29 516.29 516.29 516.29 516.29 516.29 516.29 516.29 516.29 516.29 516.29 516.29 516.29 29.13-78 II Other 516.29 31 . 12 . 79 Official Journal of the European Communities 155 29. 14 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 29.14-12 29.14-13 29.14-14 29.14-17 29.14-21 29.14-23 29.14-25 29.14-29 29.14-31 29.14-32 29.14-33 29.14-35 29.14-37 29.14-38 29.14-39 29.14-41 29.14-43 29.14-45 29.14-47 29.14-49 29.14-53 29.14-55 29.14 A I II a b 1 2 3 4 c 1 2 3 4 III IV V VI a b c aa bb cc aa bb cc dd aa bb VII . CARBOXYLIC ACIDS , AND THEIR ANHYDRIDES , HALIDES, PEROXIDES AND PERACIDS, AND THEIR HALOGENATED, SULPHONATED , NITRATED OR NITROSATED DERIVATIVES Monocarboxylic acids and their anhydrides , halides , peroxides and peracids , and their halogenated , sul ­ phonated , nitrated or nitrosated derivatives : Saturated acyclic monocarboxylic acids : Formic acid and its salts and esters : Formic acid Salts of formic acid Esters of formic acid Acetic acid and its salts and esters : Acetic acid Salts of acetic acid : Pyrolignites (for example, of calcium) . . . Sodium acetate Cobalt acetates Other Esters of acetic acid : Ethyl acetate , vinyl acetate , propyl acetate and isopropyl acetate : Ethyl acetate Vinyl acetate Propyl acetate and isopropyl acetate . . . Methyl acetate , butyl acetate , isobutyl acetate, pentyl acetate ( amyl acetate), isopentyl acetate ( isoamyl acetate ) and glycerol acetates : Methyl acetate Butyl acetate Isobutyl acetate Pentyl acetate (amyl acetate), isopentyl acetate (isoamyl acetate ) and glycerol acetates . . . p-Tolyl acetate , phenylpropyl acetates , benzyl acetate , rhodinyl acetate , santalyl acetate and the acetates of phenylethane-l,2-diol . . Other : 2-Ethoxyethyl acetate (ethylglycol acetate ) . . Other Acetic anhydride Acetyl halides Bromoacetic acids and their salts and esters . . Propionic acid and its salts and esters 513.79 513.79 513.79 513.71 513.71 513.71 513.71 513.71 513.72 513.72 513.72 513.72 513.72 513.72 513.72 513.72 513.72 513.72 513.79 513.79 513.79 513.79 156 Official Journal of the European Communities 31 . 12 . 79 29 .14 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 29.14 A (cont'd) 29.14-57 VII Butyric acid and isobutyric acid and their salts and esters 513.79 29.14-59 VIII Valeric acid and its isomers and their salts and esters 513.79 29.14-61 29.14-62 IX a b Palmitic acid and its salts and esters : Palmitic acid Salts and esters of palmitic acid 513.79 513.79 29.14-64 29.14-65 29.14-66 29.14-67 X a b 1 2 aa bb Stearic acid and its salts and esters : Stearic acid Salts and esters of stearic acid : Zinc stearate and magnesium stearate .... Other : Salts of stearic acid Esters of stearic acid 513.79 513.79 513.79 513.79 29.14-68 29.14-69 XI a b Other : Mono-, di- and trichloroacetic acids and their salts and esters Other 513.79 513.79 B Unsaturated acyclic monocarboxylic acids : 29.14-71 I Methacrylic acid and its salts and esters .... 513.73 29.14-73 29.14-74 II a b Undecenoic acids and their salts and esters : Undecenoic acids Salts and esters of undecenoic acids 513.79 513.79 29.14-76 29.14-77 III a b Oleic acid and its salts and esters : Oleic acid Salts and esters of oleic acid 513.79 513.79 29.14-81 29.14-83 IV a b Other : Hexa-2,4-dienoic acid (sorbic acid) and acrylic acid Other 513.79 513.79 29.14-86 C Cyclanic , cyclenic and cycloterpenic monocarboxylic acids 513.79 D Aromatic monocarboxylic acids : 29.14-91 I Benzoic acid and its salts and esters 513.79 29.14-93 II Benzoyl chloride 513.79 29.14-95 III Phenylacetic acid and its salts and esters . . . 513.79 29.14-96 29.14-98 IV a b Other : Dibenzoyl peroxide (benzoyl peroxide) .... Other 513.79 513.79 29.15 Polycarboxylic acids and their anhydrides , halides , peroxides and peracids , and their halogenated , sul ­ phonated , nitrated or nitrosated derivatives : A Acyclic polycarboxylic acids : 29.15-11 I Oxalic acid and its salts and esters 513.89 31 . 12 . 79 Official Journal of the European Communities 157 29 . 15 NIMEXE code CCT reference Statistical subdivision Description SITCcode Supplementary unit 29.15-12 29.15-14 29.15-16 29.15-17 29.15-21 29.15-23 29.15-27 29.15-30 29.15-40 29.15-51 29.15-59 29.15-61 29.15-63 29.15-65 29.15-71 29.15-75 29.16-11 29.16-13 29.16-15 29.16-16 29.16-18 29.16-21 29.16-23 29.16-29 29.15 A (cont 'd) II III IV a b V B C I II III 29.16 A I II III a b IV a b c a b c a b a b c d e 1 2 Malonic acid and adipic acid and their salts and esters : Malonic acid and its salts and esters Adipic acid and its salts Esters of adipic acid Maleic anhydride Azelaic acid and sebacic acid and their salts and esters : Azelaic acid and sebacic acid Salts and esters of azelaic acid and sebacic acid Other Cyclanic, cyclenic and cycloterpenic polycarboxylic acids Aromatic polycarboxylic acids : Phthalic anhydride Terephthalic acid and its salts and esters : Terephthalic acid and its salts Esters of terephthalic acid Other : Dibutyl phthalates (ortho ) Dioctyl phthalates Diisooctyl, diisononyl and diisodecyl phthalates . . Other esters of phthalic acids Other Carboxylic acids with alcohol , phenol , aldehyde or ketone function and other single or complex oxygen ­ function carboxylic acids and their anhydrides , halides , peroxides and peracids , and their halogen ­ ated , sulphonated , nitrated or nitrosated derivatives : Carboxylic acids with alcohol function : Lactic acid and its salts and esters Malic acid and its salts and esters Tartaric acid and its salts and esters : Crude calcium tartrate Other : Tartaric acid Other . ; Citric acid and its salts and esters : Citric acid Crude calcium citrate Other 513.89 513.89 513.89 513.81 513.89 513.89 513.89 513.89 513.82 513.89 513.84 513.89 513.83 513.89 513.89 513.89 513.90 513.90 513.90 513.90 513.90 513.90 513.90 513.90 158 Official Journal of the European Communities 31 . 12 . 79 29 . 16 NIMEXE code CCT reference Statistical subdivision Description I SITC code Supplemental unit 29.16-31 29.16-33 29.16-36 29.16-41 29.16-45 29.16-51 29.16-53 29.16-55 29.16-57 29.16-59 29.16-61 29.16-63 29.16-65 29.16-67 29.16-71 29.16-75 29.16-81 29.16-85 29.16-89 29.16-90 29.19-10 29.16 A (cont 'd ) V VI VII VIII a b B I a b c 1 2 d II III IV a b V VI C I II III D 29.19 A Gluconic acid and its salts and esters Mandelic acid (phenylglycollic acid ) and its salts and esters Cholic acid and 3a,12oc-dihydroxy-5[3-cholan-24-oic acid ( deoxycholic acid ) and their salts and esters . . Other : Acyclic Cyclic Carboxylic acids with phenol function : Salicylic acid and O-acetylsalicylic acid and their salts and esters : Salicylic acid Salts of salicylic acid Esters of salicylic acid : Methyl salicylate and phenyl salicylate (salol) Other O-Acetylsalicylic acid and its salts and esters . . . Sulphosalicylic acids and their salts and esters . . . 4-Hydroxybenzoic acid and its salts and esters . . . Gallic acid (3,4,5-trihydroxybenzoic acid ) and its salts and esters : Gallic acid (3,4,5-trihydroxybenzoic acid) .... Salts and esters of gallic acid (3,4,5-trihydroxy ­ benzoic acid ) Hydroxynaphthoic acids and their salts and esters Other Carboxylic acids with aldehyde or ketone function : Dehydrocholic acid ( INN ) and its salts Ethyl acetoacetate and its salts Other Other single or complex oxygen-function carboxylic acids VIII . INORGANIC ESTERS AND THEIR SALTS , AND THEIR HALOGENATED , SULPHONATED , NITRATED OR NITROSATED DERIVATIVES Phosphoric esters and their salts , including lactophos ­ phates , and their halogenated , sulphonated , nitrated or nitrosated derivatives : myo-Inositol hexakis(dihydrogen phosphate) ( phytic acid ) and its salts (phytates ) and lactophosphates . . 513.90 513.90 513.90 513.90 513.90 513.90 513.90 513.90 513.90 513.90 513.90 513.90 513.90 513.90 513.90 513.90 513.90 513.90 513.90 513.90 516.31 31 . 12 . 79 Official Journal of the European Communities 159 29 . 19 NIMEXE code CCT reference Statistics subdivision Description SITC code Supplementary unit 29.19-31 29.19-39 29.19-91 29.19-99 29.21-10 29.21-20 29.21-90 29.22-11 29.22-13 29.22-14 29.22-16 29.22-18 29.22-21 29.22-25 29.22-29 29.22-31 29.22-39 29.19 (cont 'd) B C 29.21 A B I II 29.22 A I II III B I II C I II I II I II a b c a b Tributyl phosphates , triphenyl phosphate , tritolyl phosphates , trixylyl phosphates and tris(chloroethyl ) phosphate : Tritolyl phosphates Tributyl phosphates , triphenyl phosphate, trixylyl phosphates and tris(chloroethyl ) phosphate . . . Other : Glycerophosphoric acids and glycerophosphates ; o-methoxyphenyl phosphate (guaiacol phosphate ) . . Other Other esters of mineral acids (excluding halides ) and their salts , and their halogenated , sulphonated , nitrated or nitrosated derivatives : Sulphuric esters and carbonic esters and their salts , and their halogenated , sulphonated , nitrated or nitro ­ sated derivatives Other products : Ethylene dinitrate (ethylene glycol dinitrate), D -man ­ nitol hexanitrate , glycerol trinitrate , pentaerythritol tetranitrate (penthrite) and oxydiethylene dinitrate ( digol dinitrate) Other IX . NITROGEN-FUNCTION COMPOUNDS Amine-function compounds : Acyclic monoamines : Methylamine , dimethylamine and trimethylamine , and their salts Diethylamine and its salts Other : Triethylamine and its salts Isopropylamine and its salts Other Acyclic polyamines : Hexamethylenediamine and its salts Other : Ethylenediamine (diamineethane) and its salts . . Other Cyclanic , cyclenic and cycloterpenic mono - and poly ­ amines : Cyclohexylamine and cyclohexyldimethylamine , and their salts Other 516.31 516.31 516.31 516.31 516.39 516.39 516.39 514.50 514.50 514.50 514.50 514.50 514.50 514.50 514.50 514.50 514.50 160 Official Journal of the European Communities 31 . 12 . 79 29 .22 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 29.22-43 29.22-49 29.22-51 29.22-52 29.22-54 29.22-55 29.22-61 29.22-69 29.22-71 29.22-79 29.22-80 29.22-91 29.22-99 29.23-11 29.23-14 29.23-16 29.23-17 29.23-19 29.23-31 29.23-39 29.22 (cont 'd) D I II III IV V a b VI a b VII E I II 29.23 A I II B I II a b a b a b c d Aromatic monoamines : Aniline and its halogenated , sulphonated, nitrated and nitrosated derivatives , and their salts : Aniline and its salts Other N-Methyl-N,2,4,6-tetranitroaniline (tetryl) .... Toluidines and their halogenated , sulphonated, nitrated and nitrosated derivatives , and their salts : Toluidines and their salts Other Xylidines and their halogenated , sulphonated , nitrated and nitrosated derivatives , and their salts Diphenylamine and its halogenated , sulphonated , nitrated and nitrosated derivatives , and their salts : Dipicrylamine ( hexyl ) Other 1-Naphthylamine and 2-naphthylamine and their halogenated , sulphonated , nitrated and nitrosated derivatives , and their salts : 2-Naphthylamine and its salts Other Other Aromatic polyamines : Phenylenediamines and methylphenylenediamines (diaminotoluenes), and their halogenated , sulpho ­ nated , nitrated and nitrosated derivatives , and their salts Other Single or complex oxygen-function amino-compounds : Amino-alcohols and their ethers and esters : 2-Aminoethanol (ethanolamine ) and its salts . . . Other : Diethanolamine and its salts 2,2 ' ,2"-Nitrilotriethanol (triethanolamine ) and its salts Arylethanolamines and their salts Other Amino-naphthols and other amino-phenols ; amino ­ arylethers ; amino-arylesters : Anisidines , dimethoxybiphenylylenediamines ( biani ­ sidines), phenetidines , and their salts Other 514.50 514.50 514.50 514.50 514.50 514.50 514.50 514.50 514.50 514.50 514.50 514.50 514.50 514.60 514.60 514.60 514.60 514.60 514.60 514.60 31 . 12 . 79 Official Journal of the European Communities 161 29 .23 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 29.23-50 29.23-71 29.23-73 29.23-75 29.23-77 29.23-78 29.23-79 29.23-81 29.23-89 29.24-10 29.24-90 29.25-13 29.25-15 29.25-19 29.25-31 29.25-39 29.25-41 29.25-45 29.25-49 29.25-51 29.25-59 29.23 (cont 'd ) C D I II III IV V E 29.24 A B 29.25 A I a b II B I a b II a b c III a b a b I II Amino-aldehydes ; amino-ketones ; amino-quinones Amino-acids : Lysine and its esters , and their salts Sarcosine and its salts Glutamic acid and its salts Glycine Other : 4-Aminobenzoic acid (p-aminobenzoic acid ) and its salts and esters Other Amino-alcohol-phenols ; amino-acid-phenols ; other single or complex oxygen-function amino-compounds : 4-Aminosalicylic acid (p-aminosalicylic acid ) and its salts and esters Other Quaternary ammonium salts and hydroxides ; lecithins and other phosphoaminolipins : Lecithins and other phosphoaminolipins .... Other Carboxyamide-function compounds ; amide-function compounds of carbonic acid : Acyclic amides : Asparagine and its salts : Asparagine Asparagine salts Other Cyclic amides : Ureines : 4-Ethoxyphenylurea (dulcin ) Other Ureides : Phenobarbital ( INN) and its salts Barbital ( INN) and its salts Other Other cyclic amides : Lidocaine ( INN ) Other 514.60 514.60 514.60 514.60 514.60 514.60 514.60 514.60 514.60 514.81 514.81 514.70 514.70 514.70 514.70 514.70 514.70 514.70 514.70 514.70 514.70 162 Official Journal of the European Communities 31 . 12 . 79 29 .26 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 29.26-11 29.26-19 29.26-31 29.26-35 29.26-37 29.26-38 29.26-39 29.27-10 29.27-50 29.27-90 29.28-00 29.29-00 29.30-00 29.31-10 29.31-30 29.31-50 29.31-80 29.33-00 29.34-01 29.34-10 29.34-90 29.26 A I II B I II a b c 29.27 29.28 29.29 29.30 29.31 A B 29.33 29.34 A B C 1 2 A B C I II III Carboxyimide-function compounds (including ortho ­ benzoicsulphimide and its salts ) and imine-function compounds (including hexamethylenetetramine and trimethylenetrinitramine) : Imides : l,2-Benzisothiazol-3-one 1,1-dioxide (o-benzoicsul ­ phimide , saccharin ) and its salts Other Imines : Aldimines Other imines : Methenamine ( INN) (hexamethylenetetramine) . Hexahydro-l,3,5-trinitro-l,3&gt;5-triazine (hexogen , trimethylenetrinitramine) Other : Guanidine and its salts Other Nitrile-function compounds : Acrylonitrile 2-Hydroxy-2-metbylpropiononitrile (acetone cyanohy ­ drin ) Other Diazo-, azo- and azoxy-compounds Organic derivatives of hydrazine or of hydroxylamine Compounds with other nitrogen-functions X. ORGANO-INORGANIC COMPOUNDS AND HETEROCYCLIC COMPOUNDS Organo-sulphur compounds : Xanthates Other : Thiocarbamates and dithiocarbamates Thiuram sulphides Other Organo-mercury compounds Other organo-inorganic compounds : Organo-arsenic compounds Tetraethyl-lead Other 514.82 514.82 514.82 514.82 514.82 514.82 514.82 514.83 514.84 514.84 514.85 514.86 514.89 515.40 515.40 515.40 515.40 515.51 515.59 515.59 515.59 31 . 12 . 79 Official Journal of the European Communities 163 29 .35 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 29.35-01 29.35-15 29.35-17 29.35-25 29.35-27 29.35-31 29.35-35 29.35-41 29.35-47 29.35-49 29.35-51 29.35-55 29.35-61 29.35-63 29.35-67 29.35-71 29.35-76 29.35-85 29.35 A B C D E F G H I II IJ K L M N O P a b 1 II III Heterocyclic compounds ; nucleic acids : 2-Furaldehyde (furfuraldehyde , furfural , furfurol) and benzofuran ( coumarone) Furfuryl alcohol and tetrahydrofurfuryl alcohol . . Thiophen Pyridine and its salts Indole and 3-methylindole (skatole) and their salts . Esters of nicotinic acid ( INN); nikethamide ( INN) and its salts Quinoline and its salts Phenazone ( INN) and aminophenazone ( INN) (amido ­ pyrine), and their derivatives : Propyphenazone ( INN) Other : Phenazone ( INN) and aminophenazone ( INN) (amidopyrine ), and their salts Other Nucleic acids and their salts 3-Picoline Di(benzothiazol-2-yl ) disulphide ; benzimidazole-2 ­ thiol (mercaptobenzimidazole) ; benzothiazole-2-thiol (mercaptobenzothiazole) and its salts : Benzimidazole-2-thiol (mercaptobenzimidazole ) . . Di(benzothiazol-2-yl ) disulphide Benzothiazole-2-thiol (mercaptobenzothiazole ) and its salts Santonin Coumarin , methylcoumarins and ethylcoumarins . . Phenolphthalein 6-Allyl-6,7-dihydro-5H-dibenz/ c,e]azepine ( azapetine) and its salts ; Atrazine ( ISO ); Chlordiazepoxide ( INN ) and its salts ; Chlorprothixene ( INN); Dextromethorphan ( INN ) and its salts ; Diazinon ( ISO); Halogen derivatives of quinoline ; Imipramine hydrochloride ( INNM); Iproniazid ( INN); Ketobemidone hydrochloride ( INNM); Naphazoline hydrochloride ( INNM) and naphazoline nitrate ( INNM); 515.69 515.69 515.69 515.69 515.69 515.69 515.69 515.69 515.69 515.69 515.69 515.69 515.69 515.69 515.69 515.69 515.69 515.69 164 Official Journal of the European Communities 31 . 12 . 79 29 .35 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 29.35-86 29.35-87 29.35-88 29.35-89 29.35-91 29.35-93 29.35-94 29.35-96 29.35-97 29.35-98 29.36-00 29.37-00 29.38-10 29.38-21 29.35 P (cont 'd) Q 29.36 29.37 29.38 A B I / II I II III IV V VI VII VIII Phenindamine ( INN) and its salts ; Phentolamine ( INN); Phenylbutazone ( INN); Propazine ( ISO); Pyridostigmine bromide ( INN); Quinolinccarboxylic acid derivatives ; Simazine ( ISO); Thenalidine ( INN) and its tartrates and maleates ; Thiethylperazine ( INN); Thioridazine ( INN) and its salts ; Tolazoline hydrochloride ( INNM): Halogen derivatives of quinoline ; quinolinecarboxylic acid derivatives Other Other : Furazolidone ( INN) Ethoxyquinolines ; S-nitro-2-furaldebyde semicarba ­ zone (nitrofurazone) Lactams Piperazine (diethylenediamine) and 2,5-dimetbyl ­ piperazine (2,5-dimethyldiethylenediamine ) and their salts Tetrahydrofuran Cocarboxylase (INN) Benzotbiazole-2-thiol (mercaptobenzothiazole ) deri ­ vatives (other than salts ) Other Sulphonamides Sultones and sultams XI . PROVITAMINS , VITAMINS AND HORMONES , NATURAL OR REPRODUCED BY SYNTHESIS Provitamins and vitamins , natural or reproduced by synthesis (including natural concentrates), derivatives thereof used primarily as vitamins , and intermixtures of the foregoing , whether or not in any solvent : Provitamins , unmixed , whether or not in aqueous solution Vitamins , unmixed , whether or not in aqueous solu ­ tion : Vitamins A 515.69 515.69 515.69 515.69 515.61 515.69 515.69 515.69 515.69 515.69 515.71 515.72 541.10 541.10 31 . 12 . 79 Official Journal of the European Communities 165 29 . 38 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 29.38-25 29.38-31 29.38-33 29.38-35 29.38-40 29.38-50 29.38-60 29.38-71 29.38-79 29.38-80 29.39-10 29.39-30 29.39-51 29.39-59 29.39-71 29.39-75 29.39-78 29.39-91 29.41-10 29.38 B (cont 'd ) II III IV V c I II D 29.39 A B C I II D I II E 29.41 A a b c d a b Vitamins Ba, B3 , B8 , B12 and H : Vitamin B12 (cyanocobalamin (INN) and other cobalamines ) Vitamin B2 (riboflavin (INN)) Vitamin B3 (pantothenic acid ) Vitamin B6 (pyridoxine (INN) and its derivatives) and vitamin H (biotin (INN)) Vitamin B9 Vitamin C Other vitamins Natural concentrates of vitamins : Natural concentrates of vitamins A + D Other Intermixtures , whether or not in any solvent ; non ­ aqueous solutions of provitamins or vitamins .... Hormones , natural or reproduced by synthesis ; deri ­ vatives thereof , used primarily as hormones ; other steroids used primarily as hormones : Adrenaline Insulin Pituitary ( anterior) and similar hormones : Gonadotrophic hormones Other Adrenal (cortex) hormones : Cortisone ( INN) and hydrocortisone ( INN), and their acetates ; prednisone ( INN ) and pred ­ nisolone ( INN) Other : Halogenated adrenal hormone derivatives .... Other Other hormones and other steroids XII . GLYCOSIDES AND VEGETABLE ALKALOIDS , NATURAL OR REPRODUCED BY SYNTHESIS , AND THEIR SALTS , ETHERS , ESTERS AND OTHER DERIVATIVES Glycosides , natural or reproduced by synthesis , and their salts , ethers , esters and other derivatives : Digitalis glycosides 541.10 541.10 541.10 541.10 541.10 541.10 541.10 541.10 541.10 541.10 541.59 541.51 541.52 541.52 541.53 541.53 541.53 541.59 541.61 g g g g g g g g 166 Official Journal of the European Communities 31 . 12 . 79 29 .41 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 29.41-30 29.41-50 29.41-90 29.42-11 29.42-19 29.42-21 29.42-29 29.42-30 29.42-41 29.42-49 29.42-51 29.42-55 29.42-64 29.42-70 29.42-81 29.42-89 29.43-50 29.43-91 29.43-98 29.44-10 29.44-20 29.41 (cont 'd ) B C D 29.42 A I II B I II C I II a b III IV V VI VII 29.43 A B 29.44 A B a b I II Glycyrrhizic acid and glycyrrhizates Rutin and its derivatives Other Vegetable alkaloids , natural or reproduced by synthe ­ sis , and their salts , ethers , esters and other derivatives : Of the opium group : Thebaine and its salts Other Of cinchona : Quinine and quinine sulphate Other . . . Other alkaloids : Caffeine and its salts Cocaine and its salts : Crude cocaine Other Emetine and its salts Ephedrines and their salts Theobromine and its derivatives . Theophylline and aminophylline ( INN), and their salts Other : Rye ergot alkaloids Other XIII . OTHER ORGANIC COMPOUNDS Sugars , chemically pure , other than sucrose , glucose and lactose ; sugar ethers and sugar esters , and their salts , other than products of headings Nos 29.39 , 29.41 and 29.42 : Rhamnose , raffinose and mannose Other : Fructose (laevulose ) Other Antibiotics : Penicillins Chloramphenicol ( INN) 541.61 541.61 541.61 541.40 541.40 541.40 541.40 541.40 541.40 541.40 541.40 541.40 541.40 541.40 541.40 541.40 516.92 516.92 516.92 541.31 541.39 g g g g 31 . 12 . 79 Official Journal of the European Communities 167 29 .44 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 29.44 (cont 'd) C I Other antibiotics : Streptomycins : 29.44-35 a Dihydrostreptomycin 541.32 -I 29.44-39 b Other streptomycins 541.32 -I 29.44-91 II Tetracyclines 541.33 -I 29.44-99 III Other antibiotics 541.39l 29.45-00 29.45 Other organic compounds 516.99I 29.97-00 Goods of Chapter 29 carried by post 911.00I 168 Official Journal of the European Communities 31 . 12 . 79 CHAPTER 30 PHARMACEUTICAL PRODUCTS Notes 1 . For the purposes of heading No 30.03 , "medicaments " means goods (other than foods or beverages such as dietetic , diabetic or fortified foods , tonic beverages , spa water ) not falling within heading No 30.02 or 30.04 which are either : ( a ) Products comprising two or more constituents which have been mixed or compounded together for therapeutic or prophylactic uses ; or (b ) Unmixed products suitable for such uses put up in measured doses or in forms or in packings of a kind sold by retail for therapeutic or prophylactic purposes . For the purposes of these provisions and of Note 3 (d) to this Chapter , the following are to be treated : (A) As unmixed products : ( 1 ) Unmixed products dissolved in water ; (2) All goods falling in Chapter 28 or 29 ; and (3 ) Simple vegetable extracts falling in heading No 13.03 , merely standardised or dissolved in any solvent ; ( B) As products which have been mixed : ( 1 ) Colloidal solutions and suspensions (other than colloidal sulphur ) ; (2) Vegetable extracts obtained by the treatment of mixtures of vegetable materials ; and (3 ) Salts and concentrates obtained by evaporating natural mineral waters . 2 . The headings of this Chapter are to be taken not to apply to : (a ) Aqueous distillates and aqueous solutions of essential oils , suitable for medicinal uses (heading No 33.06) ; ( b ) Dentifrices of all kinds , including those having therapeutic or prophylactic properties , which are to be consi ­ dered as falling within heading No 33.06 ; or (c) Soap or other products of heading No 34.01 containing added medicaments . 3 . Heading No 30.05 is to be taken to apply, and to apply only , to : (a ) Sterile surgical catgut and similar sterile suture materials ; ( b ) Sterile laminaria and sterile laminaria tents ; (c ) Sterile absorbable surgical haemostatics ; ( d) Opacifying preparations for X-ray examinations and diagnostic reagents (excluding those of heading No 30.02) designed to be administered to the patient , being unmixed products put up in measured doses or products consisting of two or more products which have been mixed or compounded together for such uses ; (e ) Blood-grouping reagents ; (f ) Dental cements and other dental fillings ; and (g) First-aid boxes and kits . 31 . 12 . 79 Official Journal of the European Communities 169 30 .01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 30.01-10 30.01-30 30.01-40 30.01-91 30.01-98 30.02-11 30.02-13 30.02-17 30.02-19 30.02-40 30.02-90 30.03-11 30.03-13 30.03-15 30.03-17 30.03-21 30.03-23 30.03-25 30.03-29 30.01 A I II B I II 30.02 A B C 30.03 A I II a 1 2 b a b 1 II a b 1 2 aa bb 1 2 aa bb 11 22 Organo-therapeutic glands or other organs , dried , whether or not powdered ; organo-therapeutic ex ­ tracts of glands or other organs or of their secretions ; other animal substances prepared for therapeutic or prophylactic uses , not elsewhere specified or included : Glands or other organs , dried : Powdered Not powdered Other : Of human origin Other : Organo-therapeutic extracts of glands or other organs or of their secretions Other Antisera ; microbial vaccines , toxins , microbial cul ­ tures (including ferments but excluding yeasts ) and similar products : Antisera and vaccines : Antisera Vaccines : Antiaphthous Other : For veterinary use Other Microbial cultures Other Medicaments (including veterinary medicaments ) : Not put up in forms or in packings of a kind sold by retail : Containing iodine or iodine compounds Other : Containing penicillin , streptomycin or their derivatives : Containing penicillin or its derivatives : Containing a mixture of penicillin or derivatives thereof and streptomycin or derivatives therof Other Other Other : Containing antibiotics or derivatives thereof, other than those falling in subheading A II a Other : Containing hormones or products with a hormone function Other : Containing alkaloids or derivatives thereof Other 541.62 541.62 541.62 541.62 541.62 541.64 541.64 541.64 541.64 541.65 541.65 541.79 541.71 541.71 541.71 541.71 541.72 541.73 541.79 170 Official Journal of the European Communities 31 . 12 . 79 30 .03 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementar unit 30.03 (cont 'd) B Put up in forms or in packings of a kind sold by retail : 30.03-31 I II a Containing iodine or iodine compounds Other : Containing penicillin , streptomycin or their derivatives : 541.79 30.03-32 1 2 Containing a mixture of penicillin or derivatives thereof and streptomycin or derivatives thereof Other : 541.71 30.03-34 aa Containing penicillin or derivatives thereof 541.71 30.03-36 b bb Containing streptomycin or derivatives thereof Other : 541.71 30.03-41 1 2 Containing antibiotics or derivatives thereof, other than those falling in subheading B II a . . Other : 541.71 30.03-43 aa bb Containing hormones or products with a hormone function Other : 541.72 30.03-45 11 Containing alkaloids or derivatives thereof 541.73 30.03-49 22 Other 541.79 30.04-00 30.04 30.05 Wadding , gauze , bandages and similar articles (for example , dressings , adhesive plasters , poultices ) , impregn ­ ated or coated with pharmaceutical substances or put up in retail packings for medical or surgical purposes , other than goods specified in Note 3 to this Chapter . . Other pharmaceutical goods : 541.91 30.05-10 A Sterile catgut 541.99 30.05-20 B Other sterile suture materials, sterile laminaria and laminaria tents, and sterile absorbable surgical haemo ­ statics 541.99 30.05-25 C Blood-grouping reagents 541.99 30.05-30 D Opacifying preparations for X-ray examinations and diagnostic reagents 541.99 30.05-40 E Dental alloys, dental cements and other dental fillings 541.99 30.05-90 F First-aid boxes and kits 541.99 30.97-00 Goods of Chapter 30 carried by post 541.00 31 . 12 . 79 Official Journal of the European Communities 171 CHAPTER 31 FERTILISERS Notes 1 . Heading No 31.02 is to be taken to apply , and to apply only , to the following goods , provided that they are not put up in the forms or packings described in heading No 31.05 : ( A) Goods which answer to one or other of the descriptions given below : ( i ) Sodium nitrate containing not more than 16 -3% by weight of nitrogen ; ( ii ) Ammonium nitrate , whether or not pure ; ( iii ) Ammonium sulphonitrate , whether or not pure ; ( iv) Ammonium sulphate , whether or not pure ; (v) Calcium nitrate containing not more than 16% by weight of nitrogen ; (vi ) Calcium nitrate-magnesium nitrate , whether or not pure ; (vii ) Calcium cyanamide containing not more than 25% by weight of nitrogen , whether or not treated with oil ; ( viii ) Urea , whether or not pure . ( B ) Fertilisers consisting of any of the goods described in ( A) above , but without quantitative criteria , mixed together . ( C) Fertilisers consisting of ammonium chloride or of any of the goods described in ( A) or ( B ) above , but without quantitative criteria , mixed with chalk , gypsum or other inorganic non-fertilising substances . ( D) Liquid fertilisers consisting of the goods of subparagraph 1 ( A ) ( ii ) or ( viii ) above , or of mixtures of those goods , in an aqueous or liquid ammonia solution . 2 . Heading No 31.03 is to be taken to apply , and to apply only , to the following goods , provided that they are not put up in the forms or packings described in heading No 31.05 : ( A) Goods which answer to one or other of the descriptions given below : ( i ) Basic slag ; ( ii ) Disintegrated (calcined) calcium phosphates (thermophosphates and fused phosphates ) and calcined natural aluminium calcium phosphates ; ( iii ) Superphosphates (single , double or triple ) ; ( iv ) Calcium hydrogen phosphate containing not less than 0*2% by weight of fluorine . ( B ) Fertilisers consisting of any of the goods described in ( A) above , but without quantitative criteria , mixed together . ( C ) Fertilisers consisting of any of the goods described in ( A) or ( B ) above , but without quantitative criteria , mixed with chalk , gypsum or other inorganic non-fertilising substances . 3 . Heading No 31.04 is to be taken to apply , and to apply only , to the following goods , provided that they are not put up in the forms or packings described in heading No 31.05 : ( A) Goods which answer to one or other of the descriptions given below : ( i ) Crude natural potassium salts (for example , carnallite , kainite and sylvinite) ; ( ii ) Crude potassium salts obtained by the treatment of residues of beet molasses ; ( iii ) Potassium chloride , whether or not pure , except as provided in Note 6 (c ) below ; (iv) Potassium sulphate containing not more than 52% by weight of KsO ; (v) Magnesium sulphate-potassium sulphate containing not more than 30% by weight of K20 . ( B ) Fertilisers consisting of any of the goods described in ( A) above , but without quantitative criteria , mixed together . 4 . Monoammonium and diammonium orthophosphates , whether or not pure , and mixtures thereof , are to be classified in heading No 31.05 . 5 . For the purposes of the quantitative criteria specified in Notes 1 ( A), 2 ( A) and 3 ( A) above , the calculation is to be made on the dry anhydrous product . 172 Official Journal of the European Communities 31 . 12 . 79 31 .01 6 . This Chapter does not cover : ( a ) Animal blood of heading No 05.15 ; ( b ) Separate chemically defined compounds (other than those answering to the descriptions in Note 1 ( A), 2 ( A ) 3 ( A) or 4 above); or (c ) Cultured potassium chloride crystals (other than optical elements ) weighing not less than 2-5 g each , of heading No 38.19 ; optical elements of potassium chloride (heading No 90.01 ). NIMEXE. code CCT reference Statistical subdivision Description SITC code Supplementary unit 31.01-00 31.02-10 31.02-15 31.02-20 31.02-30 31.02-40 31.02-50 31.02-60 31.02-70 31.02-80 31.02-90 31.03-15 31.03-17 31.03-19 31.03-30 31.04-11 31.04-14 31.04-16 31.01 31.02 A B C 31.03 A I II B 31.04 A 1 II III IV V VI VII VIII a b I II a b Guano and other natural animal or vegetable fertili ­ sers , whether or not mixed together , but not chemi ­ cally treated Mineral or chemical fertilisers , nitrogenous : Natural sodium nitrate Urea containing more than 45% by weight of nitrogen on the dry anhydrous product Other : Ammonium nitrate Mixture of ammonium nitrate and calcium carbonate (nitrochalk ) Ammonium sulphate-nitrate Ammonium sulphate Calcium nitrate with a nitrogen content not exceed ­ ing 16% by weight ; calcium magnesium nitrate . . Calcium cyanamide with a nitrogen content not exceeding 25% by weight Urea with a nitrogen content not exceeding 45% , by weight, on the dry anhydrous product Other Mineral or chemical fertilisers , phosphatic : Mentioned in Note 2 ( A ) to this Chapter : Superphosphates Other : Basic slag Other Mentioned in Note 2 ( B) or (C) to this Chapter . . . Mineral or chemical fertilisers , potassic : Mentioned in Note 3 ( A ) to this Chapter : Crude natural potassium salts (carnallite, kainite, sylvinite, etc.) Potassium chloride with a KzO content, by weight : Not exceeding 40% Exceeding 40% but not exceeding 60% 271.10 271.20 562.16 562.11 562.19 562.12 562.13 562.14 562.15 562.16 562.19 562.22 562.21 562.29 562.29 271.40 562.31 562.31 kg N kg N kg N kg N kg N kg N kg N kg N kg N kg P205 kg P2Os kg P2Os kg P205 kg K20 kg KaO kg K aO 31 . 12 . 79 Official Journal of the European Communities 173 31 .04 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplemental ! unit 31.04-18 31.04-21 31.04-29 31.04-30 31.05-04 31.05-06 31.05-12 31.05-14 31.05-16 31.05-19 31.05-21 31.05-23 31.05-25 31.05-41 31.05-46 31.05-48 31.05-50 31.04 A (cont 'd ) B 31.05 A 1 II a b c 1 2 III a b 1 2 IV a b B II c HI IV a b 1 2 Exceeding 60% Potassium sulphate with a K20 content not exceeding 52% by weight Other Mentioned in Note 3 ( B) to this Chapter Other fertilisers ; goods of the present Chapter in tab ­ lets , lozenges and similar prepared forms or in packings of a gross weight not exceeding 10 kg : Other fertilisers : Containing the three fertilising substances : nitrogen , phosphorus and potassium : With a nitrogen content exceeding 10% by weight Other Containing the two fertilising substances : nitrogen and phosphorus : Monoammonium and diammonium orthophos ­ phates and mixtures thereof Containing phosphates and nitrates Other : With a nitrogen content exceeding 10% by weight Other Containing the two fertilising substances : nitrogen and potassium : Natural potassic sodium nitrate , consisting of a natural mixture of sodium nitrate and potassium nitrate (the proportion of the latter element may be as high as 44% ), of a total nitrogen content not exceeding 16-3% by weight Other : With a nitrogen content exceeding 10% by weight Other Other : With a nitrogen content exceeding 10% by weight Other : Potassic superphosphates Other Goods of the present Chapter in tablets , lozenges and similar prepared forms or in packings of a gross weight not exceeding 10 kg 562.31 562.32 562.39 562.39 562.91 562.91 562.92 562.92 562.92 562.92 562.93 562.93 562.93 562.99 562.99 562.99 562.99 kg K20 kg K20 kg KZO kg K2O 174 Official Journal of the European Communities 31 12 79 32 .01 CHAPTER 32 TANNING AND DYEING EXTRACTS ; TANNINS AND THEIR DERIVATIVES ; DYES , COLOURS , PAINTS AND VARNISHES ; PUTTY , FILLERS AND STOPPINGS ; INKS Notes 1 . This Chapter does not cover : ( a ) Separate chemically defined elements and compounds (except those falling within heading No 32.04 or 32.05 , inorganic products of a kind used as luminophores (heading No 32.07), and also dyes or other colouring matter in forms or packings of a kind sold by retail falling within heading No 32.09) ; or ( b ) Tannates and other tanning derivatives of products falling within headings Nos 29.38 to 29.42 , 29.44 or 35.01 to 35.04 . 2 . Heading No 32.05 is to be taken to include mixtures of stabilised diazonium salts and couplers for the production of azo dyes . 3 . Headings Nos 32.05 , 32.06 and 32.07 are to be taken to apply also to preparations based on , respectively , syn ­ thetic organic dyestuffs ( including pigment dyestuffs ), colour lakes and other colouring matter , of a kind used for colouring in the mass artificial plastics , rubber or similar materials or as ingredients in preparations for printing textiles . The headings are not to be applied , however , to prepared pigments falling within heading No 32.09 . 4 . Heading No 32.09 is to be taken to include solutions (other than collodions ) consisting of any of the products specified in headings Nos 39.01 to 39.06 in volatile organic solvents if , and only if , the weight of the solvent exceeds 50% of the weight of the solution . 5 . The expression "colouring matter " in this Chapter does not include products of a kind used as extenders in oil paints , whether or not they are also suitable for colouring distempers . 6 . The expression " stamping foils " in heading No 32.09 is to be taken to apply only to products of a kind used for printing , for example , book covers or hat bands , and consisting of : ( a ) Thin sheets composed of metallic powder ( including powder of precious metal), or pigment , agglomerated with glue , gelatin or other binder ; or ( b ) Metal (for example , gold or aluminium) or pigment , deposited on paper , artificial plastic material or other support . NIMEXE code CCT reference Statistical subdivision Description SITCcode Supplementary unit 32.01 Tanning extracts of vegetable origin ; tannins (tannic acids), including water-extracted gall-nut tannin , and their salts , ethers , esters and other derivatives : A Tanning extracts of vegetable origin : 32.01-10 I Of wattle (mimosa ) 532.21 32.01-30 II Of quebracho 532.21 32.01-40 III Of sumach , of vallonia , of oak or of chestnut . . 532.21 32.01-50 IV Other 532.21 32.01-80 B Other 532.21 31 . 12 . 79 Official Journal of the European Communities 175 32 .03 NIMEXE code CCT reference [ Statistical subdivision Description SITCcode Supplementary unit 32.03 Synthetic organic tanning substances , and inorganic tanning substances ; tanning preparations , whether or not containing natural tanning materials ; enzymatic preparations for pre-tanning (for example , of enzymatic , pancreatic , or bacterial origin) : 32.03-10 A Synthetic organic tanning substances, and inorganic tanning substances ; tanning preparations, whether or not containing natural tanning materials 532.30 32.03-30 32.04 A B Enzymatic preparations for pre-tanning (for example, of enzymatic, pancreatic, or bacterial origin ) . . . Colouring matter of vegetable origin (including dyewood extract and other vegetable dyeing extracts , but excluding indigo) or of animal origin : Colouring matter of vegetable origin : 532.30 32.04-11 I Black cutch ( Acacia catechu) 532.22 32.04-13 II Extracts of Persian berries and of madder ; woad 532.22 32.04-15 III Litmus 532.22 32.04-19 IV Other 532.22 32.04-30 B 32.05 Colouring matter of animal origin Synthetic organic dyestuffs (including pigment dyestuffs); synthetic organic products of a kind used as luminophores ; products of the kind known as optical bleaching agents , substantive to the fibre ; natural indigo : 532.22 32.05-10 A Synthetic organic dyestuffs 531.10 32.05-20 B Preparations mentioned in Note 3 to this Chapter . . 531.21 32.05-30 C Synthetic organic products of a kind used as lumi ­ nophores 531.21 32.05-40 D Products of the kind known as optical bleaching agents , substantive to the fibre 531.21 32.05-50 E Natural indigo 531.21 32.06-00 32.06 32.07 A Colour lakes Other colouring matter ; inorganic products of a kind used as luminophores : Other colouring matter : 531.22 32.07-10 I Mineral blacks , not elsewhere specified or included 533.10 32.07-20 II Soluble vandyke brown and similar products . . . 533.10 32.07-30 III Pigments based on zinc sulphide (lithopone and the like) 533.10 32.07-40 IV Pigments based on titanium oxide 533.10 Official Journal of the European Communities176 31 . 12 . 79 32 ,07 NIMEXE code CCT reference Statistical subdivision Description of goods SITC code Supplementary unit 52.07-55 J2.07-65 32.07-71 32.07-75 32.07-76 32.07-77 32.07-79 32.07-80 32.07-90 32.08-11 32.08-19 32.08-30 32.08-50 32.08-71 32.08-79 32.09-11 32.07 A (cont 'd) V a b VI a b B C 32.08 A B C D 32.09 A I / 2 3 4 I If 1 II Pigments based on lead , barium , zinc or strontium chromates : Molybdenum red Other Other : Magnetite Other : Ultramarine Pigments based on cadmium salts Pigments based on ferrocyanides or ferricyanides Other Preparations mentioned in Note 3 to this Chapter . . Inorganic products of a kind used as luminophores . . Prepared pigments , prepared opacifiers and pre ­ pared colours , vitrifiable enamels and glazes , liquid lustres and similar products , of the kind used in the ceramic , enamelling and glass industries ; engobes (slips); glass frit and other glass , in the form of powder , granules or flakes : Prepared pigments , prepared opacifiers and prepared colours : Containing precious metals or compounds thereof . . Other Vitrifiable enamels and glazes Liquid lustres and similar products ; engobes (slips ) Glass frit and other glass , in the form of powder , granules or flakes : Glass of the variety known as "enamel" glass . . . Other Varnishes and lacquers ; distempers ; prepared water pigments of the kind used for finishing leather ; paints and enamels ; pigments dispersed in linseed oil , white spirit , spirits of turpentine or other media of a kind used in the manufacture of paints or enamels ; stamping foils ; dyes or other colouring matter in forms or packings of a kind sold by retail ; solutions as defined by Note 4 to this Chapter : Varnishes and lacquers ; distempers ; prepared water pigments of the kind used for finishing leather ; paints and enamels ; pigments dispersed in linseed oil , white spirit , spirits of turpentine or other media of a kind used in the manufacture of paints or enamels ; solutions as defined by Note 4 to this Chapter : Pearl essence 533.10 533.10 533.10 533.10 533.10 533.10 533.10 533.10 533.10 533.51 533.51 533.51 533.51 533.51 533.51 533.42 31 . 12 . 79 Official Journal of the European Communities 177 32.09 NIMEXE code CCT reference Statistical subdivision Description SITCcode Supplementary unit 32.09-15 32.09-20 32.09-30 32.09-40 32.09-50 32.09-61 32.09-69 32.09-75 32.09-81 32.09-89 32.09-90 32.10-10 32.10-90 32.11-00 32.12-10 32.12-30 32.12-50 32.12-90 32.13-11 32.13-19 32.13-31 32.13-39 32.09 A (cont'd) II B C 32.10 32.11 32.12 32.13 A B a b c 1 2 3 4 aa bb 5 I II A B A B C D I II I II Other : Solutions as defined by Note 4 to this Chapter Distempers ; water-thinned paints (emulsion paints or dispersion paints) Other : Cellulose varnishes, lacquers, paints and enamels Synthetic varnishes, lacquers, paints and enamels Oil varnishes, lacquers, paints and enamels . . . Pigments in paint or enamel media : With a basis of aluminium powder Other Other Stamping foils : With a basis of base metal Other Dyes or other colouring matter in forms or packings of a kind sold by retail Artists ', students ' and signboard painters ' colours , modifying tints , amusement colours and the like , in tablets , tubes , jars , bottles , pans or in similar forms or packings , including such colours in sets or outfits , with or without brushes , palettes or other accessories : Sets or outfits Other Prepared driers Glaziers ' putty ; grafting putty ; painters ' fillings ; non ­ refractory surfacing preparations ; stopping , sealing and similar mastics , including resin mastics and ce ­ ments : Glaziers ' putty Other mastics , including resin mastics and cements Painters ' fillings Other Writing ink, printing ink and other inks : Writing or drawing ink : Indian ink Other Printing ink : Black Other 533.42 533.41 533.42 533.42 533.42 533.43 533.43 533.42 533.44 533.44 533.44 533.52 533.52 533.53 533.54 533.54 533.54 533.54 895.91 895.91 533.20 533.20 178 Official Journal of the European Communities 31 . 12 . 79 32 . 13 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 32.13-50 32.13-91 32.13-99 32.13 (cont'd) C / II a b Other inks : Copying and hectographic inks ; inks for duplicating machines and for impregnating ink pads or ribbons Other, in containers holding : One litre or less More than one litre 895.91 895.91 895.91 31 . 12 . 79 Official Journal of the European Communities 179 33 .01 CHAPTER 33 ESSENTIAL OILS AND RESINOIDS ; PERFUMERY , COSMETIC OR TOILET PREPARATIONS Notes 1 . This Chapter does not cover : ( a ) Compound alcoholic preparations (known as " concentrated extracts "), for the manufacture of beverages , of heading No 22.09 ; ( b ) Soap and other products falling within heading No 34.01 ; or (c ) Spirits of turpentine or other products falling within heading No 38.07 . 2 . The expression "perfumery, cosmetic or toilet preparations" in heading No 33.06 is to be taken to apply, inter alia, to : ( a ) Prepared room deodorisers , whether or not perfumed ; (b ) Products , whether or not mixed (other than aqueous distillates and aqueous solutions of essential oils), suitable for use as perfumery, cosmetic or toilet preparations or as room deodorisers , put up in packings of a kind sold by retail for such use . N1MEXE code CCT reference Statistical subdivision Description SITCcode Supplementary unit 33.01-12 33.01-15 33.01-17 33.01-19 33.01-22 33.01-23 33.01-25 33.01-33 33.01-37 33.01-41 33.01-42 33.01-43 33.01-44 33.01-45 33 01-47 33.01 A I II a b a b c d 1 2 1 2 3 4 5 6 7 8 9 Essential oils (terpeneless or not), concretes and abso ­ lutes ; resinoids ; concentrates of essential oils in fats , in fixed oils , or in waxes or the like , obtained by cold absorption or by maceration ; terpenic by-products of the deterpenation of essential oils : Essential oils , not terpeneless : Of citrus fruit : Orange oil Lemon oil Bergamot oil Other Other : Geranium , clove , niaouli and ylang-ylang oils : Geranium oil Clove, niaouli and ylang-ylang oils Other : Peppermint oil and other mint oils Vetivert oil Citronella oil Eucalyptus oil Jasmine oil Lavender and lavandin oils Rose oil Pine-needle oil Other 551.30 551.30 551.30 551.30 551.30 551.30 551.30 551.30 551.30 551.30 551.30 551.30 551.30 551.30 551.30 180 Official Journal of the European Communities 31 . 12 . 79 33 .01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 33.01-48 33.01-49 33.01-50 33.01-60 33.01-80 33.04-10 33.04-90 33.06-01 33.06-11 33.06-21 33.06-29 33.06-31 33.06-39 33.06-41 33.06-43 33.06-48 33.06-60 33.06-70 33.06-80 33.01 (cont 'd ) B I II C D E 33.04 33.06 A I II A B a b 1 aa bb 2 aa bb 3 aa bb cc 4 5 6 Essential oils , terpeneless : Of citrus fruit Other Resinoids Concentrates of essential oils in fats , in fixed oils , or in waxes or the like , obtained by cold absorption or by maceration Terpenic by-products of the deterpenation of essential oils Mixtures of two or more odoriferous substances (na ­ tural or artificial ) and mixtures (including alcoholic solutions) with a basis of one or more of these substances , of a kind used as raw materials in the perfumery , food , drink or other industries : For food and drink Other Perfumery , cosmetic or toilet preparations ; aqueous distillates and aqueous solutions of essential oils , includ ­ ing such products suitable for medicinal uses : Perfumery , cosmetic or toilet preparations : Shaving creams Other : Retail packs of assorted products of subheading 33.06 A 11 Other: Perfumes, scents, toilet waters and the like (including hair lotions): Perfumes and scents, liquid or solid . . . Other Products for oral hygiene : Tooth-pastes and other dentifrices Other Products for the care of the hair, other than hair lotions : Shampoos Preparations for permanent waving . . . Other Room deodorisers Personal deodorants Perfumed salts and other bath preparations 551.30 551.30 551.30 551.30 551.30 551.40 551.40 553.00 553.00 553.00 553.00 553.00 553.00 553.00 553.00 553 .00 553 . 0C 553.0C 553.00 31 . 12 . 79 Official Journal of the European Communities 181 33 .06 NIMEXE code CCT reference Statistical subdivision Description S1TC code Supplementary unit 33.06-91 33.06-93 33.06-98 33.06-99 33.97-02 33.06 A II (cont 'd ) B b 7 aa bb cc Other : Powders (whether or not compressed) . . . Creams, emulsions and oils Other Aqueous distillates and aqueous solutions of essential oils , including such products suitable for medicinal uses Goods of Chapter 33 carried by post 553.00 553.00 553.00 553.00 551.30 182 Official Journal of the European Communities 31 . 12 . 79 34.oi CHAPTER 34 SOAP, ORGANIC SURFACE-ACTIVE AGENTS , WASHING PREPARATIONS, LUBRICATING PREPARATIONS , ARTIFICIAL WAXES , PREPARED WAXES , POLISHING AND SCOURING PREPARATIONS, CANDLES AND SIMILAR ARTICLES , MODELLING PASTES AND "DENTAL WAXES" Notes 1 . This Chapter does not cover : ( a ) Separate chemically defined compounds ; or ( b ) Dentifrices , shaving creams or shampoos containing soap or organic surface-active agents (heading No 33.06). 2 . For the purposes of heading No 34.01 , the expression " soap " s to be taken to apply only to soap soluble in water . Soap and other products falling within heading No 34.01 may contain added substances (for example, disinfectants , abrasive powders , fillers or medicaments ). Products containing abrasive powders remain classified in heading No 34.01 only if in the form of bars , cakes or moulded pieces or shapes . In other forms they are to be classified in heading No 34.05 as " scouring powders and similar preparations ". 3 . The reference in heading No 34.03 to petroleum oils and oils obtained from bituminous minerals is to be taken to apply to the products defined in Note 3 of Chapter 27 . 4 . In heading No 34.04 the expression "prepared waxes , not emulsified or containing solvents " is to be taken to apply only to : ( A ) Mixtures of animal waxes , mixtures of vegetable waxes or mixtures of artificial waxes ; ( B ) Mixtures of different classes of waxes (animal , vegetable , mineral or artificial ); and ( C ) Mixtures of waxy consistency not emulsified or containing solvents , with a basis of one or more waxes , and containing fats , resins , mineral substances or other materials . The heading is to be taken not to apply to : ( a ) Waxes falling within heading No 27.13 ; or ( b ) Unmixed animal waxes and unmixed vegetable waxes , merely coloured . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 34.01-20 34.01-40 34.01-80 34.02-11 34.02-13 34.02-15 34.02-19 34.01 34.02 A B I II A I II III IV Soap ; organic surface-active products and preparations for use as soap , in the form of bars , cakes or moulded pieces or shapes , whether or not combined with soap : Toilet soap and medicated soap ; organic surface-active products and preparations for use as toilet soap or medicated soap Other : Hard Other Organic surface-active agents ; surface-active prepa ­ rations and washing preparations , whether or not con ­ taining soap : Organic surface-active agents : Active anion Active cation Non-ionic Other 554.10 554.10 554.10 554.20 554.20 554.20 554.20 31 . 12 . 79 Official Journal of the European Communities 183 34 .02 N1MEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 34.02 (cont'd) 34.02-50 34.02-70 34.03-11 34.03-15 34.03-19 34.03-91 34.03-95 34.03-99 34.04-11 34.04-15 34.04-19 34.04-30 34.05-11 34.05-15 34.05-91 34.05-93 34.05-95 34.05-99 34.06-11 34.06-19 34.03 A B 34.04 34.05 34.06 B C I II III 1 II III A 1 II III B A B C D E I II A I II Surface-active preparations Washing preparations Lubricating preparations , and preparations of a kind used for oil or grease treatment of textiles , leather or other materials , but not including preparations con ­ taining 70% or more by weight of petroleum oils or of oils obtained from bituminous minerals : Containing petroleum oils or oils obtained from bituminous minerals : Preparations for the lubricating, oiling or greasing of textiles, furskins, hides and leather Preparations for lubricating machines, appliances and vehicles Other Other : Preparations for the lubricating, oiling or greasing of textiles, furskins, hides and leather Preparations for lubricating machines, appliances and vehicles Other Artificial waxes (including water-soluble waxes); pre ­ pared waxes , not emulsified or containing solvents : Artificial waxes (including water-soluble waxes): Of polyethylene glycol Of chemically modified lignite Other Prepared waxes , not emulsified and not containing sol ­ vents Polishes and creams , for footwear , furniture or floors , metal polishes , scouring powders and similar prepa ­ rations , but excluding prepared waxes falling within heading No 34.04 : Polishes , creams and other products for the upkeep of footwear Polishes and similar preparations for the upkeep of furniture , woodwork and floors Products for the upkeep of motor-vehicle coachwork Scouring pastes and other scouring products . . . Other : Metal polishes Other Candles , tapers , night-lights and the like : Candles : Plain , not perfumed Other 554.20 554.20 334.52 334.52 334.52 334.52 334.52 334.52 598.31 598.31 598.31 598.31 554.30 554.30 554.30 554.30 554.30 554.30 899.31 899.31 184 Official Journal of the European Communities 31 . 12 . 79 34 .06 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 34.06-50 34.07-10 34.07-90 34.06 (cont'd) 34.07 B A B Tapers, night-lights and the like Modelling pastes (including those put up for chil ­ dren 's amusement and assorted modelling pastes); preparations of a kind known as "dental wax " or as "dental impression compounds ", in plates , horseshoe shapes , sticks and similar forms : Modelling pastes Preparations known as "dental wax" or as "dental impression compounds " 899.31 598.95 598.95 31 . 12 . 79 Official Journal of the European Communities 185 35 .01 CHAPTER 35 ALBUMINOIDAL SUBSTANCES ; GLUES ; ENZYMES Notes 1 . This Chapter does not cover : (a ) Yeasts (heading No 21.06); (b) Medicaments (heading No 30.03 ) ; (c ) Enzymatic preparations for pre-tanning (heading No 32.03); (d) Enzymatic soaking or washing preparations and other products of Chapter 34 ; or (e ) Gelatin products of the printing industry (Chapter 49). 2 . For the purposes of heading No 35.05 , the term "dextrins " is to be taken to apply to starch degradation products with a reducing sugar content , expressed as dextrose on the dry substance , not exceeding 10% . Such products with a reducing sugar content exceeding 10% fall in heading No 17.02 . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 35.01-11 35.01-15 35.01-19 35.01-30 35.01-90 35.02-11 35.02-21 35.02-29 35.02-40 35.02-50 35.03-10 35.01 A I II III B C 35.02 A I II a 1 2 b B 35.03 A Casein , caseinates and other casein derivatives ; casein glues : Casein : For the manufacture of regenerated textile fibres For industrial uses other than the manufacture of foodstuffs or fodder Other Casein glues Other Albumins , albuminates and other albumin derivatives : Albumins : Unfit , or to be rendered unfit , for human con ­ sumption Other : Ovalbumin and lactalbumin : Dried (for example , in sheets , scales , flakes , powder) Other Other Albuminates and other albumin derivatives .... Gelatin (including gelatin in rectangles , whether or not coloured or surface-worked) and gelatin derivatives ; glues derived from bones , hides , nerves , tendons or from similar products , and fish glues ; isinglass : Isinglass 592.21 592.21 592.21 592.21 592.21 592.22 592.22 592.22 592.22 592.22 592.23 186 Official Journal of the European Communities 31 . 12 . 79 35 .03 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 35.03-91 35.03-93 35.03-98 35.04-00 35.05-11 35.05-15 35.05-60 35.05-70 35.05-80 35.05-90 35.06-11 35.06-12 35.06-14 35.06-15 35.06-31 35.06-39 35.07-11 35.07-19 35.07-99 35.03 (cont'd) B 35.04 35.05 A B I II III IV 35.06 A I a b II B 35.07 I II III 1 II 1 2 I II A I II B Other : Gelatin and derivatives thereof Bone glues (pure) Other glues Peptones and other protein substances (excluding enzymes of heading No 35.07) and their derivatives ; hide powder , whether or not chromed Dextrins and dextrin glues ; soluble or roasted starches ; starch glues : Dextrins ; soluble or roasted starches : Dextrins Soluble or roasted starches Glues made from dextrin or from starch , containing by weight of those materials : Less than 25% 25% or more but less than 55% 55% or more but less than 80% 80% or more Prepared glues not elsewhere specified or included ; products suitable for use as glues put up for sale by retail as glues in packages not exceeding a net weight of 1 kg : Prepared glues not elsewhere specified or included : Vegetable glues : Obtained from natural gums Other : Of natural resins Other Other glues Products suitable for use as glues put up for sale by retail as glues in packages not exceeding a net weight of 1 kg : Cellulose based glues Other Enzymes ; prepared enzymes not elsewhere specified or included : Rennet : Liquid Other Other 592.23 592.23 592.23 592.24 592.25 592.25 592.25 592.25 592.25 592.25 592.29 592.29 592.29 592.29 592.29 592.29 516.91 516.91 516.91 31 . 12 . 79 Official Journal of the European Communities 187 36 .01 CHAPTER 36 EXPLOSIVES ; PYROTECHNIC PRODUCTS ; MATCHES ; PYROPHORIC ALLOYS ; CERTAIN COMBUSTIBLE PREPARATIONS Notes 1 . This Chapter does not cover separate chemically defined compounds other than those described in Note 2 ( a ) or ( b ) below . 2 . The expression "articles of combustible materials " in heading No 36.08 is to be taken to apply only to : ( a ) Metaldehyde, hexamethylenetetramine and similar substances , put up in forms (for example , tablets , sticks or similar forms) for use as fuels ; fuels with a basis of alcohol , and similar prepared fuels , in solid or semi ­ solid form ; ( b ) Liquid fuels (for example, petrol ) of a kind used in mechanical lighters , in containers of a capacity not exceeding 300 cm3 ; and (c ) Resin torches , firelighters and the like . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 36.01-10 36.01-90 36.02-00 36.04-10 36.04-90 36.05-10 36.05-50 36.05-80 36.06-00 36.08-01 36.08-10 36.08-90 36.01 A B 36.02 36.04 A B 36.05 A B 36.06 36.08 A B / 11 1 11 Propellent powders : Black powder (gun powder) Other Prepared explosives , other than propellent powders . . Safety fuses ; detonating fuses ; percussion and detonating caps ; igniters ; detonators : Safety fuses ; detonating fuses Other Pyrotechnic articles (for example , fireworks , railway fog signals , amorces , rain rockets): Amorces in strips or rolls for lighters , miners ' lamps and the like Other : Articles for signalling or for entertainment pur ­ poses Other Matches (excluding Bengal matches ) Ferro-cerium and other pyrophoric alloys in all forms ; articles of combustible materials : Ferro-cerium and other pyrophoric alloys in all forms Other : Liquid fuels of a kind used in mechanical lighters . . Other 572.11 572.11 572.12 572.20 572.20 572.30 57230 572.30 899.32 899.39 899.39 899.39 188 Official Journal of the European Communities 31 . 12 . 79 37 .01 CHAPTER 37 PHOTOGRAPHIC AND CINEMATOGRAPHIC GOODS Notes 1 . This Chapter does not cover waste or scrap materials . 2 . Heading No 37.08 is to be taken to apply only to : ( a ) Chemical products mixed or compounded for photographic uses (for example , sensitised emulsions , deve ­ lopers and fixers ) ; and ( b ) Unmixed substances suitable for such uses and put up in measured portions or put up for sale by retail in a form ready for use . The heading does not apply to photographic pastes or gums , varnishes or similar products . Additional Notes 1 . In the case of sound films imported in two bands (the band bearing only the images and the band used for recording the sound), each band is to be classified in its appropriate heading . 2 . The expression "newsreels " (subheading 37.07 B II a )) shall be taken to apply to films of a length of less than 330 m, and depicting current events of a political, sporting, military, scientific, literary, folkloric, touristic, society, etc ., nature . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary ­ unit 37.01 Photographic plates and film in the flat , sensitised , unexposed , of any material other than paper , paper ­ board or cloth : A For radiography : 37.01-01 I For medical or dental use 882.21 m2 37.01-09 II Other 882.21 m2 37.01-20 37.01-92 37.01-96 37.02-01 37.02-03 37.02-05 37.02-31 37.02-35 37.02-38 37.02 A I II B C I II a b c a 1 aa bb cc For the graphic arts Other : For colour photographs Other Film in rolls , sensitised , unexposed , perforated or not : Of a width of 35 mm or less : Microfilm ; film for radiography and the graphic arts : Microfilm Film for radiography Film for the graphic arts Other : For colour photographs : Of a width of 16 mm or less, of a length of : 5 m or less More than 5 m but not more than 30 m . More than 30 m 882.21 882.21 882.21 882.22 882.22 882.22 882.22 882.22 882.22 m2 N N m 31 . 12 . 79 Official Journal of the European Communities 189 37 .02 N1MEXF. code CCT reference Statistical subdivision I Description SITC code Supplemental ­ unit 37.02-41 37.02-43 37.02-48 37.02-72 37.02-78 37.02-82 37.02-85 37.02-87 37.02-89 37.02-90 37.02-92 37.02-94 37.02-96 37.02-99 37.03-01 37.03-21 37.03-29 37.03-95 37.03-99 37.04-11 37.04-15 37.04-90 37.02 A II (cont 'd ) B 37.03 37.04 A I II B a 2 aa 11 22 bb b 1 aa bb 2 aa bb I II III IV a 1 2 b 1 2 A B 1 a b 11 a b Of a width of more than 16 mm but not more than 35 mm, of a length of : 30 m or less : Reversal type Other More than 30 m Other : Of a width of 16 mm or less , of a length of : 30 m or less More than 30 m Of a width of more than 16 mm but not more than 35 mm, of a length of : 30 m or less More than 30 m Of a width of more than 35 mm : Microfilm Film for radiography Film for the graphic arts Other : For colour photographs, of a length of : 30 m or less More than 30 m Other, of a length of : 30 m or less More than 30 m Sensitised paper , paperboard and cloth , unexposed or exposed but not developed : For the reproduction of documents, technical drawings and similar records Other : For colour photographs : For photographs obtained from reversal type film Other Other : Sensitised with silver or platinum salts Other Sensitised plates and film , exposed but not developed , negative or positive : Cinematograph film : Negatives ; intermediate positives Other positives Other 882.22 882.22 882.22 882.22 882.22 882.22 882.22 882.22 882.22 882.22 882.22 882.22 882.22 882.22 882.23 882.23 882.23 882.23 882.23 882.24 882.24 882.24 N N m N m N m m 2 N m N m m m 190 Official Journal of the European Communities 31 . 12 . 79 37 .05 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 37.05-10 37.05-91 37.05-99 37.07-01 37.07-10 37.07-30 37.07-51 37.07-53 37.07-55 37.07-57 37.08-10 37.08-91 37.08-99 37.97-00 37.05 A B 37.07 A B I II a b 1 2 3 4 37.08 I II A B I II Plates , unperforated film and perforated film (other than cinematograph film), exposed and developed , negative or positive : Microfilm Other : For offset reproduction Other Cinematograph film , exposed and developed , whether or not incorporating sound track or consisting only of sound track , negative or positive : Consisting only of sound track Other : Negatives ; intermediate positives Other positives : Newsreels Other , of a width of : Less than 10 mm 10 mm or more but less than 34 mm 34 mm or more but less than 54 mm 54 mm or more Chemical products and flash light materials , of a kind and in a form suitable for use in photography : Emulsions Other : Put up for sale by retail Other Goods of Chapter 37 carried by post 882.25 882.25 882.25 883.00 883.00 883 00 883.00 883.00 883.00 883.00 882.10 882.10 882.10 882.00 m m m m m m m 31 . 12 . 79 Official Journal of the European Communities 191 38.01 CHAPTER 38 MISCELLANEOUS CHEMICAL PRODUCTS Notes 1 . This Chapter does not cover : ( a ) Separate chemically defined elements or compounds with the exception of the following : ( 1 ) Artificial graphite (heading No 38.01 ); (2) Disinfectants , insecticides , fungicides , rat poisons , herbicides, anti-sprouting products , plant growth regula ­ tors and similar products put up as described in heading No 38.11 ; ( 3 ) Products put up as charges for fire-extinguishers or put up in fire-extinguishing grenades ( heading No 38.17); (4) Products specified in Note 2 (a ), (c ), (d) or ( f ) below . ( b ) Mixtures of chemicals and foodstuffs of a kind used in the preparation of human foodstuffs (generally heading No 21.07). ( c ) Medicaments (heading No 30.03 ). 2 . Heading No 38.19 is to be taken to include the following goods which are to be taken not to fall within any other heading of the Tariff : ( a ) Cultured crystals (other than optical elements ) weighing not less than 2-5 g each , of magnesium oxide or of the halides of the alkali or of the alkaline-earth metals ; ( b ) Fusel oil ; ( c ) Ink removers put up in packings for sale by retail ; ( d ) Stencil correctors put up in packings for sale by retail ; ( e ) Ceramic firing testers , fusible (for example , Seger cones); ( f ) Plasters specially prepared for use in dentistry ; and (g ) Chemical elements of Chapter 28 (for example , silicon and selenium ) doped for use in electronics , in the form of discs , wafers or similar forms , polished or not , whether or not coated with a uniform epitaxial layer . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 38.01-11 38.01-19 38.01-30 38.03-10 38.03-90 38.03-98 38.01 A I II B 38.03 A B C Artificial graphite ; colloidal graphite , other than suspen ­ sions in oil : Artificial graphite : In immediate packings of a net capacity of 1 kg or less Other Natural or artificial colloidal graphite Activated carbon ; activated natural mineral products ; animal black , including spent animal black : Activated carbon Activated natural mineral products Animal black , including spent animal black .... 598.32 598.32 598.32 598.92 598.92 598.92 192 Official Journal of the European Communities 31 . 12 . 79 38.05 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 38.05-10 38.05-90 38.06-00 38.07-10 38.07-91 38.07-99 38.08-11 38.08-15 38.08-19 38.08-30 38.08-51 38.08-55 38.08-59 38.08-91 38.08-99 38.09-10 38.09-90 38.11-10 38.05 A B 38.06 38.07 A B C 38.08 A B C 38.09 A B 38.11 A / II III 1 a b c II a b Tall oil : Crude Other Concentrated sulphite lye Spirits of turpentine (gum , wood and sulphate ) and other terpenic solvents produced by the distillation or other treatment of coniferous woods ; crude dipentene ; sulphite turpentine ; pine oil (excluding "pine oils " not rich in terpineol ): Gum spirits of turpentine Spirits of sulphate turpentine ; crude dipentene . . . Other Rosin and resin acids , and derivatives thereof other than ester gums included in heading No 39.05 ; rosin spirit and rosin oils : Rosin , including "brais r^sineux ": Obtained from fresh oleoresins Obtained from wood Other Rosin spirits and rosin oils Other : Salts of resin acids : Alkaline resinates Calcium resinate Other Other : Rosin derivatives Other Wood tar ; wood tar oils (other than the composite sol ­ vents and thinners falling within heading No 38.18); wood creosote ; wood naphtha ; acetone oil ; vegetable pitch of all kinds ; brewers ' pitch and similar compounds based on rosin or on vegetable pitch ; foundry core binders based on natural resinous products : Wood tar Other Disinfectants , insecticides , fungicides , rat poisons , herbicides , anti-sprouting products , plant-growth regu ­ lators and similar products , put up in forms or packings for sale by retail' or as preparations or articles (for example , sulphur-treated bands , wicks and candles , fly-papers ) : Sulphur put up in forms for sale by retail or in immediate packings of a net capacity of 1 kg or less 598.11 598.11 598.12 598.13 598.13 598.13 598.14 598.14 598.14 598.14 598.14 598.14 598.14 598.14 598.14 598.19 598.19 591.41 31 . 12 . 79 Official Journal of the European Communities 193 38. 11 NIMEXE code CCT reference I Statistical subdivision I Description I SITC code Supplementary unit 38.11-30 38.11-35 38.11-40 38.11-50 38.11-60 38.11-70 38.11-80 38.12-11 38.12-11 38.12-11 38.12-11 38.12-21 38.12-25 38.12-29 38.12-30 38.13-10 38.13-91 38.13-93 38.13-98 38.14-10 38.11 (cont 'd) B C D 38.12 A I a b c d II B 38.13 A B C 38.14 A / 11 III IV V a b c I II Preparations based on copper compounds Plant-growth regulators Other : Disinfectants Insecticides Fungicides Herbicides Other Prepared glazings , prepared dressings and prepared mordants , of a kind used in the textile , paper , leather or like industries : Prepared glazings and prepared dressings : With a basis of amylaceous substances , containing by weight of those substances : Less than 55% 55% or more but less than 70% 70% or more but less than 83% 83 % or more Other : Of a kind used in the textile industry .... Of a kind used in the leather industry .... Of a kind used in other industries Prepared mordants Pickling preparations for metal surfaces ; fluxes and other auxiliary preparations for soldering , brazing or welding ; soldering , brazing or welding powders and pastes consisting of metal and other materials ; prepa ­ rations of a kind used as cores or coatings for welding rods and electrodes : Pickling preparations for metal surfaces ; soldering , brazing or welding powders and pastes consisting of metal and other materials Preparations of a kind used as cores or coatings for welding electrodes and rods Other : Fluxes for soldering, brazing or welding Other auxiliary preparations for soldering, brazing or welding Anti-knock preparations , oxidation inhibitors , gum inhibitors , viscosity improvers , anti-corrosive prepa ­ rations and similar prepared additives for mineral oils : Anti-knock preparations based on tetraethyl-lead ("ethyl-fluid ") 591.20 591.49 591.41 591.10 591.20 591.30 591.49 598.91 598.91 598.91 598.91 598.91 598.91 598.91 598.91 598.96 598.96 598.96 598.96 598.20 194 Official Journal of the European Communities 31 . 12 . 79 38 . 14 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 38.14-31 38.14-33 38.14-37 38.14-39 38.15-00 38.16-00 38.17-00 38.18-10 38.18-90 38.19-01 38.19-03 38.19-04 38.19-06 38.19-07 38.19-09 38.19-12 38.19-14 38.19-16 38.19-18 38.14 (cont 'd ) B I a b II III 38.15 38.16 38.17 38.18 38.19 A B C D E F 1 II G H A B 1 II Other : For lubricants : Containing petroleum oils or oils obtained from bituminous minerals Other Anti-knock preparations based on tetramethyl ­ lead , on ethylmethyl-lead or on mixtures of tetraethyl-lead and tetramethyl-lead Other Prepared rubber accelerators Prepared culture media for development of micro ­ organisms Preparations and charges for fire-extinguishers ; charged fire-extinguishing grenades Composite solvents and thinners for varnishes and si ­ milar products : Based on butyl acetate Other Chemical products and preparations of the chemical or allied industries (including those consisting of mixtures of natural products ), not elsewhere speci ­ fied or included ; residual products of the chemical or allied industries , not elsewhere specified or included : Fusel oil ; dippel 's oil Naphthenic acids Water-insoluble salts of naphthenic acids ; esters of naphthenic acids Petroleum sulphonates, excluding petroleum sul ­ phonates of alkali metals , of ammonium or of ethano ­ lamines ; thiophenated sulphonic acids of oils obtained from bituminous minerals , and their salts Mixed alkylbenzenes and mixed alkylnaphthalenes : Dodecylbenzene Other Ion exchangers : Based on sulphonated carbon , or of natural mineral substances Other Catalysts Getters for vacuum tubes 598.20 598.20 598.20 598.20 598.33 598.93 598.94 598.97 598.97 598.99 598.99 598.99 598.99 598.99 598.99 598.99 598.99 598.98 598.99 31 . 12 . 79 Official Journal of the European Communities 195 38 . 19 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 38.19-22 38.19-24 38.19-26 38.19-28 38.19-32 38.19-33 38.19-35 38.19-37 38.19-39 38.19-41 38.19-43 38.19-45 38.19-46 38.19-48 38.19-51 38.19-52 38.19-54 38.19-56 38.19-58 38.19-62 38.19-66 38.19 (cont 'd ) IJ K L M N O P Q R S T I a b II a b U I II I II III IV V VI Non-agglomerated mixtures of metal carbides . . . . Refractory cements , mortars and similar compositions Alkaline iron oxide for the purification of gas .... Carbonaceous pastes for electrodes Accumulator compounds based on cadmium oxide or nickel hydroxide Carbon (other than that falling within subheading 38.01 A) in metal-graphite or other compounds, in the form of small plates , bars or other semi-manufactures Preparations known as "liquids for hydraulic trans ­ mission" ( for example , hydraulic brake fluids ) not containing or containing less than 70% by weight of petroleum oils or oils obtained from bituminous minerals Foundry core binders based on synthetic resins . . . Anti-rust preparations containing amines as active elements Chemical elements referred to in Note 2 (g) to this Chapter : Doped silicon Other D - Glucitol ( sorbitol ), other than that falling within subheading 29.04 C III : In aqueous solution : Containing 2% or less by weight of D -mannitol , calculated on the D -glucitol content Other Other : Containing 2% or less by weight of D -mannitol , calculated on the D -glucitol content Other Other : Anti-freezing preparations Anti-scaling and similar compounds Anti-oxydising preparations for use in rubber manufacture Compound plasticizers, hardeners or stabilisers for artificial plastic materials Composite diagnostic or laboratory reagents, other than bloodgrouping reagents (heading No 30.05 ) . . Preparations for electroplating 598.99 662.33 598.99 598.99 598.99 598.99 598.99 598.99 598.99 598.99 598.99 598.99 598.99 598.99 598.99 598.99 598.99 598.99 598.99 598.99 598.99 196 Official Journal of the European Communities 31 . 12 . 79 38 . 19 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 38.19 U (cont 'd) 38.19-68 VII Liquid polychlorodiphenyls, liquid chloroparaffins ; mixed polyethylene glycols 598.99 38.19-72 VIII Mixtures of glycerol mono-, di- and tri-stearates (emulsifiers for fats ) 598.99 38.19-74 IX Products and preparations for pharmaceutical and surgical uses, including plasters and preparations with a basis of plaster specially prepared for dentistry 598.99 38.19-76 X Auxiliary products of the types used for the textile industry 598.99 38.19-78 XI Auxiliary products of the types used for the leather and furskin industries 598.99 38.19-82 XII Auxiliary products for the paper industry 598.99 38.19-84 XIII Auxiliary products for foundries (other than those falling within item 38.19-37) 598.99 38.19-86 XIV Concrete ready to pour 598.99 38.19-88 XV Mortars, non refractory, including mixtures of cement and sand 598.99 38.19-96 XVI Additives for concrete, cement and mortar ; fire ­ proofing, water-proofing and similar protective preparations used in the building industry 598.99 38.19-99 XVII Other 598.99 31 . 12 . 79 Official Journal of the European Communities 197 SECTION Vll ARTIFICIAL RESINS AND PLASTIC MATERIALS , CELLULOSE ESTERS AND ETHERS , AND ARTICLES THEREOF ; RUBBER , SYNTHETIC RUBBER , FACTICE , AND ARTICLES THEREOF Note Goods put up in sets consisting of two or more separate constituents , some or all of which fall within the present Section and are intended to be mixed together to obtain a product of Section VI or VII , are to be classified in the heading appropriate to that product , provided that the constituents are : ( i ) having regard to the manner in which they are put up , clearly identifiable as being intended to be used together without first being repacked ; ( ii ) imported together ; and ( iii ) identifiable , whether by their nature or by the relative proportions in which they are present , as being complement ­ ary one to another . CHAPTER 39 ARTIFICIAL RESINS AND PLASTIC MATERIALS , CELLULOSE ESTERS AND ETHERS ; ARTICLES THEREOF Notes 1 . This Chapter does not cover : ( a ) Stamping foils of heading No 32.09 ; ( b ) Artificial waxes (heading No 34.04) ; ( c ) Synthetic rubber , as defined for the purposes of Chapter 40 , or articles thereof ; (d ) Saddlery or harness (heading No 42.01 ) or travel goods , handbags or other receptacles falling within heading No 42.02 ; ( e ) Plaits , wickerwork or other articles falling within Chapter 46 ; (f ) Goods falling within Section XI (textiles and textile articles ) ; (g ) Footwear , headgear , umbrellas , sunshades , walking-sticks , whips , riding-crops or parts thereof or other articles falling within Section XII ; ( h ) Imitation jewellery falling within heading No 71.16 ; ( ij ) Articles falling within Section XVI (machines and mechanical or electrical appliances ) ; ( k ) Parts of aircraft or vehicles falling within Section XVII ; ( 1 ) Optical elements of artificial plastics , spectacle frames , drawing instruments or other articles falling within Chapter 90 ; (m ) Articles falling within Chapter 91 (for example , clock or watch cases ) ; ( n ) Musical instruments or parts thereof or other articles falling within Chapter 92 ; ( o ) Furniture and other articles of Chapter 94 ; (p ) Brushes or other articles falling within Chapter 96 ; ( q ) Articles falling within Chapter 97 (for example , toys , games and sports requisites ) ; or ( r ) Buttons , slide fasteners , combs , mouthpieces or stems for smoking pipes , cigarette-holders or the like , parts of vacuum flasks or the like , pens , propelling pencils or other articles falling within Chapter 98 . 2 . Headings Nos 39.01 and 39.02 are to be taken to apply only to goods of a kind produced by chemical synthesis answering to one of the following descriptions : ( a ) Artificial plastics including artificial resins ; ( b ) Silicones ; ( c ) Resols , liquid polyisobutylene , and similar artificial polycondensation or polymerisation products . 198 Official Journal of the European Communities 31 . 12 79 39 .01 3 . Headings Nos 39.01 to 39.06 are to be taken to apply to materials in the following forms only : ( a ) Liquid or pasty ( including , emulsions , dispersions and solutions); ( b ) Blocks , lumps , powders ( including moulding powders ), granules , flakes and similar bulk forms ; (c) Monofil of which any cross-sectional dimension exceeds 1 mm ; seamless tubes , rods , sticks and profile shapes , whether or not surface-worked but not otherwise worked ; (d ) Plates , sheets , film , foil and strip (other than that classified in heading No 51.02 by the application of Note 4 to Chapter 51 ), whether or not printed or otherwise surface-worked , uncut or cut into rectangles but not further worked (even if , when so cut , they become articles ready for use ) ; ( e ) Waste and scrap . Additional Note Subheading 39,02 C I is to be taken to include polyethylene slightly modified by small quantities of other olefins . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 39.01-05 39.01-07 39.01-11 39.01-13 39.01-16 39.01-18 39.01-24 39.01-25 39.01-27 39.01-29 39.01-31 39.01-33 39.01 A B C I a b II a b 1 2 1 2 1 aa bb 2 aa bb 1 aa 11 22 Condensation , polycondensation and polyaddition products , whether or not modified or polymerised , and whether or not linear (for example , phenoplasts , aminoplasts , alkyds , polyallyl esters and other unsatu ­ rated polyesters , silicones): Ion exchangers Adhesive strips of a width not exceeding 10 cm, the coating of which consists of unvulcanised natural or synthetic rubber Other : Phenoplasts : In one of the forms mentioned in Note 3 (a ) and ( b) to this Chapter : Prepared for moulding or extruding Other In other forms : In one of the forms mentioned in Note 3 (d) to this Chapter In other forms Aminoplasts : In one of the forms mentioned in Note 3 (a) and ( b) to this Chapter : Urea resins : Prepared for moulding or extruding Other Other aminoplasts : Prepared for moulding or extruding . . . . Other In other forms : In one of the forms mentioned in Note 3 (d) to this Chapter : Laminated : With a decorative surface on one side . . Other 582.80 582.90 582.11 582.11 582.12 582.19 582.21 582.21 582.21 582.21 582.22 582.22 31 . 12 . 79 Official Journal of the European Communities 199 39 .01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 39.01-37 39.01-38 39.01-45 39.01-46 39.01-48 39.01-50 39.01-52 39.01-54 39.01-56 39.01-57 39.01-59 39.01-63 39.01-69 39.01-71 39.01-75 39.01-79 39.01-80 39.01-85 39.01-87 39.01-92 39.01-94 39.01-96 39.01-98 39.01-99 39.01 C II b (cont'd ) III a b IV V VI VII 1 bb 1 2 3 1 2 aa 11 22 bb a 1 2 b c a b 1 2 a 1 2 b 1 aa 11 22 bb 11 22 2 Other In other forms Alkyds and other polyesters : In one of the forms mentioned in Note 3 (d ) to this Chapter : Corrugated sheet and plates Carbon copying fiilm Other Other : Alkyds Other polyesters : In one of the forms mentioned in Note 3 (a ) and (b ) to this Chapter : Prepared for moulding or extruding . . . Other In other forms Polyamides : In one of the forms mentioned in Note 3 (a ) and (b ) to this Chapter : Prepared for moulding or extruding Other In one of the forms mentioned in Note 3 (d) to this Chapter In other forms Polyurethanes : In one of the forms mentioned in Note 3 (a ) and (b ) to this Chapter In other forms : Expanded, foam or sponge Other Silicones Other : Epoxide (ethoxyline) resins : In one of the forms mentioned in Note 3 (a ) and (b ) to this Chapter In other forms Other : In one of the forms mentioned in Note 3 (a) and (b ) to this Chapter : Polyether alcohols : Polyethelene glycols Other Other : Prepared for moulding or extruding . . Other In other forms 582.22 582.29 582.32 582.32 582.32 582.31 582.31 582.31 582.39 582.41 582.41 582.42 582.49 582.51 582.59 582.59 582.70 582.61 582.69 582.90 582.90 582.90 582.90 582.90 200 Official Journal of the European Communities 31 . 12 . 79 39 .02 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit Polymerisation and copolymerisation products (for example , polyethylene , polytetrahaloethylenes , poly ­ isobutylene , polystyrene , polyvinyl chloride , poly ­ vinyl acetate , polyvinyl chloroacetate and other poly ­ vinyl derivatives , polyacrylic and polymethacrylic de ­ rivatives , coumarone-indene resins): Ion exchangers Adhesive strips of a width not exceeding 10 cm, the coating of which consists of unvulcanised natural or synthetic rubber Other : Polyethylene : In one of the forms mentioned in Note 3 (a ) and (b ) to this Chapter : Prepared for moulding or extruding : Of a specific gravity of less than 0-94 .... Of a specific gravity of 0'94 or more .... Other In other forms : In one of the forms mentioned in Note 3 (c) to this Chapter : Tubes Other In one of the forms mentioned in Note 3 (d) to this Chapter : Of a thickness of 0-1 mm or less : Of a specific gravity of less than 0'94 . . Of a specific gravity of 0-94 and over . . Of a thickness of more than 0-1 mm . . . Waste and scrap .... 39.02-01 39.02-02 39.02-03 39.02-04 39.02-05 39.02-06 39.02-07 39.02-09 39.02-11 39.02-12 39.02-13 39.02-14 39.02-15 39.02-16 39.02-18 39.02-21 39.02-22 39.02-23 39.02-25 39.02-26 39.02-27 39.02-28 39.02 A B C I a b II III IV 1 aa bb 2 1 aa bb 2 aa 11 22 bb 3 a 1 2 b a 1 2 b 1 2 aa bb cc c 583.80 583.90 583.11 583.11 583.11 583.12 583.12 583.13 583.13 583.13 583.19 583.90 583.90 583.90 583.90 583.21 583.21 583.22 583.22 583.22 583.22 583.29 Polytetrahaloethylenes : In one of the forms mentioned in Note 3 (a ) and (b ) to this Chapter : Prepared for moulding or extruding Other In other forms Polysulphohaloethylenes Polypropylene : In one of the forms mentioned in Note 3 (a ) and (b ) to this Chapter : Prepared for moulding or extruding Other In one of the forms mentioned in Note 3 (d) to this Chapter : Carbon copying film Other, of a thickness of : Less than 0-05 mm 0-05 mm to 0-1 mm More than 0-1 mm In other forms 31 . 12 . 79 Official Journal of the European Communities 201 39 .02 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 39.02-29 39.02 C (cont 'd) V Polyisobutylene 583.90 39.02-32 39.02-35 VI a 1 2 Polystyrene and copolymers of styrene : In one of the forms mentioned in Note 3 ( a) and (b ) to this Chapter : Polystyrene Polystyrene copolymers 583.31 583.31 39.02-36 39.02-37 39.02-38 39.02-39 b 1 2 aa bb 3 In other forms : In one of the forms mentioned in Note 3 (c) to this Chapter In one of the forms mentioned in Note 3 (d) to this Chapter : Expanded, foam or sponge Other Waste and scrap 583.32 583.33 583.33 583.39 39.02-41 39.02-43 39.02-45 39.02-46 39.02-47 39.02-51 39.02-52 39.02-53 39.02-54 39.02-57 39.02-59 39.02-61 39.02-66 VII a b 1 2 1 aa bb cc 2 aa 11 22 bb 11 22 aaa 111 222 bbb 111 222 3 Polyvinyl chloride : In one of the forms mentioned in Note 3 (a ) and (b) to this Chapter : Prepared for moulding or extruding Other In other forms : In one of the forms mentioned in Note 3 (c) to this Chapter : Tubes, coiled Other tubes In other forms In one of the forms mentioned in Note 3 (d ) to this Chapter : Flooring or surfacing plates and strip : Consisting of a support impregnated, coated or covered with polyvinyl chloride .... Other Other : Consisting of a support impregnated, coated or covered with polyvinyl chloride .... Other : Not plasticised, of a thickness of : 1 mm or less More than 1 mm Plasticised, of a thickness of : 1 mm or less More than 1 mm Waste and scrap 583.41 583.41 583.42 583.42 583.42 893.91 893.91 583.43 583.43 583.43 583.43 583.43 583.49 m2 m2 202 Official Journal of the European Communities 31 . 12 . 79 39 .02 NIMEXE code CCT reference Statistical subdivision Description of goods SITC code Supplementary unit 39.02-67 39.02-69 39.02 C (cont 'd ) VIII a b Polyvinylidene chloride ; copolymers of vinylidene chloride with vinyl chloride : In one of the forms mentioned, in Note 3 (a ) and (b ) to this Chapter In other forms 583.90 583.90 39.02-71 39.02-72 39.02-73 IX a b c Polyvinyl acetate : In one of the forms mentioned in Note 3 (a ) to this Chapter In one of the forms mentioned in Note 3 (b) to this Chapter In other forms 583.70 583.70 583.70 39.02-74 39.02-75 39.02-78 39.02-81 39.02-83 39.02-84 X a 1 2 b c 1 2 d Copolymers of vinyl chloride with vinyl acetate : In one of the forms mentioned in Note 3 (a ) and (b ) to this Chapter : Prepared for moulding or extruding Other In one of the forms mentioned in Note 3 (c) to this Chapter In one of the forms mentioned in Note 3 (d) to this Chapter : Flooring or surfacing plates and strip In other forms Waste and scrap 583.51 583.51 583.52 893.92 583.53 583.59 m2 39.02-85 39.02-87 39.02-88 39.02-89 39.02-91 39.02-92 39.02-94 XI XII XIII a b a 1 2 b c Polyvinyl alcohols , acetals and ethers : In one of the forms mentioned in Note 3 (a ) and (b ) to this Chapter In other forms Acrylic polymers , methacrylic polymers and acrylo ­ methacrylic copolymers : In one of the forms mentioned in Note 3 (a) and (b ) to this Chapter : Prepared for moulding or extruding Other In one of the forms mentioned in Note 3 (d) to this Chapter In other forms Coumarone resins , indene resins and coumarone ­ indene resins 583.90 583.90 583.61 583.61 583.62 583.69 583.90 39.02-96 39.02-98 XIV a b Other polymerisation or copolymerisation products : In one of the forms mentioned in Note 3 (a ) and (b ) to this Chapter In other forms 583.90 583.90 31 . 12 . 79 Official Journal of the European Communities 203 39.03 NIMEXE code CCT reference Statistical subdivision Description of goods SITC code Supplementary unit 39.03 Regenerated cellulose ; cellulose nitrate , cellulose acetate and other cellulose esters , cellulose ethers and other chemical derivatives of cellulose , plasticised or not ( for example , collodions , celluloid); vulcanised fibre : 39.03-05 A Adhesive strips of a width not exceeding 10 cm, the coating of which consists of unvulcanised natural or synthetic rubber 584.10 39.03-07 39.03-08 39.03-12 39.03-14 39.03-15 39.03-17 39.03-21 39.03-23 39.03-25 39.03-27 39.03-29 39.03-31 39.03-33 39.03-34 39.03-36 39.03-37 39.03-39 B I a b 1 2 c II a 1 2 b 1 aa bb 2 III a b 1 2 3 4 aa bb aa bb 11 22 Other : Regenerated cellulose : Expanded, foam or sponge Other : Sheets , film or strip , coiled or not , of a thickness of less than 0-75 mm : Laminated Other : Not printed Printed Other Waste and scrap Cellulose nitrates : Not plasticised : Collodions and celloidin Other Plasticised : With camphor or otherwise (for example , celluloid) : Film in rolls or in strips , for cinematography or photography Other Waste and scrap Cellulose acetates : Not plasticised Plasticised : Products known as moulding powders .... Film in rolls or in strips , for cinematography or photography Sheets , film or strip , coiled or not, of a thickness of less than 0-75 mm Other : Waste and scrap Other 584.10 584.10 584.10 584.10 584.10 584.10 584.21 584.21 584.22 584.22 584.22 584.31 584.32 584.32 584.32 584.32 584.32 39.03-41 IV a Other cellulose esters : Not plasticised 584.91 204 Official Journal of the European Communities 31 . 12 . 79 39 .03 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 39.03-43 39.03-44 39.03-46 39.03-47 39.03-49 39.03-51 39.03-53 39.03-55 39.03-57 39.03-59 39.03-60 39.03 B IV (cont 'd ) b 1 2 3 4 aa bb V a 1 2 b 1 2 aa bb VI Plasticised : Products known as moulding powders . . . . Film in rolls or in strips , for cinematography or photography Sheets , film or strip , coiled or not, of a thickness of less than 0-75 mm Other : Waste and scrap Other Cellulose ethers and other chemical derivatives of cellulose : Not plasticised : Ethylcellulose Other Plasticised : Waste and scrap Other : Ethylcellulose Other Vulcanised fibre 584.92 584.92 584.92 584.92 584.92 584.91 584.91 584.92 584.92 584.92 584.93 \ 39.04-10 39.04-90 39.05-10 39.05-20 39.05-30 39.04 39.05 A B A B I II Hardened proteins (for example , hardened casein and hardened gelatin): Artificial sausage casings Other Natural resins modified by fusion (run gums); artificial resins obtained by esterification of natural resins or of resinic acids (ester gums) ; chemical derivatives of natural rubber (for example , chlorinated rubber , rubber hydro ­ chloride , oxidised rubber, cyclised rubber): Run gums Other : Ester gums Chemical derivatives of natural rubber 585.21 585.21 585.10 585.10 585.10 39.06-10 39.06-90 39.06 A B Other high polymers , artificial resins and artificial plastic materials , including alginic acid , its salts and esters ; linoxyn : Alginic acid and its salts and esters Other 585.22 585.29 39.07-01 39.07 A Articles of materials of the kinds described in headings Nos 39.01 to 39.06 : Piping and tubing , with fittings attached, suitable for conducting gases or liquids , for use in civil aircraft 893.99 31 . 12 . 79 Official Journal of the European Communities 205 39 .07 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 39.07 (cont 'd ) B Other : 39.07-11 39.07-13 39.07-15 39.07-18 I a 1 2 b 1 2 Of regenerated cellulose : Articles for the conveyance or packing of goods ; stoppers, lids, caps and other closures : Artificial sausage casings Other Other : Sponges Other 893.10 893.10 893.99 893.99 39.07-21 39.07-22 39.07-23 39.07-24 39.07-25 II III IV V a b Of vulcanised fibre Of hardened proteins Of chemical derivatives of rubber Of other materials : Spools , reels and similar supports for photogra ­ phic and cinematographic film or for tapes , films and the like falling within heading No 92.12 . Fans and hand screens , non-mechanical ; frames and handles therefor and parts of such frames and handles 893.99 893.99 893.99 893.99 893.99 39.07-27 39.07-33 39.07-35 39.07-37 39.07-39 39.07-41 39.07-42 39.07-44 39.07-45 39.07-49 39.07-50 39.07-51 39.07-53 39.07-61 39.07-63 c d 1 2 aa bb cc 3 4 aa bb 5 6 aa bb 7 aa bb 11 22 33 Corset busks and similar supports ror articles or apparel or clothing accessories Other : Table or kitchen utensils Sanitary and toilet articles : Lavatory seats and covers Wash-basins, bidets, baths and shower-baths Other Ornaments and other fancy articles and articles for personal adornment Office or school supplies : Carbon copying film Other Articles of apparel and clothing accessories . Articles for electric lighting : For interior lighting Other Articles for the conveyance or packing of goods ; stoppers, lids, caps and other closures : Artificial sausage casings Bags, sachets and similar packings : Of polyethylene Of polyvinyl chloride Other 893.99 893.99 893.20 893.20 893.20 893.30 893.94 893.94 848.21 893.50 893.50 893.10 893.10 893.10 893.10 39.07-65 39.07-66 cc dd Netting extruded in tubular form Boxes, pots, cases, crates and similar articlei 893.10 893.10 206 Official Journal of the European Communities 31 . 12 . 79 39 .07 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 39.07-67 39.07-68 39.07-71 39.07-73 39.07-74 39.07-77 39.07-82 39.07-84 39.07-86 39.07-91 39.07-99 39.07 B V d (cont 'd) 7 ee 11 22 ff 11 22 gg 8 9 aa bb cc dd 11 22 Carboys, bottles, jars and other containers, of a capacity : Not exceeding two litres Exceeding two litres Stoppers, lids , caps and other closures : Caps and capsules for bottles Other Other Roller blinds, Venetian blinds and similar articles, and parts thereof Other : Tube and pipe fittings Spools, cops, bobbins and similar holders for spinning and weaving Fittings for furniture, windows, vehicle coach ­ work and the like Other articles : Made from sheet Other 893.10 893.10 893.10 893.10 893.10 893.93 893.99 893.99 893.99 893.99 893.99 31 . 12 . 79 Official Journal of the European Communities 207 CHAPTER 40 RUBBER, SYNTHETIC RUBBER , FACTICE, AND ARTICLES THEREOF Notes 1 . Except where the context otherwise requires , throughout the Tariff the expression " rubber " means the following products , whether or not vulcanised or hardened : natural rubber , balata , gutta-percha and similar natural gums , synthetic rubber , and factice derived from oils , and such substances reclaimed . 2 . This Chapter does not cover the following products of rubber and textiles , which fall generally within Section XI : (a ) Knitted or crocheted fabric or articles thereof , elastic or rubberised (other than transmission , conveyor and elevator belts or belting , of rubberised knitted or crocheted fabric , of heading No 40.10); other elastic fabric or articles thereof ; ( b ) Textile hosepiping and similar textile tubing , internally coated or lined with rubber (heading No 59.15); ( c ) Woven textile fabrics (other than the goods of heading No 40.10) impregnated , coated , covered or laminated with rubber : ( i ) Weighing not more than 1 500 g/m2 ; or ( ii ) Weighing more than 1 500 g/m2 and containing more than 50% by weight of textile material ; and articles of those fabrics ; ( d ) Felt impregnated or coated with rubber and containing more than 50% by weight of textile material , and articles thereof ; (e ) Bonded fibre fabrics and similar bonded yarn fabrics , impregnated or coated with rubber , or in which rubber forms the bonding substance , irrespective of their weight per square metre , and articles thereof ; (f ) Fabrics composed of parallel textile yarns agglomerated with rubber , irrespective of their weight per square metre , and articles thereof . However , plates , sheets and strip , of expanded foam or sponge rubber , combined with textile fabric , and articles thereof , are to be classified in Chapter 40 provided that the textile fabric is present merely for reinforcing purposes . 3 . The following are also not covered by this Chapter : ( a ) Footwear or parts thereof falling within Chapter 64 ; ( b ) Headgear or parts thereof ( including bathing caps ) falling within Chapter 65 ; ( c ) Mechanical or electrical appliances or parts thereof ( including electrical goods of all kinds ), of hardened rubber , falling within Section XVI ; (d ) Articles falling within Chapter 90 , 92 , 94 or 96 ; ( e ) Articles falling within Chapter 97 ( other than sports gloves and goods falling within heading No 40.11 ); or ( f ) Buttons , combs , smoking pipe stems , pens or other articles falling within Chapter 98 . 4 . In Note 1 to this Chapter and in headings Nos 40.02 , 40.05 and 40.06 , the expression "synthetic rubber" is to be taken to apply to : (a ) Unsaturated synthetic substances which can be irreversibly transformed into non-thermoplastic substances by vulcanisation with sulphur and which , when so vulcanised as well as may be (without the addition of any substances such as plasticisers , fillers or reinforcing agents not necessary for the cross-linking), can produce substances which , at a temperature between 18 and 29 °C , will not break on being extended to three times their original length and will return , after being extended to twice their original length , within a period of five minutes , to a length not greater than one and a half times their original length . Such substances include cis-polyisoprene ( IR), polybutadiene ( BR), polychlorobutadiene (CR), polybuta ­ dienestyrene ( SBR), polychlorobutadiene-acryonitrile (NCR), polybutadiene-acrylonitrile (NBR) and butyl rubber ( IIR); ( b ) Thioplasts (TM); and 208 Official Journal of the European Communities 31 . 12 . 79 40 .01 ( c ) Natural rubber modified by grafting or mixing with artificial plastic material , de-polymerised natural rubber , and mixtures of unsaturated synthetic substances with saturated synthetic high polymers , provided that all the above-mentioned products comply with the requirements concerning vulcanisation , elongation and recovery in (a ) above . 5 . Headings Nos 40.01 and 40.02 are to be taken not to apply to : ( a ) Natural or synthetic rubber latex (including pre-vulcanised rubber latex) compounded with vulcanising agents or accelerators , fillers or reinforcing agents , plasticiers , colouring matter (other than colouring matter added solely for the purpose of identification), or with any other substance ; however , latex merely stabilised or concentrated , and thermo-sensitive and electro-positive latex are to be classified in heading No 40.01 or 40.02 as the case may be ; ( b ) Rubber which has been compounded with carbon black (with or without the addition of mineral oil ) or with silica (with or without the addition of mineral oil ) before coagulation or with any substance after coagulation ; or (c ) Mixtures of any of the products specified in Note 1 to the present Chapter , whether or not compounded with any other substance . 6 . Thread wholly of vulcanised rubber , of any cross-section of which any dimension exceeds 5 mm , is to be classified as strip , rod or profile shape , falling within heading No 40.08 . 7 . Heading No 40.10 is to be taken to include transmission , conveyor or elevator belts or belting of textile fabric impregnated , coated , covered or laminated with rubber or made from textile yarn or cord impregnated or coated with rubber . 8 . For the purpose of heading No 40.06, pre-vulcanised rubber latex is to be deemed to be unvulcanised rubber latex . For the purposes of headings Nos 40.07 to 40.14, balata , gutta-percha and similar natural gums , and factice derived from oils , and such substances reclaimed, are to be deemed to be vulcanised rubber whether or not they have been vulcanised . 9 . In headings Nos 40.05 , 40.08 and 40.15 the expressions "plates ", " sheets " and " strip " are to be taken to apply , and to apply only , to plates , sheets and strip , whether or not printed or otherwise surface-worked but not cut to shape or otherwise worked , and rectangular articles cut therefrom not further worked . In heading No 40.08 the expressions "rods " and "profile shapes " and in heading No 40.15 the expressions "rods ", "profile shapes " and "tubes " are to be taken to apply, and to apply only , to such products , whether or not cut to length or surface-worked but not otherwise worked . NIMEXE code CCT reference Statistical subdivision Description SITCcode Supplementary unit 40.01-20 40.01-31 40.01-39 40.01-40 40.01-50 40.01-60 40.01 A B I a b II III C I. RAW RUBBER Natural rubber latex , whether or not with added syn ­ thetic rubber latex ; pre-vulcanised natural rubber latex ; natural rubber , balata , gutta-percha and similar natural gums : Natural rubber latex, whether or not with added syn ­ thetic rubber latex ; pre-vulcanised natural rubber latex Natural rubber : Crepe : Sole crepe Other Smoked sheets Other Balata, gutta-percha and similar natural gums . . . 232.01 232.02 232.02 232.02 232.02 232.03 31 . 12 . 79 Official Journal of the European Communities 209 40 .02 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 40.02-20 40.02-30 40.02-41 40.02-49 40.02 A B C I a b II Synthetic rubber latex ; pre-vulcanised synthetic rubber latex ; synthetic rubber ; factice derived from oils : Factice derived from oils Products modified by the incorporation of artificial plastic materials Other : Synthetic rubber latex , whether or not pre ­ vulcanised : Polybutadiene-styrene latex Other Other: 233.19 233.19 233.11 233.12 40.02-61 40.02-63 40.02-65 40.02-67 40.02-70 40.02-80 40.02-90 a b c d e f g Polybutadiene-styrene Polybutadiene Polychlorobutadiene Polybutadiene-acrylonitrile Butyl rubber Cis-polyisoprene Other 233.15 233.13 233.14 233.19 233.16 233.19 233.19 40.03-00 40.04-00 40.03 40.04 Reclaimed rubber Waste and parings of unhardened rubber ; scrap of unhardened rubber , fit only for the recovery of rubber ; powder obtained from waste or scrap of unhardened rubber 233.21 233.22 II . UNVULCANISED RUBBER 40.05-10 40.05-30 40.05-90 40.05 A B C Plates , sheets and strip , of unvulcanised natural or synthetic rubber , other than smoked sheets and crepe sheets of heading No 40.01 or 40.02 ; granules of un ­ vulcanised natural or synthetic rubber compounded ready for vulcanisation ; unvulcanised natural or synthetic rubber , compounded before or after coagulation either with carbon black (with or without the addition of mi ­ neral oil ) or with silica (with or without the addition of mineral oil ), in any form , of a kind known as master ­ batch : Rubber compounded with carbon black or with silica (masterbatch) Granules of natural or synthetic rubber compounded ready for vulcanisation Other 621.01 621.01 621.01 40.06-10 40.06 A Unvulcanised natural or synthetic rubber , including rubber latex , in other forms or states (for example , rods , tubes and profile shapes , solutions and disper ­ sions ) ; articles of unvulcanised natural or synthetic rub ­ ber (for example , coated or impregnated textile thread ; rings and discs): Solutions and dispersions 621.02 210 Official Journal of the European Communities 31 . 12 . 79 40 .06 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 40.06-91 40.06-93 40.06-98 40.06 (cont 'd) B I II III Other : " Camel-back" strips for retreading rubber tyres . Textile thread coated or impregnated with rubber Other 621.02 621.02 621.02 III . ARTICLES OF UNHARDENED VULCANISED RUBBER 40.07-11 40.07-15 40.07-20 40.07 A B I II Vulcanised rubber thread and cord , whether or not textile covered , and textile thread covered or impregn ­ ated with vulcanised rubber : Vulcanised rubber thread and cord , whether or not textile covered : Not covered Covered with textile Textile thread covered or impregnated with vulca ­ nised rubber 621.03 621.03 621.03 40.08-05 40.08-09 40.08-13 40.08-15 40.08-17 40.08-20 40.08 A I II B a b a b c Plates , sheets , strip , rods and profile shapes , of unhar ­ dened vulcanised rubber : Plates , sheets and strip : Of expanded, foam or sponge rubber : Plates and sheets for soles Other Other : Floor coverings and mats (other than those of heading No 40.14) Plates and sheets for soles Other Rods and profile shapes 621.04 621.04 621.04 621.04 621.04 621.04 m2 40.09-10 40.09-20 40.09-50 40.09-61 40.09-69 40.09 A B / II ¢ a b 1 2 Piping and tubing , of unhardened vulcanised rubber : With fittings attached , suitable for conducting gases or liquids, for use in civil aircraft Other : For fitting to rollers of textile machines, typewriters and the like Other : Not combined with other materials Combined with other materials : With metal reinforcement Other 621.05 621.05 621.05 621.05 621.05 31 . 12 . 79 Official Journal of the European Communities 211 40.10 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 40.10-10 40.10-30 40.10-90 40.10 A B C Transmission , conveyor or elevator belts or belting , of vulcanised rubber : Conveyor or elevator belts or belting Transmission belts or belting, of trapezoidal cross ­ section Other transmission belts or belting 628.20 628.20 628.20 40.11-10 40.11-20 40.11-21 40.11-23 40.11-25 40.11-27 40.11-29 40.11-40 40.11-45 40.11-52 40.11-53 40.11-55 40.11-57 40.11-62 40.11-63 40.11-80 40.11 A B I II a 1 2 3 4 5 b c d 1 aa bb cc dd ee ft 2 Rubber tyres , tyre cases , interchangeable tyre treads , inner tubes and tyre flaps , for wheels of all kinds : Solid or cushion tyres and interchangeable tyre treads Other : Pneumatic tyres for use on civil aircraft . . . . Other : Inner tubes : Of the kind used on bicycles or cycles with auxiliary motor Of the kind used on motor-cycles or motor ­ scooters Of the kind used on motor cars Of the kind used on lorries or buses . . . . Other Tyre flaps (separately consigned) Tyre cases with sewn-in inner tubes, for racing bicycles Tyre cases and tubeless tyres : New : Of the kind used on bicyles or cycles with auxiliary motor Of the kind used on motor-cycles or motor ­ scooters Of the kind used on motor cars Of the kind used on lorries or buses .... Of the kind used on aircraft Other Used 625.99 625.30 625.91 625.91 625.91 625.91 625.91 625.99 625.40 625.40 625.40 625.10 625.20 625.30 625.99 625.99 N N N N N N N N N N N N 40.12-10 40.12-20 40.12-30 40.12-80 40.12 A B C D Hygienic and pharmaceutical articles (including teats), of unhardened vulcanised rubber , with or without fittings of hardened rubber : Sheath contraceptives Teats, nipple shields, and similar articles for babies Syringes and bulbs for syringes, vaporisers, droppers and the like Other 628.10 628.10 628.10 628.10 212 Official Journal of the European Communities 31 . 12 . 79 40 .13 NIMEXE Code CCT reference Statistical subdivision Description SITC code Supplementary unit 40.13-11 40.13-13 40.13-18 40.13-30 40.13 A B I II III Articles of apparel and clothing accessories (includ ­ ing gloves), for all purposes , of unhardened vulcanised rubber : Gloves , including mittens : Household gloves Surgical gloves Other Articles of apparel and clothing accessories . . . 848.22 848.22 848.22 848.22 pair pair pair 40.14-10 40.14-93 40.14-95 40.14-98 40.14 A B / II HI Other articles of unhardened vulcanised rubber : Of expanded, foam or sponge rubber Other : Floor coverings and mats (other than those of heading No 40.08 ) Erasers Other 628.98 628.98 628.98 628.98 IV . HARDENED RUBBER (EBONITE AND VULCANITE); ARTICLES MADE THEREOF 40.15-10 40.15-20 40.15 A B Hardened rubber (ebonite and vulcanite), in bulk , plates , sheets , strip , rods , profile shapes or tubes ; scrap , waste and powder , of hardened rubber : In bulk or blocks , in plates , sheets or strip , in rods , profile shapes or tubes Scrap , waste and powder, of hardened rubber .... 621.06 621.06 40.16-10 40.16-90 40.16 A B Articles of hardened rubber (ebonite and vulcanite ): Piping and tubing, with fittings attached, suitable for conducting gases or liquids , for use in civil aircraft Other 628.99 628.99 31 . 12 . 79 Official Journal of the European Communities 213 41 .01 SECTION Will RAW HIDES AND SKINS , LEATHER, FURSKINS AND ARTICLES THEREOF ; SADDLERY AND HARNESS ; TRAVEL GOODS , HANDBAGS AND SIMILAR CONTAINERS ; ARTICLES OF GUT (OTHER THAN SILK-WORM GUT) CHAPTER 41 RAW HIDES AND SKINS (OTHER THAN FURSKINS) AND LEATHER Notes 1 . This Chapter does not cover : (a ) Parings or similar waste , of raw hides or skins (heading No 05.05 or 05.15); ( b ) Birdskins or parts of birdskins , with their feathers or down, falling within heading No 05.07 or 67.01 ; or (c) Hides or skins , with the hair on, raw, tanned or dressed (Chapter 43 ) ; the following are, however , to be classified in heading No 41.01 , namely, raw hides or skins with the hair on , of bovine cattle ( including buffalo), of equine animals , of sheep and lambs (except Persian , Astrakhan , Caracul and similar lambs , Indian , Chinese , Mongolian and Tibetan lambs), of goats and kids (except Yemen , Mongolian and Tibetan goats and kids ), of swine ( including peccary), of reindeer , of chamois , of gazelle , of deer , of elk , of roebucks or of dogs . 2 . Throughout the Tariff the expression "composition leather" is to be taken to mean only substance of the kind referred to in heading No 41.10. NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 41.01 Raw hides and skins (fresh , salted , dried , pickled or limed), whether or not split , including sheepskins in the wool : 41.01-11 41.01-13 41.01-15 41.01-18 41.01-31 41.01-35 41.01-42 41.01-43 41.01-44 41.01-45 A I a 1 2 b 1 2 II a 1 2 b 1 aa bb 11 22 2 Fresh , salted or dried: Of sheep and lambs : Of lambs : In the wool Other Other : In the wool Other Of bovine cattle : Of calves : Fresh or green salted Dried or dry salted Other : Fresh or green salted : Whole hides Parts of hides : Butts and half-butts . . . Other Dried or dry salted 211.60 211.70 211.60 211.70 211.20 211.20 211.10 211.10 211.10 211.10 N N N N 214 Official Journal of the European Communities 31 . 12 . 79 41.oi NIMEXE code CCT reference I Statistical subdivision Description SITC code Supplementar unit 41.01 (cont 'd) A 41.01-51 41.01-55 41.01-62 41.01-63 41.01-66 41.01-68 41.01-71 41.01-79 41.01-80 41.01-91 41.01-95 III a b /V a b V V/ B I a b II III IV Of equine animals : Fresh or green salted Dried or dry salted Of goats and kids : Of kids Other Of reptiles or of fish Of other animals Pickled or limed: Of sheep and lambs : Of lambs Other Of bovine cattle Of goats and kids Of other animals 211.10 211.10 211.40 211.40 211.99 211.99 211.70 211.70 211.10 211.40 211.99 N N N N N 41.02 Bovine cattle leather (including buffalo leather ) and equine leather, except leather falling within heading No 41.06 or 41.08 : 41.02-05 A East India kip , whole , whether or not the heads and legs have been removed, weighing each not more than 4*5 kg net, not further prepared than vegetable tanned, whether or not having undergone further preservative treatment with oil , but obviously unsuitable for im ­ mediate use in the manufacture of leather articles . . . 611 40 41.02-12 41.02-14 B C I II Bovine cattle leather ( including buffalo leather) not further prepared than chrome-tanned , in the wet blue state : Calf leather Other bovine leather Other : 611.30 611.40 41.02-17 41.02-19 41.02-21 41.02-28 41.02-31 41.02-32 41.02-35 41.02-37 41.02-98 / a b II a 1 2 b 1 aa bb 2 aa bb c Not further prepared than tanned: Calf leather Other bovine leather and equine leather .... Otherwise prepared : Calf leather : Boxcalf Other Other bovine leather: Full thickness : Sole leather Other Splits : Grains Fleshes Equine leather 611.30 611.40 611.30 611.30 611.40 611.40 611.40 611.40 611.40 m2 m2 m2 m2 m2 31 . 12 . 79 Official Journal of the European Communities 215 41 .03 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 41.03-10 41.03 A Sheep and lamb skin leather , except leather falling within heading No 41.06 or 41.08 : Of Indian hair sheep , not further prepared than vege ­ table tanned , whether or not having undergone fur ­ ther preservative treatment with oil , but obviously unsuitable for immediate use in the manufacture of leather articles 611.50 41.03-30 41.03-40 41.03-50 41.03-99 B I II a b 1 2 Other : Not further prepared than tanned : Of lambs Other : Full thickness Other Other 611.50 611.50 611.50 611.50 m2 41.04-10 41.04-91 41.04-99 41.04 A B I II Goat and kid skin leather , except leather falling within heading No 41.06 or 41.08 : Of Indian goat or kid , not further prepared than vege ­ table tanned , whether or not having undergone further preservative treatment with oil , but obviously unsuitable for immediate use in the manufacture of leather articles Other : Not further prepared than tanned Other m2 611.61 611.61 611.61 41.05-20 41.05-31 41.05-39 41.05-91 41.05-93 41.05-99 41.05 A B I II a b a b c Other kinds of leather , except leather falling within heading No 41.06 or 41.08 : Of reptiles , not further prepared than vegetable tanned, whether or not having undergone further preservative treatment with oil , but obviously un ­ suitable for immediate use in the manufacture of leather articles Other : Not further prepared than tanned : Of swine Of other animals Other : Of swine Of reptiles or of fish Of other animals 611.69 611.69 611.69 611.69 611.69 611.69 m2 m2 41.06-20 41.06-80 41.06 A B Chamois-dressed leather : Of sheep and lambs Of other animals 611.81 611.81 216 Official Journal of the European Communities 31 . 12 . 79 41 .08 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplement unit 41.08 Patent leather and imitation patent leather ; metallised leather : 41.08-20 41.08-30 41.08-40 41.08-80 A B C D Of calves Of other bovines Of sheep and lambs ; of goats and kids Of other animals 611.83 611.83 611.83 611.83 m2 m2 m2 m2 41.09-00 41.09 Parings and other waste , of leather or of composition or parchment-dressed leather , not suitable for the manufacture of articles of leather ; leather dust , pow ­ der and flour 211.91 41.10-00 41.10 Composition leather with a basis of leather or leather fibre , in slabs , in sheets or in rolls 611.20\ 31 . 12 . 79 Official Journal of the European Communities 217 42.01 CHAPTER 42 ARTICLES OF LEATHER ; SADDLERY AND HARNESS ; TRAVEL GOODS , HANDBAGS AND SIMILAR CONTAINERS ; ARTICLES OF ANIMAL GUT (OTHER THAN SILK-WORM GUT) Notes 1 . This Chapter does not cover : (a ) Sterile surgical catgut and similar sterile suture materials (heading No 30.05 ) ; ( b ) Articles of apparel and clothing accessories (except gloves ), lined with furskin or artificial fur or to which furskin or artificial fur is attached on the outside except as mere trimming (heading No 43.03 or 43.04); ( c ) String or net bags of Section XI ; (d ) Articles falling within Chapter 64 ; (e) Headgear or parts thereof falling within Chapter 65 ; (f ) Whips , riding-crops or other articles of heading No 66.02 ; (g) Strings , skins for drums and the like , and other parts of musical instruments (heading No 92.10); ( h ) Furniture or parts of furniture (Chapter 94) ; ( ij ) Articles falling within Chapter 97 (for example , toys , games and sports requisites ) ; or ( k ) Buttons , studs , cuff-links , press-fasteners , including snap-fasteners and press-studs , and blanks and parts of such articles , falling within heading No 98.01 or Chapter 71 . 2 . For the purposes of heading No 42.03 , the expression "articles of apparel and clothing accessories" is to be taken to apply , inter alia, to gloves (including sports gloves ), aprons and other protective clothing , braces , belts , bandoliers and wrist straps , including watch straps . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 42.01-00 42.01 Saddlery and harness , of any material (for example , saddles , harness , collars , traces , knee-pads and boots), for any kind of animal 612.20 42.02 Travel goods (for example , trunks , suit-cases , hat ­ boxes , travelling-bags , rucksacks), shopping-bags , handbags , satchels , brief-cases , wallets , purses , toilet ­ cases , tool-cases , tobacco-pouches , sheaths , cases , boxes (for example , for arms , musical instruments , bi ­ noculars , jewellery , bottles , collars , footwear , brushes ) and similar containers , of leather or of composition leather , of vulcanised fibre , of artificial plastic sheeting , of paperboard or of textile fabric : 42.02-12 A I a Of artificial plastic sheeting : Travel goods and toilet-cases : Trunks, valises and suit-cases 831.02 42.02-14 42.02-16 42.02-17 42.02-18 b II III /V Other Handbags Satchels and brief-cases Other containers 831.02 831.01 831.03 831.09 N N 218 Official Journal of the European Communities 31 . 12 . 79 42 .02 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 42.02 (cont 'd) 42.02-21 42.02-23 42.02-25 42.02-31 42.02-35 42.02-41 42.02-49 42.02-51 42.02-59 42.02-81 42.02-89 B I a 1 2 3 b 1 2 II a b III a b /V a b Of other materials : Travel goods and toilet-cases : Trunks, valises and suit-cases : Of leather or of composition leather .... Of vulcanised fibre or of paperboard .... Of textile fabric Other : Of leather or of composition leather .... Of other materials Handbags : Of leather or of composition leather Of other materials Satchels and brief-cases : Of leather or of composition leather Of other materials Other containers : Of leather or of composition leather Of other materials 831.02 831.02 831.02 831.02 831.02 831.01 831.01 831.03 831.03 831.09 831.09 N N N N 42.03-10 42.03-21 42.03-25 42.03-27 42.03-28 42.03-51 42.03-59 42.03 A B I II III C a b I II Articles of apparel and clothing accessories , of leather or of composition leather : Articles of apparel Gloves , including mittens and mitts : Protective , for all trades Special , for sports Other : Men 's and boys ' Other Other clothing accessories : Belts and girdles Other 848.10 848.10 848.10 848.10 848.10 848.10 848.10 pair pair pair pair 42.04 Articles of leather or of composition leather of a kind used in machinery or mechanical appliances or for other industrial purposes : 42.04-10 42.04-81 42.04-89 A B I II Conveyor or transmission belts or belting . . . . Other : Articles for the textile industry Other 612.10 612.10 612.10 42.05-00 42.05 Other articles of leather or of composition leather . . 612.90 31 . 12 . 79 Official Journal of the European Communities 219 42 .06 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 42.06 Articles made from gut (other than silk-worm gut), from goldbeater 's skin , from bladders or from ten ­ dons : 42.06-10 42.06-90 A B Catgut strings Other 899.91 899.91 42.97-01 Goods of Chapter 42 carried by post 831.00 220 Official Journal of the European Communities 31 . 12 . 79 43 .01 CHAPTER 43 FURSKINS AND ARTIFICIAL FUR ; MANUFACTURES THEREOF Notes 1 . Throughout the Tariff references to furskins , other than to raw furskins of heading No 43.01 , are to be taken to apply to hides or skins of all animals which have been tanned or dressed with the hair on . 2 . This Chapter does not cover : ( a ) Birdskins or parts of birdskins , with their feathers or down, falling within heading No 05.07 or 67.01 ; ( b ) Raw hides or skins , with the hair on , of a kind falling within Chapter 41 (see Note 1 (c ) to that Chapter); (c ) Gloves consisting of leather and furskin or of leather and artificial fur (heading No 42.03 ) ; ( d ) Articles falling within Chapter 64 ; ( e ) Headgear or parts thereof falling within Chapter 65 ; or (f ) Articles falling within Chapter 97 (for example , toys , games and sports requisites ). 3 . For the purposes of heading No 43.02, the expression "plates , crosses and similar forms " means furskins or parts thereof (excluding "dropped " skins ) sewn together in rectangles , crosses or trapeziums , without the addition of other materials . Other assembled skins ready for immediate use (or requiring only cutting to become ready for use), and skins or parts of skins sewn together in the form of garments or parts or accessories of garments or of other articles fall within heading No 43.03 . 4 . Articles of apparel and clothing accessories (except those excluded by Note 2 ) lined with furskin or artificial fur or to which furskin or artificial fur is attached on the outside except as mere trimming are to be classified under heading No 43.03 or 43.04 as the case may be . 5 . Throughout the Tariff the expression "artificial fur " means any imitation of furskin consisting of wool , hair or other fibres gummed or sewn on to leather , woven fabric or other materials , but does not include imitation furskins obtained by weaving (heading No 58.04 , for example ). NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 43.01-11 43.01-15 43.01-21 43.01-23 43.01-27 43.01-31 43.01-35 43.01-50 43.01-70 43.01 A I II III /V V VI VII VIII B Raw furskins : Complete furskins, with or without bead, tail and paws : Of rabbits and of bares Of mink Of Persian , Astrakhan, Caracul and similar lambs, or of Indian, Chinese, Mongolian and Tibetan lambs Of sea-lions, of fur seals and of other seals . . . Of sea-otters, of nutria and of beaver Of musk-rats and of marmots Of wild felines Of other animals Parts of furskins 212.09 212.01 212.09 212.09 212.09 212.09 212.09 212.09 212.09 N N N N N N 31 . 12 . 79 Official Journal of the European Communities 221 43 .02 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 43.02 Furskins , tanned or dressed , including furskins assem ­ bled in plates , crosses and similar forms ; pieces or cuttings , of furskin , tanned or dressed , including heads , paws , tails and the like (not being fabricated): 43.02-11 43.02-15 43.02-21 43.02-23 43.02-27 43.02-31 43.02-35 43.02-50 43.02-70 A B / II III /V V VI VII VIII Furskins , tanned or dressed , including furskins as ­ sembled in plates , crosses and similar forms : Of rabbits and of hares Of mink Of Persian, Astrakhan, Caracul and similar lambs, or of Indian, Chinese, Mongolian and Tibetan lambs Of sea-lions, of fur seals and of other seals . . . Of sea-otters, of nutria and of beaver Of musk-rats and of marmots Of wild felines Of other animals Pieces or cuttings , of furskin, tanned or dressed, including heads , paws , tails and the like (not being fabricated) 613.00 613.00 613.00 613.00 613.00 613.00 613.00 613.00 613.00 N N N N N N N 43.03-20 43.03-30 43.03-90 43.03 A B I II Articles of furskin : Articles of a kind commonly used in machinery or plant Other : Articles of apparel and clothing accessories . . . Other 848.31 848.31 848.31 43.04-10 43.04-30 43.04 A B Artificial fur and articles made thereof : In the piece, or in strips or pieces In the form of made-up articles 848.32 848.32 j 222 Official Journal of the European Communities 31 . 12 . 79 SECTION IX WOOD AND ARTICLES OF WOOD ; WOOD CHARCOAL ; CORK AND ARTICLES OF CORK ; MANUFACTURES OF STRAW, OF ESPARTO AND OF OTHER PLAITING MATERIALS ; BASKETWARE AND WICKERWORK CHAPTER 44 WOOD AND ARTICLES OF WOOD ; WOOD CHARCOAL Notes 1 . This Chapter does not cover : ( a ) Wood of a kind used primarily in perfumery, in pharmacy , or for insecticidal , fungicidal or similar purposes (heading No 12.07); ( b ) Wood of a kind used primarily in dyeing or in tanning (heading No 14.05); ( c ) Activated charcoal (heading No 38.03 ); ( d ) Articles falling within Chapter 46 ; (e) Footwear or parts thereof falling within Chapter 64 ; (f ) Goods falling within Chapter 66 (for example , umbrellas and walking-sticks and parts thereof ) ; (g ) Goods falling within heading No 68.09 ; ( h ) Imitation jewellery falling within heading No 71.16 ; ( ij ) Goods falling within Section XVII (for example , wheelwrights ' wares); (k ) Goods falling within Chapter 91 (for example , clocks and clock cases); ( 1 ) Musical instruments or parts thereof (Chapter 92); (m) Parts of firearms (heading No 93.06); (n ) Furniture or parts thereof falling within Chapter 94 ; ( o ) Articles falling within Chapter 97 (for example , toys , games and sports requisites ) ; or (p ) Smoking pipes or the like or parts thereof , buttons , pencils or other articles falling within Chapter 98 . 2 . In this Chapter , the expression " improved wood" means wood which has been subjected to chemical or physical treatment (being , in the case of layers bonded together , treatment in excess of that needed to ensure a good bond), and which has thereby acquired increased density or hardness together with improved mechanical strength or resistance to chemical or electrical agencies . 3 . Headings Nos 44.19 to 44.28 are to be taken to apply to articles of the respective descriptions of fibre building board , plywood, cellular wood, " improved" wood or reconstituted wood as they apply to such articles of wood . 4 . Heading No 44.25 shall be taken not to apply to tools in which metal parts form the blade , working edge , working surface or other working part . Additional Note For the purposes of heading No 44.12, "wood flour " means wood powder of which not more than 8% by weight is retained by a sieve with an aperture of 0 m 63 mm . 31 . 12 . 79 Official Journal of the European Communities 223 44 .01 NIMEXE code CCT reference Statistical subdivision Description of goods SITC code Supplementary unit 44.01-10 44.01-20 44.01-40 44.01-90 44.01 A B C D Fuel wood , in logs , in billets , in twigs or in faggots ; wood waste , including sawdust : Fuel wood, in logs, in billets , in twigs or in faggots Ligneous waste of flax Saivdust Other waste 245.01 246.03 246.03 246.03 44.02-00 44.02 Wood charcoal (including shell and nut charcoal ), agglomerated or not 245.02 44.03-20 44.03 A Wood in the rough , whether or not stripped of its bark or merely roughed down : Poles of coniferous wood , injected or otherwise impregnated to any degree , not less than 6 m nor more than 18 m in length and with a circumference at the butt end of more than 45 cm but not more than 90 cm 247.90 m3 44.03-21 44.03-22 44.03-23 44.03-24 44.03-25 44.03-28 B I a b c d e / II Other : Tropical hardwood : Okoume (gaboon ) Limba (afara ) Obeche Utile Makore Other Other : 247.21 247.21 247.21 247.21 24"7 . 21 247.21 m3 m3 m3 m3 m3 m3 44.03-30 44.03-40 44.03-51 44.03-52 44.03-54 44.03-58 a 1 2 3 4 5 6 b Coniferous wood : Pulpwood For sawing or for making veneer sheets or sheets for plywood Pitprops Poles for telegraph, telephone and electricity lines, not falling within heading 44.03-20 . . . Pickets, stakes and piles Other Other : 246.01 247.11 247.90 247.90 247.90 247.90 m3 ( ») m3 m3 m3 m3 m3 44.03-60 44.03-71 44.03-73 44.03-74 44.03-75 44.03-79 44.03-91 44.03-99 1 2 aa bb cc dd ee 3 4 Pulpwood Wood for sawing or for making veneer sheets or sheets for plywood : Oak Beech (Fagus silvatica) Poplar Walnut Other Pitprops Other 246.01 247.21 247.21 247.21 247.21 247.21 247.90 247.90 m3 H m3 m3 m3 m3 m3 m3 m a f 1 ) Quantities to be shown under this heading relate to the piled volume and not to the volume of the wood . 224 Official Journal of the European Communities 31 . 12 . 79 44 ,04 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 44.04-20 44.04-91 44.04-98 44.04 A B I II Wood , roughly squared or half-squared , but not further manufactured : Tropical hardwood Other : Coniferous wood Other 247.22 247.12 247.22 m3 m3 m3 44.05-10 44.05-20 44.05-31 44.05-33 44.05-39 44.05-40 44.05-71 44.05-73 44.05-74 44.05-75 44.05-79 44.05 A B C I a b c II a b 1 2 3 4 5 Wood sawn lengthwise , sliced or peeled , but not further prepared , of a thickness exceeding 5 mm : Small boards for the manufacture of pencils Coniferous wood, of a length of 125 cm or less and of a thickness of less than 12*5 mm Other : Tropical hardwood: Limba (afara) Utile Other Other : Coniferous wood Other : Oak Beech (Fagus silvatica) Poplar Walnut Other 248.21 248.21 248.31 248.31 248.31 248.21 248.31 248.31 248.31 248.31 248.31 m3 m3 m3 m3 m3 m3 m3 m3 m3 m3 m3 44.07-10 44.07-90 44.07 A B Railway or tramway sleepers of wood : Injected or otherwise impregnated to any degree . . Other 248.10 248.10 m3 m3 44.09-01 44.09-10 44.09-50 44.09-90 44.09 A B C D Hoopwood ; split poles ; piles , pickets and stakes of wood , pointed but not sawn lengthwise ; chipwood ; drawn wood ; pulpwood in chips or particles ; wood shavings of a kind suitable for use in the manufacture of vinegar or for the clarification of liquids ; wooden sticks , roughly trimmed but not turned , bent or otherwise worked , suitable for the manufacture of Walking-sticks , umbrella handles , tool handles or the like : Drawn wood Pulpwood in chips or particles Wooden sticks , roughly trimmed but not turned , bent or otherwise worked , suitable for the manu ­ facture of walking-sticks , umbrella handles , tool handles or the like Other 634.91 246.02 634.91 634.91 44.11-10 44.11-20 44.11 A I II Fibre building board of wood or other vegetable material , whether or not bonded with natural or artificial resins or with other organic binders : Hardboard : Unworked Worked 641.61 641.61 m2 m2 31 . 12 . 79 Official Journal of the European Communities 225 44.ii NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 44.11-30 44.11-90 44.11 (cont 'd) B I II Other: Unworked Worked 641.62 641.62 m2 m2 44.12-10 44.12-30 44.12 A B Wood wool and wood flour : Wood wool Wood flour 634.93 634.93 44.13-10 44.13-30 44.13-50 44.13 A B I II Wood (including blocks , strips and friezes for parquet or wood block flooring , not assembled), planed , ton ­ gued , grooved , rebated , chamfered , V-jointed , centre V-jointed , beaded , centre-beaded or the like , but not further manufactured : Blocks, strips and friezes for parquet or wood block flooring, not assembled Other : Coniferous wood Other 248.32 248.22 248.32 m2 44.14 Wood sawn lengthwise , sliced or peeled but not further prepared , of a thickness not exceeding 5 mm ; veneer sheets and sheets for plywood , of a thickness not exceed ­ ing 5 mm : 44.14-30 44.14-51 44.14-55 44.14-61 44.14-65 A B / a b II a b Small boards for the manufacture of pencils Other : Tropical hardwood, of a thickness : Not exceeding 1 mm Exceeding 1 mm Other, of a thickness : Not exceeding 1 mm Exceeding 1 mm 634.10 634.10 634.10 634.10 634.10 m3 m3 m3 m3 44.15-20 44.15-31 44.15-39 44.15-80 44.15 A B I II C Plywood , blockboard , laminboard , battenboard and similar laminated wood products (including veneer ­ ed panels and sheets ) ; inlaid wood and wood mar ­ quetry : Plywood, consisting solely of sheets of wood . . . Blockboard, laminboard, battenboard and similar la ­ minated wood products (excluding veneered panels and sheets ): Blockboard, laminboard and battenboard . . . . Other Other 634.20 634.41 634.41 634.42 ms m3 m3 m3 44.16-00 44.16 Cellular wood panels , whether or not faced with base metal 634.43 44.17-00 44.17 " Improved " wood , in sheets , blocks or the like . . . 634.31 226 Official Journal of the European Communities 31 . 12 . 79 44 . 18 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 44.18-11 44.18-19 44.18-30 44.18-90 44.18 A I II B C Reconstituted wood , being wood shavings , wood chips , sawdust , wood flour or other ligneous waste agglo ­ merated with natural or artificial resins or other organic binding substances , in sheets , blocks or the like : Made from wood wool, wood flour, wood shavings, sawdust or other wood waste : Unworked or not further worked than sandpapered Other Flaxboard Other 634.32 634.32 634.32 634.32 m3 m3 m3 m3 44.19-20 44.19-80 44.19 A B Wooden headings and mouldings , including moulded skirting and other moulded boards : Faced with metal foil Other 634.92 634.92 44.20-00 44.20 Wooden picture frames , photograph frames , mirror frames and the like 635.41 44.21-10 44.21-50 44.21-90 44.21 A B I II Complete wooden packing cases , boxes , crates , drums and similar packings : Wholly or partly of plywood, blockboard , lamin ­ board , battenboard or similar laminated wood pro ­ ducts ( including veneered wood panels and sheets ) Other : Of fibre building board Other 635.10 635.10 635.10 44.22-20 44.22-90 44.22 A B Casks , barrels , vats , tubs , buckets and other coopers ' products and parts thereof , of wood , including staves : Riven staves of wood , not further prepared than sawn on one principal surface ; sawn staves of wood , of which at least one principal surface has been cylin ­ drically sawn, not further prepared than sawn .... Other 635.20 635.20 44.23-10 44.23-21 44.23-29 44.23-30 44.23-51 44.23-55 44.23 A B I II a b a b c Builders ' carpentry and joinery (including prefabri ­ cated and sectional buildings and assembled parquet flooring panels): Shuttering for concrete constructional work . . . Other : Of fibre building board : Doors Other Other : Prefabricated and sectional buildings . . . . Doors, other than French windows Windows, including French windows 635.30 635.30 635.30 635.30 635.30 635.30 N N N 31 . 12 . 79 Official Journal of the European Communities 227 44 .23 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 44.23-71 44.23-79 44.23-80 44.23 B II (cont 'd ) d 1 2 e Parquet flooring panels , assembled: For mosaics Other Other builders ' carpentry and joinery . . . . 635.30 635.30 635.30 m2 m2 44.24-00 44.25-10 44.25-91 44.25-99 44.24 44.25 A B / II Household utensils of wood Wooden tools , tool bodies , tool handles , broom and brush bodies and handles ; boot and shoe lasts and trees , of wood : Handles for articles of cutlery, forks and spoons ; brush bodies Other : Tools, tool bodies and tool handles Other 635.42 635.91 635.91 635.91 44.26-10 44.26-90 44.26 A B Spools , cops , bobbins , sewing thread reels and the like , of turned wood : Reels for sewing thread and the like Other 635.92 635.92 44.27-01 44.27-10 44.27-30 44.27-80 44.27 A B I II III Standard lamps , table lamps and other lighting fit ­ tings , of wood ; articles of furniture , of wood , not fal ­ ling within Chapter 94 ; caskets , cigarette boxes , trays , fruit bowls , ornaments and other fancy articles , of wood ; cases for cutlery , for drawing instruments or for vio ­ lins , and similar receptacles , of wood ; articles of wood for personal use or adornment , of a kind normally car ­ ried in the pocket , in the handbag or on the person ; parts of the foregoing articles , of wood : Of fibre building board Other : Lighting fittings (of wood, whether or not electrically equipped); parts thereof Ornaments and other fancy articles and articles for personal adornment (of wood); parts thereof . . . Other 635.49 635.49 635.49 635.49 44.28-10 44.28-30 44.28-40 44.28-50 44.28-71 44.28-99 44.28 A B C D I II a b Other articles of wood : Foundry moulding patterns Blind rollers , whether or not fitted with springs . . . Match splints ; wooden pegs or pins for footwear . . Other : Of fibre building board Other : Coat hangers Other 635.99 635.99 635.99 635.99 635.99 635.99 N 228 Official Journal of the European Communities 31 . 12 . 79 45 .01 CHAPTER 45 CORK AND ARTICLES OF CORK Notes 1 . This Chapter does not cover : (a ) Footwear or parts of footwear falling within Chapter 64 ; ( b ) Headgear or parts of headgear falling within Chapter 65 ; or (c ) Articles falling within Chapter 97 (for example , toys , games and sports requisites). 2 . Natural cork roughly squared or deprived of the outer bark is to be taken to fall within heading No 45.02 and not within heading No 45.01 . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 45.01 Natural cork , unworked , crushed , granulated or ground ; waste cork : 45.01-20 45.01-40 45.01-60 A B C Natural cork , unworked Waste cork Crushed, granulated or ground cork 244.01 244.01 244.01 45.02-00 45.02 Natural cork in blocks , plates , sheets or strips (in ­ cluding cubes or square slabs , cut to size for corks or stoppers ) 244.02 45.03-10 45.03-90 45.03 A B Articles of natural cork : Stoppers Other articles 633.01 633.01 45.04 Agglomerated cork (being cork agglomerated with or without a binding substance ) and articles of agglome ­ rated cork : 45.04-10 45.04-91 45.04-99 A B I II Discs for the manufacture of crown corks .... Other : Cubes , bricks, plates, sheets, panels, strips and squares Other 633.02 633.02 633.02 31 . 12 . 79 Official Journal of the European Communities 229 46.02 CHAPTER 46 MANUFACTURES OF STRAW, OF ESPARTO AND OF OTHER PLAITING MATERIALS ; BASKETWARE AND WICKERWORK Notes 1 . In this Chapter the expression "plaiting materials " includes straw, osier or willow, bamboos , rushes , reeds , strips of wood , strips of vegetable fibre or bark, unspun textile fibres , monofil and strip of artificial plastic materials or strips of paper , but not strips of leather , of composition leather or of felt , human hair , horsehair , textile rovings or yarns , or monofil or strip of Chapter 51 . 2 . This Chapter does not cover : ( a ) Twine , cordage , ropes or cables , plaited or not (heading No 59.04); ( b ) Footwear or headgear or parts thereof falling within Chapter 64 or 65 ; (c ) Vehicles and bodies for vehicles , of basketware (Chapter 87); or (d ) Furniture or parts thereof (Chapter 94). 3 . For the purposes of heading No 46.02, "plaiting materials bound together in parallel strands " means "plaiting materials " placed side by side and bound together , in the form of sheets , whether the binding materials are of spun textile fibre or not . NIMEXE code CCT reference Statistical subdivision Description SITCcode Supplementary unit 46.02 Plaits and similar products of plaiting materials , for all uses , whether or not assembled into strips ; plaiting materials bound together in parallel strands or woven , in sheet form , including matting , mats and screens ; straw envelopes for bottles : A Plaits and similar products of plaiting materials , for all uses , whether or not assembled into strips : 46.02-01 I Of unspun vegetable materials 659.70 46.02-09 II Other 659.70 46.02-10 46.02-20 46.02-91 46.02-92 46.02-95 46.02-99 B C D I a b II III Coarse matting ; straw envelopes for bottles ; screens and other coarse articles used for packing or for protection Chinese mats and matting and similar mats and matt ­ ing Other articles : Of unspun vegetable materials : Not backed or lined with paper or woven fabric Backed or lined with paper or woven fabric Of strips of paper , whether or not mixed in any proportion with vegetable materials Of other plaiting materials 659.70 659.70 659.70 659.70 659.70 659.70 46.03 Basketwork , wickerwork and other articles of plait ­ ing materials , made directly to shape ; articles made up from goods falling within heading No 46.02 ; articles of loofah : 46.03-10 46.03-90 A B Basketwork, wickerwork and other articles of plaittng materials, made directly to shape Other 899.71 899.71 230 Official Journal of the European Communities 31 . 12 . 79 47 .01 SECTION X PAPER-MAKING MATERIAL ; PAPER AND PAPERBOARD AND ARTICLES THEREOF CHAPTER 47 PAPER-MAKING MATERIAL NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 47.01-02 47.01-12 47.01-20 47.01-32 47.01-34 47.01-36 47.01-38 47.01-61 47.01-69 47.01-71 47.01-79 47.01-91 47.01-95 47.01-99 47.02-11 47.02-15 47.02-19 47.02-20 47.01 47.02 A I II a b B A I II III a b 1 aa 11 22 bb 11 22 2 aa 11 22 bb 11 22 B I II III Pulp derived by mechanical or chemical means from any fibrous vegetable material : Wood pulp : Mechanical wood pulp Semi-chemical wood pulp Chemical wood pulp : With an alphacellulose content of 90% or more by weight (dissolving grades) Other : Sulphite wood pulp : Unbleached: Coniferous Other Other : Coniferous Other Other : Unbleached: Coniferous Other Other : Coniferous Other Other: Cotton linter pulp Bleached vegetable fibre pulp Other Waste paper and paperboard ; scrap articles of paper or of paperboard , fit only for use in paper-making : Waste paper and paperboard : Fit only for use in paper-making . . . . Other : To be rendered fit only for use in paper-making Other Scrap articles of paper or of paperboard , fit only for use in paper-making 251.20 251.91 251.60 251.81 251.81 251.82 251.82 251.71 251.71 251.72 251.72 251.92 251.92 251.92 251.10 251.10 251.10 251.10 kg 90 % dry kg 90 % dry kg 90 % dry kg 90 % dry kg 90 % dry kg 90 % dry kg 90 % dry kg 90 % dry kg 90 % dry kg 90 % dry kg 90 % dry kg 90 % dry kg 90 % dry 31 . 12 . 79 Official Journal of the European Communities 231 CHAPTER 48 PAPER AND PAPER-BOARD ; ARTICLES OF PAPER PULP , OF PAPER OR OF PAPERBOARD Notes 1 . This Chapter does not cover : ( a ) Stamping foils of heading No 32.09 ; ( b ) Perfume and cosmetic papers (heading No 33.06); (c ) Soap papers (heading No 34.01 ), paper impregnated or coated with detergent (heading No 34.02) and cellu ­ lose wadding impregnated with polishes , creams or similar preparations (heading No 34.05); (d ) Paper or paperboard, sensitised (heading No 37.03); (e ) Paper-reinforced stratified artificial plastic sheeting (headings Nos 39.01 to 39.06), or vulcanised fibre (heading No 39.03 ), or articles of such materials (heading No 39.07); (f ) Goods falling within heading No 42.02 (for example , travel goods ) ; (g ) Articles falling within any heading in Chapter 46 (manufactures of plaiting material ) ; ( h ) Paper yarn or textile articles of paper yarn ( Section XI ) ; ( ij ) Abrasive paper (heading No 68.06) or paper-backed mica splittings (heading No 68.15 ) (paper coated with mica powder is , however , to be classified in heading No 48.07); (k ) Metal foil backed with paper or paperboard ( Section XV); ( 1 ) Perforated paper or paperboard for musical instruments (heading No 92.10); or (m ) Goods falling within any heading in Chapter 97 (for example , toys , games and sports requisites ) or Chapter 98 (for example , buttons ). 2 . Subject to the provisions of Note 3 , heading No 48.01 is to be taken to include paper and paperboard which have been subjected to calendering, super-calendering, glazing or similar finishing , including false water-marking , and also paper and paperboard coloured or marbled throughout the mass by any method. However, the heading does not apply to paper or paperboard which has been further processed, for example , by coating or impregnation . 3 . Paper or paperboard answering to a description in two or more of the headings Nos 48.01 to 48.07 is to be clas ­ sified under that one of such headings which occurs latest in the Tariff . 4 . Headings Nos 48.01 to 48.07 are to be taken not to apply to paper , paperboard or cellulose wadding : ( a ) In strips or rolls of a width not exceeding 15 cm ; or ( b ) In rectangular sheets (unfolded if necessary) of which no side exceeds 36 cm ; or (c ) Cut into shapes other than rectangular shapes . Except that hand-made paper in any size or shape as made directly and having all its edges deckled remains classified , subject to the provisions of Note 3 , within heading No 48.01 . 5 . For the purposes of heading No 48.11 , "wallpaper and lincrusta " are to be taken to apply only to : ( a ) Paper in rolls , suitable for wall or ceiling decoration , being : ( i ) Paper with one or with two margins , with or without guide marks ; or ( ii ) Paper without margins , surface-coloured or design-printed , coated or embossed, of a width not exceeding 60 cm ; ( b ) Borders , friezes and corners of paper , of a kind used for wall or ceiling decoration . 6 . Heading No 48.15 is to be taken to apply , inter alia, to paper wool , paper strip (whether or not folded or coated) of a kind used for plaiting , and to toilet paper in rolls or packets , but not to the articles mentioned in Note 7 . 232 Official Journal of the European Communities 31 . 12 . 79 48 .01 7. Heading No 48.21 is to be taken to apply , inter alia, to cards for statistical machines , perforated paper and paperboard cards for Jacquard and similar machines , paper lace , shelf edging, paper tablecloths , serviettes and handkerchiefs , paper gaskets , moulded or pressed goods of wood pulp , and dress patterns . 8 . Paper , paperboard and cellulose wadding and articles thereof , printed with characters or pictures which are not merely incidental to the primary use of the goods are regarded as printed matter falling within Chapter 49 . However, dress patterns and models, of paper or paperboard, shall be classified within heading No 48.21 regardless of the printing appearing thereon . Additional Note For the purpose of subheading 48.01 A, the expression "newsprint " shall be taken to apply to white paper or to paper which has been slightly coloured in the pulp, the mechanical pulp content of which represents at least 70% of the total fibre content, glazed to an extent not exceeding 130 seconds Bekk, unsized, weighing not less than 40 g/m2 and not more than 57 g/m2, with watermarks not less than 4 cm but not more than 10 cm apart, in reels of a width of not less than 31 cm, containing 8% or less by weight of fillers, and intended for the printing of daily newspapers, weekly papers or other periodicals of heading No 49.02, published at least 10 times per year . Statistical Note Products weighing 225 g/m2 or more are to be treated as "board" or "paperboard" ; those weighing less than 225 g/m2 are to be treated as "paper". NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit I. PAPER AND PAPERBOARD , IN ROLLS OR IN SHEETS 48.01-01 48.01-05 48.01-06 48.01-08 48.01-09 48.01-11 48.01-12 48.01-13 48.01-14 48.01-15 48.01-16 48.01-17 48.01-19 48.01 A B C I II a b c d e 1 2 aa bb 11 bbb ccc ddc Paper and paperboard (including cellulose wadding), in rolls or sheets : Newsprint Cigarette paper Kraft paper and kraft board : For the manufacture of paper yarn of heading No 57.07 or of paper yarn reinforced with metal of heading No 59.04 Other : Kraft condenser paper Kraft cable insulating paper and similar kraft paper Kraft abrasive base paper Kraft punched-card paper Other kraft paper : Kraft paper weighing less than 35 g/m2 . . . . Kraft paper weighing 35 g/m2 or more : Kraft liner paper composed of two or more layers of different types Other : Unbleached, not coloured throughout the mass : Kraft liner paper Kraft paper for large-capacity sacks . . Kraft wrapping and packaging paper . . Other 641.10 641.59 641.39 641.39 641.39 641.39 641.39 641.39 641.31 641.31 641.32 641.39 641.39 31 . 12 . 79 Official Journal of the European Communities 233 48.01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 48.01-21 48.01-23 48.01-25 48.01-26 48.01-27 48.01-28 48.01-29 48.01-31 48.01-33 48.01 C II (cont 'd) e 2 bb 22 aaa bbb ccc ddd 33 aaa bbb ccc f 1 2 Fully bleached, not coloured throughout the mass : Kraft liner paper Kraft paper for large-capacity sacks . . Kraft wrapping and packaging paper . . Other Semi-bleached or coloured throughout the mass : Kraft liner paper Kraft paper for large-capacity sacks . . Other Kraft board : Kraft liner board Other 641.31 641.32 641.39 641.39 641.31 641.39 641.32 641.31 641.39 48.01-35 48.01-37 D E Paper weighing not more than 15 g/m2 for use in stencil making Hand-made paper and paperboard 641.59 641.21 48.01-41 48.01-43 48.01-45 48.01-47 48.01-49 48.01-52 48.01-53 48.01-54 48.01-55 48.01-56 48.01-58 48.01-61 48.01-62 48.01-64 48.01-65 48.01-66 48.01-69 48.01-71 48.01-73 48.01-75 48.01-77 F I II III IV V V/ VII VIII IX X XI a b c 1 2 d e 1 2 XII a b XIII XIV Other : Condenser paper Felt paper and felt board, woollen paper and woollen board Filter paper and filter paperboard Cellulose wadding Webs of cellulose fibres (soft tissues ) Photographic base paper Wallpaper base Heliographic diazotype base paper Carbonizing base paper Punched-card paper Printing paper and writing paper : Bible paper Manifold (thin typing) paper Stencil duplicating paper : Containing not more than 5% of mechanical wood pulp Other Newsprint, other than that of heading 48.01-01 . . Other printing paper and writing paper : Containing not more than 5% of mechanical wood pulp Other Sulphite wrapping and packaging paper, weighing : Less than 30 g/m2 30 g/m2 or more Semi-chemical fluting paper Strawpaper 641.59 641.59 641.59 641.59 641.59 641.59 641.59 641.59 641.59 641.59 641.21 641.21 641.21 641.21 641.10 641.21 641.21 641.52 641.52 641.51 641.59 234 Official Journal of the European Communities 31 . 12 . 79 48 .01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 48.01-82 48.01-84 48.01-86 48.01-88 48.01-91 48.01-93 48.01-95 48.01-97 48.01 F (cont 'd ) XV XVI XVII XVIII XIX XX XXI a b Wrapping and packaging paper made from waste ­ paper Paper and paperboard consisting of two or more layers of different composition (duplex, triplex&gt; multiplex etc.) Strawboard Wrapping and packaging paperboard made from wastepaper Presspahn Other paper Other paperboard : Containing not more than 5% of mechanical wood pulp Other 641.59 641.59 641.59 641.59 641.59 641.59 641.59 641.59 48.03-10 48.03-30 48.03-50 48.03-60 48.03-80 48.03 A B C D E Parchment or greaseproof paper and paperboard , and imitations thereof , and glazed transparent paper , in rolls or sheets : Vegetable parchment Glazed transparent paper (glassine) Greaseproof paper Natural tracing paper Other 641.53 641.53 641.53 641.53 641.53 48.04-10 48.04-21 48.04-25 48.04-40 48.04-50 48.04-60 48.04-70 48.04-80 48.04 A B I II C D E F G Composite paper or paperboard (made by sticking flat layers together with an adhesive), not surface ­ coated or impregnated , whether or not internally rein ­ forced , in rolls or sheets : Composite paper and paperboard, of Bristol and similar types Paper or paperboard, laminated internally with bitumen : Internally reinforced Not internally reinforced Paper or paperboard, laminated internally with paraffin or other wax . Strawboard, whether or not paper-covered Paperboard made from wastepaper, whether or not paper-covered Presspahn Other 641.92 641.92 641.92 641.92 641.92 641.92 641.92 641.92 48.05-10 48.05-21 48.05-29 48.05 A B I a 1 2 Paper and paperboard , corrugated (with or without flat surface sheets), creped , crinkled , embossed or per ­ forated , in rolls or sheets : Paper and paperboard , corrugated Other : Creped and crinkled paper : Kraft paper : Kraft paper for large-capacity sacks Other 641.74 641.71 641.71 31 . 12 . 79 Official Journal of the European Communities 235 48.os NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 48.05-30 48.05-50 48.05-80 48.05 B (cont 'd ) I b 1 2 II Other : Creped household and toilet paper Other Other 641.72 641.73 641.74 48.07-10 48.07-30 48.07-41 48.07-45 48.07 A B C I II Paper and paperboard , impregnated , coated , surface ­ coloured , surface-decorated or printed (not constituting printed matter within Chapter 49), in rolls or sheets : Ruled , lined or squared , but not otherwise printed . . Coated with mica powder Bleached paper and paperboard , coated with kaolin , or coated or impregnated with artificial plastic mate ­ rials weighing 160 grams or more per m2 : Coated with kaolin Other 641.22 641.89 641.89 641.81 48.07-55 48.07-56 48.07-57 48.07-58 48.07-59 48.07-64 48.07-67 48.07-71 48.07-73 48.07-75 48.07-77 48.07-85 48.07-91 48.07-97 48.07-99 48.08-00 D 48.08 I II a b 1 2 3 c d e 1 2 III /V V VI VII VIII Other : Tarred, bituminised or asphalted paper or paper ­ board Paper and paperboard coated with material of mineral origin or with powdered metal : Paperboard for printing flongs Printing paper and writing paper : LWC paper Self copy paper Other Photographic base paper and paperboard .... Paper and paperboard consisting of two or more layers of different composition (duplex, triplex, multiplex etc.) Other : Paper Paperboard Surface-coloured paper and paperboard Paper and paperboard coated or impregnated with artificial plastic materials (excluding adhesives) . . . Paper and paperboard coated or impregnated with wax, paraffin wax, stearin, oil, glycerol or the like . Gummed or adhesive paper and paperboard Carbon paper and similar copying paper Other paper and paperboard Filter blocks , slabs and plates , of paper pulp .... 641.82 641.89 641.22 641.22 641.22 641.89 641.89 641.89 641.89 641.89 641.81 641.89 641.89 641.89 641.89 641.96 236 Official Journal of the European Communities 31 . 12 . 79 48 . 10 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit II . PAPER AND PAPERBOARD CUT TO SIZE OR SHAPE AND ARTICLES OF PAPER OR PAPERBOARD 48.10 Cigarette paper , cut to size , whether or not in the form of booklets or tubes : 48.10-10 48.10-90 48.11 A B In booklets or tubes Other Wallpaper and lincrusta ; window transparencies of paper : 642.41 642.41 48.11-21 48.11-29 48.11-40 A I II B Wallpaper : Washable Other Lincrusta and window transparencies of paper . . 641.97 641.97 641.97 48.12-00 48.12 48.13 Floor coverings prepared on a base of paper or of pa ­ perboard , whether or not cut to size , with or without a coating of linoleum compound Carbon and other copying papers (including dupli ­ cator stencils ) and transfer papers , cut to size , whether or not put up in boxes : 659.11 m2 48.13-10 48.13-30 48.13-50 48.13-90 48.14 A B C D Duplicator stencils Self copy paper Carbon and similar copying papers Other Writing blocks , envelopes , letter-cards , plain post ­ cards , correspondence cards ; boxes , pouches , wallets and writing compendiums , of paper or paperboard , containing only an assortment of paper stationery : 642.42 642.42 642.42 642.42 48.14-10 48.14-30 48.14-90 48.15 A B C Envelopes Writing blocks, letter-cards, plain postcards, correspon ­ dence cards Boxes, pouches, wallets and writing compendiums, of paper or paperboard, containing only an assortment of paper stationery Other paper and paperboard , cut to size or shape : 642.20 642.20 642.20 48.15-05 A Adhesive strips of a width not exceeding 10 cm, the coating of which consists of unvulcanised, natural or synthetic rubber 642.44 48.15-10 48.15-21 48.15-29 B I II a b Other : Filter-paper and filter-board Toilet paper : Of cellulose wadding or of webs of cellulose fibres (soft tissues) Other 642.49 642.43 642.43 31 . 12 . 79 Official Journal of the European Communities 237 48 . 15 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 48.15-30 48.15-40 48.15-50 48.15-61 48.15-65 48.15-95 48.15-99 48.15 B (cont 'd) III IV V VI a b c d Condenser paper Paper in strips or rolls for office machines and the like Gummed or adhesive strip or roll, not falling within subheading 48.15 A Other : Manifold (thin typing) paper Stencil duplicating paper Typing paper Other 642.49 642.49 642.44 642.49 642.49 642.49 642.49 48.16-10 48.16-91 48.16-95 48.16-96 48.16-98 48.16-99 48.16 A B 1 11 a b c d Boxes , bags and other packing containers , of paper or paperboard ; box files , letter trays and similar articles , of paper or paperboard, of a kind commonly used in offices ,shops and the like : Boxes , bags and other packing containers : Of corrugated paper or paperboard Other : Bags and sacks with a base width of 40 cm or more Other bags and sacks Foldings boxes Other packing containers Other 642.10 642.10 642.10 642.10 642.10 642.10 48.18-10 48.18-21 48.18-29 48.18-30 48.18-40 48.18-50 48.18-61 48.18-69 48.18-80 48.18 A B I II C D E F I II G Registers , exercise books , note books , memorandum blocks , order books , receipt books , diaries , blotting ­ pads , binders (loose-leaf or other), file covers and other stationery of paper or paperboard ; sample and other albums and book covers , of paper or paperboard : Registers, account books, receipt books and the like . . Memorandum blocks : With calendar Without calendar Exercise books Files, binders, folders and file covers Sample and other albums Diaries : Pocket Other Other 642.30 642.30 642.30 642.30 642.30 642.30 642.30 642.30 642.30 48.19-00 48.19 Paper or paperboard labels , whether or not printed or gummed 892.81 238 Official Journal of the European Communities 31 . 12 . 79 48 .20 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 48.20-10 48.20-90 48.20 A B Bobbins , spools , cops and similar supports of paper pulp, paper or paperboard (whether or not perforated or hardened) : For the textile industry Other 642.81 642.81 48.21-01 48.21-11 48.21-13 48.21-15 48.21-21 48.21-25 48.21-31 48.21-33 48.21-37 48.21-40 48.21-50 48.21-60 48.21-70 48.21-99 48.21 A B C D I II III IV V VI VII VIII IX X XI Other articles of paper pulp , paper , paperboard or cellulose wadding : Perforated paper and paperboard for Jacquard and similar machines Napkins and napkin liners , for babies , put up for retail sale Fans and hand screens ; frames therefor and parts of such frames Other : Napkins and napkin liners, for babies, not put up for retail sale Sanitary towels and tampons Hand-towels Handkerchiefs, cleansing tissues and other toilet linen Tablecloths, serviettes, doilies and table mats . . . . Other paper linen ; paper undergarments Trays, dishes, plates, goblets and the like Moulded sheets for packing eggs Cards for punched-card machines, whether or not in strips Dials, sheets and the like, printed for self-recording apparatus Other 642.89 642.85 642.89 642.85 642.85 642.84 642.84 642.84 642.84 642.83 642.89 642.82 642.89 642.89 31 . 12 . 79 Official Journal of the European Communities 239 49 ,01 CHAPTER 49 PRINTED BOOKS, NEWSPAPERS, PICTURES AND OTHER PRODUCTS OF THE PRINTING INDUSTRY ­ MANUSCRIPTS , TYPESCRIPTS AND PLANS Notes 1 . This Chapter does not cover : (a ) Paper , paperboard , or cellulose wadding, or articles thereof , in which printing is merely incidental to their primary use (Chapter 48 ) ; ( b ) Playing cards or other goods falling within any heading in Chapter 97 ; or (c ) Original engravings , prints or lithographs (heading No 99.02), postage revenue or similar stamps falling within heading No 99.04, antiques of an age exceeding 100 years or other articles falling within any heading in Chapter 99 . 2 . Newspapers , journals and periodicals which are bound otherwise than in paper , and sets of newspapers , journals or periodicals comprising more than one number under a single cover are to be treated as falling within heading No 49.01 and not within heading No 49.02 . 3 . Heading No 49.01 is to be extended to apply to : (a ) A collection of printed reproductions of , for example , works of art or drawings , with a relative text , put up with numbered pages in a form suitable for binding into one or more volumes ; ( b ) A pictorial supplement accompanying , and subsidiary to , a bound volume ; and (c ) Printed parts of books or booklets , in the form of assembled or separate sheets or signatures , constituting the whole or a part of a complete work and designed for binding . However , printed pictures or illustrations not bearing a text , whether in the form of signatures or separate sheets , fall within heading No 49.11 . 4 . Headings Nos 49.01 and 49.02 are to be taken not to apply to publications issued for advertising purposes by or for an advertiser named therein , or to publications which are primarily devoted to advertising (including tourist propaganda). Such publications are to be taken as falling within heading No 49.11 . 5 . For the purposes of heading No 49.03 , the expression "children 's picture books " means books for children in which the pictures form the principal interest and the text is subsidiary . 6 . For the purposes of heading No 49.06 , the expression "manuscripts and typescripts " is to be taken to extend to carbon copies or copies on sensitised paper of manuscripts and typescripts . References in this Chapter to printed matter of any kind include references to any matter of that kind which is reproduced by means of a duplicating machine . 7 . For the purposes of heading No 49.09 , the expression "picture postcards " means cards consisting essentially of an illustration and bearing printed indications of their use . NIMEXE code CCT reference Statistical subdivision Description SITCcode Supplementary unit 49.01-00 49.01 Printed books , brochures , leaflets and similar printed matter , whether or not in single sheets 892.11 49.02-00 49.02 Newspapers , journals and periodicals , whether or not illustrated 892.20 49.03-00 49.03 Children 's picture books and painting books 892.12I 49.04-00 49.04 Music , printed or in manuscript , whether or not bound or illustrated 892.85 240 Official Journal of the European Communities 31 . 12 . 79 49 .05 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 49.05-10 49.05-90 49.05 A B Maps and hydrographic and similar charts of all kinds , including atlases , wall maps and topographical plans , printed ; printed globes (terrestrial or celestial ): Printed globes ( terrestrial or celestial ) Other 892.13 892.13 49.06-00 49.07-10 49.07-20 49.07-91 49.07-99 49.06 49.07 A B C I II Plans and drawings , for industrial , architectural , engi ­ neering, commercial or similar purposes , whether ori ­ ginal or reproductions on sensitised paper ; manuscripts and typescripts Unused postage , revenue and similar stamps of current or new issue in the country to which they are destined ; stamp-impressed paper ; banknotes , stock , share and bond certificates and similar documents of title ; cheque books : Postage , revenue and similar stamps Banknotes Other : Signed and numbered . . Other 892.82 892.83 892.83 892.83 892.83 49.08-00 49.08 Transfers (Decalcomanias ) 892.41 49.09-00 49.09 Picture postcards , Christmas and other picture greet ­ ing cards , printed by any process , with or without trim ­ mings 892.42 49.10-00 49.10 Calendars of any kind , of paper or paperboard, including calendar blocks 892.84 49.11-10 49.11-21 49.11-92 49.11-93 49.11-99 49.11 A B I II a b c Other printed matter , including printed pictures and photographs : Sheets (not being trade advertising material), not folded , merely with illustrations or pictures not bearing a text or caption , for editions of books or periodicals which are published in different countries in one or more languages Other : Trade advertising material, commercial catalogues and the like Other : Photographs Printed pictures Other 892.89 892.86 892.89 892.89 892.89 49.97-00 Goods of Chapter 49 carried by post 892.00 31 . 12 . 79 Official Journal of the European Communities 241 SECTION XI TEXTILES AND TEXTILE ARTICLES Notes 1 . This Section does not cover : ( a ) Animal brush making bristles or hair (heading No 05.02) ; horsehair or horsehair waste (heading No 05.03 ) ; ( b ) Human hair or articles of human hair (heading No 05.01 , 67.03 or 67.04), except straining cloth of a kind commonly used in oil presses and the like (heading No 59.17); ( c ) Vegetable materials falling within Chapter 14 ; ( d) Asbestos of heading No 25.24 or articles of asbestos and other products of heading No 68.13 or 68.14 ; ( e ) Articles falling within heading No 30.04 or 30.05 (for example , wadding , gauze , bandages and similar articles for medical or surgical purposes , sterile surgical suture materials ) ; ( f ) Sensitised textile fabric (heading No 37.03 ) ; (g ) Monofil of which any cross-sectional dimension exceeds 1 mm and strip (artificial straw and the like ) of a width exceeding 5 mm , of artificial plastic material ( Chapter 39) or plaits or fabrics of such monofil or strip (Chapter 46) ; ( h ) Woven textile fabrics , felt , bonded fibre fabrics or similar bonded yarn fabrics , impregnated , coated , covered or laminated with rubber , and articles thereof , falling within Chapter 40 ; ( ij ) Skins with their wool on (Chapter 41 or 43 ) or articles of furskin , artificial fur or articles thereof , falling within heading No 43.03 or 43.04 ; ( k ) Articles of textile materials falling within heading No 42.01 or 42.02 ; ( 1 ) Products and articles of Chapter 48 (for example , cellulose wadding) ; (m ) Footwear or parts of footwear , gaiters or leggings or similar articles classified in Chapter 64 ; ( n ) Headgear or parts thereof falling within Chapter 65 ; ( o ) Hair nets (heading No 65.05 or 67.04 , as the case may be) ; ( p ) Goods falling within Chapter 67 ; ( q ) Abrasive-coated threads , cords or fabric ( heading No 68.06) ; ( r ) Glass fibre or articles of glass fibre , other than embroidery with glass thread on a visible ground of fabric (Chapter 70) ; ( s ) Articles falling within Chapter 94 (furniture and bedding); or ( t ) Articles falling within Chapter 97 (for example , toys , games and sports requisites). 2 . ( A) Goods classifiable in any heading in Chapters 50 to 57 and of a mixture of two or more textile materials are to be classified as if consisting wholly of that one textile material which predominates in weight over any other single textile material . ( B) For the purposes of the above rule : (a ) Metallised yarn is to be treated as a single textile material and its weight is to be taken as the aggregate of the weight of the textile and metal components ; for the classification of woven fabrics , metal thread is to be regarded as a textile material ; (b ) Where a heading refers to goods of different textile materials (for example : ( i ) silk and waste silk , ( ii ) carded sheep 's or lambs ' wool and combed sheep 's or lambs ' wool ), such materials are to be treated as a single textile material . ( C ) The provisions of paragraphs ( A) and ( B ) above are to be applied also to the yarns referred to in Notes 3 and 4 below. 242 Official Journal of the European Communities 31 . 12 . 79 3 . ( A) For the purposes of this Section , and subject to the exceptions in paragraph ( B ) below, yarns (single , multiple or cabled) of the following descriptions are to be treated as "twine , cordage, ropes and cables ": ( a ) Of silk , noil or other waste silk , of a weight exceeding 2 g/m (2 000 tex) ; ( b ) Of man-made fibres ( including yarn of two or more monofil of Chapter 51 ), of a weight exceeding 1 g/m (1 000 tex) ; ( c ) Of true hemp or flax ; ( i ) Polished or glazed , of which the length per kilogram , multiplied by the number of constituent strands , is less than 7 000 m ; ( ii ) Not polished or glazed and of a weight exceeding 2 g/m ; (d) Of coir , consisting of three or more plies ; (e ) Of other vegetable fibres , of a weight exceeding 2 g/m ; or (f ) Reinforced with metal . ( B ) Exceptions : ( a ) Yarn of sheep 's or lambs ' wool or other animal hair and paper yarn , other than yarn reinforced with metal ; ( b ) Continuous filament tow for the manufacture of man-made fibres (discontinuous), and multifilament yarn without twist or with a twist of less than five turns per metre ; ( c ) Silk worm gut , imitation catgut of silk or of man-made fibres , and monofil of Chapter 51 ; (d ) Metallised yarn , not being yarn reinforced with metal ; and (e) Chenille yarn and gimped yarn . 4 . ( A ) For the purposes of Chapters 50 , 51 , 53 , 54 , 55 and 56 , the expression "put up for retail sale " in relation to yarn means , subject to the exceptions in paragraph ( B ) below, yarn put up : ( a ) In balls or on cards , reels , tubes or similar supports , of a weight ( including support ) not exceeding : ( i ) 200 g in the case of flax and ramie ; ( ii ) 85 g in the case of silk , noil or other waste silk , and man-made fibres (continuous ) ; or ( iii ) 125 g in other cases ; (b ) In hanks or skeins of a weight not exceeding : ( i ) 85 g in the case of silk , noil or other waste silk , and man-made fibres (continuous ) ; or ( ii ) 125 g in other cases ; ( c ) In hanks or skeins comprising several smaller hanks or skeins separated by dividing threads which render them independent one of the other , each of uniform weight not exceeding : ( i ) 85 g in the case of silk , noil or other waste silk , and man-made fibres (continuous); or ( ii ) 125 g in other cases . ( B ) Exceptions : ( a ) Single yarn of any textile material , except : ( i ) Single yarn of sheep 's or lambs ' wool or of fine animal hair , unbleached ; and (ii ) Single yarn of sheep 's or lambs ' wool or of fine animal hair , bleached , dyed or printed , of a length less than 2 000 m/kg ; ( b ) Multiple or cabled yarn , unbleached : ( i ) Of silk , noil or other waste silk , however put up ; or ( ii ) Of other textile material except sheep 's or lambs ' wool or fine animal hair , in hanks or skeins ; ( c ) Multiple or cabled yarn of silk , noil or other waste silk , bleached , dyed or printed , of a length not less than 75 000 m/kg , measured multiple ; and (d ) Single , multiple or cabled yarn of any textile material : ( i ) In cross-reeled hanks or skeins ; or ( ii ) Put up on supports or in some other manner indicating its use in the textile industry (for example on cops , twisting mill tubes , pirns , conical bobbins or spindles , or reeled in the form of cocoons for embroidery looms). 31 . 12 . 79 Official Journal of the European Communities 243 (C) The above provisions relating to flax and ramie are also applicable in respect of hemp . 5 . ( a ) For the purposes of heading No 55.07 and subheading 56.07 A I, "gauze" means a fabric with a warp composed wholly or in part of standing or ground threads and crossing or doup threads which cross the standing or ground threads making a half turn , a complete turn or more to form loops through which weft threads pass . ( b ) For the purposes of heading No 58.08 , "plain " means consisting solely of a single series of regular meshes of the same shape or size without any pattern or filling-in of the meshes . In applying this definition no account is to be taken of any minor open spaces which are inherent in the formation of the meshes . 6 . For the purposes of this Section , the expression "made up " means : ( a ) Cut otherwise than into rectangles ; ( b ) Made and finished by weaving and ready for use (or merely needing separation by cutting dividing threads) and not requiring sewing or further fabrication (for example , certain dusters , towels , table cloths , scarf squares and blankets ) ; ( c ) Hemmed or with rolled edges (except fabrics in the piece which have been cut from wider pieces and hemmed or rolled merely to prevent unravelling), or with a knotted fringe at any of the edges ; ( d ) Cut to size and having undergone a process of drawn thread work ; ( e ) Assembled by sewing , gumming or otherwise (other than piece goods consisting of two or more lengths of identical material joined end to end and piece goods composed of two or more fabrics assembled in layers , whether or not padded). 7 . The headings of Chapters 50 to 57 and, except where the context otherwise requires , the headings of Chapters 58 to 60 , are to be taken not to apply to goods made up within the meaning of Note 6 above . Chapters 50 to 57 are to be taken not to apply to goods falling within Chapter 58 or 59 . 8 . The woven fabrics of Chapters 50 to 57 are to be taken to include fabrics consisting of layers of parallel textile yarns superimposed on each other at acute or right angles . These layers are bonded at the intersections of the yarns by an adhesive or by thermal bonding . Additional Notes 1 . Subject to the provisions of Additional Note 2 below, textile goods, classifiable in any heading in Chapter 58 to 63 and containing two or more textile materials, shall, where appropriate, be classified within the headings of these Chap ­ ters as if consisting wholly of that one textile material which predominates in weight over any other single textile material . The provisions of Note 2 ( B ) of this Section shall also apply . 2 . (a ) In the case of goods falling within headings Nos 58.01 to 58.05 inclusive and having a ground fabric and a pile or looped surface or a surface with designs made with thread, no account shall be taken of the ground fabric ; (b ) In the case of goods falling within heading No 58.07 incorporating a support, a core or padding, no account shall be taken of such support, core or padding ; (c ) In the case of embroidery falling within heading No 58.10, only the ground fabric shall be taken into consi ­ deration . However, in the case of embroidery without visible ground, classification shall be carried out solely according to the embroidering threads ; and (d) In the case of goods falling within Chapters 59 to 63, and composed of two or more fabrics, felts, braids, etc . of different textile materials, whether or not combined with components constituting only accessories (linings, stiffenings, collars, cuffs, lapels, ribbons and other trimmings, ornamental or not ), account shall only be taken, for the application of these provisions, of the part considered as giving the goods their essential character within the meaning of Rule 3 for the interpretation of the nomenclature of the Tariff . 244 Official Journal of the European Communities 31 . 12 . 79 50.01 CHAPTER 50 SILK AND WASTE SILK NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 50.01-00 50.01 Silk-worm cocoons suitable for reeling 261.41I 50.02-00 50.02 Raw silk (not thrown) 261.30\ 50.03-10 50.03-90 50.03 A B Silk waste (including cocoons unsuitable for reeling , silk noils and pulled or garnetted rags ) : Not carded or combed Other 261.42 261.42 50.04-10 50.04-90 50.04 A B Silk yarn , other than yarn of noil or other waste silk , not put up for retail sale : In gum (unbleached) , degummed or bleached . . . Other 651.11 651.11 50.05-10 50.05-90 50.05-99 50.05 A B I II Yarn spun from noil or other waste silk , not put up for retail sale : Spun from waste silk , other than noil : In gum (unbleached), degummed or bleached . . . . Other Other 651.16 651.16 651.16 50.07-10 50.07-90 50.07-99 50.07 A B C Silk yarn and yarn spun from noil or other waste silk , put up for retail sale ; silk-worm gut ; imitation catgut of silk : Silk yarn Yarn spun from noil or other waste silk Silk-worm gut ; imitation catgut of silk 651.17 651.17 651.17 50.09-01 50.09-20 50.09-31 50.09 A I II a b 1 Woven fabrics of silk , of noil or other waste silk : Of silk or of waste silk other than noil : Crepes Pongee , habutai , honan , shantung , corah and similar Far Eastern fabrics , wholly of silk (not mixed with noil or other waste silk or with other textile materials ) : Plain-woven , unbleached or not further processed than scoured Other : Plain-woven, other than such fabrics unbleached or not further processed than scoured 654.10 654.10 654.10 50.09-39 2 Other 654.10 31 . 12 . 79 Official Journal of the European Communities 245 50 .09 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 50.09-41 50.09-42 50.09-44 50.09-45 50.09-47 50.09-48 50.09-62 50.09-64 50.09-66 50.09-68 50.09-80 50.09 A (cont 'd) III B a 1 2 aa bb cc 11 22 dd b 1 2 3 4 Other : Containing 85% or more by weight of silk or waste silk other than noil : Diaphanous fabrics (open weave) Other : Unbleached, scoured or bleached Dyed Made from yarns of different colours : Of a width of more than 57 cm but not more than 75 cm Other Printed Containing less than 85% by weight of silk or waste silk : Unbleached, scoured or bleached Dyed Made from yarns of different colours .... Printed Of noil silk 654.10 654.10 654.10 654.10 654.10 654.10 654.10 654.10 654.10 654.10 654.10 50.97-00 Goods of Chapter 50 carried by post 654.10 246 Official Journal of the European Communities 31 . 12 . 79 51 .01 CHAPTER 51 MAN-MADE FIBRES (CONTINUOUS) Notes 1 . Throughout the Tariff , the term "man-made fibres " means fibres or filaments of organic polymers produced by manufacturing processes , either : (a ) By polymerisation or condensation of organic monomers , for example , polyamides , polyesters , poly ­ urethanes and polyvinyl derivatives ; or ( b ) By chemical tranformation of natural organic polymers ( such as cellulose , casein , proteins and algae), for example , viscose rayon , cuprammonium rayon (cupra), cellulose acetate and alginates . The term "synthetic textile fibres " applies to the fibres or filaments described under paragraph ( a ) above , and the term " regenerated textile fibres " to the fibres or filaments described under paragraph ( b ). 2 . Heading No 51.01 is to be taken not to apply to continuous filament tow of man-made fibres falling within Chapter 56 . 3 . The expression "yarn of man-made fibres (continuous)" is to be taken not to apply to yarn (known as "ruptured filament yarn ") of which the majority of the filaments have been ruptured by passage through rollers or other devices (Chapter 56). 4 . Monofil of man-made fibre materials of which no cross-sectional dimension exceeds 1 mm is to be classified in heading No 51.01 when of a weight less than 6*6 mg/m (6*6 tex) and in heading No 51.02 in other cases . Monofil of which any cross-sectional dimension exceeds 1 mm is to be classified in Chapter 39 . Strip (artificial straw and the like ) of man-made fibre materials is to be classified in heading No 51.02 when of a width not exceeding 5 mm and in Chapter 39 in other cases . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 51.01 Yarn of man-made fibres (continuous ), not put up for retail sale : 51.01-05 51.01-07 51.01-08 51.01-09 51.01-11 51.01-13 51.01-14 51.01-16 51.01-18 A I II a 1 2 aa 11 22 33 44 bb 11 aaa bbb 22 Yarn of synthetic textile fibres : Elastomeric Other : Of polyamides : High tenacity yarn for tyres, machinery or plant Other : Textured, of a fineness of : Not more than 7 tex More than 7 tex but not more than 33 tex More than 33 tex but not more than 80 tex More than 80 tex Non-textured : Single : Untwisted or with a twist of not more than 50 turns per metre Twisted, more than 50 turns per metre Multiple or cabled 651.47 651.43 651.41 651.41 651.41 651.41 651.42 651.43 651.43 31 . 12 79 Official Journal of the European Communities 247 51.oi NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 51.01-21 51.01-23 51.01-25 51.01-26 51.01-28 51.01-32 51.01-34 51.01-38 51.01-42 51.01-44 51.01-48 51.01 A (cont'd ) 11 b 1 2 aa bb 11 aaa bbb 22 c 1 2 aa 11 22 bb cc dd Of polyesters : High tenacity yarn for tyres, machinery or plant Other : Textured Non-textured : Single : Untwisted or with a twist of not more than 50 turns per metre Twisted, more than 50 turns per metre . . Multiple or cabled Of other synthetic textile fibres : High tenacity yarn for tyres, machinery or plant Other : Acrylic : TTextured Non-textured Of chlorofibres Of polyethylene or polypropylene Other 651.46 651.44 651.45 651.46 651.46 651.47 651.47 651.47 651.47 651.47 651.47 51.01-50 B I Yarn of regenerated textile fibres : Hollow-filament yarn 651.73 51.01-61 51.01-62 51.01-64 51.01-66 51.01-71 51.01-73 51.01-76 51.01-80 II a 1 2 aa 11 22 bb b 1 2 aa bb c Other : Of viscose rayon : High tenacity yarn for tyres, machinery or plant Other : Single : Untwisted or with a twist of not more than 250 turns per metre Twisted, more than 250 turns per metre Multiple or cabled Of acetate : TTextured Non-textured : Single Multiple or cabled Of other regenerated textile fibres 651.71 651.71 651.71 651.71 651.72 651.72 651.72 651.73 51.02-12 51.02 A I a Monofil , strip (artificial straw and the like ) and imi ­ tation catgut , of man-made fibre materials : Of synthetic textile materials : Monofil : Elastomeric 651.49 248 Official Journal of the European Communities 31 . 12 . 79 51 .02 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 51.02-13 51.02-15 51.02-22 51.02-24 51.02-28 51.02-41 51.02-49 51 02 A I (cont 'd ) II B I II b 1 2 a b c Other : Cut to length for use in brush-making Other Other : Of polyethylene Of polypropylene Other Of regenerated textile materials : Monofil Other 651.49 651.49 651.49 651.49 651.49 651.78 651.78 51.03-10 51.03-20 51.03 A B Yarn of man-made fibres (continuous), put up for retail sale : Yarn of synthetic textile fibres Yarn of regenerated textile fibres 651.51 651.81 51.04-03 51.04-05 51.04-06 51.04-08 51.04-11 51.04-13 51.04-15 51.04-17 51.04-18 51.04-21 51.04-23 51.04-25 51.04-26 51.04 A I II III a b IV a 1 2 aa bb cc dd 3 aa bb 11 22 cc 11 Woven fabrics of man-made fibres (continuous), in ­ cluding woven fabrics of monofil or strip of heading No. 51.01 or 51.02 : Woven fabrics of synthetic textile fibres : For tyres Fabrics containing elastomeric yarn Fabrics made from strip or the like of polyethylene or polypropylene , of a width of : Less than 3 m 3 m or more Other : Containing 85% or more by weight of synthetic textile fibres : Net curtain (open weave) fabric Other open weave fabrics : Unbleached or bleached Dyed Made from yarns of different colours .... Printed Other : Unbleached or bleached Dyed, of a width of : 57 cm or less More than 57 cm Made from yarns of different colours : Jacquard fabrics of a width of more than 115 cm but less than 140 cm, of a weight exceeding 250 g/m2 653.14 653.15 653.15 653.15 653.15 653.15 653.15 653.15 653.15 653.15 653.15 653.15 653.15 31 . 12 . 79 Official Journal of the European Communities 249 51 .04 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 51.04-27 51.04-28 51.04-32 51.04-34 51.04-36 51.04-42 51.04-44 51.04-46 51.04-48 51.04-52 51.04-54 51.04-56 51.04-58 51.04-62 51.04-64 51.04-66 51.04-72 51.04-74 51.04-76 51.04-82 51.04-84 51.04-86 51.04-88 51.04-89 51.04 A IV (cont 'd ) B I II III a 3 cc 22 aaa bbb dd 11 22 b 1 2 3 aa bb 4 a 1 aa bb cc dd 2 aa bb 11 22 33 cc 11 22 33 aaa bbl dd Other : Of a width of more than 57 cm but not exceeding 75 cm Other Printed, of a width of : 57 cm or less More than 57 cm Containing less than 85% by weight of synthetic textile fibres : Unbleached or bleached Dyed Made from yarns of different colours : Jacquard fabrics of a width of more than 115 cm but less than 140 cm, of a weight exceeding 250 g/m2 Other Printed Woven fabrics of regenerated textile fibres : For tyres Fabrics containing elastomeric yarn Other : Containing 85% or more by weight of regenerated textile fibres : Diaphanous fabrics (open weave): Unbleached or bleached Dyed Made from yarns of different colours .... Printed Other : Unbleached or bleached Dyed : Of a width not exceeding 57 cm Of a width of more than 135 cm but not exceeding 145 cm, plain weave, twill weave, cross twill weave or satin weave Other Made from yarns of different colours : Jacquard fabrics of a width of more than 115 cm but less than 140 cm, of a weight exceeding 250 g/m2 Fabrics made from yarn of a fineness of 21-6 tex or more, and of a width not less than 140 cm (mattress duck ) Other : Of a width of more than 57 cm but not exceeding 75 cm Other Printed 653.15 653.15 653.15 653.15 653.16 653.16 653.16 653.16 653.16 653.54 653.55 653.55 653.55 653.55 653.55 653.55 653.55 653.55 653.55 653.55 653.55 653.55 653.55 653.55 I 250 Official Journal of the European Communities 31 . 12 . 79 51 .04 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 51.04-93 51.04-94 51.04-95 51.04-97 51.04-98 51.04 B III (cont 'd ) b 1 2 3 aa bb 4 Containing less than 85% by weight of regenerated textile fibres : Unbleached or bleached Dyed Made from yarns of different colours : Jacquard fabrics of a width of more than 115 cm but less than 140 cm, of a weight exceeding 250 g/nr Other Printed 653.56 653.56 653.56 653.56 653.56 51.97-00 Goods of Chapter 51 carried by post 653.00I 31 . 12. 79 Official Journal of the European Communities 251 52.01 CHAPTER 52 METALLISED TEXTILES NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 52.01 Metallised yarn , being textile yarn spun with metal or covered with metal by any process : 52.01-10 A Of precious metals 651.91 52.01-90 B Other 651.91 52.02-00 52.02 Woven fabrics of metal thread or of metallised yarn , of a kind used in articles of apparel , as furnishing fa ­ brics or the like 654.91 252 Official Journal of the European Communities 31 . 12. 79 53 .01 CHAPTER 53 WOOL AND OTHER ANIMAL HAIR Note The expression " fine animal hair " means hair of alpaca , llama , vicuna , yak , camel , Angora , Tibetan , Kashmir and similar goats ( but not common goats ), rabbit ( including Angora rabbit ), hare , beaver , nutria and musk-rat . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 53.01-10 53.01-20 53.01-30 53.01-40 53.01 A B C I II Sheep 's or lambs ' wool , not carded or combed : Greasy wool Fleece-washed wool Other : Not carbonised Carbonised 268.10 268.10 268.20 268.20 53.02-10 53.02-51 53.02-59 53.02-93 53.02-95 53.02-97 53.02 A B I a b II a b c Other animal hair (fine or coarse) , not carded or comb ­ ed : Coarse animal hair, prepared (for example , bleached, dyed) and artificially curled Other : Coarse animal hair, other than prepared and artificially curled : Of common goats Other Fine animal hair : Of Angora rabbit Of alpaca, llama, vicuna, yak or camel, or of Angora, Tibetan, Kashmir and similar goats . . . Of rabbit (other than Angora rabbit), hare, beaver, nutria and musk-rat 268.59 268.59 268.59 268.30 268.30 268.30 53.03-01 53.03-05 53.03-20 53.03-30 53.03-91 53.03-95 53.03 A I a b II B C I II Waste of sheep 's or lambs ' wool or of other animal hair ( fine or coarse), not pulled or garnetted : Noils : Of wool : Not carbonised Carbonised Of other fine or coarse animal hair Yarn waste Other : Not carbonised Carbonised 268.61 268.61 268.61 268.61 268.61 268.61 53.04-00 53.05-10 53.05-22 53.05-29 53.04 53.05 A B I U Waste of sheep 's or lambs ' wool or of other animal hair (fine or coarse), pulled or garnetted (including pulled or garnetted rags ) Sheep 's or lambs ' wool or other animal hair (fine or coarse), carded or combed : Carded wool . Combed wool : Tops Other 268.62 268.70 651.21 268.70 31 . 12 . 79 Official Journal of the European Communities 253 53 .05 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 53.05-32 53.05-39 53.05-50 53.05 (cont 'd ) C I II D Fine animal hair (carded or combed)-. Tops Other Coarse animal hair (carded or combed) 268.70 268.70 268.70 53.06-21 53.06-25 53.06-31 53.06-35 53.06 A / a b II a b Yarn of carded sheep 's or lambs ' wool (woollen yarn), not put up for retail sale : Containing 85% or more by weight of wool or of wool and fine animal hair : Unbleached : Single Multiple or cabled Other : Single Multiple or cabled 651.22 651.22 651.22 651.22 53.06-51 53.06-55 53.06-71 53.06-75 B / a b 11 a b Other : Unbleached : Single Multiple or cabled Other : Single Multiple or cabled 651.27 651.27 651.27 651.27 53.07-01 53.07-09 53.07-21 53.07-29 53.07 A / a b II a b Yarn of combed sheep 's or lambs ' wool (worsted yarn), not put up for retail sale : Containing 85% or more by weight of wool or of wool and fine animal hair : Unbleached : Single Multiple or cabled Other : Single Multiple or cabled 651.23 651.23 651.23 651.23 53.07-40 53.07-51 53.07-59 53.07-81 53.07-89 B I II a 1 1 b 1 2 Other : Containing a total of more than 10% by weight of textile materials of Chapter 50 Other : Mixed solely or mainly with discontinuous synthetic fibres : Unbleached Other Otherwise mixed : Unbleached Other 651.28 651.28 651.28 651.28 651.28 254 Official Journal of the European Communities 31 . 12 . 79 53 .08 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 53.08-11 53.08-15 53.08-21 53.08-25 53.08 A B I II I II Yarn of fine animal hair (carded or combed), not put up for retail sale : Carded : Single Multiple or cabled Combed : Single Multiple or cabled 651.24 651.24 651.24 651.24 53.09-10 53.09-20 53.10-11 53.10-15 53.10-20 53.09 53.10 A B A I II B Yarn of horsehair or of other coarse animal hair , not put up for retail sale : Of coarse animal hair Of horsehair Yarn of sheep 's or lambs ' wool , of horsehair or of other animal hair (fine or coarse), put up for retail sale : Of wool or of fine animal hair : Containing 85% or more by weight of such fibres Containing less than 85% by weight of such fibres Of coarse animal hair or of horsehair 651.25 651.25 651.26 651.29 651.29 53.11-01 53.11-03 53.11-07 53.11-11 53.11-13 53.11-17 53.11 A / a b c II a b c Woven fabrics of sheep 's or lambs ' wool or of fine animal hair : Containing 85% or more by weight of wool or of wool and fine animal hair : Fabrics of carded yarn (woollen), of a weight per square metre of : More than 450 g 275 g or more but not exceeding 450 g Less than 275 g Fabrics of combed yarn (worsted), of a weight per square metre of : More than 375 g 200 g or more but not exceeding 375 g Less than 200 g 654.21 654.21 654.21 654.22 654.22 654.22 53.11-20 53.11-30 53.11-40 53.11-52 53.11-54 53.11-58 B 1 II a b c 1 aa bb cc Other : Containing a total of more than 10% by weight of textile materials of Chapter 50 Other : Fabrics mixed mainly or solely with continuous synthetic fibres Fabrics mixed mainly or solely with continuous regenerated fibres Fabrics mixed mainly or solely with discontinuous synthetic fibres : Of yarn of carded wool (woollen), of a weight per square metre of : More than 450 g 275 g or more but not exceeding 450 g . . . . Less than 275 g 654.32 654.31 654.33 654.32 654.32 654.32 31 . 12 . 79 Official Journal of the European Communities 255 53.1 1 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 53.11-72 53.11-74 53.11-75 53.11-82 53.11-84 53.11-88 53.11-91 53.11-93 53.11-97 53.12-00 53.11 B II (cont 'd ) 53.12 c t 4. aa bb cc d 1 aa bb cc 2 aa bb cc Of yarn of combed wool (worsted), of a weight per square metre of : More than 375 g 200 g or more but not exceeding 375 g . . . . Less than 200 g Other mixed fabrics : Of yarn of carded wool (woollen ), of a weight per square metre of : More than 450 g 275 g or more but not exceeding 450 g ... . Less than 275 g Fabrics of combed yarn (worsted), of a weight per square metre of : More than 375 g 200 g or more but not exceeding 375 g . . . . Less than 200 g Woven fabrics of horsehair or of other coarse animal hair 654.32 654.32 654.32 654.33 654.33 654.33 654.33 654.33 654.33 654.92 256 Official Journal of the European Communities 31 . 12. 79 54.01 CHAPTER 54 FLAX AND RAMIE NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 54.01 Flax , raw or processed but not spun ; flax tow and waste (including pulled or garnetted rags): 54.01-10 54.01-21 54.01-25 54.01-30 54.01-40 54.01-70 A B C D E F Raw or retted Broken Scutched Hackled (combed) or otherwise processed .... Tow Flax waste, including pulled or garnetted rags . . 265.11 265.12 265.12 265.12 265.13 265.13 54.02-00 54.03-10 54.03-31 54.03-35 54.03-37 54.03-39 54.03-50 54.03-61 54.03-69 54.02 54.03 A B I a b II 1 aa bb 2 aa bb a b Ramie , raw or processed but not spun ; ramie noils and waste (including pulled or garnetted rags) . . . Flax or ramie yarn , not put up for retail sale : Flax yarn , polished or glazed Other : Single, measuring per kg : 45 000 m or less : Unbleached, measuring per kg : 15 000 m or less More than 15 000 m but not more than 45 000 m Other, measuring per kg: 15 000 m or less ' . More than 15 000 m but not more than 45 000 m More than 45 000 m Multiple or cabled : Unbleached Other 265.14 651.96 651.96 651.96 651.96 651.96 651.96 651.96 651.96 54.04 Flax or ramie yarn , put up for retail sale : 54.04-10 54.04-90 A B Flax yarn , polished or glazed Other 651.97 651.97 54.05 Woven fabrics of flax or of ramie : 54.05-21 54.05-25 A 1 a b Containing 85% or more by weight of flax or ramie : Unbleached : Of a weight of not more than 400 g/m2 ... Of a weight of more than 400 g/m2 654.40 654.40 31 . 12 . 79 Official Journal of the European Communities 257 54 .05 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 54.05-31 54.05-35 54.05-38 54.05-51 54.05-55 54.05-61 54.05-68 54.05 (cont 'd) A II III IV B 1 11 III IV Bleached Dyed or made from yarns of different colours . . Printed Containing less than 85% by weight of flax or ramie : Unbleached Bleached Dyed or made from yarns of different colours . . Printed 654.40 654.40 654.40 654.40 654.40 654.40 654.40 258 Official Journal of the European Communities 31 . 12 . 79 55.oi CHAPTER 55 COTTON NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 55.01-10 55.01-90 55.01 A B Cotton , not carded or combed : Rendered absorbent or bleached Other 263.10 263.10 55.02-10 55.02-90 55.02 A B Cotton linters : Raw Other 263.20 263.20 55.03-10 55.03-30 55.03-50 55.03-90 55.03 A B C D Cotton waste ( including pulled or garnetted rags), not carded or combed : Yarn waste for use as industrial wipers Other yarn waste Pulled or garnetted rags Other 263.30 263.30 263.30 263.30 55.04-00 55.04 Cotton , carded or combed 263.40I 55.05-13 55.05-19 55.05 A I II Cotton yarn , not put up for retail sale : Multiple or cabled , finished, in balls or on cards , reels , tubes or similar supports , of a weight ( including support) not exceeding 900 g : Unbleached, not mercerised Other 651.33 651.33 55.05-21 55.05-25 55.05-27 55.05-29 B I a b 1 2 1 2 Other : Measuring , per single yarn , 120 000 m or more per kg : Single yarns : Unbleached, not mercerised Other Other : Unbleached, not mercerised Other 651.34 651.34 651.34 651.34 55.05-33 55.05-35 55.05-37 55.05-41 55.05-45 II a 1 aa bb cc 2 aa bb Other : Single yarns, measuring : Not more than 14 000 m per kg : Unbleached, not mercerised Bleached Other More than 14 000 m but not more than 40 000 m per kg: Unbleached, not mercerised Other 651.31 651.31 651.31 651.32 651.32 31 . 12 . 79 Official Journal of the European Communities 259 55 .05 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 55.05-46 55.05-48 55.05-52 55.05-58 55.05-61 55.05-65 55.05-67 55.05-69 55.05-72 55.05-78 55.05-92 55.05-98 55.05 B II (cont 'd ) a 3 aa bb 4 aa bb b 1 aa bb 2 aa bb 3 aa bb 4 aa bb More than 40 000 m but less than 80 000 m per kg: Unbleached, not mercerised Other 80 000 m or more but less than 120 000 m per kg: Unbleached, not mercerised Other Other (multiple or cabled), measuring, per single yarn : Not more than 14 000 m per kg: Unbleached, not mercerised Other More than 14 000 m but not more than 40 000 m per kg: Unbleached, not mercerised Other More than 40 000 m but less than 80 000 m per kg: Unbleached, not mercerised Other 80 000 m or more but less than 120 000 m per kg: Unbleached, not mercerised Other 651.33 651.33 651.34 651.34 651.31 651.31 651.32 651.32 651.33 651.33 651.34 651.34 55.06-10 55.06-90 55.06 A B Cotton yarn , put up for retail sale : On cards, reels , or similar supports Other 651.35 651.35 55.07-10 55.07-90 55.07 A B Cotton gauze : Unbleached, not mercerised Other 652.11 652.21 55.08-10 55.08-30 55.08-50 55.08-80 55.08 A B C D Terry towelling and similar terry fabrics , of cotton : Unbleached, not mercerised Printed Made from yarns of different colours Other 652.12 652.22 652.22 652.22 55.09-01 55.09-02 55.09-03 55.09-04 55.09-05 55.09 A I a b c d e Other woven fabrics of cotton : Containing 85% or more by weight of cotton : Of a width of less than 85 cm : Unbleached, not mercerised Bleached Dyed Made from yarns of different colours Printed 652.14 652.24 652.24 652.24 652.24 260 Official Journal of the European Communities 31 . 12. 79 55 .09 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 55.09-11 55.09-12 55.09-13 55.09-14 55.09-15 55.09-16 55.09-17 55.09-19 55.09-21 55.09-29 55.09-31 55.09-33 55.09-35 55.09-37 55.09-38 55.09-39 55.09-41 55.09-49 55.09-51 55.09-52 55.09 A (cont 'd) II a 1 aa 11 22 aaa bbb 33 bb 11 22 33 cc 2 aa bb b 1 aa 11 22 bb 11 22 33 cc 2 aa bb c 1 aa 11 22 Other : Unbleached, not mercerised: Plain weave : Of a weight of not more than 130 g/m2 and of a width of : Not less than 85 cm but not more than 115 cm More than 115 cm but not more than 165 cm : Made from yarn measuring, per single yarn, less than 55 000 m per kg ... . Other More than 165 cm Of a weight of more than 130 g/m2 but not more than 200 g/m2 and of a width of : 85 cm or more but not more than 115 cm . More than 115 cm but not more than 165 cm More than 165 cm Of a weight of more than 200 g/m2 Other weaves : Of a weight of not more than 200 g/m2 . . . Of a weight of more than 200 g/m2 Bleached : Plain weave: Of a weight of not more than 130 g/m2 and of a width of : Not less than 85 cm but not more than 115 cm More than 115 cm Of a weight of more than 130 g/m2 but not more than 200 g/m2 and of a width of: Not less than 85 cm but not more than 115 cm More than 115 cm but not more than 165 cm More than 165 cm Of a weight of more than 200 g/m2 Other weaves : Of a weight of not more than 200 g/m2 . . . Of a weight of more than 200 g/m2 Dyed: Plain weave : Of a weight of not more than 130 g/m2 and of a width of : Not less than 85 cm but not more than 115 cm More than 115 cm 652.14 652.14 652.14 652.14 652.14 652.14 652.14 652.14 652.14 652.14 625.24 652.24 652.24 652.24 652.24 652.24 652.24 652.24 652.24 652.24 31 . 12 . 79 Official Journal of the European Communities 261 55 .09 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 55.09-53 55.09-54 55.09-55 55.09-56 55.09-57 55.09-59 55.09-61 55.09-63 55.09-64 55.09-65 55.09-66 55.09-67 55.09 A II (cont 'd) c 1 bb 11 22 33 cc 2 aa bb d 1 2 aa bb e 1 2 3 Of a weight of more than 130 g/m2 but not more than 200 g/m2 and of a width of : Not less than 85 cm but not more than 115 cm More than 115 cm but not more than 165 cm More than 165 cm Of a weight of more than 200 g/m2 Other weaves : Of a weight of not more than 200 g/m2 . . . Of a weight of more than 200 g/m2 Made from yarns of different colours : Jacquard fabrics of a width of more than 115 cm but less than 140 cm, of a weight of more than 250 g/m2 Other : Of a weight of not more than 200 g/m2 . . . Of a weight of more than 200 g/m2 Printed : Of a weight of not more than 130 g/m2 .... Of a weight of more than 130 g/m2 but not more than 200 g/m2 Of a weight of more than 200 g/m2 652.24 652.24 652.24 652.24 652.24 652.24 652.24 652.24 652.24 652.24 652.24 652.24 55.09-68 55.09-69 55.09-70 55.09-71 55.09-72 55.09-73 55.09-74 55.09-76 55.09-77 55.09-78 55.09-81 55.09-82 55.09-83 B I II a b c d a 1 2 3 b 1 2 3 c 1 2 3 Other : Of a width of less than 85 cm : Unbleached, not mercerised Bleached Printed Other Other : Unbleached, not mercerised : Mixed solely or mainly with continuous man ­ made fibres Mixed solely or mainly with discontinuous man ­ made fibres Otherwise mixed Bleached : Mixed solely or mainly with continuous man ­ made fibres Mixed solely or mainly with discontinuous man ­ made fibres Otherwise mixed Dyed : Mixed solely or mainly with continuous man ­ made fibres Mixed solely or mainly with discontinuous man ­ made fibres Otherwise mixed 652.15 652.25 652.25 652.25 652.15 652.15 652.15 652.25 652.25 652.25 652.25 652.25 652.25 262 Official Journal of the European Communities 31 . 12 . 79 55 .09 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 55.09-84 55.09-86 55.09-87 55.09-92 55.09-93 55.09-97 55.09 B II (cont 'd) d 1 2 3 e 1 2 3 Made from yarns of different colours : Mixed solely or mainly with continuous man ­ made fibres Mixed solely or mainly with discontinuous man ­ made fibres Otherwise mixed Printed : Mixed solely or mainly with continuous man ­ made fibres Mixed solely or mainly with discontinuous man ­ made fibres Otherwise mixed 652.25 652.25 652.25 652.25 652.25 652.25 55.97-00 Goods of Chapter 55 carried by post 652.00 31 . 12 . 79 Official Journal of the European Communities 263 56 .01 CHAPTER 56 MAN-MADE FIBRES (DISCONTINUOUS) Note Heading No 56.02 is to be taken to apply only to continuous filament tow of man-made fibres , consisting of parallel filaments of a uniform length equal to the length of the tow , meeting the following specification : ( a ) Length of tow exceeding 2 m ; ( b ) Twist less than five turns per metre ; ( c ) Weight per filament less than 6-6 mg/m (6'6 tex) ; ( d ) In the case of filaments described in Note 1 (a ) to Chapter 51 , the tow must be drawn, that is to say , be inca ­ pable of being stretched by more than 100% of its length ; ( e ) Total weight of tow more than 2 g/m (2 000 tex). Tow of a length not exceeding 2 m is to be classified in heading No 56.01 . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 56.01-11 56.01-13 56.01-15 56.01-16 56.01-17 56.01-18 56.01 A / II III IV V VI Man-made fibres (discontinuous ), not carded , combed or otherwise prepared for spinning : Synthetic textile fibres : Of polyamides Of polyesters Acrylic Of chlorofibres Of polyethylene or polypropylene Other 266.51 266.52 266.53 266.59 266.59 266.59 56.01-21 56.01-23 56.01-28 B I II III Regenerated textile fibres : Of viscose Of acetate Other 267.11 267.11 267.11 56.02 Continuous filament tow for the manufacture of man ­ made fibres (discontinuous ) : 56.02-11 56.02-13 56.02-15 56.02-19 56.02-21 56.02-23 56.02-28 A B / II III IV I II III Of synthetic textile fibres : Of polyamides Of polyesters Acrylic Other Of regenerated textile fibres : Of viscose Of acetate Other 266.61 266.62 266.63 266.69 267.12 267.12 267.12 56.03-11 56.03 A I Waste (including yarn waste and pulled or garnetted rags ) of man-made fibres (continuous or discontinuous), not carded , combed or otherwise prepared for spinning : Of synthetic textile fibres : Of polyamides 267.21 264 Official Journal of the European Communities 31 . 12 . 79 56 .03 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 56.03-13 56.03-15 56.03-19 56.03 A (cont 'd) II III IV Of polyesters Acrylic Other 267.21 267.21 267.21 56.03-21 56.03-23 56.03-28 B 1 11 III Of regenerated textile fibres : Of viscose Of acetate Other 267.22 267.22 267.22 56.04 Man-made fibres (discontinuous or waste), carded , combed or otherwise prepared for spinning : 56.04-11 56.04-13 56.04-15 56.04-16 56.04-17 56.04-18 A I II III IV V VI Synthetic textile fibres : Of polyamides Of polyesters Acrylic Of chlorofibres Of polyethylene or polypropylene Other 266.71 266.72 266.73 266.79 266.79 266.79 56.04-21 56.04-23 5604-28 3 I II III Regenerated textile fibres : Of viscose Of acetate Other 267.13 267.13 267.13 56.05-03 56.05-05 56.05-07 56.05-09 56.05-11 56.05-13 56.05-15 56.05-19 56.05 A I a 1 aa bb 2 aa bb b 1 2 3 4 Yarn of man-made fibres (discontinuous or waste), not put up for retail sale : Of synthetic textile fibres : Of polyester fibres : Containing 85% or more by weight of polyester fibres : Unbleached or bleached, measuring per single yarn : Not more than 14 000 m per kg More than 14 000 m per kg Other, measuring per single yarn : Not more than 1 4 000 m per kg More than 14 000 m per kg Containing less than 85% by weight of polyester fibres : Mixed mainly or solely with wool or fine animal hair Mixed mainly or solely with cotton Mixed mainly or solely with regenerated textile fibres Otherwise mixed 651.48 651.48 651.48 651.48 651.67 651.66 651.68 651.68 31 . 12 . 79 Official Journal of the European Communities 265 56 .05 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 56.05-21 56.05-23 56.05-25 56.05-28 56.05-32 56.05-34 56.05-36 56.05-38 56.05-39 56.05-42 56.05-44 56.05-45 56.05-46 56.05-47 56.05 A (cont'd) 11 a 1 aa bb 2 aa bb b 1 2 3 III a 1 aa bb 2 aa bb b 1 2 3 Of acrylic fibres : Containing 85% or more by weight of acrylic fibres : Unbleached or bleached, measuring per single yarn : Not more than 14 000 m per kg More than 14 000 m per kg Other, measuring per single yarn : Not more than 14 000 m per kg More than 14 000 m per kg Containing less than 85% by weight of acrylic fibres : Mixed mainly or solely with wool or fine animal hair Mixed mainly or solely with cotton Otherwise mixed Of other synthetic textile fibres : Containing 85% or more by weight of other synthe ­ tic fibres : Unbleached or bleached, measuring per single yarn : Not more than 14 000 m per kg More than 14 000 m per kg Other, measuring per single yarn : Not more than 14 000 m per kg More than 14 000 m per kg Containing less than 85% by weight of other synthe ­ tic textile fibres : Mixed mainly or solely with wool or fine animal hair Mixed mainly or solely with cotton Otherwise mixed 651.48 651.48 651.48 651.48 651.67 651.66 651.68 651.48 651.48 651.48 651.48 651.67 651.66 651.68 56.05-51 56.05-55 56.05-61 56.05-65 B J a 1 aa bb 2 aa bb Of regenerated textile fibres : Containing 85% or more by weight of regenerated textile fibres : Unbleached or bleached: Single, measuring : Not more than 14 000 m per kg More than 14 000 m per kg Other, measuring per single yarn : Not more than 14 000 m per kg More than 14 000 m per kg 651.74 651.74 651.74 651.74 56.05-71 56.05-75 b 1 aa bb Other : Single, measuring : Not more than 14 000 m per kg More than 14 000 m per kg 651.74 651.74 266 Official Journal of the European Communities 31 . 12 . 79 56 .05 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 56.05-81 56.05-85 56.05-91 56.05-95 56.05-99 56.05 B {cont'd) 1 b 2 aa bb II a b c Other, measuring per single yarn : Not more than 14 000 m per kg More than 14 000 m per kg Containing less than 85% by weight of regenerated textile fibres : Mixed mainly or solely with wool or fine animal hair Mixed mainly or solely with cotton Otherwise mixed 651.74 651.74 651.76 651.75 651.77 56.06-11 56.06-15 56.06-20 56.06 A B / II Yarn of man-made fibres (discontinuous or waste), put up for retail sale : Of synthetic textile fibres : Containing 85% or more by weight of synthetic textile fibres Containing less than 85% by weight of synthetic textile fibres Of regenerated textile fibres 651.52 651.69 651.82 56.07-01 56.07-04 56.07-05 56.07-07 56.07-08 56.07-11 56.07-13 56.07-14 56.07-16 56.07-17 56.07-18 56.07-21 56.07-23 56.07-24 56.07-26 56.07 A I II a 1 2 3 4 b 1 aa bb cc dd 2 aa bb cc dd 3 aa bb Woven fabrics of man-made fibres (discontinuous or waste) : Of synthetic textile fibres : Gauze weighing not less than 80 g/m2 but not more than 120 g/m2 Other : Containing 85 % or more by weight of synthetic textile fibres : Unbleached or bleached Printed Dyed Made from yarns of different colours Containing less than 85% by weight of synthetic textile fibres : Mixed mainly or solely with wool or fine animal hair : Unbleached or bleached Printed Dyed Made from yarns of different colours .... Mixed mainly or solely with cotton : Unbleached or bleached Printed Dyed Made from yarns of different colours .... Mixed mainly or solely with continuous man ­ made fibres : Unbleached or bleached Printed 653.20 653.20 653.20 653.20 653.20 653.42 653.42 653.42 653.42 653.41 653.41 653.41 653.41 653.43 653.43 31 . 12 . 79 Official Journal of the European Communities 267 56 ,07 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 56.07-27 56.07-28 56.07-32 56.07-33 56.07-34 56.07-36 56.07-37 56.07-42 56.07-44 56.07-48 56.07-52 56.07-53 56.07-54 56.07-57 56.07-58 56.07-62 56.07-63 56.07-64 56.07-66 56.07-72 56.07-73 56.07-74 56.07-77 56.07-78 56.07-82 56.07-83 56.07-84 56.07-87 56.07 A II (cont 'd) B b 3 cc dd 4 aa bb cc dd I II a 1 2 3 4 b 1 aa bb cc dd 2 aa bb cc dd 3 aa bb cc dd 11 22 4 aa bb cc dd Dyed Made from yarns of different colours .... Otherwise mixed: Unbleached or bleached Printed Dyed Made from yarns of different colours .... Of regenerated textile fibres : Jacquard fabrics of a width of more than 115 cm but less than 140 cm, of a weight of more than 250 g/m2 Other : Containing 85% or more by weight of regenerated textile fibres : Unbleached or bleached Printed Dyed Made from yarns of different colours Containing less than 85% by weight of regenerated textile fibres : Mixed mainly or solely with wool or fine animal hair : Unbleached or bleached Printed , Dyed Made from yarns of different colours .... Mixed mainly or solely with cotton : Unbleached or bleached Printed Dyed Made from yarns of different colours . . . Mixed mainly or solely with continuous man ­ made fibres : Unbleached or bleached Printed Dyed Made from yarns of different colours : Jacquard fabrics of a width of 140 cm or more (mattress duck) Other Otherwise mixed : Unbleached or bleached Printed Dyed Made from yarns of different colours .... 653.43 653.43 653.49 653.49 653.49 653.49 653.83 653.60 653.60 653.60 653.60 653.82 653.82 653.82 653.82 653.81 653.81 653.81 653.81 653.83 653.83 653.83 653.83 653.83 653.89 653.89 653.89 653.89 56.97-00 Goods of Chapter 56 carried by post 653.00 268 Official Journal of the European Communities 31 . 12 . 79 57 .01 CHAPTER 57 OTHER VEGETABLE TEXTILE MATERIALS ; PAPER YARN AND WOVEN FABRICS OF PAPER YARN NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 57.01-20 57.01-50 57.01 A B True hemp ("Cannabis sativa "), raw or processed but not spun ; tow and waste of true hemp (including pulled or garnetted rags or ropes): Raw, retted, broken, scutched, combed or otherwise processed, but not spun Tow and waste, including pulled or garnetted rags or ropes ... 265.20 265.20 57.02-00 57.02 Manila hemp (abaca) ("Musa textilis "), raw or pro ­ cessed but not spun ; tow and waste of manila hemp (including pulled or garnetted rags or ropes ) .... 265.50 57.03-10 57.03-30 57.03-50 57.03 A B C Jute and other textile bast fibres not elsewhere speci ­ fied or included , raw or processed but not spun ; tow and waste thereof (including pulled or garnetted rags or ropes): Raw or processed, but not spun Pulled or garnetted rags or ropes Tow and waste 264.00 264.00 264.00 57.04-10 57.04-90 57.04 A B Other vegetable textile fibres , raw or processed but not spun ; waste of such fibres (including pulled or gar ­ netted rags or ropes): Sisal fibres and other fibres of the Agave family ; waste of such fibres (including pulled or garnetted rags or ropes) Other vegetable textile fibres ; waste of such fibres (including pulled or garnetted rags or ropes ) . . . . 265.40 265.91 57.06-11 57.06-15 57.06-30 57.06 A 1 11 B Yarn of jute or of other textile bast fibres of heading No 57.03 : Single, measuring per kg : 1 000 m or less More than 1 000 m Multiple or cabled 651.98 651.98 651.98 57.07-01 57.07-03 57.07-07 57.07-10 57.07-20 57.07-90 57.07 A I a b II B C D Yarn of other vegetable textile fibres ; paper yarn : Yarn of true hemp : Not put up for retail sale : Polished or glazed Other Put up for retail sale Coir yarn Paper yarn Other 651.99 651.99 651.99 651.99 651.99 651.99 31 . 12 . 79 Official Journal of the European Communities 269 57 . 10 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 57.10 Woven fabrics of jute or of other textile bast fibres of heading No 57.03 : A Of a width of not more than 150 cm and weighing per square metre : 57.10-21 57.10-29 I a b Less than 310 g : Unbleached Other 654.50 654.50 57.10-31 57.10-39 II a b Not less than 310 g but not more than 500 g : Unbleached Other 654.50 654.50 57.10-50 57.10-61 57.10-65 57.10-70 III B / a b II More than 500 g Of a width of more than 150 cm : Unbleached : Of a width of more than 150 cm but not exceeding 230 cm Of a width of more than 230 cm Other 654.50 654.50 654.50 654.50 57.11-10 57.11-20 57.11-90 57.11 A B C Woven fabrics of other vegetable textile fibres ; woven fabrics of paper yarn : Of true hemp Of paper yarn Other 654.98 654.98 654.98 270 Official Journal of the European Communities 31 . 12 . 79 58.01 CHAPTER 58 CARPETS , MATS , MATTING AND TAPESTRIES ; PILE AND CHENILLE FABRICS ; NARROW FABRICS ; TRIMMINGS ; TULLE AND OTHER NET FABRICS ; LACE ; EMBROIDERY Notes 1 . The headings of this Chapter are to be taken not to apply to coated or impregnated fabrics , elastic fabrics or elastic trimmings , machinery belting or other goods falling within Chapter 59 . However , embroidery on any textile base falls within heading No 58.10 . 2 . In headings Nos 58.01 and 58.02, the words "carpets " and " rugs " are to be taken to extend to similar articles having the characteristics of floor coverings but intended for use for other purposes . These headings are to be taken not to apply to felt carpets , which fall within Chapter 59 . 4 . For the purposes of heading No 58.05 , the expression "narrow woven fabrics " means : ( a ) Woven fabrics of a width not exceeding 30 cm , whether woven as such or cut from wider pieces , provided with selvedges (woven, gummed or made otherwise ) on both edges ; ( b ) Tubular woven fabrics of a flattened width not exceeding 30 cm ; and (c ) Bias binding with folded edges , of a width when unfolded not exceeding 30 cm . Narrow woven fabrics in the form of fringes are to be treated as falling within heading No 58.07 . 4 . Heading No 58.08 is to be taken not to apply to nets or netting in the piece made of twine , cordage or rope , which are to be taken as falling within heading No 59.05 . 5 . In heading No 58.10, the expression "embroidery" means , inter alia, embroidery with metal or glass thread on a visible ground of textile fabric , and sewn applique work of sequins , beads or ornamental motifs of textile or other materials . The heading is to be taken not to apply to needlework tapestry (heading No 58.03 ). 6 . The headings of this Chapter are to be taken to include goods of the descriptions specified therein when made of metal thread and of a kind used in apparel , as furnishings or the like . Additional Note For the purposes of applying the maximum rate of duty provided for in respect of carpets, carpeting and rugs falling within subheading 58.01 A 11, the dutiable surface shall not include the heading, the selvedges and the fringes . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 58.01 Carpets , carpeting and rugs , knotted (made up or not): A Of wool or of fine animal hair : 58.01-01 I Containing a total of more than 10% by weight of silk or of waste silk other than noil 659.21 m2 58.01-11 58.01-13 58.01-17 II a b c Other : Comprising not more than 350 knots per metre of warp Comprising more than 350 but not more than 500 knots per metre of warp Comprising more than 500 knots per metre of warp 659. 21 659.21 659.21 m2 m2 m2 31 . 12 . 79 Official Journal of the European Communities 271 58 .01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 58.01-30 58.01-80 58.01 (cont 'd) B C Of silk , of waste silk other than noil , of synthetic textile fibres , of yarn falling within heading No 52.01 or of metal threads Of other textile materials 659.29 659.29 m2 m2 58.02-11 58.02-12 58.02-14 58.02-17 58.02 A I a b 1 2 3 Other carpets , carpeting, rugs , mats and matting , and "Kelem ", " Schumacks " and "Karamanie " rugs and the like (made up or not) : Carpets , carpeting, rugs , mats and matting : Coir mats and matting, and tufted carpets , carpeting and rugs : Coir mats and matting, other than tufted .... Tufted carpets, carpeting and rugs : Of wool or of fine animal hair Of man-made textile materials Of other textile materials 659.62 659 . 41 659.51 659.61 m2 m2 m2 m2 58.02-18 58.02-19 58.02-20 58.02-30 58.02-43 58.02-49 58.02-50 58.02-60 58.02-80 58.02-90 H B a 1 2 b c d 1 2 e f S Other : Of wool or of fine animal hair : Non-woven Woven Of coarse animal hair Of cotton Of man-made textile materials : Non-woven Woven Of jute or of other textile bast fibres falling within heading No 57.03 Of sisal, of other fibres of the Agave family or of Manila hemp Of other textile materials " Kelem", " Schumacks" and " Karamanie" rugs and the like 659.49 659.42 659.62 659.62 659.59 659.52 659.62 659.62 659.62 659.30 m2 m2 m2 m2 m2 m2 m2 m2 m2 58.03-00 58.04-05 58.04-07 58.04-11 58.04-15 58.04-18 58.03 58.04 A B I II III a b Tapestries , hand-made , of the type Gobelins , Flan ­ ders , Aubusson , Beauvais and the like , and needle ­ worked tapestries (for example , petit point and cross stitch ) made in panels and the like by hand Woven pile fabrics and chenille fabrics (other than terry towelling or similar terry fabrics of cotton falling within heading No 55.08 and fabrics falling within head ­ ing No 58.05 ): Of silk, of noil silk or of other waste silk Of synthetic textile fibres : Made by tufting Epingle (uncut) Other : Weft pile fabrics Other 658.91 654.99 653.97 653.97 653.97 653.97 Official Journal of the European Communities 31 . 12. 79272 58 .04 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 58.04-41 58.04-43 58.04-45 58.04-61 58.04-63 58.04-67 58.04-69 58.04-71 58.04-75 58.04-77 58.04-78 58.04-80 58.04 (cont 'd) C I II a b D I II a 1 2 b E I II a b 1 2 F Of wool or of fine animal hair : Epingle (uncut) Other : Weft pile fabrics Other Of cotton : Ã pinglÃ © (uncut) Other : Weft pile fabrics : Corduroy and the like Other Other Of regenerated textile fibres : Epingle (uncut) Other : Weft pile fabrics Other : Of continuous textile fibres Of discontinuous textile fibres Of other textile materials 654.34 654.34 654.34 652.23 652.23 652.23 652.23 653.98 653.98 653.98 653.98 654.99 58.05-01 58.05-08 58.05-20 58.05-30 58.05-40 58.05-51 58.05-59 58.05-61 58.05-69 58.05-73 58.05-77 58.05-79 58.05-90 58.05 A I a b c II B 1 2 a b 1 aa bb 2 aa bb 3 aa bb 4 Narrow woven fabrics , and narrow fabrics (bolduc) consisting of warp without weft assembled by means of an adhesive , other than goods falling within head ­ ing No 58.06 : Narrow woven fabrics : Pile fabrics or chenille fabrics : Of man-made fibres or of cotton : Of man-made fibres Of cotton Of silk , of noil silk or of other waste silk . . Of other textile materials Other : Containing elastomeric yarns Other : Of cotton : With real selvedges Other Of synthetic textile fibres : With real selvedges Other Of regenerated textile fibres : With real selvedges Other Of other textile materials Bolduc 656.01 656.01 656.01 656.01 656.01 656.01 656.01 656.01 656.01 656.01 656.01 656.01 656.01 31 . 12 . 79 Official Journal of the European Communities 273 58 .06 NIMEXE code CCT reference Statistical subdivision Description ' SITC code Supplementary unit 58.06 Woven labels , badges and the like , not embroidered , in the piece , in strips or cut to shape or size : 58.06-10 58.06-90 A B With woven inscriptions or motifs Other 656.02 656.02 58.07-31 58.07 A Chenille yarn (including flock chenille yarn), gimped yarn (other than metallised yarn of heading No 52.01 and gimped horsehair yarn); braids and ornamental trimmings in the piece ; tassels , pompons and the like : Braids of a width of 5 cm or less , of man-made fibres (including monofil or strip of heading No 51.01 or 51.02), of flax, of ramie or of vegetable textile fibres of Chapter 57 656.03 58.07-39 58.07-50 58.07-80 B I II III Other : Braids Gimped textile yarns Other 656.03 656.03 656.03 58.08 Tulle and other net fabrics (but not including woven , knitted or crocheted fabrics), plain : 58.08-10 58.08-90 A B Tulle or other net fabrics not comprised in B below Knotted net fabrics 656.04 656.04 58.09-11 58.09-19 58.09 A / II Tulle and other net fabrics (but not including woven , knitted or crocheted fabrics), figured ; hand or mechani ­ cally made lace , in the piece , in strips or in motifs : Tulle and other net fabrics : Of cotton Of other textile materials 656.05 656.05 58.09-21 58.09-31 58.09-35 58.09-39 58.09-91 58.09-95 58.09-99 B I II a 1 2 3 b 1 2 3 Lace : Hand-made Mechanically made : On mechanical bobbin machines : Of cotton Of synthetic textile fibres Of other textile materials By other mechanical processes : Of cotton Of synthetic textile fibres Of other textile materials 656.05 656.05 656.05 656.05 656.05 656.05 656.05 274 Official Journal of the European Communities 31 . 12 . 79 58 . 10 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 58.10 Embroidery , in the piece , in strips or in motifs : A Embroidery without visible ground : 58.10-21 I Of a value of more than 35 EUA per kg net weight 656.06 58.10-29 II Other 656.06 B Other : I Of a value of more than 17-5 EUA per kg net weight : 58.10-41 a Of cotton 656.06 58.10-45 b Of man-made textile fibres 656.06 58.10-49 c Of other textile materials 656.06 II Other : 58.10-51 a Of cotton 656.06 58.10-55 b Of man-made textile fibres 656.06 58.10-59 c Of other textile materials 656.06 58.97-00 Goods of Chapter 58 carried by post 656.00 31 . 12 . 79 Official Journal of the European Communities 275 CHAPTER 59 WADDING AND FELT ; TWINE , CORDAGE , ROPES AND CABLES ; SPECIAL FABRICS ; IMPREGNATED AND COATED FABRICS ; TEXTILE ARTICLES OF A KIND SUITABLE FOR INDUSTRIAL USE Notes 1 . ( A ) For the purposes of this Chapter, the expression "textile fabric" is to be taken to apply only to the textile fabrics of Chapters 50 to 57 and headings Nos 58.04 and 58.05 , the braids and trimmings in the piece of heading No 58.07, the tulle and other net fabrics of headings Nos 58.08 and 58.09, lace of heading No 58.09 and the knitted and crocheted fabrics of heading No 60.01 . ( B ) Throughout the Tariff, the term "felt" is to be taken to include fabrics consisting of a web of textile fibres the cohesion of which has been enhanced by a stitch-bonding process using fibres from the web itself . 2 . ( A ) Heading No 59.08 is to be taken to apply to textile fabrics impregnated , coated , covered or laminated with preparations of cellulose derivatives or of other artificial plastic materials whatever the weight per square metre and whatever the nature of the plastic material ( compact , foam , sponge or expanded). It does not , however , cover : ( a ) Fabrics in which the impregnation , coating or covering cannot be seen with the naked eye (usually Chapters 50 to 58 and 60) ; for the purpose of this provision , no account should be taken of any resulting change of colour ; ( b ) Products which cannot , without fracturing , be bent manually around a cylinder of a diameter of 7 mm at a temperature between 15 and 30 °C (usually Chapter 39 ) ; or (c ) Products in which the textile fabric is either completely embedded in artificial plastic material or coated or covered on both sides with such material (Chapter 39 ). ( B ) Heading No 59.12 does not apply to : ( a ) Fabrics in which the impregnation or coating cannot be seen with the naked eye (usually Chapters 50 to 58 and 60) ; for the purpose of this provision , no account should be taken of any resulting change of colour ; ( b ) Fabrics painted with designs (other than painted canvas being theatrical scenery, studio back-cloths or the like ) ; ( c ) Fabrics covered with flock , dust , powdered cork or the like and bearing designs resulting from these treatments ; or (d ) Fabrics finished with normal dressings having a basis of amylaceous or similar substances . 3 . In heading No 59.11 the expression " rubberised textile fabrics " means : ( a ) Textile fabrics impregnated , coated , covered or laminated with rubber : ( i ) Weighing not more than 1 500 g/m2 ; or ( ii ) Weighing more than 1 500 g/m2 and containing more than 50% by weight of textile material ; ( b ) Fabrics composed of parallel textile yarns agglomerated with rubber , irrespective of their weight per square metre ; and ( c ) Plates , sheets and strip , of expanded , foam or sponge rubber , combined with textile fabric , other than those falling in Chapter 40 by virtue of the last paragraph of Note 2 to that Chapter . 4 . Heading No 59.16 is to be taken not to apply to : ( a ) Transmission , conveyor or elevator belting of a thickness of less than 3 mm ; or ( b ) Transmission , conveyor or elevator belts or belting of textile fabric impregnated , coated , covered or lami ­ nated with rubber or made from textile yarn or cord impregnated or coated with rubber (heading No 40.10). 276 Official Journal of the European Communities 31 . 12 . 79 59 .01 5 . Heading No 59.17 is to be taken to apply to the following goods which are to be taken as not falling within any other heading of Section XI : ( a ) Textile products (other than those having the character of the products of headings Nos 59.14 to 59.16), the following only : ( i ) Textile fabric , felt and felt-lined woven fabric , coated , covered or laminated with rubber , leather or other material , of a kind commonly used for card clothing , and similar fabric of a kind commonly used in machinery or plant ; ( ii ) Bolting cloth ; ( iii ) Straining cloth of a kind commonly used in oil presses and the like , of textile fibres or of human hair ; ( iv) Woven textile fabrics , whether or not felted , impregnated or coated, of a kind commonly used in paper-making or other machinery, tubular or endless with single or multiple warp and/or weft , or flat woven with multiple warp and/or weft ; (v ) Textile fabrics reinforced with metal , of a kind commonly used in machinery or plant ; (vi ) Textile fabrics of the metallised yarn falling within heading No 52.01 , of a kind commonly used in paper-making or other machinery ; (vii ) Cords , braids and the like , whether or not coated , impregnated or reinforced with metal , of a kind commonly used in machinery or plant as packing or lubricating materials ; ( b ) Textile articles (other than those of headings Nos 59.14 to 59.16) of a kind commonly used in machinery or plant (for example , gaskets , washers , polishing discs and other machinery parts). Textile fabrics, wadding, felt or bonded fibre or similar bonded yarn fabrics, in the piece, cut to length or simply cut to rectangular shape, are not considered to be textile articles of a kind commonly used in machinery or plant . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 59.01 Wadding and articles of wadding ; textile flock and dust and mill neps : 59.01-07 59.01-12 59.01-14 59.01-15 59.01-16 59.01-18 A I a b II 1 2 a 1 2 b Wadding and articles of wadding : Of man-made fibres : Rolls of a diameter of not more than 8 mm . . . Other : Of synthetic textile materials Of regenerated textile materials Of other textile materials : Of cotton : Absorbent Other Of other textile materials 657.71 657.71 657.71 657.71 657.71 657.71 B Flock and dust and mill neps : 59.01-21 59.01-29 I II Of man-made fibres Of other textile materials 657.71 ' 657.71 59.02-01 59.02-09 59.02 A / a b Felt and articles of felt , whether or not impregnated or coated : Felt in the piece or simply cut to rectangular shape : Floor coverings : Tiles Other 659.63 659.63 m2 m2 31 . 12 . 79 Official Journal of the European Communities 111 59 .02 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 59.02-31 59.02-35 59.02-41 59.02-45 59.02-47 59.02-51 59.02-57 59.02-59 59.02 A Ccont 'd ) II a 1 aa bb 2 aa bb cc b 1 2 3 Felt for other uses : Not impregnated or coated: Needle-loom felt : Of jute or of other textile bast fibres of heading No 57.03 Of other textile materials Other felt : Of wool or of fine animal hair Of coarse animal hair Of other textile materials Impregnated or coated : With asphalt, tar or similar materials With rubber With other materials 657.10 657.10 657.10 657.10 657.10 657.10 657.10 657.10 59.02-91 59.02-95 59.02-97 59.03-11 59.03-19 59.03-30 B 59.03 / a b II A I II B Other : Not impregnated or coated : Of wool or of fine animal hair Of other textile materials Impregnated or coated Bonded fibre fabrics , similar bonded yarn fabrics , and articles of such fabrics , whether or not impregnated or coated : Bonded fibre fabrics and similar bonded yarn fabrics , in the piece or cut into rectangles but not otherwise worked : Coated Other Other 657.10 657.10 657.10 657.20 657.20 657.20 59.04-11 59.04-13 59.04-15 59.04-17 59.04-18 59.04-20 59.04-31 59.04-35 59.04-38 59.04-50 59.04-60 59.04-70 59.04-80 59.04 A I II a 1 2 b c B C I II a b D E F G Twine , cordage , ropes and cables , plaited or not : Of synthetic textile fibres : Binder and baler twine for agricultural machines . . Other : Of polyamides or polyesters : Of a weight of more than 5 g/m Other Of polyethylene or polypropylene Of other synthetic fibres Of abaca (Manila hemp) Of sisal and other fibres of the Agave family : Binder and baler twine for agricultural machines . . Other : Of a weight of more than 10 g/m Other Of true hemp Of flax or ramie Of jute or of other textile bast fibres of heading No 57.03 Of other textile materials 657.51 657.51 657.51 657.51 657.51 657.51 657.51 657.51 657.51 657.51 657.51 657.51 657.51 278 Official Journal of the European Communities 31 . 12. 79 59 .05 N1MEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 59.05-11 59.05-21 59.05-29 59.05-91 59.05-99 59.05 A I II B I II a b Nets and netting made of twine , cordage or rope , and made up fishing nets of yarn , twine , cordage or rope : Fishing nets and netting : Of vegetable textile materials Of other textile materials : Of polyamides Of other textile materials Other : Of man-made fibres Of other textile materials 657.52 657.52 657. 52 657.52 657.51 59.06-00 59.07-10 59.07-90 59.06 59.07 A B Other articles made from yarn , twine , cordage , rope or cables , other than textile fabrics and articles made from such fabrics Textile fabrics coated with gum or amylaceous sub ­ stances , of a kind used for the outer covers of books and the like ; tracing cloth ; prepared painting canvas ; buckram and similar fabrics for hat foundations and similar uses : Textile fabrics coated with gum or amylaceous sub ­ stances , of a kind used for the outer covers of books and the like Other 657.59 657.31 657.3 1 59.08-10 59.08-51 59.08-61 59.08-71 59.08-79 59.08 A B 1 II III a b Textile fabrics impregnated , coated , covered or lami ­ nated with preparations of cellulose derivatives or of other artificial plastic materials : Impregnated Laminated, coated or covered : With polyvinyl chloride With polyurethane With cellulose derivatives or other artificial plastic materials : With the fabric forming the right side . . . . Other 657.32 657.32 657.32 657.32 657.32 59.10-10 59.10-31 59.10-39 59.10 A B I II Linoleum and materials prepared on a textile base in a similar manner to linoleum, whether or not cut to shape or of a kind used as floor coverings ; floor cover ­ ings consisting of a coating applied on a textile base , cut to shape or not : Linoleum and similar materials Floor coverings consisting of a coating applied on : Needle-loom felt Other textile bases 659.12 659.12 659.12 m2 m2 m2 31 . 12. 79 Official Journal of the European Communities 279 59.11 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplemental unit 59.11 A Rubberised textile fabrics , other than rubberised knitted or crocheted goods : Rubberised textile fabrics not comprised in B below : 59.11-11 59.11-14 59.11-15 59.11-17 59.11-20 I II III a b B Adhesive strips , of a width not exceeding 10 cm , the coating of which consists of unvulcanised natural or synthetic rubber Fabrics combined with expanded , foam or sponge rubber Other : For tyres Other Fabrics mentioned in Note 3 ( b ) to this Chapter . . . 657.33 657.33 657.33 657.33 657.33 59.12-00 59.13-01 59.13-11 59.13-13 59.13-15 59.13-19 59.13-32 59.13-34 59.13-35 59.13-39 59.12 59.13 A I II a b III IV B I II III IV Textile fabrics otherwise impregnated or coated ; painted canvas being theatrical scenery , studio back ­ cloths or the like Elastic fabrics and trimmings (other than knitted or crocheted goods ) consisting of textile materials com ­ bined with rubber threads : Of a width not exceeding 15 cm : Of synthetic textile fibres Of regenerated textile fibres : Plaited Other Of cotton Of other textile materials Of a width of more than 15 cm : Of synthetic textile fibres Of regenerated textile fibres Of cotton Of other textile materials 657.39 657.40 657.40 657.40 657.40 657.40 657.40 657.40 657.40 657.40 59.14-00 59.14 Wicks , of woven , plaited or knitted textile materials , for lamps , stoves , lighters , candles and the like ; tu ­ bular knitted gas-mantle fabric and incandescent gas mantles 657.71 59.15-10 59.15-90 59.15 A B Textile hosepiping and similar tubing, with or with ­ out lining , armour or accessories of other materials : Of synthetic textile fibres Of other textile materials 657.91 657.91 59.16-00 59.16 Transmission , conveyor or elevator belts or belting , of textile material , whether or not strengthened with metal or other material 657.92 280 Official Journal of the European Communities 31 . 12 . 79 59 . 17 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 59.17-10 59.17 A Textile fabrics and textile articles , of a kind com ­ monly used in machinery or plant : Textile fabrics , felt and felt-lined woven fabric, coated, covered or laminated with rubber, leather or other material , of a kind commonly used for the manufacture of card clothing , and similar fabrics of a kind commonly used in machinery or plant 657.73 59.17-21 59.17-29 B I II C Bolting cloth , whether or not made up : Of silk or of waste silk other than noil . . . . Of other textile materials Woven fabrics , felted or not, whether or not impregnated or coated, of a kind commonly used in paper-making or other machinery, tubular or endless with single or multiple warp and/or weft , or flat woven with multiple warp and/or weft : 657.73 657.73 59.17-31 59.17-39 59.17-49 I a 1 2 b Of silk or of man-made fibres : Of a kind commonly used in paper-making machinery : Of synthetic textile fibres and weighing less than 600 g per square metre Other Other 657.73 657.73 657.73 m2 59.17-51 59.17-59 59.17-71 59.17-79 II a 1 2 b 1 2 Of other textile materials : Of wool : Of a kind commonly used in paper-making machinery Other Of other textile materials : Of a kind commonly used in paper-making machinery Other 657.73 657.73 657.73 657.73 59.17-91 59.17-93 59.17-95 59.17-99 D / II III a b Other : Straining cloth and thick heavy fabrics of a kind commonly used in oil presses or for similar uses in machinery or plant Cords, braids and the like, whether or not im ­ pregnated, coated or reinforced with metal, of a kind commonly used in machinery or plant as packing or lubricating materials Other : Of felt (for example, polishing discs, gaskets and washers ) Other 657.73 657.73 657.73 657.73 31 . 12. 79 Official Journal of the European Communities 281 60.01 CHAPTER 60 KNITTED AND CROCHETED GOODS Notes 1 . This Chapter does not cover : ( a ) Crochet lace of heading No 58.09 ; ( b ) Knitted or crocheted goods falling within Chapter 59 ; ( c ) Corsets , corset-belts , suspender-belts , brassieres , braces , suspenders , garters or the like (heading No 61.09); (d ) Old clothing or other articles falling within heading No 63.01 ; or (e ) Orthopaedic appliances , surgical belts , trusses or the like (heading No 90.19). 2 . Headings Nos 60.02 to 60.06 are to be taken to apply to knitted or crocheted articles and to parts thereof : ( a ) Knitted or crocheted directly to shape , whether imported as separate items or in the form of a number of items in the length ; ( b ) Made up , by sewing or otherwise . 3 . For the purposes of heading No 60.06 , knitted or crocheted articles are not considered to be elastic articles only by reason of their containing rubber thread or elastic forming merely a supporting band . 4 . The headings of this Chapter are to be taken to include goods of the descriptions specified therein when made of metal thread and of a kind used in apparel , as furnishings or the like . 5 . For the purposes of this Chapter : ( a ) " Elastic " means consisting of textile materials combined with rubber threads ; and (b ) " Rubberised" means impregnated , coated , covered or laminated with rubber or made with textile thread impregnated , coated or covered with rubber . 6 . Thoughout the Tariff, any reference to knitted goods is to be taken to include a reference to stitch-bonded goods in which the chain stitches are formed of textile yarn . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 60.01-01 60.01-10 60.01-30 60.01-40 60.01-51 60.01-55 60.01 A I II B I a b 1 2 3 Knitted or crocheted fabric , not elastic nor rubber ­ ised : Of wool or of fine animal hair : Containing a total of more than 10% by weight of textile materials of Chapter 50 Other Of man-made fibres : Of synthetic textile fibres : Containing elastofibres Other : For curtains , including net curtain fabric . . Rachel lace With long pile ( imitation fur) 655.21 655.21 655.10 655.10 655.10 655.10 282 Official Journal of the European Communities 31 . 12 . 79 60.01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 60.01-62 60.01-64 60.01-65 60.01-68 60.01-72 60.01-74 60.01-75 60.01-78 60.01-81 60.01-89 60.01-92 60.01-94 60.01-96 60.01-97 60.01-98 60.01 B I b (cont 'd) 4 aa 11 22 33 44 bb 11 22 33 44 II a b C I a b c d II Other : Warp knitted fabrics : Unbleached or bleached Dyed Printed Made from yarns of different colours . . Other knitted or crocheted fabrics : Unbleached or bleached Dyed Printed Made from yarns of different colours . . Of regenerated textile fibres : For curtains , including net curtain fabric . . . Other Of other textile materials : Of cotton : Unbleached or bleached Dyed Printed Made from yarns of different colours . . . . Of other textile materials . . . 655.10 655.10 655.10 655.10 655.10 655.10 655.10 655.10 655.23 655.23 655.22 655.22 655.22 655.22 655.29 60.02-40 60.02-50 60.02-60 60.02-70 60.02-80 60.02 A B I II III IV Gloves , mittens and mitts , knitted or crocheted , not elastic nor rubberised : Gloves impregnated or coated with artificial plastic materials Other : Of wool or of fine animal hair Of synthetic textile fibres Of cotton Of other textile materials 847.21 847.21 847.21 847.21 847.21 pair pair pair pair pair 60.03-11 60.03-19 60.03-20 60.03 A I II B I Stockings , under stockings , socks , ankle-socks , sockettes and the like , knitted or crocheted , not elastic nor rubberised : Of wool or of fine animal hair : Knee-length stockings Other Of synthetic textile fibres : Knee-length stockings 847.22 847.22 847.22 pair pair pair 31 . 12 . 79 Official Journal of the European Communities 283 60.03 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 60.03-24 60.03-26 60.03-27 60.03-30 60.03-90 60.03 B (cont 'd) II a 1 2 b C D Other : Women 's stockings : Seamless Other Other articles Of cotton Of other textile materials 847.22 847.22 847.22 847.22 847.22 pair pair pair pair pair 60.04-02 60.04-03 60.04-04 60.04-06 60.04-07 60.04-08 60.04-09 60.04-10 60.04-11 60.04-12 60.04-14 60.04-16 60.04 A I a b c II a b c d III a b c d e Under garments , knitted or crocheted , not elastic nor rubberised : Babies ' garments ; girls ' garments up to and including commercial size 86 : T-shirts : Of cotton Of synthetic textile fibres Of regenerated textile fibres Lightweight fine knit roll , polo or turtle necked jumpers and pullovers : Of cotton Of synthetic textile fibres Of regenerated textile fibres Of other textile materials ( other than wool) . . Other : Of wool or of fine animal hair Of cotton Of synthetic textile fibres Of regenerated textile fibres Of other textile materials 846.29 846.34 846.41 846.29 846.34 846.41 846.49 846.19 846.29 846.34 846.41 846.49 N N N N N N N 60.04-19 60.04-20 60.04-22 60.04-23 60.04-24 60.04-26 60.04-29 60.04-31 60.04-33 60.04-34 60.04-38 B I a b c II a b c d III a 1 2 b IV a Other : T-shirts : Of cotton Of synthetic textile fibres Of regenerated textile fibres Lightweight fine knit roll , polo or turtle necked jumpers and pullovers : Of cotton Of synthetic textile fibres Of regenerated textile fibres Of other textile materials ( other than wool ) . . Panty-hose (tights) : Of synthetic textile fibres : Of yarn of a fineness of 6-6 tex or less . . . Other Of other textile materials Other : Of wool or of fine animal hair 846.29 846.34 846.41 846.29 846.34 846.41 846.49 846.31 846.31 846.11 846.19 N N N N N N N N N N 284 Official Journal of the European Communities 31 . 12 . 79 60 .04 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 60.04-41 60.04-47 60.04-48 60.04-50 60.04-51 60.04-53 60.04-54 60.04-56 60.04-58 60.04-60 60.04-71 60.04-73 60.04-75 60.04-79 60.04-81 60.04-83 60.04-85 60.04-89 60.04-90 60.04 B IV (cont'd ) b 1 aa bb cc dd 2 aa bb cc dd ee c d 1 aa bb cc dd 2 aa bb cc dd e Of synthetic textile fibres : Men 's and boys ': Shirts Pyjamas Underpants and briefs Other Women 's , girls ' and infants ': Pyjamas Nightdresses Petticoats and slips Knickers and briefs Other Of regenerated textile fibres Of cotton : Men 's and boys ': Shirts Pyjamas Underpants and briefs Other Women 's , girls ' and infants ': Pyjamas Nightdresses Knickers and briefs Other Of other textile materials 846.32 846.33 846.33 846.33 846.34 846.34 846.34 846.34 846.34 846.41 846.21 846.29 846.29 846.29 846.29 846.29 846.29 846.29 846.49 N N N N N N N N N N N N N 60.05-01 60.05-04 60.05-06 60.05-07 60.05-08 60.05-09 60.05-11 60.05-13 60.05-15 60.05 A I II a b 1 aa bb cc dd 2 aa bb cc Outer garments and other articles , knitted or crocheted , not elastic nor rubberised : Outer garments and clothing accessories : Jerseys and pullovers , containing at least 50% by weight of wool and weighing 600 g or more per article Other : Outer garments of knitted or crocheted textile fabrics impregnated , or covered or coated on one side , with artificial plastic material .... Other : Babies ' garments ; girls ' garments up to and including commercial size 86 : Of wool or of fine animal hair Of synthetic textile fibres Of cotton Of other textile materials Bathing costumes and trunks : Of synthetic textile fibres Of cotton Of other textile materials 845.11 845.99 845.91 845.93 845.92 845.94 845.93 845.92 845.91 N N N 31 . 12 . 79 Official Journal of the European Communities 285 60 .05 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 60.05-16 60.05-17 60.05-19 60.05-21 60.05-22 60.05-23 60.05-24 60.05-25 60.05-26 60.05-27 60.05-28 60.05-29 60.05-30 60.05-31 60.05-32 60.05-33 60.05-36 60.05-37 60.05-38 60.05-39 60.05 A II b (cont'd) 3 aa bb cc 4 aa 11 22 33 44 55 66 bb 11 aaa bbb ccc ddd eee 22 aaa bbb ccc ddd eee fff Track suits : Of synthetic textile fibres Of cotton Of other textile materials Other outer garments : Blouses and shirt-blouses for women, girls and infants : Of silk or noil or other waste silk . . . Of wool or of fine animal hair .... Of synthetic textile fibres Of regenerated textile fibres Of cotton Of other textile materials Jerseys , pullovers , slip-overs , waistcoats , twinsets , cardigans , bedjackets and jumpers : Men 's and boys ' : Of wool or of fine animal hair . . . Of synthetic textile fibres Of regenerated textile fibres Of cotton Of other textile materials Women 's , girls ' and infants ': Of silk or noil or other waste silk . . Of wool or of fine animal hair . . . Of synthetic textile fibres Of regenerated textile fibres Of cotton Of other textile materials 845.93 845.92 845.91 845.19 845.11 845.13 845.14 845.12 845.19 845.11 845.13 845.14 845.12 845.19 845.19 845.11 845.13 845.14 845.12 845.19 N N N N ¢N N N N N N N N N N N N N N N N 60.05-41 60.05-42 60.05-43 60.05-44 60.05-49 60.05-51 60.05-52 60.05-54 60.05-58 cc 11 22 33 44 55 dd 11 22 33 44 Dresses : Of wool or of fine animal hair . . . . Of synthetic textile fibres Of regenerated textile fibres Of cotton Of other textile materials Skirts , including divided skirts : Of wool or of fine animal hair . . . . Of synthetic textile fibres Of cotton Of other textile materials 845.21 845.23 845.24 845.22 845.29 845.21 845.23 845.22 845.29 N N N N N N N N N 60.05-61 60.05-62 60.05-64 60.05-66 60.05-68 ee 11 22 33 ff 11 22 Trousers : Of wool or of fine animal hair Of synthetic textile fibres Of other textile materials Suits and co-ordinate suits (excluding ski suits), for men and boys : Of synthetic textile fibres | Of other textile materials 845.91 845.93 845.99 845.93 j 845.91 N N N N N 286 Official Journal of the European Communities 31 . 12 . 79 60 .05 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 60.05-71 60.05-72 60.05-73 60.05-74 60.05-75 60.05-76 60.05-77 60.05-78 60.05-79 60.05-80 60.05-81 60.05-83 60.05-85 60.05-87 60.05-88 60.05-89 60.05-91 60.05-92 60.05-93 60.05-94 60.05-95 60.05-96 60.05 A II b 4 (cont 'd) gg 11 22 33 44 55 hh 11 22 33 44 55 ijij 11 22 kk 11 22 11 11 22 33 44 55 5 aa bb cc Suits and co-ordinate suits (excluding ski suits), and costumes , for women, girls and infants : Of wool or of fine animal hair . . . . Of synthetic textile fibres Of regenerated textile fibres Of cotton Of other textile materials Coats , jackets (excluding anoraks , wind ­ cheaters , waister jackets and the like) and blazers : Of wool or of fine animal hair Of synthetic textile fibres Of regenerated textile fibres Of cotton Of other textile materials Anoraks , windcheaters , waister jackets and the like : Of wool or of fine animal hair , of cotton or of man-made textile fibres Of other textile materials Ski suits consisting of two or three pieces : Of wool or of fine animal hair , of cotton or of man-made textile fibres Of other textile materials Other outer garments : Of wool or of fine animal hair .... Of synthetic textile fibres Of regenerated textile fibres Of cotton Of other textile materials Clothing accessories : Of wool or of fine animal hair Of synthetic textile fibres Of other textile materials 845.21 845.23 845.24 845.22 845.29 845.91 845.93 845.94 845.92 845.99 845.93 845.99 845.93 845.99 845.91 845.93 845.94 845.92 845.99 845.91 845.93 845.92 N N N N N N N N N N 60.05-97 60.05-98 60.05-99 B I II III Other : Of wool or of fine animal hair Of man-made fibres Of other textile materials 658.98 658.98 658.98 60.06-11 60.06-18 60.06 A I II Knitted or crocheted fabric and articles thereof , elastic or rubberised (including elastic knee-caps and elastic stockings) : Fabric : Of man-made fibres Of other textile materials 655.30 655.30 31 . 12 . 79 Official Journal of the European Communities 287 60 .06 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 60.06-91 60.06-92 60.06-96 60.06-98 60.97-00 60.06 (cont 'd ) B I II III a b Other : Bathing costumes Stockings Other : Of cotton Of other textile materials Goods of Chapter 60 carried by post 847.23 847.23 847.23 847.23 911.00 288 Official Journal of the European Communities 31 . 12 . 79 61.01 CHAPTER 61 ARTICLES OF APPAREL AND CLOTHING ACCESSORIES OF TEXTILE FABRIC , OTHER THAN KNITTED OR CROCHETED GOODS Notes 1 . The headings of this Chapter are to be taken to apply to articles of the kinds described therein only when made up of any textile fabric ( including felt , bonded fibre fabric , braid or trimmings of heading No 58.07 , tulle or other net fabrics and lace) or of fabric of metal thread , but not including articles of knitted or crocheted material other than those falling within heading No 61.09 . 2 . The headings of this Chapter do not cover : ( a ) Old clothing or other articles falling within heading No 63.01 ; or ( b ) Orthopaedic appliances , surgical belts , trusses or the like (heading No 90.19). 3 . For the purposes of headings Nos 61.01 to 61.04 : ( a ) Articles which cannot be identified as either men 's or boys ' garments or as women 's or girls ' garments are to be classified in heading No 61.02 or 61.04 as the case may be ; ( b ) The expression " infants ' garments " is to be taken to apply to : ( i ) Garments for young children which are not identifiable as for wear exclusively by boys or by girls , and ( ii ) Babies ' napkins . 4. Scarves and articles of the scarf type , square or approximately square , of which no side exceeds 60 cm are to be classified as handkerchiefs (heading No 61.05). Handkerchiefs of which any side exceeds 60 cm are to be classified in heading No 61.06 . 5 . The headings of this Chapter are to be taken to apply to textile fabrics (other than knitted or crocheted fabric ) cut to shape for making articles of this Chapter . Heading No 61.09 , however , also includes fabrics knitted or crocheted to shape for making articles classified in that heading, whether imported as separate items or in the form of a number of items in the length . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 61.01-01 61.01-09 61.01-13 61.01-15 61.01-17 61.01-19 61.01-22 61.01-23 61.01-24 61.01-25 61.01-26 61.01 A I II B I a 1 2 b 1 2 II a b III a b c Men 's and boys ' outer garments : Garments of textile fabric of heading No 59.08 , 59.11 or 59.12 : Coats Other Other : Industrial and occupational clothing : Overalls , including boiler suits and bibs and braces : Of cotton Of other textile materials Other : Of cotton Of other textile materials Swimwear : Of man-made textile fibres Of other textile materials Bath robes , dressing gowns , smoking jackets and similar indoor wear : Of man-made textile fibres . . . Of cotton Of other textile materials 842.91 842.91 842.93 842.94 842.93 842.94 842.94 842.93 842.94 842.93 842.92 N N N N N N 31 . 12 . 79 Official Journal of the European Communities 289 61 .01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 61.01-29 61.01-31 61.01-32 61.01 B (cont 'd ) IV a b c Parkas ; anoraks , windcheaters , waister jackets and the like : Of man-made textile fibres Of cotton Of other textile materials 842.94 842.93 842.92 N N N 61.01-34 61.01-36 61.01-37 61.01-38 61.01-41 61.01-42 61.01-44 61.01-46 61.01-47 61.01-48 61.01-51 61.01-54 61.01-57 61.01-58 61.01-62 61.01-64 61.01-66 61.01-68 V a 1 2 3 4 b 1 2 aa bb 3 aa bb 4 c 1 2 3 4 d 1 2 3 4 Other : Jackets (excluding waister jackets) and blazers : Of wool or of fine animal hair Of man-made textile fibres Of cotton Of other textile materials Overcoats , raincoats and other coats ; cloaks and capes : Of wool or of fine animal hair Of man-made textile fibres : Of a weight , per garment , of 1 kg or less . . Other Of cotton : Of a weight , per garment , of 1 kg or less . . Other Of other textile materials Suits and co-ordinate suits (excluding ski suits ) : Of wool or of fine animal hair Of man-made textile fibres Of cotton Of other textile materials Breeches and shorts : Of wool or of fine animal hair Of man-made textile fibres Of cotton Of other textile materials 842.41 842.43 842.42 842.49 842.11 842.19 842.19 842.19 845.19 842.19 842.21 842.23 842.22 842.29 842.31 842.33 842.32 842.39 N N N N N N N N N N N N N N N N N N 61.01-72 61.01-74 61.01-76 61.01-78 61.01-81 61.01-89 61.01-92 61.01-95 61.01-96 61.01-98 e 1 2 3 4 f 1 2 g 1 2 3 4 Trousers : Of wool or of fine animal hair Of man-made textile fibres Of cotton Of other textile materials Ski suits consisting of two or three pieces : Of wool or of fine animal hair , of cotton or of man-made textile fibres Of other textile materials Other garments : Of wool or of fine animal hair Of man-made textile fibres Of cotton Of other textile materials 842.31 842.33 842.32 842.39 842.94 842.99 842.92 842.94 842.93 842.99 N N N N 31 . 12 . 79290 Official Journal of the European Communities 61.02 N1MEXE code CCT reference Statistical subdivision Description SITCcode Supplementary unit 61.02-01 61.02-03 61.02-05 61.02-07 61.02-12 61.02-14 61.02-16 61.02-18 61.02-22 61.02-23 61.02-24 61.02-25 61.02-26 61.02-28 61.02-31 61.02-32 61.02-33 61.02-34 61.02-35 61.02-36 61.02-37 61.02-39 61.02-40 61.02-41 61.02-42 61.02-43 61.02-44 61.02-45 61.02 A I II B I a b II a 1 2 b 1 2 c 1 2 3 d 1 2 3 e 1 aa bb cc dd 2 aa bb 11 22 cc 11 22 dd 3 aa bb cc dd Women 's , girls ' and infants ' outer garments : Babies ' garments ; girls ' garments up to and including commercial size 86 : Of cotton Of other textile materials Other : Garments of textile fabric of heading No 59.08 , 59.11 or 59.12 : Coats Other Other : Aprons , overalls , smock-overalls and other industrial and occupational clothing (whether or not also suitable for domestic use) : Of cotton Of other textile materials Swimwear : Of man-made textile fibres Of other textile materials Bath robes , dressing gowns , bed jackets and similar indoor wear : Of man-made textile fibres Of cotton Of other textile materials Parkas ; anoraks , windcheaters , waister jackets and the like : Of man-made textile fibres Of cotton Of other textile materials Other : Jackets (excluding waister jackets ) and blazers : Of wool or of fine animal hair Of man-made textile fibres Of cotton v Of other textile materials Coats and raincoats ; cloaks and capes : Of wool or of fine animal hair Of man-made textile fibres : Of a weight , per garment , of 1 kg or less . . Other Of cotton : Of a weight , per garment , of 1 kg or less . . Other Of other textile materials Suits and co-ordinate suits (excluding ski suits), and costumes : Of wool or of fine animal hair Of man-made textile fibres Of cotton Of other textile materials 843.93 843.94 843.91 843.91 843.93 843.94 843.94 843.93 843.94 843.93 843.92 843.94 843.93 843.92 843.11 843.13 843.12 843.19 843.11 843.13 843.13 843.12 843.12 843.19 843.21 843.23 843.22 843.29 N N N N N N N N N N N N N N N N N N N N N 31 . 12 . 79 Official Journal of the European Communities 291 61.02 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 61.02-47 61.02-48 61.02-52 61.02-53 61.02-54 61.02-55 61.02-57 61.02-58 61.02-62 61.02-64 61.02-66 61.02-68 61.02-72 61.02-74 61.02-76 61.02-78 61.02-82 61.02-84 61.02-85 61.02-87 61.02-90 61.02-91 61.02-92 61.02-94 61.02 B II e (cont 'd) 4 aa bb cc dd ee ff 5 aa bb cc dd 6 aa bb cc dd 7 aa bb cc dd 8 aa bb 9 aa bb cc dd Dresses : Of silk or of noil or other waste silk . . . Of wool or of fine animal hair Of synthetic textile fibres Of regenerated textile fibres Of cotton Of other textile materials Skirts , including divided skirts : Of wool or of fine animal hair Of man-made textile fibres Of cotton Of other textile materials Trousers and slacks : Of wool or of fine animal hair Of man-made textile fibres Of cotton Of other textile materials Blouses and shirt-blouses : Of silk or of noil or other waste silk . . . Of man-made textile fibres Of cotton Of other textile materials Ski suits consisting of two or three pieces : Of wool or or fine animal hair , of cotton or of man-made textile fibres Of other textile materials Other garments : Of wool or of fine animal hair Of man-made textile fibres Of cotton Of other textile materials 843.39 843.31 843.33 843.33 843.32 843.39 843.41 843.43 843.42 843.49 843.92 843.94 843.93 843.99 843.59 843.52 843.51 843.59 843.94 843.99 843.92 843.94 843.93 843.99 N N N N N N N N N N N N N N N N N N 61.03 Men 's and boys ' under garments , including collars , shirt fronts and cuffs : 61.03-11 61.03-15 61.03-19 A I II III Shirts : Of synthetic textile fibres Of cotton Of other textile materials 844.12 844.11 844.19 N N N 61.03-51 61.03-55 61.03-59 B I II III Pyjamas : Of synthetic textile fibres Of cotton Of other textile materials 844.22 844.21 844.29 N N N 292 Official Journal of the European Communities 31 . 12. 79 61 .03 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 61.03-81 61.03-85 61.03-89 61.03 (cont'd) C I II III Other : Of synthetic textile fibres Of cotton Of other textile materials 844.22 844.21 844.29 61.04-01 61.04-09 61.04-11 61.04-13 61.04-18 61.04-91 61.04-93 61.04-98 61.04 A I II B I a b c II a b c Women 's , girls ' and infants ' under garments : Babies ' garments ; girls ' garments up to and including commercial size 86 : Of cotton Of other textile materials Other : Pyjamas and nightdresses : Of synthetic textile fibres Of cotton Of other textile materials Other : Of synthetic textile fibres Of cotton Of other textile materials 844.31 844.39 844.32 844.31 844.39 844.32 844.31 844.39 N N N 61.05-20 61.05-30 61.05-91 61.05-99 61.05 A B I II III Handkerchiefs : Of cotton fabric, of a value of more than 15 EUA per kg net weight Other : Of cotton Of silk , of noil or of other waste silk Of other textile materials 847.11 847.11 847.11 847.11 N N N N 61.06-10 61.06-30 61.06-40 61.06-50 61.06-60 61.06-90 61.06 A B C D E F Shawls , scarves , mufflers ,mantillas , veils and the like : Of silk or of noil or other waste silk Of synthetic textile fibres Of regenerated textile fibres Of wool or of fine animal hair Of cotton Of other textile materials 847.12 847.12 847.12 847.12 847.12 847.12 N N N N N N 61.07-10 61.07-30 61.07-40 61.07-90 61.07 A B C D Ties , bow ties and cravats : Of silk or of noil or other waste silk Of synthetic textile fibres Of regenerated textile fibres Of other textile materials 847.13 847.13 847.13 847.13 N N N N 31 . 12 . 79 Official Journal of the European Communities 293 61 .09 NIMEXE code CCT - reference Statistical subdivision Description CST code Supplementary unit 61.09-20 61.09-30 61.09-40 61.09-50 61.09-80 61.09 A B C D E Corsets , corset-belts , suspender-belts , brassieres , braces , suspenders , garters and the like (including such articles of knitted or crocheted fabric), whether or not elastic : Corselets Corsets Girdles and panty-girdles Brassieres Other , including parts of the products of heading No 61.09 846.52 846.52 846.52 846.51 846.52 N N N N 61.10-00 61.10 Gloves , mittens , mitts , stockings , socks and sockettes , not being knitted or crocheted goods 847.14 61.11-00 61.11 Made up accessories for articles of apparel (for example , dress shields , shoulder and other pads , belts , muffs , sleeve protectors , pockets ) 847.19 61.97-00 Goods of Chapter 61 carried by post 911.00 294 Official Journal of the European Communities 31 . 12. 79 62.01 CHAPTER 62 OTHER MADE UP TEXTILE ARTICLES Notes 1 . The headings of this Chapter are to be taken to apply to the articles of the kinds described therein only when made up of any textile fabric (other than felt and bonded fibre or similar bonded yarn fabrics ) or of the braids or trimmings of heading No 58.07 , not being knitted or crocheted goods . 2 . The headings of this Chapter do not cover : (a ) Goods falling within Chapter 58 , 59 or 61 ; or (b ) Old clothing or other articles falling within heading No 63.01 . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 62.01-10 62.01 A B Travelling rugs and blankets : Electrically heated Other : 775.85 N 62.01-20 62.01-81 62.01-85 62.01-93 62.01-95 62.01-99 I II a 1 2 b c d Of cotton Of other textile materials : Of wool or of fine animal hair : Wholly of wool or of fine animal hair . . . Other Of synthetic textile fibres Of regenerated textile fibres Of other textile materials 658.32 658.31 658.31 658.33 658.39 658.39 N N N N N N 62.02-01 62.02-09 62.02 A I II Bed linen , table linen , toilet linen and kitchen linen ; curtains and other furnishing articles : Net curtains : Of flax or ramie Of other textile materials 658.49 658.49 62.02-11 62.02-15 62.02-19 62.02-41 62.02-43 62.02-47 62.02-61 62.02-65 62.02-71 62.02-73 62.02-75 62.02-77 B I a b c II a 1 2 3 b c III a 1 2 b c Other : Bed linen : Of cotton Of flax or ramie Of other textile materials Table linen : Of cotton : Made with yarns of different colours .... Printed Other Of flax or ramie Of other textile materials Toilet linen and kitchen linen : Of cotton : Of terry towelling and similar terry fabrics . . Other Of flax or ramie Of other textile materials 658.41 658.42 658.42 658.43 658.43 658.43 658.44 658.44 658.45 658.45 658.46 658.46 31 . 12 . 79 Official Journal of the European Communities 295 62.02 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 62.02-81 62.02-87 62.02-89 62.02 B (cont 'd ) IV a b c Curtains and other furnishing articles : Of cotton Of flax or ramie Of other textile materials 658.48 658.49 658.49 62.03-11 62.03-13 62.03-15 62.03-17 62.03-91 62.03-93 62.03-95 62.03-96 62.03-97 62.03-98 62.03 A I II a b c B I a b II a b 1 2 c Sacks and bags , of a kind used for the packing of goods : Of jute or of other textile bast fibres of heading No 57.03 : Used Other : Of fabric weighing less than 310 g/m2 Of fabric weighing not less than 310 g/m2 but not more than 500 g/m2 Of fabric weighing more than 500 g/m2 Of other textile materials : Used : Of flax or of sisal Other Other : Of cotton Of fabric of synthetic textile fibres : Made from polyethylene or polypropylene strip Other Of fabric of other textile materials 658.10 658.10 658.10 658.10 658.10 658.10 658.10 658.10 658.10 658.10 62.04-21 62.04-23 62.04-25 62.04-29 62.04-61 62.04-69 62.04-73 62.04-75 62.04-79 62.04 A I II III IV B I a b II III IV Tarpaulins , sails , awnings , sunblinds , tents and camp ­ ing goods : Of cotton : Tarpaulins , sails , awnings and sunblinds . . . . Tents Pneumatic mattresses Other camping goods Of other textile materials : Tarpaulins , sails , awnings and sunblinds : Of synthetic textile fibres Of other textile materials Tents Pneumatic mattresses Other camping goods 658.21 658.21 658.21 658.21 658.29 658.29 658.29 658.29 658.29 N N 296 Official Journal of the European Communities 31 . 12 . 79 62 .05 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 62.05-01 62.05-10 62.05-20 62.05-30 62.05 A B C D Other made up textile articles (including dress patterns ) : Escape chutes , for use in civil aircraft Strips for the internal reinforcement of belts , of a width of not less than 12 mm but not more than 102 mm, composed of two strips of fabric of cotton or of regenerated textile fibres , which have been stuck together, the edges of the narrower strip , which has been stiffened by impregnation with synthetic resin , being covered by the folding over of the edges of the wider strip Floor cloths , dish cloths , dusters and the like .... Fans and hand screens 658.99 658.99 658.99 658.99 62.05-93 62.05-98 E I II Other : Laces , watch straps Other 658.99 658.99 62.80-00 to 62.89-05 62.97-00 Goods classified in Chapter 62, being component parts of complete industrial plant exported in accordance with Commission Regulation (EEC) No 518/79 (see note on page 8 ) Goods of Chapter 62 carried by post 0 658.00 (') See list of headings for exports |of component parts of complete industrial plant, page 500. 31 . 12 . 79 Official Journal of the European Communities 297 63 .01 CHAPTER 63 OLD CLOTHING AND OTHER TEXTILE ARTICLES ; RAGS NIMEXE code CCT reference Statistical subdivision ' Description SITCcode Supplementary unit 63.01-10 63.01-90 63.01 A B Clothing , clothing accessories , travelling rugs and blankets , household linen and furnishing articles (other than articles falling within heading No 58.01 , 58.02 or 58.03), of textile materials , footwear and headgear of any material , showing signs of appreciable wear and imported in bulk or in bales , sacks or similar bulk packings : Used clothing Other 269.01 269.01 63.02 Used or new rags , scrap twine , cordage , rope and cables and worn out articles of twine , cordage , rope or cables : 63.02-11 63.02-15 63.02-19 63.02-50 A I II III B Sorted : Of wool or of fine or coarse animal hair .... Of flax or cotton Of other textile materials Unsorted 269.02 269.02 269.02 269.02 298 Official Journal of the European Communities 31 . 12. 79 64 .01 SECTION XII FOOTWEAR, HEADGEAR , UMBRELLAS , SUNSHADES , WHIPS , RIDING-CROPS AND PARTS THEREOF ; PREPARED FEATHERS AND ARTICLES MADE THEREWITH ; ARTIFICIAL FLOWERS ; ARTICLES OF HUMAN HAIR CHAPTER 64 FOOTWEAR , GAITERS AND THE LIKE ; PARTS OF SUCH ARTICLES Notes 1 . This Chapter does not cover : (a ) Footwear , without applied soles , knitted or crocheted (heading No 60.03 ) or of other textile fabric (except felt or bonded fibre or similar bonded yarn fabrics ) (heading No 62.05 ) ; ( b ) Old footwear falling within heading No 63.01 ; (c ) Articles of asbestos (heading No 68.13 ); (d ) Orthopaedic footwear or other orthopaedic appliances , or parts thereof (heading No 90.19); or (e ) Toys and skating boots with skates attached (Chapter 97). 2 . For the purposes of headings Nos 64.05 and 64.06 , the expression "parts " is to be taken not to include pegs , boot protectors , eyelets , boot hooks , buckles , ornaments , braid , laces , pompons or other trimmings (which are to be classified in their appropriate headings ) or buttons or other goods falling within heading No 98.01 . 3 . For the purposes of heading No 64.01 , the expression " rubber or artificial plastic material " is to be taken to include any textile fabric coated or covered externally with one or both of those materials . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 64.01 Footwear with outer soles and uppers of rubber or artificial plastic material : 64.01-21 64.01-25 64.01-29 64.01-61 64.01-63 64.01-65 64.01-69 A I II III B 1 II III IV Footwear with uppers of rubber : Half-boots, knee-boots, thigh-boots and over-shoes Sandals and bathing slippers Other Footwear with uppers of artificial plastic material: Half-boots, knee-boots, thigh-boots and over-shoes Sandals and bathing slippers Slippers and other house footwear Other 851.01 851.01 851.01 851.01 851.01 851.01 851.01 pair pair pair pair pair pair pair 64.02 Footwear with outer soles of leather or composition leather ; footwear (other than footwear falling within heading No 64.01 ) with outer soles of rubber or arti ­ ficial plastic material : 64.02-10 A I Footwear with uppers of leather : Boots, including ankle-boots, for work 851.02 pair 31 . 12 . 79 Official Journal of the European Communities 299 64 .02 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 64.02-21 64.02-29 64.02-31 64.02-35 64.02-37 64.02-40 64.02-51 64.02-55 64.02-57 64.02 A (cont 'd) II a b III a b 1 2 IV V a b 1 2 Footwear for sports and gymnastics : Ski-boots Other Sandals : With in-soles less than 24 cm long With in-soles of a length of 24 cm or more : For men For women Slippers and other indoor footwear Other footwear : With in-soles less than 24 cm long With in-soles of a length of 24 cm or more : For men For women 851.02 851.02 851.02 851.02 851.02 851.02 851.02 851.02 851.02 pair pair pair pair pair pair pair pair pair 64.02-61 64.02-65 64.02-69 64.02-71 64.02-79 64.02-80 64.02-90 B I a b c II a b III IV Other : Footwear with uppers of textile fabric : Footwear for sports and gymnastics Slippers and other indoor footwear Other Footwear with uppers of artificial plastic material : Slippers and other indoor footwear Other Footwear with uppers of furskin or artificial fur . . . Other footwear 851.02 851.02 851.02 851.02 851.02 851.02 851.02 pair pair pair pair pair pair pair 64.03-00 64.03 Footwear with outer soles of wood or cork 851.03 pair 64.04-10 64.04-90 64.04 A B Footwear with outer soles of other materials : Slippers and other indoor footwear Other 851.04 851.04 pair pair 64.05-10 64.05-20 64.05-31 64.05-39 64.05 A B I II a b Parts of footwear , removable in-soles , hose pro ­ tectors and heel cushions , of any material except metal : Assemblies of uppers affixed to inner soles or to other sole components , but without outer soles Other : Removable in-soles and other removable accessories Uppers and parts thereof, other than stiffeners : Of leather Of other materials 612.30 612.30 612.30 612.30 pair 300 Official Journal of the European Communities 31 . 12 . 79 64 .05 NIMEXE code CCT reference Statistical subdivision Description SITCcode Supplementary unit 64.05-94 64.05-96 64.05-98 64.06-00 64.97-00 64.05 B (cont 'd) 64.06 III a b c Other : Of leather or composition leather Of rubber Of other materials Gaiters , spats , leggings , puttees , cricket pads , shin ­ guards and similar articles , and parts thereof . . . Goods of Chapter 64 carried by post 612.30 612.30 612.30 851.05 851.00 31 . 12 . 79 Official Journal of the European Communities 301 65 .01 CHAPTER 65 HEADGEAR AND PARTS THEREOF Notes 1 . This Chapter does not cover : (a) Old headgear falling within heading No 63.01 ; (b ) Hair nets of human hair (heading No 67.04); (c) Asbestos headgear (heading No 68.13); or (d) Dolls ' hats or other toy hats , or carnival articles of Chapter 97. 2. Heading No 65.02 is to be taken not to apply to hat-shapes made by sewing (other than hat-shapes made by the sewing in spirals of plaited or other strips ). NIMEXE code CCT reference Statistical subdivision Description SITCcode Supplementary unit 65.01 Hat-forms , hat bodies and hoods of felt , neither blocked to shape nor with made brims ; plateaux and man ­ chons (including slit manchons), of felt : 65.01-10 A Of fur felt or of felt of wool and fur 657.61 N 65.01-90 B 65.02 Other Hat-shapes , plaited or made from plaited or other strips of any material , neither blocked to shape nor with made brims : 657.61 N 65.02-10 A Of wood shavings or strips , straw, bark , esparto , aloe, Manila hemp (abaca), sisal or other unspun vegetable fibres 657.62 N 65.02-80 B 65.03 A Of other materials Felt hats and other felt headgear , being headgear made from the felt hoods and plateaux falling within heading No 65.01 , whether or not lined or trimmed : Not lined or trimmed : 657.62 N 65.03-11 I Of fur felt or of felt of wool and fur 848.41 N 65.03-19 II B I Other Lined or trimmed : Of fur felt or of felt of wool and fur : 848.41 N 65.03-23 a Men 's 848.41 N 65.03-25 II b Women 's and children 's Other : 848.41 N 65.03-26 a Men 's 848.41 N 65.03-28 b Women 's and children 's 848.41 N 302 Official Journal of the European Communities 31 . 12 . 79 65 .04 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 65.04-11 65.04-19 65.04-21 65.04-23 65.05-11 65.05-19 65.05-30 65.05-50 65.05-90 65.06-10 65.06-30 65.06-50 65.06-70 65.06-90 65.07-10 65.07-90 65.97-01 65.04 A I II B 65.05 65.06 65.07 A B I II A I II B C D A B C D E Hats and other headgear , plaited or made from plaited or other strips of any material , whether or not lined or trimmed : Not lined or trimmed : Of wood shavings or strips , straw, bark , esparto, aloe , Manila hemp (abaca), sisal or other unspun vegetable fibres Of other materials Lined or trimmed : Men 's Women 's and children 's Hats and other headgear (including hair nets ), knitted or crocheted , or made up from lace , felt or other textile fabric in the piece (but not from strips ), whether or not lined or trimmed : Berets, bonnets, skull-caps, fezzes, tarbooshes and the like : Of knitted or crocheted material, fulled or felted . . Other Peaked caps Hair nets, snoods and the like (other than the hair nets of heading No 67.04) Other Other headgear , whether or not lined or trimmed : Of furskin or artificial fur Of rubber Of artificial plastic materials Of metal Of other materials Head-bands , linings , covers , hat foundations , hat frames (including spring frames for opera hats), peaks and chinstraps , for headgear : Head-bands Other Goods of Chapter 65 carried by post 848.42 848.42 848.42 848.42 848.43 848.43 848.43 848.43 848.43 848.49 848.49 848.49 848.49 848.49 848.48 848.48 848.40 N N N N N N N N N N N N 31 . 12 . 79 Official Journal of the European Communities 303 66.01 CHAPTER 66 UMBRELLAS , SUNSHADES , WALKING-STICKS , WHIPS , RIDING-CROPS AND PARTS THEREOF Notes 1 . This Chapter does not cover : (a ) Measure walking-sticks or the like (heading No 90.16); ( b ) Firearm-sticks , sword-sticks , loaded walking-sticks or the like (Chapter 93 ) ; or (c ) Goods falling within Chapter 97 (for example , toy umbrellas and toy sunshades). 2 . Heading No 66.03 is to be taken not to apply to parts , trimmings or accessories of textile material , nor to covers , tassels , thongs , umbrella cases or the like , of any material . Such goods imported with , but not fitted to , articles falling within heading No 66.01 or 66.02 are to be classified separately and are not to be treated as forming part of those articles . NIMEXE code CCT reference Statistical subdivision Description SITCcode Supplementary unit 66.01-10 66.01-90 66.02-00 66.03-10 66.03-20 66.03-90 66.01 66.02 66.03 A B C A B Umbrellas and sunshades (including walking-stick umbrellas , umbrella tents , and garden and similar umbrellas) : Balcony, garden and similar umbrellas (including umbrella tents ) Other Walking-sticks (including climbing-sticks and seat ­ sticks), canes , whips , riding-crops and the like . . Parts , fittings , trimmings and accessories of articles falling within heading No 66.01 or 66.02 : Handles and knobs Frames, including frames mounted on shafts ( sticks) Other parts , fittings , trimmings and accessories . 899.41 899.41 899.42 899.49 899.49 899.49 N N 304 Official Journal of the European Communities 31 . 12 . 79 67.01 CHAPTER 67 PREPARED FEATHERS AND DOWN AND ARTICLES MADE OF FEATHERS OR OF DOWN; ARTIFICIAL FLOWERS ; ARTICLES OF HUMAN HAIR Notes 1 . This Chapter does not cover : ( a ) Straining cloth of human hair ( heading No 59.17); (b ) Floral motifs of lace , of embroidery or other textile fabric ( Section XI); (c ) Footwear (Chapter 64); (d ) Headgear (Chapter 65 ) ; (e) Powder-puffs (heading No 96.05) or hair sieves (heading No 96.06) ; or (f ) Toys , sports requisites or carnival articles (Chapter 97). 2 . Heading No 67.01 is to be taken not to apply to : ( a ) Goods (for example , bedding) in which feathers or down constitute only filling or padding ; ( b ) Articles of apparel and accessories thereto in which feathers or down constitute no more than mere trimming or padding or (c ) Artificial flowers or foliage or parts thereof or made up articles of heading No 67.02 . 3 . Heading No 67.02 is to be taken not to apply to : ( a ) Articles of glass (Chapter 70); ( b ) Artificial flowers , foliage or fruit of pottery, stone , metal , wood or other materials , obtained in one piece by moulding , forging, carving, stamping or other process , or consisting of parts assembled otherwise than by binding , glueing or similar methods . NIMEXE code CCT reference Statistical subdivision Description S1TC code Supplementary unit 67.01-10 67.01-30 67.02-11 67.02-19 67.02-20 67.01 A B 67.02 A I II B Skins and other parts of birds with their feathers or down , feathers , parts of feathers , down , and articles thereof (other than goods falling within heading No 05.07 and worked quills and scapes): Skins and other parts of birds with their feathers or down ; feathers , parts of feathers and down Other Artificial flowers , foliage or fruit and parts thereof ; articles made of artificial flowers , foliage or fruit : Artificial flowers , foliage or fruit and parts thereof : Parts Other Articles made of artificial flowers , foliage or fruit 899.92 899.92 899.93 899.93 899.93 31 . 12 . 79 Official Journal of the European Communities 305 67 .03 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 67.03-10 67.03-80 67.04-10 67.04-80 67.03 A B 67.04 A B Human hair , dressed , thinned , bleached or otherwise worked ; wool , other animal hair and other textile materials , prepared for use in making wigs and the like : Human hair , not further worked than dressed . . Other Wigs , false beards , eyebrows and eyelashes , switches and the like , of human or animal hair or of textiles ; other articles of human hair (including hair nets): Of synthetic textiles Other 899.94 899.94 899.95 899.95 306 Official Journal of the European Communities 31 . 12 . 79 68.01 SECTION XIII ARTICLES OF STONE , OF PLASTER , OF CEMENT, OF ASBESTOS , OF MICA AND OF SIMILAR MATERIALS ; CERAMIC PRODUCTS ; GLASS AND GLASSWARE CHAPTER 68 ARTICLES OF STONE, OF PLASTER, OF CEMENT, OF ASBESTOS , OF MICA AND OF SIMILAR MATERIALS Notes 1 . This Chapter does not cover : ( a ) Goods falling within Chapter 25 ; ( b ) Coated or impregnated paper falling within heading No 48.07 (for example , paper coated with mica powder or graphite , bituminised or asphalted paper ) ; ( c ) Coated or impregnated textile fabric falling within Chapter 59 (for example , mica-coated fabric , butumi ­ nised or asphalted fabric ) ; ( d ) Articles falling within Chapter 71 ; ( e ) Tools or parts of tools , falling within Chapter 82 ; (f ) Lithographic stones of heading No 84.34 ; (g ) Electrical insulators (heading No 85.25 ) or fittings of insulating material falling within heading No 85.26 ; (h ) Dental burrs (heading No 90.17); ( ij ) Goods falling within Chapter 91 (for example , clocks and clock cases); (k) Goods falling within heading No 95.08 , if made of materials specified in Note 2 (b ) to Chapter 95 ; ( 1 ) Articles falling within Chapter 97 (for example , toys , games and sports requisites); (m ) Goods falling within heading No 98.01 (for example , buttons), No 98.05 (for example , slate pencils ) or No 98.06 (for example , drawing slates ); or (n ) Works of art , collectors ' pieces or antiques (Chapter 99 ). 2 . In heading No 68.02 the expression "worked monumental or building stone " is to be taken to apply not only to the varieties of stone referred to in headings Nos 25.15 and 25.16 but also to all other natural stone (for example , quartzite , flint , dolomite and steatite ) similarly worked ; it is , however , to be taken not to apply to slate . SITC code Supplementary unit NIMEXE code CCT reference Statistical subdivision Description 68.01-00 68.01 Road and paving setts , curbs and flagstones , of natural stone (except slate) 661.31 68.02 Worked monumental or building stone , and articles thereof (including mosaic cubes), other than goods falling within heading No 68.01 or within Chapter 69 : 68.02-11 68.02-15 68.02-19 A I a b 1 2 Worked monumental or building stone : Simply cut or sawn, with a flat or even surface : Calcareous stone or alabaster Other stone : Flint for lining grinders Other 661.32 661.32 661.32 31 . 12 . 79 Official Journal of the European Communities 307 68.02 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 68.02-21 68.02-29 68.02-31 68.02-35 68.02-38 68.02-40 68.02-50 68.03-11 68.03-16 68.03-90 68.04-01 68.04-09 68.04-11 68.04-15 68.04-21 68.04-29 68.04-39 68.04-41 68.02 A (cont 'd) II a b III a b 1 2 IV B 68.03 68.04 A I II B I a b A B 1 11 1 2 aa 11 aaa bbb 22 bb Moulded or turned , but not otherwise worked : Calcareous stone or alabaster Other stone Polished , decorated or otherwise worked, but not carved : Calcareous stone or alabaster Other stone : Of a net weight of less than 10 kg Other Carved Mosaic cubes ; powder , granules and chippings , artifi ­ cially coloured . Worked slate and articles of slate , including articles of agglomerated slate : Roofing and wall tiles Other : Blocks, plates, flags and slabs Other Hand polishing stones , whetstones , oilstones , hones and the like , and millstones , grindstones , grinding wheels and the like (including grinding , sharpening , polishing , trueing and cutting wheels , heads , discs and points ), of natural stone (agglomerated or not), of agglomerated natural or artificial abrasives , or of pottery , with or without cores , shanks , sockets , axles and the like of other materials , but without frameworks ; seg ­ ments and other finished parts of such stones and wheels , of natural stone ( agglomerated or not), of agglomerated natural or artificial abrasives , or of pottery : Hand polishing stones , whetstones , oilstones , hones and the like : Of agglomerated abrasives Other Other : Of agglomerated abrasives : Made of natural or synthetic diamonds .... Other : Millstones and grindstones, and parts thereof . Other : Of artificial abrasives, with binder : Of synthetic or artificial resin : Not reinforced with fabric Reinforced with fabric Of other materials Of natural abrasives 661.32 661.32 661.32 661.32 661.32 661.32 661.32 661.33 661.33 661.33 663.10 663.10 663.10 663.10 663.10 663.10 663.10 663.10 308 Official Journal of the European Communities 31 . 12 . 79 68 .04 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 68.04-91 68.04-99 68.06-15 68.06-30 68.06-40 68.06-50 68.07-10 68.07-20 68.07-30 68.07-81 68.07-89 68.08-11 68.08-19 68.08-90 68.09-00 68.10-10 68.10-90 68.04 B (cont 'd ) II 68.06 68.07 A B 68.08 68.09 68.10 A B a b A B C D I a b II a b A I II B Other : Millstones and grindstones, and parts thereof . . Other Natural or artificial abrasive powder or grain , on a base of woven fabric , of paper , of paperboard or of other materials , whether or not cut to shape or sewn or otherwise made up : On woven fabric only On paper or paperboard only On woven fabric combined with paper or paperboard On other materials Slag wool , rock wool and similar mineral wools ; exfoliated vermiculite , expanded clays , foamed slag and similar expanded mineral materials ; mixtures and articles of heat-insulating , sound-insulating , or sound-absorbing mineral materials , other than those falling in heading No 68.12 or 68.13 or in Chapter 69 : Slag wool , rock wool and similar mineral wools Other : Exfoliated vermiculite, expanded clays, foamed slag and similar expanded mineral materials : Expanded clays Other Mixtures and articles of heat-insulating, sound ­ insulating or sound-absorbing mineral materials : With a basis of kieselguhr or similar siliceous earths Other Articles of asphalt or of similar material (for example , of petroleum bitumen or coal tar pitch): Roofing and facing products, put up in rolls, with a substrate consisting of : Paper or paperboard Other materials Other Panels , boards , tiles , blocks and similar articles of vegetable fibre , of wood fibre , of straw , of wood shav ­ ings or of wood waste (including sawdust), agglomer ­ ated with cement , plaster or with other mineral binding substances Articles of plastering material : Boards , sheets , panels , tiles and the like , not orna ­ mented Other 663.10 663.10 663.20 663.20 663.20 663.20 663.50 663.50 663.50 663.50 663.50 661.81 661.81 661.81 661.82 663.31 663.31 m2 ma m2 31 . 12 . 79 Official Journal of the European Communities 309 68.11 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 68.11-10 68.11-20 68.11-30 68.11-80 68.12-11 68.12-12 68.12-14 68.12-15 68.12-19 68.12-90 68.13-10 68.13-33 68.13-35 68.13-36 68.13-38 68.13-42 68.13-44 68.13-46 68.13-49 68.13-51 68.13-55 68.11 68.12 A B 68.13 A B I II III a b C I II A B I II III 1 II a b III /V a b 1 2 aa bb 3 Articles of cement ( including slag cement), of con ­ crete or of artificial stone (including granulated marble agglomerated with cement), reinforced or not : Articles of light concrete (with a basis of crushed pumice, granulated slag, etc .) Other : Roofing tiles Other tiles and paving Other Articles of asbestos-cement , of cellulose fibre-cement or the like : Building materials : Corrugated sheets Other sheets : Asbestos-cement roofing or wall tiles, not exceeding 40 X 60 cm . . Other Pipes, tubes and pipe and tube fittings Other building materials Other Fabricated asbestos and articles thereof (for ex ­ ample , asbestos board, thread and fabric ; asbestos clothing , asbestos jointing), reinforced or not , other than goods falling within heading No 68.14 ; mixtures with a basis of asbestos and mixtures with a basis of asbestos and magnesium carbonate , and articles of such mixtures : Fabricated asbestos (for example , carded fibres , dyed fibres ) Articles of asbestos : Thread : Steel-cored thread Other Fabric Other : For use in civil aircraft Other : Cords and string, whether or not plaited . . Paper, paperboard and felt of asbestos : With added rubber Without added rubber Other articles of asbestos Mixtures with a basis of asbestos and mixtures with a basis of asbestos and magnesium carbonate , and articles of such mixtures : Mixtures Articles 663.32 663.32 663.32 663.32 661.83 661.83 661.83 661.83 661.83 661.83 663.81 663.81 663.81 663.81 663.81 663.81 663.81 663.81 663.81 663.81 663.81 m2 m2 310 Official Journal of the European Communities 31 . 12 . 79 68 . 14 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 68.14-10 68.14-90 68.15-10 68.15-20 68.15-90 68.16-05 68.16-20 68.16-30 68.16-90 68.80-00 to 68.89-16 68.14 A B 68.15 A B C 68.16 A B I a b II Friction material (segments , discs , washers , strips , sheets , plates , rolls and the like) of a kind suitable for brakes , for clutches or the like , with a basis of asbestos , other mineral substances or of cellulose , whether or not combined with textile or other mate ­ rials : With a basis of asbestos , for use in civil aircraft . . Other Worked mica and articles of mica , including bonded mica splittings on a support of paper or fabric ( for example , micanite and micafolium): Sheets or splittings of mica Plates , sheets or strips made from mica splittings or powder , whether or not on a support Other Articles of stone or of other mineral substances ( including articles of peat), not elsewhere specified or included : Unfired bricks made of chromite Other : Articles of refractory materials, chemically bonded but not fired : Containing magnesite, dolomite or chromite . . Other Other articles Goods classified in Chapter 68 , being component parts of complete industrial plant exported in accordance with Commission Regulation (EEC) No 518/79 (see note on page 8 ) 663.82 663.82 663.33 663.33 663.33 663.39 663.39 663.39 663.39 0) ( 2 ) See list of headings for exports of component parts of complete industrial plant, page 500. 31 . 12 . 79 Official Journal of the European Communities 311 69 .01 CHAPTER 69 CERAMIC PRODUCTS Notes 1 . The headings of this Chapter are to be taken to apply only to ceramic products which have been fired after shaping . Headings Nos 69.04 to 69.14 are to be taken to apply only to such products other than heat-insulating goods and refractory goods . 2 . This Chapter does not cover : ( a ) Goods falling within Chapter 71 (for example , imitation jewellery); (b ) Cermets falling within heading No 81.04 ; ( c ) Electrical insulators ( heading No 85.25 ) or fittings of insulating material falling within heading No 85.26 ; (d ) Artificial teeth (heading No 90.19); (e ) Goods falling within Chapter 91 (for example , clocks and clock cases); (f ) Articles falling within Chapter 97 (for example , toys , games and sports requisites ); (g ) Smoking pipes , buttons or other articles falling within Chapter 98 ; or ( h ) Original statuary , collectors ' pieces or antiques (Chapter 99 ). NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 69.01-10 69.01-90 69.02-10 69.02-30 69.02-51 69.02-55 69.02-80 69.03-10 69.01 A B 69.02 A B 69.03 A / II a b c I. HEAT-INSULATING AND REFRACTORY GOODS Heat-insulating bricks , blocks , tiles and other heat ­ insulating goods of siliceous fossil meals or of similar siliceous earths (for example , kieselguhr , tripolite or diatomite ) : Bricks weighing more than 650 kg/m3 Other Refractory bricks , blocks , tiles and similar refractory constructional goods , other than goods falling within heading No 69.01 : With a basis of magnesite , dolomite or chromite . . . Other : Containing not less than 93% by weight of silica ( SiOs ) Other : Containing more than 7% but less than 45% by weight of alumina (Al203) Containing not less than 45% by weight of alumina (Ai2o3 ) Other Other refractory goods (for example , retorts , cru ­ cibles , muffles , nozzles , plugs , supports , cupels , tubes , pipes , sheaths and rods), other than goods falling with ­ in heading No 69.01 : With a basis of graphite or other forms of carbon . . 662.31 662.31 662.32 662.32 662.32 662.32 662.32 663.70 Official Journal of the European Communities312 31 . 12 . 79 69 .03 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 69.03-20 ¢ 69.03-30 69.03-51 69.03-55 69.03-80 69.04-11 69.04-13 69.04-90 69.05-10 69.05-90 69.06-10 69.06-90 69.07-20 69.07-30 69.07-40 69.07-50 69.07-60 69.07-70 69.07-80 69.03 (cont 'd) B C 69.04 A B 69.05 A B 69.06 A B 69.07 A B 1 11 I II a b c I II a b a b 1 2 3 With a basis of magnesite , dolomite or chromite . . . Other : Containing more than 90% by weight of metallic oxides Other : Containing less than 45 % by weight of alumina (Al203) Containing not less than 45% by weight of alumina (Ai2o3 ) Other II . OTHER CERAMIC PRODUCTS Building bricks (including flooring blocks , support or filler tiles and the like) : Common pottery : Solid or perforated bricks Other Other Roofing tiles , chimney-pots , cowls , chimney-liners , cornices and other constructional goods , including archi ­ tectural ornaments : Roofing tiles of common pottery Other Piping , conduits and guttering ( including angles , bends and similar fittings ) : Common pottery Other Unglazed setts , flags and paving , hearth and wall tiles : Tiles , cubes and similar articles for mosaics , whether or not rectangular, which are capable of being enclosed in a square the side of which does nor exceed 5 cm . . Other : Common pottery : Double tiles of the " Spaltplatten " type Other Other : Double tiles of the " Spaltplatten " type Other : Stoneware Earthenware or fine pottery Other 663.70 663.70 663.70 663.70 663.70 662.41 662.41 662.41 662.42 662.42 662.43 662.43 662.44 662.44 662.44 662.44 662.44 662.44 662.44 N N m2 m2 m2 m2 m 2 m2 m 2 31 . 12 . 79 Official Journal of the European Communities 313 69 .08 N1MEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 69.08-20 69.08-30 69.08-40 69.08-50 69.08-63 69.08-75 69.08-85 69.08-99 69.09-12 69.09-14 69.09-19 69.09-81 69.09-89 69.09-93 69.10-10 69.10-90 69.11-10 69.11-90 69.08 A B 1 I ] 69.09 A B 69.10 69.11 A B a b a b 1 2 aa bb cc I a b II I a b II A B Glazed setts , flags and paving , hearth and wall tiles : Tiles, cubes and similar articles for mosaics, whether or not rectangular, which are capable of being enclosed in a square the side of which does not exceed 5 cm . . . Other : Common pottery : Double tiles of the " Spaltplatten" type Other Other : Double tiles of the " Spaltplatten" type Other : With a face of not more than 90 cm2 Other : Stoneware Earthenware or fine pottery Other Laboratory , chemical or industrial wares ; troughs , tubs and similar receptacles of a kind used in agri ­ culture ; pots , jars and similar articles of a kind com ­ monly used for the conveyance or packing of goods : Porcelain or china : Laboratory, chemical or industrial wares : For laboratories Other Other Other : Laboratory, chemical or industrial wares : Of refractory materials, other than the products of heading No 69.03 Other Other Sinks , wash basins , bidets , water closet pans , urinals , baths and like sanitary fixtures : Porcelain or china Other Tableware and other articles of a kind commonly used for domestic or toilet purposes , of porcelain or china (including biscuit porcelain and parian): White or single-coloured Other 662.45 662.45 662.45 662.45 662.45 662.45 662.45 662.45 663.91 663.91 663.91 663.91 663.91 663.91 812.20 812.20 666.40 666.40 m2 m2 m2 m2 m2 m2 m2 m 2 314 Official Journal of the European Communities 31 . 12 . 79 69 . 12 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 69.12-10 69.12-20 69.12-31 69.12-39 69.12-90 69.13-10 69.13-20 69.13-91 69.13-93 69.13-95 69.14-20 69.14-40 69.14-90 69.80-00 to 69.89-14 69.12 A B C I II D 69.13 A B C 69.14 A B I II III I II Tableware and other articles of a kind commonly used for domestic or toilet purposes , of other kinds of pot ­ tery : Common pottery Stoneware Earthenware or fine pottery : White or single-coloured Other Other Statuettes and other ornaments , and articles of per ­ sonal adornment ; articles of furniture : Common pottery Porcelain or china Other : Stoneware Earthenware or fine pottery Other Other articles : Porcelain or china Other : Common pottery Other Goods classified in Chapter 69, being component parts of complete industrial plant exported in accordance with Commission Regulation (EEC) No 518/79 (see note on page 8 ) 666.50 666.50 666.50 666.50 666.50 666.60 666.60 666.60 666.60 666.60 663.92 663.92 663.92 ( x ) i f 1 ) See list of headings for exports of component parts of complete industrial plant , page 500. 31 . 12 . 79 Official Journal of the European Communities 315 70 .01 CHAPTER 70 GLASS AND GLASSWARE Notes 1 . This Chapter does not cover : ( a ) Ceramic enamels (heading No 32.08 ) ; ( b ) Goods falling within Chapter 71 (for example , imitation jewellery); (c ) Electrical insulators (heading No 85.25 ) or fittings of insulating material falling within heading No 85.26 ; ( d ) Hypodermic syringes , artificial eyes , thermometers , barometers , hydrometers , optically worked optical elements or other articles falling within Chapter 90 ; ( e ) Toys , games , sports requisites , Christmas tree ornaments or other articles falling within Chapter 97 (excluding glass eyes without mechanisms for dolls or for other articles of Chapter 97) ; or (f ) Buttons , fitted vacuum flasks , scent or similar sprays or other articles falling within Chapter 98 . 2 . The reference in heading No 70.07 to " cast , rolled , drawn or blown glass ( including flashed or wired glass ) cut to shape other than rectangular shape , or bent or otherwise worked (for example , edge worked or engraved), whether or not surface ground or polished", is to be taken to apply to articles made from such glass , provided they are not framed or fitted with other materials . 3 . For the purposes of heading No 70.20 , the expression "wool " means : ( a ) Mineral wools with a silica ( Si0 2) content not less than 60% by weight ; ( b ) Mineral wools with a silica ( Si02) content less than 60% but with an alkaline oxide (K20 and/or Na20) content of more than 5% by weight or a boric oxide (B203) content of more than 2% by weight . Mineral wools which do not comply with the above specifications fall in heading No 68.07 . 4 . For the purposes of the Tariff , the expression "glass " is to be taken to extend to fused quartz and fused silica . Supplementary unit NIMEXE code CCT reference Statistical subdivision Description SITC code 70.01-10 70.01-15 70.01-20 70.03-01 70.03-11 70.03-15 70.03-21 70.03-23 70.03-28 70.01 A B I II 70.03 A B / 11 III a b c Waste glass (cullet); glass in the mass (excluding optical glass): Waste glass (cullet) Glass in the mass (excluding optical glass ) : Glass of the variety known as "enamel " glass . . . Other Glass in balls , rods and tubes , unworked (not being optical glass): Glass of the variety known as "enamel " glass , in rods and tubes Other : Rods Balls Tubes : Of fused silica or fused quartz Of glass with a low co-efficient of expansion . . . Other 664.14 664.14 664.14 664.15 664.15 664.15 664.15 664.15 664.15 316 Official Journal of the European Communities 31 . 12. 79 70 .04 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 70.04-11 70.04-21 70.04-29 70.04-30 70.04-91 70.04-99 70.05-10 70.05-41 70.05-50 70.05-61 70.05-63 70.05-65 70.05-69 70.06-10 70.06-20 70.06-31 70.06-35 70.06-41 70.06-45 70.06-51 70.06-59 70.04 A B 70.05 70.06 I II a b I II a b A B C I II a b c d A B I II a 1 2 3 4 5 6 Unworked cast or rolled glass (including flashed or wired glass), whether figured or not , in rectangles : Wired : Unworked plate glass Other : Coloured throughout the mass (body-tinted) or with an absorbent or reflecting layer Other Other : Unworked plate glass Other : Coloured throughout the mass (body-tinted) or with an absorbent or reflecting layer Other Unworked drawn or blown glass (including flashed glass), in rectangles : Horticultural sheet glass Antique glass Other : Coloured throughout the mass (body-tinted) or with an absorbent or reflecting layer Other, of a thickness of : Not more than 2-5 mm More than 2-5 mm but not more than 3-5 mm . More than 3-5 mm but not more than 4-5 mm . More than 4-5 mm Cast , rolled , drawn or blown glass (including flashed or wired glass), in rectangles , surface ground or po ­ lished , but not further worked : Wired Other : Surface ground but not further worked Other : Coloured throughout the mass (body-tinted) or with an absorbent or reflecting layer, of a thickness of : Not more than 2-5 mm More than 2-5 mm but not more than 3-5 mm . More than 3-5 mm but not more than 4-5 mm . More than 4-5 mm but not more than 5-5 mm . More than 5-5 mm but not more than 7 mm . More than 7 mm 664.50 664.50 664.50 664.30 664.50 664.50 664.30 664.30 664.30 664.30 664.30 664.30 664.30 664.40 664.40 664.40 664.40 664.40 664.40 664.40 664.40 m2 m2 m2 m2 m2 ra2 2 m m2 m2 m2 m2 m2 m2 m2 m2 m2 m2 m2 m2 m2 m 2 31 . 12 . 79 Official Journal of the European Communities 317 70 .06 N1MEXE code CCT reference Statistical subdivision Supplementary unit Description SITC code 70.06-61 70.06-65 70.06-71 70.06-75 70.06-81 70.06-89 70.07-10 70.07-20 70.07-3 1 70.07-39 70.07-90 70.08-01 70.08-11 70.08-20 70.08-51 70.08-59 70.08-70 70.08-91 70.08-99 70.06 (cont 'd ) 70.07 70.08 A B / B 11 b 1 2 3 4 5 6 A B I II a b C I a b 1 2 aa bb II a b 1 2 Other, of a thickness of: Not more than 2-5 mm More than 2-5 mm but not more than 3-5 mm . More than 3 - 5 mm but not more than 4-5 mm . More than 4-5 mm but not more than 5-5 mm . More than 5-5 mm but not more than 7 mm . More than 7 mm Cast , rolled , drawn or blown glass (including flashed or wired glass) cut to shape other than rectangular shape , or bent or otherwise worked (for example , edge worked or engraved), whether or not surface ground or polished ; multiple-walled insulating glass ; leaded lights and the like : Leaded lights and the like Multiple-walled insulating glass : With an interlayer of fibre-glass Other : Coloured throughout the mass (body-tinted) or with an absorbent or reflecting layer Other Other Safety glass consisting of toughened or laminated glass , shaped or not : Windscreens , not framed , for use in civil aircraft . . Other : Toughened: Enamelled Other : Of a size and shape suitable for incorporation in vehicles, aircraft or vessels ' . Other : Coloured throughout the mass (body-tinted) or with an absorbent or reflecting layer . . Other Laminated : Of a size and shape suitable for incorporation in vehicles , aircraft or vessels Other : Coloured throughout the mass (body-tinted) or with an absorbent or reflecting layer .... Other 664.40 664.40 664.40 664.40 664.40 664.40 664.91 664.91 664.91 664.91 664.91 664.70 664.70 664.70 664.70 664.70 664.70 664.70 664.70 m2 m2 m2 m2 m2 m2 m 2 m2 m2 m2 m2 m2 m2 m2 318 Official Journal of the European Communities 31 . 12. 79 70 .09 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 70.09-20 70.09-41 70.09-45 70.10-11 70.10-13 70.10-15 70.10-17 70.10-19 70.10-30 70.10-50 70.10-90 70.11-01 70.11-30 70.11-90 70.12-10 70.12-20 70.13-10 70.13-20 70.13-32 70.13-34 70.09 70.10 70.11 70.12 A B 70.13 A B I II A I a b 1 2 c 1 2 II B C A B C A B C / a 1 2 Glass mirrors (including rear-view mirrors), unframed , framed or backed : Rear-view mirrors for vehicles Other : Unframed Framed Carboys , bottles , jars , pots , tubular containers and similar containers , of glass , of a kind commonly used for the conveyance or packing of goods ; stoppers and other closures , of glass : Carboys and bottles : Of unworked glass : Of a capacity of more than 2-5 litres Of a capacity of more than 0-25 litre but not more than 2-5 litres : Of coloured glass Of other glass Of a capacity of 0*25 litre or less : Of coloured glass Of other glass Of worked glass Jars, pots and similar containers, other than the preserv ­ ing jars falling within heading No 70.13 Other Glass envelopes (including bulbs and tubes) for electric lamps , electronic valves or the like : For television picture tubes For electric lighting Other Glass inners for vacuum flasks or for other vacuum vessels : Unfinished Finished Glassware (other than articles falling in heading No 70.19) of a kind commonly used for table , kitchen , toilet or office purposes , for indoor decoration , or for similar uses : Preserving jars Articles of glass with a low co-efficient of expansion . . Articles of crystal glass (containing not less than 24% PbO): Gathered by hand : Drinking glasses : Cut or otherwise decorated Other 664.80 664.80 664.80 665.11 665.11 665.11 665.11 665.11 665.11 665.11 665.11 664.92 664.92 664.92 665.12 665.12 665.20 665.20 665.2C 665.20 N N N N N 31 . 12 . 79 Official Journal of the European Communities 319 70 . 13 N1MEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 70.13-38 70.13-42 70.13-44 70.13-48 70.13-50 70.13-62 70.13-64 70.13-68 70.13-92 70.13-94 70.13-98 70.14-11 70.14-19 70.14-91 70.14-95 70.15-00 70.16-10 70.16-90 70.13 (cont 'd ) 70.14 A I II B 70.15 70.16 C 1 b II a 1 2 b D I II a 1 aa bb 2 b 1 aa bb 2 I II A B Other Gathered mechanically : Drinking glasses : Cut or otherwise decorated Other Other Other glassware : Of toughened glass Other : Gathered by hand : Drinking glasses : Cut or otherwise decorated Other Other Gathered mechanically : Drinking glasses : Cut or otherwise decorated Other Other Illuminating glassware , signalling glassware and op ­ tical elements of glass , not optically worked nor of optical glass : Articles for electrical lighting fittings : Facetted glass , plates , balls , pear-shaped drops , flower-shaped pieces , pendants and similar articles for trimming chandeliers Other (for example, diffusers , ceiling lights , bowls , cups , lamp-shades , globes , tulip-shaped pieces ) . . Other : Illuminating glassware not falling within heading 70.14-11 or 70.14-19 ' Signalling glassware and optical elements of glass, not optically worked nor of optical glass Clock and watch glasses and similar glasses (including glass of a kind used for sunglasses but excluding glass suitable for corrective lenses), curved , bent , hollowed and the like ; glass spheres and segments of spheres , of a kind used for the manufacture of clock and watch glasses and the like Bricks , tiles , slabs , paving blocks , squares and other articles of pressed or moulded glass , of a kind com ­ monly used in building ; multi-cellular glass in blocks , slabs , plates , panels and similar forms : Multi-cellular glass Other 665.20 665.20 665.20 665.20 665.20 665.20 665.20 665.20 665.20 665.20 665.20 812.41 812.41 812.41 812.41 664.93 664.60 664.60 N N N N N N N N N N N 320 Official Journal of the European Communities 31 . 12 . 79 70 . 17 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 70.17-11 70.17-15 70.17-17 70.17-20 70.17 A I II B 70.18 a b ¢ Laboratory , hygienic and pharmaceutical glassware , whether or not graduated or calibrated ; glass ampoules : Laboratory , hygienic and pharmaceutical glassware : Of fused silica or fused quartz Other : Of glass with a low co-efficient of expansion . . Other Glass ampoules Optical glass and elements of optical glass , other than optically worked elements ; blanks for corrective spectacle lenses : 665.81 665.81 665.81 665.81 70.18-10 70.18-90 70.19 A I A B Blanks for corrective spectacle lenses Other Glass beads , imitation pearls , imitation precious and semi-precious stones , fragments and chippings , and similar fancy or decorative glass smallwares , and articles of glassware made therefrom ; glass cubes and small glass plates , whether or not on a backing , for mosaics and similar decorative purposes ; artificial eyes of glass , including those for toys but excluding those for wear by humans ; ornaments and other fancy articles of lamp ­ worked glass ; glass grains : Glass beads , imitation pearls , imitation precious and semi-precious stones , and similar fancy or decorative glass smallwares , not mounted , set or strung , but including ungraded goods temporarily strung for convenience of transport ; glass grains : Glass beads : 664.20 664.20 70.19-11 70.19-12 70.19-13 70.19-15 70.19-16 70.19-17 70.19-19 70.19-30 70.19-50 70.19-91 70.19-99 a b II III a b IV a b B C D / II Cut and mechanically polished Other Imitation pearls Imitation precious and semi-precious stones : Cut and mechanically polished Other Other : Glass grains Other Artificial eyes Articles of glassware made from fancy or decorative glass smallwares Other : Glass smallwares, whether or not on a backing, for mosaics and similar decorative purposes Other 665.82 665.82 665.82 665.82 665.82 665.82 665.82 665.82 665.82 665.82 665.82 31 . 12 . 79 Official Journal of the European Communities 321 70 .20 NIMEXE code CCT reference Statistical subdivision Description CST code Supplementary unit 70.20-30 70.20-35 70.20-40 70.20-45 70.20-50 70.20 A B / II III IV V Glass fibre (including wool), yarns , fabrics , and articles made therefrom : Non-textile fibre and articles made therefrom : Non-textile fibre in bulk or flocks Webs, felts , mattresses and boards Pads and casings (for insulating tubes and pipes, etc.) Thin sheets ("voiles ") Other Textile fibre , yarns , fabrics , and articles made there ­ from : 664.94 664.94 664.94 664.94 664.94 70.20-61 70.20-69 70.20-70 70.20-73 70.20-77 70.20-79 70.20-80 70.20-85 70.20-91 70.20-93 70.20-97 70.20-99 70.21 I a 1 2 b c 1 2 aa bb d e II a b 1 2 c Continuous textile fibres and articles made there ­ from : Yarn (other than rovings): Treated for adhesion to elastomers Other, including prepared warp Rovings Fabrics : Made from rovings Other, of a width of : Not more than 30 cm More than 30 cm Mats Other Discontinuous textile fibres and articles made there ­ from : Slivers and yarn Fabrics, of a width of : Not more than 30 cm More than 30 cm Other Other articles of glass : 651.95 651.95 651.95 654.60 654.60 654.60 664.94 664.94 651.95 654.60 654.60 664.94 70.21-10 70.21-50 70.21-90 70.80-00 to 70.89-21 A B I II Of fused silica or fused quartz Other : Of glass with a low co - efficient of expansion . . . Other Goods classified in Chapter 70, being component parts of complete industrial plant exported in accordance with Commission Regulation ( EEC) No 518/79 ( see note on page 8 ) 665.89 665.89 665.89 (') (') See list of headings for exports of component parts of complete industrial plant, page 500. 322 Official Journal of the European Communities 31 . 12 . 79 SECTION XIV PEARLS , PRECIOUS AND SEMI-PRECIOUS STONES , PRECIOUS METALS , ROLLED PRECIOUS METALS , AND ARTICLES THEREOF ; IMITATION JEWELLERY ; COIN CHAPTER 71 PEARLS , PRECIOUS AND SEMI-PRECIOUS STONES , PRECIOUS METALS , ROLLED PRECIOUS METALS , AND ARTICLES THEREOF ; IMITATION JEWELLERY Notes 1 . Subject to Note 1 (a ) to Section VI and except as provided below, all articles consisting wholly or partly : ( a ) Of pearls or of precious or semi-precious stones (natural , synthetic or reconstructed), or ( b ) Of precious metal or of rolled precious metal , are to be classified within this Chapter and not within any other Chapter . 2 . ( a ) Headings Nos 71.12 , 71.13 and 71.14 do not cover articles in which precious metal or rolled precious metal is present as minor constituents only , such as minor fittings or minor ornamentation (for example , mono ­ grams , ferrules and rims), and paragraph ( b ) of the foregoing Note does not apply to such articles . ( b ) Heading No 71.15 does not cover articles containing precious metal or rolled precious metal (other than as minor constituents ). 3 . This Chapter does not cover : ( a ) Amalgams of precious metal , and colloidal precious metal (heading No 28.49 ) ; ( b ) Sterile surgical suture materials , dental fillings and other goods falling in Chapter 30 ; ( c ) Goods falling in Chapter 32 (for example , lustres ); ( d ) Handbags and other articles falling within heading No 42.02 or 42.03 ; (e ) Goods of heading No 43.03 or 43.04 ; (f ) Goods falling within Section XI (textiles and textile articles ) ; (g) Footwear (Chapter 64 ) and headgear (Chapter 65) ; ( h ) Umbrellas , walking-sticks and other articles falling within Chapter 66 ; ( ij ) Coin (Chapter 72 or 99) ; ( k ) Abrasive goods falling within headings Nos 68.04 and 68.06 or Chapter 82 , containing dust or powder of precious or semi-precious stones (natural or synthetic ) ; goods of Chapter 82 with a working part of precious or semi-precious stones (natural , synthetic or reconstructed) on a support of base metal ; machinery, mechanical appliances and electrical goods , and parts thereof , falling within Section XVI , not being such articles wholly of precious or semi-precious stones (natural , synthetic or reconstructed ) ; ( 1 ) Goods falling within Chapter 90 , 91 or 92 (scientific instruments , clocks and watches , or musical instru ­ ments ) ; (m) Arms or parts thereof (Chapter 93 ) ; 31 . 12 . 79 Official Journal of the European Communities 323 (n ) Articles covered by Note 2 to Chapter 97 ; ( o ) Articles falling within headings of Chapter 98 other than headings Nos 98.01 and 98.12 ; or (p) Original sculptures and statuary (heading No 99.03), collectors ' pieces (heading No 99.05) and antiques of an age exceeding 100 years (heading No 99.06), other than pearls or precious or semi-precious stones . 4. ( a) The expression "pearls" is to be taken to include cultured pearls . ( b ) The expression "precious metal " means silver , gold , platinum and other metals of the platinum group . ( c ) The expression "other metals of the platinum group " means iridium , osmium , palladium , rhodium and ruthenium . 5 . For the purposes of this Chapter , any alloy ( including a sintered mixture and an intermetallic compound) containing precious metal is to be treated as an alloy of precious metal , if , and only if , any one precious metal constitutes as much as 2% , by weight , of the alloy . Alloys of precious metal are to be classified according to the following rules : ( a ) An alloy containing 2% or more , by weight , of platinum is to be treated only as an alloy of platinum ; ( b ) An alloy containing 2% or more, by weight , of gold but no platinum , or less than 2% , by weight , of pla ­ tinum , is to be treated only as an alloy of gold ; ( c ) Other alloys containing 2% or more , by weight , of silver are to be treated as alloys of silver . For the purposes of this Note , metals of the platinum group are to be regarded as one metal and are to be treated as though they were platinum . 6 . Except where the context otherwise requires , any reference in these Notes or elsewhere in the Tariff to precious metal or to any particular precious metal is to be taken to include a reference to alloys treated as alloys of precious metal or of the particular metal in accordance with the rules in Note 5 above , but not to rolled precious metal or to base metal or non-metals coated or plated with precious metal . 7 . The expression " rolled precious metal " means material made with a base of metal upon one or more surfaces of which there is affixed by soldering , brazing , welding , hot-rolling or similar mechanical means a covering of precious metal . The expression is also to be taken to cover base metal inlaid with precious metal . 8 . For the purposes of heading No 71.12 , the expression "articles of jewellery " means : (a ) Any small objects of personal adornment (gem-set or not) (for example , rings , bracelets , necklaces , brooches ear-rings , watch-chains , fobs , pendants , tie-pins , cuff-links , dress-studs , religious or other medals and in ­ signia ) ; and ( b ) Articles of personal use of a kind normally carried in the pocket , in the handbag or on the person (such as cigarette cases , powder boxes , chain purses , cachou boxes ). 9 . For the purposes of heading No 71.13 , the expression "articles of goldsmiths ' or silversmiths ' wares " includes such articles as ornaments , tableware , toilet-ware , smokers ' requisites and other articles of household , office or religious use . 10 . For the purposes of heading No 71.16, the expression " imitation jewellery " means articles of jewellery within the meaning of paragraph ( a ) of Note 8 above (but not including buttons , studs , cuff-links or other articles , of heading No 98.01 or dress combs , hairslides or the like of heading No 98.12), not incorporating pearls , precious or semi-precious stones (natural , synthetic or reconstructed ) nor (except as plating or as minor consti ­ tuents ) precious metal or rolled precious metal , and composed : ( a ) Wholly or partly of base metal , whether or not plated with precious metal ; or ( b ) Of at least two materials (for example , wood and glass , bone and amber , mother of pearl and artificial plastic material), no account being taken of materials (for example, necklace strings ) used only for assembly . 324 Official Journal of the European Communities 31 . 12 . 79 71.oi 11 . Cases , boxes and similar containers imported with articles of this Chapter are to be classified with such articles if they are of a kind normally sold therewith . Cases , boxes and similar containers imported separately are to be classified under their appropriate headings . Additional Note For the purposes of heading No 71.11 , the expression "goldsmiths ', silversmiths ' and jewellers '' sweepings, residues, lemels, and other waste and scrap, of precious metal" means products fit only for the recovery of the metal or for use in the manufacture of chemicals . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 71.01-10 71.01-21 71.01-23 71.02-01 71.01 71.02 A A B I II I a h I. PEARLS AND PRECIOUS AND SEMI-PRECIOUS STONES Pearls , unworked or worked , but not mounted , set or strung (except ungraded pearls temporarily strung for convenience of transport): Cultured pearls Other : Unworked Worked Precious and semi-precious stones , unworked , cut or otherwise worked , but not mounted , set or strung (ex ­ cept ungraded stones temporarily strung for convenience of transport): Unworked or simply sawn , cleaved or bruted : Diamonds : Unsorted Sorted : 667.10 667.10 667.10 667.21 g g g carat 71.02-03 71.02-09 71.02-15 71.02-91 71.02-93 71.02-96 71.02-97 71.02-98 71.03-10 B I a b II 71.03 A 1 2 II 1 2 a b For industrial uses For other uses Other precious and semi-precious stones Other : For industrial uses : Articles of piezo-electric quartz Other : Diamonds Other precious and semi-precious stones .... For other uses : Diamonds Other precious and semi-precious stones Synthetic or reconstructed precious or semi-precious stones , unworked , cut or otherwise worked , but not mounted , set or strung (except ungraded stones tempo ­ rarily strung for convenience of transport) : Unworked or simply sawn, cleaved or bruted . . 277.10 667.22 667.30 667.30 277.10 667.30 667.29 667.30 667.40 carat carat g carat g carat g g 31 . 12 . 79 Official Journal of the European Communities 325 71 .03 NIMEXE code CCT , reference Statistical subdivision Description SITC code Supplementary unit 71.03-91 71.03-99 71.04-00 71.05-01 71.05-03 71.05-13 71.05-19 71.05-30 71.05-40 71.05-50 71.06-10 71.03 (cont 'd) B I II 71.04 71.05 A B C D E 71.06 A / II I II Other : For industrial uses For other uses Dust and powder of natural or synthetic precious or semi-precious stones II . PRECIOUS METALS AND ROLLED PRECIOUS METALS , UNWROUGHT, UNWORKED OR SEMI-MANUFACTURED Silver , including silver gilt and platinum-plated silver , unwrought or semi-manufactured : Unwrought : Of a fineness of not less than 999 parts per 1 000 . . Of a fineness of less than 999 parts per 1 000 .... Bars , rods , wire and sections ; plates , sheets and strips : Of a fineness of not less than 750 parts per 1 000 . . . Of a fineness of less than 750 parts per 1 000 .... Tubes , pipes and hollow bars Foil of a thickness , excluding any backing, not exceed ­ ing 0-15 mm Powder , purls , spangles , cuttings and other forms . . Rolled silver , unworked or semi-manufactured : Unworked 667.40 667.40 277.21 681.13 681.13 681.14 681.14 681.14 681.14 681.14 681.12 g g g g g g g g g g 71.06-20 71.07-10 71.07-20 71.07-30 71.07-40 71.07-50 71.08-00 71.09-01 B 71.07 A B C D E 71.08 71.09 A I Semi-manufactured Gold , including platinum-plated gold , unwrought or semi-manufactured : Unwrought ... Bars , rods , wire and sections ; plates , sheets and strips Tubes , pipes and hollow bars Foil of a thickness , excluding any backing , not exceeding 0-15 mm Powder , purls , spangles , cuttings and other forms Rolled gold on base metal or silver , unworked or semi ­ manufactured Platinum and other metals of the platinum group , un ­ wrought or semi-manufactured : Platinum and platinum alloys : Powders 681.12 971.01 971.01 971.01 971.01 971.01 971.02 681.23 g g g g g g 326 Official Journal of the European Communities 31 . 12 . 79 71 .09 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 71.09-11 71.09-13 71.09-15 71.09-17 71.09-18 71.09-22 71.09-23 71.09-25 71.09 A (cont 'd) II a b 1 2 3 4 B I II a b Other : Unwrought Semi-manufactured : Bars , rods , wire and sections ; plates , sheets and strips Tubes , pipes and hollow bars Foil of a thickness , excluding any backing, not exceeding 0-15 mm Other Other metals of the platinum group and alloys thereof : Powders Other : Unwrought Semi-manufactured 681.23 681.25 681.25 681.25 681.25 681.24 681.24 681.25 g g g g g g g g 71.10-00 71.11-10 71.11-50 71.10 71.11 71.12 A A B Rolled platinum or other platinum group metals , on base metal or precious metal , unworked or semi-manu ­ factured Goldsmiths ', silversmiths ' and jewellers ' sweepings , residues , lemels , and other waste and scrap , of precious metal : Of gold Of other precious metal III . JEWELLERY, GOLDSMITHS ' AND SILVERSMITHS ' WARES AND OTHER ARTICLES Articles of jewellery and parts thereof , of precious metal or rolled precious metal : Of precious metal : 681.22 971.03 289.02 71.12-11 71.12-19 71.12-20 71.13-10 71.13-20 71.14-10 71.14-20 B 71.13 A B 71.14 A B I II Of silver Of other precious metal Of rolled precious metal Articles of goldsmiths ' or silversmiths ' wares and parts thereof , of precious metal or rolled precious metal , other than goods falling within heading No 71.12 : Of precious metal Of rolled precious metal Other articles of precious metal or rolled precious metal : Of precious metal Of rolled precious metal 897.31 897.31 897.31 897.32 897.32 897.40 897.40 31 . 12 . 79 Official Journal of the European Communities 327 71 . 15 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 71.15-11 71.15-19 71.15-21 71.15-25 71.15 A I II B I a b Articles consisting of , or incorporating , pearls , pre ­ cious or semi-precious stones (natural , synthetic or reconstructed ) : Articles consisting of , or incorporating , pearls : Necklaces , bracelets and other articles , of pearls , simply strung without fasieners or other accessories Other Articles consisting of , or incorporating , precious or semi-precious stones (natural , synthetic or recon ­ structed ) : Made wholly of natural precious or semi-precious stones : Necklaces , bracelets and other articles of natural precious or semi-precious stones , simply strung without fasteners or other accessories Other 897.33 897.33 897.33 897.33 g g g g 71.15-29 71.16-11 71.16-21 71.16-25 71.16-29 71.16-51 71.16-59 71.97-01 71.97-04 II 71.16 A B / II a b 1 2 I II Other Imitation jewellery : Of base metal : Watch bracelets Other : With parts of glass Other : Gilt, silvered or platinum plated Other Other : With parts of glass Other Pearls, carried by post Other goods of Chapter 71 carried by post 897.33 897.20 897.20 897.20 897.20 897.20 897.20 667.10 897.00 g 328 Official Journal of the European Communities 31 . 12 . 79 72 .01 CHAPTER 72 COIN Note This Chapter does not cover collectors ' pieces (heading No 99.05). NIMEXE code CCT reference Statistical subdivision Description of goods SITC code Supplementary unit 72.01-11 72.01-51 72.01-55 72.01-59 72.01 (*) A B I II a b Coin : Gold coin Other coin : Of legal tender Not of legal tender : Of silver Other x00.40 x10.00 961.00 961.00 g g (') See Addendum 00.50. 31 . 12 . 79 Official Journal of the European Communities 329 SECTION XV BASE METALS AND ARTICLES OF BASE METAL Notes 1 . This Section does not cover : ( a ) Prepared paints , inks or other products with a basis of metallic flakes or powder falling within heading No 32.08 , 32.09 , 32.10 or 32.13 ; ( b ) Ferro-cerium or other pyrophoric alloys (heading No 36.08); ( c ) Headgear or parts thereof falling within heading No 65.06 or 65.07 ; ( d ) Umbrella frames and other goods of heading No 66.03 ; (e ) Goods falling within Chapter 71 (for example , precious metal alloys , rolled precious metal and imitation jewellery) ; ( f ) Articles falling within Section XVI (machinery, mechanical appliances and electrical goods) ; (g ) Assembled railway or tramway track (heading No 86.10) or other articles falling within Section XVII (vehicles , ships and boats , aircraft ) ; ( h ) Instruments or apparatus of base metal of a kind falling within Section XVIII , including clock and watch springs ; ( ij ) Lead shot prepared for ammunition (heading No 93.07) or other articles falling within Section XIX ( arms and ammunition) ; ( k) Articles falling within Chapter 94 (furniture and mattress supports ) ; ( 1 ) Hand sieves (heading No 96.06) ; ( m) Articles falling within Chapter 97 (for example, toys , games and sports requisites ) ; or (n) Buttons , pens , pencil-holders , pen nibs or other articles falling within Chapter 98 . 2 . Throughout the Tariff, the expression "parts of general use " means : ( a ) Goods described in headings Nos 73.20 , 73.25 , 73.29 , 73.31 and 73.32 and similar goods of other base metals ; ( b ) Springs and leaves for springs , of base metal , other than clock and watch springs (heading No 91.11); and (c) Goods described in headings Nos 83.01 , 83.02 , 83.07, 83.09 , 83.14 and frames and mirrors , of base metal , of heading No 83.06. In Chapters 73 to 82 (but not in heading No 73.29) references to parts of goods do not include references to parts of general use as defined above . Subject to the preceding paragraph and to the Note to Chapter 83 , the headings in Chapters 73 to 81 are to be taken not to apply to any goods falling within Chapter 82 or 83 . 3 . Classification of alloys (other than ferro-alloys and master alloys as defined in Chapters 73 and 74) : ( a ) An alloy of base metals is to be classified as an alloy of the metal which predominates by weight over each of the other metals . (b) An alloy composed of base metals of this Section and of elements not falling within this Section is to be treated as an alloy of base metals of this Section if the total weight of such metals equals or exceeds the total weight of the other elements present. (c ) In this Section the term "alloys" is to be taken to include sintered mixtures of metal powders , heterogeneous intimate mixtures obtained by melting (other than cermets) and intermetallic compounds . 330 Official Journal of the European Communities 31 . 12 . 79 4. Unless the context otherwise requires , any reference in the Tariff to a base metal is to be taken to include a reference to alloys which , by virtue of Note 3 above , are to be classified as alloys of that metal . 5 . Classification of composite articles : Except where the headings otherwise require , articles of base metal ( including articles of mixed materials treated as articles of base metal under the Interpretative Rules ) containing two or more base metals are to be treated as articles of the base metal predominating by weight . For this purpose : (a ) Iron and steel , or different kinds of iron or steel , are regarded as one and the same metal . ( b ) An alloy is regarded as being entirely composed of that metal as an alloy of which , by virtue of Note 3 , it is classified , and (c ) A cermet of heading No 81.04 is regarded as a single base metal . 6 . For the purposes of this Section , the expression "waste and scrap " means waste and scrap metal fit only for the recovery of metal or for use in the manufacture of chemicals . Additional Note The classification of the goods of this Section shall not be affected by the application of a rough coating (for example, of grease, oil, tar, red lead or graphite ) clearly intended to protect them from rust or other oxidation . CHAPTER 73 IRON AND STEEL AND ARTICLES THEREOF Notes 1 . In this Chapter the following expressions have the meanings hereby assigned to them : (a ) Pig iron and cast iron (heading No 73.01 ): A ferrous product containing , by weight , 1*9% or more of carbon , and which may contain one or more of the following elements within the weight limits specified : less than 15% phosphorus , not more than 8% silicon , not more than 6% manganese , not more than 30% chromium , not more than 40% tungsten, and an aggregate of not more than 10% of other alloy elements (for example, nickel , copper , aluminium titanium, vanadium , molybdenum). However , the ferrous alloys known as "non-distorting tool steels ", containing , by weight , 1*9% or more of carbon and having the characteristics of steel , are to be classified as steels , under their appropriate headings . (ECSC) Molten pig iron shall be treated as solid pig iron . ( b ) I. Spiegeleisen (heading No 73.01 ) : A ferrous product containing, by weight , more than 6% but not more than 30% of manganese and otherwise conforming to the specification at (a ) above . II . ( ECSC) Haematite pig iron and cast iron (foundry or steel-making iron ) (heading No 73.01 ): A ferrous product which may contain, by weight, not more than 0'50% of phosphorus as well as silicon and manganese up to the maximum proportions specified in Note 1 (a ). III . (ECSC) Phosphoric iron (including ferro-phosphorus ) (heading No 73.01 ): A ferrous product which may contain, by weight, more than 0'50% but less than 15% of phosphorus as well as silicon and manganese up to the maximum proportions specified in Note 1 (a ). 31 . 12 . 79 Official Journal of the European Communities 331 Haematite pig iron and cast iron, and phosphoric iron may also contain, by weight, taken separately or together, not more than : 0-30% nickel, 0'20% chromium, 0'30% copper, and 0-10% of each of the other alloy elements (for example, aluminium, titanium, vanadium, molybdenum, tungsten ). Phosphoric iron containing, by weight, 15% or more of phosphorus falls within heading No 28.55 (phosphides ). ( c ) Ferro-alloys (heading No 73.02): Alloys of iron (other than master alloys as defined in Note 1 to Chapter 74) which are not usefully malleable and are commonly used as raw material in the manufacture of ferrous metals and which contain , by weight , separately or together : more than 8% of silicon , or more than 30% of manganese , or more than 30% of chromium , or more than 40% of tungsten, or a total of more than 10% of other alloy elements ( aluminium , titanium, vanadium, copper , molybdenum , niobium or other elements , subjects to a maximum content of 10% in the case of copper), and which contain , by weight , not less than 4% in the case of ferro-alloys containing silicon , not less than 8% in the case of ferro-alloys containing manganese but no silicon or not less than 10% in other cases , of the element iron . (d ) Alloy steel (heading No 73.15): Steel containing, by weight, one or more elements in the following proportions : more than 2% of manganese and silicon , taken together , or 2*00% or more of manganese , or 2'00% or more of silicon , or 0*50% or more of nickel , or 0*50% or more of chromium , or 0*10% or more of molybdenum, or 0*10% or more of vanadium, or 0*30% or more of tungsten , or 0*30% or more of cobalt , or 0*30% or more of aluminium, or 0*40% or more of copper , or 0*10% or more of lead , or 0*12% or more of phosphorus , or 0- 10% or more of sulphur , or 0*20% or more of phosphorus ands ulphur , taken together , or 0'10% or more of other elements , taken separately . ( e ) High carbon steel (heading No 73.15): Steel containing , by weight , not less than 0*60% of carbon and having a content , by weight , less than 0 -04% of phosphorus and sulphur taken separately and less than 0.07% of these elements taken together . (f ) Puddled bars and pilings (heading No 73.06) : Products for rolling, forging or re-melting obtained either : ( i ) By shingling balls of puddled iron to remove the slag arising during puddling, or (ii ) By roughly welding together by means of hot-rolling , packets of scrap iron or steel or puddled iron . (g) Ingots (heading No 73.06) : Products for rolling or forging obtained by casting into moulds . y (ECSC) Molten steel shall be treated as steel of the corresponding kind in ingots . (h) Blooms and billets (heading No 73.07) : Semi-finished products of rectangular section , of a cross-sectional area exceeding 1 225 mm2 and of such dimensions that the thickness exceeds one quarter of the width . ( ij ) Slabs and sheet bars (including tinplate bars ) (heading No 73.07) : Semi-finished products of rectangular section , of a thickness not less than 6 mm, of a width not less than 150 mm and of such dimensions that the thickness does not exceed one quarter of the width . 332 Official Journal of the European Communities 31 . 12. 79 (k) Coils for re-rolling (heading No 73.08 ) : Coiled semi-finished hot-rolled products , of rectangular section , not less than 1*5 mm thick , of a width exceeding 500 mm and of a weight of not less than 500 kg per piece . ( 1 ) Universal plates (heading No 73.09) : Products of rectangular section , hot-rolled lengthwise in a closed box or universal mill , of a thickness exceeding 5 mm but not exceeding 100 mm , and of a width exceeding 150 mm but not exceeding 1 200 mm . (m) Hoop and strip (heading No 73.12) : Rolled products with sheared or unsheared edges , of rectangular section , of a thickness not exceeding 6 mm , of a width not exceeding 500 mm and of such dimensions that the thickness does not exceed one tenth of the width , in straight strips , coils or flattened coils . (n) Sheets and plates (heading No 73.13): Rolled products (other than coils for re-rolling as defined in paragraph (k ) above) of any thickness and , if in rectangles , of a width exceeding 500 mm . (ECSC) Such products include the special category of " electrical sheets and plates " which under a current of 50 cps and a magnetic flux of 1 tesla have a watt-loss per kg, calculated by the Epstein method of :  2*1 watts or less, when their thickness does not exceed 0-20 mm ;  3 % 6 watts or less, when their thickness is not less than 0 m20 mm but less than 0'60 mm ;  6 watts or less, when their thickness is not less than 0'60 mm but not greater than 1'50 mm. Heading No 73.13 is to be taken to apply, inter alia , to sheets or plates which have been cut to non-rectan ­ gular shape , perforated , corrugated , channelled , ribbed , polished or coated , provided that they do not thereby assume the character of articles or of products falling within other headings . (ECSC) For the purposes of applying subheadings, sheets and plates corrugated by any process shall be treated as flat sheets and plates . (o ) Wire (heading No 73.14): Cold-drawn products of solid section of any cross-sectional shape , of which no cross-sectional dimension exceeds 13 mm . In the case of headings Nos 73.26 and 73.27, however , the term "wire " is deemed to include rolled products of the same dimensions . (p ) Bars and rods (including wire rod) (heading No 73.10): Products of solid section which do not conform to the entirety of any of the definitions (h ), ( ij ), (k), ( 1 ), ( m), ( n ) and (o ) above , and which have cross-sections in the shape of circles , segments of circles , ovals , iso ­ sceles triangles , rectangles , hexagons , octagons or quadrilaterals with only two sides parallel and the other sides equal . The expression also includes concrete reinforcing bars , which apart from minor indentations , flanges , grooves or other deformations produced during the rolling process , correspond to the above definition . (ECSC) "Wire rod" is a product of solid section obtained exclusively by hot rolling, and which is hot-rolling. The term covers only such products : 1 . of round or square section of which the diameter or side does not exceed 13 mm ; 2 . of any other section, which do not conform to the definition of hoop and strip in Note 1 (m) above, weighing not more than 1-33 kg per linear metre. (q ) Hollow mining drill steel (heading No 73.10): Steel hollow bars of any cross-section , suitable for mining drills , of which the greatest external dimension exceeds 15 mm but does not exceed 50 mm, and of which the greatest internal dimension does not exceed one third of the greatest external dimension . Other steel hollow bars are to be treated as falling within heading No 73.18 . ( r ) Angles , shapes and sections (heading No 73.11 ): Products , other than those falling within heading No 73.16 , which do not conform to the entirety of any of the definitions (h), ( ij ), (k), ( 1 ), (m), ( n ) and (o ) above , and which do not have cross-sections in the form of circles , segments of circles , ovals , isosceles triangles , rectangles , hexagons , octagons or quadrilaterals with only two sides parallel and the other two sides equal , and which are not hollow. 31 . 12 . 79 Official Journal of the European Communities 333 73 .01 ( s ) (ECSC) Tinplate (headings Nos 73.12 and 73.13 ): Hoop and strip and sheets and plates coated with a layer of metal containing, by weight, 97% or more of tin, whether or not varnished . 2 . Headings Nos 73.06 to 73.14 are to be taken not to apply to goods of alloy or high carbon steel (heading No 73.15). 3 . Iron and steel products of the kind described in any of the headings Nos 73.06 to 73.15 inclusive , clad with another ferrous metal , are to be classified as products of the ferrous metal predominating by weight . 4 . Iron obtained by electrolytic deposition is classified according to its form and dimensions with the correspond ­ ing products obtained by other processes . 5 . The expression "high-pressure hydro-electric conduits of steel " (heading No 73.19) means riveted , welded or seamless circular steel tubes or pipes and bends therefor , of an internal diameter exceeding 400 mm and of a wall thickness exceeding 10*5 mm. NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary un i i 73.01-10 73.01-21 73.01-23 73.01-25 73.01-27 73.01-31 73.01-35 73.01-41 73.01-49 73.01 A B C D I II 73.02 A / a b 11 III I II Pig iron , cast iron and spiegeleisen , in pigs , blocks , lumps and similar forms : Spiegeleisen (ECSC) Haematite pig iron and cast iron (ECSC): Containing not less than 0-4% by weight of manganese : With a silicon content of not more than 1% . . . With a silicon content of more than 1 % .... Containing not less than 0-1% but less than 0-4% by weight of manganese Containing less than 0-1% by weight of manganese Phosphoric pig iron and cast iron (ECSC): Containing 1 % or less by weight of silicon Containing more than 1 % by weight of silicon . . . Other pig iron and cast iron : Containing , by weight, not less than 0*30% but not more than 1% of titanium and not less than 0-50% but not more than 1% of vanadium (ECSC) Other (ECSC) Ferro-alloys : Ferro-manganese : 671.20 671.20 671.20 671.20 671.20 671.20 671.20 671.20 671.20 73.02-11 73.02-19 73.02-20 73.02-30 73.02-40 I II B C D Containing more than 2% by weight of carbon (high carbon ferro-manganese) (ECSC) Other Ferro-aluminium, ferro-silico-aluminium and ferro ­ silico-mangano-aluminium Ferro-silicon Ferro-silico-manganese 671.61 671.61 671.69 671.62 671.69 334 Official Journal of the European Communities 31 . 12 . 79 73 .02 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 73.02-51 73.02-55 73.02-57 73.02-60 73.02-70 73.02-81 73.02-83 73.02-98 73.03-10 73.03-20 73.03-30 73.03-41 73.03-49 73.02 (cont'd ) E I II F G 73.03 I II III IV V A B I II III a 1 2 b Ferro-chromium and ferro-silico-chromium : Ferro-chromium Ferro-silico-chromium Ferro-nickel Other : Ferro-titanium and ferro-silico-titanium Ferro-tungsten and ferro-silico-tungsten Ferro-molybdenum Ferro-vanadium Other Waste and scrap metal of iron or steel (ECSC): Neither sorted nor graded Sorted or graded : Of pig iron or cast iron Of tinned iron Other : Alloyed : Of stainless or heat-resisting steel Of other alloy steel Other: 671.69 671.69 671.69 671.69 671.69 671.69 671.69 671.69 282.09 282.01 282.09 282.02 282.02 73.03-51 73.03-53 73.03-55 73.03-59 73.04-10 73.04-90 73.05-10 73.05-20 73.06-10 73.06-20 73.06-30 73.04 73.05 A B 73.06 1 2 aa bb 3 A B A B C Turnings, shavings, chips, milling waste, sawdust and filings Bundles : Of scrap, whether or not cadmium-plated but not otherwise metal-coated or enamelled (known as "black bundles") Other Other Shot and angular grit , of iron or steel , whether or not graded ; wire pellets of iron or steel : Wire pellets Other Iron or steel powders ; sponge iron or steel : Iron or steel powders Sponge iron or steel (ECSC) Puddled bars and pilings ; ingots , blocks , lumps and similar forms , of iron or steel (ECSC): Puddled bars and pilings Ingots Blocks, lumps and similar forms 282.09 282.09 282.09 282.09 671.31 671.31 671.32 671.33 672.45 672.41 672.45 31 . 12 . 79 Official Journal of the European Communities 335 73 .07 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 73.07-12 73.07-15 73.07-21 73.07-24 73.07-25 73.07-30 73.08-01 73.08-03 73.08-05 73.07 A I II B I II C 73.08 A a b I II a b Blooms , billets , slabs and sheet bars (including tin ­ plate bars), of iron or steel ; pieces roughly shaped by forging , of iron or steel : Blooms and billets : Rolled (ECSC) Forged Slabs and sheet bars ( including tinplate bars ) : Rolled (ECSC): Of a thickness exceeding 50 mm Of a thickness not exceeding 50 mm Forged Pieces roughly shaped by forging Iron or steel coils for re-rolling : Less than 1-50 m in width , intended for re-rolling (ECSC): For "electrical" sheets and plates Other, of a thickness of : More than 4'75 mm Not less than 3 mm but not more than 4-75 mm . . 672.51 672.51 672.51 672.51 672.51 672.51 672.71 672.71 672.71 73.08-07 73.08-21 73.08-25 73.08-29 73.08-41 73.08-45 73.08-49 73.09-00 B 73.09 73.10 A c I a b c II a b c Less than 3 mm Other (ECSC): Less than 1-50 m in width, not intended for re-rolling, of a thickness of : More than 4-75 mm Not less than 3 mm but not more than 4-75 mm Less than 3 mm 1-50 m or more in width , of a thickness of : More than 4-75 mm Not less than 3 mm but not more than 4*75 mm Less than 3 mm Universal plates of iron or steel (ECSC) Bars and rods (including wire rod), of iron or steel , hot-rolled , forged , extruded , cold-formed or cold ­ finished (including precision-made ) ; hollow mining drill steel : Not further worked than hot-rolled or extruded : 672.71 672.71 672.71 672.71 672.71 672.71 672.71 674.14 73.10-11 73.10-13 73.10-16 I II a b Wire rod (ECSC) Bars and rods (ECSC): Concrete reinforcing bars with minor identations, flanges, grooves or other deformations produced during the rolling process, whether or not twisted after rolling Other 673.11 673.26 673.26 336 Official Journal of the European Communities 31 . 12. 79 73 . 10 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 73.10 A (cont 'd) III B C D I a b II 73.11 A I a 1 2 aa bb 11 22 Hollow mining drill steel (ECSC) Not further worked than forged Not further worked than cold-formed or cold-finished Clad or surface-worked (for example, polished, coated) : Not further worked than clad : Hot-rolled or extruded (ECSC) Cold-formed or cold-finished Other Angles , shapes and sections , of iron or steel , hot ­ rolled , forged, extruded, cold-formed or cold-finished ; sheet piling of iron or steel , whether or not drilled , punched or made from assembled elements : Angles , shapes and sections : Not further worked than hot-rolled or extruded (ECSC): U, I or H sections, of a height of: Less than 80 mm 80 mm or more : H sections (broad-flanged beams) JJ or I sections : With parallel flange faces Other 673.27 673.27 673.27 673.27 673.27 673.27 673.31 673.32 673.32 673.32 73.10-18 73.10-20 73.10-30 73.10-42 73.10-45 73.10-49 73.11-11 ( a ) 73.11-12 ( a ) 73.11-14 ( a ) 73.11-16 ( a ) 73.11-19 ( b ) 73.11-20 ( c ) 73.11-31 ( b) 73.11-39 ( b ) 73.11-41 ( b) II III IV a 1 b a b Other angles, shapes and sections Not further worked than forged Not further worked than cold-formed or cold ­ finished : From coils for re-rolling, universal plates, hoop, strip, sheets or plates Other Clad or surface-worked (for example, polished , coated) : Not further worked than clad : Hot-rolled or extruded (ECSC) 673.33 673.32 673.34 673.34 673.35 (a ) For U, I and H sections, "height " means the distance between the outer surfaces of parallel planes . (b ) For certain statistical purposes may be treated as angles, shapes and sections of less than 80 mm. ( c ) For certain statistical purposes may be treated as angles, shapes and sections of 80 mm or more. 31 . 12 . 79 Official Journal of the European Communities 337 73.ii NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 73.11-43 ( a ) 73.11-49 (a ) 73.11-50 73.12-11 73.12-19 73.12-21 73.12-25 73.12-29 73.12-30 73.12-40 73.11 A IV a (cont 'd ) 2 b B 73.12 A B I II C I II / II a b Cold-formed or cold-finished Other Sheet piling (ECSC) Hoop and strip , of iron or steel , hot-rolled or cold ­ rolled : Not further worked than hot-rolled (ECSC): "Electrical" Other Not further worked than cold-rolled : In coils for the manufacture of tinplate (ECSC) Other : " Electrical" Other Clad , coated or otherwise surface-treated : Silvered, gilded or platinum-plated Enamelled 673.35 673.35 673.36 675.01 675.01 675.01 675.01 675.01 675.0 1 675.01 73.12-51 73.12-59 73.12-61 73.12-63 73.12-65 73.12-71 73.12-75 III a b IV V a 1 2 b a b c Tinned : Tinplate (ECSC) Other Zinc-coated or lead-coated : Electrolytically zinc-coated (electro-galvanised) . . Otherwise zinc-coated (including hot-dipped galvanised) Lead-coated Other (for example , copper-plated , artificially oxidised, lacquered , nickel-plated , varnished, clad , parkerised , printed) : Not further worked than clad : Hot-rolled (ECSC) Cold-rolled Other : 675.01 675.01 675.01 675.01 675.01 675.01 675.01 73.12-77 73.12-81 73.12-85 73.12-87 73.12-88 73.12-89 1 2 aa bb cc dd ee Of a thickness of less than 0-50 mm, electro ­ lytically coated with chrome oxides or with chrome and chrome oxides, the thickness of the coating not exceeding 0-05 micrometre, whether or not varnished, lacquered and/or printed . . Other : Copper-plated Nickel-plated or chrome-plated Aluminium coated Lacquered, varnished, painted or plastic-coated Other 675.01 675.01 675.01 675.01 675.01 675.01 (a ) For certain statistical purposes may be treated as angles, shapes and sections of less than 80 mm . 338 Official Journal of the European Communities 31 . 12 . 79 73 .12 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 73.12-90 73.13-11 (a ) 73.13-16 (a ) 73.13-17 73.12 (cont'd) D 73.13 A I II B I a I aa Otherwise shaped or worked (for example, perforated, chamfered , lap-jointed) Sheets and pi ates , of iron or steel , hot-rolled or cold-rolled : "Electrical " sheets and plates : With a watt-loss , regardless of thickness , of 0-75 watt or less (ECSC) Other (ECSC) Other sheets and plates : Not further worked than hot-rolled , of a thickness of : 2 mm or more (ECSC): More than 4-75 mm : With raised or indented patterns . . . . . 675.01 674.61 674.61 674.41 73.13-19 73 . 13-21 73.13-23 73.13-26 73.13-32 73.13-34 73.13-36 73.13-41 (b ) 73.13-43 73.13-45 73.13-47 73.13-49 73.13-50 ( a ) 73.13-62 (a ) 73.13-64 73.13-65 73.13-67 b II a b c III IV a b 1 2 c bb 2 aa bb 3 1 2 3 1 2 1 2 1 Other Not less than 3 mm but not more than 4-75 mm : With raised or indented patterns Other Not less than 2 mm but less than 3 mm Less than 2 mm (ECSC): More than 1 mm but less than 2 mm Not less than 0'5 mm but not more than 1 mm Less than 0-5 mm Not further worked than cold-rolled , of a thick ­ ness of : 3 mm or more More than 1 mm but less than 3 mm (ECSC): Not less than 2 mm but less than 3 mm More than 1 mm but less than 2 mm 1 mm or less (ECSC): Not less than 0-5 mm but not more than 1 mm Less than 0'5 mm Not further worked than burnished , polished or glazed (ECSC) Clad, coated or otherwise surface-treated : Silvered , gilded , platinum-plated or enamelled Tinned : Tinplate (ECSC) Other (ECSC) Zinc-coated or lead-coated (ECSC): Electrolytically zinc-coated (electro-galva ­ nised) 674.41 674.51 674.51 674.61 674.61 674.61 674.61 674.51 674.61 674.61 674.61 674.61 674.91 674.91 674.70 674.70 674.91 (a ) For certain statistical purposes may be treated as sheets of less than 3 mm in thickness . (b ) For certain statistical purposes may be treated as sheets and plates of not less than 3 mm but not more than 4-75 mm in thickness. 31 . 12 . 79 Official Journal of the European Communities 339 73 . 13 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 73.13-68 73.13-72 73.13-74 73.13-76 73.13-78 (a) 73.13-79 73.13-82 73.13-84 (b) 73.13-86 (b) 73.13-91 (b) 73.13 B IV c (cont'd) d 2 aa bb 3 1 2 aa bb 3 aa bb 11 22 33 Otherwise zinc-coated. (including hot-dipped galvanised) : Corrugated Other Lead-coated Other (for example , copper-plated , artificially oxidised, lacquered, nickel-plated , varnished, clad , parkerised , printed) (ECSC): Tinned and printed Clad, of a thickness of : 3 mm or more Less than 3 mm Other : Of a thickness of less than 0-50 mm, electro ­ lytically coated with chrome oxides or with chrome and chrome oxides, the thickness of the coating not exceeding 0*05 micrometre, whether or not varnished, lacquered and/or printed . Other : Copper-plated Nickel-plated or chrome-plated Aluminium-coated 674.91 674.91 674.91 674.91 674.91 674.91 674.91 674.91 674.91 674.91 73.13-93 (b ) 73.13-94 (b) 73.13-96 (b ) 73.13-98 (b) 73.13-99 ( b) 73.14-01 73.14-11 73.14-13 V a 1 2 b 73.14 44 55 A I a b 1 2 Lacquered, varnished, painted or plastic ­ coated Other Otherwise shaped or worked : Cut into shapes other than rectangular shapes , but not further worked : Silvered , gilded , platinum-plated or enamelled Other (ECSC) Other, excluding sheets and plates shaped by rolling Iron or steel wire , whether or not coated , but not insu ­ lated : With a carbon content of not more than 0*25% by weight, and with a maximum cross-sectional dimension of : Less than 0'80 mm : Not coated Coated : Zinc-coated (including galvanised) Copper-coated 674.91 674.91 674.91 674.91 674.91 677.01 677.01 677.01 (a ) For certain statistical purposes may be treated as sheets and plates of not less than 3 mm but not more than 4'75 mm in thickness. (b ) For certain statistical purposes may be treated as sheets of less than 3 mm in thickness. 340 Official Journal of the European Communities 31 . 12 . 79 73 . 14 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 73.14-15 73.14-19 73.14-21 73.14-41 73.14-43 73.14-45 73.14-49 73.14-81 73.14-91 73.14-99 73.14 (cont'd) 73.15 A A I b 3 4 II a b 1 2 3 4 B I II a b Plastic-coated Otherwise coated 0-80 mm or more : Not coated Coated : Zinc-coated (including galvanised) Copper-coated Plastic-coated Otherwise coated With a carbon content of more than 0*25% by weight : Not coated Coated : Zinc-coated (including galvanised) Otherwise coated Alloy steel and high carbon steel in the forms men ­ tioned in headings Nos 73.06 to 73.14 : High carbon steel : 677.01 677.01 677.01 677.01 677.01 677.01 677.01 677.01 677.01 677.01 73.61-10 73.61-20 73.61-50 73.61-90 73.62-10 (a ) 73.62-30 73.63-10 (b) 73.63-21 73.63-29 (b) 73.63-50 (b ) 73.63-72 (b ) 73.63-74 (b ) 73.63-79 (b ) I a b 1 2 II III IV V a b 1 2 c d 1 aa bb 2 Ingots, blooms, billets , slabs and sheet bars : Forged Other : Ingots (ECSC) Blooms , billets , slabs and sheet bars (ECSC) Pieces roughly shaped by forging Coils for re-rolling (ECSC) Universal plates (ECSC) Bars and rods (including wire rod) and hollow mining drill steel ; angles , shapes and sections : Not further worked than forged Not further worked than hot-rolled or extruded : Wire rod (ECSC) Other (ECSC) Not further worked than cold-formed or cold ­ finished Clad or surface-worked (for example, polished, coated) : Not further worked than clad : Hot-rolled or extruded (ECSC) ...... Cold-formed or cold-finished Other 672.52 672.42 672.52 672.52 672.72 674.15 673.22 673.12 673.22 673.22 673.22 673.22 673.22 (a ) For certain statistical purposes may be treated as coils of less than 3 mm. (b ) For certain statistical purposes may be treated as bars and rods. 31 . 12 . 79 Official Journal of the European Communities 341 73 .15 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 73.64-20 73.64-50 73.64-72 73.64-75 73.64-79 73.64-90 73.65-21 73.65-23 73.65-25 73.15 A (cont'd) VI a b c 1 aa bb 2 d VII a b J 2 3 Hoop and strip : Not further worked than hot-rolled (ECSC) Not further worked than cold-rolled Clad, coated or otherwise surface-treated : Not further worked than clad : Hot-rolled (ECSC) Cold-rolled Other Otherwise shaped or worked (for example, perforated, chamfered , lap-jointed) Sheets and plates : Not further worked than hot-rolled (ECSC): Of a thickness of more than 4-75 mm Of a thickness of not less than 3 mm but not more than 4-75 mm Of a thickness of less than 3 mm Not further worked than cold-rolled, of a thick ­ ness of : 675.02 675.02 675.02 675.02 675.02 675.02 674.42 674.52 674.62 73.65-53 ( a ) 73.65-55 73.65-70 (b) 73.65-81 (b) 73.65-83 (b) 73.66-40 73.66-81 73.66-86 73.66-89 73.71-13 73.71-14 73.71-19 (c ) 1 2 c d 1 2 VIII B I a a b 1 aa bb 2 1 2 3 3 mm or more Less than 3 mm (ECSC) Polished , clad , coated or otherwise surface ­ treated (ECSC) Otherwise shaped or worked : Cut into shapes other than rectangular shapes , but not further worked (ECSC) Other , excluding sheets and plates shaped by rolling Wire , whether or not coated , but not insulated : Not coated Coated : Metal-coated : Zinc-coated Other Otherwise coated Alloy steel : Ingots , blooms, billets , slabs and sheet bars : Forged : Stainless or heat-resisting High-speed steel Other 674.52 674.62 674.92 674.92 674.92 677.02 677.02 677.02 677.02 672.54 672.55 672.55 (a ) For certain statistical purposes may be treated as sheets and plates of not less than 3 mm but not more than 4-75 mm in thickness. (b ) For certain statistical purposes may be treated as sheets of less than 3 mm in thickness. (c ) For certain statistical purposes may be treated as "other" steel in the classification of alloy steel into five categories under the ECSC Statistical Notes to tariff heading No 73.15 (Note 1 (e )). 342 Official Journal of the European Communities 31 . 12. 79 73 . 15 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 73.71-21 (a ) 73.71-23 73.71-24 73.71-29 (b ) 73.71-53 73.71-54 73.71-55 73.71-56 73.71-59 73.71-93 73.71-94 73.71-99 (b ) 73.15 B I (cont'd) b 1 aa bb 2 II 11 22 33 aa bb cc dd ee a b c Other : Ingots : Waste or scrap in ingot form (ECSC) . . . Other (ECSC): Stainless or heat-resisting High-speed steel Other Blooms, billets , slabs and sheet bars (ECSC): Stainless or heat-resisting High-speed steel S, Pb and P steels (free-cutting and other) Mangano-silicon Other Pieces roughly shaped by forging : Stainless or heat-resisting High-speed steel Other 672.44 672.43 672.44 672.44 672.54 672.55 672.55 672.55 672.55 672.54 672.55 672.55 73.72-11 73.72-13 73.72-19 (b) 73.72-33 73.72-39 (b) 73.73-13 (c ) 73.73-14 (c ) 73.73-19 (b) (c ) 73.73-23 73.73-24 III IV V a b 1 a b c a b 1 2 3 aa bb Coils for re-rolling (ECSC): For "electrical" sheets and plates Stainless or heat-resisting Other Universal plates (ECSC): Stainless or heat-resisting Other Bars and rods (including wire rod) and hollow mining drill steel ; angles , shapes and sections : Not further worked than forged : Stainless or heat-resisting High-speed steel Other Not further worked than hot-rolled or extruded : Wire rod (ECSC): Stainless or heat-resisting High-speed steel 672.75 672.74 672.75 674.15 674.15 673.24 673.25 673.25 673.14 673.15 (a ) For certain statistical purposes may be treated as alloy-steel scrap. (b ) For certain statistical purposes may be treated as "other" steel in the classification of alloy steel into five categories under the ECSC Statistical Notes to tariff heading No 73.15 (Note 1 (e)). (c ) For certain statistical purposes may be treated as "bars and rods". 31 . 12 . 79 Official Journal of the European Communities 343 73 . 15 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 73.15 B V b 1 (cont 'd) S, Pb and P steels (free-cutting and other) Mangano-silicon cc dd ee 2 aa Other Other (ECSC): Stainless or heat-resisting High-speed steel 5, Pb and P steels (free-cutting and other) . . 73.73-25 73.73-26 73.73-29 73.73-33 (a) 73.73-34 (a ) 73.73-35 (a ) 73.73-36 (a) 73.73-39 (a ) bb 673.15 673.15 673.15 673.24 673.25 673.25 673.25 673.25 cc dd Mangano-silicon ee c 1 73.73-43 73.73-49 aa bb 673.38 673.39 2 aa bb 73.73-53 ( a ) 73.73-54 (a) 73.73-55 (a) 73.73-59 (a ) cc dd Other Not futher worked than cold-formed or cold ­ finished : Angles, shapes and sections made from coils for re-rolling, universal plates, hoop, strip, sheets or plates : Stainless or heat-resisting Other Other angles, shapes and sections ; bars and rods : Stainless or heat-resisting High-speed steel S, Pb and P steels (free-cutting and other) Other Clad or surface-worked (for example, polished, coated) : Not further worked than clad : Hot-rolled or extruded (ECSC) Cold-formed or cold-finished Other : Stainless or heat-resisting Other Hoop and strip : Not further worked than hot-rolled (ECSC): "Electrical" Stainless or heat-resisting Other 673.24 673.25 673.25 673.25 673.25 673.25 673.24 673.25 d 1 aa73.73-72 ( a ) (b ) 73.73-74 bb (a ) (b) 2 aa73.73-83 (a ) 73.73-89 bb (a) (b ) VI a 73.74-21 73.74-23 73.74-29 1 2 3 675.05 675.04 675.05 (b) (a ) For certain statistical purposes may be treated as "bars and rods' . (b ) For certain statistical purposes may be treated as "other" steel in the classification of alloy steel into five categories under the ECSC Statistical Notes to tariff heading No 73.15 (Note 1 (e)). 344 Official Journal of the European Communities 31 . 12 . 79 73 . 15 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 73.74-51 73.74-52 73.74-53 73.74-54 73.74-59 (a ) 73.74-72 ( a ) 73.74-74 (a ) 73.74-83 73.74-89 (a ) 73.74-90 ( a ) 73.75-11 73.75-19 73.75-23 73.75-24 73.75-29 ( a ) 73.75-33 73.75-34 73.75-39 ( a ) 73.75-43 73.75-44 73.75-49 ( a ) 73.15 B VI (cont'd) b c 1 aa bb 2 d VII a 1 2 b 1 1 aa bb 2 3 4 aa bb aa 11 22 33 bb 11 22 33 cc 11 22 33 Not further worked than cold-rolled : "Electrical" hoop and strip : With a watt-loss, regardless of thickness, of 0-75 watt or less Other Stainless or heat-resisting High-speed steel Other Clad , coated or otherwise surface-treated : Not further worked than clad : Hot-rolled (ECSC) Cold-rolled Other : Stainless or heat-resisting Other Otherwise shaped or worked (for example, per ­ forated , chamfered, lap-jointed) Sheets and plates : " Electrical " sheets and plates : With a watt-loss , regardless of thickness , of 0*75 watt or less (ECSC) Other (ECSC) Other sheets and plates : Not further worked than hot-rolled (ECSC): Of a thickness of more than 4-75 mm : Stainless or heat-resisting High-speed steel Other Of a thickness of not less than 3 mm but not more than 4*75 mm : Stainless or heat-resisting High-speed steel Other Of a thickness of less than 3 mm : Stainless or heat-resisting High-speed steel Other 675.05 675.05 675.04 675.05 675.05 675.05 675.05 675.04 675.05 675.05 674.94 674.94 674.43 674.44 674.44 674.53 674.54 674.54 674.63 674.64 674.64 (a ) For certain statistical purposes may be treated as "other" steel in the classification of alloy steel into five categories under the ECSC Statistical Notes to tariff heading No 73.15 (Note 1 (e )). 31 . 12 . 79 Official Journal of the European Communities 345 73 . 15 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 73.75-53 ( a) 73.75-54 (a ) 73.75-59 (a) (b ) 73.75-63 73.75-64 73.75-69 (b) 73.75-73 (c ) 73.75-79 (b ) ( c ) 73.75-83 (c) 73.75-84 (c ) 73.75-89 (b) (c ) 73.75-93 (c ) 73.75-99 ( b) (c ) 73.76-13 73.76-14 73.76-15 73.76-16 73.76-19 73.15 B VII b (cont 'd) 2 aa bb 3 4 aa bb VIII 11 22 33 11 22 33 aa bb 11 22 33 11 22 a b c d e Not further worked than cold-rolled, of a thickness of : 3 mm or more : Stainless or beat-resisting High-speed steel Other Less than 3 mm (ECSC): Stainless or heat-resisting High-speed steel Other Polished , clad , coated or otherwise surface ­ treated (ECSC): Stainless or heat-resisting Other Otherwise shaped or worked : Cut into shapes other than rectangular shapes , but not further worked (ECSC): Stainless or heat-resisting High-speed steel Other Other, excluding sheets and plates shaped by rolling : Stainless or heat-resisting Other Wire , whether or not coated, but not insulated : Stainless or heat-resisting High-speed steel S, Pb and P steels (free-cutting and other) .... Mangano-silicon Other 674.53 674.54 674.54 674.63 674.64 674.64 674.93 674.94 674.93 674.94 674.94 674.93 674.94 677.04 677.05 677.05 677.05 677.05 (a) For certain statistical purposes may be treated as sheets and plates of not less than 3 mm but not more than 4-75 mm in thickness . (b ) For certain statistical purposes may be treated as "other" steel in the classification of alloy steel into five categories under the ECSC Statistical Notes to tariff heading No 73.15 (Note 1 (e)). (c ) For certain statistical purposes may be treated as sheets of less than 3 mm in thickness . 346 Official Journal of the European Communities 31 . 12. 79 73 . 16 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 73.16-11 73.16-14 73.16-16 73.16-17 73.16-20 73.16-40 73.16-51 73.16-59 73.16 A I II a b B C D I II J 2 Railway and tramway track construction material of iron or steel , the following : rails , check-rails , switch blades , crossings (or frogs ), crossing pieces , point rods , rack rails , sleepers , fish-plates , chairs , chair wedges , sole plates (base plates), rail clips , bedplates , ties and other material specialised for joining or fixing rails : Rails : Current-conducting, with parts of non-ferrous metal Other : New (ECSC): With a weight per m of not less than 20 kg . . . With a weight per m of less than 20 kg Used (ECSC) Check-rails (ECSC) Sleepers (ECSC) Fish-plates and sole plates : Rolled (ECSC) Other 676.01 676.01 676.01 676.01 676.02 676.02 676.02 676.02 73.16-91 73.16-93 73.16-95 73.16-99 73.17-10 73.17-80 73.18-01 73.18-05 73.18-13 73.18-15 E 73.17 73.18 A B / a h II III A B I II III Other : Switch blades, crossings (or frogs ), crossing pieces and point rods : Cast steel Other Rail clips, bedplates and ties Other . Tubes and pipes , of cast iron : Tubes and pipes for pressure systems Other Tubes and pipes and blanks therefor , of iron (other than of cast iron ) or steel , excluding high-pressure hydro-electric conduits : Straight and of uniform wall-thickness , unworked , seamless , of circular cross-section , solely for the manu ­ facture of tubes and pipes with other cross-sections and wall-thicknesses : Of stainless or heat-resisting steel Of other alloy steel Other Straight and of uniform wall-thickness , other than those falling in A above , of a maximum length of 4'50 m , of alloy steel containing by weight not less than 0*90% but not more than 1 »15% of carbon , not less than 0*50% but not more than 2% of chromium and not more than 0*50% of molybdenum 676.02 676.02 676.02 676.02 678.10 678.10 678.20 678.20 678.20 678.20 31 . 12 . 79 Official Journal of the European Communities 347 73 . 18 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 73.18-21 73.18-22 73.18-23 73.18-24 73.18-26 73.18-27 73.18-28 73.18-32 73.18-34 73.18-36 73.18-38 73.18-41 73.18-42 73.18-44 73.18-46 73.18-48 73.18-51 73.18-52 73.18-54 73.18-56 73.18-58 73.18-62 73.18-64 73.18-66 73.18 (cont 'd) C I II III a b c IV a 1 aa bb 2 aa bb 3 b 1 2 c d 1 2 3 e 1 2 3 f 1 aa bb 2 aa bb g 1 Other : Tubes answering to the description in subheading B but of a length of more than 4-50 m Electric conduit tubes Seamless or welded tubes, of circular cross-section, exceeding 406-4 mm in external diameter : Seamless Longitudinally welded Spirally welded Seamless or welded tubes, of circular cross-section, not exceeding 406-4 mm in external diameter : High pressure petroleum and gas line pipes : Seamless, of an external diameter of : Not more than 168-3 mm More than 168-3 mm but not more than 406-4 mm Longitudinally welded, of an external diameter of : Not more than 168-3 mm More than 168-3 mm but not more than 406-4 mm Spirally welded Tubes fitted with sockets or flanges : Seamless Welded Casings or tubings for oil, natural gas and water wells Seamless precision tubes : Of stainless or heat-resisting steel Of other alloy steel Other Welded precision tubes and thin-walled welded tubes : Of stainless or heat-resisting steel Of other alloy steel Other Threaded or threadable tubes (gas pipe): Seamless : Zinc-coated Other Welded : Zinc-coated Other Other seamless tubes, of circular cross-section : Of stainless or heat-resisting steel 678.20 678.30 678.20 678.30 678.30 678.20 678.20 678.30 678.30 678.30 678.20 678.30 678.20 678.20 678.20 678.20 678.30 678.30 678.30 678.20 678.20 678.30 678.30 678.20 348 Official Journal of the European Communities 31 . 12 . 79 73 . 18 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 73.18-67 73.18-68 73.18-72 73.18-74 73.18-76 73.18-78 73.18-82 73.18-84 73.18-86 73.18-88 73.18-97 73.18-99 73.19-10 73.19-30 73.19-50 73.19-90 73.20-11 73.20-19 73.20-30 73.20-31 73.20-39 73.20-42 73.20-43 73.20-99 73.18 C (cont 'd) 73.19 73.20 /V g 2 aa bb 3 aa bb h 1 2 3 aa bb V a 1 2 b VI A B C D A I II B C I a b II a b c Of other alloy steel, of an external diameter of : Not more than 168 - 3 mm More than 168-3 mm but not more than 406-4 mm Other, of an external diameter of : Not more than 168-3 mm More than 168-3 mm but not more than 406-4 mm Other welded tubes, of circular cross-section : Of stainless or heat-resisting steel Of other alloy steel Other, of an external diameter of : Not more than 168-3 mm More than 168-3 mm but not more than 406-4 mm Seamless or welded tubes, not of circular cross ­ section : Of square or rectangular cross-section : With a wall thickness of 2-5 mm or less . . With a wall thickness of more than 2-5 mm . . . Of other sections Other tubes (for example, riveted, clipped, with edges brought together but not fastened) High-pressure hydro-electric conduits of steel , whether or not reinforced : Seamless Longitudinally welded Spirally welded Other Tube and pipe fittings (for example , joints , elbows , unions and flanges ), of iron or steel : Of non-malleable cast iron : For pressure systems Other Of malleable cast iron Of other iron or of steel : For welding: Bends Other Other : Flanges Threaded elbows and unions Other 678.20 678.20 678.20 678.20 678.30 678.30 678.30 678.30 678.30 678.30 678.30 678.30 678.40 678.40 678.40 678.40 678.50 678.50 678.50 678.50 678.50 678.50 678.50 678.50 31 . 12 . 79 Official Journal of the European Communities 349 73 .21 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 73.21-10 73.21-20 73.21-30 73.21-40 73.21-50 73.21-60 73.21-80 73.22-05 73.22-20 73.22-31 73.21 73.22 A B C D E F G A B 1 II a Structures and parts of structures (for example , hangars and other buildings , bridges and bridge.- sections , lock-gates , towers , lattice masts , roofs , roof ­ ing frameworks , door and window frames , shutters , balustrades , pillars and columns), of iron or steel ; plates , strip , rods , angles , shapes , sections , tubes and the like , prepared for use in structures , of iron or steel : Bridges and bridge-sections Towers and lattice masts Doors, windows, and door and window frames . . Hangars, dwelling houses and other buildings . . Adjustable or telescopic props and similar equipment, for use in scaffolding, coffering, shuttering or pit ­ propping Weirs, sluices, lock-gates, landing stages, fixed docks and other maritime and waterway structures . . . Other Reservoirs , tanks , vats and similar containers , for any material (other than compressed or liquefied gas), of iron or steel , of a capacity exceeding 300 litres , whether or not lined or heat-insulated , but not fitted with mechanical or thermal equipment : For gases (other than compressed or liquefied gas) . . . For liquids : Lined or heat-insulated Other : Of a capacity exceeding 100 m3 691.10 691.10 691.10 691.10 691.10 691.10 691.10 692.11 692.11 692.11 73.22-39 73.22-50 73.23-10 73.23-21 73.23-23 73.23-25 73.23-27 73.24-10 73.23 A B 73.24 b C I II III a b A Other For solids Casks , drums , cans , boxes and similar containers , of sheet or plate iron or steel , of a description com ­ monly used for the conveyance or packing of goods , of a capacity : Of 50 litres or more Of less than 50 litres : Churns for the conveyance of milk Cans for preserves Other, of sheet or plate of a thickness of : Less than 0 -5 mm 0-5 mm or more Containers , of iron or steel , for compressed or liquefied gas : Seamless 692.11 692.11 692.41 692.41 692.41 692.41 692.41 692.43 350 Official Journal of the European Communities 31 . 12 . 79 73 .24 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 73.24-21 73.24-25 73.25-01 73.25-11 73.25-21 73.25-31 73.25-35 73.25-39 73.25-51 73.25-55 73.25-59 73.25-98 73.26-00 73.27-11 73.27-14 73.27-18 73.27-20 73.27-31 73.27-39 73.24 (cont 'd) 73.25 A B 73.26 73.27 A B I II I II a b 1 2 3 c 1 2 3 d I a b 1 2 I] a 1 2 aa bb Other, of a capacity of: Less than 1 000 litres 1 000 litres or more Stranded wire , cables , cordage , ropes , plaited bands , slings and the like , of iron or steel wire , but excluding insulated electric cables : With fittings attached , or made up into articles , for use in civil aircraft Other : Of stainless steel Other : Stranded wire, cables and ropes, of which the maxi ­ mum cross-sectional dimension does not exceed 3 mm Stranded wire, of which the maximum cross ­ sectional dimension exceeds 3 mm : Not coated Zinc-coated Otherwise coated Cables and ropes ( including locked coil ropes), of which the maximum cross-sectional dimension exceeds 3 mm: Not coated Zinc-coated Otherwise coated Other Barbed iron or steel wire ; twisted hoop or single flat wire , barbed or not , and loosely twisted double wire , of kinds used for fencing , of iron or steel Gauze , cloth , grill , netting , fencing , reinforcing fabric and similar materials , of iron or steel wire ; expanded metal , of iron or steel : Gauze , cloth , grill , netting , fencing, reinforcing fabric and similar materials : Gauze and cloth : Endless bands, for machinery Other : Of stainless steel Other Grill, netting, fencing, reinforcing fabric and similar materials : Welded at the intersections : Of wire with a maximum cross-sectional dimen ­ sion of 3 mm or more Other : Zinc-coated Other 692.43 692.43 693.11 693.11 693.11 693.11 693.11 693.11 693.11 693.11 693.11 693.11 693.20 693.51 693.51 693.51 693.51 693.51 693.51 31 . 12 . 79 Official Journal of the European Communities 351 73 .27 NIMEXK code CCT reference Statistical subdivision Description SITC code Supplementary unit 73.27-41 73.27-49 73.27-91 73.27-95 73.27-97 73.27-98 73.29-11 73.29-13 73.29-19 73.27 A (cont 'd ) B 73.29 II b 1 aa bb 2 aa bb cc A I a b II B Other : Hexagonal netting: Zinc-coated Other Other : Zinc-coated Plastic-coated Other Expanded metal Chain and parts thereof , of iron or steel : Articulated link chain : Roller chain : For cycles and motor-cycles Other Other articulated link chain Other chain : 693.51 693.51 693.51 693.5 1 693.51 693.51 699.20 699.20 699.20 73.29-30 73.29-41 73.29-44 73.29-46 73.29-49 73.29-91 73.29-99 73.30-00 73.31-10 73.31-91 73.31-92 73.31-94 73.30 73.31 A B / II a 1 2 aa bb b C I II I II III Skid chain Other : Welded-link chain : Studded Non-studded, of metal of a maximum cross ­ sectional dimension of : 16 mm or less More than 16 mm Other Parts : For articulated link chain For other chains Anchors and grapnels and parts thereof , of iron or steel Nails , tacks , staples , hook-nails , corrugated nails , spiked cramps , studs , spikes and drawing pins , of iron or steel , whether or not with heads of other materials , but not including such articles with heads of copper : Carding tacks for textile carding machines Other : Drawing pins Nails, tacks, studs and spikes of all kinds, for foot ­ wear Decorative studs 699.20 699.20 699.20 699.20 699.20 699.20 699.20 699.71 694.01 694.01 694.01 694.01 352 Official Journal of the European Communities 31 . 12 79 73 . 31 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 73.31-95 73.31-96 73.31-97 73.31-98 73.32-10 73.32-31 73.32-33 73.32-34 73.32-37 73.31 B (cont 'd ) 73.32 A I II IV V a b 1 2 a b c d Staples for stapling pliers, machines or guns other than office-type (heading No 83.05 ) Other nails, tacks, staples and similar fastenings : Cold-pressed from wire Other : Obtained by forging, stamping or cutting . . . Other Bolts and nuts ( including bolt ends and screw studs), whether or not threaded or tapped , screws (including screw hooks and screw rings), rivets , cotters , cotter ­ pins and similar articles , of iron or steel ; washers (in ­ cluding spring washers ) of iron or steel : Not threaded or tapped : Screws , nuts , rivets and washers , turned from bars , rods , angles , shapes , sections or wire, of solid section , of a shank thickness or hole diameter not exceeding 6 mm Other : Spring washers Other washers Rivets Cotters and cotter-pins 694.01 694.01 694.01 694.01 694.02 694.02 694.02 694.02 694.02 73.32-38 73.32-50 73.32-61 73.32-63 73.32-65 73.32-67 73.32-69 73.32-71 73.32-72 73.32-73 B I II e a 1 aa bb 2 3 aa bb 4 aci bb 11 22 Other Threaded or tapped : Screws and nuts , turned from bars , rods , angles , shapes, sections or wire , of solid section , of a shank thickness or hole diameter not exceeding 6 mm . . . Other : Screws and bolts, with or without nuts : For fixing railway track construction material . Coach screws for fixing rails Other Screwhooks, screws rings and eyelet bolts . . Wood screws : Of stainless steel Other Self -tapping screws : Of stainless steel Other : Spaced-thread screws Other 694.02 694.02 694.02 694.02 694.02 694.02 694.02 694.02 694.02 694.02 31 . 12 . 79 Official Journal of the European Communities 353 73 . 32 NIMEXE. code CCT reference Statistical subdivision Description SITC code Supplementary unit 73.32-74 73.32-76 73.32-77 73.32-78 73.32-79 73.32-81 73.32-83 73.32-86 73.32-87 73.32.88 73.32-89 73.32-91 73.32-93 73.32-95 73.32-97 73.32-99 73.33-10 73.33-90 73.34-10 73.34-20 73.34-90 73.35-10 73.35-20 73.35-30 73.35-90 73.32 B II (cont 'd) 73.33 A B 73.34 73.35 a 5 aa 11 22 aaa bbb bb 11 aaa\ bbb 22 aaa bbb 33 aaa bbb 111 222 44 b 1 2 aa bb 11 22 c A B C A B C D Other bolts and screws : Without heads : Of stainless steel Other, with a tensile strength : Of less thatt 800 N per mm2 Of 800 N or more per mm2 With heads : Slotted and cross-recessed screws : Of stainless steel Other Hexagon socket head screws : Of stainless steel Other Hexagon bolts : Of stainless steel Other, with a tensile strength : Of less than 800 N per mm2 . . . . Of 800 N or more per mm2 . . . . Other Nuts separately consigned : Of stainless steel Other : Self-locking nuts Other, with an inside diameter : Of 12 mm or less Of more than 12 mm Other products of the bolt and screw industry . . Needles for hand sewing (including embroidery), hand carpet needles and hand knitting needles , bodkins , cro ­ chet hooks , and the like , and embroidery stilettos , of iron or steel : Sewing needles , darning needles , and embroidery needles Other Pins (excluding hatpins and other ornamental pins and drawing pins ), hairpins , curling grips and the like , of iron or steel : Safety pins Hairpins, curling grips and the like Other Springs and leaves for springs , of iron or steel : Leaf-springs and leaves for springs Flat spiral springs Upholstery and mattress wire springs Other 694.02 694.02 694.02 694.02 694.02 694.02 694.02 694.02 694.02 694.02 694.02 694.02 694.02 694.02 694.02 694.02 699.31 699.31 699.32 699.32 699.32 699.41 699.41 699.41 699.41 354 Official Journal of the European Communities 31 . 12 . 79 73 . 36 NIMF.XF. code CCT reference Statistical subdivision Description SITC code Supplementary unit 73.36-13 73.36-19 73.36-31 73.36-35 73.36-37 73.36-55 73.36-57 73.36-61 73.36-69 73.36-90 73.37-11 73.37-19 73.37-51 73.37-59 73.37-90 73.38-01 73.36 73.37 73.38 A A 1 II B I II a b C I a b II a b D A I II B I II C Stoves ( including stoves with subsidiary boilers for central heating), ranges , cookers , grates , fires and other space heaters , gas-rings , plate warmers with burners , wash boilers with grates or other heating ele ­ ments , and similar equipment , of a kind used for domestic purposes , not electrically operated , and parts thereof , of iron or steel : For solid fuel : Stoves, ranges and other cooking appliances, including plate warmers Other appliances For liquid fuel : Stoves, ranges and other cooking appliances , including plate warmers Other appliances : With exhaust outlet Other For gas fuel, including appliances suitable for use with both gas and other fuels : Stoves, ranges and other cooking appliances, including plate warmers : With oven, including separate ovens ...... Other (without oven) Other appliances : With exhaust outlet Other Parts Boilers (excluding boilers of heading No 84.01 ) and radiators , for central heating , not electrically heated , and parts thereof , of iron or steel ; air heaters and hot air distributors (including those which can also distribute cool or conditioned air), not electrically heated , incorpo ­ rating a motor-driven fan or blower , and parts thereof , of iron or steel : Boilers for central heating, and parts thereof : Of cast iron Other Radiators for central heating, and parts inereof : Of cast iron Other Other Articles of a kind commonly used for domestic pur ­ poses , sanitary ware for indoor use , and parts of such articles and ware , of iron or steet ; iron or steel wool ; pot scourers and scouring or polishing pads , gloves and the like , of iron or steel : Sanitary ware (excluding parts thereof), for use in civil aircraft 697.31 697.32 697.31 697.32 697.32 697.31 697.31 697.32 697.32 697.33 812.10 812.10 812.10 812.10 812.10 697.51 N N N N N N N N N 31 . 12 . 79 Official Journal of the European Communities 355 73 . 38 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 73.38 (cont 'd ) B I II Other : Sinks and wash basins and parts thereof, of stainless steel Other : Iron or steel wool ; pot scourers and scouring or polishing pads, gloves and the like, of iron or steel Other : Domestic articles and parts thereof : Articles for table use Other articles : Of cast iron Of stainless steel Of other iron or steel : Of plate, sheet, hoop or strip : Enamelled Lacquered, varnished or painted . . . Other Of wire, grill, netting, rod, tube etc . . . Sanitary ware for indoor use and parts thereof : Baths : Of cast iron Other Other ware : Of stainless steel Other : Enamelled Other Other articles of iron or steel : Of cast iron : Of non-malleable cast iron : For sewage, water, etc . systems Other : Unworked Worked Of malleable cast iron : Unworked Worked Other : Snuff boxes, cigarette cases, cosmetic and powder boxes and cases , and similar pocket articles .... 73.38-05 73.38-11 73.38-21 73.38-37 73.38-47 73.38-52 73.38-54 73.38-59 73.38-69 73.38-71 73.38-79 73.38-82 73.38-91 73.38-98 73.40-12 73.40-15 73.40-17 73.40-21 73.40-25 73.40-31 697.51 697.41 697.41 697.41 697.41 697.41 697.41 697.41 697.41 697.51 697.51 697.51 697.51 697.51 679.41 679.41 699.79 679.41 699.79 699.79 a b 1 aa bb 11 22 33 aaa ill 222 333 bbb 2 aa 11 22 bb 11 22 aaa bbb I a b 1 2 II a b I N N 73.40 A B 356 Official Journal of the European Communities 31 . 12 . 79 73 .40 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 73.40-33 73.40-37 73.40-41 73.40-43 73.40-47 73.40-51 73.40-53 73.40-57 73.40-61 73.40-63 73.40-71 73.40-73 73.40-82 73.40-84 73.40-86 73.40-88 73.40-92 73.40-94 73.40-98 73.61 to 73.76 73.80-00 to 73.89-40 73.40 B (cont 'd ) II III IV V VI VII VIII IX X XI XII XIII XIV a 1 2 b 1 2 c 1 2 d Reservoirs, tanks and other containers of the kind covered by heading No 73.22, of a capacity not exceeding 300 litres Ladders and steps Conveyor and transmission belt fasteners Swivels and swivel hooks for all purposes Pallets and similar platforms for handling goods . . Small cages and aviaries Wire waste-paper baskets Spools, cops, bobbins and similar holders for spinning and weaving Balls and other solid shapes, for use in grinding and crushing mills Non-calibrated steel balls (see Note 4 to Chapter 84) Reels for cables, piping and the like Non-mechanical ventilators, guttering, tile hangers and like articles used in the building industry .... Other articles of iron or steel : Cast steel : Unworked Worked Forged : Unworked Worked Stamped : Unworked Worked . Other See heading No 73.15 Goods (excluding goods listed in Annex I to the Treaty establishing the European Coal and Steel Community (ECSC)) classified in Chapter 73 , being component parts of complete industrial plant exported in accordance with Commission Regulation (EEC) No 518/ 79 (see note on page 8 ) 699.79 699.79 699.79 699.79 699 . 79 699.79 699.79 699.79 679.42 699.79 699.79 699.79 679.42 699.79 679.30 699.79 679.30 699.79 699.79 C) ( J ) See list of headings for exports of component parts of complete industrial plant, page 500 . 31 . 12 . 79 Official Journal of the European Communities 357 74 .01 CHAPTER 74 COPPER AND ARTICLES THEREOF Notes 1 . For the purposes of heading No 74.02, the expression "master alloys " means alloys (except copper phosphide (phosphor copper) containing more than 8% by weight of phosphorus ) containing with other alloy elements more than 10% by weight of copper , not usefully malleable and commonly used as raw material in the manufac ­ ture of other alloys or as de-oxidants , de-sulphurising agents or for similar uses in the metallurgy of non-ferrous metals . ( Copper phosphide (phosphor copper) containing more than 8% by weight of phosphorus falls within heading No 28.55 and not within this Chapter .) 2 . In this Chapter the following expressions have the meanings hereby assigned to them : (a ) Wire (heading No 74.03 ) : Rolled , extruded or drawn products of solid section of any cross-sectional shape , of which no cross-sectional dimension exceeds 6 mm. (b ) Wrought bars , rods , angles , shapes and sections (heading No 74.03 ) : Rolled , extruded, drawn or forged products of solid section , of which the maximum cross-sectional dimen ­ sion exceeds 6 mm and which , if they are flat , have a thickness exceeding one tenth of the width . Also cast or sintered products , of the same forms and dimensions , which have been subsequently worked after produc ­ tion (otherwise than by simple trimming or de-scaling), provided that they have not thereby assumed the character of articles or of products falling within other headings . Wire-bars and billets with their ends tapered or otherwise worked simply to facilitate their entry into ma ­ chines for converting them into , for example , wire rod or tubes , are however to be taken to be unwrought copper of heading No 74.01 . ( c ) Wrought plates , sheets and strip (heading No 74.04) : Flat-surfaced , wrought products (coiled or not), of which the maximum cross-sectional dimension exceeds 6 mm , and of which the thickness exceeds 0-15 mm but does not exceed one tenth of the width . Heading No 74.04 is to be taken to apply , inter alia, to such products , whether or not cut to shape , perforated , corrugated, ribbed , channelled , polished or coated , provided that they do not thereby assume the character of articles or of products falling within other headings . 3 . Heading No 74.07 is to be taken to apply, inter alia, to tubes , pipes and hollow bars which have been polished or coated , or which have been shaped or worked , such as bent , coiled , threaded , drilled , waisted , cone-shaped or finned . Heading No 74.08 is to be taken to apply , inter alia , to tube and pipe fittings which have been simil ­ arly treated . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 74.01-01 74.01-11 74.01-30 74.01-41 74.01-45 74.01-48 74.01 A B C I II a b c Copper matte ; unwrought copper (refined or not); copper waste and scrap : Copper matte ; cement copper Unrefined copper Refined copper : Copper, not alloyed Copper alloys : Containing 10% or more by weight of zinc . . . Containing tin but not zinc Other 287.12 682.11 682.12 682.12 682.12 682.12 358 Official Journal of the European Communities 31 . 12. 79 74 .01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 74.01-91 74.01-98 74.02-00 74.03-01 74.03-08 74.03-11 74.03-19 74.03-21 74.03-29 74.03-40 74.03-51 74.03-59 74.04-20 74.04-31 74.04-39 74.04-41 74.04-49 74.04-91 74.04-99 74.05-01 74.01 (cont 'd) 74.02 74.03 A B 74.04 A B 74.05 A D I II I II I a 1 2 b 1 2 II a b 1 2 I a b II a 1 2 b 1 2 Waste and scrap : Of copper, not alloyed Of copper alloys Master alloys Wrought bars , rods , angles , shapes and sections , of copper ; copper wire : Of copper alloys containing more than 10% by weight of nickel : Wrought bars, rods, angles, shapes and sections . . . Wire Other : Wrought bars, rods, angles, shapes and sections : Of copper, not alloyed : In coils Other Of copper alloys : Containing 10% or more by weight of zinc . . . Other Wire : Of copper, not alloyed Of copper alloys : Containing 10% or more by weight of zinc . . . Other Wrought plates , sheets and strip , of copper : Of copper alloys containing more than 10% by weight of nickel Other : Of copper, not alloyed: In coils Other Of copper alloys : Containing 10% or more by weight of zinc : In coils Other Other copper alloys : In coils Other Copper foil (whether or not embossed , cut to shape , perforated , coated , printed , or backed with paper or other reinforcing material), of a thickness (excluding any backing) not exceeding 0.15 mm : Of copper alloys containing more than 10% by weight of nickel 288.21 288.21 682.13 682.21 682.21 682.21 682.21 682.21 682.21 682.21 682.21 682.21 682.22 682.22 682.22 682.22 682.22 682.22 682.22 682.23 31 . 12 . 79 Official Journal of the European Communities 359 74 .05 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 74.05-11 74.05-19 74.05-90 74.06-01 74.06-11 74.06-15 74.06-20 74.07-01 74.07-10 74.07-21 74.07-29 74.07-90 74.08-01 74.08-10 74.08-90 74.10-01 74.10-10 74.10-90 74.05 (cont 'd ) B 74.06 I II 74.07 A B 74.08 A B 74.10 A B 1 a b II A B a b I a b 1 2 II I II I II Other : Backed : Of copper, not alloyed Of copper alloys Other Copper powders and flakes : Of copper alloys containing more than 10% by weight of nickel Other : Lamellar powders and flakes : Of copper, not alloyed Of copper alloys Other Tubes and pipes and blanks therefor , of copper ; hollow bars of copper : Of copper alloys containing more than 10% by weight of nickel Other: Straight and with walls of uniform thickness : Of copper, not alloyed Of copper alloys : Containing 10% or more by weight of zinc . . Of other copper alloys Other Tube and pipe fittings (for example , joints , elbows , sockets and flanges), of copper : Of copper alloys containing more than 10% by weight of nickel Other : Of copper, not alloyed Of copper alloys Stranded wire , cables , cordage , ropes , plaited bands and the like , of copper wire , but excluding insulated electric wires and cables : Of copper alloys containing more than 10% by weight of nickel Other : Of copper, not alloyed Of copper alloys 682.23 682.23 682.23 682.24 682.24 682.24 682.24 682.25 682.25 682.25 682.25 682.25 682.26 682.26 682.26 693.12 693.12 693.12 360 Official Journal of the European Communities 31 . 12 . 79 74 . 11 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 74.11-10 74.11-30 74.11-80 74.15-20 74.15-30 74.15-40 74.15-50 74.15-91 74.15-93 74.15-98 74.16-10 74.16-90 74.17-10 74.17-90 74.18-10 74.18-80 74.11 74.15 A B C I II 74.16 A B 74.17 A B 74.18 A / II B a b 1 2 3 A B Gauze , cloth , grill , netting , fencing , reinforcing fabric and similar materials (including endless bands), of copper wire ; expanded metal , of copper : Gauze, cloth and reinforcing fabric : Endless bands, for machinery Other gauze, cloth and reinforcing fabric Other Nails , tacks , staples , hook-nails , spiked cramps , studs , spikes and drawing pins , of copper , or of iron or steel with heads of copper ; bolts and nuts (including bolt ends and screw studs), whether or not threaded or tapped , screws (including screw hooks and screw rings), rivets , cotters , cotter-pins and similar articles , of copper ; washers (including spring washers ) of copper : Nails , tacks , staples , hook-nails , spiked cramps , studs , spikes and drawing pins Screws , nuts , rivets and washers turned from bars , rods , angles, shapes , sections or wire, of solid section, of a shank thickness or hole diameter not exceeding 6 mm Other : Of copper alloys containing more than 10% by weight of nickel Other : Not threaded Threaded: Screws, for wood Screws and bolts, with or without nuts, for metal Other Springs , of copper : Of copper alloys containing more than 10% by weight of nickel Other Cooking and heating apparatus of a kind used for do ­ mestic purposes , not electrically operated , and parts thereof , of copper : Liquid fuel pressure stoves and parts thereof . . . Other Other articles of a kind commonly used for domestic purposes , sanitary ware for indoor use , and parts of such articles and ware , of copper : Domestic articles and parts thereof Sanitary ware for indoor use and parts thereof . . 693.52 693.52 693.52 694.03 694.03 694.03 694.03 694.03 694.03 694.03 699.42 699.42 697.34 697.34 697.42 697.52 31 . 12. 79 Official Journal of the European Communities 361 74 . 19 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 74.19-10 74.19-20 74.19-71 74.19-79 74.19-80 74.19 A B C I a b II Other articles of copper : Snuff boxes, cigarette cases, cosmetic and powder boxes and cases and similar pocket articles Chain and parts thereof Other articles : Unworked: Cast Other Worked 699.81 699.81 699.81 699.81 699.81 362 Official Journal of the European Communities 31 . 12 79 75 .01 CHAPTER 75 NICKEL AND ARTICLES THEREOF Notes 1 . In this Chapter the following expressions have the meanings hereby assigned to them : ( a ) Wire (heading No 75.02): Rolled , extruded or drawn products of solid section of any cross-sectional shape, of which no cross-sectional dimension exceeds 6 mm . (b ) Wrought bars , rods , angles , shapes and sections (heading No 75.02): Rolled , extruded, drawn or forged products of solid section , of which the maximum cross-sectional dimen ­ sion exceeds 6 mm and which , if they are flat , have a thickness exceeding one tenth of the width . Also cast or sintered products of the same forms and dimensions , which have been subsequently machined (otherwise than by simple trimming or de-scaling). ( c ) Wrought plates , sheets and strip (heading No 75.03): Flat-surfaced , wrought products (coiled or not), of which the maximum cross-sectional dimension exceeds 6 mm , and of which the thickness does not exceed one tenth of the width . Heading No 75.03 is to be taken to apply, inter alia, to such products , whether or not cut to shape, perfo ­ rated, corrugated , ribbed, channelled , polished or coated , provided that they do not thereby assume the character of articles or of products falling within other headings . 2 . Heading No 75.04 is to be taken to apply , inter alia, to tubes , pipes , hollow bars and tube and pipe fittings which have been polished or coated , or which have been shaped or worked , such as bent , coiled , threaded, drilled, waisted , cone-shaped or finned . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 75.01-10 75.01-21 75.01-28 75.01-31 75.01-38 75.02-10 75.02-55 75.03-11 75.03-15 75.03-20 75.01 75.02 75.03 A B A B I II C 1 II A B I II Nickel mattes , nickel speiss and other intermediate products of nickel metallurgy ; unwrought nickel (ex ­ cluding electro-plating anodes); nickel waste and scrap : Nickel mattes, nickel speiss and other intermediate products of nickel metallurgy Unwrought nickel (excluding electro-plating anodes ): Nickel, not alloyed Nickel alloys Waste and scrap : Of nickel, not alloyed Of nickel alloys Wrought bars , rods , angles , shapes and sections , of nickel ; nickel wire : Of nickel, not alloyed Of nickel alloys Wrought plates , sheets and strip , of nickel ; nickel foil ; nickel powders and flakes : Plates , sheets , strip and foil : Of nickel, not alloyed Of nickel alloys Powders and flakes 287.22 683.10 683.10 288.22 288.22 683.21 683.21 683.22 683.22 683.22 31 . 12 . 79 Official Journal of the European Communities 363 75 .04 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 75.04-11 75.04-15 75.04-20 75.05-10 75.05-20 75.05-90 75.06-10 75.06-20 75.06-80 75.04 A B 75.05 A B 75.06 A I II B / II I II Tubes and pipes and blanks therefor , of nickel ; hollow bars , and tube and pipe fittings (for example , joints , elbows , sockets and flanges), of nickel : Tubes and pipes and blanks therefor ; hollow bars : Of nickel, not alloyed Of nickel alloys Tube and pipe fittings Electro-plating anodes , of nickel , wrought or un ­ wrought , including those produced by electrolysis : Not prepared beyond casting Other : In bars not further worked than rolled or extruded Other Other articles of nickel : Nails , tacks , staples , hook-nails , spiked cramps , studs , spikes and the like ; bolts , nuts , screws and similar articles ; washers and spring washers : Screws , nuts , rivets and washers , turned from bars , rods , angles , shapes , sections or wire , of solid section , of a shank thickness or hole diameter not exceeding 6 mm Other Other 683.23 683.23 683.23 683.24 683.24 683.24 699.82 699.82 699.82 364 Official Journal of the European Communities 31 . 12. 79 76 .01 CHAPTER 76 ALUMINIUM AND ARTICLES THEREOF Notes 1 . In this Chapter the following expressions have the meanings hereby assigned to them : (a ) Wire (heading No 76.02) : Rolled , extruded or drawn products of solid section of any cross-sectional shape , of which no cross ­ sec tional dimension exceeds 6 mm. (b ) Wrought bars , rods , angles , shapes and sections (heading No 76.02) : Rolled , extruded , drawn or forged products of solid section , of which the maximum cross-sectional dimen ­ sion exceeds 6 mm and which , if they are flat , have a thickness exceeding one tenth of the width . Also cast or sintered products , of the same forms and dimensions , which have been subsequently machined ( otherwise than by simple trimming or de-scaling). ( c ) Wrought plates , sheets and strip (heading No 76.03 ) : Flat-surfaced , wrought products (coiled or not ), of which the maximum cross-sectional dimension exceeds 6 mm, and of which the thickness exceeds 0 - 20 mm but does not exceed one tenth of the width . Heading No 76.03 is to be taken to apply, inter alia, to such products , whether or not cut to shape , perforated , corrugated , ribbed , channelled , polished or coated , provided that they do not thereby assume the character of articles or of products falling within other headings . 2 . Heading No 76.06 is to be taken to apply, inter alia, to tubes , pipes and hollow bars which have been polished or coated , or which have been shaped or worked , such as bent , coiled , threaded , drilled, waisted , cone-shaped or finned . Heading No 76.07 is to be taken to apply, inter alia, to tube and pipe fittings which have been similarly treated . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 76.01-11 76.01-15 76.01-31 76.01-33 76.01-35 76.02-12 76.02-14 76.01 A B I a b II 76.02 / II A I a b Unwrought aluminium ; aluminium waste and scrap : Unwrought : Aluminium, not alloyed Aluminium alloys Waste and scrap : Waste : Turnings , shavings , chips , milling waste , saw ­ dust and filings ; waste of coloured, coated or bonded sheets and foil , of a thickness (ex ­ cluding any backing) of 0-20 mm or less . . Other ( including factory rejects) Scrap Wrought bars , rods , angles , shapes and sections , of aluminium ; aluminium wire : Wrought bars, rods, angles, shapes and sections : Of aluminium, not alloyed: Coiled Other 684.10 684.10 288.23 288.23 288.23 684.21 684.21 31 . 12. 79 Official Journal of the European Communities 365 76 .02 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 76.02-16 76.02-18 76.02-21 76.02-25 76.03-10 76.03-22 76.03-29 76.03-32 76.03-39 76.03-51 76.03-55 76.02 (cont 'd) 76.03 76.04 A II a b B I II A B I a 1 2 b 1 2 II a b Of aluminium alloys : Coiled Other Wire : Of aluminium, not alloyed Of aluminium alloys Wrought plates , sheets and strip , of aluminium : Strip for Venetian blinds Other : Rectangular : Of aluminium, not alloyed: Lacquered, varnished, painted or plastic-coated . Other Of aluminium alloys : Lacquered, varnished, painted or plastic-coated . Other Other : Of aluminium, not alloyed Of aluminium alloys . . . Aluminium foil (whether or not embossed , cut to shape , perforated , coated , printed , or backed with paper or other reinforcing material), of a thickness (excluding any backing) not exceeding 0-20 mm : 684.21 684.21 684.21 684.21 684.22 684.22 684.22 684.22 684.22 684.22 684.22 76.04-11 76.04-18 76.04-50 76.04-71 76.04-78 76.04-81 76.04-88 76.05-10 76.05-20 76.06-10 76.05 A B 76.06 A I II B I II a b III a b A Backed, of a thickness (exclusive of any backing) of : Less than 0-021 mm Not less than 0-021 mm but not more than 0-20 mm Unbacked: Produced by hammering or beating Not further worked than rolled, of a thickness of : Less than 0-021 mm Not less than 0.021 mm but not more than 0-20 mm Otherwise shaped or worked, of a thickness of : Less than 0-021 mm Not less than 0-021 mm but not more than 0-20 mm Aluminium powders and flakes : Lamellar powders and flakes Other Tubes and pipes and blanks therefor , of aluminium ; hollow bars of aluminium : Irrigation tubes and pipes 684.23 684.23 684.23 684.23 684.23 684.23 684.23 684.24 684.24 684.25 366 Official Journal of the European Communities 31 . 12 . 79 76.06 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 76.06-20 76.06-30 76.07-00 76.08-10 76.08-20 76.08-90 76.06 (cont'd) 76.07 76.08 B I II A B C Other : Of aluminium, not alloyed Of aluminium alloys Tube and pipe fittings (for example , joints , elbows , sockets and flanges), of aluminium Structures and parts of structures (for example , han ­ gars and other buildings , bridges and bridge-sections , towers , lattice masts , roofs , roofing frameworks , door and window frames , balustrades , pillars and columns), of aluminium ; plates , rods , angles , shapes , sections , tubes and the like , prepared for use in structures , of aluminium : Doors , windows, and door and window frames . . Bridges and bridge-sections, towers and lattice masts, hangars, dwelling houses, and similar structures, and parts thereof Other 684.25 684.25 684.26 691.20 691.20 691.20 76.09-00 76.10-41 76.10-45 76.10-50 r6. 10.91 76.10-95 76.11-00 76.12-10 76.12-90 76.09 76.10 A B . 76.11 76.12 I II I II a b A B Reservoirs , tanks , vats and similar containers , for any material (other than compressed or liquefied gas), of aluminium, of a capacity exceeding 300 litres , whether or not lined or heat-insulated , but not fitted with me ­ chanical or thermal equipment Casks , drums , cans , boxes and similar containers (in ­ cluding rigid and collapsible tubular containers), of aluminium , of a description commonly used for the conveyance or packing of goods : Rigid and collapsible tubular containers : Rigid Collapsible Other : Churns for the conveyance of milk Other, with a capacity of: Not less than 50 litres Less than SO litres Containers , of aluminium, for compressed or liquefied gas Stranded wire , cables , cordage , ropes , plaited bands and the like , of aluminium wire , but excluding insulat ­ ted electric wires and cables : With steel core Other 692.13 692.42 692.42 692.42 692.42 692.42 692.44 693.13 693.13 31 . 12 . 79 Official Journal of the European Communities 367 76 . 15 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 76.15-11 76.15-19 76.15-50 76.16-10 76.16-15 76.15 76.16 A B C A I II B Articles of a kind commonly used for domestic pur ­ poses , sanitary ware for indoor use , and parts of such articles and ware , of aluminium : Domestic articles and parts thereof : Cast Other Sanitary ware for indoor use and parts thereof . . . Other articles of aluminium : Cops , pirns , bobbins and similar supports for the spinning and weaving industries Spools , reels and similar supports for photographic and cinematographic film or for tapes , films and the like falling within heading No 92.12 Nails , tacks , staples , hook-nails , spiked cramps , spikes and the like ; bolts , nuts , screws and similar articles ; washers and spring washers : 697.43 697.43 697.53 699.83 699.83 76.16-21 76.16-29 76.16-31 76.16-51 76.16-58 76.16-99 76.80-00 to 76.89-16 I II D / 11 a 1 2 b Screws , nuts , rivets and washers , turned from bars , rods , angles , shapes , sections or wire , of solid section , of a shank thickness or hole diameter not exceeding 6 mm Other Other : Knitting needles and crochet hooks Other : JJnworked : Cast Other Worked Goods classified in Chapter 76, being component parts of complete industrial plant exported in accordance with Commission Regulation (EEC) No 518/79 (see note on page 8 ) 699.83 699.83 699.83 699.83 699.83 699.83 ( l ) ' 1 ) See list of headings for exports of component parts of complete industrial plant, page 500 . 368 Official Journal of the European Communities 31 . 12. 79 77.01 CHAPTER 77 MAGNESIUM AND BERYLLIUM AND ARTICLES THEREOF NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 77.01-11 77.01-13 77.01-31 77.01-35 77.01 A B I II 77.02 / // Unwrought magnesium ; magnesium waste (excluding shavings of uniform size ) and scrap : Unwrought : Magnesium, not alloyed Magnesium alloys Waste and scrap : Waste Scrap Wrought bars , rods , angles , shapes and sections , of magnesium ; magnesium wire ; wrought plates , sheets and strip , of magnesium ; magnesium foil ; raspings and shavings of uniform size , powders and flakes , of magne ­ sium ; tubes and pipes and blanks therefor , of magne ­ sium ; hollow bars of magnesium ; other articles of magne ­ sium : 689.15 689.15 689.14 689.14 77.02-15 77.02-30 77.02-90 77.04-10 77.04-20 77.04 A B A B C Wrought bars, rods, angles, shapes and sections ; wire ; plates, sheets and strip ; foil ; tubes and pipes and blanks therefor ; hollow bars ; raspings and shavings of uniform size Powders and flakes Other Beryllium , unwrought or wrought , and articles of beryllium : Unwrought ; waste and scrap Wrought beryllium and articles of beryllium . . . 699.94 699.94 699.94 689.91 699.95 31 . 12 . 79 Official Journal of the European Communities 369 78.oi CHAPTER 78 LEAD AND ARTICLES THEREOF Notes 1 . In this Chapter the following expressions have the meanings hereby assigned to them : (a ) Wire (heading No 78.02): Rolled, extruded or drawn products of solid section of any cross-sectional shape , of which no cross-sectional dimension exceeds 6 mm . ( b ) Wrought bars , rods , angles , shapes and sections (heading No 78.02) : Rolled , extruded , drawn or forged products of solid section , of which the maximum cross-sectional dimen ­ sion exceeds 6 mm and which , if they are flat , have a thickness exceeding one tenth of the width . Also cast or sintered products , of the same forms and dimensions , which have been subsequently machined (otherwise than by simple trimming or de-scaling). ( c ) Wrought plates , sheets and strip (heading No 78.03 ) : Flat-surfaced , wrought products (coiled or not), of which the maximum cross-sectional dimension exceeds 6 mm, of which the thickness does not exceed one tenth of the width , and which are of a weight exceeding 1*7 kg/m2 . Heading No 78.03 is to be taken to apply, inter alia, to such products , whether or not cut to shape , perforated, corrugated, ribbed, channelled, polished or coated , provided that they do not thereby assume the character of articles or of products falling within other headings . 2 . Heading No 78.05 is to be taken to apply , inter alia, to tubes , pipes , hollow bars and tube and pipe fittings which have been polished or coated , or which have been shaped or worked , such as bent , coiled , threaded , drilled , waisted , cone-shaped or finned . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 78.01-01 78.01-12 78.01-13 78.01-15 78.01-19 78.01-30 78.02-00 78.03-00 78.01 A I II B 78.02 78.03 a b 1 2 aa bb Unwrought lead (including argentiferous lead); lead waste and scrap : Unwrought : For refining, containing 0-02% or more by weight of silver (bullion lead) Other : Unrefined lead Refined lead: Lead, not alloyed Lead alloys : Lead-antimony alloys Other Waste and scrap Wrought bars , rods , angles , shapes and sections , of lead ; lead wire Wrought plates , sheets and strip , of lead 685.11 685.11 685.12 685.13 685.13 288.24 685.21 685.22 370 Official Journal or the European Communities 31 . 12 . 79 78 .04 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 78.04-11 78.04-19 78.04-20 78.05-00 78.06-10 78.06-90 78.04 A I II B 78.05 78.06 A B Lead foil (whether or not embossed, cut to shape , perforated , coated , printed , or backed with paper or other reinforcing material ), of a weight (excluding any backing) not exceeding 1.7 kg/m2 ; lead powders and flakes : Lead foil : Backed Other Lead powders and flakes Tubes and pipes and blanks therefor , of lead ; hollow bars , and tube and pipe fittings (for example , joints , elbows , sockets , flanges and S-bends), of lead . . . Other articles of lead : Containers with an anti-radiation lead covering , for the transport or storage of radio-active materials (EURATOM) Other 685.23 685.23 685.23 685.24 699.84 699.84 31 . 12 . 79 Official Journal of the European Communities 371 79 .01 CHAPTER 79 ZINC AND ARTICLES THEREOF Notes 1 . In this Chapter the following expressions have the meanings hereby assigned to them : (a ) Wire (heading No 79.02) : Rolled, extruded or drawn products of solid section of any cross-sectional shape , of which no cross-sectional dimension exceeds 6 mm . (b ) Wrought bars , rods , angles , shapes and sections (heading No 79.02) : Rolled, extruded, drawn or forged products of solid section , of which the maximum cross-sectional dimen ­ sion exceeds 6 mm and which, if they are flat , have a thickness exceeding one tenth of the width . Also cast or sintered products , of the same forms and dimensions , which have been subsequently machined (otherwise than by simple trimming or de-scaling). (c) Wrought plates , sheets and strip (heading No 79.03 ) : Flat-surfaced, wrought products (coiled or not), of which the maximum cross-sectional dimension exceeds 6 mm, and of which the thickness does not exceed one tenth of the width . Heading No 79.03 is to be taken to apply, inter alia, to such products , whether or not cut to shape , perforated, corrugated, ribbed, channelled, polished or coated , provided that they do not thereby assume the character of articles or of products falling within other headings . 2 . Heading No 79.04 is to be taken to apply, inter alia, to tubes , pipes , hollow bars and tube and pipe fittings which have been polished or coated, or which have been shaped or worked, such as bent , coiled, threaded, drilled, waisted , cone-shaped or finned . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 79.01-11 79.01-15 79.01-30 79.02-00 79.03-12 79.03-16 79.03-19 79.03-21 79.03-25 79.01 A B 79.02 79.03 A B I II I a b II I II Unwrought zinc ; zinc waste and scrap : Unwrought : Zinc, not alloyed Zinc alloys Waste and scrap Wrought bars , rods , angles , shapes and sections , of zinc ; zinc wire Wrought plates , sheets and strip , of zinc ; zinc foil ; zinc powders and flakes : Plates , sheets , strip and foil : Not polished, coated or otherwise surface-treated, of a thickness of : Less than 5 mm 5 mm or more Other Powders (including dust) and flakes : Dust (blue powder) Powders and flakes 686.10 686.10 288.25 686.31 686.32 686.32 686.32 686.33 686.33 372 Official Journal of the European Communities 31 . 12 . 79 79 .04 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 79.04-00 79.06-10 79.06-90 79.04 79.06 A B Tubes and pipes and blanks therefor , of zinc ; hollow bars , and tube and pipe fittings (for example , joints , elbows , sockets and flanges), of zinc Other articles of zinc : Gutters , roof capping , skylight frames and other fabri ­ cated building components Other 686.34 699.85 699.85 31 . 12 . 79 Official Journal of the European Communities 373 8O.01 CHAPTER 80 TIN AND ARTICLES THEREOF Notes 1 . In this Chapter the following expressions have the meanings hereby assigned to them : ( a ) Wire (heading No 80.02) : Rolled , extruded or drawn products of solid section of any cross-sectional shape , of which no cross-sectional dimension exceeds 6 mm. (b ) Wrought bars , rods , angles , shapes and sections (heading No 80.02) : Rolled, extruded, drawn or forged products of solid section , of which the maximum cross-sectional dimen ­ sion exceeds 6 mm and which, if they are flat , have a thickness exceeding one tenth of the width . Also cast or sintered products , of the same forms and dimensions , which have been subsequently machined (otherwise than by simple trimming or de-scaling). (c) Wrought plates , sheets and strip (heading No 80.03 ) : Flat-surfaced , wrought products (coiled or not ) of which the maximum cross-sectional dimension exceeds 6 mm , of which the thickness does not exceed one tenth of the width, and which are of a weight exceeding 1 kg/m2 . Heading No 80.03 is to be taken to apply , inter alia, to such products , whether or not cut to shape , perforated , corrugated, ribbed, channelled , polished or coated, provided that they do not thereby assume the character of articles or of products falling within other headings . 2 . Heading No 80.05 is to be taken to apply, inter alia, to tubes , pipes , hollow bars and tube and pipe fittings which have been polished or coated , or which have been shaped or worked , such as bent, coiled, threaded, drilled , waisted , cone-shaped or finned . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 80.01-11 80.01-15 80.01-50 80.02-00 80.03-00 80.04-11 80.04-19 80.04-20 80.01 80.02 80.03 80.04 A I II B A I II B Unwrought tin ; tin waste and scrap : Unwrought tin : Tin, not alloyed Tin alloys Tin waste and scrap . . . Wrought bars , rods , angles , shapes and sections , of tin ; tin wire Wrought plates , sheets and strip , of tin Tin foil (whether or not embossed, cut to shape , per ­ forated , coated , printed , or backed with paper or other reinforcing material), of a weight (excluding any back ­ ing) not exceeding 1 kg/m2 ; tin powders and flakes : Foil : Backed Other Powders and flakes 687.10 687.10 288.26 687.21 687.22 687.23 687.23 687.23 374 Official Journal of the European Communities 31 . 12. 79 80 .05 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 80.05-10 80.05-20 80.06-00 80.05 A B 80.06 Tubes and pipes and blanks therefor , of tin ; hollow bars , and tube and pipe fittings (for example , joints , elbows , sockets and flanges), of tin : Tubes and pipes and blanks therefor ; hollow bars Tube and pipe fittings Other articles of tin 687.24 687.24 699.86 31 . 12. 79 Official Journal of the European Communities 375 81.01 CHAPTER 81 OTHER BASE METALS EMPLOYED IN METALLURGY AND ARTICLES THEREOF Note Heading No 81.04 is to be taken to apply only to the following base metals : bismuth, cadmium, cobalt , chromium , gallium, germanium , hafnium , indium , manganese, niobium (columbium), rhenium , antimony , titanium, thorium , thallium , uranium depleted in U 235 , vanadium, zirconium . The heading also covers cobalt mattes , cobalt speiss and other intermediate products of cobalt metallurgy , and cermets . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 81.01-10 81.01-31 81.01-39 81.01-80 81.02-11 81.02-19 81.02-31 81.02-39 81.02-80 81.03-10 81.03-30 81.03-80 81.04-11 81.04-13 81.04-16 81.04-18 81.01 A B C 81.02 A I II B C 81.03 A B C 81.04 A I II B I II I II I II Tungsten (wolfram), unwrought or wrought , and articles thereof : Unwrought (including bars not further prepared than sintered and powders); waste and scrap Bars (other than bars not further prepared than sinter ­ ed), rods , angles , shapes , sections , wire , filaments , plates , sheets , strip and foil : Wire and filaments Bars, rods, angles, shapes, sections, plates, sheets, strip and foil Other Molybdenum , unwrought or wrought , and articles thereof : Unwrought (including bars not further prepared than sintered and powders) ; waste and scrap : Powders Other Bars (other than bars not further prepared than sinter ­ ed), rods , angles , shapes , sections , wire, filaments , plates , sheets , strip and foil : Wire and filaments Bars, rods, angles, shapes, sections, plates, sheets, strip and foil Other Tantalum , unwrought or wrought , and articles thereof : Unwrought (including bars not further prepared than sintered and powders) ; waste and scrap Bars (other than bars not further prepared than sinter ­ ed), rods , angles , shapes, sections , wire, filaments , plates , sheets, strip and foil Other Other base metals , unwrought or wrought , and articles thereof ; cermets , unwrought or wrought , and articles thereof : Bismuth : Unwrought ; waste and scrap Other Cadmium : Unwrought ; waste and scrap Other 689.11 699.91 699.91 699.91 689.12 689.12 699.92 699.92 699.92 689.13 699.93 699.93 689.99 699.99 689.99 699.99 376 Official Journal of the European Communities 31 . 12. 79 81 .04 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 81.04-21 81.04-23 81.04-25 81.04-26 81.04-28 81.04-31 81.04-33 81.04-36 81.04-38 81.04-41 81.04 (cont 'd ) C I II D I a b II E I II F I II G I Cobalt : Unwrought ; waste and scrap Other Chromium : Unwrought ; waste and scrap : Chromium alloys containing more than 10% by weight of nickel Other Other Germanium : Unwrought ; waste and scrap Other Hafnium (celtium): Unwrought ; waste and scrap Other Manganese : Unwrought ; waste and scrap 689.99 699.99 689.99 689.99 699.99 689.99 699.99 689.99 699.99 689.99 81.04-43 81.04-46 81.04-48 81.04-51 81.04-53 81.04-56 81.04-58 81.04-61 81.04-63 81.04-69 81.04-72 81.04-74 81.04-76 81.04-81 81.04-83 II H I II U I II K I II L I II M N I II a b O I II Other Niobium (columbium): Unwrought ; waste and scrap Other Antimony : Unwrought ; waste and scrap Other Titanium : Unwrought ; waste and scrap Other Vanadium : Unwrought ; waste and scrap Other Uranium depleted in U 235 Thorium : Unwrought ; waste and scrap (EURATOM) . . . Other : Bars , rods, angles , shapes and sections , wire, plates, sheets , strip and foil (EURATOM) . . . Other ( EURATOM) Zirconium : Unwrought ; waste and scrap Other 699.99 689.99 699.99 689.99 699.99 689.99 699.99 689.99 699.99 688.00 688.00 688.00 688.00 689.99 699.99 31 . 12. 79 Official Journal of the European Communities 377 81 .04 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 81.04-91 81.04-93 81.04-94 81.04-95 81.04-97 81.04-98 81.97-00 81.04 (cont'd) P I II Q I II R I II Rhenium : Unwrought ; waste and scrap Other Gallium ; indium ; thallium : Unwrought ; waste and scrap Other Cermets : Unwrought ; waste and scrap Other Goods of Chapter 81 carried by post 689.99 699.99 689.99 699.99 689.99 699.99 689.00 378 Official Journal of the European Communities 31 . 12 . 79 82.01 CHAPTER 82 TOOLS , IMPLEMENTS , CUTLERY, SPOONS AND FORKS , OF BASE METAL ; PARTS THEREOF Notes 1 . Apart from blow lamps , portable forges , grinding wheels with frameworks , manicure and chiropody sets , and goods classified in headings Nos 82.07 and 82.15 , the present Chapter covers only articles with a blade , working edge , working surface or other working part of : ( a ) Base metal ; ( b ) Metal carbides ; ( c ) Precious or semi-precious stones ( natural , synthetic or reconstructed) on a support of base metal ; or ( d ) Abrasive materials on a support of base metal , provided that the articles have cutting teeth , flutes , grooves , or the like , of base metal , which retain their identity and function after the application of the abrasive . 2 . Parts of base metal of the articles falling in the headings of this Chapter are to be classified with the articles of which they are parts , except parts separately specified as such and tool-holders for hand tools (heading No 84.48). However , parts of general use as defined in Note 2 to Section XV are in all cases excluded from this Chapter . Cutting plates for electric hair clippers are to be classified in heading No 82.13 and blades and heads for electric shavers are to be classified in heading No 82.11 . 3 . Cases , boxes and similar containers imported with articles of this Chapter are to be classified with such articles if they are of a kind normally sold therewith . Cases , boxes and similar containers imported separately are to be classified under their appropriate headings . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit A B C D E F G 82.01-10 82.01-20 82.01-40 82.01-50 82.01-70 82.01-80 82.01-90 82.02-11 82.02-19 82.01 82.02 A I II Hand tools , the following : spades , shovels , picks , hoes , forks and rakes ; axes , bill hooks and similar hewing tools ; scythes , sickles , hay knives , grass shears , timber wedges and other tools of a kind used in agri ­ culture , horticulture or forestry : Spades and shovels Picks , hoes and rakes Forks Axes , bill hooks and similar hewing tools Scythes, sickles and hay knives, of all kinds . . . Grass shears and two-handed pruning shears . . . Other hand tools of a kind used in agriculture, horti ­ culture or forestry Saws (non-mechanical ) and blades for hand or ma ­ chine saws (including toothless saw blades): Saws (non-mechanical ) : Back saws , rectangular-framed rip saws . . . . Other 695.10 695.10 695.10 695.10 695.10 695.10 695.10 695.31 695.31 31 . 12 . 79 Official Journal of the European Communities 379 82.02 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 82.02-22 82.02-24 82.02-30 82.02-41 82.02-45 82.02-47 82.02-49 82.02-53 82.02-55 82.02-61 82.02-68 82.02-79 82.02-93 82.02-95 82.03-10 82.03-91 82.03-93 82.03-95 82.03-97 82.03-99 82.02 (cont 'd ) B I II III 82.03 A B a b a 1 aa bb 2 aa 11 aaa bbb 22 bb b 1 aa 11 aaa bbb 22 bb 2 1 11 a b III IV Saw blades : Bandsaw blades : For working metal For working other materials Chain saw blades Other : Circular saw blades, including slitting and slotting saw blades : With inserted teeth or segments : With working part of steel With working part of other materials .... Other : With working part of steel : For working metal, of a diameter of : Not more than 315 mm More than 315 mm For working other materials With working part of other materials . . . Other : With working part of steel : For working metal : Straight saw blades with a fixing hole at each end, of a width of : Not more than 16 mm More than 16 mm Other For working other materials With working part of other materials .... Hand tools , the following : pliers (including cutting pliers), pincers , tweezers , tinmen 's snips , bolt crop ­ pers and the like ; perforating punches ; pipe cutters ; spanners and wrenches (but not including tap wrenches ) ; files and rasps : Files and rasps Other : Pliers (including cutting pliers), pincers, tweezers and the like Spanners and wrenches : With fixed jaws Other Perforating punches, pipe cutters, bolt croppers and the like Tinmen 's snips and other metal cutting shears . . . . 695.31 695.31 695.31 695.31 695.31 695.31 695.31 695.31 695.31 695.31 695.3 1 695.31 695.31 695.31 695.33 695.34 695.32 695.32 695.34 695.34 380 Official Journal of the European Communities 31 . 12 . 79 82 .04 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 82.04-10 82.04-20 82.04-30 82.04-40 82.04-50 82.04-60 82.04-70 82.04-72 82.04-74 82.04-76 82.04-78 82.04-80 82.04-99 82.05-11 82.05-13 82.05-15 82.05-17 82.05-19 82.05-22 82.05-24 82.05-27 82.05-31 82.05-32 82.05-34 82.05-35 82.05-39 82.04 82.05 A A B C D E F G H U K L M N I II a 1 2 b 1 2 c d e f S 1 2 h a Hand tools , including glaziers ' diamonds , not falling within any other heading of this Chapter ; blow lamps , anvils ; vices and clamps , other than accessories for, and parts of , machine tools ; portable forges ; grinding wheels with frameworks (hand or pedal operated): Vices, clamps and the like Blow lamps (for example, for soldering, brazing or paint removal) Grinding wheels with frameworks (hand or pedal operated) Drilling, threading and tapping tools Hammers and sledgehammers of all kinds, excluding cartridge operated hammers Planes, chisels and other cutting tools for working wood Screwdrivers Glass cutting tools Tools for masons, moulders, cement workers, plasterers and painters Watchmakers ' tools Cartridge operated riveting, wallplugging, etc., tools . . Hand tools for household uses Other Interchangeable tools for hand tools , for machine tools or for power-operated hand tools (for example , for pres ­ sing , stamping , drilling , tapping , threading , boring , broaching , milling , cutting , turning, dressing , morticing or screw driving), including dies for wire drawing , extru ­ sion dies for metal , and rock drilling bits , with a working part of : Base metal : Rock drilling and earth boring tools Metal working tools : Drills Of high speed steel Other Milling cutters and heads : Shank type Other Reamers Broaching tools Lathe tools and other single point cutting tools . Gear-cutting tools Threading and tapping tools : Taps Other Punches and dies Other 695.39 695.39 695.39 695.39 695.39 695.39 695.39 695.39 695.39 695.39 695.39 695.39 695.39 695 . 41 695.41 695.41 695.41 695.41 695.41 695.41 695.41 695.41 695.41 695.41 695.41 695.41 695.41 31 . 12 . 79 Official Journal of the European Communities 381 82 .05 NIMEXE code CCT reference Statistical subdivision Description of goods SITC code Supplementary unit 82.05-41 82.05-45 82.05-49 82.05-61 82.05-62 82.05-64 82.05-65 82.05-66 82.05-72 82.05-74 82.05-76 82.05-77 82.05-78 82.05-80 82.05-90 82.06-11 82.06-19 82.06-91 82.06-93 82.06-95 82.06-99 82.07-00 82.08-10 82.08-30 82.08-90 82.05 A (cont 'd) B C D 82.06 82.07 82.08 III a b c I II a b c d e f III IV a b A I II B I II III a b A B C Other tools : Drills Milling cutters and beads Other Metal carbides : Rock drilling and earth boring tools Metal-working tools : Milling cutters and heads Drills and reamers Lathe tools and other single point cutting tools . Wire drawing dies ; extrusion dies for metal . . Cold forming tools Other Masonry drills . . Other tools : Rotating tools Other .... Diamond or agglomerated diamond Other materials Knives and cutting blades , for machines or for mecha ­ nical appliances : Circular knives : For kitchen appliances and for machines used by the food industry For other machines and appliances Other knives and cutting blades : For agricultural machines For kitchen appliances and for machines used by the food industry For other machines and appliances : For metal working Other Tool-tips and plates , sticks and the like for tool ­ tips , unmounted , of sintered metal carbides (for ex ­ ample , carbides of tungsten , molybdenum or vanadium) Coffee-mills , mincers , juice-extractors and other mechanical appliances , of a weight not exceeding 10 kg and of a kind used for domestic purposes in the preparation , serving or conditioning of food or drink : Coffee-mills , pepper-mills and the like Meat mincers, pressers, juice-extractors, vegetable and fruit slicers and cutters (including potato chippers ), vegetable mincers and mashers and similar appliances Other 695.41 695.41 695.41 695.41 695.41 695.41 695.41 695.41 695.41 695.41 695.41 695.41 695.41 695.41 695.41 695.42 695.42 695.42 695.42 695.42 695.42 695.43 697.81 697.81 697.81 382 Official Journal of the European Communities 31 . 12 . 79 82 ,09 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit / a b II 82.09 A B 82.11 A I II B I II C 82.12 82.13 82.14 A B 82.15 Knives with cutting blades , serrated or not (including pruning knives), other than knives falling within head ­ ing No 82.06 , and blades therefor : Knives : Non-folding: Table knives Other Folding Knife blades Razors and razor blades (including razor blade blanks , whether or not in strips): Razors : Open blade Other Blades and cutters : Safety razor blades Other . Other parts Scissors ( including tailors ' shears), and blades therefor Other articles of cutlery ( for example , secateurs , hair clippers , butchers ' cleavers , paper knives); manicure and chiropody sets and appliances (including nail files ) : Secateurs, poultry cutters and the like Hair clippers, hand operated ; manicure and chiropody sets and appliances Office cutlery (for example, paper knives, letter ope ­ ners, erasing knives, pencil sharpeners and blades therefor ) Other Spoons , forks , fish-eaters , butter-knives , ladles and similar kitchen or tableware : Of stainless steel Other : Gilt or silver-plated Other Handles of base metal for articles falling within head ­ ing No 82.09 , 82.13 or 82.14 Goods classified in Chapter 82, being component parts of complete industrial plant exported in accordance with Commission Regulation (EEC) No 5 18/ 79 (see note on page 8 ) Goods of Chapter 82 carried by post 696.08 696.08 696.08 696.08 696.03 696.03 696.03 696.03 696.03 696.04 696.05 696.05 696.05 696.05 696.06 696.06 696.06 696.07 i 1 ) 695.00 82.09-11 82.09-19 82.09-50 82.09-60 82.11-11 82.11-16 82.11-22 82.11-29 82.11-90 82.12-00 82.13-10 82.13-20 82.13-30 82.13-90 82.14-10 82.14-91 82.14-99 82.15-00 82.80-00 to 82.89-15 82.97-00 A B C D I II f 1 ) See list of headings for exports of component parts of complete industrial plant , page 500 . 31 . 12 . 79 Official Journal of the European Communities 383 83 .01 CHAPTER 83 MISCELLANEOUS ARTICLES OF BASE METAL Note In this Chapter a reference to parts of articles is in no case to be taken as applying to cables , chains , nails , bolts , nuts , screws , springs or other articles of iron or steel of a kind described in heading No 73.25 , 73.29 , 73.31 , 73.32 or 73.35 , nor to similar articles of other base metals (Chapters 74 to 81 inclusive). NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 83.01-10 83.01-20 83.01-30 83.01-41 83.01-51 83.01-55 83.01-59 83.01-60 83.01-90 83.02-01 83.02-11 83.02-21 83.02-31 83.02-40 83.02-50 83.02-60 83.02-70 83.01 83.02 A B A B C D E I a b II F G I II III IV V VI VII Locks and padlocks ( key , combination or electrically operated), and parts thereof , of base metal ; frames incorporating locks , for handbags , trunks or the like , and parts of such frames , of base metal ; keys for any of the foregoing articles , of base metal : Padlocks Locks for vehicles Locks for furniture Locks (including frames incorporating locks ) for travel goods, handbags and the like Other locks : Door locks : Cylinder Other Other locks Keys separately consigned Parts Base metal fittings and mountings of a kind suitable for furniture , doors , staircases , windows , blinds , coach ­ work , saddlery , trunks , caskets and the like (including automatic door closers); base metal hat-racks , hat ­ pegs , brackets and the like : Base metal fittings and mountings ( excluding automatic door closers), for use in civil aircraft Other : Automatic door closers Hinges Spring catches Castors and runners Curtain , blind and portiere fittings Hat-racks, hat-pegs, brackets and the like .... Espagnolette and casement bolts and fittings . .  699.11 699.11 699.11 699.1 1 699.11 699.11 699.11 699.11 699.11 699.13 699.13 699.13 699.13 699.13 699.13 699.13 699.13 384 Official Journal of the European Communities 31 . 12 . 79 83 .02 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 83.02-91 83.02-93 83.02-95 83.02-98 83.03-10 83.03-50 83.03-90 83.04-00 83.05-20 83.05-90 83.06-10 83.06-91 83.06-95 83.06-98 83.07-10 83.07-31 83.07-35 83.07-38 83.02 B (cont 'd ) 83.03 83.04 83.05 83.06 A B 83.07 A B VIII a b c d A B C A B I II a b I a b c Other fittings, mountings and the like : For buildings (for example, for doors, windows, shutters, blinds or staircases ) For furniture For trunks, caskets and the like Other Armoured or reinforced safes , strong-boxes , strong ­ rooms , strong-room linings and strong-room doors , and cash and deed boxes and the like , of base metal : Safes and strong-boxes Strong-rooms, strong-room linings and strong-room doors Cash and deed boxes and the like Filing cabinets , racks , sorting boxes , paper trays , paper rests and similar office equipment , of base metal , other than office furniture falling within heading No 94.03 Fittings for loose-leaf binders , for files or for stationery books , of base metal ; letter clips , paper clips , staples , indexing tags , and similar stationery goods , of base metal : Office staples Other Statuettes and other ornaments of a kind used indoors , of base metal ; photograph , picture and similar frames , of base metal ; mirrors of base metal : Statuettes and other ornaments of a kind used indoors : Gilt or silver-plated Other : Of copper Of other base metals Other Lamps and lighting fittings , of base metal , and parts thereof , of base metal (excluding switches , electric lamp holders , electric lamps for vehicles , electric battery or magneto lamps , and other articles falling within Chapter 85 except heading No 85.22): For use in civil aircraft Other : Non-electric : Hurricane lamps Mantle-type lamps Other 699.13 699.13 699.13 699.13 699.12 699.12 699.12 895.11 895.12 895.12 697.82 697.82 697.82 697.82 812.42 812.42 812.42 812.42 N N 31 . 12 . 79 Official Journal of the European Communities 385 83 .07 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 83.07-41 83.07-45 83.07-48 83.07-70 83.08-20 83.08-30 83.08-80 83.09-10 83.09-30 83.09-50 83.09-60 83.09-99 83.07 B (cont 'd ) 83.08 A B 83.09 II a b c III I II A I II B C D Electric : For indoor lighting For exterior lighting Other Parts Flexible tubing and piping , of base metal : With fittings attached, for use in civil aircraft . . . Other : Of iron or steel Of other base metals Clasps , frames with clasps for handbags and the like , buckles , buckle-clasps , hooks , eyes , eyelets , and the like , of base metal , of a kind commonly used for cloth ­ ing , travel goods , handbags , or other textile or leather goods ; tubular rivets and bifurcated rivets , of base metal ; beads and spangles , of base metal : Hooks, eyes, eyelets and the like : Mounted on strips of textile material Other Tubular rivets, including blind rivets Bifurcated rivets Other 812.42 812.42 812.42 812.42 699.61 699.61 699.61 699.33 699.33 699.33 699.33 699.33 83.11-00 83.13-21 83.13-29 83.13-30 83.13-50 83.13-90 83.11 83.13 A I II B I II III Bells and gongs , non-electric , of base metal , and parts thereof of base metal Stoppers , crown corks , bottle caps , capsules , bung covers , seals and plombs , case corner protectors and other packing accessories , of base metal : Capsules of aluminium or lead : Capsules of aluminium of a maximum diameter of 21 mm, with or without an internal rubber seal , but not combined with other materials .... Other Other : Crown corks Special wire fittings used to secure corks .... Other 699.62 699.63 699.63 699.63 699.63 699.63 386 Official Journal of the European Communities 31 . 12 . 79 83 . 14 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 83.14-21 83.14-29 83.14-81 83.14-89 83.15-20 83.15-30 83.15-50 83.14 83.15 A B A I II B I II I II Sign-plates , name-plates , numbers , letters and other signs , of base metal : Of iron or steel: Enamelled Other Of other base metals : Engraved Other Wire , rods , tubes , plates , electrodes and similar pro ­ ducts , of base metal or of metal carbides , coated or cored with flux material , of a kind used for soldering , brazing , welding or deposition of metal or of metal carbides ; wire and rods , of agglomerated base metal powder , used for metal spraying : Welding electrodes cored with iron or steel and coated with refractory material Other : Of iron or steel Of other base metals or of metal carbides .... 699.64 699.64 699.64 699.64 699.65 699.65 699.65 31 . 12. 79 Official Journal of the European Communities 387 SECTION XVI MACHINERY AND MECHANICAL APPLIANCES ; ELECTRICAL EQUIPMENT ; PARTS THEREOF Notes 1 . This Section does not cover : ( a ) Transmission , conveyor or elevator belts or belting , of artificial plastic material of Chapter 39 , or of vulcan ­ ised rubber (heading No 40.10); or other articles of a kind used in machinery or mechanical or electrical appliances or for other industrial purposes , of unhardened vulcanised rubber (headingNo 40.14); ( b ) Articles of leather or of composition leather ( heading No 42.04) or of furskin (heading No 43.03), of a kind used in machinery or mechanical appliances or for other industrial purposes ; ( c ) Bobbins , spools , cops , cones , cores , reels and similar supports , of any material (for example , Chapter 39 , 40 , 44 or 48 or Section XV) ; (d ) Perforated cards of paper or paperboard for Jacquard or similar machines , falling within heading No 48.21 ; (e ) Transmission , conveyor or elevator belts of textile material (heading No 59.16 ) or other articles of textile material of a kind commonly used in machinery or plant (heading No 59.17); (f ) Precious or semi-precious stones (natural , synthetic or reconstructed ) of heading No 71.02 or 71.03 , or articles wholly of such stones of heading No 71.15 ; ( g ) Parts of general use , as defined in Note 2 to Section XV, of base metal ( Section XV), or similar goods of artificial plastic materials (which are generally classified in heading No 39.07); ( h ) Endless belts of metal wire or strip ( Section XV); ( ij ) Articles falling within Chapter 82 or 83 ; ( k ) The vehicles , aircraft and parts thereof and vessels and certain associated transport equipment falling within Section XVII ; ( 1 ) Articles falling within Chapter 90 ; (m) Clocks , watches and other articles falling within Chapter 91 ; ( n ) Interchangeable tools of heading No 82.05 and brushes of a kind used as parts of machines of heading No 96.01 ; similar interchangeable tools are to be classified according to the constituent material of their working part (for example , in Chapter 40, 42 , 43 , 45 or 59 , or heading No 68.04 or 69.09) ; or ( o ) Articles falling within Chapter 97 . 2 . Subject to Note 1 to this Section , Note 1 to Chapter 84 and Note 1 to Chapter 85 , parts of machines (not being parts of the articles described in headings Nos 84.64, 85.23 , 85.24, 85.25 and 85.27) are to be classified according to the following rules : ( a ) Goods of a kind described in any of the headings of Chapters 84 and 85 (other than headings Nos 84.65 and 85.28 ) are in all cases to be classified in their respective headings ; (b ) Other parts , if suitable for use solely or principally with a particular kind of machine , or with a number of machines falling within the same heading (including a machine falling within heading No 84.59 or 85.22) are to be classified with the machines of that kind or in heading No 84.38, 84.48 or 84.55, as appropriate . However , goods which are equally suitable for use principally with the goods of headings Nos 85.13 and 85.15 are to be classified in heading No 85.13 ; (c ) All other parts are to be classified in heading No 84.65 or 85.28 . 3 . Unless the headings otherwise require , composite machines consisting of two or more machines fitted together to form a whole and other machines adapted for the purpose of performing two or more complementary or alternative functions are to be classified as if consisting only of that component or as being that machine which performs the principal function . 4 . Motors and transmission , conveyor or elevator belts , for machinery or appliances to which they are fitted , or , if packed separately for convenience of transport , which are clearly intended to be fitted to or mounted on a 388 Official Journal of the European Communities 31 . 12 . 79 common base with the machine or appliance with which they are imported , are to be classified under the same heading as such machinery or appliances . The weight of such motors and transmission, conveyor or elevator belts is to be included in the weights specified in the Tariff . 5 . For the purposes of these Notes , the expression "machine " means any machine , apparatus or appliance of a kind falling within Section XVI . Additional Notes 1 . Tools necessary for the assembly or maintenance of machines are to be classified with those machines if imported with them . Interchangeable tools imported with machines are also to be classified therewith if they form part of the normal equipment of the machines and are normally sold with them . 2 . Should the Customs so require, the declarant shall produce, in support of his declaration, an illustrated document (for example, instructions, prospectus, a page from a catalogue, a photograph ) giving the normal description of the machine, its uses and essential characteristics and, in respect of a disassembled machine, an assembly plan and a list of the contents of the various packages . 3 . The provisions of General Rule A 2 (a ) are also applicable, at the request of the declarant and subject to conditions stipulated by the competent authorities, to machines imported in split consignments . 4 . Cases, boxes and similar containers imported with articles of this Section are to be classified with such articles if they are of a kind normally sold therewith . Cases, boxes and similar containers imported separately are to be classified under their appropriate headings . 5 . Tractors coupled, even by means of special devices, to machines and mechanical appliances of this Section are in all cases to be classified separately (heading No 87.01 ). CHAPTER 84 BOILERS , MACHINERY AND MECHANICAL APPLIANCES ; PARTS THEREOF Notes 1 . This Chapter does not cover : ( a ) Millstones , grindstones and other articles falling within Chapter 68 ; ( b ) Appliances and machinery (for example , pumps ) and parts thereof , of ceramic material (Chapter 69) ; ( c ) Laboratory glassware of heading No 70.17 ; machinery and appliances and parts thereof , of glass (heading No 70.20 or 70.21 ) ; ( d) Articles falling within heading No 73.36 or 73.37 and similar articles of other base metals (Chapters 74 to 81 ) ; or (e ) Tools for working in the hand of heading No 85.05 or electro-mechanical domestic appliances of heading No 85.06 . 2 . Subject to the operation of Notes 3 and 4 to Section XVI , a machine or appliance which answers to a description in one or more of headings Nos 84.01 to 84.21 and at the same time to a description in one other of headings Nos 84.22 to 84.60, is to be classified under the appropriate heading of the former group and not the latter . Heading No 84.17 is , however , to be taken not to apply to : ( a ) Germination plant , incubators and brooders (heading No 84.28); 31 . 12 . 79 Official Journal of the European Communities 389 (b ) Grain dampening machines (heading No 84.29) ; ( c ) Diffusing apparatus for sugar juice extraction (heading No 84.30) ; (d ) Machinery for the heat-treatment of textile yarns , fabrics or made up textile articles (heading No 84.40) ; or (e ) Machinery or plant , designed for a mechanical operation , in which a change of temperature , even if necessary , is subsidiary . Heading No 84.19 is to be taken not to apply to : ( a ) Sewing machines for closing bags or similar containers (heading No 84.41 ) ; or ( b ) Office machinery of heading No 84.54 . 3 . ( A ) For the purposes of heading No 84.53 , the expression "automatic data processing machines " means : (a ) Digital machines having storages capable of storing not only the processing program or programs and the data to be processed but also a program for translating the formal programming language in which the programs are written into machine language . These machines must have a main storage which is directly accessible for the execution of a program and which has a capacity at least sufficient to store those parts of the processing and translating programs and the data immediately necessary for the current processing run . They must also be able themselves , on the basis of the instructions contained in the initial program , to modify , by logical decision , its execution during the processing run ; ( b ) Analogue machines capable of simulating mathematical models and comprising at least : analogue elements , control elements and programming elements ; ( c ) Hybrid machines consisting of either a digital machine with analogue elements or an analogue machine with digital elements . ( B) Automatic data processing machines may be in the form of systems consisting of a variable number of separately-housed units . A unit is to be regarded as being a part of the complete system if it meets all the ' following conditions : ( a ) it is connectable to the central processing unit either directly or through one or more other units ; ( b ) it is specifically designed as part of such a system ( it must , in particular , unless it is a power supply unit , be able to accept or deliver data in a form (code or signals ) which can be used by the system). Such units imported separately are also to be classified in heading No 84.53 . 4 . Heading No 84.62 is to be taken to apply, inter alia, to polished steel balls , the maximum and minimum diameters of which do not differ from the nominal diameter by more than 1% or by more than 0'05 mm , whichever is less . Other steel balls are to be classified under heading No 73.40 . 5 . A machine which is used for more than one purpose is , for the purposes of classification , to be treated as if its principal purpose were its sole purpose . Subject to Note 2 to this Chapter and Note 3 to Section XVI , a machine whose principal purpose is not described in any heading or for which no one purpose is the principal purpose is , unless the context otherwise requires , to be classified in heading No 84.59 . Heading No 84.59 is also to be taken to cover machines for making rope or cable (for example , stranding, twisting or cabling machines ) from metal wire , textile yarn or any other material or from a combination of such materials . Additional Notes 1 . For the purposes of subheading 84.06 A, the expression "aircraft engines" shall apply only to engines designed for fitting with an airscrew or rotor. 390 Official Journal of the European Communities 31 . 12. 79 84.01 2 . For the purposes of subheading 84.45 C VI a), the expression "micrometric adjusting system" shall mean any device allowing the determination or setting to at least 1 / lOOth (O'Ol ) mm of the movement of an important element of a machine, such as the table, the spindle, or the grinding head . 3 . For the purposes of subheading 84.45 C Vll, the expression " jig boring machines" shall be taken to apply only to machine-tools which : (a ) Carry out one or more machining operations on the co-ordinate principle ; and (b ) Are of such precision that any error in the travel of the work holder table and of the tool holder does not exceed 0-005 mm . 4 . ( EURATOM) The term "nuclear reactors" (subheading 84.59 B ) covers all the apparatus and appliances inside the area screened off by a biological shield, including, where appropriate, the shield itself ; it also includes apparatus and appliances forming a whole with the parts contained inside the screen (' inter alia , control rods and their operating mechanisms, provided these form a whole with the control rods or with other parts inside the screen). NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.01-11 84.01-19 84.01-20 84.01-50 84.01-80 84.02-10 84.02-30 84.02-90 84.03-00 84.05-11 84.05-13 84.01 84.02 84.03 84.05 A I II B C D A B C A I II Steam and other vapour generating boilers (exclud ­ ing central heating hot water boilers capable also of producing low pressure steam) ; super-heated water boilers : Watertube boilers : With a steam production exceeding 45 t per hour . . Other Firetube boilers Other boilers, including super-heated water boilers . . Parts Auxiliary plant for use with boilers of heading No 84.01 (for example , economisers , superheaters , soot remo ­ vers , gas recoverers and the like); condensers for vapour engines and power units : Auxiliary plant for use with boilers of heading No 84.01 Condensers for steam and other vapour power units . . Farts Producer gas and water gas generators , with or with ­ out purifiers ; acetylene gas generators (water process) and similar gas generators , with or without purifiers Steam or other vapour power units , whether or not incorporating boilers : Steam turbines for electricity generation, of a power of : 10 000 kW or less More than 10 000 kW but not more than 40 000 feW 711.10 711.10 711.10 711.10 711.91 711.20 711.20 711.99 741.10 712.60 712.60 31 . 12 . 79 Official Journal of the European Communities 391 84.05 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit A III IV B C D 84.05-15 84.05-19 84.05-30 84.05-40 84.05-90 84.06-03 84.06-06 84.06-09 84.06-10 84.06-12 84.06-14 84.06-16 84.06-19 84.06-20 84.06-22 84.06-24 84.06-26 84.05 (cont 'd) 84.06 A I II a b B I II C J a 1 2 b 1 2 aa More than 40 000 kW but not more than 100 000 kW More than 100 000 kW Steam turbines for marine propulsion Other machines Parts Internal combustion piston engines : Aircraft engines as defined in Additional Note 1 to this Chapter : For use in civil aircraft Other , of a power of : 300 kW or less More than 300 kW Outboard motors of a cylinder capacity of : 325 cc or less More than 325 cc Other engines : Spark ignition engines of a cylinder capacity of : 250 cc or less : For use in civil aircraft Other : For propelling vehicles of Chapter 87: 50 cc or less More than 50 cc but not more than 250 cc . Marine propulsion engines Other More than 250 cc : For the industrial assembly of : Agricultural walking tractors of subheading 87.01 A , Motor vehicles for the transport of persons, including vehicles designed for the transport of both passengers and goods , with a seating capacity of less than 15 , Motor vehicles for the transport of goods or materials , with an engine of a cylinder capacity of less than 2 800 cc , Special purpose motor vehicles of heading No 87.03 Other : For use in civil aircraft 712.60 712.60 712.60 712.60 712.90 713.11 713.11 713.11 713.31 713.31 713.11 713.20 713.20 713.32 713.80 713.20 713.11 N N N N N N N N N N N N aa 11 22 bb cc 392 Official Journal of the European Communities 31 . 12 . 79 84 .06 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.06-28 84.06-29 84.06-30 84.06-31 84.06-33 84.06-34 84.06-35 84.06-38 84.06-40 84.06-41 84.06-43 84.06 C I b 2 (cont'd) bb II a 11 aaa bbb ccc 22 aaa bbb ccc 33 aaa bbb ccc 1 2 Other : For propelling vehicles of Chapter 87 : More than 250 cc but not more than 1 000 cc More than 1 000 cc but not more than 1 500 cc More than 1 500 cc Marine propulsion engines, of a power of : 10 kW or less More than 10 kW but not more than 50 kW More than 50 kW . Other, of a power of : 10 kW or less More than 10 kW but not more than 50 kW More than 50 kW Compression ignition engines : Marine propulsion engines : Of a power of 15 kW or less Of a power of more than 15 kW but not more than 50 kW 713.20 713.20 713.20 713.32 713.32 713.32 713.80 713.80 713.80 713.32 713.32 N N N N N N N N N N N 84.06-45 84.06-47 84.06-49 84.06-51 84.06-59 84.06-65 84.06-68 84.06-72 b 1 3 4 5 6 7 8 9 Of a power of more than 50 kW but not more than 100 kW Of a power of more than 100 kW but not more than 200 kW Of a power of more than 200 kW but not more than 300 kW Of a power of more than 300 kW but not more than 500 kW Of a power of more than 500 kW but not more than 1 000 kW Of a power of more than 1 000 kW but not more than 5 000 kW Of a power of more than 5 000 kW Other : For the industrial assembly of : Agricultural walking tractors of subheading 87.01 A, Motor vehicles for the transport of persons , including vehicles designed for the transport of both passengers and goods , with a seating capacity of less than 15 , Motor vehicles for the transport of goods or materials , with an engine of a cylinder capacity of less than 2 500 cc , Special purpose motor vehicles of heading No 87.03 713.32 713.32 713.32 713.32 713.32 713.32 713.32 713.20 N N N N N N N N 31 . 12 . 79 Official Journal of the European Communities 393 84 .06 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.06-74 84.06-75 84.06-76 84.06-79 84.06-81 84.06-82 84.06-83 84.06-84 84.06-85 84.06-86 84.06-87 84.06-88 84.06-89 84.06 C II b (cont 'd) 2 aa 11 aaa bbb ccc ddd 22 bb cc 11 22 33 44 55 66 77 Other : For propelling vehicles of Chapter 87: For wheeled agricultural or forestry tractors, of a power of : 25 kW or less More than 25 kW but not more than 37 kW More than 37 kW but not more than 59 kW More than 59 kW For other vehicles of Chapter 87 For rail traction Other, of a power of : 15 kW or less More than 15 kW but not more than 50 kW More than 50 kW but not more than 100 kW More than 100 kW but not more than 200 kW More than 200 kW but not more than 300 kW More than 300 kW but not more than 500 kW More than 500 kW but not more than 1 000 kW 713.20 713.20 713.20 713.20 713.20 713.80 713.80 713.80 713.80 713.80 713.80 713.80 713.80 N N N N N N N N N N N N N 84.06-90 84.06-91 84.06-92 84.06-96 84.06-98 84.06-99 84.07-01 84.07-10 84.07-20 84.07-90 D I II a b 84.07 A B C 88 99 1 2 I II More than 1 000 kW but not more than 5 000 kW More than 5 000 kW Parts : Of engines , for use in civil aircraft Of other engines : For aircraft Other : For spark ignition engines For compression ignition engines Hydraulic engines and motors (including water wheels and water turbines): Hydraulic engines and motors , for use in civil aircraft Other hydraulic engines and motors : Water turbines Other hydraulic engines and motors Parts 713.80 713.80 713.19 713.19 713.90 713.90 718.82 718.81 718.82 718.89 N N 394 Official Journal of the European Communities 31 . 12 . 79 84 .08 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.08-01 84.08-03 84.08-05 84.08-12 84.08-18 84.08-21 84.08-23 84.08-25 84.08-32 84.08-42 84.08-44 84.08-45 84.08 A I a b 1 2 II a b B I a b 1 2 II a b 1 2 3 Other engines and motors : Reaction engines : Turbo-jets : For use in civil aircraft Other , developing a thrust of : 24 525 N or less More than 24 525 N Other ( for example , ram-jets , pulse-jets , rocket engines ) : For use in civil aircraft Other : Gas turbines : Turbo-propellers : For use in civil aircraft Other , developing a power of : 1 100 kW or less More than 1 100 kW Other : For use in civil aircraft Other : Of a power of 5 000 kW or less Of a power of more than 5 000 kW but not more than 20 000 kW Of a power of more than 20 000 kW but not more than 50 000 kW 714.40 714.40 714.40 714.40 714.40 714.81 714.81 714.81 714.88 714.88 714.88 714.88 N N N N N N N N N N N N 84.08-47 84.08-51 84.08-59 84.08-72 84.08-79 84.08-82 84.08-84 84.08-89 84.09-10 84.09-21 84.09-29 84.09-90 C I II D I a b II a b 84.09 4 1 2 A B I II C Of a power of more than 50 000 kW .... Other engines and motors : For use in civil aircraft Other Parts : Of reaction engines or of turbo-propellers : For use in civil aircraft Other Other : Of gas turbines , for use in civil aircraft .... Other : Of gas turbines Other Mechanically propelled road rollers : Vibratory Other rollers : Pneumatic tyred Other Parts 714.88 718.88 718.88 714.91 714.91 714.99 714.99 714.99 723.30 723.30 723.30 723.30 N N N N 31 . 12 . 79 Official Journal of the European Communities 395 84. 10 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.10 A B I II a Pumps (including motor pumps and turbo pumps ; for liquids , whether or not fitted with measuring devices ; liquid elevators of bucket , chain , screw, band and similar kinds : Delivery pumps fitted , or designed to be fitted , with a measuring device : Pumps for dispensing fuel or lubricants of the types used in filling stations or garages Other pumps Parts Other pumps : Pumps , for use in civil aircraft Other : Pumps having a pressure capacity of 20 bar or more : Hand pumps Pumps of all kinds for internal combustion engines Other : Reciprocating Rotary 84.10-13 84.10-16 84.10-18 84.10-20 84.10-21 84.10-22 84.10-24 84.10-31 1 II III 1 2 3 aa bb 742.81 742.10 742.90 742.88 742.10 742.10 742.10 742.30 N N N N N N N 84.10-33 84.10-39 84.10-41 84.10-44 84.10-46 84.10-48 84.10-64 84.10-66 84.10-67 84.10-79 84.10-80 84.10-91 84.10-98 b III C cc dd 1 2 3 aa bb cc 11 22 33 dd I II Centrifugal and turbine Other Other : Hand pumps Pumps of all kinds for internal combustion engines Other : Reciprocating Rotary Centrifugal and turbine : Submersible pumps Glandless impellor pumps for heating systems Other Other Parts Liquid elevators of bucket , chain , screw, band and similar kinds : Elevators Parts 742.20 742.88 742.10 742.10 742.10 742.30 742.20 742.20 742.20 742.88 742.90 742.88 742.90 N N N N N N N N N N N 396 Official Journal of the European Communities 31 . 12 . 79 84 . 11 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.11-01 84.11-03 84.11-09 84.11-21 84.11-22 84.11 A I II a b 1 2 1 2 Air pumps , vacuum pumps and air or gas compressors (including motor and turbo pumps and compressors , and free-piston generators for gas turbines); fans , blow ­ ers and the like : Pumps and compressors : Pumps and compressors , for use in civil aircraft . Other pumps and compressors : Pumps (hand or foot operated) for inflating pneu ­ matic tyres and the like : Hand pumps for cycles Other Vacuum pumps creating a vacuum better than 10~2 mbar ; centrifugal or axial compressors giving a compression ratio of not less than 2 and a flow of more than 3 000 m3 per minute ; stationary reciprocating compressors of a weight exceeding 2 000 kg : Vacuum pumps creating a vacuum better than 10"2 mbar . . Centrifugal or axial compressors giving a com ­ pression ratio of not less than 2 and a flow of more than 3 000 m3 per minute 743.10 743.10 743.10 743.10 743.10 N N N N N 84.11-23 84.11-26 84.11-35 84.11-36 84.11-37 84.11-41 84.11-43 84.11-45 84.11-47 84.11-49 84.11-50 84.11-52 84.11-53 84.11-55 c III B C I II III 3 1 2 aa bb 11 22 3 aa bb 11 22 33 Stationary reciprocating compressors of a weight exceeding 2 000 kg Other : Vacuum pumps Compressors for refrigerating equipment, of a power of : Not more than 0-4 kW More than 0-4 kW : Hermetic or semi-hermetic Other Other pumps and compressors : Mounted on chassis, for towing Other : Reciprocating pumps and compressors . . Centrifugal or axial compressors .... Other Parts Free-piston generators for gas turbines Fans , blowers and the like : Fans , blowers and the like , for use in civil aircraft Other fans , blowers and the like Parts 743.10 743.10 743.10 743.10 743.10 743.10 743.10 743.10 743.10 743.20 743.30 743.40 743.40 743.40 N N N N N N N N N N 31 . 12 . 79 Official Journal of the European Communities 397 84 .12 NIMEXE code CCT reference Statistical subdivision Description S1TC code Supplementary unit 84.12-20 84.12-31 84.12-39 84.12-80 84.13-11 84.13-15 84.13-18 84.13-30 84.13-50 84.12 A B C 84.13 84.14 I II A I II III B C Air conditioning machines , self-contained , comprising a motor-driven fan and elements for changing the tem ­ perature and humidity of air : Air conditioning machines , for use in civil aircraft . Other air conditioning machines : Incorporating a refrigerator unit Not incorporating a refrigerator unit Parts Furnace burners for liquid fuel ( atomisers), for pul ­ verised solid fuel or for gas ; mechanical stokers , mecha ­ nical grates , mechanical ash dischargers and similar appliances : Furnace burners for liquid fuel (atomisers): Incorporating an automatic control device . . . Other burners Parts Furnace burners for pulverised solid fuel or for gas ; combination burners Mechanical stokers, mechanical grates, mechanical ash dischargers and similar appliances Industrial and laboratory furnaces and ovens , non ­ electric : 741.50 741.50 741.50 741.50 741.20 741.20 741.20 741.20 741.20 N N 84.14-10 84.14-91 84.14-93 84.14-95 84.14-99 84.15-01 84.15-05 A B 84.15 A B / II III IV 741.32 741.32 741.32 741.32 741.32 741.41 741.49 Specially designed for the separation of irradiated nuclear fuels , for the treatment of radio-active waste or for the recycling of irradiated nuclear fuels (EURATOM) Other : Furnaces and ovens for the meltings roasting or other heat-treatment of ores or pyrites or of metals Bakery ovens, including biscuit ovens Other furnaces and ovens Parts Refrigerators and refrigerating equipment (electrical and other): Refrigerators and refrigerating equipment (excluding parts thereof), for use in civil aircraft Evaporators and condensers , excluding those for domestic refrigerators 398 Official Journal of the European Communities 31 . 12 . 79 84 . 15 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.15-06 84.15-11 84.15-14 84.15-16 84.15-17 84.15-18 84.15-19 84.15-20 84.15-21 84.15-32 84.15-36 84.15-41 84.15 (cont 'd) C I II a b a 1 2 aa bb cc 11 22 b c d 1 2 e 1 Other : Refrigerators of a capacity of more than 340 litres : Refrigerators Parts Other : Domestic electrical refrigerators, compression type : Fitted with a deep-freeze compartment with separate external door and separate evaporator . Other : Table model Building-in type Other, of a capacity of : Not more than 250 litres More than 250 litres Domestic electrical refrigerators, absorption type . Domestic non-electrical refrigerators Deep-freezers, chest type, of a capacity of : Not more than 600 litres More than 600 litres Deep-freezers, upright type, of a capacity of : Not more than 250 litres 741.41 741.49 775.21 775.21 775.21 775.21 775.21 775.21 775.21 775.22 741.41 775.22 N N N N N N N N N N N 84.15-46 84.15-51 84.15-59 84.15-61 84.15-68 84.15-72 84.15-74 84.15-78 84.15-92 84.15-98 84.16-10 84.16 2 / 1 2 g 1 2 h 1 2 3 ff 1 2 A More than 250 litres Refrigerated show-cases and counters (incorpora ­ ting a refrigerating unit or evaporator): For frozen food storage Other Other refrigerating furniture : For deep-freezing, including ice-cream makers . Other Other refrigerators, refrigerating equipment and refrigerating installations, of a power of : Not more than 0-4 kW More than 0-4 kW but not more than 23'3 kW . More than 23'3 kW Parts : Furniture Other Calendering and similar rolling machines (other than metal-working and metal-rolling machines and glass ­ working machines) and cylinders therefor : Calendering and similar rolling machines (other than metal-working and metal-rolling machines and glass ­ working machines) 741.41 741.41 741.41 741.41 741.41 741.41 741.41 741.41 741.49 741.49 745.21 N N N N N 31 . 12 . 79 Official Journal of the European Communities 399 84 . 16 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.16-93 84.16-95 84.16-99 84.17-10 84.16 (cont 'd) 84.17 A B I a b II Parts : Cylinders : Of cast iron Other Other Machinery , plant and similar laboratory equipment , whether or not electrically heated , for the treatment of materials by a process involving a change of tempe ­ rature such as heating , cooking , roasting , distilling , rectifying , sterilising , pasteurising, steaming, drying, evaporating , vapourising , condensing or cooling , not being machinery or plant of a kind used for domestic purposes ; instantaneous or storage water heaters , non ­ electrical : Machinery and equipment for the manufacture of the products mentioned in subheading 28.51 A (EURATOM) 745.21 745.21 745.21 741.60 84.17-20 84.17-31 84.17-35 84.17-39 84.17-41 84.17-49 84.17-51 84.17-54 84.17-56 84.17-58 84.17-59 84.17-60 84.17-62 84.17-63 B C D I II E I II F I II / II III a h a h 1 2 3 Machinery and equipment specially designed for the separation of irradiated nuclear fuels , for the treatment of radio-active waste or for the recycling of irradiated nuclear fuels (EURATOM) Heat exchange units : For the dairy industry For the drink industry Other Percolators and other appliances for making coffee and other hot drinks : Electrically heated Other Medical and surgical sterilising apparatus : Electrically heated Other Other : Water heaters , non-electric : For domestic use Other Other : Stoves, ranges and similar appliances for catering Dryers : Agricultural For the food, drink and tobacco industries . . For the chemical industry 741.60 741.60 741.60 741.60 741.60 741.60 741.60 741.60 697.35 741.60 741.60 741.60 741.60 741.60 400 Official Journal of the European Communities 31 . 12 . 79 84 . 17 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.17-64 84.17-66 84.17-67 84.17-68 84.17-71 84.17-73 84.17-75 84.17-77 84.17-79 84.17-84 84.17-87 84.17-88 84.17-91 84.17-92 84.17-94 84.17-97 84.18-10 84.18-40 84.18-51 84.18-55 84.18-58 84.18-61 84.17 F II (cont 'd ) 84.18 A B C I II a 1 2 b 4 5 c d e 1 2 3 4 5 6 7 8 9 f 1 2 3 aa bb aa For the wood, pulp, paper and paperboard industries Other Machinery for liquefying air or gases Cooling towers and similar plant for direct cooling (without a separating wall) by means of recirculated water Other machinery and plant : For the dairy industry For the edible fats and oils industry .... For the sugar industry For the chocolate and confectionery industries For processing other products of the food, drink and tobacco industries For the chemical industry For the rubber and artificial plastics industries For public works, building and the like . . . Other Parts : Of dryers Of machinery for liquefying air or gases .... Other Centrifuges ; filtering and purifying machinery and apparatus (other than filter funnels , milk strainers and the like), for liquids or gases : For the separation of uranium isotopes (EURATOM) Specially designed for the separation of irradiated nuclear fuels , for the treatment of radio-active waste or for the recycling of irradiated nuclear fuels (EURATOM) Other : Machinery and apparatus (excluding parts thereof), for use in civil aircraft Other : Centrifuges : Clothes-dryers , electrically operated , each of a dry linen capacity not exceeding 6 kg : Centrifugal clothes-dryers Parts Other : Centrifugal clothes-dryers, electrically operated, each of a dry linen capacity exceeding 6 kg . . 741.60 741.60 741.60 741.60 741.60 741.60 741.60 741.60 741.60 741.60 741.60 741.60 741.60 741.60 741.60 741.60 743.50 743.50 743.60 743.50 743.90 743.50 N N 31 . 12 . 79 Official Journal of the European Communities 401 84 . 18 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.18-63 84.18-64 84.18-65 84.18-67 84.18-69 84.18-70 84.18-73 84.18-75 84.18-76 84.18-79 84.18-82 84.18-88 84.18-92 84.18-94 84.18-96 84.19-01 84.19-04 84.19-06 84.19-09 84.18 C II a 2 (cont 'd ) b 84.19 A I II bb cc dd ee 11 22 1 aa bb 11 22 aaa bbb ccc 2 aa bb 3 aa bb cc a b a b Centrifuges for laboratory use Cream separators and milk clarifiers . . . Other machines Parts : Of cream separators and milk clarifiers . . Other Machinery and apparatus (other than centrifuges) for filtering or purifying liquids or gases : Machinery and apparatus for filtering or purifying liquids : For use with engines Other : For water For other liquids : For beverages For edible oils or fats For other liquids Machinery and apparatus for filtering or purifying air or other gases : For use with engines Other Farts : Of machinery and apparatus for filtering or purifying water Of machinery and apparatus for filtering or purifying other liquids Of machinery and apparatus for filtering or purifying air or other gases Machinery for cleaning or drying bottles or other containers ; machinery for filling , closing, sealing , cap ­ suling or labelling bottles , cans , boxes , bags or other containers ; other packing or wrapping machinery ; machinery for aerating beverages ; dish washing ma ­ chines : Dish washing machines , electrically operated , with or without provision for drying : Domestic dish washing machines : Machines Parts Other : Machines | Parts 743.50 743.50 743.50 743.90 743.90 743.60 743.60 743.60 743.60 743.60 743.60 743.60 743.90 743.90 743.90 775.30 745.23 745.22 745.23 N N N 402 Official Journal of the European Communities 31 . 12 . 79 84 . 19 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.19-92 84.19-94 84.19-96 84.19-98 84.20-01 84.20-09 84.20-20 84.20-40 84.20-50 84.20-60 84.20-71 84.20-73 84.20-75 84.20-81 84.20-83 84.20-85 84.20-89 84.20-90 84.21-01 84.19 (cont 'd) B j 84.20 84.21 A I II III IV A I II B C D E F G I II a b 1 2 aa bb cc H Other : Machinery for cleaning or drying bottles or other containers ; machinery for filling, closing, sealing, capsuling or labelling bottles, cans, boxes, bags or other containers Other packing or wrapping machinery Other machinery Parts Weighing machinery (excluding balances of a sensi ­ tivity of 5 cg or better), including weight-operated counting and checking machines ; weighing machine weights of all kinds : Personal scales : Baby scales Other Kitchen scales Continuous totalising weighing machines of the belt conveyor type Dosers, sack filling weighers and other machines discharging pre-determined weights of material . . . Check weighers and automatic control machines opera ­ ting by reference to a pre-determined weight . . . Machines for weighing and labelling pre-packaged goods Other weighing machinery : Weighbridges with a capacity in excess of 5 000 kg . Other : With non-automatic balancing Other : Shop scales . Other weighing machines, of a capacity of : 30 kg or less More than 30 kg but not more than 1 500 kg More than 1 500 kg Parts and accessories, including weights Mechanical appliances (whether or not hand operated) for projecting , dispersing or spraying liquids or powders ; fire extinguishers (charged or not) ; spray guns and similar appliances ; steam or sand blasting machines and similar jet projecting machines : Fire extinguishers , charged or not (excluding parts thereof), for use in civil aircraft 745.22 745.22 745.22 745.23 745.25 745.25 745.25 745.25 745.25 745.25 745.25 745.25 745.25 745.25 745.25 745.25 745.25 745.26 745.27 N N N N N N N N N N N N N 31 . 12. 79 Official Journal of the European Communities 403 84 .21 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.21-13 84.21-15 84.21-16 84.21-18 84.21-20 84.21-30 84.21-40 84.21-92 84.21-94 84.21-95 84.21-98 84.22-01 84.22-02 84.22-03 84.22-04 84.22-05 84.22-06 84.21 (cont 'd) B 84.22 A B I II III I a 1 aa bb 1 aa bb b c II III a b /V V a b a b Other : Mechanical appliances for projecting, dispersing or spraying liquids or powders : Mechanical appliances for projecting insecticides, fungicides, weed-killers and the like : Portable appliances : Without motor With motor Other appliances : Sprayers and powder distributors designed to be mounted on or drawn by agricultural tractors Other appliances Watering appliances for horticultural, agricultural and similar uses Other appliances for projecting, dispersing or spray ­ ing liquids or powders Fire extinguishers (charged or not ) Spray guns and similar appliances : Guns for spraying hot materials Other Steam or sand blasting machines and similar jet projecting machines Parts Lifting , handling , loading or unloading machinery , telphers and conveyors (for example , lifts , hoists , winches , cranes , transporter cranes , jacks , pulley tackle , belt conveyors and teleferics), not being machinery falling within heading No 84.23 : Machines and apparatus (excluding parts thereof), for use in civil aircraft Other : Machinery and mechanical appliances specially designed for dealing with highly radio-active sub ­ stances (EURATOM) Self-propelled cranes on wheels , not capable of running on rails : Cranes Parts Rolling-mill machinery : roller tables for feeding and removing products ; tilters and manipulators for ingots , balls , bars and slabs : Machines and appliances Parts 745.27 745.27 745.27 745.27 745.27 745.27 745.27 745.27 745.27 745.27 745.27 744.28 744.28 744.22 744.90 744.28 744.90 N N N N N 404 Official Journal of the European Communities 31 . 12 . 79 84 .22 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.22-07 84.22-08 84.22-11 84.22-12 84.22-13 84.22-14 84.22-15 84.22-17 84.22-19 84.22-21 84.22-23 84.22-25 84.22-27 84.22-29 84.22-31 84.22-32 84.22-34 84.22-35 84.22-36 84.22-37 84.22-38 84.22-39 84.22-41 84.22-42 84.22-43 84.22 B (cont 'd ) IV a b 1 2 3 c 1 2 3 aa bb cc d 1 2 3 aa bb cc e 1 2 aa bb cc dd ee I ff 11 22 f 1 aa bb 11 22 Other : Lifting tables and lifting platforms ; maintenance cradles Pulley tackle and hoists, other than skip hoists : Electric hoists Manually operated chain hoists Other appliances Winches and capstans : Pit-head winding gear Winches specially designed for use underground in mines Other : Powered by internal combustion engine . . . Powered by electric motor Other winches and capstans Jacks : Garage type built-in jacking systems . . . . Portable jacks for cars Other : Pneumatic Hydraulic Other jacks Ships ' derricks ; cranes other than cable cranes ; mobile lifting frames : Stripper cranes, furnace charging and other steelworks cranes Other : Overhead travelling cranes Transporter cranes, gantry cranes, bridge cranes and mobile lifting frames Tower cranes of all types Portal or pedestal jib cranes Hydraulic cranes designed to be mounted on lorries Other : Track-mounted cranes Ships ' derricks and other cranes . . . . Elevators and conveyors with continuous movement^ for goods : Pneumatic : Specially designed for use in agriculture . . . Other : For bulk materials Other appliances, including air cushion conveyors 744.28 744.21 744.21 744.21 744.21 744.21 744.21 744.21 744.21 744.28 744.28 744.28 744.28 744.28 744.22 744.22 744.22 744.22 744.22 744.22 744.22 744.22 744.23 744.23 744.23 N N N N N N N N N N 31 . 12 . 79 Official Journal of the European Communities 405 84 .22 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.22-45 84.22-46 84.22-48 84.22-49 84.22-52 84.22-56 84.22-59 84.22-62 84.22-64 84.22-66 84.22-68 84.22-76 84.22-77 84.22-78 84.22-81 84.22-84 84.22-85 84.22-87 84.22-88 84.22-91 84.22-94 84.22 B VI (cont 'd) f 2 aa bb 11 22 33 g h 1 2 ij k 1 2 aa bb I m n o 1 2 P &lt;7 r 1 2 aa bb Non-pneumatic : Conveyors specially designed for underground use Other : Roller conveyors Band and belt conveyors Other elevators and conveyors with con ­ tinuous movement, for goods Loaders specially designed for underground use . . Loaders specially designed for use in agriculture : Designed for attachment to agricultural tractors Other loaders specially designed for use in agriculture Other mechanical loaders for bulk material . . . Lifts , skip hoists and mine-cage hoists : Skip hoists and mine-cage hoists Other : Electrically operated Other lifts Escalators and moving pavements Teleferics, chair-lifts, ski draglines ; traction mech ­ anisms for funiculars ; cable cranes Railway wagon handling equipment, locomotive or wagon traversers, wagon pushers and similar rail ­ way equipment Stacking machines, not self-propelled : Order retrievers Other stacking machines, not self-propelled . . Feeding equipment (excluding cranes ) for blast and other industrial furnaces ; forging manipulators Other machines and apparatus Parts : Lifting grabs and unit load grips Other : Of machinery and appliances designed for use in mines and other underground use falling within items 84.22-13, 14, 45 and 52 . . . Of cranes, mobile lifting frames and ships ' derricks falling within items 84.22-31 , 32, 34, 35, 36, 37, 38 and 39 744.28 744.28 744.28 744.28 744.28 744.28 744.28 744.28 744.24 744.24 744.24 744.25 744.28 744.28 744.28 744.28 744.28 744.28 744.90 744.90 744.90 Official Journal of the European Communities 31 . 12 . 79406 84 .22 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.22-95 w 84.22-96 84.22-98 84.23-01 84.23-11 84.23-13 84.23-17 84 23-18 84.23-21 84.23-25 84.23-32 84.23-35 84.23-38 84.23-52 84.23-54 84.23-58 84.24-11 84.24-19 I i 84.22 B IV (cont'd ) 84.23 A I a b c II a b B 84.24 I r 2 cc dd ee 1 2 3 1 2 1 2 3 I II III A I II Of elevators and conveyors with continuous movement for goods falling within items 84.22-41 , 42, 43, 46, 48 and 49 Of lifts, skip hoists, escalators and moving pavements falling within items 84.22-71 , 75 and 76 Other Excavating, levelling , tamping, boring and extract ­ ing machinery , stationary or- mobile , for earth , min ­ erals or ores (for example , mechanical shovels , coal ­ cutters , excavators , scrapers , levellers and bulldozers); pile-drivers ; snow-ploughs, not self-propelled (including snow-plough attachments) : Excavating, levelling, tamping, boring and extracting machinery for earth, minerals or ores : Self-propelled, track-laying or wheeled , not capable of running on rails : Scrapers Other machinery : Mechanical shovels and excavators Bulldozers, angledozers and levellers Other machinery Parts Other : Boring and sinking machinery : Machinery Parts Other : Road rollers designed to be pushed or towed . . Other excavating, levelling, tamping and extracting machinery Parts Pile-drivers ; snow-ploughs, not self-propelled (includ ­ ing snow-plough attachments): Pile-drivers Snow-ploughs, not self-propelled (including snow ­ plough attachments) Parts Agricultural and horticultural machinery for soil pre ­ paration or cultivation (for example , ploughs , harrows , cultivators , seed and fertiliser distributors); lawn and sports ground rollers : Ploughs : Mouldboard Other 744.90 744.90 744.90 723.43 723.42 723.41 723.43 723.90 723.44 723.90 723.46 723.46 723.90 723.45 723.45 723.90 721.11 721.11 N N N N N N N N N I 31 . 12 . 79 Official Journal of the European Communities 407 84.24 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.24-21 84.24-23 84.24-25 84.24-29 84.24-31 84.24-39 84.24-40 84.24-51 84.24-59 84.24-60 84.24-81 84.24-89 84.25-01 84.25-09 84.25-14 84.25-17 84.25-22 84.25-24 84.25-25 84.25-27 84.25-30 84.25-41 84.25-49 84.24 (cont 'd) 84.25 B / II III a b C I II D E I II F G I II A I a b II B I II a 1 2 b C D E I II Scarifiers, rippers, cultivators, weeders, grubbers, hoes and barrows : Scarifiers and cultivators Harrows Other : Motor hoes Other Drills : Spacing drills Other Planters and transplanters Fertiliser distributors and manure spreaders : Mineral or chemical fertiliser distributors .... Manure spreaders Other machinery Parts : Ploughshares Other Harvesting and threshing machinery ; straw and fod ­ der presses ; hay or grass mowers ; winnowing and simi ­ lar cleaning machines for seed , grain or leguminous vegetables and egg-grading and other grading machines for agricultural produce (other than those of a kind used in the bread grain milling industry falling within heading No 84.29) : Mowers for lawns, parks or sports grounds : With motor : Electric Other Without motor Other mowers : With motor Other : Designed to be carried on or hauled by a tractor : With rotating attachments Other Other mowers Combine harvesters Pick-up threshers, threshers and attachments therefor . Haymaking machinery : Turners, side delivery rakes, and tedders Other 721.13 721.13 721.13 721.13 721.12 721.12 721.12 721.12 721.12 721.18 721.19 721.19 721.21 721.21 721.21 721.23 721.23 721.23 721.23 721.22 721.23 721.23 721.23 N N N N N N N N N N N N N N N N N N N N 408 Official Journal of the European Communities 31 . 12 . 79 84 .25 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.25-50 84.25-51 84.25-61 84.25-67 84.25-69 84.25-71 84.25-75 84.25-79 84.25-90 84.26-10 84.26-30 84.26-90 84.27-10 84.27-20 84.27-80 84.28-10 84.28-21 84.28-29 84.28-40 84.28-50 84.28-90 84.29-10 84.29-30 84.29-50 84.25 (cont 'd) 84.26 84.27 84.28 84.29 F G H U I II K L M N A B C A B C A B I II C D E A B C Forage harvesters Pick-up balers Cleaning, winnowing, sorting and grading machines for seed and grain Graders for eggs, fruit or other agricultural produce : Egg-graders Other Potato-diggers and potato harvesters Beet-topping machines and beet harvesters Other machinery Parts Dairy machinery (including milking machines) : Milking machines Other dairy machinery Parts Presses , crushers and other machinery , of a kind used in wine-making , cider-making , fruit juice preparation or the like : Presses Other machinery Parts Other agricultural , horticultural , poultry-keeping and bee-keeping machinery ; germination plant fitted with mechanical or thermal equipment ; poultry incubators and brooders : Poultry incubators and brooders Machinery for preparing fodder : Crushers and other mills for cereals, beans, peas and the like Other Automatic drinking bowls Other machinery Parts Machinery of a kind used in the bread grain milling industry , and other machinery (other than farm type machinery) for the working of cereals or dried legumi ­ nous vegetables : Machinery for mixing, cleaning, grading or preparing cereals or dried leguminous vegetables prior to mil ­ ling Other machinery Parts 721.23 721.23 721.24 721.24 721.24 721.23 721.23 721.23 721.29 721.31 721.38 721.39 721.91 721.91 721.98 721.97 721.97 721.97 721.97 721.97 721.99 727.11 727.11 727.19 N N N N N N N N N 31 . 12 . 79 Official Journal of the European Communities 409 84 .30 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.30-01 84.30-05 84.30-20 84.30-30 84.30-40 84.30-50 84.30-90 84.31-31 84.31-39 84.31-41 84.31-49 84.3 f-51 84.31-59 84.32-10 84.32-80 84.33-10 84.33-20 84.33-31 84.33-39 84.33-40 84.33-50 84.30 84.31 A B 84.32 84.33 A B C D E F G I II I a b II a b A B A I II III IV B C Machinery , not falling within any other heading of this Chapter , of a kind used in the following food or drink industries : bakery , confectionery , chocolate manufacture , macaroni , ravioli or similar cereal food manufacture , the preparation of meat , fish , fruit or vegetables (including mincing or slicing machines), sugar manufacture or brewing : Bakery and biscuit machinery Machinery for macaroni, ravioli or similar cereal food manufacture Machinery for the confectionery industry and for the manufacture of cocoa or chocolate Machinery for sugar manufacture Machinery for the preparation of meat Other machinery Farts Machinery for making or finishing cellulosic pulp , pa ­ per or paperboard : For making paper or paperboard : Machinery Farts Other : For making cellulosic pulp : Machinery Farts For the finishing of paper or paperboard : Machinery Parts Book-binding machinery , including book-sewing ma ­ chines : Machines Farts Paper or paperboard cutting machines of all kinds ; other machinery for making up paper pulp , paper or paperboard : Cutting machines : Reel slitting and re-reeling machines Other slitting and cross cutting machines .... Guillotines Other machines Machines for making bags, packets or envelopes . . . Machines for moulding articles in paper pulp, paper or paperboard 727.22 727.22 727.22 727.22 727.22 727.22 727.29 725.12 725.91 725.11 725.91 725.12 725.91 726.81 726.89 725.20 725.20 725.20 725.20 725.20 725.20 Official Journal of the European Communities 31 . 12 . 79410 84 .33 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.33-80 84.33-91 84.33-99 84.34-12 84.34-14 84.34-16 84.34-21 84.34-26 84.34-31 84.34-36 84.34-38 84.34-51 84.34-58 84.34-95 84.34-99 84.35-13 84.35-14 84.33 (cont 'd) 84.34 A I II B C 84.35 A 1 a D E I II a b a b c I II a b 1 a b II III 1 2 Other machines and machinery Parts : Of cutting machines Of other machines and machinery Machinery , apparatus and accessories for type-found ­ ing or type-setting ; machinery , other than the ma ­ chine-tools of heading No 84.45 , 84.46 or 84.47 , for preparing or working printing blocks , plates or cylin ­ ders ; printing type , impressed flongs and matrices , print ­ ing blocks , plates and cylinders ; blocks , plates , cylin ­ ders and lithographic stones , prepared for printing pur ­ poses (for example , planed , grained or polished): Type-founding or type-setting machines : For founding and setting (for example , linotypes , monotypes , intertypes ) : Machinery and apparatus Accessories and parts Other : For founding, but not setting For setting , without founding device Accessories and parts Blocks , plates , cylinders and other similar articles , other than lithographic stones : Ready for printing Simply prepared (for example, planed, grained or polished): Blocks and plates Other Other : Machinery for preparing or working printing blocks, plates or cylinders : Machinery Parts Printing type of all kinds Other Other printing machinery ; machines for uses ancillary to printing : Printing machinery : Cylinder letterpress printing machines , printing only one side of the sheet at each pass : Single-revolution machines : Machines Parts 725.20 725.99 725.99 726.31 726.91 726.31 726.31 726.91 726.32 726.32 726.32 726.31 726.91 726.32 726.32 726.71 726.99 N N N * I N 31 . 12 . 79 Official Journal of the European Communities 411 84. 35 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.35-15 84.35-16 84.35-31 84.35-33 84.35-38 84.35-51 84.35-53 84.35-58 84.35-71 84.35-78 84.36-10 84.36-31 84.36-33 84.36-35 84.36-91 84.36-93 84.37-11 84.37-16 84.37-17 84.37-18 84.35 A f (cont 'd) b II III B 84.36 84.37 A 1 2 a b c a b c I II A B 1 II III C I II I II a b c Two-revolution machines : Machines Parts Rotary presses : Office-type offset presses (of a size not exceeding 21 X 29'7 cm) Other presses Parts Other : Platen presses Other printing machinery Parts Machines for uses ancillary to printing : Machines Parts Machines for extruding man-made textiles ; machines of a kind used for processing natural or man-made textile fibres ; textile spinning and twisting machines ; textile doubling , throwing and reeling (including weft-winding) machines : Machines for extruding man-made textiles .... Machines of a kind used for processing natural or man ­ made textile fibres : Cards Combing machines Other Other : Textile spinning and twisting machines .... Textile doubling, throwing and reeling (including weft-winding) machines Weaving machines , knitting machines and machines for making gimped yarn , tulle , lace , embroidery , trim ­ mings , braid or net ; machines for preparing yarns for use on such machines , including warping and warp sizing machines : Weaving machines : Looms for narrow fabrics Other : Shuttle looms, automatic Shuttle looms, non-automatic Shuttle-less looms 726.71 726.99 726.41 726.41 726.99 726.42 726.71 726.99 726.72 726.99 724.41 724.42 724.42 724.42 724.43 724.43 724.51 724.51 724.51 724.51 N N N N N N N N N N N N N N N 412 Official Journal of the European Communities 31 . 12. 79 84 .37 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.37-21 84.37-23 84.37-25 84.37-29 84.37-36 84.37-38 84.37-41 84.37-50 84.37-70 84.38-12 84.38-18 84.38-32 84.38-33 84.38-36 84.38-37 84.38-38 84.38-52 84.37 (cont 'd) B C D 84.38 I a b 1 2 3 II a b III A I II B I a b II a b c C I Knitting machines : Flat knitting machines : Hand operated Other : Warp knitting machines (including Raschel type) Fully fashioned knitting machines (Cotton 's type ) Other Circular machines : With cylinder of diameter of 165 mm or less . . . With cylinder of diameter of more than 165 mm . . Machines for mending and repairing knitted goods Machines for making gimped yarn , tulle , lace, em ­ broidery , trimmings , braid or net Machines for preparing yarns for use on the above machines , including warping and warp sizing machines Auxiliary machinery for use with machines of heading No 84.37 (for example , dobbies , Jacquards , automatic stop motions and shuttle changing mechanisms); parts and accessories suitable for use solely or principally with the machines of the present heading or with ma ­ chines falling within heading No 84.36 or 84.37 (for example , spindles and spindle flyers , card clothing , combs , extruding nipples , shuttles , healds and heald ­ lifters and hosiery needles): Auxiliary machinery for use with machines of heading No 84.37 : Dobbies and Jacquards ; card reducing, copying, punching and assembling machines for use therewith Other Parts and accessories for machines of heading No 84.36 : For machines of a kind used for processing natural or man-made textile fibres : Card clothing Other For other machines : Spindles and spindle flyers Spinning rings and ring travellers Other Parts and accessories for machines of heading No 84.37 and for auxiliary machinery falling within items 84.38-12 and 84.38-18 : Shuttles 724.52 724.52 724.52 724.52 724.52 724.52 724.52 724.53 724.53 724.61 724.61 724.49 724.49 724.49 724.49 724.49 724.69 N N N N N N N N N 31 . 12 . 79 Official Journal of the European Communities 413 84 .38 NIMEXE code CCT reference Statistica subdivision Description SITC code Supplementary unit 84.38-53 84.38-54 84.38-59 84.39-00 84.40-12 84.40-14 84.40-15 84.40-41 84.40-42 84.40-44 84.40-45 84.40-48 84.40-50 84.40-61 84.40-65 84.40-70 84.40-71 84.38 (cont 'd ) 84.39 84.40 A B I II C C II III /V I a b II a 1 2 aa bb b c I II III a b Sinkers Needles and similar articles used in forming stitches Other Machinery for the manufacture or finishing of felt in the piece or in shapes , including felt-hat making ma ­ chines and hat-making blocks Machinery for washing , cleaning , drying , bleaching , ¢ dyeing , dressing , finishing or coating textile yarns , fabrics or made-up textile articles (including laundry and dry-cleaning machinery); fabric folding , reeling or cutting machines ; machines of a kind used in the manu ­ facture of linoleum or other floor coverings for apply ­ ing the paste to the base fabric or other support ; machines of a type used for printing a repetitive design , repetitive words or overall colour on textiles , leather , wallpaper , wrapping paper , linoleum or other materials , and engraved or etched plates , blocks or rollers therefor : Ironing machines and presses , electrically heated : Ironing machines and presses, of a power of : Less than 2 500 W 2 500 W or more Parts Clothes-washing machines , each of a dry linen capacity not exceeding 6 kg ; domestic wringers : Electrically operated : Clothes-washing machines : Fully automatic Other : With built-in centrifugal dryer Other Wringers Parts Other Other : Machines for printing textiles, leather or other materials Machines used in the manufacture of linoleum or other floor coverings for applying the paste to the base fabric or other support Washing, bleaching and dyeing machines : Clothes-washing machines , each of a dry linen capacity exceeding 6 kg Other 724.69 724.69 724.69 724.54 724.74 724.74 724.79 775.11 775.11 775.11 724.74 724.79 775.11 724.74 724.74 724.71 724.74 N N N N N 414 Official Journal of the European Communities 31 . 12 . 79 84 .40 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.40-75 84.40-77 84.40-81 84.40-85 84.40-90 84.41-12 84.41-13 84.41-14 84.41-15 84.41-17 84.41-30 84.42-01 84.42-10 84.42-50 84.42-80 84.43-10 84.43-30 84.40 C (cont 'd ) 84.41 A 1 a b II III B 84.42 84.43 IV a b V VI VII a b A B I II C A B Drying machines : Industrial Other Dry-cleaning machines Other machines Parts Sewing machines ; furniture specially designed for sew ­ ing machines ; sewing machine needles : Sewing machines ; furniture specially designed for sewing machines : Sewing machines ( lock-stitch only), with heads of a weight not exceeding 16 kg without motor or 17 kg including the motor ; sewing machine heads (lock-stitch only), of a weight not exceeding 16 kg without motor or 17 kg including the motor : Sewing machines having a value (not including frames , tables or furniture) of more than 65 EUA each Other Other sewing machines and other sewing machine heads Parts ; furniture specially designed for sewing machines : Parts of sewing machines Furniture and parts thereof Sewing machine needles Machinery (other than sewing machines) for preparing , tanning or working hides , skins or leather (including boot and shoe machinery) : Machines for preparing, tanning or finishing hides, skins or leather Machines for making articles of hide, skins or leather : For the manufacture or repair of boots and shoes Other Parts Converters , ladles , ingot moulds and casting machines , of a kind used in metallurgy and in metal foundries : Converters Ladles . 724.73 775.12 724.72 724.74 724.79 724.31 724.31 724.31 724.39 724.39 724.39 724.80 724.80 724.80 724.80 737.11 737.11 N N N 31 . 12 . 79 Official Journal of the European Communities 415 84 .43 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.43-51 84.43-59 84.43-71 84.43-79 84.43-90 84.44-10 84.44-91 84.44-95 84.44-97 84.44-98 84.44-99 84.45-01 84.45-03 84.45-05 84.45-07 84.45-12 84.45-14 84.45-16 84.43 (cont 'd ) 84.44 A B 84.45 A I II B I II C I a C / II D I II E 1 II a b 1 2 III 1 2 aa bb Ingot moulds : Of cast iron Other Casting machines : For casting under pressure Other Parts Rolling mills and rolls therefor : Rolling mills specially designed for the recycling of irradiated nuclear fuels (EURATOM) Other : Rolling mills Rolls : Of cast iron Of steel : Forged Cast Other parts Machine-tools for working metal or metal carbides , not being machines falling within heading No 84.49 or 84.50 : Specially designed for the recycling of irradiated nuclear fuels (for example , sheathing , unsheathing , shaping) : Automated by coded information (EURATOM) Other (EURATOM) Machine-tools operating by electro-erosion or other electrical processes ; ultrasonic machine-tools : Automated by coded information Other Other machine-tools : Lathes : Automated by coded information : Parallel lathes , multi-tool lathes, copying lathes Other : Automatic lathes and capstan and turret lathes Other 737.11 737.11 737.11 737.11 737.19 737.21 737.21 737.29 737.29 737.29 737.29 736.70 736.70 736.11 736.11 736.13 736.13 736.13 N N N N N N N 416 Official Journal of the European Communities 31 . 12 . 79 84 .45 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.45-22 84.45-24 84.45-26 84.45-36 84.45-37 84.45-38 84.45-39 84.45-41 84.45-43 84.45-44 84.45-45 84.45-46 84.45-47 84.45 C I (cont 'd) b II a b III a b IV n b 1 2 aa bb 1 2 1 2 1 2 3 Other : Parallel lathes, multi-tool lathes, copying lathe ­ Other : Automatic lathes and capstan and turret lathes Other Boring machines : Automated by coded information : Boring-milling machines Other Other : Boring-milling machines Other Planing machines : Automated by coded information Other Shaping machines , sawing machines and cutting ­ off machines , broaching machines and slotting machines : Automated by coded information Other : Shaping machines and slotting machines . . . Broaching machines Sawing machines and cutting-off machines . . 736.13 736.13 736.13 736.14 736.14 736 14 736.14 736.17 736.17 736.1 6 736.70 736.70 736.16 N N N N N N N N N N N N N 84.45-48 84.45-49 84.45-51 84.45-52 84.45-53 84.45-54 84.45-55 V a b VI a 1 ! 1 2 aa bb 1 2 aa bb aa Milling machines and drilling machines : Automated by coded information : Milling machines Drilling machines : Radial Other Other : Milling machines Drilling machines : Radial Other Sharpening , trimming, grinding , honing and lapping , polishing or finishing machines and similar machines operating by means of grinding wheels, abrasives or polishing products : Fitted with a micrometric adjusting system within the meaning of Additional Note 2 to this Chapter : Automated by coded information : Grinding machines 736.14 736.15 736.15 736.14 736.15 736.15 736.19 N N N N N N N 31 . 12. 79 Official Journal of the European Communities 417 84.45 NIMEXE code CCT reference Statistical subdivisiot Description SITC code I Supplementar unit 84.45-56 84.45-57 84.45-58 84.45-59 84.45-61 84.45-62 84.45-63 84.45-64 84.45-65 84.45-66 84.45-68 84.45 C VI a 1 (cont'd) 2 b 1 2 VII a b VIII a 1 2 bb aa 11 22 33 bb Other Other : Grinding machines : For flat surfaces For cylindrical surfaces Other Other Other : Automated by coded information Other Jig boring machines : Automated by coded information Other Gear-cutting machines : For cutting cylindrical gears : Automated by coded information Other 736.19 736.19 736.19 736.19 736.19 736.19 736.19 736.70 736.70 736.12 736.12 N N N N N N N N N N N 84.45-69 84.45-71 84.45-72 84.45-75 84.45-77 84.45-78 84.45-79 84.45-81 84.45-82 b 1 2 IX a b X a 1 2 1 2 aa bb 1 2 For cutting other gears : Automated by coded information Other Presses , other than those falling within subheadings 84.45 C X and C XI : Automated by coded information : Hydraulic Other Other : Hydraulic Other : For making rivets, bolts and screws Other Bending , folding , flattening , shearing , punching and notching machines : Automated by coded information : Betiding, folding and flattening machines . . . Shearing, punching and notching machines . . . 736.12 736.12 736.28 736.28 736.28 736.28 736.28 736.22 736.23 N N N N N N N N N 418 Official Journal of the European Communities 31 . 12 . 79 84 .45 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.45-83 84.45-84 84.45-85 84.45-86 84.45-87 84.45-88 84.45-89 84.45-92 84.45-93 84.45-94 84.45-95 84.45-96 84.45-97 84.45-98 84.46-11 84.46-19 84.46-99 84.47-01 84.47-09 84.45 C X (cont 'd ) b XI a b XII 84.46 84.47 i aa bb 2 aa bb 3 a b 1 aa bb 2 aa bb cc dd A I II B A I II Other : Bending, folding and flattening machines : For flat products Other Shearing machines : Hydraulic Other Punching and notching machines Forging machines and stamping machines : Automated by coded information Other Other : Bright-drawing machines for bars, tubes, angles, shapes, sections, wire and the like Other : Machines operating by cutting away or otherwise removing metal or metal carbides : Tapping, threading and screw-cuttingmachines Other Other : Thread rolling machines Machines for working flat products Machines for working wire Other Machine-tools for working stone , ceramics , concrete , asbestos-cement and like mineral materials or for working glass in the cold, other than machines falling within heading No 84.49 : Machines for working glass in the cold : For working optical glass Other Other Machine-tools for working wood , cork , bone , ebon ­ ite (vulcanite), hard artificial plastic materials or other hard carving materials , other than machines falling within heading No 844.9 : Machines designed to perform several different operations : With manual transfer of workpiece between each operation With automatic transfer of workpiece between each operation 736.22 736.22 736.23 736.23 736.23 736.21 736.21 736.70 736.18 736.70 736.22 736.70 736.70 736.70 728.11 728.11 728.11 728.12 728.12 N N N N N N N N N N N N N N N N N 31 . 12 . 79 Official Journal of the European Communities 419 84 .47 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.47 (cont 'd ) B Other : 84.47-10 I Sawing machines 728.12 N 84.47-20 II Sanding machines 728.12 N 84.47-30 III Lathes (including copying lathes) 728.12 N 84.47-40 IV Planing, milling or moulding machines 728.12 N 84.47-50 V Drilling or morticing machines 728.12 N 84.47-70 VI Splitting, cutting, slicing or paring machines . . . . 728.12 N 84.47-91 VII Bending and assembling machines, including presses 728.12 N 84.47-98 84.48 VIII Other Accessories and parts suitable for use solely or prin ­ cipally with the machines falling within headings Nos 84.45 to 84.47 , including work and tool holders , self ­ opening dieheads , dividing heads and other appliances for machine-tools ; tool holders for any type of tool or machine-tool for working in the hand : 728.12 N 84.48-10 A Work holders and tool holders, including self-opening dieheads 736.80I 84.48-30 B C Dividing heads and other special attachments for machine-tools Other : 736.80 84.48-91 I For machine-tools of heading No 84.45 736.90I 84.48-93 II For machine-tools of heading No 84.46 728.19I 84.48-95 84.49 III A For machine-tools of heading No 84.47 Tools for working in the hand , pneumatic or with self ­ contained non-electric motor : Pneumatic tools : 728.19 84.49-01 / II Concrete vibrators Other : 745.11 N 84.49-11 a Metal-working 745.11I 84.49-19 b B Other Tools with self-contained non-electric motor : 745.11 84.49-31 / Chain saws 745.11 N 84.49-39 II Other 745.11I 84.49-90 C Parts 745.19I 84.50-00 84.50 Gas-operated welding , brazing , cutting and surface tempering appliances 737.31 420 Official Journal of the European Communities 31 . 12. 79 84 .51 NIMEXE code I CCT reference Statistical subdivision Description SITC code Supplementary unit 84.51-12 84.51-13 84.51-14 84.51-18 84.51-19 84.51-20 84.51-30 84.52-11 84.52-15 84.52-21 84.52-29 84.52-61 84.52-63 84.52-65 84.52-71 84.52-79 84.52-81 84.52-89 84.52-95 84.51 A B 84.52 A B 1 11 a 1 aa bb 2 aa bb b I II I a b II a 1 aa bb 2 b 1 2 HI a b IV Typewriters , other than typewriters incorporating cal ­ culating mechanisms ; cheque-writing machines : Typewriters : Automatic typewriters, controlled by data media . . Other : Conventional typewriters with ordinary characters : Weighing not more than 12 kg (excluding case): Non-electric Electric Weighing more than 12 kg (excluding case): Non-electric Electric Other Cheque-writing machines Calculating machines ; accounting machines , cash registers , postage-franking machines , ticket-issuing machines and similar machines , incorporating a cal ­ culating device : Electronic calculating machines : Incorporating a printing device Not incorporating a printing device Other : Calculating machines : Performing four operations Other Accounting machines : Incorporating devices for keeping accounts : Performing two operations : Numeric Alpha-numeric Performing three or four operations (multi ­ purpose accounting machines) Not incorporating devices for keeping accounts : Invoicing machines Other Cash registers incorporating a totalling device : Electronic Other Other 751.11 751.12 751.11 751.12 751.11 751.18 751.18 751 21 751.21 751.21 751.21 751.22 751.22 751.22 751.22 751.22 751.23 751.23 751.28 N N N N N N N N N N N N N N N N N N N 31 . 12 . 79 Official Journal of the European Communities 421 84 .53 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.53-01 84.53-09 84.53-20 84.53-41 84.53-60 84.53-70 84.53-81 84.53-85 84.53-89 84.53-91 84.53-98 ! 84.54-10 84.54-31 84.54-39 84.54-51 84.54-55 84.54-59 84.53 A B 84.54 A B / II I a b 1 2 aa bb cc 11 22 33 II a b I a b II a b c Automatic data processing machines and units thereof ; magnetic or optical readers , machines for transcribing data onto data media in coded form and machines for processing such data , not elsewhere specified or in ­ cluded : Automatic data processing machines , and units there ­ of, for use in civil aircraft : Analogue machines and hybrid machines Digital machines Other : Automatic data processing machines and units there ­ of : Analogue machines and hybrid machines . . . Digital machines : Compact processing units comprising, in the same housing, at least a central processing unit and an input/output unit Other : Central processing units ; processors consisting of the arithmetical and logical elements and the control units Separate central storage unit Peripheral units , including control and adapting units (connectible directly or indirectly to the central unit ): Storage units Input and/or output units Other Other : Punches, verifiers and calculators Other Other office machines (for example , hectograph or stencil duplicating machines , addressing machines , coin-sorting machines , coin-counting and wrapping machines , pencil-sharpening machines , perforating and stapling machines): Addressing machines and address plate embossing machines Other : Duplicating machines : Hectograph Stencil Other : Mail processing machines Coin sorting, counting and wrapping machines Other 752.10 752.20 752.10 752.20 752.30 752.40 752.50 752.50 752.50 752.80 752.80 751.88 751.81 751.81 751.88 751.88 751.88 N N N N N N N N N N N N N N N N 422 Official Journal of the European Communities 31 . 12 . 79 84 . 55 NIMEXE code CCT reference Statistical | subdivision , Description SITC code Supplementary unit 84.55-10 84.55-50 84.55-92 84.55-93 84.55-95 84.55-96 84.55-99 84.56-20 84.56-40 84.56-55 84.56-59 84.56-70 84.56-80 84.57-10 84.57-30 84.58-10 84.58-80 84.55 A B C 84.56 84.57 A B 84.58 I II III IV V A B C I II D E A B Parts and accessories (other than covers , carrying cases and the like ) suitable for use solely or principally with machines of a kind falling within heading No 84.51 , 84.52 , 84.53 or 84.54 : Address plates Parts and accessories for electronic calculating ma ­ chines falling within subheading 84.52 A Other : Of typewriters of subheading 84.51 A Of non-electronic calculating machines of subdivision 84.52 B I Of accounting machines and of cash registers of subdivisions 84.52 B II and B III Of machines of heading No 84.53 Other Machinery for sorting , screening , separating , wash ­ ing , crushing, grinding or mixing earth , stone , ores or other mineral substances , in solid (including powder and paste ) form ; machinery for agglomerating , mould ­ ing or shaping solid mineral fuels , ceramic paste , unhar ­ dened cements , plastering materials or other mineral products in powder or paste form ; machines for forming foundry moulds of sand : Sorting, screening, separating and washing machines Crushing and grinding machines Mixing and kneading machines : Concrete and mortar mixers Other mixing and kneading machines Other machines Parts Glass-working machines (other than machines for work ­ ing glass in the cold); machines for assembling electric filament and discharge lamps and electronic and similar tubes and valves : Glass-working machines (other than machines for working glass in the cold) Machines for assembling electric filament and dis ­ charge lamps and electronic and similar tubes and valves Automatic vending machines (for example , stamp , cigarette , chocolate and food machines ), not being games of skill or chance Machines Parts I 759.15 759.90 759.11 759.90 759.90 759.90 759.15 728.31 728.32 728.33 728.33 728.34 728.39 728.41 728.41 745.24 745.24 N 31 . 12 . 79 Official Journal of the European Communities 423 84 .59 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.59-10 84.59-31 84.59-32 84.59-33 84.59-34 84.59-35 84.59-36 84.59-43 84.59-44 84.59-45 84.59-47 84.59-48 84.59-52 84.59 A B C D I II E I II I II a b a b a b a b 1 2 Machines and mechanical appliances , having indi ­ vidual functions , not falling within any other heading of this Chapter : For the manufacture of the products mentioned in subheading 28.51 A (EURATOM) Nuclear reactors (EURATOM): Reactors Parts : Fuel elements, not irradiated Other Specially designed for the recycling of irradiated nuclear fuels (for example , sintering of radio-active metal oxides , sheathing) (EURATOM) Rope or cable making machinery , including electric wire and cable making machines : Stranding, twisting , cabling and similar machines and appliances : Machines and appliances Parts Other machines and appliances (for example , reinforcing , taping , insulating and the like for the preparation , coating , finishing of ropes and cables): Machines and appliances Parts Other : The following goods , for use in civil aircraft : Hydropneumatic spherical batteries ; Mechanical actuators for thrust reversers ; Toilet units specially designed for aircraft ; Servo-mechanisms , non-electric ; Hydraulic servo-motors , non-electric ; Non-electric starter motors ; Pneumatic starters for jet engines ; Windscreen wipers , non-electric ; Propeller regulators , non-electric Other machines and mechanical appliances : For processing tea and coffee For the animal or vegetable fats and oil industries : Presses Other 728.48 718.70 71*8.70 718.70 728.48 728.48 728.49 728.48 728.49 728.48 728.48 727.21 727.21 N 424 Official Journal of the European Communities 31 . 12 . 79 84 .59 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.59-54 84.59-56 84.59-57 84.59-58 84.59-62 84.59-64 84.59-66 84.59-68 84.59-73 84.59-76 84.59-77 84.59-78 84.59-81 84.59-83 84.59-85 84.59-89 84.59-91 84.59-93 84.59-95 84.59-97 84.59-99 84.60-31 84.60-41 84.60-49 84.59 E II (cont 'd ) III 84.60 r d 1 2 aa bb cc 11 aaa bbb 22 33 44 55 3 aa bb 4 aa bb 5 6 a b c d e A B 1 a b For the tobacco industry Other : For the food, drink or vinegar manufacturing industries For the rubber and artificial plastic materials industries : Injection moulding machines Extruders Other : Presses : Compression presses and transfer moulding presses Other Machines for the manufacture of foam products Thermoforming machines Blow moulding machines Other For treating wood : Presses Other For treating metals : Presses Other For public works, building and the like .... Other Parts : Of machines and appliances for the tobacco industry Of machines and appliances for the rubber and artificial plastic materials industries Of machines and appliances for treating wood . . Of machines and appliances for treating metals . . Of other machines and appliances Moulding boxes for metal foundry ; moulds of a type used for metal (other than ingot moulds), for metal carbides , for glass , for mineral materials ( for example , ceramic pastes , concrete or cement) or for rubber or artificial plastic materials : Moulding boxes Moulds : For metal or metal carbides : Injection or compression types Other 728.43 728.48 728.42 728.42 728.42 728.42 728.42 728.42 728.42 728.42 728.44 728.44 728.45 728.45 723.48 728.48 728.49 728.49 728.49 728.49 728.49 749.91 749.91 749.91 31 . 12 . 79 Official Journal of the European Communities 425 84 .60 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.60-52 84.60-61 84.60-71 84.60-75 84.60-79 84.61-10 84.61-91 84.61-92 84.61-94 84.61-96 84.62-11 84.62-13 84.62-17 84.62-21 84.62-23 84.62-26 84.62-27 84.62-29 84.62-33 84.63-11 84.63-15 84.60 (cont 'd ) 84.61 A B 84.62 84.63 A B B II III /V a b 1 2 I II a b c A I II III IV V VI B I a b II For glass For mineral materials For rubber or artificial plastic materials : Injection or compression types Other : Of cast iron Other Taps , cocks , valves and similar appliances , for pipes , boiler shells , tanks , vats and the like , including pres ­ sure reducing valves and thermostatically controlled valves : Pressure reducing valves Other : Automatic Not automatic : Of iron or steel Of non-ferrous metals Of other materials Ball , roller or needle roller bearings : Bearings : Ball Needle roller Tapered roller Cylindrical roller Spherical roller Other roller Parts : Balls, needles or rollers : Tapered rollers Other Other Transmission shafts , cranks , bearing housings , plain shaft bearings , gears and gearing (including friction gears and gear-boxes and other variable speed gears), flywheels , pulleys and pulley blocks , clutches and shaft couplings : Pulleys , shaft couplings (other than universal joints) and torque converters , for use in civil aircraft . . . Speed changers and gearboxes , chain sprockets, clutches and universal joints (excluding parts thereof), for use in civil aircraft 749.91 749.91 749.91 749.91 749.91 I 749.20 749.20 749.20 749.20 749.20 749.10 749.10 749.10 749.10 749.10 749.10 749.10 749.10 749.10 749.30 749.30 426 Official Journal of the European Communities 31 . 12 . 79 84 .63 NIMEXE code CCT reference Statistical subdivision Description CST code Supplementary unit 84.63-17 84.63-21 84.63-35 84.63-38 84.63-43 84.63-51 84.63-57 84.63-71 84.63-78 84.63-80 84.64-10 84.64-30 84.65-10 84.65-31 84.65-39 84.65-41 84.65-45 84.65-51 84.65-53 84.63 (cont 'd ) C D 84.64 84.65 A B / II III IV V VI VII VIII IX A B I a b II a b c 1 2 Bearing housings , whether or not incorporating ball , roller or needle roller bearings Other : Transmission shafts and cranks Plain shaft bearings Plain housings, with or without plain bearings . . Gears and gearing Friction gears Gear-boxes and other variable speed gears .... Clutches and shaft couplings Flywheels, pulleys and pulley blocks Parts Gaskets and similar joints of metal sheeting com ­ bined with other material (for example , asbestos , felt and paperboard) or of laminated metal foil ; sets or assortments of gaskets and similar joints , dissimi ­ lar in composition , for engines , pipes , tubes and the like , put up in pouches , envelopes or similar packings : Gaskets and similar joints of metal sheeting combined with other material or of laminated metal foil . . Sets or assortments of gaskets and similar joints, dis ­ similar in composition, for engines, pipes, tubes attd the like, put up in pouches, envelopes or similar pack ­ ings Machinery parts , not containing electrical connec ­ tors , insulators , coils , contacts or other electrical features and not falling within any other heading of this Chapter : Parts of base metal , turned from bars, rods , angles , shapes, sections or wire , of solid section , the greatest diameter of which does not exceed 25 mm Other : Ships ' propellers : Of bronze Of other materials Other : Of non-malleable cast iron Of malleable cast iron Of iron or steel : Of cast steel Of forged iron or steel 749.30 749.30 749.30 749.30 749.30 749.30 749.30 749.30 749.30 749.30 749.92 749.92 749.99 749.99 749.99 749.99 749.99 749.99 749.99 N N 31 . 12 . 79 Official Journal of the European Communities 427 84 .65 NIMEXE code CCT reference Statistical subdivision Description CST code Supplementary unit 84.65-55 84.65-58 84.65-60 84.65-70 84.80-00 to 84.89-65 84.97-00 84.65 B (cont 'd ) II c 3 4 d e Of stamped iron or steel Other Of copper Of other materials Goods classified in Chapter 84, being component parts of complete industrial plant exported in accordance with Commission Regulation (EEC) No 518/79 (see note on page 8 ) Goods of Chapter 84 carried by post 749.99 749.99 749.99 749.99 (M 911.00 (') See list of headings for exports of component parts of complete industria ,plant , page 500 . 428 Official Journal of the European Communities 31 . 12 . 79 CHAPTER 85 ELECTRICAL MACHINERY AND EQUIPMENT ; PARTS THEREOF Notes 1 . This Chapter does not cover : (a ) Electrically warmed blankets , bed pads , foot- muffs and the like ; electrically warmed clothing, footwear and ear pads and other electrically warmed articles worn on or about the person ; ( b ) Articles of glass of heading No 70.11 ; or (c ) Electrically heated furniture of Chapter 94 . 2 . Heading No 85.01 is to be taken not to apply to goods described in heading No 85.08 , 85.09 or 85.21 , other than metal tank mercury arc rectifiers which remain classified in heading No 85.01 . 3 . Heading No 85.06 is to be taken to apply only to the following electro-mechanical machines of types commonly used for domestic purposes : (a ) Vacuum cleaners , floor polishers , food grinders and mixers , fruit juice extractors and fans , of any weight ; ( b ) Other machines provided the weight of such other machines does not exceed 20 kg . The heading does not , however , apply to dish washing machines (heading No 84.19), centrifugal and other clothes washing machines (heading No 84.18 or 84.40), roller and other ironing machines (heading No 84.16 or 84.40), sewing machines (heading No 84.41 ) or to electro-thermic appliances (heading No 85.12). 4. For the purposes of heading No 85.19, "printed circuits " are to be taken to be circuits obtained by forming on an insulating base , by any printing process (for example , embossing , plating-up , etching) or by the " film circuit " technique , conductor elements , contacts or other printed components (for example , inductances , resistors , capa ­ citors ) alone or interconnected according to a pre-established pattern , other than elements which can produce, rectify, modulate or amplify an electrical signal (for example, semi-conductor elements). The term "printed circuits " does not cover circuits combined with elements other than those obtained during the printing process . Printed circuits may, however , be fitted with non-printed connecting elements . Thin- or thick-film circuits comprising passive and active elements obtained during the same technological process are to be classified in heading No 85.21 . 5 . For the purposes of heading No 85.21 : A. " Diodes , transistors and similar semi-conductor devices " are to be taken to be those devices the operation of which depends on variations in resistivity on the application of an electric field ; B. " Electronic microcircuits " are to be taken to be : ( a ) Microassemblies of the "fagot" module , moulded module , micromodule and similar types , consisting of discrete , active or both active and passive miniaturised components which are combined and inter ­ connected ; ( b ) Monolithic integrated circuits in which the circuit elements (diodes , transistors , resistors , capacitors , interconnections , etc .) are created in the mass (essentially ) and on the surface of a semi-conductor mate ­ rial (doped silicon , for example) and are inseparably associated ; (c) Hybrid integrated circuits in which passive and active elements , some obtained by thin- or thick-film technology (resistors , capacitors , interconnections , etc .), others by semi-conductor technology (diodes , transistors , monolithic integrated circuits , etc .), are combined , to all intents and purposes indivisibly , on a single insulating substrate (glass , ceramic , etc .). These circuits may also include miniaturised discrete components . For the classification of the articles defined in this Note , heading No 85.21 shall take precedence over any other heading in the Tariff which might cover them by reference to , in particular , their function . 31 . 12 . 79 Official Journal of the European Communities 429 85.oi NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 85.01-01 85.01-03 85.01-04 85.01-05 85.01-06 85.01-07 85.01-08 85.01-09 85.01-10 85.01-11 85.01-12 85.01-13 85.01-14 85.01-15 85.01-17 85.01-18 85.01-21 85.01-23 85.01-24 85.01-25 85.01-26 85.01 A B I a b 1 11 III IV V V/ 1 aa bb cc 2 3 aa 11 22 33 bb 11 22 cc dd 11 22 ee 11 aaa bb Electrical goods of the following descriptions : gene ­ rators , motors , converters (rotary or static), trans ­ formers , rectifiers and rectifying apparatus , inductors : The following goods , for use in. civil aircraft : Generators , converters (rotary or static), rectifiers and rectifying apparatus , inductors ; Electric motors of an output of not less than 0*75 kW but less than 150 kW ; Transformers rated at 1 kVA or more : Motors of an output of not less than 0-75 kW but less than 150 kW Generators Rotary converters Static converters , rectifiers and rectifying apparatus Transformers Inductors Other machines and apparatus : Generators , motors (whether or not equipped with speed reducing, changing or step-up gear) and rotary converters : Synchronous motors of an output of not more than 18 W Other : Specially designed for welding, without welding equipment : Generating sets Generators Rotary converters Motors and other generators, the performance of which is not expressed in kW or kVA (tacho ­ meter generators , rotary phase advancers, magnetic amplifiers, etc.) Other : Generating sets with compression ignition engines, of an output of : Not more than 75 kVA More than 75 kVA but not more than 750 kVA More than 750 kVA Generating sets with spark ignition piston engines, of an output of : Not more than 7-5 kVA More than 7-5 kVA Traction motors Other universal motors, of an output of : Not more than 0-05 kW More than 0-05 kW Other a.c . motors , of an output of : Not more than 0-05 kW: Synchronous motors 3 Other 716.10 716.10 716.30 771.21 771.18 771.22 716.21 716.23 716.10 716.30 716.10 716.23 716.23 716.23 716.23 716.23 716.10 716.21 716.21 716.21 716.21 N N N N N N . N N N N N N N N N N N N N N N 430 Official Journal of the European Communities 31 . 12 . 79 85 .01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementar unit 85.01-28 85.01-31 85.01-33 85.01-34 85.01-36 85.01-38 85.01-39 85.01-41 85.01-42 85.01-44 85.01-46 85.01-47 85.01-49 85.01-52 85.01-54 85.01-55 85.01-56 85.01-57 85.01-58 85.01-59 85.01-61 85.01-62 85.01-63 85.01-64 85.01-65 85.01 B I b (cont 'd) II 3 ee 22 aaa bbb 111 222 333 444 555 666 ft 11 22 33 44 aaa bbb gg 11 22 33 44 55 66 bb a 1 2 b 1 2 c d 1 aa Other : Single-phase motors Multi-phase motors, of an output of : Not more than 0-75 kW More than 0-75 kW but not more than 7-5 kW More than 7-5 kW but not more than 37 kW More than 37 kW but not more than 75 kW More than 75 kW but not more than 750 kW More than 750 kW a.c . generators (alternators ), of an output of : Not more than 7-5 kVA More than 7-5 kVA but not more than 75 kVA More than 75 kVA but not more than 750 kVA More than 750 kVA : Turbo-generators Other d.c. motors and generators, of an output of : Not more than 0-05 kW More than 0-05 kW but not more than 0-75 kW More than 0-75 kW but not more than 7-5 kW More than 7-5 kW but not more than 75 kW More than 75 kW but not more than 750 kW More than 750 kW Rotary converters Transformers , static converters , rectifiers and recti ­ fying apparatus , inductors : Ballasts for discharge tubes : Inductors, whether or not connected with a capa ­ citor Other Measuring transformers : For voltage measurement Other Transformers specially designed for arc welding, without welding equipment Other transformers : Transformers with liquid dielectric, rated at : Not more than 650 kVA 716.21 716.21 716.21 716.21 716.21 716.21 716.21 716.22 716.22 716.22 716.22 716.22 716.10 716.10 716.10 716.10 716.10 716.10 716.30 771.22 771.18 771.18 771.18 771.18 771.11 N N N N N N N N N N N N N N N N N N N N N N N N N 31 . 12. 79 Official Journal of the European Communities 431 85 .01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 85.01-66 85.01-68 85.01-69 85.01-71 85.01-75 85.01-79 85.01-84 85.01-88 85.01-91 85.01-93 85.01-95 85.02-11 85.02-19 85.02-30 85.02-50 85.02-70 85.03-11 85.03-19 85.03-20 85.03-30 85.03-40 85.03-50 85.03-90 85.01 B II (cont 'd) C 85.02 85.03 d 1 bb cc dd 2 aa bb e f 1 2 I II III A I II B C D A I a 1 2 b c d II B More than 650 kVA but not more than 1 600 kVA More than 1 600 kVA but not more than 10 000 kVA More than 10 000 kVA Transformers without liquid dielectric, rated at : Not more than 16 kVA More than 16 kVA Other inductors Static converters, rectifiers and rectifying appara ­ tus : Specially designed for welding, without welding equipment Other Parts : Of generators, motors and rotary converters . . . Of transformers and inductors Of static converters and of rectifiers and rectifying apparatus Electro-magnets ; permanent magnets and articles of special materials for permanent magnets , being blanks of such magnets ; electro-magnetic and per ­ manent magnet chucks , clamps , vices and similar work holders ; electro-magnetic clutches and coup ­ lings ; electro-magnetic brakes ; electro-magnetic lif ­ ting heads : Permanent magnets and articles of special materials for permanent magnets , being blanks of such magnets : Metallic Other ! Electro-magnetic clutches, couplings and brakes . . . Electro-magnetic lifting heads Other Primary cells and primary batteries : Primary cells and primary batteries : Of a volume of 300 cm3 or less : Manganese dioxide : Alkaline Other Silver oxide Mercury oxide Other Of a volume of more than 300 cm3 Parts 771.11 771.11 771.11 771.18 771.18 771.22 771.21 771.21 716.90 771.29 771.29 778.81 778.81 778.81 778.81 778.81 778.11 778.11 778.11 778.11 778.11 778.11 778.11 N N N I N N N N N 432 Official Journal of the European Communities 31 . 12. 79 85 .04 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 85.04-01 85.04-21 85.04-25 85.04-29 85.04-31 85.04-39 85.04-40 85.04-51 85.04-53 85.04-57 85.05-10 85.05-30 85.05-50 85.05-71 85.05-75 85.05-90 85.06-10 85-06-30 85.06-40 85.06-50 85.06-60 85.06-70 85.06-85 85.06-99 85.04 A B C I II 85.05 85.06 A B I II a b c I a b II a b A B C D I II E I II III I II III IV V Electric accumulators : Lead-acid accumulators : Weighing 7 kg or less each Other : Traction batteries Starter batteries Other lead-acid accumulators Other accumulators : Nickel-cadmium accumulators : Hermetically sealed Other Other accumulators Parts : Wooden separators Other : Plates for accumulators Other Tools for working in the hand , with self-contained electric motor : Drills of all kinds Tools of general use Tools for cutting fabrics Other tools : For working wood or metal Other Parts Electro-mechanical domestic appliances , with self ­ contained electric motor : Vacuum cleaners and floor polishers : Vacuum cleaners Floor polishers Parts Other : Food grinders and mixers ; fruit juice extractors . Extractor hoods Room fans Other electro-mechanical domestic appliances . . . Parts 778.12 778.12 778.12 778.12 778.12 778.12 778.12 778.19 778.19 778.19 778.40 778.40 778.40 778.40 778.40 778.40 775.71 775.71 775.79 775.73 775.72 775.72 775.78 775.79 N N N .N N N N N N N N N N N 31 . 12 . 79 Official Journal of the European Communities 433 85 .07 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 85.07-11 15.07-19 85.07-30 85.08-20 *5.08-40 85.08-50 85.08-60 85.08-71 85.08-79 85.09-01 85.09-05 85.09-09 85.09-19 85.09-30 85.09-91 85.09-99 85.10-10 85.07 A B 85.08 A B I II III IV 85.09 A B C 85.10 A I II a b I a b 1 2 II I II Shavers and hair clippers , with self-contained elec ­ tric motor : Shavers : Shavers Parts Hair clippers Electrical starting and ignition equipment for inter ­ nal combustion engines (including ignition magnetos , magneto-dynamos , ignition coils , starter motors , spark ­ ing plugs and glow plugs); generators (dynamos and alternators ) and cut-outs for use in conjunction with such engines : For use in civil aircraft , excluding parts of such goods Other : Starter motors , generators and cut-outs .... Ignition magnetos , including magneto-dynamos and magnetic flywheels Glow plugs Other : Sparking plugs Other Electrical lighting and signalling equipment and elec ­ trical windscreen wipers , defrosters and demisters , for cycles or motor vehicles : Lighting equipment , other than equipment of heading No 85.08 : For bicycles : Sets comprising a dynamo and a headlamp .... Other : Dynamos Other, including parts For motor-cycles and other motor vehicles Sound signalling equipment Other : Electrical windscreen wipers, defrosters and demisters Other Portable electric battery and magneto lamps , other than lamps falling within heading No 85.09 : Miners ' safety lamps 775.40 775.40 775.79 778.31 778.31 778.31 778.31 778.31 778.31 778.32 778.32 778.32 778.32 778.32 778.32 778.32 812.43 N N N 434 Official Journal of the European Communities 31 . 12 . 79 85 . 10 NIMEXE code CCT reference Statistical subdivision Description CST code Supplementary unit 85.10-91 85.10-95 85.11-11 85.11-13 85.11-15 85.11-18 85.11-22 85.11-24 85.11-26 85.11-28 85.11-32 85.11-34 85.11-41 85.11-44 85.11-46 85.11-48 85.10 (cont 'd ) B 85.11 A I II B / J ] a J 2 b c d e f I a 1 2 b 1 aa 11 22 33 bb Other : Lamps Parts Industrial and laboratory electric furnaces , ovens and induction and dielectric heating equipment ; electric or laser-operated welding , brazing , soldering or cutting machines and apparatus : Furnaces , ovens , induction and dielectric heating equipment : Specially designed for the separation of irradiated nuclear fuels , for the treatment of radio-active waste or for the recycling of irradiated nuclear fuels (EURATOM) Other : Resistance heating furnaces : Bakery and biscuit ovens Other Liquid resistance furnaces Induction and dielectric furnaces Other furnaces and ovens Induction and dieletric heating equipment .... Parts Electric or laser-operated welding, brazing, soldering or cutting machines and apparatus : Machines and apparatus for welding or cutting metals : Fully or partly automatic welding systems : For metal arc-welding or plasma arc-welding . . Other Other machines and apparatus : For metal arc-welding or plasma arc-welding or cutting : For manual welding with coated electrodes, complete with welding or cutting devices, and consigned with : Generators or rotary converters Transformers Static converters, rectifiers or rectifying apparatus Other 812.43 812.43 741.31 741.31 741.31 741.31 741.31 741.31 741.31 741.31 737.32 737.32 737.32 737.32 737.32 737.32 31 . 12 . 79 Official Journal of the European Communities 435 85 . 11 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 85.11-51 85.11-55 85.11-59 85.11-60 85.11-71 85.11-79 85.11-80 85.12-02 85.12-04 85.12-05 85.12-08 85.12-11 85.12-21 85.12-23 85.12-27 85.12-29 85.12-32 85.12-34 85.12-36 85.12-39 85.11 B (cont 'd ) 85.12 A I II B I II C I b 2 aa bb II III a b IV a b c a b 1 2 c 1 a b 11 III For resistance welding : For butt ivelding Other Other Machines and apparatus for welding or cutting materials other than metals Brazing and soldering machines and apparatus : Hand soldering irons and guns Other Parts Electric instantaneous or storage water heaters and immersion heaters ; electric soil heating apparatus and electric space heating apparatus ; electric hair dressing appliances (for example , hair dryers , hair curlers , curling tong heaters ) and electric smoothing irons ; electro-thermic domestic appliances ; electric heating resistors , other than those of carbon : Electric instantaneous or storage water heaters and immersion heaters : For use in civil aircraft , excluding parts of such goods Other : Instantaneous or storage water heaters Immersion heaters Parts Electric soil heating apparatus and electric space heating apparatus : For use in civil aircraft , excluding parts of such goods Other : Storage heating apparatus Other heating apparatus : Blower-type apparatus Other apparatus Parts Electric hair dressing appliances ( for example , hair dryers , hair curlers , curling tong heaters) : Hair dryers of all kinds : Drying hoods Other Other electric hair dressing appliances Parts 737.32 737.32 737.32 737.32 737.32 737.32 737.32 775.81 775.81 775.81 775.89 775.82 775.82 775.82 775.82 775.89 775.83 775.83 775.83 775.89 N N N N N N N 436 Official Journal of the European Communities 31 . 12 . 79 85 .12 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 85.12-41 85.12-48 85.12-50 85.12-51 SS.12-53 85.12-54 85.12-55 85.12-71 85.12-79 85.12-80 85.12-90 85.13-11 85.13-19 85.13-31 85.13-39 85.13-50 85.13-81 85.13-85 85.14-10 85.14-30 85.14-40 85.14-50 85.14-60 85.14-98 85.12 (cont 'd) D E I II F 85.13 A B 85.14 A B I II a b c d e f 8 I II I a b II III a b I II III /V V Electric smoothing irons : Smoothing irons Parts Electro-thermic domestic appliances : Electric cooking stoves , ranges , ovens and food warmers (excluding parts thereof), for use in civil aircraft Other : Boiling plates Cookers Toasters Grillers and roasters Coffee or tea makers Other appliances Parts Electric heating resistors Electrical line telephonic and telegraphic apparatus (including such apparatus for carrier-current line sys ­ tems ) : Apparatus for carrier-current line systems : Apparatus Parts Other : Telephonic apparatus : Telephone sets . . Other Telegraphic apparatus Parts : Of telephonic apparatus Of telegraphic apparatus Microphones and stands therefor ; loudspeakers ; audio ­ frequency electric amplifiers : For use in civil aircraft , excluding parts of such good! Other : Microphones and stands therefor Loudspeakers Audio-frequency electric amplifiers for line telephonic and telegraphic systems Other audio-frequency amplifiers ; sound amplifier sets Parts 775.84 775.89 775.86 775.86 775.86 775.86 775.86 775.86 775.86 775.89 775.87 764.10 764.91 764.10 764.10 764.10 764.91 764.91 764.2C 764 .2( 764.2( 764.2( 764.2( 764.9: N N N N N N N 31 . 12 . 79 Official Journal of the European Communities 437 85 . 15 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 85.15-02 85.15-04 85.15-06 85.15-09 85.15-11 85.15-12 85.15-15 85.15-16 85.15-17 85.15-19 85.15-25 85.15-27 85.15-28 85.15-32 l 85.15-34 85.15-36 85.15-37 85.15-39 85.15 A I a b II a b III a b 1 2 IV B I II aa bb 11 22 33 cc 11 22 aaa bbb a b c Radiotelegraphic and radiotelephonic transmission and reception apparatus ; radio-broadcasting and te ­ levision transmission and reception apparatus (in ­ cluding receivers incorporating sound recorders or reproducers ) and television cameras ; radio navigatio ­ nal aid apparatus , radar apparatus and radio remote control apparatus : Radiotelegraphic and radiotelephonic transmission and reception apparatus ; radio-broadcasting and tele ­ vision transmission and reception apparatus ( including receivers incorporating sound recorders or reproducers ) and television cameras : Transmitters : Radiotelegraphic and radiotelephonic apparatus , for use in civil aircraft Other Transmitter-receivers : Radiotelegraphic and radiotelephonic apparatus , for use in civil aircraft Other Receivers , whether or nor incorporating sound re ­ corders or reproducers : Radio receivers and radiotelegraphic and radio ­ telephonic apparatus , for use in civil aircraft . Other : Pocket receivers for calling or paging . . . Other : Radiotelephonic or radiotelegraphic .... Radio-broadcast : Portable Non-portable, for fitting to motor vehicles Other Television : Colour Monochrome : Portable Other Television cameras Other apparatus : For use in civil aircraft Other : Radio remote control apparatus Radio navigational aid apparatus Radar apparatus 764.30 764.30 764.30 764.30 764.81 764.81 764.81 762 20 762.10 762.80 761.10 761.20 761.20 764.82 764.83 764.83 764.83 764.83 N N N N N N N N N N N N N N N 438 Official Journal of the European Communities 31 . 12 . 79 85 . 15 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 85.15-40 "85.15-41 85.15-49 85.15-50 85.15-82 85.15-84 85.15-86 85.15-88 85.15-91 85.15-99 85.16-10 85.16-30 85.16-50 85.17-20 85.17-30 85.17-40 85.17-90 85.18-15 85.15 (cont 'd ) C I II a 1 2 b c 85.16 85.17 A B 85.18 A 1 aa bb cc dd 2 3 A B C I II III I Parts : Assemblies and sub-assemblies consisting of two or more parts or pieces fastened or joined together , for apparatus falling within subheading 85.15 B I and for use in civil aircraft Other : Cabinets and cases : Of wood Of other materials Parts of base metal , turned from bars , rods , angles , shapes , sections or wire , of solid section , the greatest diameter of which does not exceed 25 mm Other : Aerials : Telescopic and whip-type aerials for portable apparatus or for apparatus for fitting in motor vehicles Outside aerials for radio or television broad ­ cast receivers Inside aerials for radio or television broad ­ cast receivers, including built-in types . . . Other aerials Aerial filters and separators Other Electric traffic control equipment for railways , roads or inland waterways and equipment used for similar purposes in port installations or upon airfields : Equipment for railways Other equipment Parts Electric sound or visual signalling apparatus (such as bells , sirens , indicator panels , burglar and fire alarms), other than those of heading No 85.09 or 85.16 : For use in civil aircraft , excluding parts of such goods Other : Burglar, fire and similar alarms Other apparatus Parts Electrical capacitors , fixed or variable : Fixed capacitors , other than electrolytic : For telecommunication and instrument applicatiom 764.93 764.93 764.93 764.93 764.93 764.93 764.93 764.93 764.93 764.93 778.82 778.82 778.82 778.83 778.83 778.83 778.83 778.84 I 31 . 12 . 79 Official Journal of the European Communities 439 85 . 18 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 85.18-21 85.18-25 85.18-28 85.18-30 85.18-50 85.18-60 85.18-80 85.19-01 85.19-02 85.19-04 85.19-05 85.19-06 85.19-08 85.19-12 85.19-18 85.19-21 85.19-23 85.19-24 85.19-25 85.19-26 85.19-27 85.18 A (cont 'd ) B 85.19 A 11 III IV 1 II III IV I a 1 aa bb 2 aa bb 3 4 5 6 b 1 2 3 4 5 6 Power capacitors (0-5 kvar or higher) Other capacitors Parts Other : Fixed electrolytic capacitors for telecommunication and instrument applications Variable and pre-set capacitors Other capacitors Parts Electrical apparatus for making and breaking elec ­ trical circuits , for the protection of electrical circuits , or for making connections to or in electrical circuits (for example , switches , relays , fuses , lightning arres ­ ters , surge suppressors , plugs , lampholders and junc ­ tion boxes); resistors , fixed or variable (including po ­ tentiometers), other than heating resistors ; printed circuits ; switch-boards (other than telephone switch ­ boards ) and control panels : Electrical apparatus for making and breaking electrical circuits , for the protection of electrical circuits , or for making connections to or in electrical circuits : For industrial applications, other than apparatus for making connections in electrical circuits : Rated at 1 000 V or more : Circuit-breakers : Rated at 60 kV or more Rated at not less than 1 kV but less than 60 kV Make-and-break and isolating switches, including switches for breaking circuits under load : Rated at 60 kV or more Rated at not less than 1 kV but less than 60 kV Fuses Apparatus for the protection of electrical circuits against excess voltages, such as lightning arresters, voltage limiters and surge suppressors Other apparatus Parts Rated at less than 1 000 V: Circuit-breakers, including semi-automatic cut ­ outs Instantaneous on/off relays Other relays (for industrial applications ) . . . . Contactors Fuses Control and automatic starter cabinets . . . . 778.84 778.84 778.84 778.84 778.84 778.84 778.84 772.10 772.10 772.10 772.10 772.10 772.10 772.10 772.10 772.10 772.10 772.10 772.10 772.10 772.10 ! 440 Official Journal of the European Communities 31 . 12 . 79 85 . 19 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementar ) unit 85.19-28 85.19-32 85.19-34 85.19-36 85.19-38 85.19-41 85.19-43 85.19-45 85.19-47 85.19-51 85.19-53 85.19-57 85.19-58 85.19-61 85.19-62 85.19-63 85.19-64 85.19-65 85.19-68 85.19-75 85.19-81 85.19-82 85.19-84 85.19-85 85.19-87 85.19-89 85.19-91 85.19-93 85.19 A (cont 'd ) B C D I b 7 8 9 10 11 II a b c d e f g h III a b c d e f IV I a b II a 1 2 b 1 II a Microcontacts Make-and-break switches (other than micro ­ contacts ), limit switches, push switches, isolating switches, change-over switches, controllers for motors, non-automatic starters Pre-fabricated elements for electrical circuits . . Other apparatus Parts For domestic applications, other than apparatus for making connections in electrical circuits : Automatic circuit-breakers and cut-outs Fuse-type cut-outs Make-and-break switches and change-over switches Lamp or valve sockets and holders Plugs, sockets and other contacts Starters for discharge tubes Other apparatus Parts For telecommunication and instrument applications : Circuit-breakers, contactors and make-and-break switches Telecommunication relays Instrument relays and relay sets Connections and contact elements Other apparatus Parts Apparatus for making connections in electrical circuits, other than for telecommunication and instrument applications Resistors , fixed or variable ( including potentiometers), other than heating resistors : Fixed resistors, other than heating resistors : For telecommunication apparatus, electronic apparatus or measurement instruments Other Variable resistors (including potentiometers): For telecommunication apparatus, electronic apparatus or measurement instruments : Wound Other Other Printed circuits Switchboards and control panels : Bare (not fitted with apparatus and instruments) . . Other : | For telecommunication and instrument applications N 772.10 772.10 772.10 772.10 772.10 772.10 772.10 772.10 772.10 772.10 772.10 772.10 772.10 772.10 772.10 772.10 772.10 772.10 772.10 772.10 772.30 772.30 772.30 772.30 772.30 772.20 772.10 772.1 (J 31 . 12 . 79 Official Journal of the European Communities 441 85 . 19 NIMEXE code CCT reference Statistical subdivision Description SITCcode Supplementary unit 85.19-94 85.19-96 85.19-98 85.20-01 85.20-12 85.20-19 85.20-31 85.20-33 85.20-55 85.20-57 85.20-58 85.20-71 85.20-79 85.21-01 85.21-03 85.21-05 85.21-07 85.19 D (cont'd ) 85.20 A I II B C 85.21 A I II II b 1 aa bb 2 a b I a b II a b c I II a b c Other : For industrial applications : Not less than 1 000 V Less than 1 000 V For domestic applications Electric filament lamps and electric discharge lamps (including infra-red and ultra-violet lamps); arc-lamps : Filament lamps for lighting : Sealed beam lamps , for use in civil aircraft . . . Other : Not exceeding 28 V Exceeding 28 V Other lamps : Discharge lamps for lighting, including dual lamps : Fluorescent Other Other : Infra-red lamps Ultra-violet lamps Other Parts : Lamp bases Other Thermionic , cold cathode and photo-cathode valves and tubes (including vapour or gas filled valves and tubes , cathode-ray tubes , television camera tubes and mercury arc rectifying valves and tubes); photocells ; mounted piezo-electric crystals ; diodes , transistors and similar semi-conductor devices ; light emitting diodes ; electronic microcircuits : Valves and tubes : Rectifying valves and tubes Television camera tubes ; image converter or intensifier tubes ; photomultipliers : Television camera tubes Image converter or intensifier tubes Photomultipliers 772.10 772.10 772.10 778.21 778.21 778.21 778.22 778.22 778.24 778.24 778.24 778.29 778.29 776.20 776.20 776.20 776.20 N N N N N N N N N N N N 442 Official Journal of the European Communities 31 . 12 . 79 85 .21 NIMEXE code CCT reference Statistical subdivision Description CST code Supplementary unit 85.21-16 85.21-18 85.21-19 85.21-21 85.21-23 85.21-25 85.21-28 85.21-40 85.21-45 85.21-47 85.21-51 85.21-53 85.21-55 85.21-56 85.21-58 85.21-62 85.21-64 85.21-66 85.21-68 85.21-91 85.21-99 85.22-10 85.21 A (cont 'd ) III IV V B C D I II E 85.22 A a b a b 1 2 3 a 1 2 aa bb 3 4 b 1 aa 11 22 bb 2 / 11 Cathode-ray tubes for television sets : For colour television For monochrome television Phototubes (photoemissive cells ) Other : Microwave tubes (for example, klystrons, magne ­ trons, travelling wave tubes and carcinotrons) . . Other : Receiver and amplifier tubes and valves .... Cathode-ray tubes other than those of sub ­ headings A II and A III Other Photocells , including photo-transistors Mounted piezo-electric crystals Diodes , transistors and similar semi-conductor devices ; light emitting diodes ; electronic microcircuits : Wafers not yet cut into chips Other : Diodes, transistors and similar semi-conductor devices ; light emitting diodes : Transistors Diodes ; light emitting diodes : Power rectifier diodes Other Thyristors, diacs and triacs Other similar semi-conductor devices Electronic microcircuits : Integrated circuits : Monolithic : Analogue (linear) Digital Hybrid Other Parts : For electronic valves and tubes Other Electrical appliances and apparatus , having individual functions , not falling within any other heading of this Chapter : For the manufacture of the products mentioned in subheading 28.51 A (EURATOM) 776.10 776.10 776.20 776.20 776.20 776.20 776.20 776.30 776.81 776.30 776.30 776.30 776.30 776.30 776.30 776.40 776.40 776.40 776.40 776.89 776.89 778.86 N N N N N N N 31 . 12 . 79 Official Journal of the European Communities 443 85 .22 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 85.22-30 85.22-40 85.22-51 85.22-53 85.22-55 85.22-59 85.22-81 85.22-89 85.23-01 85.23-05 85.23-09 85.23-12 85.23-21 85.23-29 85.23-31 85.23-39 85-23-42 85.22 (cont 'd) B C I II III a b 85.23 A B a b c d 1 a b II a 1 aa bb 11 aaa bbb 21 aaa bbb 2 aa 11 Specially designed for the separation of irradiated nuclear fuels , for the treatment of radio-active waste or for the recycling of irradiated nuclear fuels (EURATOM ) Other : Flight recorders , for use in civil aircraft .... Other appliances and apparatus : Signal generators Electrolysis apparatus, including electroplating and electrophoresis apparatus Particle accelerators Other appliances and apparatus Parts : Assemblies and sub-assemblies consisting of two or more parts or pieces fastened or joined together , for flight recorders , for use in civil air ­ craft Other Insulated (including enamelled or anodised) electric wire , cable , bars , strip and the like ( including co-axial cable), whether or not fitted with connectors : Ignition wiring sets and wiring sets , for use in civil aircraft Other : Winding wire : Lacquered, varnished or enamelled Other Other : Wires and cables : For telecommunication and instrument applica ­ tions : Ready for connectors to be fitted or already provided with connectors Other : Co-axial cables, including composite cables . For high frequency Other Other : Insulated with plastic material . . . . Insulated with other materials . . . . For power distribution : Rated at less than 1 000 V : Ready for connectors to be fitted or already provided with connectors 778.86 778.86 778.86 778.86 778.85 778.86 778.86 778.86 773.10 773.10 773.10 773.10 773.10 773.10 773.10 773.10 773 . 1C 444 Official Journal of the European Communities 31 . 12 . 79 85 .23 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 85.23-48 85.23-51 85.23-55 85.23-59 85.23-71 85.23-75 85.23-79 85.23-81 85.23-85 85.23-89 85.23-99 85.24-10 85.24-30 85.24-91 85.24-93 85.24-95 85.25-21 85.23 B (cont 'd) 85.24 A B C 85.25 A II a 2 aa 12 aaa bbb 111 222 333 bb 11 aaa bbb ccc 22 aaa bbb ccc b I II III 1 Other : I With individual conductor wires of a diameter greater than 0-51 mm .... Other : With insulation of rubber or other elastomers, including cross-linked mate ­ rials Insulated with other plastic material Insulated with other materials . . . Rated at 1 000 V or more : With copper conductors : Insulated with rubber or other elastomers, including cross-linked materials . . . Insulated with other plastic material . . Insulated with other materials .... With other conductors : Insulated with rubber or other elastomers , including cross-linked materials .... Insulated with other plastic material . . Insulated with other materials .... Other Carbon brushes , arc-lamp carbons , battery carbons , carbon electrodes and other carbon articles of a kind used for electrical purposes : Electrodes for electrolysis installations Heating resistors , other than those falling within heading No 85.12 Other : Carbon brushes (for machines) Carbon electrodes (for furnaces) Other carbon articles of a kind used for electrical purposes Insulators of any material : Of ceramic materials : With no metal parts 773.10 773.10 773.10 773.10 773.10 773.10 773.10 773.10 773.10 773.10 773.10 778.87 778.87 778.87 778.87 778.87 773.23 j 31 . 12 . 79 Official Journal of the European Communities 445 85 .25 NIMEXE code CCT reference Statistical subdivision Description CST code Supplementary unit 85.25-25 85.25-27 85.25-35 85.25-50 85.25-90 85.26-12 85.26-14 85.26-15 85.26-30 85.26-50 85.26-90 85.27-00 85.28-00 85.80-00 to 85.89-28 85.97-00 85.25 A (cont 'd) B C 85.26 A B C D 85.27 85.28 II a b 1 II I a b II With metal parts (not being lightning arresters of heading No 85.19): For overhead power transmission or traction lines Other Of artificial plastic materials or of glass fibre Of other materials : Of glass Of other materials Insulating fittings for electrical machines , appliances or equipment , being fittings wholly of insulating mate ­ rial apart from any minor components of metal incorpo ­ rated during moulding solely for purposes of assembly , but not including insulators falling within heading No 85.25 : Of ceramic materials or of glass : Of ceramic materials : Containing 80% or more by weight of metallic oxides Of other ceramic materials Of glass .... Of hardened rubber or of bituminous materials . . Of artificial plastic materials Of other materials Electrical conduit tubing and joints therefor , of base metal lined with insulating material Electrical parts of machinery and apparatus , not being goods falling within any of the preceding headings of this Chapter Goods classified in Chapter 85 , being component parts of complete industrial plant and exported in accordance with Commission Regulation (EEC) No 518/79 (see note on page 8 ) Goods of Chapter 85 carried by post 773.23 773.23 773.24 773.22 773.24 773.26 773.26 773.25 773.27 773.27 773.27 773.21 778.89 (*) 778.00 (') See list of headings for exports of component parts of complete industrial plant , page 500 . 446 Official Journal of the European Communities 31 . 12 . 79 SECTION XVII VEHICLES , AIRCRAFT, AND PARTS THEREOF ; VESSELS AND CERTAIN ASSOCIATED TRANSPORT EQUIPMENT Notes 1 . This Section does not cover articles falling within heading No 97.01 , 97.03 or 97.08 , or bobsleighs , toboggans and the like falling within heading No 97.06 . 2 . Throughout this Section the expressions "parts " and "parts and accessories " are to be taken not to apply to the following articles , whether or not they are identifiable as for the goods of this Section : (a ) Joints , washers and the like (classified according to their constituent material or in heading No 84.64) ; ( b ) Parts of general use , as defined in Note 2 to Section XV, of base metal ( Section XV), or similar goods of artificial plastic materials (which are generally classified in heading No 39.07); (c) Articles falling within Chapter 82 (tools ) ; (d ) Articles falling within heading No 83.11 ; ( e ) Machines and mechanical appliances and other articles falling within headings Nos 84.01 to 84.59 , 84.61 or 84.62 and parts of engines and motors falling within heading No 84.63 ; (f ) Electrical machinery and equipment (Chapter 85 ) ; (g) Articles falling within Chapter 90 ; (h ) Clocks (Chapter 91 ); (ij ) Arms (Chapter 93 ) ; (k) Brushes of a kind used as parts of vehicles (heading No 96.01 ). 3 . References in Chapters 86 to 88 to parts or accessories are to be taken not to apply to parts or accessories which are not suitable for use solely or principally with the articles of those Chapters . A part or accessory which answers to a description in two or more of the headings of those Chapters is to be classified under that heading which corresponds to the principal use of that part or accessory . 4. Flying machines specially constructed so that they can also be used as road vehicles are classified as flying ma ­ chines . Amphibious motor vehicles are classified as motor vehicles . 5 . Air-cushion vehicles are to be classified within this Section with the vehicles to which they are most akin as follows : ( a ) In Chapter 86 if designed to travel on a guide -track (hovertrains) ; ( b) In Chapter 87 if designed to travel over land or over both land and water ; (c ) In Chapter 89 if designed to travel over water , whether or not able to land on beaches or landing-stages or also able to travel over ice . Parts and accessories of air-cushion vehicles are to be classified in the same way as those of vehicles falling within the heading in which the air-cushion vehicles are classified under the above provisions . Hovertrain track fixtures and fittings are to be classified as railway track fixtures and fittings , and traffic control equipment for hovertrain transport systems as traffic control equipment for railways . 31 . 12 . 79 Official Journal of the European Communities 447 86.02 Additional Notes 1 . Subject to the provisions of Additional Note 3 to Chapter 89, tools and articles necessary for the maintenance or repair of vehicles, aircraft or vessels are to be classified with those vehicles, aircraft or vessels if imported with them . Other accessories imported with vehicles, aircraft or vessels are also to be classified therewith if they form part of the normal equipment of the vehicles, aircraft or vessels and are normally sold with them . 2 . The provisions of General Rule A 2 (a ) are also applicable, at the request of the declarant and subject to conditions stipulated by the competent authorities, to goods falling within headings Nos 86.10, 88.05, 89.03 and 89.05 imported in split consignments . CHAPTER 86 RAILWAY AND TRAMWAY LOCOMOTIVES , ROLLING-STOCK AND PARTS THEREOF ; RAILWAY AND TRAMWAY TRACK FIXTURES AND FITTINGS ; TRAFFIC SIGNALLING EQUIPMENT OF ALL KINDS (NOT ELECTRICALLY POWERED) Notes 1 . This Chapter does not cover : ( a ) Railway or tramway sleepers of wood or of concrete , or concrete guide-track sections for hovertrains (heading No 44.07 or 68.11 ); ( b ) Railway or tramway track construction material of iron or steel falling within heading No 73.16 ; or (c ) Electrically powered signalling apparatus falling within heading No 85.16 . 2 . Heading No 86.09 is to be taken to apply , inter alia, to : ( a ) Axles , wheels , metal tyres , hoops and hubs and other parts of wheels ; ( b ) Frames , underframes and bogies ; ( c ) Axle boxes ; brake gear ; ( d) Buffers for rolling-stock , coupling gear and corridor connections ; ( e ) Coachwork . 3 . Subject to the provisions of Note 1 above , heading No 86.10 is to be taken to apply, inter alia, to : ( a ) Assembled track , turntables , platform buffers , loading gauges ; ( b ) Semaphores , mechanical signal discs , level crossing control gear , signal and point controls , whether or not they are fitted for electric lighting . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 86.02 Electric rail locomotives , battery operated or powered from an external source of electricity : 86.02-10 A Battery operated 791.10 N 86.02-30 B Powered from an external source of electricity . . . 791.10 N 86.03-00 86.03 Other rail locomotives ; tenders 791.20 448 Official Journal of the European Communities 31 . 12 . 79 86 .04 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 86.04-10 86.04-90 86.05-00 86.06-00 86.07-10 86.07-20 86.07-30 86.07-40 86.07-50 86.07-60 86.07-70 86.07-80 86.08-10 86.08-90 86.09-11 86.09-19 86.09-30 86.09-50 86.09-70 86.04 A B 86.05 86.06 86.07 A B 86.08 A B 86.09 A B C D I II a b c d e f I // Mechanically propelled railway and tramway coaches , vans and trucks , and mechanically propelled track inspection trolleys : Electric railway and tramway coaches , vans and trucks (powered from an external source of electri ­ city) Other Railway and tramway passenger coaches and lug ­ gage vans ; hospital coaches , prison coaches , testing coaches , travelling post office coaches and other special purpose railway coaches Railway and tramway rolling-stock , the following : workshops , cranes and other service vehicles . . . . Railway and tramway goods vans , goods wagons and trucks : Specially designed for the transport of highly radio ­ active material (EURATOM) Other : Narrow gauge Other : Ordinary open wagons and trucks Ordinary vans and covered wagons Insulated and refrigerated vans Tank wagons and cask wagons Self-discharging wagons Other special vans, wagons and trucks Containers specially designed and equipped for carriage by one or more modes of transport : Containers with an anti-radiation lead covering , for the transport of radio-active materials (EURATOM) Other Parts of railway and tramway locomotives and rolling ­ stock : Bogies , bissel-bogies and the like, and parts thereof : Bogies and the like, driving, and parts thereof . . . . Other Brakes and parts thereof Axles , assembled or not ; wheels and parts thereof . . Axle-boxes and parts thereof 791.30 791.30 791.40 791.51 791.52 791.52 791.52 791.52 791.52 791.52 791.52 791.52 786.13 786.13 791.99 791.99 791.99 791.99 791.99 N N N N N N N N N N N N N N 31 . 12 . 79 Official Journal of the European Communities 449 86 .09 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 86.09-80 86.09-93 86.09-95 86.09-97 86.09-99 86.09 (cont 'd ) E / II III IV a b Other : Bodies and parts thereof Chassis and parts thereof Buffers ; hooks and other coupling systems .... Other : Of locomotives Other 791.99 791.99 791.99 791.99 791.99 86.10-00 86.10 Railway and tramway track fixtures and fittings ; mechanical equipment , not electrically powered , for signalling to or controlling road , rail or other vehicles , ships or aircraft ; parts of the foregoing fixtures , fittings or equipment 791.91 86.80-00 to 86.89-10 Goods classified in Chapter 86, being component parts of complete industrial plant exported in accordance with Commission Regulation (EEC) No 518/79 (see note on page 8 ) 0 (') See list of headings for exports of component parts of complete industrial plant, page 500 . 450 Official Journal of the European Communities 31 . 12 . 79 87 .01 CHAPTER 87 VEHICLES , OTHER THAN RAILWAY OR TRAMWAY ROLLING-STOCK, AND PARTS THEREOF Notes 1 . For the purposes of this Chapter , tractors are deemed to be vehicles constructed essentially for hauling or push ­ ing another vehicle , appliance or load , whether or not they contain subsidiary provision for the transport , in connection with the main use of the tractor , of tools , seeds , fertilisers or other goods . 2 . Motor chassis fitted with cabs are to be treated as falling within heading No 87.02 and not within heading No 87.04 . 3 . Headings Nos 87.10 and 87.14 are to be taken not to apply to children 's cycles which are not fitted with ball bearings nor to children 's cycles which , though fitted with ball bearings , are not constructed in the normal form of adults ' cycles . Such children 's cycles are to be treated as falling within heading No 97.01 . Additional Note The headings of this Chapter are to be taken not to apply to railway or tramway rolling-stock designed solely for running on rails . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 87.01-12 87.01-13 87.01-15 87.01-51 87.01-52 87.01-54 87.01-59 87.01-61 87.01-71 87.01-79 87.01-95 87.01-97 87.01 A I II B C I II a b I a b c d II a b a b Tractors (other than those falling within heading No 87.07), whether or not fitted with power take ­ offs , winches or pulleys : Agricultural walking tractors , with either a spark ignition or a compression ignition engine , of a cylinder capacity of : 1 000 cc or less : Of a power of 4 kW or less Of a power of more than 4 kW More than 1 000 cc Agricultural tractors (excluding walking tractors) and forestry tractors , wheeled : New, of an engine power of : 25 kW or less More than 25 kW but not more than 37 kW . . . More than 37 kW but not more than 59 kW . . . More than 59 kW Used Other : Wheeled, for semi-trailers : New Used Other : Track-laying Other 722.40 722.40 722.40 722.40 722.40 722.40 722.40 722.40 783.20 783.20 722.30 722.40 N N N N N N N N N N N N 31 . 12 . 79 Official Journal of the European Communities 451 87 .02 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 87.02-03 87.02-05 87.02-12 87.02-14 87.02-21 87.02-23 87.02-25 87.02-27 87.02-40 87.02-60 87.02-72 87.02-76 87.02-81 87.02-82 87.02-84 87.02-86 87.02-88 87.02-91 87.02 A I a 1 2 b II B I II a 1 aa 11 22 bb 2 aa bb b aa bb aa bb 1 aa bb cc 2 11 22 11 22 Motor vehicles for the transport of persons , goods or materials (including sports motor vehicles , other than those of heading No 87.09): For the transport of persons , including vehicles designed for the transport of both passengers and goods : With either a spark ignition or a compression igni ­ tion engine : Motor coaches and buses : With either a spark ignition engine of a cylin ­ der capacity of 2 800 cc or more or a compres ­ sion ignition engine of a cylinder capacity of 2 500 cc or more : New Used Other : New Used Other : New : Not exceeding 1 500 cc Exceeding 1 500 cc but not exceeding 3 000 cc Exceeding 3 000 cc Used With other engines For the transport of goods or materials : Motor lorries specially designed for the transport of highly radio-active materials (EURATOM) . . . Other : With either a spark ignition or a compression ignition engine : Motor lorries with either a spark ignition engine of a cylinder capacity of 2 800 cc or more or a compression ignition engine of a cylinder capacity of 2 500 cc or more : Dumpers of a cylinder capacity : Of less than 10 000 cc Of 10 000 cc or more Other : New Used Other : Dumpers Other : New Used With other engines 783.10 783.10 783.10 783.10 783.10 781.00 781.00 781.00 783.10 782.10 782.10 782.10 782.10 782.10 782.10 782.10 782.10 782.10 N N N N N N N N N N N N N N N N N N 452 Official Journal of the European Communities 31 . 12 . 79 87.03 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 87.03-10 87.03-30 87.03-40 87.03-80 87.04-01 87.04-11 87.04-29 87.04-91 87.04-99 87.05-11 87.05-19 87.05-91 87.05-99 87.03 87.04 A I II B I II 87.05 A i B A B C D a b I II I II Special purpose motor lorries and vans ( such as break ­ down lorries , fire-engines , fire-escapes , road sweeper lorries , snow-ploughs , spraying lorries , crane lorries , searchlight lorries , mobile workshops and mobile radio ­ logical units), but not including the motor vehicles of heading No 87.02 : Breakdown lorries and crane lorries Concrete-mixer lorries Concrete-pumping vehicles Other Chassis fitted with engines , for the motor vehicles falling within heading No 87.01 , 87.02 or 87.03 : Chassis for tractors falling within subheading 87.01 B or C ; chassis for motor vehicles falling within heading No 87.02 , fitted with either a spark ignition engine of a cylinder capacity of 2 800 cc or more or a compression ignition engine of a cylinder capacity of 2 500 cc or more : For motor lorries , motor coaches and buses . . Other : For motor vehicles for the transport of persons, including vehicles designed for the transport of both passengers and goods, with a seating capa ­ city of less than 15 Other Other : For motor vehicles for the transport of persons , in ­ cluding vehicles designed for the transport of both passengers and goods , with a seating capacity of less than 15 Other Bodies (including cabs), for the motor vehicles falling within heading No 87.01 , 87.02 or 87.03 : For the industrial assembly of : Agricultural walking tractors falling within subheading 87.01 A, Motor vehicles for the transport of persons , including vehicles designed for the transport of both passengers and goods , with a seating capacity of less than 15 , Motor vehicles for the transport of goods or materials , with either a spark ignition engine of a cylinder capacity of less than 2 800 cc or a compression ignition engine of a cylinder capacity of less than 2 500 cc , Special purpose motor lorries and vans of heading No 87.03 : For motor vehicles for the transport of persons (other than public service type vehicles ), including vehicles designed for the transport of both passengers and goods Other Other : For motor vehicles for the transport of persons (other than public service type vehicles ), including vehicles designed for the transport of both passengers and goods Other 782.20 782.20 782.20 782.20 784.10 784.10 784.10 784.10 784.10 784.20 784.20 784.20 784.20 N N N N N N N N N N N N N 31 . 12 . 79 Official Journal of the European Communities 453 87 .06 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 87.06-11 87.06-21 87.06-26 87.06-27 87.06-28 87.06-31 87.06-35 87.06-41 87.06-45 87.06-51 87.06-55 87.06-61 87.06-71 87.06-99 87.07-10 87.07-15 87.07-21 87.07-23 87.06 A B I II 87.07 A B C I a 1 2 3 b 1 2 3 4 5 6 7 8 9 a 1 2 Parts and accessories of the motor vehicles falling within heading No 87.01 , 87.02 or 87.03 : For the industrial assembly of : Agricultural walking tractors falling within subheading 87.01 A , Motor vehicles for the transport of persons , including vehicles designed for the transport of both passengers and goods , with a seating capacity of less than 15 , Motor vehicles for the transport of goods or materials , with either a spark ignition engine of a cylinder capacity of less than 2 800 cc or a compression ignition engine of a cylinder capacity of less than 2 500 cc, Special purpose motor lorries and vans of heading No 87.03 Other : Wheel centres in star form , cast in one piece , of iron or steel Other : Of bodies : Bumpers and parts thereof Safety belts Other Other : Gear boxes complete Rear-axles with differentials, complete .... Wheels ; parts of wheels (other than those of item 87.06-21 ) and accessories for wheels . . . Non-driving axles Shock absorbers , other than absorber blocks of rubber or artificial plastic material Radiators and parts thereof Fuel tanks Disc brake pad assemblies Other Work trucks , mechanically propelled , of the types used in factories , warehouses , dock areas or airports for short distance transport or handling of goods (for example , platform trucks , fork-lift trucks and straddle carriers ) ; tractors of the type used on railway station platforms ; parts of the foregoing vehicles : Trucks specially designed for the transport of highly radio-active materials (EURATOM) Straddle carriers Other trucks ; tractors : Fitted with self-actuated lifting equipment : With a lifting height of 1 m or more : With electric motors With other motors 784.90 784.90 784.90 784.90 784.90 784.90 784.90 784.90 784.90 784.90 784.90 784.90 784.90 784.90 744.11 744.11 744.11 744.11 N N N N N 454 Official Journal of the European Communities 31 . 12 . 79 87 .07 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 87.07-25 87.07-27 87.07-35 87.07-37 87.07-50 87.08-10 87.08-30 87.09-10 87.09-51 87.09-59 87.09-90 87.10-00 87.11-00 87.12-11 87.12-15 87.12-19 87.12-20 87.12-32 87.12-34 87.12-38 87.12-40 87.12-50 87.12-55 87.12-60 87.12-70 87.07 C I (cont 'd ) II D 87.08 A B 87.09 87.10 87.11 87.12 A B b 1 2 a b A I II a b B I II III 1 II a b c III IV V VI VII Other : With electric motors With other motors Other : With electric motors With other motors Parts Tanks and other armoured fighting vehicles , motor ­ ised , whether or not fitted with weapons , and parts of such vehicles : Tanks and parts thereof Other armoured fighting vehicles and parts thereof Motor-cycles , auto-cycles and cycles fitted with an auxiliary motor , with or without side-cars ; side-cars of all kinds : Motor-cycles , auto-cycles and cycles, with or without side-cars, powered by internal combustion engines, of a cylinder capacity of : 50 cc or less More than 50 cc : Scooters Other Other Cycles (including delivery tricycles), not motorised . . Invalid carriages , whether or not motorised or otherwise mechanically propelled Parts and accessories of articles falling within head ­ ing No 87.09 , 87.10 or 87.11 : Of motor-cycles : Saddles and seats Spokes and nuts therefor Other Other : Frames Hubs : Without freewheel or braking device Coaster brake hubs without gears Other hubs Spokes and nuts therefor Pedals Crank-gear Wheel rims Handlebars 744.11 744.11 744.11 744.11 744.19 951.01 951.01 785.10 785.10 785.10 785.10 785.20 785.31 785.39 785.39 785.39 785.39 785.39 785.39 785.39 785.39 785.39 785.39 785.39 785.39 N N N N N N N N N N N N N N pair N N 31 . 12 . 79 Official Journal of the European Communities 455 87 . 12 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 87.12-80 87.12-91 87.12-95 87.12-97 87.12-99 87.13-20 87.13-81 87.14-10 87.14-31 87.14-33 87.14-37 87.14-39 87.14-43 87.14-49 87.14-51 87.14-59 87.14-70 87.80-00 to 87.89-14 87.12 B (cont 'd) 87.13 87.14 A B I II C I II D VIII IX X XI XII A B it b / aa bb 2 aa bb Saddles Luggage carriers Front forks Derailleur gears Other Baby carriages and parts thereof : Baby carriages Farts Other vehicles ( including trailers), not mechanically propelled , and parts thereof : Animal-drawn vehicles Trailers and semi-trailers : Specially designed for the transport of highly radio ­ active materials ( EURATOM) Other : Caravans and the like, for camping Other : Self-loading or self-unloading, for agricultural use : Manure spreaders Other Other : For the transport of goods Other Other vehicles : Specially designed for the transport of highly radio ­ active materials (EURATOM) Other Parts Goods classified in Chapter 87, being component parts of complete industrial plant exported in accordance with Commission Regulation (EEC) No 518/79 (see note on page 8 ) 785.39 785.39 785.39 785.39 785.39 894.10 894.10 786.81 786.12 786.11 786.81 786.12 786.12 786.81 786.81 786.81 786.89 (*) N N N N N N N N (') See list of headings for exports of component parts of complete industrial plant, p page 500 . 456 Official Journal of the European Communities 31 . 12 . 79 88.01 CHAPTER 88 AIRCRAFT AND PARTS THEREOF ; PARACHUTES ; CATAPULTS AND SIMILAR AIRCRAFT LAUNCHING GEAR ; GROUND FLYING TRAINERS Additional Note For the purpose of subheading 88.02 B, the expression "unladen weight " shall mean the weight of the machine in normal flying order, excluding the weight of the crew and of fuel and equipment except permanently- fitted items of equipment . NIMEXE code CCT reference Statistical subdivision 1 Description SITCcode Supplementary unit 88.01-10 88.01-90 88.02-01 88.02-05 88.02-09 88.02-21 88.02-25 88.02-29 88.02-41 88.02-43 88.02-45 88.02-49 88.03-20 88.03-30 88.03-40 88.03-50 88.03-80 88.01 A B 88.02 A I II a b B I a b 1 2 II a b 1 2 3 88.03 A I II B I II a b Balloons and airships : Civil ballons and airships Other Flying machines , gliders and kites ; rotochutes : Not mechanically propelled : Civil gliders Other : Kite and rotochutes Other Mechanically propelled : Helicopters : Civil helicopters Other , of an unladen weight : Not exceeding 2 000 kg Exceeding 2 000 kg Other : Civil aircraft Other, of an unladen weight : Not exceeding 2 000 kg Exceeding 2 000 kg but not exceeding 15 000 kg Exceeding 15 000 kg Parts of goods falling in heading No 88.01 or 88.02 : Of balloons or airships : For use in civil balloons or airships Other Other : For use in civil flying machines and gliders . . . Other : Of kites and rotochutes Other 792.82 792.82 792.81 792.81 792.81 792.10 792.10 792.10 792.40 792.20 792.30 792.40 792.90 792.90 792.90 792.90 792.90 N N N N N N N N N N I 31 . 12 . 79 Official Journal of the European Communities 457 88 .04 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 88.04-00 88.04 88.05 Parachutes and parts thereof and accessories thereto Catapults and similar aircraft launching gear ; ground flying trainers ; parts of any of the foregoing articles : 899.98 88.05-10 A B Catapults and similar aircraft launching gear ; parts thereof Ground flying trainers ; parts thereof : 792.83 88.05-40 I For civil use 792.83\ 88.05-90 II Other 792.83\ 458 Official Journal of the European Communities 31 . 12 . 79 89 .01 CHAPTER 89 SHIPS , BOATS AND FLOATING STRUCTURES Note A hull , unfinished or incomplete vessel , assembled , unassembled or disassembled , or a complete vessel unassembled or disassembled , is to be classified within heading No 89.01 if it does not have the essential character of a vessel of a particular kind . Additional Notes 1 . Subheadings 89.01 B I and 89.02 B 1 are to be taken to apply only to vessels, designed as sea-going, having a hull of an overall length (excluding any projecting parts ) of not less than 12 m . However, fishing boats and lifeboats, designed as sea-going, shall be considered as sea-going vessels regardless of their length . 2 . Subheading 89.03 A is to be taken to apply only to vessels, floating docks and floating or submersible drilling or produc ­ tion platforms, designed as sea-going. 3 . For the purposes of heading No 89.04, the expression "ships, boats and other vessels for breaking up " includes the following articles when imported in vessels for breaking up, on condition that they have formed part of the normal equipment of such vessels :  spare parts (such as propellers ), whether or not in a new condition ;  movable articles (furniture, kitchen equipment, tableware, etc .) showing clear evidence of use . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 89.01-10 89.01-20 89.01-30 89.01-40 89.01-50 89.01-61 89.01-69 89.01-71 89.01-72 89.01-74 89.01-76 89.01 A B I a 1 2 3 4 5 aa bb b 1 2 3 4 Ships , boats and other vessels not falling within any of the following headings of this Chapter : Warships Other : Sea-going vessels : Of a gross tonnage exceeding 250 tons (GRT): Passenger vessels Tankers of all kinds Fishing vessels ; factory ships and other fishery vessels Refrigerator vessels Other : For the transport of goods, including vessels for the transport of both passengers and goods Other Of a gross tonnage not exceeding 250 tons (GRT): For the transport of goods, including vessels for the transport of both passengers and goods Pleasure craft and sports craft Fishing vessels and other fishery vessels . . . . Other 793.10 793.28 793.22 793.24 793.23 793.23 793.28 793.23 793.21 793.24 793.28 GRT GRT GRT GRT GRT GRT GRT N N N 31 . 12 . 79 Official Journal of the European Communities 459 89 .01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 89.01-77 89.01-79 89.01-83 89.01-85 89.01-88 89.01-91 89.01-95 89.02-10 89.02-31 89.02-39 89.03-11 89.03-19 89.03-91 89.03-99 89.04-00 89.05-00 89.01 B (cont 'd) II a b 89.02 A B I II 89.03 A B 89.04 89.05 1 2 1 aa 11 22 bb 2 3 1 II I II Other : Weighing 100 kg or less each : Inflatable craft Other Other : For the transport of goods, including vessels for the transport of both passengers and goods : Mechanically propelled : Tankers of all kinds Other Not mechanically propelled Pleasure craft and sports craft Other Vessels specially designed for towing ( tugs) or pushing other vessels : Tugs Pusher craft : Sea-going Other Light-vessels , fire-floats , dredgers of all kinds , floating cranes , and other vessels the navigability of which is subsidiary to their main function ; floating docks ; floating or submersible drilling or production platforms : Sea-going : Dredgers Other Other : Dredgers Other Ships , boats and other vessels for breaking up ... . Floating structures other than vessels (for example , coffer-dams , landing stages , buoys and beacons ) . . 793.21 793.21 793.22 793.23 793.23 793.21 793.28 793.81 793.81 793.81 793.82 793.82 793.82 793.82 793.30 793.83 N N CC (t ) CC ( t) CC (t ) N N N N N N 460 Official Journal of the European Communities 31 . 12 . 79 SECTION XVIII OPTICAL, PHOTOGRAPHIC , CINEMATOGRAPHIC , MEASURING , CHECKING , PRECISION , MEDICAL AND SURGICAL INSTRUMENTS AND APPARATUS ; CLOCKS AND WATCHES ; MUSICAL INSTRUMENTS ; SOUND RECORDERS OR REPRODUCERS ; TELEVISION IMAGE AND SOUND RECORDERS OR REPRODUCERS ; PARTS THEREOF CHAPTER 90 OPTICAL, PHOTOGRAPHIC, CINEMATOGRAPHIC, MEASURING , CHECKING , PRECISION, MEDICAL AND SURGICAL INSTRUMENTS AND APPARATUS : PARTS THEREOF Notes 1 . This Chapter does not cover : ( a ) Articles of a kind used in machines , appliances , instruments or apparatus , of unhardened vulcanised rubber , falling within heading No 40.14, of leather or of composition leather , falling within heading No 42.04 , or of textile material (heading No 59.17); ( b ) Refractory goods of heading No 69.03 ; laboratory , chemical or industrial wares of heading No 69.09 ; ( c ) Glass mirrors , not optically worked , falling within heading No 70.09 , and mirrors of base metal or of pre ­ cious metal , not being optical elements , falling within heading No 83.06 or Chapter 71 ; (d) Goods falling within heading No 70.07, 70.11 , 70.14 , 70.15 , 70.17 or 70.18 ; (e ) Parts of general use , as defined in Note 2 to Section XV, of base metal ( Section XV) or similar goods of artificial plastic materials (which are generally classified in heading No 39.07) ; ( f ) Pumps incorporating measuring devices , of heading No 84.10 ; weight-operated counting and checking machinery , and separately imported weights for balances (heading No 84.20) ; lifting and handling machinery of heading No 84.22 ; fittings for adjusting work or tools on machine-tools , of heading No 84.48 , including fittings with optical devices for reading the scale (for example , " optical " dividing heads) but not those which are in themselves essentially optical instruments (for example , alignment telescopes); valves and other appliances of heading No 84.61 ; (g) Searchlights and spotlights , of a kind used on motor vehicles , of heading No 85.09 , and radio navigational aid or radar apparatus of heading No 85.15 ; (h) Cinematographic sound recorders , reproducers and re-recorders , operating solely by a magnetic process (heading No 92.11 ); magnetic sound-heads ( heading No 92.13 ); ( ij ) Articles of Chapter 97 ; (k ) Capacity measures , which are to be classified according to the material of which they are made ; or ( 1 ) Spools , reels or similar supports (which are to be classified according to their constituent material , for example , in heading No 39.07 or Section XV). 2 . Subject to Note 1 above , parts or accessories which are suitable for use solely or principally with machines , appliances , instruments or apparatus falling within any heading of this Chapter are to be classified as follows : (a ) Parts or accessories constituting in themselves machines , appliances , instruments or apparatus ( including optical elements of heading No 90.01 or 90.02) of any particular heading of the present Chapter or of Chap ­ ter 84 , 85 or 91 (other than headings Nos 84.65 and 85.28 ) are to be classified in that heading ; 31 . 12 . 79 Official Journal of the European Communities 461 90.oi ( b ) Other parts or accessories are to be classified in heading No 90.29 if they answer to the terms of that heading ; otherwise they are to be classified in the heading appropriate to the machine , appliance , instrument or appa ­ ratus itself . 3 . Heading No 90.05 is to be taken not to apply to astronomical telescopes of a kind unsuitable for terrestrial observation (heading No 90.06), or to telescopic sights for fitting to firearms , periscopic telescopes for fitting to submarines or tanks , or to telescopes for machines , appliances , instruments or apparatus of this Chapter ; such telescopic sights and telescopes are to be classified in heading No 90.13 . 4 . Measuring or checking optical instruments , appliances or machines which , but for this Note , could be classified both in heading No 90.13 and in heading No 90.16 , are to be classified in heading No 90.16 . 5 . Heading No 90.28 is to be taken to apply , and apply only , to : ( a ) Instruments or apparatus for measuring or checking electrical quantities ; ( b ) Machines , appliances , instruments or apparatus of a kind described in heading No 90.14 , 90.15 , 90.16, 90.22 , 90.23 , 90.24, 90.25 or 90.27 (other than stroboscopes ), the operation of which depends on an electrical phenomenon which varies according to the factor to be ascertained or automatically controlled ; ( c ) Instruments or apparatus for measuring or detecting alpha , beta , gamma , X-ray , cosmic or similar radiations ; and (d ) Automatic regulators of electrical quantities , and instruments or apparatus for automatically controlling non-electrical quantities the operation of which depends on an electrical phenomenon varying according to the factor to be controlled . 6 . Cases , boxes and similar containers imported with articles of this Chapter are to be classified with such articles if they are of a kind normally sold therewith . Cases , boxes and similar containers imported separately are to be classified under their appropriate headings . Additional Note The expression " electronic instruments and apparatus ''' in subheading 90.28 A means instruments and apparatus which incorporate one or more articles of heading No 85.21 ; but for the purposes of the foregoing, no account shall be taken of articles of heading No 85.21 which have solely the function of rectifying current or which are included in the power pack of instruments or apparatus . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 90.01-01 90.01-02 90.01-04 90.01-06 90.01-08 90.01-11 90.01-13 90.01-15 90.01-18 90.01 A 1 II a 1 aa bb 11 22 2 b 1 aa bb 11 22 2 Lenses , prisms , mirrors and other optical elements , of any material , unmounted , other than such elements of glass not optically worked ; sheets or plates , of po ­ larising material : Lenses , prisms , mirrors and other optical elements : Contact lenses Spectacle lenses : Of glass : Both sides finished : Not for correction of the vision For correction of the vision : Single focal Other Other Of other materials : Both sides finished : Not for correction of the vision For correction of the vision : Single focal Other Other 884.11 884.11 884.11 884.11 884.11 884.11 884.11 884.11 884.11 N N N N N N N N N 462 Official Journal of the European Communities 31 . 12 . 79 90 .01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 90.01-19 90.01-30 90.02-11 90.02-19 90.02-90 90.03-10 90.03-30 90.03-40 90.03-60 90.03-70 90.04-10 90.04-50 90.04-80 90.05-20 90.05-40 90.05-60 90.05-80 90.06-00 90.07-05 90.01 A (cont 'd) B 90.02 90.03 90.04 90.05 90.06 90.07 A III A I II B A I II III IV B A I II B A B C D I Other optical elements Sheets or plates of polarising material Lenses , prisms , mirrors and other optical elements , of any material , mounted , being parts of or fittings for instruments or apparatus , other than such elements of glass not optically worked : For use in photography, cinematography, projection, enlargement or reduction : Objectives Other optical elements Other Frames and mountings , and parts thereof , for spectacles , pince-nez , lorgnettes , goggles and the like : Frames and mountings : Of precious metal or of rolled precious metal . . Of artificial plastic material Of base metal Of other materials Parts Spectacles , pince-nez , lorgnettes , goggles and the like , corrective , protective or other : Sunglasses : With "glasses" not optically worked With "glasses" optically worked Other Refracting telescopes (monocular and binocular), pris ­ matic or not : Binoculars, prismatic Binoculars, non-prismatic Telescopes, refracting Parts and accessories Astronomical instruments (for example , reflecting te ­ lescopes , transit instruments and equatorial telescopes), and mountings therefor , but not including instruments for radio-astronomy Photographic cameras ; photographic flashlight appa ­ ratus and flashbulbs other than discharge lamps of heading No 85.20 : Photographic cameras : Photographic cameras for recording documents on microfilm, whether or not combined with repro ­ duction apparatus 884.11 884.11 884.12 884.12 884.12 884.21 884.21 884.21 884.21 884.21 884.22 884.22 884.22 871.01 871.01 871.01 871.01 871.02 881.11 N N N N N N N N N N N 31 . 12 . 79 Official Journal of the European Communities 463 90 .07 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 90.07-07 90.07-13 90.07-15 90.07-17 90.07-21 90.07-29 90.07-30 90.07-31 90.07-35 90.07-38 90.07-50 90.08-11 90.08-15 90.08-21 90.08-29 90.08-31 90.08-35 90.08-37 90.09-11 90.09-15 90.09-29 90.07 A (cont'd) B I II 90.08 A B 90.09 II III IV a b V a b a 1 2 3 b I II III a b I II III A I II III Special photographic cameras for preparing print ­ ing plates and cylinders Other special photographic cameras Other photographic cameras : For film of 35 mm width or less Other Tarts and accessories : Tripods Other Photographic flashlight apparatus and flashbulbs : Electrically ignited flashbulbs Other : Flashlight apparatus : Electronic flashlights Flashcubes, mechanically ignited Other Farts and accessories Cinematographic cameras , projectors , sound recorders and sound reproducers but not including re-recorders or film editing apparatus ; any combination of these articles : Cameras and sound recorders , combined or not : For film of 16 mm width or greater, excluding double-8 mm For film of less than 16 mm width, including double ­ 8 mm Parts and accessories : Tripods Other Projectors and sound reproducers , combined or not : For film of 16 mm width or greater For film of less than 16 mm width Parts and accessories Image projectors (other than cinematographic pro ­ jectors) ; photographic (except cinematographic) en ­ largers and reducers : Still image projectors : Microfilm readers, whether or not combined with copying apparatus Slide projectors Other 881.11 881.11 881.11 881.11 881.19 881.19 881.12 881.12 881.12 881.12 881.19 881.22 881.21 881.29 881.29 881.22 881.21 881.29 881.31 881.31 881.31 N N N N N N N N N N N N N N N N N 464 Official Journal of the European Communities 31 . 12 . 79 90 .09 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 90.09-30 90.09-70 90.10-22 90.10-28 90.10-32 90.10-38 90.10-42 90.10-48 90.10-50 90.10-90 90.11-00 90.12-10 90.12-30 90.12-70 90.13-10 90.13-20 90.13-80 90.14-01 90.09 (cont 'd) 90.10 I A B C 90.11 90.12 90.13 90.14 A I B C 1 II I II I a b II III A B C A B C Photographic (except cinematographic) enlargers and reducers Tarts and accessories Apparatus and equipment of a kind used in photogra ­ phic or cinematographic laboratories , not falling within any other heading of this Chapter ; photo-copying appa ­ ratus (whether incorporating an optical system or of the contact type) and thermo-copying apparatus ; screens for projectors : Photo-copying apparatus incorporating an optical sys ­ tem : Apparatus Parts and accessories Thermo-copying apparatus : Apparatus Parts and accessories Other : Photo-copying apparatus (contact type): Apparatus Parts and accessories Screens for projectors Other Microscopes and diffraction apparatus , electron and proton Compound optical microscopes , whether or not pro ­ vided with means for photographing or projecting the image : Compound optical microscopes Microphotographic, microcinematographic and mi ­ croprojection apparatus Parts and accessories Optical appliances and instruments (but not including lighting appliances other than searchlights or spotlights), not falling within any other heading of this Chapter ; lasers , other than laser diodes : Searchlights and spotlights Lasers, other than laser diodes Other Surveying (including photogrammetrical surveying), hydrographic , navigational , meteorological , hydrolo ­ gical and geophysical instruments ; compasses ; range ­ finders : Compasses : For use in civil aircraft 881.31 881.31 751.82 759.19 751.82 759.19 751.82 759.19 881.39 881.39 871.03 871.04 871.04 871.04 871.09 871.09 871.09 874.11 N N N N N N 31 . 12 . 79 Official Journal of the European Communities 465 90 . 14 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 90.14-05 90.14-07 90.14-09 90.14-12 90.14-14 90.14-17 90.14-21 90.14-23 90.14-30 90.14-51 90.14-59 90.14-61 90.14-99 90.15-10 90.15-80 90.16-12 90.16-13 90.16-15 90.14 A (cont 'd ) II III a b B I a b II III 90.15 90.16 A a b c d 1 2 e f A B 1 a b 1 1 Other compasses Parts : For gyroscopic compasses , for use in civil air ­ craft Other Other : Optical air navigational instruments : For use in civil aircraft (excluding parts of such goods) Other Other air navigational instruments ( including auto ­ matic pilots), for use in civil aircraft Other : Marine or river navigational instruments .... Air navigational instruments Photogrammetrical surveying instruments .... Instruments and appliances used in geodesy, topo ­ graphy, surveying or levelling ; hydrographic instru ­ ments : Theodolites and tacheometers Other Meteorological and hydrological instruments . . Other instruments and appliances Balances of a sensitivity of 5 eg or better , with or without their weights : Balances Parts and accessories Drawing , marking-out and mathematical calculating instruments , drafting machines , pantographs , slide rules , disc calculators and the like ; measuring or check ­ ing instruments , appliances and machines , not falling within any other heading of this Chapter (for example , micrometers , callipers , gauges , measuring rods , balan ­ cing machines); profile projectors : Drawing , marking-out and mathematical calculating instruments , drafting machines , pantographs , slide rules , disc calculators and the like : Drawing instruments : Drawing sets Other : Parallelogram and track type drafting machines Other drawing instruments 874.11 874.11 874.11 874.11 874.11 874.11 874.11 874.11 874.12 874.12 874.12 874.12 874.12 874.51 874.51 874.21 874.21 874.21 N N N 466 Official Journal of the European Communities 31 . 12 . 79 90 . 16 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 90.16-16 90.16-18 90.16-20 90.16-41 90.16-49 90.16-51 90.16-55 90.16-61 90.16-65 90.16-71 90.16-75 90.16-91 90.16-99 90.17-01 90.17-05 90.17-07 90.17-09 90.17-11 90.17-13 90.17-16 90.17-17 90.17-23 90.17-25 90.17-27 90.16 A (cont'd) B 90.17 II III /V / a b II a b c d e f III a b A I II B I II III IV V a b VI VII a b Marking-out instruments Mathematical calculating instruments (including slide rules, disc calculators and the like) .... Parts and accessories Measuring or checking instruments , appliances and machines ; profile projectors : Optical instruments, appliances and machines : Profile projectors and optical comparators . . Other machines, apparatus and instruments . . Other instruments, appliances and machines : Balancing machines Test benches Planimeters, integrators, harmonic analysers and the like Linear measuring instruments Micrometers, callipers and gauges Other instruments, appliances and machines . . Parts and accessories : For balancing machines and test benches . . . Other Medical , dental , surgical and veterinary instruments and appliances (including electro-medical apparatus and ophthalmic instruments): Electro-diagnostic apparatus : Electro-cardiographs Other Other : Instruments and apparatus for measuring blood ­ pressure Endoscopes Renal dialysis equipment (artificial kidneys, kidney machines and dialysers ) Ultra-violet ray apparatus or combined ultra-violet and infra-red ray apparatus Diathermic apparatus : Ultrasonic Other Transfusion apparatus Syringes : Of plastic materials Other 874.21 874.21 874.29 874.21 874.21 874.21 874.21 874.21 874.21 874.21 874.21 874.29 874.29 774.10 774.10 ' 872.02 872.02 872.02 774.10 774.10 774.10 872.02 872.02 872.02 N N N N 31 . 12 . 79 Official Journal of the European Communities 467 90 . 17 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 90.17-32 90.17-34 90.17-36 90.17-38 90.17-40 90.17-51 90.17-59 90.17-99 90.18-10 90.18-21 90.18-29 90.18-31 90.18-59 90.19-11 90.17 (cont 'd) 90.18 A B 90.19 A I B VIII a b IX a 1 2 b c 1 2 d I a b II III a Needles, canulae, catheters : Hypodermic needles Other Other : Dental instruments and appliances : Dental drill engines and dental equipment on its base Other Anaesthetic apparatus and instruments Ophthalmic apparatus and instruments : Non-optical Optical Other Mechano-therapy appliances ; massage apparatus ; psychological aptitude-testing apparatus ; artificial res ­ piration , ozone therapy , oxygen therapy , aerosol therapy or similar apparatus ; breathing appliances (including gas masks and similar respirators ) : Gas masks and similar respirators , excluding parts thereof , for use in civil aircraft Other : Mechano-therapy appliances ; massage apparatus ; psychological aptitude-testing apparatus : Electrical vibratory-massage apparatus Other apparatus Ozone therapy, oxygen therapy, artificial respiration, aerosol therapy or similar apparatus Breathing appliances (including gas masks and simi ­ lar respirators ) Orthopaedic appliances , surgical belts , trusses and the like ; splints and other fracture appliances ; arti ­ ficial limbs , eyes , teeth and other artificial parts of the body ; hearing aids and other appliances which are worn or carried , or implanted in the body, to com ­ pensate for a defect or disability : Artificial limbs , eyes , teeth and other artificial parts of the body : Artificial teeth and dental fittings : Of precious metals or rolled precious metals . . 872.02 872.02 872.01 872.01 872.02 872.02 872.02 872.02 872.03 872.03 872.03 872.03 872.03 899.62 r 468 Official Journal of the European Communities 31 . 12 . 79 90 . 19 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 90.19-12 90.19-14 90.19-18 90.19-21 90.19-25 90.19-31 90.19-35 90.19-51 90.19-55 90.19-91 90.19-95 90.20-11 90.20-19 90.20-51 90.20-59 90.20-71 90.20-75 90.20-99 90.21-10 90.19 A I (cont 'd ) II III B I II C 90.20 90.21 b 1 aa bb 2 a b a b I II A I II B I II C I II III A Other : Artificial teeth : Of artificial plastic materials Of other materials Other Artificial eyes Other Hearing aids and other appliances which are worn or carried , or implanted in the body , to compensate for a defect or disability : Hearing aids : Appliances Parts and accessories Other : Pacemakers for stimulating heart muscles (ex ­ cluding parts and accessories ) Other Other : Orthopaedic appliances Splints and other fracture appliances Apparatus based on the use of X-rays or of the radia ­ tions from radio-active substances (including radiogra ­ phy and radiotherapy apparatus); X-ray generators ; X-ray tubes ; X-ray screens ; X-ray high tension gene ­ rators ; X-ray control panels and desks ; X-ray exami ­ nation or treatment tables , chairs and the like : Apparatus based on the use of X-rays : For medical or dental use For other uses Apparatus based on the use of the radiations from radio ­ active substances : For medical use For other uses Parts and accessories : X-ray tubes X-ray fluorescent screens and X-ray intensifying screens ; anti-scatter shields and grids Other Instruments , apparatus or models , designed solely for demonstrational purposes (for example , in educa ­ tion or exhibition), unsuitable for other uses : Instruments, apparatus or models for teaching physics, chemistry or the like 899.62 899.62 899.62 899.62 899.62 899.61 899.61 899.62 899.62 899.62 899.62 774.20 774.20 774.20 774.20 774.20 774.20 774.20 874.52 hundred hundred N N N N N N N 31 . 12 . 79 Official Journal of the European Communities 469 90 .21 N1MEXE code CCT reference DescriptionStatistical subdivision SITC code Supplementary unit 90.21-50 90.21-90 90.22-11 90.22-15 90.22-19 90.22-30 90.22-51) 90.22-80 90.23-01 90.23-11 90.23-13 90.23-20 90.23-30 90.23-91 90.23-92 90.23-95 90.23-99 90.24-10 90.21 (cont 'd) 90.22 90.23 A I II a b B C D 90 24 A B C A I II 111 B C D 1 2 I II I II Models of human or animal anatomies Other Machines and appliances for testing mechanically the hardness , strength , compressibility , elasticity and the like properties of industrial materials (for example , metals , wood , textiles , paper or plastics): Machines and appliances for testing metals : Universal or for tensile tests For hardness tests Other Machines and appliances for testing textiles, paper or paperboard Machines and appliances for testing other materials Parts and accessories Hydrometers and similar instruments ; thermometers , pyrometers , barometers , hygrometers , psychrometers , recording or not ; any combination of these instruments : Thermometers : For use in civil aircraft Other : Mercury or other liquid-filled thermometers , for direct reading : Clinical thermometers Other Other Hygrometers and psychrometers Hydrometers and similar instruments , with or without thermometers ; optical pyrometers : Hydrometers and similar instruments Optical pyrometers Other : Barometers Other Instruments and apparatus for measuring , checking or automatically controlling the flow , depth , pressure or other variables of liquids or gases , or for automa ­ tically controlling temperature (for example , pressure gauges , thermostats , level gauges , flow meters , heat meters , automatic oven-draught regulators), not being articles falling within heading No 90.14 : For use in civil aircraft 874.52 874.52 874.53 874.53 874.53 874.53 874.53 874.53 874.54 874.54 874.54 874.54 874.54 874.54 ! 874.54 874.54 874.54 874.30 N N N N N 470 Official Journal of the European Communities 31 . 12 . 79 90 ,24 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 90.24-21 90.24-29 90.24-41 90.24-49 90.24-92 90.24-94 90.24-96 90.24-98 90.25-11 90.25-31 90.25-41 90.25-51 90.25-59 90.25-80 90.26-10 90.26-30 90.26-51 90.26-55 90.26-59 90.27-10 90.24 (cont 'd) B I II III 90.25 90.26 90.27 A a b a b a b c d A B C D I II E A B C I II III Other : Pressure gauges : Spiral or metal diaphragm types Other Thermostats : Thermostats with electrical triggering device . . Other mechanical thermostats Other : Level gauges Flowmeters Regulators Other Instruments and apparatus for physical or chemical analysis ( such as polarimeters , refractometers , spec ­ trometers , gas analysis apparatus); instruments and apparatus for measuring or checking viscosity , po ­ rosity , expansion , surface tension or the like (such as viscometers , porosimeters , expansion meters); instruments and apparatus for measuring or checking quantities of heat , light or sound (such as photometers (including exposure meters ), calorimeters); micro ­ tomes : Gas or smoke analysis apparatus Microtomes Viscometers, porosimeters and expansion meters . . . Other instruments and apparatus : Non-optical Optical Parts and accessories Gas , liquid and electricity supply or production me ­ ters ; calibrating meters therefor : Gas meters Liquid meters Electricity meters : Supply meters, for single-phase alternating current Supply meters, for multi-phase alternating current Other, for example : direct current meters, produc ­ tion meters, standard and calibrating meters . . Revolution counters , production counters , taximeters , mileometers , pedometers and the like , speed indica ­ tors (including magnetic speed indicators ) and tacho ­ meters (other than articles falling within heading No 90.14); stroboscopes : Revolution counters , production counters , taximeters and other counters 874.30 874.30 874.30 874.30 874.30 874.30 874.30 874.30 874.40 874.40 874.40 874.40 874.40 874.40 873.10 873.10 873.10 873.10 873.10 873.20 N N N N N N N 31 . 12 . 79 Official Journal of the European Communities 471 90 .27 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 90.27-20 90.27-32 90.27-38 90.27-50 90.28-02 90.28-12 90.28-14 90.28-16 90.28-18 90.28-22 90.28-31 90.28-38 90.28-41 90.28-43 90.28-45 90.28-47 90.28-49 90.27 (cont 'd ) B I II C 90.28 A I II a b a b 1 2 3 4 1 2 3 4 5 6 7 8 Speed indicators and tachometers : For use in civil aircraft Other : For vehicles Other Stroboscopes Electrical measuring , checking , analysing or auto ­ matically controlling instruments and apparatus : Electronic instruments and apparatus : For use in civil aircraft Other : Telecommunications ( cross-talk meters , gain measuring instruments , nepermeters , distortion factor meters , psophometers and the like); For measuring or detecting ionising radiations ; Other measuring apparatus with self-balancing recording device ; Other apparatus for measuring electrical quanti ­ ties : Telecommunications (cross-talk meters, gain measuring instruments, nepermeters, distortion factor meters, psophometers and the like) . . For measuring or detecting ionising radiations Other measuring apparatus with self-balancing recording device Other apparatus for measuring electrical quanti ­ ties Other : Electronic ray oscilloscopes and oscillographs Instruments and apparatus for testing equip ­ ment and materials Regulators and control units Instruments and apparatus for balancing mechanical parts Marine or river navigational instruments and apparatus Aeronautical or space navigational instruments and apparatus Meteorological , hydrological and geophysical instruments and apparatus Exposure meters, thermocolorimeters and other measuring instruments used in photography or cinematography 873.20 873.20 873.20 873.20 874.83 874.83 874.82 874.83 874.83 874.83 874.83 874.81 874.83 874.83 874.83 874.83 874.83 472 Official Journal of the European Communities 31 . 12 . 79 90 .28 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 90.28-56 90.28-57 90.28-59 90.28-62 90.28-66 90.28-68 90.28-70 90.28-74 90.28-76 90.28-84 90.28-86 90.28-88 90.28-92 90.28-96 90.28-97 90.28-99 90.29-01 90.29-09 90.29-15 90.28 A II b (cont 'd) B I II 90.29 A I II B I 9 aa bb cc a b c d e f g 1 aa bb 2 aa bb 11 22 3 Other : Apparatus for measuring optical and/or acousti ­ cal quantities Apparatus for measuring geometrical, mecha ­ nical or other quantities Other Other : For use in civil aircraft Other : Oscillographs, light-beam and liquid-jet types . Self-balancing potentiometers, measuring bridges Measuring apparatus for the analysis of gases, liquids or solids Measuring apparatus for heat and moisture and for process control Apparatus for testing equipment or materials . Regulators and control units Other : Measuring instruments and apparatus with re ­ cording device : Continuous-line graph recorders Other Direct-reading measuring instruments and appa ­ ratus : Precision instruments and apparatus (preci ­ sion factor not exceeding 0-5 ) Other : Panel or console type Other Other Parts or accessories suitable for use solely or princi ­ pally with one or more of the articles falling within heading No 90.23 , 90.24 , 90.26 , 90.27 or 90.28 : Parts or accessories suitable for use solely or princi ­ pally with the electronic instruments or apparatus falling within subheading 90.28 A : Parts of automatic flight control instruments and apparatus , for use in civil aircraft Other Other : Parts of automatic flight control instruments and apparatus , for use in civil aircraft 874.83 874.83 874.83 874.89 874.89 874.89 874.89 874.89 874.89 874.84 874.89 874.89 874.89 874.89 874.89 874.89 874.90 874.90 874.90 31 . 12. 79 Official Journal of the European Communities 473 90 .29 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 90.29-20 90.29-32 90.29-42 90.29-53 90.29-59 90.29-62 90.29-80 90.80-00 to 90.89-29 90.97.01 90.97-02 90.29 B (cont 'd ) II a b 1 2 3 aa bb 4 5 Other : Parts of base metal , turned from bars , rods , angles , shapes , sections or wire , of solid section , the greatest diameter of which does not exceed 25 mm Other : For instruments or apparatus of heading No 90.23 For instruments or apparatus of heading No 90.24 For instruments or apparatus of heading No 90.26 : For electricity meters Other For instruments or apparatus of heading No 90.27 For instruments or apparatus of subheading 90.28 B Goods classified in Chapter 90, being component parts of complete industrial plant exported in accordance with Commission Regulation (EEC) No 518/79 (see note on page 8 ) Contact lenses and spectacle lenses carried by post . . Other goods of Chapter 90 carried by post 874.90 874.90 874.90 874.90 874.90 874.90 874.90 (') 884.11 911.00 (') See list of headings for exports of component parts of complete industrial plant , page 500. 474 Official Journal of the European Communities 31 . 12 . 79 91 .01 CHAPTER 91 CLOCKS AND WATCHES AND PARTS THEREOF Notes 1 . For the purposes of headings Nos 91.02 and 91.07 , the expression "watch movements " means movements regulated by a balance-wheel and hairspring or by any other system capable of determining intervals of time , not exceeding 12 mm in thickness when measured with the plate , the bridges and any additional outer plates . 2 . Headings Nos 91.07 and 91.08 are to be taken not to apply to spring-operated or weight-operated motors not fitted , nor adapted to be fitted , with escapements (heading No 84.08 ). 3 . This Chapter does not cover parts of general use , as defined in Note 2 to Section XV , of base metal ( Section XV), or similar goods of artificial plastic materials (which are generally classified in heading No 39.07). The Chapter also excludes weights , clock or watch glasses , watch chains or straps , parts of electrical equipment , ball bearings or bearing balls . Clock and watch springs are to be classified as clock or watch parts (heading No 91.11 ). 4 . Except as provided in Notes 2 and 3 , movements and other parts suitable for use both in clocks or watches and in other articles (for example , precision instruments ) are to be taken as falling within this Chapter and not within any other Chapter . 5 . Cases , boxes and similar containers imported with articles of this Chapter are to be classified with such articles if they are of a kind normally sold therewith . Cases , boxes and similar containers imported separately are to be classified under their appropriate headings . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 91.01-11 91.01-15 91.01-19 91.01-21 91.01-25 91.01-29 91.01 A B 1 a 1 2 b 1 aa bb 2 II a 1 Pocket-watches , wrist-watches and other watches , including stop-watches : Stop-watches Other : Electric or electronic : With case of precious metal : With piezo-electric quartz crystal regulating device Other With case of other material : With piezo-electric quartz crystal regulating device : With hands Other Other Other : With automatic winding : With jewelled lever escapement : 885.11 885.11 885.11 885.11 885.11 885.11 N N N N N N 91.01-33 91.01-37 91.01-45 91.01-53 91.01-57 91.01-65 aa bb 2 b 1 aa bb 2 With case of precious metal With case of other material With other escapement (for example, roskopf pin pallet escapement) With non-automatic winding: With jewelled lever escapement : With case of precious metal With case of other material With other escatement (for example. roskopf 885.11 885.11 885.11 885.11 885.11 IN N N N N pin pallet escapement ) OOJ.l i IX 31 . 12 . 79 Official Journal of the European Communities 475 91 .02 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 91.02-11 91.02-21 91.02-29 91.02-91 91.02-99 91.03-10 91.03-21 91.03-99 91.04-20 91.04-31 91.04-33 91.04-34 91.04-35 91.04-37 91.04.39 91.04-42 91.04-46 91.04-48 91.04-51 91.04-56 91.04-58 91.02 A I II B 91.03 A B 91.04 A B a b I II I II I II a 1 aa bb 2 aa 11 22 bb 11 22 b 1 2 aa bb I a b 1 2 Clocks with watch movements (excluding clocks of heading No 91.03 ): Electric or electronic : With balance-wheel and hairspring Other : With piezo-electric quartz crystal regulating device Other Other : Alarm clocks Other Instrument panel clocks and clocks of a similar type , for vehicles , aircraft or vessels : Clocks with clock movements measuring less than 4-5 cm in width and clocks with watch movements , for use in civil aircraft Other : With piezo-electric quartz crystal regulating device . Other Other clocks : Electric or electronic : For electric clock systems Other : Battery-operated : Alarm clocks : With piezo-electric quartz crystal regulating device Other Other : Wall clocks : With piezo-electric quartz crystal regulating device Other Other : With piezo-electric quartz crystal regulating device Other Mains-operated : Alarm clocks Other : Wall clocks Other Other : Alarm clocks : Travel clocks Other : With greatest diameter or diagonal measure ­ ment of the dial not less than 7 cm Other 885.12 885.12 885.12 885.12 885.12 885.21 885.21 885.21 885.22 885.22 885.22 885.22 885.22 885.22 885.22 885.22 885.22 885.22 885.22 885.22 885.22 N N N N N N N N N N N N N N N N N N N N N 476 Official Journal of the European Communities 31 . 12 . 79 91 .04 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplemental unit 91.04-71 91.04-73 91.04-76 91.04-79 91.05-10 91.05-20 91.05-30 91.05-80 91.06-10 91.06-90 91.07-11 91.07-22 91.07-28 91.07-92 91.07-98 91.08-10 91.08-31 91.08-39 91.08-90 91.09-20 91.04 B (cont 'd ) 91.05 91.06 91.07 A B 91.08 A B 91.09 II a b 1 2 c A B C D A B I II a b I II I a b II A I Other : Table-top, mantelpiece and the like Wall clocks : Cuckoo clocks Other Other Time of day recording apparatus ; apparatus with clock or watch movement (including secondary movement) or with synchronous motor , for measuring , recording or otherwise indicating intervals of time : Time-registers Time-recorders Process-timers, stop-clocks and the like Other Time switches with clock or watch movement (in ­ cluding secondary movement) or with synchronous motor : Electric or electronic for multiple-rate supply meters Other Watch movements (including stop-watch movements), assembled : With balance-wheel and hairspring : Electric or electronic Other : With automatic winding With non-automatic winding Other : With piezo-electric quartz crystal regulating device Other Clock movements , assembled : Clock movements , assembled , without dials or hands , or with dials or hands whether or not assembled thereon , constructed or designed to operate for over 47 hours without rewinding , having more than one jewel , for use in civil aircraft Other : Electric or electronic : With piezo-electric quartz crystal regulating device Other Other Watch cases and parts of watch cases : Finished watch cases : Of precious metal 885.22 885.22 885.22 885.22 885.23 885.23 885.23 885.23 885.24 885.24 885.13 885.13 885.13 885.13 885.13 885.25 885.25 885.25 885.25 885.14 N N N N N N N N N N N N N N N N N N N N 31 . 12 . 79 Official Journal of the European Communities 477 91 .09 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 91.09-31 91.09-39 91.09-50 91.09-80 91.10-10 91.10-90 91.11-10 91.11-20 91.11-30 91.11-35 91.11-40 91.09 (cont 'd) 91.10 91.11 A B C I II D A II a b III B A B Of base metal : Gilt , silver-plated or with rolled precious metal Other Other Watch case blanks and parts of watch cases Clock cases and cases of a similar type for other goods of this Chapter , and parts thereof : Of metal Other Other clock and watch parts : Watchmakers ' jewels (precious and semi-precious stones , natural , synthetic , reconstructed or imitation), neither mounted nor set Springs , including hairsprings Watch movements , unassembled : With balance-wheel and hairspring Other Clock movements , unassembled 885.14 885.14 885.14 885.14 885.26 885.26 885.29 885.29 885.29 885.29 885.29 N N N N N 91.11-50 91.11-91 91.11-95 91.11-99 91.97-00 E F / II III Rough watch movements Other : Dials Watchmakers ' jewels, set or mounted Other Goods of Chapter 91 carried by post 885.29 885.29 885.29 885.29 885.00 478 Official Journal of the European Communities 31 . 12 . 79 92 .01 CHAPTER 92 MUSICAL INSTRUMENTS ; SOUND RECORDERS OR REPRODUCERS ; TELEVISION IMAGE AND SOUND RECORDERS OR REPRODUCERS ; PARTS AND ACCESSORIES OF SUCH ARTICLES Notes 1 . This Chapter does not cover : ( a ) Film wholly or partly sensitised for photographic or photo-electric recording or such film exposed , whether or not developed (Chapter 37) ; ( b ) Parts of general use , as defined in Note 2 to Section XV, of base metal ( Section XV), or similar goods of artificial plastic materials (which are generally classified in heading No 39.07) ; ( c ) Microphones , amplifiers , loudspeakers , head-phones , switches , stroboscopes and other accessory instruments , apparatus or equipment falling within Chapter 85 or 90 , for use with but not incorporated in or housed in the same cabinet as instruments of the present Chapter ; sound recorders or reproducers combined with a radio or television receiver (heading No 85.15); (d ) Brushes (for cleaning musical instruments ) falling within heading No 96.01 ; (e ) Toy instruments (heading No 97.03 ); (f ) Collectors ' pieces or antiques ( heading No 99.05 or 99.06); or (g ) Spools , reels or similar supports (which are to be classified according to their constituent material , for example , in heading No 39.07 or Section XV). 2 . Bows and sticks and similar devices used in playing the musical instruments of headings Nos 92.02 and 92.06, imported with such instruments in numbers normal thereto and clearly intended for use therewith , are to be classified in the same heading as the relative instruments . Perforated music rolls (heading No 92.10) and gramophone records and the like (heading No 92.12) imported with an instrument are to be treated as separate articles and not as forming a part of such instrument . 3 . Cases , boxes and similar containers imported with articles of this Chapter are to be classified with such articles if they are of a kind normally sold therewith . Cases , boxes and similar containers imported separately are to be classified under their appropriate headings . N1MEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 92.01-11 92.01-19 92.01-90 92.02-10 92.02-90 92.01 A I II B 92.02 A B Pianos (including automatic pianos , whether or not with keyboards ) ; harpsichords and other keyboard stringed instruments ; harps but not including aeolian harps : Pianos ( including automatic pianos , whether or not with keyboards): Upright pianos Other Other Other string musical instruments : Of a kind played with a bow Other 898.11 898.11 898.11 898.19 898.19 N N N N 31 . 12 . 79 Official Journal of the European Communities 479 92 .03 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 92.03-10 92.03-90 92.04-10 92.04-90 92.05-10 92.05-90 92.06-00 92.07-00 92.08-10 92.08-90 92.10-10 92.10-15 92.10-20 92.10-30 92.10-40 92.10-50 92.10-60 92.10-70 92.03 92.04 92.05 92.06 92.07 92.08 A B 92.10 A B C A B A B A B I II III IV V VI Pipe and reed organs , including harmoniums and the like : Pipe organs Other Accordions , concertinas and similar musical instruments ; mouth organs : Mouth organs Other Other wind musical instruments : Of metal Of other materials Percussion musical instruments (for example , drums , xylophones , cymbals , castanets) Electro-magnetic , electrostatic , electronic and simi ­ lar musical instruments (for example , pianos , organs , accordions) Musical instruments not falling within any other head ­ ing of this Chapter (for example , fairground organs , mechanical street organs , musical boxes , musical saws); mechanical singing birds , decoy calls and effects of all kinds ; mouth-blown sound signalling instruments (for example , whistles and boatswains ' pipes): Musical boxes Other Parts and accessories of musical instruments , including perforated music rolls and mechanisms for musical boxes ; metronomes , tuning forks and pitch pipes of all kinds : Mechanisms for musical boxes Musical instrument strings Other : Parts and accessories for the musical instruments of heading No 92.01 Parts and accessories for the musical instruments of heading No 92.02 Parts and accessories for the musical instruments of heading No 92.03 Parts and accessories for the musical instruments of heading No 92.04 Parts and accessories for the musical instruments of heading No 92.07 Parts and accessories for the musical instruments of headings Nos 92.05, 92.06 and 92.08 ; metro ­ nomes, tuning forks and pitch pipes of all kinds . 898.21 898.21 898.22 898.22 898.23 898.23 898.24 898.25 898.29 898.29 898.90 898.90 898.90 898.90 898.90 898.90 898.90 898.90 N N N N 480 Official Journal of the European Communities 31 . 12 . 79 92.11 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 92.11 Gramophones , dictating machines and other sound recorders or reproducers , including record-players and tape decks , with or without sound-heads ; television image and sound recorders or reproducers : A Sound recorders or reproducers : 92.11-10 I Sound recorders 763.88 N 92.11-32 92.11-34 92.11-35 92.11-37 92.11-39 II a J 2 b 1 2 c Sound reproducers : Record-players : With automatic record changing mechanism . . Without automatic record changing mechanism . Electric gramophones : Coin-operated Other Other 763.18 763.18 763.11 763.18 763.88 N N N N N 92.11-50 III Combined sound recorders and reproducers . . 763.88 N 92.11-80 B 92.12 Television image and sound recorders or reproducers . Gramophone records and other sound or similar re ­ cordings ; matrices for the production of records , pre ­ pared record blanks , film for mechanical sound record ­ ing , prepared tapes , wires , strips and like articles of a kind commonly used for sound or similar recording : 763.81 N 92.12-11 92.12-19 A B I II Prepared for recording , but not recorded : Magnetic tapes ; film Other Recorded : 898.31 898.31 92.12-31 92.12-33 I a b Wax recordings , discs , matrices and other inter ­ mediate forms , excluding magnetically recorded tapes : For the production of records Other 898.32 898.32 92.12-34 92.12-35 92.12-37 92.12-39 II a 1 2 b 1 2 92.13 Other : Records : For teaching languages Other Other recording media ( tapes , wires , strips and like articles ) : Magnetically recorded for the scoring of cinematograph film Other Other parts and accessories of apparatus falling within heading No 92.11 : 898.32 898.32 898.32 898.32 m 92.13-11 92.13-18 A I II Sound-heads and parts thereof : For records or mechanically recorded sound filmi Other 764.99 764.99 31 . 12. 79 Official Journal of the European Communities 481 92 . 13 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 92.13 (cont 'd) 92.13-30 B Needles ; diamonds , sapphires and other precious or semi-precious stones (natural, synthetic or recon ­ structed), whether or not mounted 764.99 92.13-60 C Parts of base metal , turned from bars , rods , angles, shapes , sections or wire , of solid section, the greatest diameter of which does not exceed 25 mm .... 764.99 92.13-80 D Other 764.99 92.97-00 Goods of Chapter 92 carried by post 898.00 482 Official Journal of the European Communities 31 . 12 . 79 93 .01 SECTION XIX ARMS AND AMMUNITION : PARTS THEREOF CHAPTER 93 ARMS AND AMMUNITION ; PARTS THEREOF Notes 1 . This Chapter does not cover : (a ) Goods falling within Chapter 36 (for example , percussion caps , detonators , signalling flares ) ; ( b ). Parts of general use , as defined in Note 2 to Section XV, of base metal ( Section XV), or similar goods of artificial plastic materials (which are generally classified in heading No 39.07); (c ) Armoured fighting vehicles (heading No 87.08 ) ; (d) Telescopic sights and other optical devices suitable for use with arms , unless mounted on a firearm or impor ­ ted with the firearm on which they are designed to be mounted (Chapter 90) ; (e ) Bows , arrows , fencing foils or toys falling within Chapter 97 ; or (f) Collectors ' pieces or antiques (heading No 99.05 or 99.06). 2 . In heading No 93.07, the reference to "parts thereof " is to be taken not to include radio or radar apparatus of heading No 85.15 . 3 . Cases , boxes and similar containers imported with articles of this Chapter are to be classified with such articles if they are of a kind normally sold therewith . Cases , boxes and similar containers imported separately are to be classified under their appropriate headings . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplemental unit 93.01-00 93.02-10 93.02-90 93.03-00 93.01 93.02 A B 93.03 93.04 Side-arms (for example , swords , cutlasses and bayo ­ nets) and parts thereof and scabbards and sheaths there ­ for Revolvers and pistols , being firearms : 9 mm calibre and higher Other Artillery weapons , machine-guns , sub-machine-guns and other military firearms and projectors (other than revolvers and pistols) Other firearms , including Very light pistols , pistols and revolvers for firing blank ammunition only , line ­ throwing guns and the like : 951.04 951.05 951.05 951.02 N N 93.04-10 A Sporting and target shooting guns, rifles and carbines 894.61 N 93.04-90 B Other 894.61 N 31 . 12 . 79 Official Journal of the European Communities 483 93 .05 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 93.05-00 93.06-10 93.06-31 93.06-35 93.06-39 93.07-10 93.07-31 93.07-33 93.07-35 93.07-51 93.07-55 93.07-59 93.05 93.06 A B I II a b 93.07 A B I a b II a b 1 2 3 Arms of other descriptions , including air , spring and similar pistols , rifles and guns Parts of arms , including gun barrel blanks , but not including parts of side-arms : Of arms of heading No 93.03 . Of other arms : Roughly shaped gun stock blocks Other parts : Of arms of heading No 93.02 Other Bombs , grenades , torpedoes , mines , guided weapons and missiles and similar munitions of war , and parts thereof ; ammunition and parts thereof , including car ­ tridge wads ; lead shot prepared for ammunition : For revolvers and pistols falling within heading No 93.02 and for sub-machine-guns falling within heading No 93.03 Other : For military purposes : For weapons falling within heading No 93.03 Other Other : Sporting and target shooting cartridges .... Other : Bullets and lead shot for sporting and target shooting cartridges Propellant charges (cartridges) for riveting and similar tools of heading No 82.04 or for captive-bolt humane killers Other 894.62 951.09 951.09 951.09 951.09 951.06 951.06 951.06 894.63 894.63 951.06 951.06 484 Official Journal of the European Communities 31 . 12 . 79 SECTION XX MISCELLANEOUS MANUFACTURED ARTICLES CHAPTER 94 FURNITURE AND PARTS THEREOF ; BEDDING , MATTRESSES , MATTRESS SUPPORTS , CUSHIONS AND SIMILAR STUFFED FURNISHINGS Notes 1 . This Chapter does not cover : ( a ) Pneumatic or water mattresses , pillows or cushions , falling within Chapter 39 , 40 or 62 ; ( b ) Standard lamps , table lamps , wall lamp brackets and other lighting fittings ; these are classified according to the constituent material (for example , in heading No 44.27 , 70.14 or 83.07) ; ( c ) Articles of stone , ceramic or any other material referred to in Chapter 68 or 69 , used as seats , tables or columns , of the kind used in parks , gardens or vestibules (Chapter 68 or 69); (d ) Mirrors designed for placing on the floor or ground (for example , cheval-glasses (swing-mirrors )) falling within heading No 70.09 ; (e ) Parts of general use , as defined in Note 2 to Section XV, of base metal ( Section XV), or similar goods of artificial plastic materials (which are generally classified in heading No 39.07) ; and safes falling within heading No 83.03 ; ( f ) Furniture specially designed as parts of refrigerators of heading No 84.15 ; furniture specially designed for sewing machines (heading No 84.41 ) ; (g) Furniture specially designed as parts of radio-gramophones , wireless sets or television sets (heading No 85.15) ; ( h ) Dentists ' spittoons falling within heading No 90.17 ; ( ij ) Goods falling within Chapter 91 (for example , clocks and clock cases) ; (k ) Furniture specially designed as parts of gramophones , of dictating machines or of other sound reproducers or recorders , falling within heading No 92.13 ; or ( 1 ) Toy furniture (heading No 97.03), billiard tables and other furniture specially constructed for games (head ­ ing No 97.04) or for conjuring tricks (heading No 97.05). 2 . The articles (other than parts ) referred to in headings Nos 94.01 , 94.02 and 94.03 are to be classified in those headings only if they are designed for placing on the floor or ground . This provision is , however , to be taken not to apply to the following which are still to be classified in the above ­ mentioned headings even if they are designed to be hung, to be fixed to the wall or to stand one on the other : ( a ) Kitchen cabinets and similar cupboards ; (b ) Seats and beds ; (c ) Unit bookcases and similar unit furniture . 3 . ( a ) In this Chapter references to parts of goods do not include reference to sheets (whether or not cut to shape but not combined with other parts ) of glass (including mirrors ) or of marble or other stone ; ( b ) Goods described in heading No 94.04, imported separately , are not to be classified in heading No 94.01 , 94.02 or 94.03 as parts of goods . 31 . 12 . 79 Official Journal of the European Communities 485 94.01 NIMEXE code CCT reference Statistical subdivision Description SITCcode Supplementary unit 94.01 A B I II 94.01-02 94.01-06 94.01-08 94.01-20 94.01-31 94.01-35 Chairs and other seats (other than those falling within heading No 94.02), whether or not convertible into beds , and parts thereof : Chairs and other seats , not leather covered (excluding parts thereof), for use in civil aircraft Other : Specially designed for aircraft : Seats [ Parts Other : Seats specially designed for motor vehicles . . . Other seats and chairs : With base metal frame : Not padded, stuffed or upholstered .... Padded, stuffed or upholstered With wooden frame : Not padded, stuffed or upholstered : Of straight wood Of bent wood Padded, stuffed or upholstered Of cane, osier, bamboo or similar materials Other Parts of other seats and chairs : Of motor vehicle seats Other : Of wood Of other materials ! 821.11 821.11 821.19 821.11 821.11 821.11 821.11 821.11 821.11 821.11 821.11 821.19 821.19 821.19 i a b a b 1 aa bb 2 aa 11 22 bb 3 4 c 1 2 aa bb j 94.01-41 94.01-45 94.01-50 94.01-60 94.01-70 94.01-91 94.01-93 94.01-99 Medical , dental , surgical or veterinary furniture (for example , operating tables , hospital beds with mecha ­ nical fittings); dentists ' and similar chairs with mecha ­ nical elevating , rotating or reclining movements ; parts of the foregoing articles : Dentists ' and similar chairs Other Other furniture and parts thereof : Furniture (excluding parts thereof), for use in civil aircraft : Of base metal Of wood Of other materials Other furniture : Of base metal : Beds Drawing tables (unequipped) 94.02 &gt;4.0 * A B 94.02-10 94.02-90 94.03-11 94.03-15 94.03-19 94.03-21 94.03-23 A B I II III I a b 821.21 821.21 821.91 821.92 821.99 821.91 821.91 486 Official Journal of the European Communities 11 . 12. 79 94 .03 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 94.03-31 94.03-33 94.03-35 94.03-39 94.03-49 94.03-51 94.03-55 94.03-57 94.03-61 94.03-62 94.03-64 94.03-69 94.03-71 94.03-82 94.03-91 94.03-95 94.03-99 94.03 B (cont 'd) 94.04 A I c 1 2 aa bb cc d II a b c d e 1 2 f in IV v a b c Office furniture : Desks and other office furniture not exceeding desk height (1 ) Other (exceeding desk height (*)): Cupboards or cabinets with doors, shutters or flaps Filing and card-index cabinets, and other cabinets with drawers Other Other furniture Of wood : Bedroom furniture Dining room and living room furniture .... Kitchen furniture Shop furniture Office furniture : Desks and other office furniture not exceeding desk height (x) Other (exceeding desk height (*) ) Other furniture Of artificial plastic materials Of other materials Parts : Of base metal Of wood Of other materials Mattress supports ; articles of bedding or similar fur ­ nishing fitted with springs or stuffed or internally fitted with any material or of expanded , foam or sponge rubber or expanded , foam or sponge artificial plastic material , whether or not covered (for example , mattresses , quilts , eiderdowns , cushions , pouffes and pillows): Articles of bedding or similar furnishing of expanded , foam or sponge artificial plastic material , whether or not covered : 821.91 821.91 821.91 821.91 821.91 821.92 821.92 821.92 821.92 821.92 821.92 821.92 821.99 821.99 821.99 821.99 821.99 94.04-11 I Mattresses 821.22 94.04-19 B 11 Other . Other : 821.22 94.04-30 I II Mattress supports Mattresses : 821.22 94.04-51 a b Of expanded, foam or sponge rubber, whether or not covered Of other materials : 821.22 94.04-55 1 Spring interior 821.22 94.04-59 2 Other 821.22 (') Desk height may reach approximately 80 cm. 31 . 12 . 79 Official Journal of the European Communities 487 94 .04 NIMEXE code CCT reference Statistical subdivision Description CST code Supplementary unit 94.04-61 94.04-91 94.04-99 94.80-00 to 94.89-07 94.04 B (cont 'd) III a b 1 1 Other : Sleeping-bags Other : Filled with feathers or down Other Goods classified in Chapter 94, being component parts of complete industrial plant exported in accordance with Commission Regulation (EEC) No 518/79 (see note on page 8) 821.22 821.22 821.22 i1 ) (') See list o headings for exports o/ :omponent pai ; of complete industrial plant, page S00. 488 Official Journal of the European Communities 31 . 12 . 79 95 .05 CHAPTER 95 ARTICLES AND MANUFACTURES OF CARVING OR MOULDING MATERIAL Notes 1 . This Chapter does not cover : (a) Articles falling within Chapter 66 (for example , parts of umbrellas, walking-sticks) ; (b ) Articles falling within Chapter 71 (for example , imitation jewellery) ; (c) Cutlery or other articles falling within Chapter 82 with handles or other parts of carving or moulding materials ; the headings of the present Chapter apply, however, to separately imported handles or other parts of such articles ; (d) Articles falling within Chapter 90 (for example , spectacle frames) ; (e ) Articles falling within Chapter 91 (for example , clock or watch cases) ; (f ) Articles falling within Chapter 92 (for example , musical instruments and parts thereof) ; (g) Articles falling within Chapter 93 (arms and parts thereof) ; (h) Articles falling within Chapter 94 (furniture and parts thereof) ; ( ij ) Brushes , powder puffs or other articles falling within Chapter 96 ; (k) Articles falling within Chapter 97 (toys , games and sports requisites) ; ( 1 ) Articles falling within Chapter 98 (for example , buttons , cuff-links , smoking pipes , combs) ; or (m) Collectors ' pieces or antiques (Chapter 99). 2. In heading No 95.08 , the expression "vegetable or mineral carving material " is to be taken to apply to : (a ) Hard seeds , pips , hulls and nuts and similar vegetable materials of a kind used for carving (for example, corozo and dom) ; (b ) Jet (and mineral substitutes for jet ), amber , meerschaum, agglomerated amber and agglomerated meerschaum . NIMEXE code CCT reference Statistical subdivision Description SITCcode Supplementary ­ unit 95.05 Worked tortoise-shell , mother of pearl , ivory , bone , horn , coral (natural or agglomerated) and other animal carving material , and articles of those materials : A Coral (natural or agglomerated), worked : 95.05-11 I Combined with other materials 899.11 95.05-19 II B Other Other : 899.11 95.05-50 I Plates , sheets , rods , tubes , discs and similar forms , not polished or otherwise worked 899.11 95.05-81 95.05-89 II a b Other : Ivory Other 899.11 899.11 31 . 12 . 79 Official Journal of the European Communities 489 95 .08 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 95.08 Worked vegetable or mineral carving material and articles of those materials ; moulded or carved articles of wax , of stearin , of natural gums or natural resins ( for example , copal or rosin ) or of modelling pastes , and other moulded or carved articles not elsewhere specified or included ; worked , unhardened gelatin (except gelatin falling within heading No 35.03 ) and articles of unhardened gelatin : 95.08-20 A Vegetable or mineral carving material in plates , sheets , rods , tubes , discs and similar forms , not polished or otherwise worked 899.19 95.08-80 B Other 899.19 490 Official Journal of the European Communities 31 . 12 . 79 96 .01 CHAPTER 96 BROOMS , BRUSHES , POWDER-PUFFS AND SIEVES Notes 1 . This Chapter does not cover : ( a) Articles falling within Chapter 71 ; (b) Brushes of a kind specialised for use in dentistry or for medical , surgical or veterinary purposes , falling within heading No 90.17 ; or (c ) Toys (Chapter 97). 2 . In heading No 96.01 , the expression "prepared knots and tufts for broom or brush making" is to be taken to apply only to unmounted knots and tufts of animal hair , vegetable fibre or other material , which are ready for incorpor ­ ation without division in brooms or brushes , or which require only such further minor processes as glueing or coating the butts , or trimming to shape at the top , to render them ready for such incorporation . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 96.01-01 96.01-05 96.01-10 96.01-31 96.01-35 96.01-91 96.01-93 96.01-95 96.01-99 96.05-00 96.06-00 96.97-00 96.01 A B I II III 96.05 96.06 I II a b a b c d Brooms and brushes , consisting of twigs or other vege ­ table materials merely bound together and not mounted in a head (for example , besoms and whisks ), with or without handles ; other brooms and brushes ( including brushes of a kind used as parts of machines ); prepared knots and tufts for broom or brush making ; paint rollers ; squeegees (other than roller squeegees ) and mops : Brooms and brushes , consisting of twigs or other vegetable materials merely bound together and not mounted in a head ( for example, besoms and whisks), with or without handles ; prepared knots and tufts for broom or brush making : Brooms and brushes, consisting of twigs or other vegetable materials merely bound together and not mounted in a head (for example, besoms and whisks), with or without handles Prepared knots and tufts for broom or brush making . Other : Tooth brushes Brushes of a kind used as parts of machines : With filling of wire With filling of other materials Other : Shaving brushes Paint, distemper, varnish and similar brushes . . . Paint rollers Other Powder-puffs and pads for applying cosmetics or toilet preparations , of any material Hand sieves and hand riddles , of any material .... Goods of Chapter 96 carried by post 899.72 899.72 899.72 899.72 899.72 899.72 899.72 899.72 899.72 899.82 899.81 899.20 31 . 12 . 79 Official Journal of the European Communities 491 CHAPTER 97 TOYS , GAMES AND SPORTS REQUISITES ; PARTS THEREOF Notes 1 . This Chapter does not cover : ( a ) Christmas tree candles (heading No 34.06); ( b ) Fireworks or other pyrotechnic articles falling within heading No 36.05 ; ( c ) Yarns , monofil , cords or gut and the like for fishing, cut to length but not made up into fishing lines , falling within Chapter 39 , heading No 42.06 or Section XI ; (d ) Sports bags or other containers of heading No 42.02 or 43.03 ; (e ) Sports clothing or fancy dress , of textiles , falling within Chapter 60 or 61 ; (f ) Textile flags or bunting , or sails for boats or land craft , falling within Chapter 62 ; (g ) Sports footwear (other than skating boots with skates attached), cricket pads , shin-guards or the like , falling within Chapter 64, or sports headgear falling within Chapter 65 ; ( h ) Climbing sticks , whips , riding crops or the like (heading No 66.02), or parts thereof (heading No 66.03); ( ij ) Unmounted glass eyes for dolls or other toys , falling within heading No 70.19 ; ( k ) Parts of general use , as defined in Note 2 to Section XV, of base metal ( Section XV), or similar goods of artificial plastic materials (which are generally classified in heading No 39.07) ; ( 1 ) Articles falling within heading No 83.11 ; (m ) Sports vehicles (other than bobsleighs , toboggans and the like ) falling within Section XVII ; ( n ) Children 's cycles fitted with ball bearings and in the normal form of adults ' cycles (heading No 87.10) ; (o ) Sports craft such as canoes and skiffs ( Chapter 89), or their means of propulsion (Chapter 44 for such articles made of wood ) ; (p ) Spectacles , goggles and the like , for sports and outdoor games ( heading No 90.04) ; ( q ) Decoy calls and whistles (heading No 92.08 ) ; ( r ) Arms or other articles of Chapter 93 ; or ( s ) Racket strings , tents or other camping goods , or gloves (classified , in general , according to the material of which they are made). 2 . The headings of this Chapter are to be taken to include articles in which pearls , precious or semi-precious stones (natural , synthetic or reconstructed), precious metals or rolled precious metals constitute only minor constituents . 3 . In heading No 97.02, the term " dolls " is to be taken to apply to such articles as are representations of human beings . 4 . Subject to Note 1 above , parts and accessories which are suitable for use solely or principally with articles falling within any heading of this Chapter are to be classified with those articles . 492 Official Journal of the European Communities 31 . 12 . 79 97 .01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 97.01-10 97.01-90 97.02-11 97.02-19 97.02-31 97.02-35 97.03-05 97.03-11 97.03-15 97.03-20 97.03-30 97.03-40 97.03-51 97.03-55 97.03-59 97.03-61 97.03-69 97.03-75 97.03-80 97.03-85 97.03-90 97.04-10 97.04-15 97.04-20 97.04-91 97.01 97.02 A B 97.03 A B 97.04 A B C A B I II I II I II III /V V VI a 1 2 3 b 1 2 c d e VII I II a Wheeled toys designed to be ridden by children (for example , toy bicycles and tricycles and pedal motor cars ); dolls ' prams and dolls ' push chairs : Dolls ' prams and dolls ' push chairs Other Dolls : Dolls (dressed or undressed): Of artificial plastic materials Of other materials Parts and accessories : Garments, footwear, headgear and other accessories Parts Other toys ; working models of a kind used for recrea ­ tional purposes : Of wood Other : Electric model railways Electric car sets (other than those for competitive games falling within heading No 97.04 ) Toy weapons Toy projectors and other optical toys Musical instruments and other musical appliances Other : Of artificial plastic materials : Scale model assembly kits Constructional toys Other Of metal : Die-cast miniature models Other Of textile fabric Of rubber Of other materials Assortments of toys of the present subheading, of different constituent materials, put up in sets, outfits or the like Equipment for parlour , table and funfair games for adults or children (including billiard tables and pintables and table-tennis requisites): Playing cards , including toy playing cards .... Table-tennis bats , balls and nets Other : Electric car racing sets, having the character of competitive games Other : Motor or mechanically operated games of a kind generally used in cafes, funfairs, etc 894.21 894.21 894.22 894.22 894.22 894.22 894.23 894.23 894.23 894.23 894.23 894.23 894.23 894.23 894.23 894.23 894.23 894.23 894.23 894.23 894.23 894.24 894.24 894.24 894.24 31 . 12 . 79 Official Journal of the European Communities 493 97 .04 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 97.04-95 97.04-98 97.05-10 97.05-51 97.05-59 97.06-03 97.06-07 97.06-10 97.06-20 97.06-35 97.06-41 97.06-43 97.06-49 97.06-50 97.06-80 97.07-10 97.07-91 97.07-99 97.08-00 ?7.97-00 97.04 C (cont 'd ) 97.05 97.06 A B C 97.07 A B 97.08 II b c A B I II I II III /V a b 1 2 V VI I II Billiard tables, special tables for casino or parlour games, table-tennis tables and similar tables for games Other Carnival articles ; entertainment articles (for example , conjuring tricks and novelty jokes ) ; Christmas tree decorations and similar articles for Christmas festivities (for example , artificial Christmas trees , Christmas stock ­ ings , imitation yule logs , Nativity scenes and figures therefor) : Carnival articles ; entertainment articles (for example , conjuring tricks and novelty jokes ) Christmas tree decorations and similar articles for Christmas festivities : Of glass Of other materials Appliances , apparatus , accessories and requisites for gymnastics or athletics , or for sports and outdoor games (other than articles falling within heading No 97.04^: Cricket and polo equipment Tennis rackets Other : Gymnasium and athletics equipment Balls Badminton and similar rackets Snow skis and ski sticks : Snow skis (excluding ski sticks ) Ski sticks ; parts and accessories of snow skis and of ski sticks : Ski fastenings (ski bindings ) Other Ice skates and roller skates Other Fish-hooks , line fishing rods and tackle ; fish landing nets and butterfly nets ; decoy "birds ", lark mirrors and similar hunting or shooting requisites : Fish-hooks , unmounted Other : Fishing reels Other Roundabouts , swings , shooting galleries and other fairground amusements ; travelling circuses , travelling menageries and travelling theatres Goods of Chapter 97 carried by post 894.24 894.24 894.25 894.25 894.25 894.72 894.72 894.72 894.72 894.72 894.72 894.72 894.72 894.72 894.72 894.71 894.71 894.71 894.73 894.90 pair 494 Official Journal of the European Communities 31 . 12. 79 98 .01 CHAPTER 98 MISCELLANEOUS MANUFACTURED ARTICLES Notes 1 . This Chapter does not cover ; ( a ) Eyebrow and other cosmetic pencils ( heading No 33.06) ; ( b ) Buttons , studs , cuff-links or other articles of a kind described in heading No 98.01 or 98.12 , if made wholly or partly of precious metal or rolled precious metal ( subject to the provisions of Note 2 ( a ) to Chapter 71 ) or if containing pearls or precious or semi-precious stones (natural , synthetic or reconstructed ) (Chapter 71 ) ; ( c ) Parts of general use , as defined in Note 2 to Section XV, of base metal ( Section XV), or similar goods of artificial plastic materials (which are generally classified in heading No 39.07); (d) Mathematical drawing pens (heading No 90.16); or (e ) Toys falling within Chapter 97 . 2 . Subject to Note 1 above , the headings in this Chapter are to be taken to apply to goods of the kind described whether or not composed wholly or partly of precious metal or rolled precious metal or of pearls or precious or semi-precious stones (natural , synthetic or reconstructed). 3 . Cases , boxes and similar containers imported with articles of this Chapter are to be classified with such articles if they are of a kind normally sold therewith . Cases , boxes and similar containers imported separately are to be classified under their appropriate headings . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 98.01-10 98.01-31 98.01-33 98.01-35 98.01-37 98.01-39 98.02-11 98.02-15 98.02-19 98.01 A B 98.02 A B I II III a b c I II III I Buttons and button moulds , studs , cuff-links , and press ­ fasteners , including snap-fasteners and press-studs ; blanks and parts of such articles : Blanks and moulds Buttons , studs , cuff-links and press-fasteners and parts thereof : Press-fasteners, snap-fasteners, press-studs and the like Studs and cuff-links Buttons : Of base metal, not covered with textile material Of artificial plastic material, not covered with textile material Other Slide fasteners and parts thereof : Slide fasteners with scoops of base metal ; parts thereof , of base metal : Complete slide fasteners Narrow strips of any length mounted solely with chain scoops Other Other : Slide fasteners with chain scoops and parts thereof . 899.83 899.83 899.83 899.83 899.83 899.83 899.84 899.84 899.84 m m 98.02-51 a Complete slide fasteners 899.84 m 98.02-55 b Narrow strips of any length mounted solely with chain scoops 899.84 m 98.02-59 c Other 899.84 98.02-99 II Other 899.84 31 . 12 . 79 Official Journal of the European Communities 495 98 .03 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 98.03-12 98.03-13 98.03-15 98.03-17 98.03-21 98.03-23 98.03-25 98.03-32 98.03-34 98.03-39 98.03-51 98.03-55 98.03-61 98.03-71 98.03-75 98.04-11 98.04-19 98.04-30 98.05-11 98.05-19 98.03 A B C I II 98.04 A I II B 98.05 A I II / a b 1 2 II III IV a b I a b II a b c 1 2 Fountain pens , stylograph pens and pencils (including ball point pens and pencils) and other pens , pen-holders , pencil-holders and similar holders , propelling pencils and sliding pencils ; parts and fittings thereof , other than those falling within heading No 98.04 or 98.05 : Fountain pens and stylograph pens and pencils ( in ­ cluding ball point , felt tipped and fibre tipped pens and pencils ) : Ball point pens and pencils : With body or cap of precious metal or rolled pre ­ cious metal Other : With replaceable refill Other Felt tipped and fibre tipped pens and pencils Indian ink drawing pens Fountain pens and other stylograph pens : With body or cap of precious metal or rolled pre ­ cious metal Other Other pens , pen-holders ; propelling pencils and sliding pencils ; pencil-holders and similar holders : Propelling pencils and sliding pencils : With body or cap of precious metal or rolled pre ­ cious metal Other Other Parts and fittings : Parts of base metal , turned from bars , rods , angles , shapes , sections or wire , of solid section .... Other : Refills for ball point pens and pencils Refills for felt tipped and fibre tipped pens and pencils Other : Of metal Other Pen nibs and nib points : Pen nibs : Of gold Of other material Nib points Pencils (other than pencils of heading No 98.03 ), pencil leads , slate pencils , crayons and pastels , drawing char ­ coals and writing and drawing chalks ; tailors ' and bil ­ liards chalks : Pencils , pencil leads , slate pencils , crayons , pastels and drawing charcoals : Pencils with " leads " encased in wood or in a rigid paper sheath Other 895.21 895.21 895.21 895.21 895.21 895.21 895.21 895.21 895.21 895.21 895.21 895.21 895.21 895.21 895.21 895.22 895.22 895.22 895.23 895.23 N N N N N N N N N N N 98 05-30 R Writing and drawing chalks : tailors and billiards chalks 895 ,23 496 Official Journal of the European Communities 31 . 12 . 79 98 .06 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit j 98.06-00 98.07-00 98.08-11 98.08-19 98.08-50 98.09-00 98.10-05 98.10-10 98.10-21 98.10-29 98.10-30 98.10-40 98.10-50 98.10-80 98.11-10 98.11-91 98.11-95 98.11-99 98.12-10 98.12-90 98.06 98.07 98.08 98.09 98.10 A B 98.11 A B 98.12 A I II B I a 1 2 aa bb b II III IV I a b II A B Slates and boards , with writing or drawing surfaces , whether framed or not Date , sealing or numbering stamps , and the like (in ­ cluding devices for printing or embossing labels), de ­ signed for operating in the hand ; hand-operated composing sticks and hand printing sets incorporating such compos ­ ing sticks Typewriter and similar ribbons , whether or not on spools ; ink-pads , with or without boxes : Ribbons : Of artificial plastic materials Other Ink-pads Sealing wax (including bottle-sealing wax) in sticks , cakes or similar forms ; copying pastes with a basis of gelatin , whether or not on a paper or textile backing Mechanical lighters and similar lighters , including chemical and electrical lighters , and parts thereof , excluding flints and wicks : Parts of base metal , turned from bars , rods , angles , shapes , sections or wire , of solid section , the greatest diameter of which does not exceed 25 mm . . . Other : Pocket lighters : Gas fuelled : Non refillable Refillable : With electrical ignition system With other ignition system Other Table lighters Other lighters Parts Smoking pipes ; pipe bowls , stems and other parts of smoking pipes (including roughly shaped blocks of wood or root); cigar and cigarette holders and parts thereof : Roughly shaped blocks of wood or root , for the manufacture of pipes Other : Pipes and pipe bowls : Of wood or root Of other materials Other Combs , hair-slides and the like : Of ebonite or artificial plastic material Of other materials 895.92 895.93 895.94 895.94 895.94 895.95 899.34 899.34 899.34 899.34 899.34 899.34 899.34 899.34 899.35 899.35 899.35 899.35 899.85 899.85 N N N N N 31 . 12 . 79 Official Journal of the European Communities 497 98.14 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 98.14-10 98.14-50 98.15-20 98.15-30 98.15-70 98.16-00 98.97-00 98.14 98.15 A B 98.16 A B I II Scent and similar sprays of a kind used for toilet pur ­ poses , and mounts and heads therefor : Toilet sprays Mounts and beads for toilet sprays Vacuum flasks and other vacuum vessels , complete with cases ; parts thereof, other than glass inners : Vacuum flasks and other vacuum vessels , complete with cases , having a capacity not exceeding 0*75 litre Other : Vacuum flasks and other vacuum vessels, complete with cases, having a capacity exceeding 0*75 litre Parts (other than glass inners) Tailors ' dummies and other lay figures ; automata and other animated displays of a kind used for shop window dressing Goods of Chapter 98 carried by post 899.86 899.86 899.97 899.97 899.97 899.87 899.20 498 Official Journal of the European Communities 31 . 12 . 79 99 .01 SECTION XXI WORKS OF ART , COLLECTORS ' PIECES , AND ANTIQUES CHAPTER 99 WORKS OF ART, COLLECTORS ' PIECES , AND ANTIQUES Notes 1 . This Chapter does not cover : ( a ) Unused postage , revenue or similar stamps of current or new issue in the country to which they are destined (heading No 49.07); ( b ) Theatrical scenery, studio back-cloths or the like , of painted canvas (heading No 59.12); or ( c ) Pearls or precious or semi-precious stones ( heading No 71.01 or 71.02). 2 . For the purposes of heading No 99.02 , the expression "original engravings , prints and lithographs " means impressions produced directly , in black and white or in colour , of one or of several plates wholly executed by hand by the artist , irrespective of the process or of the material employed by him , but not including any mechani ­ cal or photomechanical process . 3 . Heading No 99.03 , is to be taken not to apply to mass-produced reproductions or works of conventional crafts ­ manship of a commercial character . 4 . ( a ) Subject to Notes 1 to 3 above, articles falling within headings of this Chapter are to be classified in whichever of those headings is appropriate and not in any other heading of the Tariff . ( b) Heading No 99.06 is to be taken not to apply to articles falling within any of the preceding headings of this Chapter . 5 . Frames around paintings , drawings , pastels , engravings , prints or lithographs are to be treated as forming part of those articles , provided they are of a kind and of a value normal to those articles . NIMEXE code CCT reference Statistical subdivision Description S1TC code Supplementary unit 99.01-00 99.02-00 99.03-00 99.04-00 99.05-00 99.01 99.02 99.03 99.04 99.05 Paintings , drawings and pastels , executed entirely by hand (other than industrial drawings falling within heading No 49.06 and other than hand-painted or hand ­ decorated manufactured articles) Original engravings , prints and lithographs Original sculptures and statuary , in any material . . Postage , revenue and similar stamps (including stamp ­ postmarks and franked envelopes , lettercards and the like), used , or if unused not of current or new issue in the country to which they are destined Collections and collectors ' pieces of zoological , bota ­ nical , mineralogical , anatomical , historical , archaeo ­ logical , paleontological , ethnographic or numismatic interest 896.01 896.02 896.03 896.04 896.05 99.06-00 99.06 Antiques of an age exceeding 100 years 896.06 31 . 12 . 79 Official Journal of the European Communities 499 99 .80 ADDENDUM GOODS NOT CLASSIFIED ELSEWHERE AND DATA NOT INCLUDED IN TOTALS N1MEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 99.80-00 to 99.89-00 Goods being component parts of complete industrial plant, exported in accordance with Commission Regulation (EEC) No 518/79 but not included under the chapters under which they fall (*) 99.96-01 Confidential transactions, not classified elsewhere . . 999.00 99.97-00 Goods carried by post, not classified elsewhere . . . 911.00 99.98-00 Goods declared as ships ' stores, not classified elsewhere 931.00 99.99-01 Returned goods, not classified elsewhere 931.00 99.99-02 Importations and exportations, not classified elsewhere 931.00 00.50 Data not included in totals : 00.50-70 72.01 B I Silver or base metal coin, being legal tender x10.000 00.50-97 Silver or base metal coin, being legal tender, carried by post x10.000 "j See list of headings for exports of component parts of complete industrial plant, page 500 . 500 Official Journal of the European Communities 31 . 12 . 79 SUPPLEMENT LIST OF HEADINGS FOR EXPORTS OF COMPONENT PARTS OF COMPLETE INDUSTRIAL PLANT NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC 62.80-00 601.08 01 658.30 02 658.40 03 658.10 04 658.20 05 658.99 62.81-00 601.08 01 658.30 02 658.40 03 658.10 04 658.20 05 658.99 62.82-00 601.08 01 658.30 02 658.40 03 658.10 04 658.20 05 658.99 62.83-00 601.08 01 658.30 02 658.40 03 658.10 04 658.20 05 658.99 62.84-00 601.08 01 658.30 02 658.40 03 658.10 04 658.20 05 658.99 62.85-00 601.08 01 658.30 02 658.40 03 658.10 04 658.20 05 658.99 62.86-00 601.08 01 658.30 02 658.40 03 658.10 04 658.20 05 658.99 62.87-00 601.08 01 658.30 02 658.40 03 658.10 04 658.20 05 658.99 62.88-00 601.08 01 658.30 02 658.40 03 658.10 04 658.20 05 658.99 62.89-00 601.08 01 658.30 02 658.40 03 658.10 04 658.20 05 658.99 68.80-00 602.08 01 661.31 02 661.32 03 661.33 04 663.10 06 663.20 07 663.50 08 661.81 09 661.82 10 663.31 11 663.32 12 661.83 13 663.81 14 663.82 15 663.33 16 663.39 68.81-00 602.08 01 661.31 02 661.32 03 661.33 04 663.10 06 663.20 07 663.50 08 661.81 09 661.82 10 663.31 11 663.32 12 661.83 13 663.81 14 663.82 15 663.33 16 663.39 68.82-00 602?08 01 661.31 02 661.32 03 661.33 04 663.10 06 663.20 07 663.50 08 661.81 09 661.82 10 663.31 11 663.32 12 661.83 13 663.81 14 663.82 15 663.33 16 663.39 68.83-00 602.08 01 661.31 02 661.32 03 661.33 04 663.10 06 663.20 07 663.50 08 661.81 09 661.82 10 663.31 11 663.32 12 661.83 13 663.81 14 663.82 15 663.33 16 663.39 68.84-00 602.08 01 661.31 02 661.32 03 661.33 04 663.10 06 663.20 07 663.50 08 661.81 09 661.82 10 663.31 11 663.32 12 661.83 13 663.81 14 663.82 15 663.33 16 663.39 68.85-00 602.08 01 661.31 02 661.32 03 661.33 04 663.10 06 663.20 07 663.50 08 661.81 09 661.82 10 663.31 11 663.32 12 661.83 13 663.81 14 663.82 15 663.33 16 663.39 68.86-00 602.08 01 661.31 02 661.32 03 661.33 04 663.10 06 663.20 07 663.50 08 661.81 09 661.82 10 663.31 11 663.32 12 661.83 13 663.81 14 663.82 15 663.33 16 663.39 68.87-00 602.08 01 661.31 02 661.32 03 661.33 04 663.10 06 663.20 07 663.50 08 661.81 09 661.82 10 663.31 11 663.32 12 661.83 13 663.81 14 663.82 15 663.33 16 663.39 68.88-00 602.08 01 661.31 02 661.32 03 661.33 04 663.10 06 663.20 07 663.50 08 661.81 09 661.82 10 663.31 11 663.32 12 661.83 13 663.81 14 663.82 15 663.33 16 663.39 68.89-00 602.08 01 661.31 02 661.32 03 661.33 04 663.10 06 663.20 07 663.50 08 661.81 09 661.82 10 663.31 11 663.32 12 661.83 13 663.81 14 663.82 15 663.33 16 663.39 69.80-00 603.08 01 662.31 02 662.32 03 663.70 04 662.41 05 662.42 06 662.43 07 662.44 08 662.45 09 663.91 10 812.20 11 666.40 12 666.50 13 666.60 14 663.92 69.81-00 603.08 01 662.31 02 662.32 03 663.70 04 662.41 05 662.42 06 662.43 07 662.44 08 662 45 09 663.91 10 812.20 11 666.40 12 666.50 13 666.60 14 663.92 69.82-00 603.08 01 662.31 02 662.32 03 663.70 04 662.41 05 662.42 06 662.43 07 662.44 08 662.45 09 663.91 10 812.20 11 666.40 12 666.50 13 666.60 14 663.92 69.83-00 603.08 01 662.31 02 662.32 03 663.70 04 662.41 05 662.42 06 662.43 07 662.44 08 662.45 09 663.91 10 812.20 11 666.40 12 666.50 13 666.60 14 663.92 69.84-00 603.08 01 662.31 02 662.32 03 663.70 04 662.41 05 662.42 06 662.43 07 662.44 08 662.45 09 663.91 10 812.20 11 666.40 12 666.50 13 666.30 14 663.92 69.85-00 603.08 01 662.31 02 662.32 03 663.70 04 662.41 05 662.42 06 662.43 07 662.44 08 662.45 09 663.91 10 812.20 11 666.40 12 666.50 13 666.60 14 663.92 69.86 00 603.08 01 662.31 02 662.32 03 663.70 04 662.41 05 662.42 06 662.43 07 662.44 08 662.45 09 663.91 10 812.20 11 666 40 12 666.50 13 666.60 14 663.92 69.87-00 603.08 01 662.31 02 662.32 03 663.70 04 662.41 05 662.42 06 662.43 07 662.44 08 662.45 09 663.91 10 812.20 1 1 666.40 12 666.50 13 666.60 14 663.92 69.88-00 603.08 01 662.31 02 662.32 03 663.70 04 662.41 05 662.42 06 662.43 07 662.44 08 662.45 09 663.91 10 812.20 1 1 666.40 12 666.50 13 666.60 14 663.92 69.89-00 603.08 01 662.31 02 662.32 03 663.70 04 662.41 05 662.42 06 662.43 07 662.44 08 662.45 09 663.91 10 812.20 11 666.40 12 666.50 13 666.60 14 663.92 70.80-00 604.08 01 664.14 03 664.15 04 664.50 05 664.30 06 664.40 07 664.91 08 664.70 09 664 80 10 665.11 11 664.92 12 665.12 13 665.20 14 812.41 15 664.93 16 664.60 17 665.81 18 664.20 19 665.82 20 600.00 21 665.89 70.81-00 604.08 01 664.14 03 664.15 04 664.50 05 664.30 06 664.40 07 664.91 08 664.70 09 664.80 10 665.11 11 664.92 12 665.12 13 665.20 14 812.41 15 664.93 16 664.60 17 665.81 18 664.20 19 665.82 20 600.00 21 665 89 70.82-00 604.08 01 664.14 03 664.15 04 664.50 05 664.30 06 664.40 07 664.$ 1 08 664.70 09 664.80 10 665.11 1 1 664.92 12 665.12 13 665.20 14 812.41 15 664.93 16 664.60 17 665.81 18 664.20 19 665.82 20 600.00 21 665.89 70.83-00 604.08 01 664.14 03 664.15 04 664.50 05 664.30 06 664.40 07 664.91 08 664.70 09 664.80 10 665.11 1 1 664.92 12 665.12 13 665.20 14 812.41 15 664.93 16 664.60 17 665.81 18 664.20 19 665.82 20 600.00 21 665.89 70.84-00 604.08 01 664.14 03 664.15 04 664.50 05 664.30 06 664.40 07 664.91 08 664.70 09 664.80 10 665.11 11 664.92 12 665.12 13 665.20 14 812.41 15 664.93 16 664.60 17 665.81 18 664.20 19 665.82 20 600.00 21 665 89 70.85-00 604.08 01 664.14 03 664.15 04 664.50 05 664.30 06 664.40 07 664.91 08 664.70 09 664.80 10 665.11 11 664.92 12 665.12 13 665.20 14 812 41 15 664.93 16 664.60 17 665.81 18 664.20 19 665.82 20 600.00 21 665.89 70.86-00 604.08 01 664.14 03 664.15 04 664.50 05 664.30 06 664.40 07 664.91 08 664.70 09 664.80 10 665.11 1 1 664.92 12 665.12 13 665.20 14 812.41 15 664.93 16 664.60 17 665.81 18 664.20 19 665.82 20 600.00 21 665.89 70.87-00 604.08 01 664.14 03 664.15 04 664.50 05 664.30 06 664.40 07 664.91 08 664.70 09 664.80 10 665.11 1 1 664.92 12 665.12 13 665.20 14 812.41 15 664.93 16 664.60 17 665.81 18 664.20 19 665.82 20 600.00 21 665.89 70.88-00 604.08 01 664.14 03 664.15 04 664.50 05 664.30 06 664.40 07 664.91 08 664.70 09 664.80 10 665.11 11 664.92 12 665.12 13 665.20 14 812 41 15 664.93 16 664.60 17 665.81 18 664.20 19 665.82 20 600.00 21 665 89 70.89-00 604.08 01 664.14 03 664.15 04 664.50 05 664.30 06 664.40 07 664.91 08 664.70 09 664.80 10 665.11 11 664.92 12 665.12 13 665.20 14 812.41 15 664.93 16 664.60 17 665.81 18 664 20 19 665.82 20 600.00 21 665.89 73.80-00 605.08 01 671.20 02 671.60 03 282.00 04 671.31 05 671.30 06 672.40 07 672.51 08 672.71 09 672.14 10 673.20 11 673.30 12 675.01 13 674.00 14 677.01 16 676.00 17 678.10 18 678.00 19 678.40 20 678.50 21 691.10 22 692.11 23 692.41 24 692.43 25 693.11 26 693.20 27 693.51 29 699.20 30 699.71 31 694.01 32 694.02 33 699.31 34 699.32 35 699.41 36 697.00 37 812.10 38 697.51 40 601.00 61 672.52 62 674.15 63 673.22 64 675.02 65 674.00 66 677.02 71 672.00 72 670.00 73 673.00 74 675.00 75 674.00 76 677.00 31 . 12 . 79 Official Journal of the European Communities 501 NIMEXE sue NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC 73.81-00 605.08 01 671.20 02 671.60 03 282.00 04 671.31 05 671.30 06 672.40 07 672.51 08 672.71 09 672.14 10 673.20 11 673.30 12 675.01 13 674.00 14 677.01 16 676.00 17 678.10 18 678.00 19 678.40 20 678.50 21 691.10 22 692.11 23 692.41 24 692.43 25 693.11 26 693.20 27 693.51 29 699.20 30 699.71 31 694.01 32 694.02 33 699.31 34 699.32 35 699.41 36 697.00 37 812.10 38 697.51 40 601.00 61 672.52 62 674.15 63 673.22 64 675.02 65 674.00 66 677.02 71 672.00 72 670.00 73 673.00 74 675.00 75 674.00 76 677.00 73 82-00 605.08 01 671.20 02 671.60 03 282 00 04 671.31 05 671.30 06 672.40 07 672.51 08 672.71 09 672.14 10 673.20 1 1 673.30 12 675.01 13 674.00 14 677.01 16 676.00 17 678.10 18 678.00 19 678.40 20 678.50 21 691.10 22 692.11 23 692.41 24 692.43 25 693.11 26 693.20 27 693.51 29 699.20 30 699.71 31 694.01 32 694.02 33 699.31 34 699.32 35 699.41 36 697.00 37 812.10 38 697.51 40 601.00 61 672.52 62 674.15 63 673.22 64 675 02 65 674.00 66 677.02 71 672.00 12 670 00 73 673.00 74 675.00 75 67400 76 677.00 73.83-00 605.08 01 671.20 02 671.60 03 282.00 04 671.31 05 671.30 06 672.40 07 672.51 08 672.71 09 672.14 10 673.20 11 673.30 12 675.01 13 674.00 14 677.01 16 676.00 17 678.10 18 678.00 19 678.40 20 678.50 21 691.10 22 692.1 1 23 692.41 24 692.43 25 693.11 26 693.20 27 693.51 29 699.20 30 699.71 31 694.01 32 694.02 33 699.31 34 699.32 35 699.41 36 697.00 37 812.10 38 697.51 40 601.00 61 672.52 62 674.15 63 673.22 64 675.02 65 674.00 66 677.02 71 672.00 72 670.00 73 673.00 74 675.00 75 674.00 76 677.00 73.84-00 605.08 01 671.20 02 671.60 03 282.00 04 671.31 05 671 30 06 672.40 07 672 51 08 672.71 09 672.14 10 673.20 11 673.30 12 675.01 13 674.00 14 677.01 16 676.00 17 678.10 18 678.00 19 678.40 20 678 50 21 691.10 22 692.11 23 692.41 24 692.43 25 693 11 26 693.20 27 693.51 29 699.20 30 699.71 31 694.01 32 694.02 33 699 31 34 699.32 35 69941 36 697.00 37 812.10 38 697.51 40 601.00 61 672 52 62 674 15 63 673.22 64 675.02 65 674.00 66 6 / 7.02 71 672.00 12 670.00 73 673 00 74 675.00 75 674.00 76 677.00 73.85-00 605.08 01 671.20 02 671.60 03 282.00 04 671.31 05 671.30 06 672.40 07 672.51 08 672.71 09 672.14 10 673.20 11 673.30 12 675.01 13 674.00 14 677.01 16 676.00 17 678.10 18 678.00 19 678.40 20 678.50 21 691.10 22 692.11 23 692.41 24 692.43 25 693.11 26 693.20 27 693.51 29 699.20 30 699.71 31 694.01 32 694.02 33 699.31 34 699.32 35 699.41 36 697.00 37 812.10 38 697.51 40 601.00 61 672.52 62 674.15 63 673.22 64 675.02 65 674.00 66 677.02 71 672.00 72 670.00 73 673.00 74 675.00 75 674.00 76 677.00 73.86-00 605.08 01 671.20 02 671.60 03 282.00 04 6 / 1.31 05 671 30 06 672.40 07 672.51 08 672.71 09 672.14 10 673.20 11 673.30 12 675.01 13 674.00 14 677.01 16 676.00 17 678.10 18 678.00 19 678.40 20 678.50 21 691.10 22 692.11 23 692 41 24 692.43 25 693.11 26 693 20 27 693.51 29 699.20 30 699.71 31 694.01 32 694.02 33 699.31 34 699.32 35 69941 36 697.00 37 812.10 38 697.51 40 601.00 61 672.52 62 674.15 63 673.22 64 675.02 65 674.00 66 677.02 71 672 00 72 670.00 73 673.00 74 675.00 75 674.00 76 677.00 73.87-00 605.08 01 671.20 02 671.60 03 282.00 04 671.31 05 671.30 06 672.40 07 672.51 08 672.71 09 672.14 10 673.20 11 673.30 12 675.01 13 674.00 14 677.01 16 676.00 17 678.10 18 678.00 19 678.40 20 678.50 21 691.10 22 692.11 23 692.41 24 692.43 25 693.11 26 693.20 27 693.51 29 699.20 30 699.71 31 694.01 32 694.02 33 699.31 34 699.32 35 699.41 36 697.00 37 812.10 38 697.51 40 601.00 61 672.52 62 674.15 63 673.22 64 675 02 65 674.00 66 677.02 71 672.00 72 670.00 73 673.00 74 675.00 75 674.00 76 677.00 73.88-00 605.08 01 671.20 02 671.60 03 282.00 04 671.31 05 671.30 06 67240 07 672.51 08 672.71 09 672.14 10 673.20 1 1 673.30 12 675.01 13 674.00 14 677.01 16 676.00 17 678.10 18 678.00 19 678.40 20 678.50 21 691.10 22 692.11 23 692.41 24 692.43 25 693 1 ! 26 693.20 27 693.51 29 699.20 30 699.71 31 694.01 32 694.02 33 699.31 34 699.32 35 699.41 36 697.00 37 812.10 38 697.51 40 601.00 61 672.52 62 674.15 63 673 22 64 675.02 65 674.00 66 677.02 71 672 00 72 670.00 73 673.00 74 675.00 75 674.00 76 677.00 73.89-00 605.08 01 671.20 02 671.60 03 282.00 04 671.31 05 671.30 06 672.40 07 672.51 08 672.71 09 672.14 10 673.20 11 673.30 12 675.01 13 674.00 14 677.01 16 676.00 17 678.10 18 678.00 19 678.40 20 678.50 21 691.10 22 692.11 23 692.41 24 692.43 25 693.11 26 693.20 27 693.51 29 699.20 30 699.71 31 694.01 32 694.02 33 699.31 34 699.32 35 699.41 36 697.00 37 812.10 38 697.51 40 601.00 61 672.52 62 674.15 63 673.22 64 675.02 65 674.00 66 677.02 71 672.00 72 670.00 73 673.00 74 675.00 75 674.00 71 677.00 76.80-00 606.08 01 684.10 02 684.21 03 684.22 04 684.23 05 684.24 06 684.25 07 684.26 08 691.20 09 692.13 10 692 42 11 692.44 12 693.13 15 697.53 16 699.83 76.81-00 606.08 01 684.10 02 684.21 03 684.22 04 684.23 05 684.24 06 684.25 07 684.26 08 691.20 09 692.13 10 692.42 11 692.44 12 693.13 15 697.53 16 699.83 76 82-00 606.08 01 684.10 02 684.21 03 684.22 04 684.23 05 684 24 06 684.25 07 684.26 08 691.20 09 692.13 10 692.42 11 692.44 12 693.13 15 697.53 16 699.83 76.83-00 606.08 01 684.10 02 684.21 03 684.22 04 684.23 05 684.24 06 684.25 07 684.26 08 691.20 09 692.13 10 692.42 1 1 692.44 12 693.13 15 697.53 16 699.83 76.84-00 606.08 01 684.10 02 684.21 03 684.22 04 684.23 05 684.24 06 684.25 07 684.26 08 691.20 09 692.13 10 692.42 11 692.44 12 693.13 15 697.53 16 699.83 76.85-00 606.08 01 684.10 02 684.21 03 684.22 04 684.23 05 684.24 06 684.25 07 684.26 08 691.20 09 692.13 10 692.42 1 1 692.44 12 693.13 15 697.53 16 699.83 76.86 00 606.08 01 684.10 02 684.21 03 684.22 04 684.23 05 684.24 06 684.25 07 684.26 08 691.20 09 692.13 10 692.42 1 1 692.44 12 693.13 15 697.53 16 699.83 76.87-00 606.08 01 684.10 02 684.21 03 684.22 04 684.23 05 684.24 06 684.25 07 684.26 08 691.20 09 692.13 10 692 42 11 692.44 12 693.13 15 697.53 16 699 83 76 88-00 606 08 01 684.10 02 684.21 03 684 22 04 684.23 05 684.24 06 684 25 07 684.26 08 691.20 09 692.13 10 692.42 11 692.44 12 693.13 15 697.53 16 699.83 76.89-00 606.08 01 684.10 02 684 21 03 684.22 04 684.23 05 684.24 06 684.25 07 684.26 08 691.20 09 692.13 10 692.42 11 692.44 12 693.13 15 697.53 16 699 83 82.80-00 607.08 01 695.10 02 695.31 03 695.30 04 695.39 05 695.41 06 695.42 07 695.43 08 697.81 09 696.08 11 696.03 12 696.04 13 696.05 14 696.06 15 696.07 82.81-00 607.08 01 695.10 02 695.31 03 695.30 04 695.39 05 695.41 06 695.42 07 695.43 08 697.81 09 696.08 11 696.03 12 696.04 13 696.05 14 696.06 15 696.07 82.82-00 607.08 01 695.10 02 695.31 03 695.30 04 695.39 05 695.41 06 695.42 07 695.43 08 697.81 09 696.08 11 696.03 12 696.04 13 696.05 14 696.06 15 696.07 82.83-00 607.08 01 695.10 02 695.31 03 695.30 04 695.39 05 695.41 06 695.42 07 695.43 08 697.81 09 696.08 11 696.03 12 696.04 13 696.05 14 696.06 15 696.07 82.84-00 607.08 01 695.10 02 695.31 03 695.30 04 695.39 05 695.41 06 695.42 07 695.43 08 697 81 09 696.08 11 696.03 12 696.04 13 696.05 14 696.06 15 696.07 82.85-00 607.08 01 695.10 02 695.31 03 695.30 04 695 39 05 695.41 06 695.42 07 695.43 08 697.81 09 696.08 11 696.03 12 696.04 13 696.05 14 696.06 15 696.07 82.86-00 607.08 01 695 10 02 695.31 03 695.30 04 695.39 05 695.41 06 69542 07 695.43 08 697.81 09 696.08 11 696.03 12 696.04 13 696.05 14 696.06 15 696 07 82.87-00 607.08 01 695.10 02 695.31 03 695.30 04 695.39 05 695.41 06 695.42 07 695.43 08 697.81 09 696.08 1 1 696.03 12 696.04 13 696.05 14 696.06 15 696.07 82.88-00 607.08 01 695.10 02 695.31 03 695.30 04 695.39 05 695.41 06 695.42 07 695.43 08 697.81 09 696.08 1 1 696.03 12 696.04 13 696.05 14 696.06 15 696.07 82.89-00 607.08 01 695.10 02 695.31 03 695.30 04 695.39 05 695.41 06 695.42 07 695.43 08 697.81 09 696.08 11 696.03 12 696.04 13 696.05 14 696.06 15 696.07 502 Official Journal of the European Communities 31 . 12 . 79 NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC 84.80-00 700.08 01 711.10 02 711.20 03 741.10 05 712.60 06 713.00 07 718.80 08 714.00 09 723.30 10 742.00 1 1 743.00 12 741.50 13 741.20 14 741.32 15 741.41 16 745.21 17 741.60 18 743.00 19 745.22 20 745.25 21 745.27 22 744.20 23 743.40 24 721.10 25 721.20 26 721.91 28 721.97 29 727.1 1 30 727.22 31 725.12 32 726.81 33 725.20 34 726.30 35 726.00 36 724.40 37 724.50 38 724.00 39 724.54 40 701.00 41 724.31 42 724.80 43 737.11 44 737.21 45 736.00 46 728.11 47 728.12 48 736.80 49 745.11 50 737.31 51 751.10 52 751.20 53 752.00 54 751.80 55 759.00 56 728.30 57 728.41 58 745.24 59 702.00 60 749.91 61 749.20 62 749.10 63 749.30 64 749.92 65 749.99 84.81-00 700.08 01 711.10 02 711.20 03 741.10 05 712.60 06 713.00 07 718.80 08 714.00 09 723.30 10 742.00 1 1 743.00 12 741.50 13 741.20 14 741.32 15 741.41 16 745.21 17 741.60 18 743.00 19 745.22 20 745.25 21 745.27 22 744.20 23 743.40 24 721.10 25 721.20 26 721.91 28 721.97 29 727.1 1 30 727.22 31 725.12 32 726.81 33 725.20 34 726.30 35 726.00 36 724.40 37 724.50 38 724.00 39 724.54 40 701.00 41 724.31 42 724.80 43 737.11 44 737.21 45 736.00 46 728.11 47 728.12 48 736.80 49 745.11 50 737.31 51 751.10 52 751.20 53 752.00 54 751.80 55 759.00 56 728.30 57 728.41 58 745.24 59 702.00 60 749.91 61 749.20 62 749.10 63 749.30 64 749.92 65 749.99 84.82-00 700.08 01 711.10 02 71 1.20 03 741.10 05 712.60 06 713.00 07 718.80 08 714.00 09 723.30 10 742.00 1 1 743.00 12 741.50 13 741.20 14 741.32 15 741.41 16 745.21 17 741.60 18 743.00 19 745.22 20 745.25 21 745.27 22 744.20 23 743.40 24 721.10 25 721.20 26 721.91 28 721.97 29 727.11 30 727.22 31 725.12 32 726.81 33 725.20 34 726.30 35 726.00 36 724.40 37 724.50 38 724.00 39 724.54 40 701.00 41 724.31 42 724.80 43 737.11 44 737.21 45 736.00 46 728.11 47 728.12 48 736.80 49 745.11 50 737.31 51 751.10 52 751.20 53 752.00 54 751.80 55 759.00 56 728.30 57 728.41 58 745.24 59 702.00 60 749.91 61 749.20 62 749.10 63 749.30 64 749.92 65 749.99 84.83-00 700.08 01 711.10 02 711.20 03 741.10 05 712.60 06 713.00 07 718.80 08 714.00 09 723.30 10 742.00 11 743.00 12 741.50 13 741.20 14 741.32 15 741.41 16 745.21 17 741.60 18 743.00 19 745.22 20 745.25 21 745.27 22 744.20 23 743.40 24 721.10 25 721.20 26 721.91 28 721.97 29 727.11 30 727.22 31 725.12 32 726.81 33 725.20 34 726.30 35 726.00 36 724.40 37 724.50 38 724.00 39 724.54 40 701.00 41 724.31 42 724.80 43 737.11 44 737.21 45 736.00 46 728.11 47 728.12 48 736.80 49 745.11 50 737.31 51 751.10 52 751.20 53 752.00 54 751.80 55 759.00 56 728.30 57 728.41 58 745.24 59 702.00 60 749.91 61 749.20 62 749.10 63 749.30 64 749.92 65 749.99 84.84-00 700.08 01 711.10 02 711.20 03 741.10 05 712.60 06 713.00 07 718.80 08 714.00 09 723.30 10 742.00 1 1 743.00 12 741.50 13 741.20 14 741.32 15 741.41 16 745.21 17 741.60 18 743.00 19 745.22 20 745.25 21 745.27 22 744.20 23 743.40 24 721.10 25 721.20 26 721.91 28 721.97 29 727.1 1 30 727.22 31 725.12 32 726.81 33 725.20 34 726.30 35 726.00 36 724.40 37 724.50 38 724.00 39 724.54 40 701.00 41 724.31 42 724.80 43 737.11 44 737.21 45 736.00 46 728.11 47 728.12 48 736.80 49 745.11 50 737.31 51 751.10 52 751.20 53 752.00 54 751.80 55 759.00 56 728.30 57 728.41 58 745.24 59 702.00 60 749.91 61 749.20 62 749.10 63 749.30 64 749.92 65 749.99 84.85-00 700.08 01 711.10 02 71 1.20 03 741.10 05 712.60 06 713.00 07 718.80 08 714.00 09 723.30 10 742.00 1 1 743.00 12 741.50 13 741.20 14 741.32 15 741.41 16 745.21 17 741.60 18 743.00 19 745.22 20 745.25 21 745.27 22 744.20 23 743.40 24 721.10 25 721.20 26 721.91 28 721.97 29 727.11 30 727.22 31 725.12 32 726.81 33 725.20 34 726.30 35 726.00 36 724.40 37 724.50 38 724.00 39 724.54 40 701.00 41 724.31 42 724.80 43 737.11 44 737.21 45 736.00 46 728.11 47 728.12 48 736.80 49 745.11 50 737.31 51 751.10 52 751.20 53 752.00 54 751.80 55 759.00 56 728.30 57 728.41 58 745.24 59 702.00 60 749.91 61 749.20 62 749.10 63 749.30 64 749.92 65 749.99 84.86-00 700.08 01 711.10 02 711.20 03 741.10 05 712.60 06 713.00 07 718.80 08 714.00 09 723.30 10 742.00 1 1 743.00 12 741.50 13 741.20 14 741.32 15 741.41 16 745.21 17 741.60 18 743.00 19 745.22 20 745.25 21 745.27 22 744.20 23 743.40 24 721.10 25 721.20 26 721.91 28 721.97 29 727.11 30 727.22 31 725.12 32 726.81 33 725.20 34 726.30 35 726.00 36 724.40 37 724.50 38 724.00 39 724.54 40 701.00 41 724.31 42 724.80 43 737.11 44 737.21 45 736.00 46 728.11 47 728.12 48 736.80 49 745.11 50 737.31 51 751.10 52 751.20 53 752.00 54 751.80 55 759.00 56 728.30 57 728.41 58 745.24 59 702.00 60 749.91 61 749.20 62 749.10 63 749.30 64 749.92 65 749.99 84.87-00 700.08 01 711.10 02 711.20 03 741.10 05 712.60 06 713.00 07 718.80 08 714.00 09 723.30 10 742.00 1 1 743.00 12 741.50 13 741.20 14 741.32 15 741.41 16 745.21 17 741.60 18 743.00 19 745.22 20 745.25 21 745.27 22 744.20 23 743.40 24 721.10 25 721.20 26 721.91 28 721.97 29 727.11 30 727.22 31 725.12 32 726.81 33 725.20 34 726.30 35 726.00 36 724.40 37 724.50 38 724.00 39 724.54 40 701.00 41 724.31 42 724.80 43 737.11 44 737.21 45 736.00 46 728.11 47 728.12 48 736.80 49 745.11 50 737.31 51 751.10 52 751.20 53 752.00 54 751.80 55 759.00 56 728.30 57 728.41 58 745.24 59 702.00 60 749.91 61 749.20 62 749.10 63 749.30 64 749.92 65 749.99 31 . 12 . 79 Official Journal of the European Communities 503 NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC 84.88-00 700.08 01 711.10 02 71 1.20 03 741.10 05 712.60 06 713.00 07 718.80 08 714.00 09 723.30 10 742.00 11 743.00 12 741.50 13 741.20 14 741.32 15 741.41 16 745.21 17 741.60 18 743.00 19 745.22 20 745.25 21 745.27 22 744.20 23 743.40 24 721.10 25 721.20 26 721.91 28 721.97 29 727.1 1 30 727.22 31 725.12 32 726.81 33 725.20 34 726.30 35 726.00 36 724.40 37 724.50 38 724.00 39 724.54 40 701.00 41 724.31 42 724.80 43 737.11 44 737.21 45 736.00 46 728 . 1 1 47 728.12 48 736.80 49 745.11 50 737.31 51 751.10 52 751.20 53 752.00 54 751.80 55 759.00 56 728.30 57 728.41 58 745.24 59 702.00 60 749.91 61 749.20 62 749.10 63 749.30 64 749.92 65 749.99 84.89-00 700.08 01 711.10 02 711.20 03 741.10 05 712.60 06 713.00 07 718.80 08 714.00 09 723.30 10 742.00 11 743.00 12 741.50 13 741.20 14 741.32 15 741.41 16 745.21 17 741.60 18 743.00 19 745.22 20 745.25 21 745.27 22 744.20 23 743.40 24 721.10 25 721.20 26 721.91 28 721.97 29 727.11 30 727.22 31 725.12 32 726.81 33 725.20 34 726.30 35 726.00 36 724.40 37 724.50 38 724.00 39 724.54 40 701.00 41 724.31 42 724.80 43 737.1 1 44 737.21 45 736.00 46 728.11 47 728.12 48 736.80 49 745.11 50 737.31 51 751.10 52 751.20 53 752.00 54 751.80 55 759.00 56 728.30 57 728.41 58 745.24 59 702.00 60 749.91 61 749.20 62 749.10 63 749.30 64 749.92 65 749.99 85.80-00 703.08 01 703.00 02 778.81 03 778.11 04 778.12 05 778.40 06 775.70 07 775.40 08 778.31 09 778.32 10 812.43 11 704.00 12 775.80 13 764.10 14 764.20 15 760.00 16 778.82 17 778.83 18 778.84 19 772.00 20 778.20 21 776.00 22 778.86 23 773.10 24 778.87 25 773.20 26 773.29 27 773.21 28 778.89 85.81-00 703.08 01 703.00 02 778.81 03 778.11 04 778.12 05 778.40 06 775.70 07 775.40 08 778.31 09 778.32 10 812.43 11 704.00 12 775.80 13 764.10 14 764.20 15 760.00 16 778.82 17 778.83 18 778.84 19 772.00 20 778.20 21 776.00 22 778.86 23 773.10 24 778.87 25 773.20 26 773.29 27 773.21 28 778.89 85.82-00 703.08 01 703.00 02 778.81 03 778.1 1 04 778.12 05 778.40 06 775.70 07 775.40 08 778.31 09 778.32 10 812.43 11 704.00 12 775.80 13 764.10 14 764.20 15 760.00 16 778.82 17 778.83 18 778.84 19 772.00 20 778.20 21 776.00 22 778.86 23 773.10 24 778.87 25 773.20 26 773.29 27 773.21 28 778.89 85.83-00 703.08 01 703.00 02 778.81 03 778.1 1 04 778.12 05 778.40 06 775.70 07 775.40 08 778.31 09 778.32 10 812.43 11 704.00 12 775.80 13 764.10 14 764.20 15 760.00 16 778.82 17 778.83 18 778.84 19 772.00 20 778.20 21 776.00 22 778.86 23 773.10 24 778.87 25 773.20 26 773.29 27 773.21 28 778.89 85.84-00 703.08 01 703.00 02 778.81 03 778.11 04 778.12 05 778.40 06 775.70 07 775.40 08 778.31 09 778.32 10 812.43 11 704.00 12 775.80 13 764.10 14 764.20 15 760.00 16 778.82 17 778.83 18 778.84 19 772.00 20 778.20 21 776.00 22 778.86 23 773.10 24 778.87 25 773.20 26 773.29 27 773.21 28 778.89 85.85-00 703.08 01 703.00 02 778.81 03 778.1 1 04 778.12 05 778.40 06 775.70 07 775.40 08 778.31 09 778.32 10 812.43 11 704.00 12 775.80 13 764.10 14 764.20 15 760.00 16 778.82 17 778.83 18 778.84 19 772.00 20 778.20 21 776.00 22 778.86 23 773.10 24 778.87 25 773.20 26 773.29 27 773.21 28 778.89 85.86-00 703.08 01 703.00 02 778.81 03 778.1 1 04 778.12 05 778.40 06 775.70 07 775.40 08 778.31 09 778.32 10 812.43 11 704.00 12 775.80 13 764.10 14 764.20 15 760.00 16 778.82 17 778.83 18 778.84 19 772.00 20 778.20 21 776.00 22 778.86 23 773.10 24 778.87 25 773.20 26 773.29 27 773.21 28 778.89 85.87-00 703.08 01 703.00 02 778.81 03 778.11 04 778.12 05 778.40 06 775.70 07 775.40 08 778.31 09 778.32 10 812.43 11 704.00 12 775.80 13 764.10 14 764.20 15 760.00 16 778.82 17 778.83 18 778.84 19 772.00 20 778.20 21 776.00 22 778.86 23 773.10 24 778.87 25 773.20 26 773.29 27 773.21 28 778.89 85 88-00 703.08 01 703.00 02 778.81 03 778.1 1 04 778.12 05 778.40 06 775.70 07 775.40 08 778.31 09 778.32 10 812.43 11 704.00 12 775.80 13 764.10 14 764.20 15 760.00 16 778.82 17 778.83 18 778.84 19 772.00 20 778.20 21 776.00 22 778.86 23 773.10 24 778.87 25 773.20 26 773.29 27 773.21 28 778.89 85.89-00 703.08 01 703.00 02 778.81 03 778.1 1 04 778.12 05 778.40 06 775.70 07 775.40 08 778.31 09 778.32 10 812.43 11 704.00 12 775.80 13 764.10 14 764.20 15 760.00 16 778.82 17 778.83 18 778.84 19 772.00 20 778.20 21 776.00 22 778.86 23 773.10 24 778.87 25 773.20 26 773.29 27 773.21 28 778.89 86.80-00 704.08 02 791.10 03 791.20 04 791.30 05 791.40 06 791.51 07 791.52 08 786.13 09 791.99 10 791.91 86.81-00 704.08 02 791.10 03 791.20 04 791.30 05 791.40 06 791.51 07 791.52 08 786.13 09 791.99 10 791.91 86.82-00 704.08 02 791.10 03 791.20 04 791.30 05 791.40 06 791.51 07 791.52 08 786.13 09 791.99 10 791.91 86.83-00 704.08 02 791.10 03 791.20 04 791.30 05 791.40 06 791.51 07 791.52 08 786.13 09 791.99 10 791.91 86.84-00 704.08 02 791.10 03 791.20 04 791.30 05 791.40 06 791.51 07 791.52 08 786.13 09 791.99 10 791.91 86.85-00 704.08 02 791.10 03 791.20 04 791.30 05 791.40 06 791.51 07 791.52 08 786.13 09 791.99 10 791.91 86.86-00 704.08 02 791.10 03 791.20 04 791.30 05 791.40 06 791.51 07 791.52 08 786.13 09 791.99 10 791.91 86.87-00 704.08 02 791.10 03 791.20 04 791.30 05 791.40 06 791.51 07 791.52 08 786.13 09 791.99 10 791.91 86.88-00 704.08 02 791.10 03 791.20 04 791.30 05 791.40 06 791.51 07 791.52 08 786.13 09 791.99 10 791.91 86.89-00 704.08 02 791.10 03 791.20 04 791.30 05 791.40 06 791.51 07 791.52 08 786.13 09 791.99 10 791.91 87.80-00 705.08 01 706.00 02 783.10 03 782.20 04 784.10 05 784.20 06 784.90 07 744.11 12 785.39 14 786.12 87.81-00 705.08 01 706.00 02 783.10 03 782.20 04 784.10 05 784.20 06 784.90 07 744.11 12 785.39 14 786.12 87.82-00 705.08 01 706.00 02 783.10 03 782.20 04 784.10 05 784.20 06 784.90 07 744.11 12 785.39 14 786.12 87.83-00 705.08 01 706.00 02 783.10 03 782.20 04 784.10 05 784.20 06 784.90 07 744.11 12 785.39 14 786.12 87.84-00 705.08 01 706.00 02 783.10 03 782.20 04 784.10 05 784.20 06 784.90 07 744.11 12 785.39 14 786.12 87.85-00 705.08 01 706.00 02 783.10 03 782.20 04 784.10 05 784.20 06 784.90 07 744.11 12 785.39 14 786.12 87.86-00 705.08 01 706.00 02 783.10 03 782.20 04 784.10 05 784.20 06 784.90 07 744.11 12 785.39 14 786.12 87.87-00 705.08 01 706.00 02 783.10 03 782.20 04 784.10 05 784.20 06 784.90 07 744.11 12 785.39 14 786.12 87.88-00 705.08 01 706.00 02 783.10 03 782.20 04 784.10 05 784.20 06 784,00 07 744.11 12 785.39 14 786.12 87.89-00 705.08 01 706.00 02 783.10 03 782.20 04 784.10 05 784.20 06 784.90 07 744.11 12 785.39 14 786.12 90.80-00 801.08 01 884.11 02 884.12 03 884.21 04 884.22 05 871.01 06 871.02 07 881.11 08 881.20 09 881.31 10 980.00 11 871.03 12 871.04 13 871.09 14 874.12 15 874.51 16 874.21 17 980.01 18 872.03 20 774.20 21 874.52 22 874.53 23 874.54 24 874.30 25 874.40 26 873.10 27 873.20 28 874.80 29 874.90 90.81-00 801.08 01 884.11 02 884.12 03 884.21 04 884.22 05 871.01 06 871.02 07 881.11 08 881.20 09 881.31 10 980.00 11 871.03 12 871.04 13 871.09 14 874.12 15 874.51 16 874.21 17 980.01 18 872.03 20 774.20 21 874.52 22 874.53 23 874.54 24 874.30 25 874.40 26 873.10 27 873.20 28 874.80 29 874.90 90.82-00 801.08 01 884.11 02 884.12 03 884.21 04 884.22 05 871.01 06 871.02 07 881.11 08 881.20 09 881.31 10 980.00 11 871.03 12 871.04 13 871.09 14 874.12 15 874.51 16 874.21 17 980.01 18 872.03 20 774.20 21 874.52 22 874.53 23 874.54 24 874.30 25 874.40 26 873.10 27 873.20 28 874.80 29 874.90 504 Official Journal of the European Communities 31 . 12 . 79 NIMEXE SITG NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC 90.83-00 801.08 01 884.11 02 884.12 03 884.21 04 884.22 05 871.01 06 871.02 07 881.11 08 881.20 09 881.31 10 980.00 11 871.03 12 871.04 13 871.09 14 874.12 15 874.51 16 874.21 17 980.01 18 872.03 20 774.20 21 874.52 22 874.53 23 874.54 24 874.30 25 874.40 26 873.10 27 873.20 28 874.80 29 874.90 90.84-00 801.08 01 884.11 02 884.12 03 884.21 04 884.22 05 871.01 06 871.02 07 881.11 08 881.20 09 881.31 10 980.00 11 871.03 12 871.04 13 871.09 14 874.12 15 874.51 16 874.21 17 980.01 18 872.03 20 774.20 21 874.52 22 874.53 23 874.54 24 874.30 25 874.40 26 873.10 27 873.20 28 874.80 29 874.90 90.85-00 801.08 01 884.11 02 884.12 03 884.21 04 884.22 05 871.01 06 871.02 07 881.11 08 881.20 09 881.31 10 980.00 11 871.03 12 871.04 13 871.09 14 874.12 15 874.51 16 874.21 17 980.01 18 872.03 20 774.20 21 874.52 22 874.53 23 874.54 24 874.30 25 874.40 26 873.10 27 873.20 28 874.80 29 874.90 90.86-00 801.08 01 884.11 02 884.12 03 884.21 04 884.22 05 871.01 06 871.02 07 881.11 08 881.20 09 881.31 10 980.00 11 871.03 12 871.04 13 871.09 14 874.12 15 874.51 16 874.21 17 980.01 18 872.03 20 774.20 21 874.52 22 874.53 23 874.54 24 874.30 25 874.40 26 873.10 27 873.20 28 874.80 29 874.90 90.87-00 801.08 01 884.11 02 884.12 03 884.21 04 884.22 05 871.01 06 871.02 07 881.11 08 881.20 09 881.31 10 980.00 11 871.03 12 871.04 13 871.09 14 874.12 15 874.51 16 874.21 17 980.01 18 872.03 20 774.20 21 874.52 22 874.53 23 874.54 24 874.30 25 874.40 26 873.10 27 873.20 28 874.80 29 874.90 90.88-00 801.08 01 884.11 02 884.12 03 884.21 04 884.22 05 871.01 06 871.02 07 881.11 08 881.20 09 881.31 10 980.00 11 871.03 12 871.04 13 871.09 14 874.12 15 874.51 16 874.21 17 980.01 18 872.03 20 774.20 21 874.52 22 874.53 23 874.54 24 874.30 25 874.40 26 873.10 27 873.20 28 874.80 29 874.90 90.89-00 801.08 01 884.11 02 884.12 03 884.21 04 884.22 05 871.01 06 871.02 07 881.11 08 881.20 09 881.31 10 980.00 11 871.03 12 871.04 13 871.09 14 874.12 15 874.51 16 874.21 17 980.01 18 872.03 20 774.20 21 874.52 22 874.53 23 874.54 24 874.30 25 874.40 26 873.10 27 873.20 28 874.80 29 874.90 94.80-00 802.08 01 821.11 02 821.21 03 821.90 04 821.22 94.81-00 802.08 01 821.11 02 821.21 03 821.90 04 821.22 94.82-00 802.08 01 821.11 02 821.21 03 821.90 04 821.22 94.83-00 802.08 01 821.11 02 821.21 03 821.90 04 821.22 94.84-00 802.08 01 821.11 02 821.21 03 821.90 04 821.22 94.85-00 802.08 01 821.11 02 821.21 03 821.90 04 821.22 94.86-00 802.08 01 821.11 02 821.21 03 821.90 04 821.22 94.87-00 802.08 01 821.11 02 821.21 03 821.90 04 821.22 94.88-00 802.08 01 821.11 02 821.21 03 821.90 04 821.22 94.89-00 802.08 01 821.11 02 821.21 03 821.90 04 821.22 99.80-00 931.00 99.81-00 931.00 99.82-00 931.00 99.83-00 931.00 99.84-00 931.00 99.85-00 931.00 99.86-00 931.00 99.87-00 931.00 99.88-00 931.00 99.89-00 931.00 31 . 12. 79 Official Journal of the European Communities 505 LIST OF SPECIAL SITC CODE NUMBERS FOR CONVERTING DATA FROM NIMEXE TO SITC AND VICE VERSA SITC Description 334.00 541.00 652.00 653.00 656.00 658.00 689.00 695.00 778.00 831.00 848.40 851.00 882.00 885.00 892.00 894.90 897.00 898.00 899.20 Goods of group 334 declared as ships ' stores Goods of group 541 carried by post Goods of group 652 carried by post Goods of group 653 carried by post Goods of group 656 carried by post Goods of group 658 carried by post Goods of group 689 carried by post Goods of group 695 carried by post Goods of group 778 carried by post Goods of group 831 carried by post Goods of sub-group 848.40 carried by post Goods of group 851 carried by post Goods of group 882 carried by post Goods of group 885 carried by post Goods of group 892 carried by post Goods of sub-groups 894.20 and 894.70 carried by post Goods of group 897 carried by post Goods of group 898 carried by post Goods of sub-groups 899.30 , 899.70 and 899.80 carried by post Special SITC codes for complete industrial plant SITC Description 600.00 601.00 601.08 602.08 603.08 604.08 605.08 606.08 607.08 658.20 658.30 658.40 670.00 671.30 671.60 672.00 672.40 673.00 673.20 673.30 674.00 675.00 Component parts appropriate to sub-group 654.6 , positions 651.95 and 664.94 Component parts appropriate to group 679 and position 699.79 Component parts not elsewhere specified, appropriate to group 658 Component parts not elsewhere specified, appropriate to group 661 Component parts not elsewhere specified , appropriate to group 666, sub-groups 662.4, 663.7, 663.9 , 812.2 positions 662.31 and 662.32 Component parts not elsewhere specified, appropriate to groups 664, 665 and position 651.95 Component parts not elsewhere specified, appropriate to heading 67 , sub-groups 691.1 , 693.2 , 699.2 , 699.7, 812.1 , positions 692.11 , 692.41 , 692.43 , 693.11 , 693.51 , 694.01 , 694.02 and 697.51 Component parts appropriate to group 684, sub-group 691.2 , positions 692.13 , 692.42 , 692.44, 693.13 , 697.43 and 699.83 Component parts not elsewhere specified, appropriate to heading 69 Component parts appropriate to sub-group 658.2 Component parts appropriate to sub-group 658.3 Component parts appropriate to sub-group 658.4 Component parts appropriate to positions 672.74, 672.75 and 674.15 Component parts appropriate to positions 671.32 and 671.33 Component parts appropriate to sub-group 671.6 Component parts appropriate to positions 672.43 , 672.44, 672.54 and 672.55 Component parts appropriate to positions 672.41 and 672.45 Component parts appropriate to positions 673.24 , 673.25 , 673.38 and 673.39 Component parts appropriate to sub-group 673.2 Component parts appropriate to sub-group 673.3 Component parts appropriate to sub-groups 674.4, 674.5 , 674.6 , 674.7 , 674.9 and position 674.15 Component parts appropriate to positions 675.04 and 675.05 506 Official Journal of the European Communities 31 . 12. 79 SITC Description 676.00 677.00 678.00 695.30 697.30 700.08 701.00 702.00 703.00 703.08 704.00 704.08 705.08 706.00 713.00 714.00 718.80 721.10 721.20 723.40 724.00 734.40 724.50 726.00 726.30 728.30 736.00 742.00 743.00 744.20 751.10 751.20 751.80 752.00 759.00 760.00 772.00 773.20 773.29 775.70 775.80 778.20 801.08 802.08 821.90 874.80 881.20 980.00 980.01 Component parts appropriate to group 676 Component parts appropriate to positions 677.04 and 677.05 Component parts appropriate to sub-groups 678.2 , and 678.3 Component parts appropriate to positions 695.32 , 695 33 and 695.34 Component parts appropriate to positions 697.31 , 697.32 and 697.33 Component parts not elsewhere specified , appropriate to heading 71 , to groups 721 , 723 , 724 , 725 , 726 , 727 728 , 736 , 742 , 743 , 745 , 749 , 752 , 759 , to sub-groups 737.1 , 737.2 , 741.1 , 741.2 , 741.4 , 741.5 , 741.6 , 744.2, 744.9 , 751.1 , 751.2 , or to positions 737.31 , 741.32 , 751.81 and 751.88 Component parts appropriate to sub-groups 724.7 and 775.1 Component parts appropriate to sub-group 718.7, positions 723.48 , 727.21 , 728.42 , 728.43 , 728.44, 728.45 728.48 and 728.49 Component parts appropriate to groups 716 and 771 Component parts not elsewhere specified , appropriate to groups 716 , 761 , 762 , 764 , 771 , 772 , 773 , 776, 778 . sub-groups 741.3 , 775.7, 775.8 and position 737.32 Component parts appropriate to positions 737.32 and 741.31 Component parts not elsewhere specified , appropriate to group 791 and position 786.13 Component parts not elsewhere specified , appropriate to groups 722 , 781 , 782 , 783 , 784 , sub-groups 744.1 , 786.8 and position 786.12 Component parts appropriate to group 722 and sub-group 783.2 Component parts appropriate to group 713 Component parts appropriate to group 714 Component parts appropriate to sub-group 718.8 Component parts appropriate to sub-group 721.1 Component parts appropriate to sub-group 721.2 Component parts appropriate to sub-group 723.4 Component parts appropriate to sub-group 724.6 and position 724.49 Component parts appropriate to sub-group 724.4 Component parts appropriate to sub-group 724.5 Component parts appropriate to sub-group 726.4 and position 726.71 Component parts appropriate to sub-group 726.3 Component parts appropriate to sub-group 728.3 Component parts appropriate to sub-groups 736.1 , 736.2 and 736.7 Component parts appropriate to group 742 Component parts appropriate to group 743 Component parts appropriate to sub-group 744.2 Component parts appropriate to sub-group 751.1 Component parts appropriate to sub-group 751.2 Component parts appropriate to positions 751.81 and 751.88 Component parts appropriate to group 752 Component parts appropriate to sub-group 759.9 and positions 759.11 and 759.15 Component parts appropriate to groups 761 , 762 and sub-groups 764.3 and 764.4 Component parts appropriate to group 772 Component parts appropriate to positions 773.22 , 773.23 and 773.24 Component parts appropriate to positions 773.26 and 773.27 Component parts appropriate to sub-group 775.7 Component parts appropriate to sub-group 775.8 Component parts appropriate to sub-group 778.2 Component parts not elsewhere specified, appropriate to heading 87, groups 774 , 881 and position 751.82 Component parts not elsewhere specified , appropriate to group 821 Component parts appropriate to sub-group 821.9 Component parts appropriate to sub-group 874.8 Component parts appropriate to sub-group 881.2 Component parts appropriate to positions 751.82 and 881.39 Component parts appropriate to sub-group 774.1 , positions 872.01 and 872.02 001.11 01.02-11 001.19 01.02-31 32 33 35 38 39 90 001.21 01.04-11 13 90 001.22 01.04-21 23 001.30 01.03-11 1 15 16 18 90 001.41 01.05-20 30 001.49 01.05-91 93 95 97 98 001.50 01.01-11 15 19 30 50 001.90 01.06-10 30 91 011.11 02.01-02 03 06 07 08 09 11 12 13 14 16 18 19 22 011.12 02.01-15 24 25 27 011.20 02.01-55 011.30 02.01-31 32 35 36 37 38 42 43 44 46 49 52 53 54 011.40 02.02-01 03 05 06 07 08 11 14 17 18 50 61 62 63 64 66 68 69 71 73 75 81 83 85 86 89 90 011.50 02.01-01 SITC NIMEXE 011.60 02.01-57 63 65 69 78 82 84 85 88 92 94 99 011.81 02.03-10 90 011.89 02.04-10 30 92 98 012.10 02.06-11 13 16 18 31 33 35 37 39 41 43 46 48 51 53 55 57 61 63 65 67 71 73 012.90 02.06-01 81 83 85 86 87 88 89 92 94 96 98 014.10 16.03-11 19 30 50 014.20 16.01-10 92 98 014.90 16.02-11 1 13 15 17 21 23 24 25 26 31 33 37 38 42 49 52 53 55 59 022.30 04.01-11 21 25 31 35 80 022.41 04.02-11 022.42 04.02-21 31 61 71 SITC NIMEXE (') For complete industrial plant , see separate tables , page 517 . 022.43 04.02-23 28 29 33 38 39 50 63 69 73 79 022.49 04.02-42 45 47 49 81 92 99 023.00 04.03-10 90 024.00 04.04-01 09 19 20 30 40 52 57 59 61 63 65 67 68 77 81 83 84 85 87 88 89 92 93 94 96 98 99 025.10 04.05-01 09 14 18 025.20 04.05-31 39 51 53 55 70 034.10 03.01-01 03 05 06 07 09 11 13 15 17 19 34 37 41 43 45 48 51 53 56 58 61 64 66 68 71 75 98 SITC NIMEXE 034.20 03.01-02 04 08 10 12 14 16 18 20 21 22 23 24 25 26 27 28 29 30 31 32 36 38 42 44 47 49 52 55 57 59 63 65 67 69 73 76 99 034.30 03.01-81 85 034.40 03.01-91 92 93 94 95 96 97 035.01 03.02-70 035.02 03.02-03 05 035.03 03.02-01 07 15 17 18 19 21 25 28 60 035.04 03.02-31 33 39 036.00 03.03-12 21 23 31 33 35 37 43 50 61 63 65 66 037.10 16.04-11 19 31 39 51 59 71 75 82 83 85 92 94 98 037.20 16.05-20 30 50 041.10 10.01-51 59 041.20 10.01-11 19 SITC NIMEXE SITC-NIMEXE CORRELATION TABLES ( ! ) 31 . 12 . 79 Official Journal of the European Communities 507 042.11 10.06-01 11 19 042.12 10.06-25 27 042.21 10.06-41 43 45 47 042.22 10.06-50 043.00 10.03-10 90 044.00 10.05-11 13 15 19 92 045.10 10.02-00 045.20 10.04-10 90 045.91 10.07-91 045.92 10.07-95 045.99 10.07-10 0 96 99 046.01 11.01-20 046.02 11.02-01 03 81 047.01 1 1.01-51 53 55 61 69 92 99 047.02 11.02-05 07 09 12 14 16 18 19 82 87 88 91 92 93 048.11 11.02-21 23 25 28 29 32 34 35 39 41 43 45 47 48 49 52 54 55 56 58 59 61 63 65 67 72 74 75 76 79 95 98 048.12 19.05-10 30 90 048.20 1 11.07-10 30 60 048.30 19.03-10 90 048.41 19.07-10 20 50 90 SITC NIMEXE 048.42 19.08-10 21 31 39 41 49 51 59 61 69 71 79 81 85 89 048.80 19.02-01 09 20 21 25 29 31 39 41 49 51 59 61 69 71 79 80 91 99 054.10 07.01-11 13 15 17 19 054.20 07.05-11 1 19 25 30 41 49 59 61 65 70 93 99 054.40 07.01-75 77 054.51 07.01-62 63 66 67 054.59 07.01-21 22 23 26 27 29 31 33 34 36 37 41 43 45 47 49 51 53 54 56 59 71 73 78 79 80 81 82 83 84 85 86 89 91 93 94 96 98 99 SITC NIMEXE 054.61 07.02 10 20 30 40 50 80 054.62 07.03-11 1 13 15 30 50 75 91 054.81 07.06-30 90 054.82 12.04-11 15 30 054.84 12.06-10 90 054.88 12.08-01 10 31 39 50 90 056.10 07.04-10 50 60 90 056.43 11.05-00 056.45 19.04-00 056.49 11.04-01 10 90 91 99 056.51 20.01-10 20 80 056.59 20.02-10 20 30 40 50 60 91 95 98 057.11 08.02-02 03 05 06 07 09 12 13 15 16 17 19 24 27 057.12 08.02-29 31 32 34 37 057.21 08.02-50 057.22 08.02-70 057.29 08.02-90 057.30 08.01-31 35 057.40 08.06-11 13 15 17 057.51 08.04-11 19 23 25 27 057.52 08.04-31 39 90 057.60 08.03-10 30 057.71 08.01-71 75 057.72 08.01-80 057.73 08.01-77 057.74 08.05-11 1 19 057.75 08.05-91 93 SITC NIMEXE 057.79 08.05-31 35 50 70 80 85 97 057.92 08.06-32 33 35 37 38 50 057.93 08.07-10 32 51 55 71 75 90 057.94 08.08-11 15 31 35 41 49 50 60 80 057.95 08.01-50 057.96 08.01-10 057.97 08.01-60 99 057.98 08.09-11 19 90 057.99 08.12-10 20 30 40 50 61 65 80 058.20 20.04-10 90 058.30 20.05-21 29 32 36 39 43 45 46 49 058.51 20.07-07 11 16 44 72 73 058.52 20.07-45 74 75 058.53 20.07-08 17 46 50 76 77 78 81 82 83 058.54 20.07-51 53 84 85 86 058.55 20.07-55 57 87 88 89 SITC NIMEXE 508 Official Journal of the European Communities 31 . 12 . 79 SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXESITC NIMEXE SITC NIMEXE 058.57 20.07-01 02 03 04 05 06 09 14 18 19 20 21 22 23 24 26 27 29 30 32 33 35 37 38 39 60 61 91 92 93 058.58 20.07-25 40 42 66 67 68 70 94 95 96 97 98 99 058.61 08.10-11 19 30 50 90 058.62 20.03-00 058.63 08.11-10 30 50 60 91 95 96 058.64 08.13-00 058.91 20.06-01 03 058.99 20.06-04 06 07 09 11 13 15 17 20 21 22 23 24 25 26 27 28 29 30 31 32 33 34 35 36 37 38 39 41 43 45 47 48 50 51 53 55 57 58 61 63 65 67 68 69 76 77 78 81 82 83 84 87 88 91 93 94 95 96 99 061.10 17.01-71 99 061.20 17.01-10 061.50 17.03-00 061.60 04.06-00 061.90 17.02-11 18 21 25 27 29 31 41 49 50 60 062.00 17.04-01 02 04 06 08 11 12 13 14 15 16 18 19 20 21 22 23 24 25 26 27 28 29 31 33 34 36 37 38 39 40 42 43 44 45 46 47 48 49 50 56 57 58 60 62 63 64 65 66 67 68 69 70 71 73 74 75 76 78 79 80 81 82 83 84 85 86 87 88 89 90 92 93 96 97 98 071.11 09.01-11 13 30 071.12 09.01-15 17 071.13 09.01-90 071.20 21.02-1 1 15 19 40 50 072.10 18 01-00 072.20 18.05-00 072.31 18.03-10 30 072 32 18.04-00 073.00 18.06-01 02 03 05 06 09 11 13 15 16 17 19 22 24 26 27 28 29 32 34 36 37 38 39 42 44 46 47 48 49 62 64 66 67 68 69 72 74 76 77 78 79 82 83 84 86 87 88 90 91 92 93 94 95 96 97 98 074.10 09.02-10 90 074.20 09.03-00 075.10 09.04-11 13 15 19 60 70 075.21 09.05-00 075.22 09.06-20 90 075.23 09.07-00 075.24 09.08-11 13 16 18 60 70 80 075.25 09.09-11 13 lb 17 18 51 55 57 075.26 09.10-50 075.28 09.10 12 14 15 20 31 35 60 71 76 78 081 11 12.09-00 081.12 12.1010 91 99 081.19 23.06-20 50 90 081 21 23.02-01 09 081.22 23.02-21 29 081.23 23.02-30 081.31 23.04-40 081.32 23.04-10 081.33 23.04-50 081.34 23.04-15 081.35 23.04-70 081.36 23.04-60 081.37 23.04-20 081.38 23.04-30 081.39 23.04-01 03 06 08 80 99 081.41 23.01-10 081.42 23.01-30 081.92 18.02-00 081.93 23.03-11 15 81 88 90 081.94 23.05-10 30 081.99 23.07-10 21 25 29 50 90 091.30 15.01-11 19 30 091.41 15.13-10 091.49 15.13-90 098.01 21.05-30 098.02 21.02-30 098.03 21.03-11 15 30 098.04 21.04-05 20 90 098.05 21.05-10 098.06 21.06-11 15 17 31 39 50 098.07 22.10-41 45 51 55 098.08 04.07-00 098.09 21.07-01 02 03 04 05 06 07 08 09 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 27 28 29 30 32 33 34 36 37 38 39 40 42 43 44 46 47 48 49 51 52 53 54 55 56 57 58 59 60 62 64 66 67 68 70 72 74 76 77 78 79 80 81 82 83 84 85 86 87 88 89 90 91 92 93 94 95 96 97 98 99 111.01 22.01-10 90 111.02 22.02-05 10 112.11 22.04-00 112.12 22.05-01 09 15 21 25 31 35 37 39 42 43 49 52 54 56 62 68 91 98 112.13 22.06-11 15 31 35 51 59 112.20 22.07-10 20 41 45 112.30 22.03-10 90 112.41 22.09-62 64 66 68 112.42 22.09-81 91 112.49 22.09-10 31 39 52 53 56 57 71 72 79 83 85 87 88 93 95 99 121.11 24.01-02 121.19 24.01-12 21 41 51 61 65 71 75 121.21 24.01-09 121.29 24.01-19 29 49 59 63 69 73 79 121.30 24.01-80 122.10 24.02-20 122.20 24.02-10 122.30 24.02-30 40 91 99 211.10 41.01-42 43 44 45 51 55 80 211.20 41.01-31 35 211.40 41.01-62 63 91 211.60 41.01-11 15 211.70 41.01-13 18 71 79 211.91 41.09-00 211.99 41.01-66 68 95 212.01 43.01-15 212.09 43.01-11 21 23 27 31 35 50 70 222.10 12.01-31 35 222.20 12.01-46 222.40 12.01-64 222.50 12.01-68 222.60 12.01-14 54 223.10 12.01-42 223.20 12.01-44 223.40 12.01-12 52 223.50 12.01-48 223.80 12.01-19 56 58 62 98 223.90 12.02-10 90 232.01 40.01-20 232.02 40.01-31 39 40 50 232.03 40.01-60 233.11 40.02-41 233.12 40.02-49 233.13 40.02-63 233.14 40.02-65 233.15 40.02-61 233.16 40.02-70 233.19 40.02-20 30 67 80 90 233.21 40.03-00 233.22 40.04-00 244.01 45.01-20 40 60 244.02 45.02-00 245.01 44.01-10 245.02 44.02-00 246.01 44.03-30 60 246.02 44.09-10 246.03 44.01-20 40 90 247.11 44.03 40 247.12 44.04-91 247.21 44.03-21 22 23 24 25 28 71 73 74 75 79 247.22 44.04-20 98 247.90 44.03-20 51 52 54 58 91 99 248.10 44.07-10 90 248.21 44.05-10 20 40 248.22 44.13-30 248.31 44.05-31 33 39 71 73 74 75 79 248.32 44.13-10 50 251.10 47:02-11 15 19 20 251.20 47.01-02 251.60 47.01-20 251.71 47.01-61 69 31 . 12 . 79 Official Journal of the European Communities 509 SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE 251.72 251.81 251.82 251.91 251.92 261.30 261.41 261.42 263.10 263.20 263.30 263.40 264.00 265.11 265.12 265.13 265.14 265.20 265.40 265.50 265.91 266.51 266.52 266.53 266.59 266.61 266.62 266.63 266.69 266.71 266.72 266.73 266.79 267.11 267.12 267.13 267.21 267.22 268.10 268.20 268.30 268.51 268.59 268.61 268.62 268.70 269.01 269.02 271.10 271.20 271.31 271.32 271.40 47.01-71 79 47.01-32 34 47.01-36 38 47.01-12 47.01-91 95 99 50.02-00 50.01-00 50.03-10 90 55.01-10 90 55.02-10 90 55.03-10 30 50 90 55.04-00 57.03-10 30 50 54.01-10 54.01-21 25 30 54.01-40 70 54.02-00 57.01-20 50 57.04-10 57.02-00 57.04-90 56.01-11 56.01-13 56.01-15 56.01-16 17 18 56.02-11 56.02-13 56.02-15 56.02-19 56.04-11 56.04-13 56.04-15 56.04-16 17 18 56.01-21 23 28 56.02-21 23 28 56.04-21 23 28 56.03-1 1 13 15 19 56.03-21 23 28 53.01-10 20 53.01-30 40 53.02-93 95 97 05.03-10 90 53.02-10 51 59 53.03-01 05 20 30 91 95 53.04-00 53.05-10 29 32 39 50 63.01-10 90 63.02-11 15 19 50 31.01-00 31.02-10 25.10-10 25.10-90 31.04-11 273.11 273.12 273.13 273.22 273.23 273.24 273.30 273.40 274.10 274.20 277.10 277.21 277.22 278.21 278.22 278.23 278.24 278.30 278.40 278.51 278.52 278.53 278.54 278.61 278.62 278.91 278.92 278.93 278.94 278.95 278.96 278.99 281.40 281.50 281.60 282.01 282.02 282.09 25.14-00 25.15-11 18 31 41 48 25.16-11 13 15 19 31 35 1Q 25.21-00 25.20-10 25.20-51 59 25.05-10 90 25.17-10 30 50 90 25.03-10 90 25.02-00 71.02-03 71.04-00 25.13-21 29 91 99 25.07-11 19 21 29 40 50 60 70 80 25.04-10 50 25.18-10 30 50 25.19-01 10 51 59 25.01-12 14 16 18 50 25.24-10 50 90 25.06-10 90 25.26-20 30 50 25.28-00 25.31-11 15 91 99 26.02-10 91 93 95 26.04-00 25.08-00 25.11-10 30 25.27 10 31 25.30-10 90 25.12-00 27.15-00 25.32-20 30 50 60 90 26.01-12 14 26.01-15 18 26.01-19 73.03-20 73.03-41 49 73.03-10 30 51 53 55 59 286.00 287.11 287.12 287.21 287.22 287.31 287.32 287.40 287.50 287.60 287.70 287.91 287.92 287.93 287.99 288.10 288.21 288.22 288.23 288.24 288.25 288.26 289.01 289.02 291.11 291.15 291.16 291.91 291.92 291.93 291.94 291.96 291.97 291.98 291.99 292.20 292.30 292.40 26.01-31 39 41 49 26.01-71 74.01-01 26.01-95 75.01-10 26.01-73 28.20-1 1 26.01-50 26.01-60 26.01-75 26.01-21 29 26.01-77 26.01-81 26.01-82 84 85 93 94 26.01-91 98 26.03-1 1 16 30 41 45 51 55 61 65 71 90 74.01-91 98 75.01-31 38 76.01-31 33 35 78.01-30 79.01-30 80.01-50 26.01-87 71.11-50 05.08-00 05.12-00 05.09-00 05.01-00 05.02-01 09 50 05.04-00 05.05-00 05.07-31 39 80 05.13-10 90 05.14-00 05.15-20 91 99 13.02-30 91 93 95 99 14.01-11 19 70 91 93 95 99 12.07-10 30 50 61 65 98 292.50 292.61 292.69 292.71 292.72 292.91 292.92 292.93 292.98 322.10 322.20 322.30 322.40 323.11 323.12 323.13 323.21 323.22 333.00 12.03-11 19 20 21 29 32 34 36 41 42 43 45 47 48 51 52 53 54 56 61 63 65 69 81 84 86 12.97-00 06.01-11 13 15 17 19 31 39 06.02-10 19 30 40 52 54 58 61 65 68 72 74 76 78 81 83 92 93 94 96 99 06.03-01 05 07 11 15 19 51 55 57 61 65 69 90 06.04-20 40 50 90 13.03-11 12 13 14 15 16 17 18 19 31 39 51 55 59 14.02-30 90 14.03-00 14.05-00 27.01-11 27.01-14 16 18 27.02-10 27.03-10 27.01-90 27.02-30 27.03-30 27.04-11 19 27.04 30 80 27.09-00 334.00 334.11 334.12 334.19 334.21 334.29 334.30 334.40 334.51 334.52 335.11 335.12 335.21 335.22 335.23 335.24 335.25 335.31 335.32 335.41 335.42 335.43 341.31 341.39 341.40 341.50 351.00 411.11 411.12 411.13 411.31 411.32 411.33 411.34 411.39 423.20 423.30 423.40 27.98-00 27.10-21 27.10-25 27.10-1 1 13 15 17 29 27.10-34 38 27.10-31 33 39 27.10-51 53 59 27.10-61 63 69 27.10-71 73 75 79 34.03-11 15 19 91 95 99 27.12-1 1 13 19 90 27.13-11 19 81 83 89 90 27.06-00 27.07-21 31 27.07-33 27.07-25 35 27.07-11 19 29 37 39 40 53 55 59 60 70 91 95 98 27.08-10 27.08-30 27.14-10 91 99 27.14-30 27.16-00 27.11-03 05 11 13 19 27.1 1-99 27.11-91 27.05-00 27.17-00 15.04-1 1 19 15.04-55 15.04-51 59 02.05-01 20 30 50 15.02-10 60 70 80 15.03-11 19 91 99 15.05-10 90 15.06-00 15.07-26 54 73 86 15.07-72 85 15.07-74 87 423.50 423.60 423.91 424.10 424.20 424.30 424.40 424.50 424.90 431.10 431.20 431.31 431.33 431.43 431.44 511.11 511.12 511.13 511.19 511.21 511.22 511.23 511.24 511.25 511.26 511.29 511.31 511.32 511.33 511.39 511.40 512.11 15.07-05 09 11 12 13 15.07-75 88 15.07-27 76 89 15.07-28 57 15.07-19 61 63 15.07-29 77 92 15.07-31 78 q *? 15.07-15 17 15.07-14 22 39 51 58 65 79 82 94 98 15.08-00 15.12-10 92 94 95 15.10-10 30 51 55 15.17-10 20 30 40 50 15.16-10 90 15.15-01 10 90 29.01-22 29.01-24 29.01-25 29.01-11 14 29 29.01-36 29.01-63 29.01-64 29.01-65 66 67 68 29.01 71 29.01-73 29.01-31 33 39 51 59 61 75 77 79 81 99 29.02-31 29.02-33 29.02-35 29.02-10 21 23 24 25 26 29 36 38 40 60 70 81 89 91 93 95 98 29.03-10 31 39 51 59 29.04 1 1 512.12 512.13 512.14 512.15 512.16 512.17 512.18 512.19 512.20 512.34 512.35 512.36 512.37 513.71 513.72 513.73 513.79 513.81 513.82 513.83 29.04-12 29.04-14 16 18 29.04-22 24 29.04-61 22.08-10 30 15.10-70 15.11-10 90 29.04-21 25 27 31 35 39 62 64 65 66 67 71 73 75 77 79 80 90 29.05-11 13 15 16 19 31 51 55 59 29.06-11 29.06-12 29.06-14 15 17 18 31 33 35 37 38 50 29.07-10 30 51 55 59 70 29.14-17 21 23 25 29 29.14-31 32 33 35 37 38 39 41 43 45 29.14-71 29.14-12 13 14 47 49 53 55 57 59 61 62 64 65 66 67 68 69 73 74 76 77 81 83 86 91 93 95 96 98 29.15-17 29.15 40 29.15 63 513.84 513.89 513.90 514.50 514.60 514.70 514.81 514.82 514.83 514.84 514.85 514.86 29.15-59 29.15-11 12 14 16 21 23 27 30 51 61 65 71 75 29.16-1 1 13 15 16 18 21 23 29 31 33 36 41 45 51 53 55 57 59 61 63 65 67 71 75 81 85 89 90 29.22-1 1 13 14 16 18 21 25 29 31 39 43 49 51 52 54 55 61 69 71 79 80 91 99 29.23-11 14 16 17 19 31 39 50 71 73 75 77 78 79 81 89 29.25-13 15 19 31 39 41 45 49 51 59 29.24-10 90 29.26-1 1 19 31 35 37 38 ¢?&lt;? 29.27-10 29.27 50 90 29.28-00 29.29-00 510 31 . 12 . 79Official Journal of the European Communities SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE 5B1.30 33.01-12 15 17 19 22 23 25 33 37 41 42 43 44 45 47 48 49 50 60 80 33.97-02 551.40 33.04-10 90 553.00 - 33.06-01 11 21 29 31 39 41 43 48 60 70 80 91 93 98 99 554.10 34.01-20 40 80 554.20 34.02-11 13 15 19 50 70 554.30 34.05-1 1 15 91 93 95 99 562.11 31.02-20 562.12 31.02-40 562.13 31.02-50 562.14 31.02-60 562.15 31.02-70 562.16 31.02-15 80 562.19 31.02-30 90 562.21 31.03-17 562.22 31.03-15 562.29 31.03-19 30 562.31 31.04.14 16 18 562.32 31.04-21 562.39 31.04-29 30 562.91 31.05-04 06 562.92 31.05-12 14 16 19 562.93 31.05-21 23 25 562.99 31.05-41 46 48 50 572.11 36.01-10 90 572.12 36.02-00 572.20 36.04-10 90 572.30 36.05-10 50 80 582.11 39.01-11 13 582.12 39.01-16 582.19 39.01-18 582.21 39.01-24 25 27 29 582.22 39.01-31 33 37 514.89 29.30-00 515.40 29.31-10 30 50 80 515.51 29.33-00 515.59 29.34-01 10 90 515.61 29.35-91 515.69 29.35-01 15 17 25 27 31 35 41 47 49 51 55 61 63 67 71 76 85 86 87 88 89 93 94 96 97 98 515.71 29.36-00 515.72 29.37-00 516.11 29.08-11 12 14 15 16 18 32 33 35 37 39 40 51 59 70 516.12 29.10-10 90 516.13 29.09-10 516.14 29.09-30 516.19 29.09-01 80 516.21 29.11-12 13 17 18 30 51 53 59 70 81 83 85 91 93 97 516.22 29.12-00 516.23 29.13-11 516.24 29.13-12 516.29 29.13-13 16 18 21 23 25 26 28 31 33 39 42 43 45 50 61 69 71 78 516.31 29.19-10 31 39 91 99 516.39 29.21-10 20 90 516.91 35.07-11 19 99 516.92 29.43-50 91 98 516.99 29.45-00 522.11 28.04-10 30 40 91 522.12 28.04-50 60 70 93 95 97 522.13 28.01-30 522.14 28.01-10 50 70 522.15 28.02-00 522.16 28.05-71 79 522.17 28.05-11 13 15 17 30 40 50 522.18 28.03-10 20 30 80 522.21 28.06-10 90 522.22 28.08-1 1 30 522.23 28.09-00 522.24 28.10-00 522.25 28.12-00 522.29 28.13-10 15 20 30 33 35 40 50 93 98 522.31 28.14-20 41 48 90 522.32 28.15-10 30 90 522.41 28.19-00 522.42 28.21-10 30 522.43 28.22-10 90 522.44 28.23-00 522.45 28.24-00 522.46 28.25-00 522.47 28.27-20 80 522.51 28.16-10 30 522.52 28.17-11 522.53 28.17-15 522.54 28.17-31 35 50 522.55 28.18-01 10 30 522.56 28.20-15 522.57 28.20-30 522.59 28.28-05 10 21 25 30 35 40 50 60 71 79 81 83 85 87 91 99 523.11 28.29-20 41 48 50 60 70 80 523.12 28.30-12 16 20 31 35 40 51 55 60 71 79 80 90 93 95 98 523.13 28.31-31 40 61 99 523.14 28.32-14 18 20 30 40 50 60 70 90 523.15 28.35-10 20 41 43 45 47 51 59 523.16 28.36-00 523.17 28.37-11 19 30 523.18 28.38-10 523.19 28.38-25 27 41 43 45 47 49 50 61 65 71 75 81 82 83 89 90 523.21 28.39-10 29 30 51 59 60 70 91 98 523.22 28.40-10 21 29 30 62 65 71 79 81 85 523.23 28.42-31 523.24 28.42-20 35 40 51 55 61 65 68 71 72 74 79 90 523.25 28.43-21 25 30 40 91 99 523.26 28.44-10 30 50 523.27 28.45-10 81 89 93 98 523.28 28.46-11 13 15 19 90 523.29 28.48-10 20 63 65 71 81 99 523.31 28.47-10 31 39 41 43 49 60 70 80 90 523.32 28.49-10 19 30 52 54 59 523.91 28.54-10 90 523.92 28.55-30 91 98 523.93 28.56-50 523.94 28.56-10 30 70 90 523.95 28.57-10 20 30 40 50 523.99 28.58-10 20 80 524.10 28.50-20 30 50 80 524.91 28.51-10 90 524.92 28.52-20 81 89 531.10 32.05-10 531.21 32.05-20 30 40 50 531.22 32.06-00 532.21 32.01-10 30 40 50 80 532.22 32.04-1 1 13 15 19 30 532.30 32.03-10 30 533.10 32.07-10 20 30 40 55 65 71 75 76 77 79 80 90 533.20 32.13-31 39 533.41 32.09-20 533.42 32.09-1 1 15 30 40 50 75 533.43 32.09-61 69 533.44 32.09-81 89 90 533.51 32.08-11 19 30 50 71 79 533.52 32.10-10 90 533.53 32.11-00 533.54 32.12-10 30 50 90 541.00 30.97-00 541.10 29.38-10 21 25 31 33 35 40 50 60 71 79 80 541.31 29.44-10 541.32 29.44-35 39 541.33 29.44-91 541.39 29.44-20 99 541.40 29.42-11 19 21 29 30 41 49 51 55 64 70 81 89 541.51 29.39-30 541.52 29.39-51 59 541.53 29.39-71 75 78 541.59 29.39-10 91 541.61 29.41-10 30 50 90 541.62 30.01-10 30 40 91 98 541.64 30.02-1 1 13 17 19 541.65 30.02-40 90 541.71 30.03-13 15 17 21 32 34 36 41 541.72 30.03-23 43 541.73 30.03-25 45 541.79 30.03-1 1 29 31 49 541.91 30.04-00 541.99 30.05-10 20 25 30 40 90 582.29 39.01-38 582.31 39.01-50 52 54 582.32 39.01-45 46 48 582.39 39.01-56 582.41 39.01-57 59 582.42 39.01-63 582.49 39.01-69 582.51 39.01-71 582.59 39.01-75 79 582.61 39.01-85 582.69 39.01-87 582.70 39.01-80 582.80 39.01-05 582.90 39.01-07 92 94 96 98 99 583.11 39.02-03 04 05 583.12 39.02-06 07 583.13 39.02-09 11 12 583.19 39.02-13 583.21 39.02-21 22 583.22 39.02-23 25 26 27 583.29 39.02-28 583.31 39.02-32 35 583.32 39.02-36 583.33 39.02-37 38 583.39 39.02-39 583.41 39.02-41 43 583.42 39.02-45 46 47 583.43 39.02-53 54 57 59 61 583.49 39.02-66 583.51 39.02-74 75 583.52 39.02-78 583.53 39.02-83 583.59 39.02-84 583.61 39.02-88 89 583.62 39.02-91 583.69 39.02-92 583.70 39.02-71 72 73 583.80 39.02-01 583.90 39.02-02 14 15 16 18 29 67 69 85 87 94 96 98 584.10 39.03-05 07 08 12 14 15 17 584.21 39.03-21 23 584.22 39.03-25 27 29 584.31 39.03-31 584.32 39.03-33 34 36 37 39 584.91 39.03-41 51 53 584.92 39.03-43 44 46 47 49 55 57 59 584.93 39.03-60 585.10 39.05-10 20 30 585.21 39.04-10 90 585.22 39.06-10 585.29 39.06-90 591.10 38.11-50 591.20 38.11-30 60 591.30 38.11-70 591.41 38.11-10 40 591.49 38.11-35 80 592.11 1 1.08-1 1 20 30 40 50 80 592.12 1 1.09-00 592.21 35.01-1 1 15 19 30 90 592.22 35.02-11 21 29 40 50 592.23 35.03-10 91 93 98 592.24 35.04-00 592.25 35.05-1 1 15 60 70 80 90 592.29 35.06-11 12 14 15 31 39 598.11 38.05-10 90 598.12 38.06-00 598.13 38.07-10 91 99 598.14 38.08-1 1 15 19 30 51 55 59 91 99 598.19 38.09-10 90 598.20 38.14-10 31 33 37 39 598.31 34.04-1 1 15 19 30 598.32 38.01-11 19 30 598.33 38.15-00 598.91 38.12-11 21 25 29 30 598.92 38.03-10 90 98 598.93 38.16-00 598.94 38.17-00 598.95 34.07-10 90 598.96 38.13-10 91 93 98 31 . 12 . 79 Official Journal of the European Communities 511 SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE 598.97 598.98 598.99 611.20 611.30 611.40 611.50 611.61 611.69 611.81 611.83 612.10 612.20 612.30 612.90 613.00 621.01 621.02 38.18-10 90 38.19-16 38.19-01 03 04 06 07 09 12 14 18 22 26 28 32 33 35 37 39 41 43 45 46 48 51 52 54 56 58 62 66 68 72 74 76 78 82 84 86 88 96 41.10-00 41.02-12 17 21 28 41.02-05 14 19 31 32 35 37 98 41.03-10 30 40 50 11 41.04-10 91 41 41.05-20 31 39 91 93 11 41.06-20 80 41.08-20 30 40 80 42.04-10 81 89 42.01-00 64.05-10 20 31 39 94 96 98 42.05-00 43.02-11 15 21 23 27 31 35 50 70 40.05-10 30 90 40.06-10 91 93 98 621.03 621.04 621.05 621.06 625.10 625.20 625.30 625.40 625.91 625.99 628.10 628.20 628.98 628.99 633.01 633.02 634.10 634.20 634.31 634.32 634.41 634.42 634.43 634.91 634.92 634.93 635.10 635.20 635.30 635.41 635.42 635.49 635.91 635.92 635.99 641.10 40.07-11 15 20 40.08-05 09 13 15 17 20 40.09-10 20 50 61 69 40.15-10 20 40.11-55 40.11-57 40.11-20 62 40.11-45 52 53 40.11-21 23 25 27 29 40.11-10 40 63 80 40.12-10 20 30 80 40.10-10 30 90 40.14-10 93 95 98 40.16-10 90 45.03-10 90 45.04-10 91 11 44.14-30 51 55 61 65 44.15-20 44.17-00 44.18-11 19 30 90 44.15-31 11 44.15-80 44.16-00 44.09-01 50 90 44.19-20 80 44.12-10 30 44.21-10 50 90 44.22-20 90 44.23-10 21 29 30 51 55 71 79 80 44.20-00 44.24-00 44.27-01 10 30 80 44.25-10 91 11 44.26-10 90 44.28-10 30 40 50 71 11 48.01-01 65 641.21 641.22 641.31 641.32 641.39 641.51 641.52 641.53 641.59 641.61 641.62 641.71 641.72 641.73 641.74 641.81 641.82 641.89 641.92 641.96 641.97 642.10 642.20 48.01-37 58 61 62 64 66 69 48.07-10 57 58 59 48.01-14 15 21 27 31 48.01-16 23 28 48.01-06 08 09 11 12 13 17 19 25 26 29 48.01-75 48.01-71 73 48.03-10 30 50 60 80 48.01-05 35 41 43 45 47 49 52 53 54 55 56 77 82 84 86 88 91 93 95 97 44.11-10 20 44.11-30 90 48.05-21 29 48.05-30 48.05-50 48.05-10 80 48.07-45 77 48.07-55 48.07-30 41 56 64 67 71 73 75 85 91 97 99 48.04-10 21 25 40 50 60 70 80 48.08-00 48.11-21 29 40 48.16-10 91 95 96 98 11 48.14-10 30 642.30 642.41 642.42 642.43 642.44 642.49 642.81 642.82 642.83 642.84 642.85 642.89 651.11 651.16 651.17 651.21 651.22 651.23 651.24 651.25 651.26 651.27 651.28 651.29 651.31 651.32 651.33 651.34 651.35 48.18-10 21 29 30 40 50 61 69 80 48.10-10 90 48.13-10 30 50 90 48.15-21 29 48.15-05 50 48.15 10 30 40 61 65 95 11 48.20-10 90 48.21-60 48.21-40 48.21-25 31 33 37 48.21-1 1 15 21 48.21-01 13 50 70 99 50.04-10 90 50.05-10 90 41 50.07-10 90 99 53.05-22 53.06-21 25 31 35 53.07-01 09 21 29 53.08-11 15 21 25 53.09-10 20 53.10-11 53.06-51 55 71 75 53.07-40 51 59 81 89 53.10-15 20 55.05-33 35 37 61 65 55.05-41 45 67 69 55.05-13 19 46 48 72 78 55.05-21 25 27 29 52 58 92 98 55.06-10 90 651.41 651.42 651.43 651.44 651.45 651.46 651.47 651.48 651.49 651.51 651.52 651.66 651 67 651 68 651 69 651 71 651 72 651.73 651.74 651.75 651.76 651.77 651.78 651.81 651.82 651.91 651.95 651.96 651.97 651.98 651.99 652.00 652.11 652.12 51.01-08 09 11 13 51.01-14 51.01-07 16 18 51.01-23 51.01-25 51.01-21 26 28 51.01-05 32 34 38 42 44 48 56.05-03 05 07 09 21 23 25 28 38 39 42 44 51.02-12 13 15 22 24 28 51.03-10 56.06-11 56.05-13 34 46 56.05-11 32 45 56.05-15 19 36 47 56.06-15 51.01-61 62 64 66 51.01-71 73 76 51.01-50 80 56.05-51 55 61 65 71 75 81 85 56.05-95 56.05-91 56.05-99 51.02-41 49 51.03-20 56.06-20 52.01-10 90 70.20-61 69 70 91 54.03-10 31 35 37 39 50 61 69 54.04-10 90 57.06-11 15 30 57.07-01 03 07 10 20 90 55.97-00 55.07-10 55.08-10 652.14 652.15 652.21 652.22 652.23 652.24 652.25 653.00 653.14 653.15 653.16 653.20 653.41 653.42 653.43 55.09-01 11 12 13 14 15 16 17 19 21 29 55.09-68 72 73 74 55.07-90 55.09-30 50 80 58.04-61 63 67 55.09-02 03 04 05 31 33 35 37 38 39 41 49 51 52 53 54 55 56 57 59 61 63 64 65 66 67 55.09-69 70 71 76 77 78 81 82 83 84 86 87 92 93 97 51.97-00 56.97-00 51.04-03 51.04-05 06 08 11 13 15 17 18 21 23 25 26 27 28 32 34 51.04-36 42 44 46 48 56.07-01 04 05 07 08 56.07-17 18 21 23 56.07-11 13 14 16 56.07-24 26 27 28 653.49 653.54 653.55 653.56 653.60 653.81 653.82 653.83 653.89 653.97 653.98 654.10 654.21 654.22 654.31 654.32 654.33 654.34 654.40 56.07-32 33 34 36 51.04-52 51.04-54 56 58 62 64 66 72 74 76 82 84 86 88 51.04-93 94 95 97 98 56.07-42 44 48 52 56.07-62 63 64 66 56.07-53 54 57 58 56.07-37 72 73 74 77 78 56.07-82 83 84 87 58.04-07 11 15 18 58.04-71 75 77 78 50.09-01 20 31 39 41 42 44 45 47 48 62 64 66 68 80 50.97-00 53.11-01 03 07 53.11-11 13 17 53.11-30 53.11-20 52 54 58 72 74 75 53.11-40 82 84 88 91 93 97 58.04-41 43 45 54.05-21 25 31 35 38 51 55 61 68 654.50 654.60 654.91 654.92 654.98 654.99 655.10 655.21 655.22 655.23 655.29 655.30 656.00 656.01 656.02 656.03 656.04 656.05 656.06 657.10 657.20 657.31 657.32 57.10-21 29 31 39 50 61 65 70 70.20-73 77 79 93 97 52.02-00 53.12-00 57.11-10 20 90 58.04-05 80 60.01-30 40 51 55 62 64 65 68 72 74 75 78 60.01-01 10 60.01-92 94 96 97 60.01-81 89 60.01-98 60.06-11 18 58.97-00 58.05-01 08 20 30 40 51 59 61 69 73 77 79 90 58.06-10 90 58.07-31 39 50 80 58.08-10 90 58.09-11 19 21 31 35 39 91 95 11 58.10-21 29 41 45 49 51 55 59 59.02-31 35 41 45 47 51 57 59 91 95 97 59.03-11 19 30 59.07-10 90 59.08-10 51 61 71 79 512 Official Journal of the European Communities 31 . 12 . 79 sue NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE 657.33 657.39 657.40 657.51 657.52 657.59 657.61 657.62 657.71 657.72 657.73 657.91 657.92 658.00 658.10 658.21 658.29 658.31 658.32 658.33 658.39 658.41 658.42 658.43 658.44 658.45 658.46 658.48 59.11-11 14 15 17 20 59.12-00 59.13-01 11 13 15 19 32 34 35  ?q 59.04-11 13 15 17 18 20 31 35 38 50 60 70 80 59.05-11 21 29 91 99 59.06-00 65.01-10 90 65.02-10 80 59.01-07 12 14 15 16 18 21 29 59.14-00 59.17-10 21 29 31 39 49 51 59 71 79 91 93 95 99 59.15-10 90 59.16-00 62.97-00 62.03-1 1 13 15 17 91 93 95 96 97 98 62.04-21 23 25 29 62.04-61 fc9 73 75 79 62.01-81 85 62.01-20 62.01-93 62.01-95 99 62.02-1 1 62.02-15 . 19 62.02-41 43 47 62.02-61 65 62.02-71 73 62.02-75 77 62.02-81 658.49 658.91 658.98 658.99 659.11 659.12 659.21 659.29 659.30 659.41 659.42 659.49 659.51 659.52 659.59 659.61 659.62 659.63 659.70 661.10 661.20 661.31 661.32 661.33 661.81 661.82 661.83 662.31 662.32 662.33 662.41 662.42 662.43 662.44 62.02 01 09 87 89 58.03-00 60.05-97 98 99 62.05-01 10 20 30 93 98 48.12-00 59.10-10 31 58.01-01? 11 13 17 58.01-30 80 58.02-90 58.02-12 58.02-19 58.02-18 58.02-14 58.02-49 58.02-43 58.02-17 58.02-1 1 20 30 50 60 80 59.02-01 09 46.02-01 09 10 20 91 92 95 99 25.22-10 30 50 25.23-10 15 20 30 70 90 68.01-00 68.02-1 1 15 19 21 29 31 35 38 40 50 68.03-11 16 90 68.08-11 19 90 68.09-00 68.12-1 1 12 14 15 19 90 69.01-10 90 69.02-10 30 51 55 80 38.19-24 69.04-1 1 13 90 69.05-10 90 69.06-10 90 69.07-20 30 40 50 60 70 80 662.45 663.10 663.20 663.31 663.32 663.33 663.39 663.50 663.70 663.81 663.82 663.91 663.92 664.14 664.15 664.20 664.30 664.40 69.08-20 30 40 50 63 75 85 99 68.04-01 09 11 15 21 29 39 41 91 99 68.06-15 30 40 50 68.10-10 90 68.11-10 20 30 80 68.15-10 20 90 68.16-05 20 30 90 68.07-10 20 30 81 89 69.03-10 20 30 51 55 80 68.13-10 33 35 36 38 42 44 46 49 51 68 . 14- HI 90 69.09-1 2 14 19 81 89 69.14-20 40 90 70.01-10 15 20 70.03-01 11 15 21 23 28 70.18-10 90 70.05-10 41 50 61 63 65 70.06-?0 20 31 35 41 45 51 59 61 65 71 75 81 89 664.50 664.60 664.70 664.80 664.91 664.92 664.93 664.94 665.11 665.12 665.20 665.81 665.82 665.89 666.40 666.50 666.60 667.10 667.21 667.22 667.29 667.30 667.40 70.04-1 1 21 29 30 91 99 70.16-10 90 70.08-01 11 20 51 59 70 91 99 70.09-20 41 45 70.07-10 20 31 39 90 70.11-01 30 90 70.15-00 70.20-30 35 40 45 50 80 85 99 70.10-1 1 13 15 17 19 30 50 90 70.12-10 20 70.13-10 20 32 34 38 42 44 48 50 62 64 68 92 94 98 70.17-11 15 17 20 70.19-11 12 13 15 16 17 19 30 50 91 99 70.21-10 50 90 69.11-10 90 69.12-10 20 31 39 90 69.13-10 20 91 93 95 71.01-10 21 23 71.97-01 71.02-01 71.02-09 71.02-97 71.02-15 91 96 98 71.03-10 91 99 671.20 671.31 671.32 671.33 671.61 671.62 671.69 672.41 672.42 672.43 672.44 672.45 672.51 672.52 672.54 672.55 672.71 672.72 672.74 672.75 673.11 673.12 673.14 673.15 673.22 673.24 673.25 673.26 73.01-10 21 23 25 27 31 35 41 49 73.04-10 90 73.05-10 73.05-20 73.02-11 19 73.02-30 73.02-20 40 51 55 57 60 70 81 83 98 73.06-20 73.61 20 73.71-23 73.71-21 24 29 73.06 10 30 73.07-12 15 21 24 25 30 73.61-10 50 90 73.71-13 53 93 73.71-14 19 54 55 56 59 94 99 73.08-01 03 05 07 21 25 29 41 45 49 73.62-10 73.72-13 73.72-1 1 19 73.10-11 73.63-21 73.73-23 73.73-24 25 26 29 73.63-10 29 50 72 74 79 73.73-13 33 53 83 73.73-14 19 34 35 36 39 54 55 59 72 74 89 73.10-13 16 673.27 673.31 673.32 673.33 673.34 673.35 673.36 673.38 673.39 674.14 674.15 674.41 674.42 674.43 674.44 674.51 674.52 674.53 674.54 674.61 674.62 674.63 674.64 674.70 674.91 674.92 674.93 674.94 73.10-18 20 30 42 45 49 73.11-11 73.11-12 14 16 20 73.1 1-19 73.11-31 39 73.11-41 43 49 73.11-50 73.73-43 73.73-49 73.09-00 73.62-30 73.72-33 39 73.13-17 19 73.65-21 73.75-23 73.75-24 29 73.13-21 23 41 73.65-23 53 73.75-33 53 73.75-34 39 54 59 73.13-11 16 26 32 34 36 43 45 47 49 73.65-25 73.75-43 63 73.75-44 49 64 69 73.13-64 65 73.13-50 62 67 68 72 74 76 78 79 82 84 86 91 93 94 96 98 99 73.65-70 81 oo 73.75-73 83 93 73.75-1 1 19 79 84 89 99 675.01 675.02 675.04 675.05 676.01 676.02 677.01 677.02 677.04 677.05 678.10 678.20 73.12-11 19 21 25 29 30 40 51 59 61 63 65 71 75 77 81 85 87 88 89 90 73.64-20 50 72 75 79 90 73.74-23 53 83 73.74-21 29 51 52 54 59 72 74 89 90 73.16-11 14 16 17 73.16-20 40 51 59 91 93 95 99 73.14-01 11 13 15 19 21 41 43 45 49 81 91 99 73.66-40 81 86 89 73.76-13 73.76-14 15 16 19 73.17-10 80 73.18-01 05 13 15 21 23 27 28 38 42 44 46 48 56 58 66 67 68 72 74 678.30 678.40 678.50 679.30 679.41 679.42 681.12 681.13 681.14 681.22 681.23 681.24 681.25 682.11 682.12 682.13 682.21 682.22 682.23 682.24 682.25 682.26 683.10 683.21 683.22 683.23 73.18-22 24 26 32 34 36 41 51 52 54 62 64 76 78 82 84 86 88 97 99 73.19-10 30 50 90 73.20-11 19 30 31 39 42 43 99 73.40-86 92 73.40-12 15 21 73.40-61 82 71.06-10 20 71.05-01 03 71.05-13 19 30 40 50 71.10-00 71.09-01 11 71.09-22 23 71.09-13 15 17 18 25 74.01-11 74.01-30 41 45 48 74.02-00 74.03-01 08 11 19 21 29 40 51 59 74.04-20 31 39 41 49 91 99 74.05-01 11 19 90 74.06-01 11 15 20 74.07-01 10 21 29 90 74.08-01 10 90 75.01-21 28 75.02-10 55 75.03-11 15 20 75.04-11 15 20 31 . 12 . 79 Official Journal of the European Communities 513 SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE 683.24 75.05-10 20 90 684.10 76.01-11 15 684.21 76.02-12 14 16 18 21 25 684.22 76.03-10 22 29 32 39 51 55 684.23 76.04-11 18 50 71 78 81 88 684.24 76.05-10 20 684.25 76.06-10 20 30 684.26 76.07-00 685.11 78.01-01 12 685.12 78.01-13 685.13 78.01-15 19 685.21 78.02-00 685.22 78.03-00 685.23 78.04-11 19 20 685.24 78.05-00 686.10 79.01-11 15 686.31 79.02-00 686.32 79.03-12 16 19 686.33 79.03-21 25 686.34 79.04-00 687.10 80.01-11 15 687.21 80.02-00 687.22 80.03-00 687.23 80.04-11 19 20 687.24 80.05-10 20 688.00 81.04-69 72 74 76 689.00 81.97-00 689.11 81.01-10 689.12 81.02-11 19 689.13 81.03-10 689.14 77.01-31 35 689.15 77.01-11 13 689.91 77.04-10 689.99 81.04-11 16 21 25 26 31 36 41 46 51 56 61 81 91 94 97 691.10 73.21-10 20 30 40 50 60 80 691.20 76.08-10 20 90 692.11 73.22-05 20 31 39 50 692.13 76.09-00 692.41 73.23-10 21 23 25 27 692.42 76.10-41 45 50 91 95 692.43 73.24-10 21 25 692.44 76.11-00 693.11 73.25-01 11 21 31 35 39 51 55 59 98 693.12 74.10-01 10 90 693.13 76.12-10 90 693.20 73.26-00 693.51 73.27-11 14 18 20 31 39 41 49 91 95 97 98 693.52 74.11-10 30 80 694.01 73.31-10 91 92 94 95 96 97 98 694.02 73.32-10 31 33 34 37 38 50 61 63 65 67 69 71 72 73 74 76 77 78 79 81 83 86 87 88 89 91 93 95 97 99 694.03 74.15-20 30 40 50 91 93 98 695.00 82.97-00 695.10 82.01-10 20 40 50 70 80 90 695.31 82.02-11 19 22 24 30 41 45 47 49 53 55 61 68 79 93 95 695.32 82.03-93 95 695.33 82.03-10 695.34 82.03-91 97 99 695.39 82.04 10 20 30 40 50 60 70 72 74 76 78 80 99 695.41 82.05-11 13 15 17 19 22 24 27 31 32 34 35 39 41 45 49 61 62 64 65 66 72 74 76 77 78 80 90 695.42 82.06-11 19 91 93 95 99 695.43 82.07-00 696.03 82.11-11 16 22 29 90 696.04 82.12-00 696.05 82.13-10 20 30 90 696.06 82.14-10 91 99 696.07 82.15-00 696.08 82.09-11 19 50 60 697.31 73.36-13 31 55 57 697.32 73.36-19 35 37 61 69 697.33 73.36-90 697.34 74.17-1 0 90 697.35 84.17-56 697.41 73.38-1 1 21 37 47 52 54 59 69 697.42 74.18-10 697.43 76.15-1 1 19 697.51 73.38-01 05 71 79 82 91 98 697.52 74.18-80 697.53 76.15-50 697.81 82.08 10 30 90 697.82 83.06-10 91 95 98 699.11 83.01-10 20 30 41 51 55 59 60 90 699.12 83.03-10 50 90 699.13 83.02-01 11 21 31 40 50 60 70 91 93 95 98 699.20 73.29-1 1 13 19 30 41 44 46 49 91 99 699.31 73.33-10 90 699.32 73.34-10 20 90 699.33 83.09-10 30 50 60 99 699.41 73.35-10 20 30 90 699.42 74.16 10 90 699.61 83.08-20 30 80 699.62 83.11-00 699.63 83.13-21 29 30 50 90 699.64 83.14-21 29 81 89 699.65 83.15-20 30 50 699.71 73.30-00 699.79 73.40-17 25 31 33 37 41 43 47 51 53 57 63 71 73 84 88 94 98 699.81 74.19-10 20 71 79 80 699.82 75.06-1 0 20 80 699.83 76.16-10 15 21 29 31 51 58 99 699.84 78.06-10 90 699.85 79.06-10 90 699.86 80.06-00 699.91 81.01-31 39 80 699.92 81.02-31 39 80 699.93 81.03-30 80 699.94 77.02-15 30 90 699.95 77.04-20 699.99 81.04-13 18 23 28 33 38 43 48 53 58 63 83 93 95 98 711.10 84.01-11 19 20 50 711.20 84.02-10 30 711.91 84.01-80 711.99 84.02-90 712.60 84.05-11 13 15 19 30 40 712.90 84.05-90 713.11 84.06-03 06 09 14 26 713.19 84.06-92 96 713.20 84.06-16 19 24 28 29 30 72 74 75 76 79 81 713.31 84.06-10 12 713.32 84.06-20 31 33 34 41 43 45 47 49 51 59 65 68 713.80 84.06-22 35 38 40 82 83 84 85 86 87 88 89 90 91 713.90 84.06-98 99 714.40 84.08-01 03 05 12 18 714.81 84.08-21 23 25 714.88 84.08-32 42 44 45 47 714.91 84.08-72 79 714.99 84.08-82 84 89 716.10 85.01-01 03 10 12 21 49 52 54 55 56 57 716.21 85.01-08 23 24 25 26 28 31 33 34 36 38 39 716.22 85.01-41 42 44 46 47 716.23 85.01-09 13 14 15 17 18 716.30 85.01-04 11 58 716.90 85.01-91 718.70 84.59-31 32 33 718.81 84.07-10 718.82 84.07-01 20 718.88 84.08-51 59 718.89 84.07-90 721.11 84.24-11 19 721.12 84.24-31 39 40 51 59 721.13 84.24-21 23 25 29 721.18 84.24-60 721.19 84.24-81 89 721.21 84.25-01 09 14 721.22 84.25-27 721.23 84.25-17 22 24 25 30 41 49 50 51 71 75 79 721.24 84.25-61 67 721.29 84.25-90 721.31 84.26-10 721.38 84.26-30 721.39 84.26-90 721.91 84.27-10 20 721.97 84.28-10 21 29 40 50 721.98 84.27-80 721.99 84.28-90 722.30 87.01-95 722.40 87.01-12 13 15 51 52 54 59 61 97 723.30 84.09-10 21 29 90 723.41 84.23-13 723.42 84.23-11 723.43 84.23-01 17 723.44 84.23-21 723.45 84.23-52 54 723.46 84.23-32 35 723.48 84.59-85 723.90 84.23-18 25 38 58 724.31 84.41-12 13 14 724.39 84.41-15 17 30 724.41 84.36-10 724.42 84.36-31 33 35 724.43 84.36-91 93 724.49 84.38-32 33 36 37 38 724.51 84.37-11 16 17 18 724.52 84.37-21 23 25 29 36 38 41 724.53 84.37-50 70 724.54 84.39-00 724.61 84.38-12 18 724.69 84.38-52 53 54 59 724.71 84.40-70 724.72 84.40-81 724.73 84.40-75 724.74 84.40-12 14 45 61 65 71 85 724.79 84.40-15 48 90 724.80 84.42-01 10 50 80 725.11 84.31-41 725.12 84.31-31 51 725.20 84.33-10 20 31 39 40 50 80 725.91 84.31-39 49 59 725.99 84.33-91 99 726.31 84.34-12 16 21 51 726.32 84.34-31 36 38 95 99 726.41 84.35-31 33 726.42 84.35-51 726.71 84.35-13 15 53 726.72 84.35-71 726.81 84.32-10 726.89 84.32-80 726.91 84.34-14 26 58 726.99 84.35-14 16 38 58 78 727.11 84.29-10 30 727.19 84.29-50 727.21 84.59-48 52 727.22 84.30-01 05 20 30 40 50 727.29 84.30-90 728.11 84.46-1 1 19 99 728.12 84.47-01 09 10 20 30 40 50 70 91 98 728.19 84.48-93 95 728.31 84.56-20 728.32 84.56-40 728.33 84.56-55 59 728.34 84.56-70 728.39 84.56-80 728.41 84.57-10 30 728.42 84.59-57 58 62 64 66 68 73 76 728.43 84.59-54 728.44 84.59-77 78 728.45 84.59-81 83 514 Official Journal of the European Communities 31 . 12. 79 sue NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE 728.48 728.49 736.11 736.12 736.13 736.14 736.15 736.16 736.17 736.18 736.19 736.21 736.22 736.23 736.28 736.70 736.80 736.90 737.11 737.19 737.21 737.29 737.31 84.59-10 34 35 43 45 47 56 89 84.59-36 44 91 93 95 97 99 84.45-05 07 84.45-66 68 69 71 84.45-12 14 16 22 24 26 84.45-36 37 38 39 48 52 84.45-49 51 53 54 84.45-44 47 84.45-41 43 84.45-93 84.45-55 56 57 58 59 61 62 63 84.45-88 89 84.45-81 83 84 95 84.45-82 85 86 87 84.45-72 75 77 78 79 84.45-01 03 45 46 64 65 92 94 96 97 84.48-10 30 84.48-91 84.43-10 30 51 59 71 79 84.43-90 84.44-10 91 84.44-95 97 98 99 84.50-00 737.32 741.10 741.20 741.31 741.32 741.41 741.49 741.50 741.60 742.10 742.20 742.30 742.81 742.88 742.90 85.11-32 34 41 44 46 48 51 55 59 60 71 79 80 84.03-00 84.13-11 15 18 30 50 85.11-11 13 15 18 22 24 26 ' 28 84.14-10 91 93 95 99 84.15-01 06 36 46 51 59 61 68 72 74 78 84.15-05 11 92 84.12-20 31 39 80 84.17-10 20 31 35 39 41 49 51 54 58 59 60 62 63 64 66 67 68 71 73 75 77 79 84 87 88 91 92 94 97 84.10-16 21 22 24 41 44 46 84.10-33 64 66 67 84.10-31 48 84.10-13 84.10-20 39 79 91 84.10-18 80 98 743.10 743.20 743.30 743.40 743.50 743.60 743.90 744.11 744.19 744.21 744.22 744.23 744.24 744.25 744.28 744.90 84.11-01 03 09 21 22 23 26 35 36 37 41 43 45 47 84.11-49 84.11-50 84.11-52 53 84.18-10 40 55 61 63 64 65 84.18-51 70 73 75 76 79 82 88 84.18-58 67 69 92 94 96 87.07-10 15 21 23 25 27 35 37 87.07-50 84.22-08 11 12 13 14 15 17 19 84.22-03 31 32 34 35 36 37 38 84.22-41 42 43 84.22-64 66 68 84.22-76 84.22-01 02 05 07 21 23 25 27 29 45 46 48 49 52 56 59 62 77 78 81 84 85 87 84.22-04 06 88 91 94 95 96 98 745.11 745.19 745.21 745.22 745.23 745.24 745.25 745.26 745.27 749.10 749.20 749.30 749.91 749.92 749.99 751.11 751.12 751.18 751.21 84.49-01 11 19 31 39 84.49-90 84.16-10 93 95 99 84.19-06 92 94 96 84.19-04 09 98 84.58-10 80 84.20-01 09 20 40 50 60 71 73 75 81 83 85 89 84.20 90 84.21-01 13 15 16 18 20 30 40 92 94 95 98 84.62-11 13 17 21 23 26 27 29 84.61 - K) 91 92 94 96 84.63-11 15 17 21 35 38 43 51 57 71 78 80 84.60-31 41 49 52 61 71 75 79 84.64-10 30 84.65-10 31 39 41 45 51 53 55 58 60 70 84.51-12 14 19 84.51-13 18 84.51-20 30 84.52-11 15 21 29 751.22 751.23 751.28 751.81 751.82 751.88 752.10 752.20 752.30 752.40 752.50 752.80 759.11 759.15 759.19 759.90 761.10 761.20 762.10 762.20 762.80 763.11 763.18 763.81 763.88 764.10 764.20 764.30 764.81 764.82 764.83 764.91 764.92 764.93 764.99 771.11 771.18 84.52-61 63 65 71 79 84.52-81 84.52-95 84.54-31 39 90.10-22 32 42 84.54-10 51 55 59 84.53-01 20 84.53-09 41 84.53-60 84.53-70 84.53-81 85 84.53-91 ? 99 84.55-92 84.55 10 99 90.10-28 38 48 84.55-50 93 95 96 85.15-25 85.15-27 28 85.15-17 85.15-16 85.15-19 92.11-35 92.11-32 34 37 92.11-80 92.11-10 39 50 85.13-11 31 39 50 85.14-10 30 40 50 60 85.15-02 04 06 09 85.15-11 12 15 85.15-32 85.15-34 36 37 39 85.13-19 81 85 85.14-98 85.15-40 41 49 50 82 84 86 88 91 99 92.13-11 18 30 60 80 85.01-65 66 68 69 85.01-06 61 62 63 64 71 75 771.21 771.22 771.29 772.10 772.20 772.30 773.10 773.21 773.22 773.23 773.24 773.25 773.26 773.27 774.10 774.20 775.11 775.12 85.01-05 84 88 85.01-07 59 79 85.01-93 95 85.19-01 02 04 05 06 08 12 18 21 23 24 25 26 27 28 ' 32 34 36 38 41 43 45 47 51 53 57 58 61 62 63 64 65 68 75 91 93 94 96 98 85.19-89 85.19-81 82 84 85 87 85.23-01 05 09 12 21 29 31 39 42 48 51 55 59 71 75 79 81 85 89 99 85.27-00 85.25-50 85.25-21 25 27 85.25-35 90 85.26-15 85.26-12 14 85.26-30 50 90 90.17-01 05 13 16 17 90.20-1 1 19 51 59 71 75 99 84.40-41 42 44 50 84.40-77 775.21 775.22 775.30 775.40 775.71 775.72 775.73 775.78 775.79 775.81 775.82 775.83 775.84 775.85 775.86 775.87 775.89 776.10 776.20 776.30 776.40 776.81 776.89 778.00 778.11 778.12 778.19 778.21 778.22 778.24 778.29 778.31 84.15-14 16 17 18 19 20 21 84.15-32 41 84.19-01 85.07-1 1 19 30 85.06-10 30 85.06-60 70 85.06-50 85.06-85 85.06-40 99 85.12-02 04 05 85.12-11 21 23 27 85.12-32 34 36 85.12-41 62.01-10 85.12-50 51  53 54 55 71 79 85.12-90 85.12-08 29 39 48 80 85.21-16 18 85.21-01 03 05 07 19 21 23 25 28 85.21-40 47 51 53 55 56 58 85.21-62 64 66 68 85.21-45 85.21-91 99 85.97-00 85.03-11 19 20 30 40 50 90 85.04-01 21 25 29 31 39 40 85.04-51 53 57 85.20-01 12 19 85.20-31 33 85.20-55 57 58 85.20-71 79 85.08-20 40 50 60 71 79 778.32 778.40 778.81 778.82 778.83 778.84 778.85 778.86 778.87 778.89 781.00 782.10 782.20 783.10 783.20 784.10 784.20 784.90 785.10 785.20 785.31 85.09-01 05 09 19 30 91 99 85.05-10 30 50 71 75 90 85.02-1 1 19 30 50 70 85.16-10 30 50 85.17-20 30 40 90 85.18-15 21 25 28 30 50 60 80 85.22-55 85.22-10 30 40 51 53 59 81 85.24-?0 30 91 93 95 85.28-00 87.02-21 23 25 27 87.02-60 72 76 81 82 84 86 88 91 87.03-10 30 40 80 87.02-03 05 12 14 40 87.01-71 79 87.04-01 11 29 91 99 87.05-1 1 19 91 99 87.06-11 21 26 27 28 31 35 41 45 51 55 61 71 99 87.09-10 51 59 90 87.10-00 87.11-00 31 . 12 . 79 Official Journal of the European Communities 515 SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE 785.39 786.1 1 786.12 766.13 786.81 786.89 791.10 791.20 791.30 791.40 791.51 791.52 791.91 791.99 792.10 792.20 792.30 792.40 792.81 792.82 792.83 792.90 793.10 793.21 793.22 793.23 793.24 793.28 793.30 793.81 793.82 793.83 87.12-11 15 19 20 32 34 38 40 50 55 60 70 80 91 95 97 99 87.14-33 87.14-31 39 43 86.08-10 90 87.14-10 37 49 51 59 87.14-70 86.02-10 30 86.03-00 86.04-1 0 90 86.05 00 86.06-00 86.07-10 20 30 40 50 60 70 80 86.10-00 86.09-11 19 30 50 70 80 93 95 97 99 88.02-21 25 29 88.02-43 88.02-45 88.02-41 49 88.02-01 05 09 88.01-10 90 88.05 10 40 90 88.03-20 30 40 50 80 89.01-10 89.01-72 77 79 91 89.01 30 83 89.01-50 61 71 85 88 89.01-40 74 89.01-20 69 76 95 89.04-00 89.02 10 31 39 89.03 1 1 19 91 99 89.05-00 812.10 812.20 812.41 812.42 812.43 821.11 821.19 821.21 821.22 821.91 821.92 821.99 831.00 831.01 831.02 831.03 831.09 842.11 842.19 842.21 842.22 842.23 842.29 842.31 842.32 842.33 842.39 842.41 73.37-1 1 19 51 59 90 69.10-10 90 70.14-11 19 91 95 83.07-10 31 35 38 41 45 48 70 85.10-10 91 95 94.01-02 06 20 31 35 41 45 50 60 70 94.01-08 91 93 99 94.02-10 90 94.04 1 1 19 30 51 55 59 61 91 99 94.03-11 21 23 31 33 35 39 49 94.03-1 5 51 55 57 61 62 64 69 94.03-19 71 82 91 95 99 42.97-01 42.02-16 41 49 42.02-12 14 21 23 25 31 35 42.02-17 51 59 42.02-18 81 89 61.01-41 61.01-42 44 46 47 48 61.01-51 61.01-57 61.01-54 61.01-58 61.01-62 72 61.01-66 76 61.01-64 74 61.01-68 78 61 01-34 842.42 842.43 842.49 842.91 842.92 842.93 842.94 842.99 843.11 843.12 843.13 843.19 843.21 843.22 843.23 843.29 843.31 843.32 843.33 843.39 843.41 843.42 843.43 843.49 843.51 843.52 843.59 843.9 1 843.92 843.93 843.94 843.99 844.11 844.12 844.19 844.21 844.22 844.29 844.31 844.32 844.39 845.11 845.12 845.13 845.14 61.01-37 61.01-36 61.01-38 61.01-01 09 61.01 26 32 92 61.01 13 17 23 25 31 96 61.01-15 19 22 24 29 81 95 61.01-89 98 61.02-31 35 61.02-33 39 40 61.02-32 36 37 61.02 34 41 61.02-42 61.02-44 61.02-43 61.02-45 61.02-48 61.02-54 61.02 52 53 61.02-47 61.02-57 61.02-62 61.02-58 61.02-64 61.02-82 61.02-78 61.02-76 84 61.02-05 07 61.02-24 28 66 90 61.02-01 12 18 23 26 72 92 61.02-03 14 16 22 25 68 85 91 61.02-74 87 94 61.03-15 61.03-11 61.03 19 61.03-55 85 61.03-51 81 61.03 59 89 61.04-01 13 q3 61.04-11 91 61.04-09 18 98 60.05-01 22 27 33 60.05-25 30 38 60.05-23 28 36 60.05-24 29 37 845.19 845.21 845.22 845.23 845.24 845.29 845.91 845.92 845.93 845.94 845.99 846.11 846.19 846.21 846.29 846.31 846.32 846.33 846.34 846.41 846.49 846.51 846.52 847.11 60.05-21 26 31 32 39 60.05-41 51 71 60.05-44 54 74 60.05-42 52 72 60.05-43 73 60.05-49 58 75 60.05-06 15 19 61 68 76 88 94 60.05-08 13 17 79 92 96 60.05-07 11 16 62 66 77 81 85 89 95 60.05-09 78 91 60.05-04 64 80 83 87 93 60.04-34 60.04-10 38 60.04 71 60.04-02 06 11 19 23 73 75 79 81 83 85 89 60.04-31 33 60.04-41 60.04-47 48 50 60.04-03 07 12 20 24 51 53 54 56 58 60.04-04 08 14 22 26 60 60.04-09 16 29 90 61.09-50 61.09-20 30 40 80 61.05-20 30 91 99 847.12 847.13 847.14 847.19 847.21 847.22 847.23 848 1 0 848 21 848 22 848 31 848 32 848 40 848 41 848 42 84843 848.48 848.49 851.00 851 01 851.02 851.03 851.04 851.05 87 " . 01 871.02 871.03 61.06-10 30 40 50 60 90 61.07-10 30 40 90 61.10-00 61.11-00 60.02-40 50 60 70 80 60.03-1 1 19 20 24 26 27 30 90 60.06-91 92 96 42.03-?! 21 25 27 28 51 5q 39.07-45 40.13-11 13 18 30 43.03-20 30 90 43.04-10 30 65.97 01 65.03-11 19 23 25 26 28 65.04-1 1 19 21 23 65.05-11 19 30 50 90 65.07-10 90 65.06-10 30 50 70 90 64.97-00 64.01-21 25 29 61 63 65 69 64.02-10 21 29 31 35 37 40 51 55 57 61 65 69 71 79 80 90 64.03-00 64.04-10 90 64.06-00 90.05-20 40 60 80 90.06-00 90.11-00 871.04 871.09 872.01 872.02 872.03 873.10 873.20 874.11 874.12 874.21 874.29 874.30 874.40 874.51 874.52 874.53 874.54 874.81 874.82 90.12 10 30 70 90.13-10 20 80 90.17-36 38 90.17-07 09 11 23 25 27 32 34 40 51 59 99 90.18-10 21 29 31 59 90.26-10 30 51 55 59 90.27-10 20 32 38 50 90.14-01 05 07 09 12 14 17 21 23 90.14-30 51 59 61 99 90.16-12 13 15 16 18 41 49 51 55 61 05 71 75 90.16-20 91 99 90.24-10 21 29 41 49 92 94 96 98 90.25-11 1 31 41 51 59 80 90.15-10 80 90.21-10 50 90 90.22-1 1 15 19 30 50 80 90.23-01 11 18 20 30 91 92 95 99 90.28-38 90.28-14 874.83 874.84 874.89 874.90 881.11 881.12 881.19 881.21 881.22 881.29 881.31 881.39 882.00 882.10 882.21 882.22 882.23 882.24 882.25 90.28-02 12 16 18 22 31 41 43 45 47 49 56 57 59 90.28-84 90.28 62 66 68 70 74 76 86 88 92 96 97 99 90.29-01 09 15 20 32 42 53 59 62 80 90.07-05 07 13 15 17 90.07-30 31 35 38 90.07-21 29 50 90.08-15 35 90.08-11 31 90.08-21 29 37 90.09-1 1 15 29 30 70 90.10-50 90 37.97-00 37.08-10 0 91 99 37.01-01 09 20 92 96 37.02-01 03 05 31 35 38 41 43 48 72 78 82 85 87 89 90 92 94 96 99 37.03-01 21 29 95 99 37.04-11 15 90 37.05-10 91 99 883.00 884.11 884.12 884.21 884.22 885.00 885.11 885.12 885.13 885.14 885.21 885.22 885.23 885.24 885.25 885.26 885.29 892.00 892.11 892.12 892.13 892.20 37.07-01 10 30 51 53 55 57 90.01-01 02 04 06 08 11 13 15 18 19 30 90.97-01 90.02-11 19 90 90.03-10 30 40 60 70 90.04-10 50 80 91.97-00 91.01-11 15 19 21 25 29 33 37 45 53 57 65 91.02-11 21 29 91 99 91.07-1 1 22 28 92 98 91.09-20 31 39 50 80 91.03-10 21 99 91.04-20 31 33 34 35 37 39 42 46 48 51 56 58 71 73 76 79 91.05-10 20 30 80 91.06-10 90 91.08-10 31 39 90 91.10-10 90 91.1110 20 30 35 40 50 91 95 99 49.97-00 49.01-00 49.03-00 49.05-10 90 49.02-00 516 Official Journal of the European Communities 31 . 12 . 79 SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE 899.98 88.04-00 911.00 29.97-00 60.97-00 61.97-00 84.97-00 90.97 02 99.97-00 931.00 24.98-90 24.99-00 99.98-00 99.99-01 02 941.00 01.06-99 951.01 87.08-10 30 951.02 93.03-00 951.04 93.01-00 951.05 93.02-10 90 951.06 93.07-10 31 33 55 59 951.09 93.06-10 31 35 39 961.00 72.01-55 59 971.01 71.07-10 20 30 40 50 971.02 71.08-00 971.03 71.1 1-10 999.00 99.96-01 x10.00 00.50-70 00.50-97 x00.40 72.01-11 892.41 49.08-00 892.42 49.09-00 892.81 48.19-00 892.82 49.06-00 892.83 49.07-10 20 91 99 892.84 49.10-00 892.85 49.04-00 892.86 49.11-21 892.89 49.11-10 92 93 99 893.10 39.07-11 13 51 53 61 63 65 66 67 68 71 73 74 893.20 39.07-35 37 39 893.30 39.07-41 893.50 39.07-49 50 893.91 39.02-51 52 893.92 39.02-81 893.93 39.07-77 893.94 39.07-42 44 893.99 39.07-01 15 18 21 22 23 24 25 27 33 82 84 86 91 99 894.10 87.13-20 81 894.21 97.01-10 90 894.22 97.02-11 19 31 35 894.23 97.03 05 11 15 20 30 40 51 55 59 61 69 75 80 85 90 894.24 97.04-10 15 20 91 95 98 894.25 97.05-10 51 59 894.61 93.04-10 90 894.62 93.05-00 894.63 93.07-35 51 894.71 97.07-10 91 99 894.72 97.06-03 07 10 20 35 41 43 49 50 80 894.73 97.08-00 894.90 97.97-00 895.11 83.04-00 895.12 83.05-20 90 895.21 98.03-1 2 13 15 17 21 23 25 32 34 39 51 55 61 71 75 895.22 98.04-11 19 30 895.23 98.05-11 19 30 895.91 32.13-11 19 50 91 99 895.92 98.06-00 895.93 98.07-00 895.94 98.08-11 19 50 895.95 98.09-00 896.01 99.01-00 896.02 99.02-00 896.03 99.03-00 896.04 99.04-00 896.05 99.05-00 896.06 99.06-00 897.00 71.97-04 897.20 71.16-1 1 21 25 2E! 51 59 897.31 71 12 1 1 19 20 897.32 71.13-10 20 897.33 71.15-1 1 19 21 25 29 897.40 71.14-10 20 898.00 92.97-00 898.11 92.01-11 19 90 898.19 92.02-10 90 898.21 92.03-10 90 898.22 92.04-10 90 898.23 92.05-1 0 90 898.24 92.06-00 898.25 92.07-00 898.29 92.08-10 90 898.31 92.12-11 19 898.32 92.12-31 33 34 35 37 39 898.90 92.10-10 15 20 30 40 50 60 70 899.72 96.01-01 05 10 31 35 91 93 95 99 899.81 96.06-00 899.82 96.05-00 899.83 98.01-10 31 33 35 37 39 899.84 98.02-11 15 19 51 55 59 99 899.85 98.12-10 90 899.86 98.14-10 50 899.87 98.16-00 899.91 42.06-10 90 899.92 67.01-10 30 899.93 67.02-11 19 20 899.94 67.03-10 80 899.95 67.04-10 80 899.97 98.15-20 30 70 899.11 95.05-1 1 19 50 81 89 899.19 95.08-20 80 899.20 96.97-00 98 97-00 899.31 34.06-1 1 19 50 899.32 36.06-00 899.34 98.10-05 10 21 29 30 40 50 80 899.35 98.11-10 91 95 99 899.39 36.08-01 10 90 899.41 66.01-10 90 899.42 66.02-00 899.49 66.03-10 20 90 899.61 90.19-31 35 899.62 90.19-11 12 14 18 21 25 51 55 91 95 899.71 46.03-10 90 NB : 222.30 265.99 423.92 673.37 ND 31 . 12 . 79 Official Journal of the European Communities 517 Correlation - Special SITC numbers for complete industrial plant SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE 600.00 70.80-20 70.81 20 70.82-20 70.83-20 70.84-20 70.85-20 70.86-20 70.87-20 70.88-20 70.89-20 601.00 73.80-40 73.81-40 73.82 40 73.83-40 73.84-40 73.85-40 73.86-40 73.87-40 73.88-40 73.89-40 601.08 62.80-00 62.81-00 62.82-00 62.83-00 62.84-00 62.85 00 62.86-00 62.87-00 62.88-00 62.89-00 602.08 68.80-00 68.81-00 68.82-00 68.83-00 68.84-00 68.85-00 68.86-00 68.87-00 68.88-00 68.89-00 603.08 69.80-00 69.81-00 69.82-00 69.83-00 69.84-00 69.85-00 69.86-00 69.87 00 69.88-00 69.89-00 604.08 70.80-00 70.81-00 70.82-00 70.83-00 70.84-00 70.85-00 70.86-00 70.87-00 70.88-00 70.89-00 605.08 73.80-00 73.81-00 73.82-00 73.83-00 73.84-00 73.85-00 73.86-00 73.87-00 73.88-00 73.89-00 606.08 76.80-00 76.81-00 76.82-00 76.83-00 76.84-00 76.85-00 76.86-00 76.87-00 76.88-00 76.89-00 607.08 82.80-00 82.81-00 82.82-00 82.83-00 82.84-00 82.85-00 82.86-00 82.87-00 82.88-00 82.89-00 658.10 62.80-03 62.81-03 62.82-03 62.83-03 62.84-03 62.85-03 62.86-03 62.87-03 62.88-03 62.89-03 658.20 62.80-04 62.81-04 62.82-04 62.83-04 62.84-04 62.85-04 62.86-04 62.87-04 62.88-04 62.89-04 658.30 62.80 01 62.81-01 62.82-01 62.83-01 62.84-01 62.85-01 62.86-01 62.87-01 62.88-01 62.89-01 658.40 62.80-02 62.81-02 62.82-02 62.83-02 62.84-02 62.85-02 62.86-02 62.87-02 62.88-02 62.89-02 658.99 62.80-05 62.81-05 62.82-05 62.83-05 62.84-05 62.85-05 62.86-05 62.87-05 62.88-05 62.89-05 661.31 68.80-01 68.81-01 68.82-01 68.83-01 68.84-01 68.85-01 68.86-01 68.87-01 68.88-01 68.89-01 661.32 68.80-02 68.81-02 68.82-02 68.83-02 68.84-02 68.25-02 68.86-02 68.87-02 68.88-02 68.89-02 661.33 68.80-04 68.81-04 68.82-04 68.83-04 68.84-04 68.85-04 68.86-04 68.87-04 68.88-04 68.89-04 661.81 68.80-08 68.81-08 68.82-08 68.83-08 68.84-08 68.85 08 68.86-08 68.87-08 68.88-08 68.89-08 661.82 68.80-09 68.81-09 68.82-09 68.83-09 68.84-09 68.85-09 68.86-09 68.87-09 68.88-09 68.89-09 661.83 68.80-12 68.81-12 68.82 12 68.83-12 68.84-12 68.85-12 68.86-12 68.87-12 68.88-12 68.89-12 662.31 69.80-01 69.81-01 69.82-01 69.83-01 69.84-01 69.85-01 69.86-01 69.87-01 69.88-01 69.89-01 662.32 69.80-02 69.81-02 69.82-02 69.83-02 69.84-02 69.85-02 69.86-02 69.87-02 69.88-02 69.89-02 662.41 69.80-04 69.81-04 69.82-04 69.83-04 69.84-04 69.85-04 69.86-04 69.87-04 69.88-04 69.89-04 662.42 69.80-05 69.81-05 69.82-05 69.83-05 69.84-05 69.85-05 69.86-05 69.87-05 69.88-05 69.89-05 662.43 69.80-06 69.81-06 69.82-06 69.83-06 69.84-06 69.85-06 69.86-06 69.87-06 69.88-06 69.89-06 662.44 69.80-07 69.81-07 69.82-07 69.83-07 69.84-07 69.85-07 69.86-07 69.87-07 69.88-07 69.89-07 662.45 69.80-08 69.81-08 69.82-08 69.83-08 69.84-08 69.85-08 69.86-08 69.87-08 69.88-08 69.89 08 663.10 68.80-04 68.81-04 68.82-04 68.83-04 68.84-04 68.85-04 68.86-04 68.87-04 68.88-04 68.89-04 663.20 68.80-06 68.81 06 68.82-06 68.83-06 68.84-06 68.85-06 68.86-06 68.87-06 68.88-06 68.89-06 663.31 68.80-10 68.81-10 68.82-10 68.83-10 68.84-10 68.85-10 68.86-10 68.87-10 68.88-10 68.89-10 663.32 68.80-11 68.81-11 68.82-11 68.83-1 1 68.84-11 68.85-11 68.86 1 1 68.87-11 68.88-11 68.89-11 663.33 68.80-15 68.81-15 68.82 -1 5 68.83-15 68.84-15 68.85-15 68.86-15 68.87-15 68.88 1 5 68.89-15 663.70 69.80-03 69.81-03 69.82-03 69.83-03 69.84-03 69.85-03 69.86-03 69.87-03 69.88-03 69.89-03 663.81 68.80-13 68.81-13 68.82-13 68.83-13 68.84-1 3 68.85-13 68.86 13 68.87-13 68.88-13 68.89-13 663.82 68.80-14 68.81-14 68.82-14 68.83-14 68.84-14 68.85 14 68.86-14 68.87-14 68.88-14 68.89-14 663.91 69.80-09 69.81-09 69.82-09 69.83-09 69.84-09 69.85-09 69.86-09 69.87-09 69.88-09 69.89-09 663.92 69.80-14 69.81-14 69.82-14 69.83-14 69.84-14 69.85 14 69 86-14 69.87-14 69.88-14 69.89-14 664.14 70.80-01 70.81-01 70.82-01 70.83-01 70.84-01 70.85-01 70.86-01 70.87-01 70.88-01 70.89-01 664.15 70.80-03 70.81-03 70.82-03 70.83-03 70.84-03 70.85-03 70.86-03 70.87-03 70.88-03 70.89-03 664.20 70.80-18 70.81-18 70.82-18 70.83-18 70.84-18 70.85-18 70.86-18 70.87-18 70.88-18 70.89-18 664.30 70.80-05 70.81-05 70.82-05 70.83-05 70.84-05 70.85-05 70.86-05 70.87 05 70.88-05 70.89-05 664.40 70.80-06 70.81-06 70.82-06 70.83-06 70.84-06 70.85-06 70.86-06 70.87-06 70.88-06 70.89-06 664.50 70.80-04 70.81-04 70.82-04 70.83-04 70.84-04 70.85-04 70.86-04 70.87-04 70.88-04 70.89-04 664.60 70.80-16 70.81-16 70.82-16 70.83-16 70.84-16 70.85-16 70.86-16 70.87-16 70.88-16 70.89-16 664.70 70.80-08 70.81-08 70.82-08 70.83-08 70.84-08 70.85-08 70.86-08 70.87-08 70.88-08 70.89 08 664.80 70.80-09 70.81-09 70.82-09 70.83-09 70.84-09 70.85-09 70.86-09 70.87-09 70.88-09 70.89-09 664.91 70.80-07 70.81-07 70.82-07 70.83-07 70.84-07 70.85-07 70.86-07 70.87-07 70.88-07 70.89-07 664.92 70.80-11 70.81-1 1 70.82-1 1 70.83-1 1 70.84-1 1 70.85-1 1 70.86-11 70.87-1 1 70.88-1 1 70.89-11 664.93 70.80-15 70.81-15 70.82 15 70.83-15 70.84-15 70.85-15 70.86-15 70.87-1 5 70.88-15 70.89-15 665.11 70.80-10 70.81-10 70.82-10 70.83-10 70.84-10 70.85-10 70.86-10 70.87-10 70.88-10 70.89-10 665.12 70.80-12 70.81-12 70.82-12 70.83-12 70.84-1 2 70.85-12 70.86-12 70.87-1 2 70.88 12 70.89-12 665.20 70.80-13 70.81-13 70.82-13 70.83-13 70.84-13 70.85-13 70.86-1 3 70.87-13 70.88-13 70.89-1 3 665.81 70.80-1 7 70.81-1 7 70.82-17 70.83-17 70.84-17 70.85-1 7 70.86-17 70.87-17 70.88-17 70.89-17 665.82 70.80-19 70.81-19 70.82-19 70.83-19 70.84-19 70.85-19 70.86 19 70.87-19 70.88-19 70.89-19 665.89 70.80-21 70.81-21 70.82-21 70.83-21 70.84-21 70.85-21 70.86-21 70.87-21 70.88-21 70.89-21 666.40 69.80-11 69.81-1 1 69.82-1 1 69.83-11 69.84-11 69.85-11 69.86-11 69.87-1 1 69.88-11 1 69.89-1 1 666.50 69.80-1 2 69.81-1 2 69.82-12 69.83-12 69.84-12 69.85-12 69.86-12 69.87-12 69.88-12 69.89-1 2 666.60 69.80-13 69.81-13 69.82-1 3 69.83-13 69.84-13 69.85-13 69.86-13 69.87-13 69.88-13 69.89-13 670.00 73.80 72 73.81-72 73.82-72 73.83-72 73.84-72 73.85-72 73.86-72 73.87-72 73.88 72 73.89-72 671.30 73.80-05 73.81-05 73.82 05 73.83-05 73.84-05 73.85-05 73.86-05 73.87-05 73.88-05 73.89-05 671.31 73.80-04 73.81-04 73.82-04 73.83-04 73.84-04 73.85-04 73.86-04 73.87-04 73.88-04 73.89-04 671.60 73.80-02 73.81-02 73.82-02 73.83-02 73.84-02 73.85-02 73.86-02 73.87-02 73.88-02 73.89-02 672.00 73.80-71 73.81-71 73.82-71 73.83-71 73.84-71 73.85-71 73.86-71 73.87-71 73.88-71 73.89-71 672.40 73.80-06 73.81-06 73.82-06 73.83-06 73.84-06 73.85-06 73.86-06 73.87-06 73.88-06 73.89-06 672.51 73.80-07 73.81-07 73.82-07 73.83-07 73.84-07 73.85-07 73.86-07 73.87-07 73.88-07 73.89-07 672.52 73.80-61 73.81-61 73.82-61 73.83-61 73.84-61 73.85-61 73.86-61 73.87-61 73.88-61 73.89-61 673.00 73.80-73 73.81-73 73.82 73 73.83-73 73.84-73 73.85-73 73.86-73 73.87-73 73.88-73 73.89-73 673.20 73.80-10 73.81-10 73.82-10 73.83-10 73.84-10 73.85-10 73.86-10 73.87-10 73.88-10 73.89-10 673.22 73.80-63 73.81-63 73.82-63 73.83-63 73.84-63 73.85-63 73.86-63 73.87-63 73.88-63 73.89-63 673.30 73.80-11 73.81-11 73.82-1 1 73.83-1 1 73.84-11 73.85-11 73.86-11 73.87-1 1 73.88-11 1 73.89-11 674.00 73.80-13 73.81-13 73.82-13 73.83-13 73.84-13 73.85-13 73.86-13 73.87-13 73.88-13 73.89-13 674.15 73.80-62 73.81-62 73.82-62 73.83-62 73.84-62 73.85-62 73.86-62 73.87-62 73.88-62 73.89-62 518 Official Journal of the European Communities 31 . 12. 79 SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE 694.01 73.80-31 73.81-31 73.82-31 73.83-31 73.84-31 73.85-31 73.86-31 73.87-31 73.88-31 73.89-31 694.02 73.80-32 73.81-32 73.82-32 73.83-32 73.84-32 73.85-32 73.86-32 73.87-32 73.88-32 73.89-32 695.10 82.80-01 82.81-01 82.82-01 82.83-01 82.84-01 82.85-01 82.86-01 82.87-01 82.88-01 82.89-01 695.30 82.80-03 82.81-03 82.82-03 82.83-03 82.84-03 82.85-03 82.86-03 82.87-03 82.88-03 82.89-03 695.31 82.80-02 82.81-02 82.82-02 82.83-02 82.84-02 82.85-02 82.86-02 82.87-02 82.88-02 82.89-02 695.39 82.80-04 82.81-04 82.82-04 82.83-04 82.84-04 82.85-04 82.86-04 82.87-04 82.88-04 82.89-04 695.41 82.80-05 82.81-05 82.82-05 82.83-05 82.84-05 82.85-05 82.86-05 82.87-05 82.88-05 82.89-05 695.42 82.80-06 82.81-06 82.82-06 82.83-06 82.84-06 82.85-06 82.86-06 82.87-06 82.88-06 82.89-06 695.43 82.80-07 82.81-07 82.82-07 82.83-07 82.84-07 82.85-07 82.86-07 82.87-07 82.88-07 82.89-07 696.03 82.80-11 82.81-11 82.82-1 1 82.83-11 82.84-11 82.85-11 82.86-11 82.87-11 82.88-11 82.89-11 696.04 82.80-12 82.81-12 82.82-12 82.83-12 82.84-12 82.85-12 82.86-12 82.87-12 82.88-12 82.89-12 696.05 82.80-13 82.81-13 82.82-13 82.83-13 82.84-13 82.85-13 82.86-13 82.87-13 82.88-13 82.89-13 696.06 82.80-14 82.81-14 82.82-14 82.83-14 82.84-14 82.85-14 82.86-14 82.87-14 82.88-14 82.89-14 696.07 82.80-15 82.81-15 82.82-15 82.83-15 82.84-15 82.85-15 82.86-15 82.87-15 82.88-15 82.89-15 696.08 82.80-09 82.81-09 82.82-09 82.83-09 82.84-09 82.85-09 82.86-09 82.87-09 82.88-09 82.89-09 697.30 73.80-36 73.81-36 73.82-36 73.83-36 73.84-36 73.85-36 73.86-36 73.87-36 73.88-36 73.89-36 697.51 73.80-38 73.81-38 73.82-38 73.83-38 73.84-38 73.85-38 73.86-38 73.87-38 73.88-38 73.89-38 697.53 76.80-15 76.81-15 76.82-15 76.83-15 76.84-15 76.85-15 76.86-15 76.87-15 76.88-15 76.89-15 697.81 82.80-08 82.81-08 82.82-08 82.83-08 82.84-08 82.85-08 82.86-08 82.87-08 82.88-08 82.89-08 699.20 73.80-29 73.81-29 73.82-29 73.83-29 73.84-29 73.85-29 73.86-29 73.87-29 73.88-29 73.89-29 699.31 73.80-33 73.81-33 73.82-33 73.83-33 73.84-33 73.85-33 73.86-33 73.87-33 73.88-33 73.89-33 699.32 73.80-34 73.81-34 73.82-34 73.83-34 73.84-34 73.85-34 73.86-34 73.87-34 73.88-34 73.89-34 699.41 73.80-35 73.81-35 73.82-35 73.83-35 73.84-35 73.85-35 73.86-35 73.87-35 73.88-35 73.89-35 699.71 73.80-30 73.81-30 73.82-30 73.83-30 73.84-30 73.85-30 73.86-30 73.87-30 73.88-30 73.89-30 699.83 76.80-16 76.81-16 76.82-16 76.83-16 76.84-16 76.85-16 76.86-16 76.87-16 76.88-16 76.89-16 700.08 84.80-00 84.81-00 84.82-00 84.83-00 84.84-00 84.85-00 84.86-00 84.87-00 84.88-00 84.89-00 701.00 84.80-40 84.81-40 84.82-40 84.83-40 84.84-40 84.85-40 84.86-40 84.87-40 84.88-40 84.89-40 702.00 84.80-59 84.81-59 84.82-59 84.83-59 84.84-59 84.85-59 84.86-59 84.87-59 84.88-59 84.89-59 703.00 85.80-01 85.81-01 85.82-01 85.83-01 85.84-01 85.85-01 85.86-01 85.87-01 85.88-01 85.89-01 703.08 85.80-00 85.81-00 85.82-00 85.83-00 85.84-00 85.85-00 85.86-00 85.87-00 85.88-00 85.89-00 704.00 85.80-11 85.81-11 85.82-11 85.83-11 85.84-1 1 85.85-1 1 85.86-11 85.87-11 85.88-11 85.89-1 1 704.08 86.80-00 86.81-00 86.82-00 86.83-00 86.84-00 86.85-00 86.86-00 86.87-00 86.88-00 86.89-00 705.08 87.80-00 87.81-00 87.82-00 87.83-00 87.84-00 87.85-00 87.86-00 87.87-00 87.88-00 87.89-00 706.00 87.80-01 87.81-01 87.82-01 87.83-01 87.84-01 87.85-01 87.86-01 87.87-01 87.88-01 87.89-01 711.10 84.80-01 84.81-01 84.82-01 84.83-01 84.84-01 84.85-01 84.86-01 84.87-01 84.88-01 84.89-01 711.20 84.80-02 84.81-02 84.82-02 84.83-02 84.84-02 84.85-02 84.86-02 84.87-02 84.88-02 84.89-02 712.60 84.80-05 84.81-05 84.82-05 84.83-05 84.84-05 84.85-05 84.86-05 84.87-05 84.88-05 84.89-05 713.00 84.80-06 84.81-06 84.82-06 84.83-06 84.84-06 84.85-06 84.86-06 84.87-06 84.88-06 84.89-06 714.00 84.80-08 84.81-08 84.82-08 84.83-08 84.84-08 84.85-08 84.86-08 84.87-08 84.88-08 84.89-08 718.80 84.80-07 84.81-07 84.82-07 84.83-07 84.84-07 84.85-07 84.86-07 84.87-07 84.88-07 84.89-07 721.10 84.80-24 84.81-24 84.82-24 84.83-24 84.84-24 84.85-24 84.86-24 84.87-24 84.88-24 84.89-24 721.20 84.80-25 84.81-25 84.82-25 84.83-25 84.84-25 84.85-25 84.86-25 84.87-25 84.88-25 84.89-25 721.91 84.80-26 84.81-26 84.82-26 84.83-26 84.84-26 84.85-26 84.86-26 84.87-26 84.88-26 84.89-26 721.97 84.80-28 84.81-28 84.82-28 84.83-28 84.84-28 84.85-28 84.86-28 84.87-28 84.88-28 84.89-28 723.30 84.80-09 84.81-09 84.82-09 84.83-09 84.84-09 84.85-09 84.86-09 84.87-09 84.88-09 84.89-09 723.40 84.80-23 84.81-23 84.82-23 84.83-23 84.84-23 84.85-23 84.86-23 84.87-23 84.88-23 84.89-23 724.00 84.80-38 84.81-38 84.82-38 84.83-38 84.84-38 84.85-38 84.86-38 84.87-38 84.88-38 84.89-38 724.31 84.80-41 84.81-41 84.82-41 84.83-41 84.84-41 84.85-41 84.86-41 84.87-41 84.88-41 84.89-41 724.40 84.80-36 84.81-36 84.82-36 84.83-36 84.84-36 84.85-36 84.86-36 84.87-36 84.88-36 84.89-36 724.50 84.80-37 84.81-37 84.82-37 84.83-37 84.84-37 84.85-37 84.86-37 84.87-37 84.88-37 84.89-37 675.00 73.80-74 73.81-74 73.82-74 73.83-74 73.84-74 73.85-74 73.86-74 73.87-74 73.88-74 73.89-74 675.01 73.80-12 73.81-12 73.82-12 73.83-12 73.84-12 73.85-12 73.86-12 73.87-12 73.88-12 73.89-12 675.02 73.80-64 73.81-64 73.82-64 73.83-64 73.84-64 73.85-64 73.86-64 73.87-64 73.88-64 73.89-64 676.00 73.80-16 73.81-16 73.82-16 73.83-16 73.84-16 73.85-16 73.86-16 73.87-16 73.88-16 73.89-16 677.00 73.80-76 73.81-76 73.82-76 73.83-76 73.84-76 73.85-76 73.86-76 73.87-76 73.88-76 73.89-76 677.01 73.80-14 73.81-14 73.82-14 73.83-14 73.84-14 73.85-14 73.86-14 73.87-14 73.88-14 73.89-14 677.02 73.80-66 73.81-66 73.82-66 73.83-66 73.84-66 73.85-66 73.86-66 73.87-66 73.88-66 73.89-66 678.00 73.80-18 73.81-18 73.82-18 73.83-18 73.84-18 73.85-18 73.86-18 73.87-18 73.88-18 73.89-18 678.10 73.80-17 73.81-17 73.82-17 73.83-17 73.84-17 73.85-17 73.86-17 73.87-17 73.88-17 73.89-17 678.40 73.80-19 73.81-19 73.82-19 73.83-19 73.84-19 73.85-19 73.86-19 73.87-19 73.88-19 73.89-19 878.50 73.80-20 73.81-20 73.82-20 73.83-20 73.84-20 73.85-20 73.86-20 73.87-20 73.88-20 73.89-20 684.10 76.80-01 76.81-01 76.82-01 76.83-01 76.84-01 76.85-01 76.86-01 76.87-01 76.88-01 76.89-01 684.21 76.80-02 76.81-02 76.82-02 76.83-02 76.84-02 76.85-02 76.86-02 76.87-02 76.88-02 76.89-02 684.22 76.80-03 76.81-03 76.82-03 76.83-03 76.84-03 76.85-03 76.86-03 76.87-03 76.88-03 76.89-03 684.23 76.80-04 76.81-04 76.82-04 76.83-04 76.84-04 76.85-04 76.86-04 76.87-04 76.88-04 76.89-04 684.24 76.80-05 76.81-05 76.82-05 76.83-05 76.84-05 76.85-05 76.86-05 76.87-05 76.88-05 76.89-05 684.25 76.80-06 76.81-06 76.82-06 76.83-06 76.84-06 76.85-06 76.86-06 76.87-06 76.88-06 76.89-06 684.26 76.80-07 76.81-07 76.82-07 76.83-07 76.84-07 76.85-07 76.86-07 76.87-07 76.88-07 76.89-07 691.10 73.80-21 73.81-21 73.82-21 73.83-21 73.84-21 73.85-21 73.86-21 73.87-21 73.88-21 73.89-21 691.20 76.80-08 76.81-08 76.82-08 76.83-08 76.84-08 76.85-08 76.86-08 76.87-08 76.88-08 76.89-08 692.11 73.80-22 73.81-22 73.82-22 73.83-22 73.84-22 73.85-22 73.86-22 73.87-22 73.88-22 73.89-22 692.13 76.80-09 76.81-09 78.82-09 76.83-09 76.84-09 76.85-09 76.86-09 76.87-09 76.88-09 76.89-09 692.41 73.80-23 73.81-23 73.82-23 73.83-23 73.84-23 73.85-23 73.86-23 73.87-23 73.88-23 73.89-23 692.42 76.80-10 76.81-10 76.82-10 76.83-10 76.84-10 76.85-10 76.86-10 76.87-10 76.88-10 76.89-10 692.43 73.80-24 73.81-24 73.82-24 73.83-24 73.84-24 73.85-24 73.86-24 73.87-24 73.88-24 73.89-24 692.44 76.80-11 76.81-11 76.82-11 76.83-11 76.84-1 1 76.85-1 1 76.86-1 1 76.87-1 1 76.88-11 76.89-11 693.11 73.80-25 73.81-25 73.82-25 73.83-25 73.84-25 73.85-25 73.86-25 73.87-25 73.88-25 73.89-25 693.13 76.80-12 76.81-12 76.82-12 76.83-12 76.84-12 76.85-12 76.86-12 76.87-12 76.88-12 76.89-12 693.20 73.80-26 73.81-26 73.82-26 73.83-26 73.84-26 73.85-26 73.86-26 73.87-26 73.88-26 73.89-26 693.51 73.80-27 73.81-27 73.82-27 73.83-27 73.84-27 73.85-27 73.86-27 73.87-27 73.88-27 73.89-27 31 . 12. 79 Official Journal of the European Communities 519 SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE 724.54 84.80-39 84.81-39 84.82-39 84.83-39 84.84-39 84.85-39 84.86-39 84.87-39 84.88-39 84.89-39 724.80 84.80-42 84.81-42 84.82-42 84.83-42 84.84-42 84.85-42 84.86-42 84.87-42 84.88-42 84.89-42 725.12 84.80-31 84.81-31 84.82-31 84.83-31 84.84-31 84.85-31 84.86-31 84.87-31 84.88-31 84.89-31 725.20 84.80-33 84.81-33 84.82-33 84.83-33 84.84-33 84.85-33 84.86-33 84.87-33 84.88-33 84.89-33 726.00 84.80-35 84.81-35 84.82-35 84.83-35 84.84-35 84.85-35 84.86-35 84.87-35 84.88-35 84.89-35 726.30 84.80-34 84.81-34 84.82-34 84.83-34 84.84-34 84.85-34 84.86-34 84.87-34 84.88-34 84.89-34 726.81 84.80-32 84.81-32 84.82-32 84.83-32 84.84-32 84.85-32 84.86-32 84.87-32 84.88-32 84.89-32 727.11 84.80-29 84.81-29 84.82-29 84.83-29 84.84-29 84.85-29 84.86-29 84.87-29 84.88-29 84.89-29 727.22 84.80-30 84.81-30 84.82-30 84.83-30 84.84-30 84.85-30 84.86-30 84.87-30 84.88-30 84.89-30 728.11 84.80-46 84.81-46 84.82-46 84.83-46 84.84-46 84.85-46 84.86-46 84.87-46 84.88-46 84.89-46 728.12 84.80-47 84.81-47 84.82-47 84.83-47 84.84-47 84.85-47 84.86-47 84.87-47 84.88-47 84.89-47 728.30 84.80-56 84.81-56 84.82-56 84.83-56 84.84-56 84.85-56 84.86-56 84.87-56 84.88-56 84.89-56 728.41 84.80-57 84.81-57 84.82-57 84.83-57 84.84-57 84.85-57 84.86-57 84.87-57 84.88-57 84.89-57 736.00 84.80-45 84.81-45 84.82-45 84.83-45 84.84-45 84.85-45 84.86-45 84.87-45 84.88-45 84.89-45 736.80 84.80-48 84.81-48 84.82-48 84.83-48 84.84-48 84.85-48 84.86-48 84.87-48 84.88-48 84.89-48 737.11 84.80-43 84.81-43 84.82-43 84.83-43 84.84-43 84.85-43 84.86-43 84.87-43 84.88-43 84.89-43 737.21 84.80-44 84.81-44 84.82-44 84.83-44 84.84-44 84.85-44 84.86-44 84.87-44 84.88-44 84.89-44 737.31 84.80-50 84.81-50 84.82-50 84.83-50 84.84-50 84.85-50 84.86-50 84.87-50 84.88-50 84.89-50 741.10 84.80-03 84.81-03 84.82-03 84.83-03 84.84-03 84.85-03 84.86-03 84.87-03 84.88-03 84.89-03 741.20 84.80-13 84.81-13 84.82-13 84.83-13 84.84-13 84.85-13 84.86-13 84.87-13 84.88-13 84.89-1 3 741.32 84.80-14 84.81-14 84.82-14 84.83-14 84.84-14 84.85-14 84.86-14 84.87-14 84.88-14 84.89-14 741.41 84.80-15 84.81-15 84.82-15 84.83-15 84.84-15 84.85-15 84.86-15 84.87-15 84.88-15 84.89-15 741.50 84.80-12 84.81-12 84.82-12 84.83-12 84.84-12 84.85-12 84.86-12 84.87-12 84.88-12 84.89-12 741.60 84.80-17 84.81-17 84.82-17 84.83-17 84.84-17 84.85-17 84.86-17 84.87-17 84.88-17 84.89-17 742.00 84.80-10 84.81-10 84.82-10 84.83-10 84.84-10 84.85-10 84.86-10 84.87-10 84.88-10 84.89-10 743.00 84.80-11 84.81-11 84.82-11 84.83-11 84.84-1 1 84.85-11 84.86-11 84.87-11 84.88-11 84.89-11 743.40 84.80-23 84.81-23 84.82-23 84.83-23 84.84-23 84.85-23 84.86-23 84.87-23 84.88-23 84.89-23 744.11 87.80-07 87.81-07 87.82-07 87.83-07 87.84-07 87.85-07 87.86-07 87.87-07 87.88-07 87.89-07 744.20 84.80-22 84.81-22 84.82-22 84.83-22 84.84-22 84.85-22 84.86-22 84.87-22 84.88-22 84.89-22 745.21 84.80-16 84.81-16 84.82-16 84.83-16 84.84-16 84.85-16 84.86-16 84.87-16 84.88-16 84.89-16 745.22 84.80-19 84.81-19 84.82-19 84.83-19 84.84-19 84.85-19 84.86-19 84.87-19 84.88-19 84.89-19 745.24 84.80-58 84.81-58 84.82-58 84.83-58 84.84-58 84.85-58 84.86-58 84.87-58 84.88-58 84.89-58 745.25 84.80-20 84.81-20 84.82-20 84.83-20 84.84-20 84.85-20 84.86-20 84.87-20 84.88-20 84.89-20 745.27 84.80-21 84.81-21 84.82-21 84.83-21 84.84-21 84.85-21 84.86-21 84.87-21 84.88-21 84.89-21 749.10 84.80-62 84.81-62 84.82-62 84.83-62 84.84-62 84.85-62 84.86-62 84.87-62 84.88-62 84.89-62 749.20 84.80-61 84.81-61 84.82-61 84.83-61 84.84-61 84.85-61 84.86-61 84.87-61 84.88-61 84.89-61 749.30 84.80-63 84.81-63 84.82-63 84.83-63 84.84-63 84.85-63 84.86-63 84.87-63 84.88-63 84.89-63 749.91 84.80-60 84.81-60 84.82-60 84.83-60 84.84-60 84.85-60 84.86-60 84.87-60 84.88-60 84.89-60 749.92 84.80-64 84.81-64 84.82-64 84.83-64 84.84-64 84.85-64 84.86-64 84.87-64 84.88-64 84.89-64 749.99 84.80-65 84.81-65 84.82-65 84.83-65 84.84-65 84.85-65 84.86-65 84.87-65 84.88-65 84.89-65 751.10 84.80-51 84.81-51 84.82-51 84.83-51 84.84-51 84.85-51 84.86-51 84.87-51 84.88-51 84.89-51 751.20 84.80-52 84.81-52 84.82-52 84.83-52 84.84-52 84.85-52 84.86-52 84.87-52 84.88-52 84.89-52 751.80 84.80-54 84.81-54 84.82-54 84.83-54 84.84-54 84.85-54 84.86-54 84.87-54 84.88-54 84.89-54 752.00 84.80-53 84.81-53 84.82-53 84.83-53 84.84-53 84.85-53 84.86-53 84.87-53 84.88-53 84.89-53 759.00 84.80-59 84.81-59 84.82-59 84.83-59 84.84-59 84.85-59 84.86-59 84.87-59 84.88-59 84.89-59 760.00 85.80-15 85.81-15 85.82-15 85.83-15 85.84-15 85.85-15 85.86-15 85.87-15 85.88-15 85.89-15 764.10 85.80-13 85.81-13 85.82-13 85.83-13 85.84-13 85.85-13 85.86-13 85.87-13 85.88-13 85.89-13 764.20 85.80-14 85.81-14 85.82-14 85.83-14 85.84-14 85.85-14 85.86-14 85.87-14 85.88-14 85.89-14 772.00 85.80-19 85.81-19 85.82-19 85.83-19 85.84-19 85.85-19 85.86-19 85.87-19 85.88-19 85.89-19 773.10 85.80-23 85.81-23 85.82-23 85.83-23 85.84-23 85.85-23 85.86-23 85.87-23 85.88-23 85.89-23 773.20 85.80-25 85.81-25 85.82-25 85.83-25 85.84-25 85.85-25 85.86-25 85.87-25 85.88-25 85.89-25 773.21 85.80-27 85.81-27 85.82-27 85.83-27 85.84-27 85.85-27 85.86-27 85.87-27 85.88-27 85.89-27 773.29 85.80-26 85.81-26 85.82-26 85.83-26 85.84-26 85.85-26 85.86-26 85.87-26 85.88-26 85.89-26 774.20 90.80-20 90.81-20 90.82-20 90.83-20 90.84-20 90.85-20 90.86-20 90.87-20 90.88-20 90.89-20 775.40 85.80-07 85.81-07 85.82-07 85.83-07 85.84-07 85.85 07 85.86-07 85.87-07 85.88-07 85.89-07 775.70 85.80-06 85.81 06 85.82 06 85.83-06 85.84-06 85.85-06 85.86-06 85.87-06 85.88-06 85.89-06 775.80 85.80-00 85.81-00 85.82-00 85.83-00 85.84-00 85.85-00 85.86-00 85.87-00 85.88-00 85.89-00 778.11 85.80-03 85.81-03 85.82-03 85.83-03 85.84-03 85.85-03 85.86 03 85.87-03 85.88-03 85.89-03 778.12 85.80-04 85.81-04 85.82-04 85.83-04 85.84-04 85.85-04 85.86-04 85.87-04 85.88-04 85.89-04 778.20 85.80-20 85.81-20 85.82-20 85.83-20 85.84-20 85.85-20 85.86-20 85.87-20 85.88-20 85.89-20 778.31 85.80-08 85.81-08 85.82-08 85.83-08 85.84-08 85.85-08 85.86-08 85.87-08 85.88-08 85.89-08 778.32 85.80-09 85.81-09 85.82-09 85.83-09 85.84-09 85.85-09 85.86-09 85.87-09 85.88-09 85.89-09 778.40 85.80-05 85.81-05 85.82-05 85.83-05 85.84-05 85.85-05 85.86-05 85.87-05 85.88-05 85.89-05 778.81 85.80-02 85.81-02 85.82-02 85.83-02 85.84-02 85.85-02 85.86-02 85.87-02 85.88-02 85.89-02 778.82 85.80-16 85.81-16 85.82-16 85.83-16 85.84-16 85.85-16 85.86-16 85.87-16 85.88-16 85.89-16 778.83 85.80-17 85.81-17 85.82-17 85.83-17 85.84-17 85.85-17 85.86-17 85.87-17 85.88-17 85.89-17 778.84 85.80-18 85.81-18 85.82-18 85.83-18 85.84-18 85.85-18 85.86-18 85.87-18 85.88-18 85.89-18 778.86 85.80-22 85.81-22 85.82-22 85.83-22 85.84-22 85.85-22 85.86-22 85.87-22 85.88-22 85.89-22 778.87 85.80-24 85.81-24 85.82-24 85.83-24 85.84-24 85.85-24 85.86-24 85.87-24 85.88-24 85.89-24 778.89 85.80-28 85.81-28 85.82-28 85.83-28 85.84-28 85.85-28 85.86-28 85.87-28 85.88-28 85.89-28 782.20 87.80-03 87.81-03 87.82-03 87.83-03 87.84-03 87.85-03 87.86-03 87.87-03 87.88-03 87.89-03 783.10 87.80-02 87.81-02 87.82-02 87.83-02 87.84-02 87.85-02 87.86-02 87.87-02 87.88-02 87.89-02 784.10 87.80-04 87.81-04 87.82-04 87.83-04 87.84-04 87.85-04 87.86-04 87.87-04 87.88-04 87.89-04 784.20 87.80-05 87.81-05 87.82-05 87.83-05 87.84-05 87.85-05 87.86-05 87.87-05 87.88-05 87.89-05 784.90 87.80-06 87.81-06 87.82-06 87.83-06 87.84-06 87.85-06 87.86-06 87.87-06 87.88-06 87.89-06 785.39 87.80-12 87.81-12 87.82-12 87.83-12 87.84-1 2 87.85-12 87.86-12 87.87-12 87.88-12 87.89-12 786.12 87.80-14 87.81-14 87.82-14 87.83-14 87.84-14 87.85-14 87.86-14 87.87-14 87.88-14 87.89-14 786.13 86.80-08 86.81-08 86.82-08 86.83-08 86.84-08 86.85-08 86.86-08 86.87-08 86.88-08 86.89-08 791.10 86.80-02 86.81-02 86.82-02 86.83-02 86.84-02 86.85-02 86.86-02 86.87-02 86.88-02 86.89-02 791.20 86.80-03 86.81-03 86.82-03 86.83-03 86.84-03 86.85-03 86.86-03 86.87-03 86.88-03 86.89-03 520 Official Journal of the European Communities 31 . 12 . 79 SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE 791.30 86.80-04 86.81-04 86.82-04 86.83-04 86.84-04 86.85-04 86.86-04 86.87-04 86.88-04 86.89-04 791.40 86.80-05 86.81-05 86.82-05 86.83-05 86.84-05 86.85-05 86.86-05 86.87-05 86.88-05 86.89-05 791.51 86.80-06 86.81-06 86.82-06 86.83-06 86.84-06 86.85-06 86.86-06 86.87-06 86.88-06 86.89-06 791.52 86.80-07 86.81-07 86.82-07 86.83-07 86.84-07 86.85-07 86.86-07 86.87-07 86.88-07 86.89-07 791.91 86.80-10 86.81-10 86.82-10 86.83-10 86.84-10 86.85-10 86.86-10 86.87-10 86.88-10 86.89-10 791.99 86.80-09 86.81-09 86.82-09 86.83-09 86.84-09 86.85-09 86.86-09 86.87-09 86.88-09 86.89-09 801.08 90.80-00 90.81-00 90.82-00 90.83-00 90.84-00 90.85-00 90.86-00 90.87-00 90.88-00 90.89-00 802.08 94.80-00 94.81-00 94.82-00 94.83-00 94.84-00 94.85-00 94.86-00 94.87-00 94.88-00 94.89-00 812.10 73.80-37 73.81 37 73.82-37 73.83-37 73.84-37 73.85-37 73.86-37 73.87-37 73.88-37 73.89-37 812.20 69.80-10 69.81-10 69.82-10 69.83-10 69.84-10 69.85-10 69.86-10 69.87-10 69.88-10 69.89-10 812.41 70.80-14 70.81-14 70.82-14 70.83-14 70.84-14 70.85-14 70.86-14 70.87-14 70.88-14 70.89-14 812.43 85.80 10 85.81-10 85.82-10 85.83-10 85.84-10 85.85-10 85.86-10 85.87-10 85.88-10 85.89-10 821.11 94.80-01 94.81-01 94.82-01 94.83-01 94.84-01 94.85-01 94.86-01 94.87-01 94.88-01 94.89-01 821.21 94.80-02 94.81-02 94.82-02 94.83-02 94.84-02 94.85-02 94.86-02 94.87-02 94.88-02 94.89-02 821.22 94.80-04 94.81-04 94.82-04 94.83-04 94.84-04 94.85-04 94.86-04 94.87-04 94.88-04 94.89-04 821.90 94.80-03 94.81-03 94.82-03 94.83-03 94.84-03 94.85-03 94.86 03 94.87-03 94.88-03 94.89-03 871.01 90.80-05 90.81-05 90.82-05 90.83-05 90.84-05 90.85-05 90.86-05 90.87-05 90.88-05 90.89-05 871.02 90.80-06 90.81-06 90.82-06 90.83-06 90.84-06 90.85-06 90.86-06 90.87-06 90.88-06 90.89-06 871.03 90.80-11 90.81-11 90.82-11 90.83-11 90.84-11 90.85-11 90.86-11 90.87-11 90.88-11 90.89-11 871.04 90.80-12 90.81-12 90.82-12 90.83-12 90.84-1 2 90.85-12 90.86-12 90.87-12 90.88-12 90.89-12 871.09 90.80-13 90.81 13 90.82-13 90.83-1 3 90.84-13 90.85 13 90.86-13 90.87-13 90.88-13 90.89-13 872.03 90.80-18 90.81-18 90.82-18 90.83-18 90.84-18 90.85-18 90.86-1 8 90.87-18 90.88 18 90.89-18 873.10 90.80-26 90.81-26 90.82-26 90.83-26 90.84-26 90.85-26 90.86-26 90.87-26 90.88-26 90.89-26 873.20 90.80-27 90.81-27 90.82-27 90.83-27 90.84-27 90.85-27 90.86-27 90.87-27 90.88-27 90.89-27 874.12 90.80-14 90.81-14 90.82-14 90.83-14 90.84-14 90.85-14 90.86-14 90.87-14 90.88-14 90.89-14 874.21 90.80-16 90.81-16 90.82-16 90.83-16 90.84-16 90.85-16 90.86-16 90.87-16 90.88-16 90.89-16 874.30 90.80-24 90.81-24 90.82-24 90.83-24 90.84-24 90.85-24 90.86-24 90.87-24 90.88-24 90.89-24 874.40 90.80-25 90.81-25 90.82 25 90.83-25 90.84-25 90.85-25 90.86-25 90.87-25 90.88-25 90.89-25 874.51 90.80-15 90.81-15 90.82-15 90.83-1 5 90.84-15 90.85-15 90.86-15 90.87-15 90.88-15 90.89-15 874.52 90.80-21 90.81-21 90.82-21 90.83-21 90.84-21 90.85-21 90.86-21 90.87-21 90.88-21 90.89-21 874.53 90.80-22 90.81-22 90.82-22 90.83-22 90.84-22 90.85-22 90.86-22 90.87-22 90.88-22 90.89-22 874.54 90.80-23 90.81-23 90.82-23 90.83 23 90.84-23 90.85 23 90.86-23 90.87-23 90.88-23 90.89-23 874.80 90.80-28 90.81-28 90.82-28 90.83-28 90.84 28 90.85-28 90.86-28 90.87-28 90.88-28 90.89-28 874.90 90.80-29 90.81-29 90.82-29 90.83-29 90.84-29 90.85-29 90.86-29 90.87-29 90.88-29 90.89-29 881.11 90.80-07 90.81-07 90.82-07 90.83-07 90.84-07 90.85-07 90.86-07 90.87-07 90.88-07 90.89-07 881.20 90.80-08 90.81-08 90.82-08 90.83-08 90.84-08 90.85-08 90.86-08 90.87-08 90.88-08 90.89-08 881.31 90.80-09 90.81-09 90.82-09 90.83-09 90.84-09 90.85-09 90.86 09 90.87-09 90.88-09 90.89-09 884.11 90.80-01 90.81-01 90.82-01 90.83 01 90.84-01 90.85-01 90.86-01 90.87-01 90.88-01 90.89-01 884.12 90.80-02 90.81-02 90.82-02 90.83-02 90.84-02 90.85-02 90.86-02 90.87-02 90.88-02 90.89-02 884.21 90.80-03 90.81-03 90.82-03 90.83-03 90.84-03 90.85-03 90.86-03 90.87-03 90.88-03 90.89-03 884.22 90.80-22 90.81-22 90.82-22 90.83-22 90.84-22 90.85-22 90.86-22 90.87-22 90.88-22 90.89-22 980.00 90.80-10 90.81-10 90.82-10 90.83-10 90.84-10 90.85-10 90.86-10 90.87-10 90.88-10 90.89-10 980.01 90.80-17 90.81-17 90.82-17 90.83-17 90.84-17 90.85-17 90.86-17 90.87-17 90.88-17 90.89-17